Exhibit 10.41

LEASE

between

388 REALTY OWNER LLC

 

     Landlord     

and

CITIGROUP GLOBAL MARKETS INC.

 

     Tenant        

PREMISES:

388 Greenwich Street

New York, New York 10013

Dated: as of December 18, 2007



--------------------------------------------------------------------------------

ARTICLE 1    Term and Fixed Rent    1 ARTICLE 2    Delivery and Use of Premises
   5 ARTICLE 3    Taxes and Operating Expenses    8 ARTICLE 4    Intentionally
Omitted    23 ARTICLE 5    Subordination    23 ARTICLE 6    Quiet Enjoyment   
24 ARTICLE 7    Assignment, Subletting and Mortgaging    25 ARTICLE 8   
Compliance with Laws    35 ARTICLE 9    Insurance    38 ARTICLE 10   
Intentionally Omitted    45 ARTICLE 11    Alterations    45 ARTICLE 12   
Landlord’s and Tenant’s Property    49 ARTICLE 13    Repairs and Maintenance   
52 ARTICLE 14    Electricity    52 ARTICLE 15    Services    53 ARTICLE 16   
Access; Signage; Name of Building    53 ARTICLE 17    Notice of Occurrences   
55 ARTICLE 18    Non-Liability and Indemnification    55 ARTICLE 19    Damage or
Destruction    58 ARTICLE 20    Eminent Domain    62 ARTICLE 21    Surrender   
63 ARTICLE 22    Conditions of Limitation    65 ARTICLE 23    Reentry by
Landlord    68 ARTICLE 24    Damages    69 ARTICLE 25    Affirmative Waivers   
73 ARTICLE 26    No Waivers    74 ARTICLE 27    Curing Tenant’s Defaults    74
ARTICLE 28    Broker    75 ARTICLE 29    Notices    76 ARTICLE 30    Estoppel
Certificates    78 ARTICLE 31    Memorandum of Lease    79

 

TC-1



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

ARTICLE 32    No Representations by Landlord    79 ARTICLE 33    Easements    81
ARTICLE 34    Holdover    82 ARTICLE 35    Miscellaneous Provisions and
Definitions    83 ARTICLE 36    Extension Terms    91 ARTICLE 37    Arbitration
   98 ARTICLE 38    Confidentiality; Press Releases    100 ARTICLE 39   
Rooftop; Tenant’s Antenna and Other Equipment    101 ARTICLE 40    Back-Up Power
System; Chillers    102 ARTICLE 41    Benefits Cooperation    103 ARTICLE 42   
Intentionally Omitted    104 ARTICLE 43    Leasehold Mortgages    104 ARTICLE 44
   Right Of First Offer To Purchase    112

TABLE OF SCHEDULES AND EXHIBITS

 

Schedule 1:

  Form of Certificate of Insurance

Schedule 2:

  Employees

Schedule 3:

  Current Occupancy Agreements

Exhibit A:

  Legal Description

Exhibit B:

  Recorded Agreements

Exhibit C:

  Form of Guaranty

Exhibit D:

  Superior Mortgagee SNDA Agreement

Exhibit E:

  Not Used

Exhibit F:

  Not Used

Exhibit G

  Landlord’s Non-Disturbance Agreement

Exhibit H:

  Not Used

Exhibit I:

  Form of Memorandum of Lease

Exhibit J:

  Form of Restated and Amended Lease

Exhibit K:

  Cable Interconnect

Exhibit L:

  Form of Reciprocal Easement Agreement

Exhibit M-1:

  Form of Tenant’s Estoppel

Exhibit M-2:

  Form of Landlord’s Estoppel

 

TC-2



--------------------------------------------------------------------------------

12th Floor Mechanical Rooms    93 390 Renewal Exercise    92 Additional Charges
   3 Adjacent Parcel    81 Adverse Assignee Modification    27 Affiliate    25
Alterations    45 Alternative R&M Program    20 Amended and Restated Lease    59
and/or    86 Appeal Deadline    75 Applicable Release Date    79 Applicable Time
Periods    59 Arbitration Notice    94 Audit Notice    21 Audit Period    21
Audit Representative    22 Back-Up Power System    102 Bankruptcy Code    65
Base Rate    86 Base Unit Elements    58 Basement    1 Benefits    104 Broker   
75 Building    1 Building Systems    58 Business Day    85 Cables    81 Capital
Date    8 Chillers    102 Citigroup Tenant    26 Cogeneration Procurement    52
Commencement Date    2 Commensurate Rights    30 Comparable Buildings    29
Confidential Information    100 Contracted Space    92 control    25 Corporate
Successor    26 CPI    85 CPI-AUC    85 Current Occupancy Agreements    25 Date
of the Taking    61 Delayed Performance    18 Diesel Area    102 Diesel
Generator    102 Disaster Functions    60 Dispute Period    21 Environmental
Laws    87 Escrow Agent    79 Escrowed Release    79 Excluded Obligations    28

 

TC-1



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Existing Superior Mortgage    23 Existing Superior Mortgagee    23 Expert
Designation Notice    44 Expert Response Notice    44 Expiration Date    3
Extended Item Cost    18 Extended Landlord Capital Item    9 Extended Landlord
Capital Item Notice    18 Extended Response Dispute Notice    18 Extension
Election Notice    93 Extension Premises    92 Extension Term    91, 92 Failing
Party    98 FF&E    32 First Extension Term    91 First Ten Year Option    91
First-Class Landlord Standard    18 Fixed Rent    3 Force Majeure Causes    84
Franchise Division    91 GAAP    8 Generator Area    102 Guarantor    90
Guaranty    90 Hazardous Materials    86 herein    86 hereof    86 hereunder   
86 holder of a mortgage    85 Holdover Damages    83 Improvements Restoration
Work    59 Initiating Party    95 Insurance Cap    43 Insurance Election    43
Insurance Notice    43 Interest Rate    86 Land    1 Landlord    1, 86 Landlord
Act    57 Landlord Compliance Capital Item    8 Landlord Party    55 Landlord
R&M Capital Item    8 Landlord Reimbursement Amounts    8 Landlord Reimbursement
Items    9 Landlord Reimbursement Notice    20 Landlord’s Non-Disturbance
Agreement    29 Landlord’s Notice    94 Landlord’s Submitted Value    96
landlord’s waiver    48 laws and requirements of any public authorities    85
lease    1 Lease Year    3 Leasehold Improvements    58

 

DT-2



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Leasehold Mortgage    104 Leasehold Mortgagee    105 Legal Requirements    85
Lobby    1 Lower Price    114 Market Value Rent    97 Material Adverse
Alteration    45 Material Documents    17 Minimum Sublease Rent    30 mortgage
   85 mortgagee    85 Mortgagee    1 Named Tenant    26 Net Recurring Additional
Charges    9 notices    75 nsurance Quote    43 OFAC    90 Offer Contract    113
Offer Price    113 Offered Property    113 Offering Notice    113 Office Floor
   1 Office Floors    1 Operating Expenses    9 Option Five Extension Premises
   93 Option Four Extension Premises    93 Option One Extension Premises    92
Option Period    113 Option Six Extension Premises    93 Option Three Extension
Premises    92 Option Two Extension Premises    92 person    86 Premises    1
Prior Owner    38 Prohibited Uses    8 Qualifying Lease    83 Qualifying Lease
Notice    83 Qualifying Sublease    29 Rating Agency    29 Rating Threshold   
43 Real Property    9 recognition agreement    48 Recorded Agreements    63
Records    21 Reimbursement Dispute Notice    21 Reimbursement Operating
Expenses    9 Reimbursement Taxes    11 Rent Notice    93 Required Cert
Proceeding    15 requirements of insurance bodies    85 Responding Party    95
Response Notice    94 Revocable Consent Agreement    91

 

DT-3



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Revocation Notice    94 Revocation Period    94 Second Extension Term    91
Second Ten Year Option    91 Service and Business Relationship Entities    34
SNDA Agreement    23 Specialty Alterations    50 Sublease Document    28
Sublease Income    31 Sublease Profit    31 Sublease Term    31 Submetering Cost
   98 substantially the same    114 Succession Date    2 Superior Interests   
105 Superior Lease    23 Superior Lessor    23 Superior Mortgage    23 Superior
Mortgagee    23 Superior Mortgagee SNDA Agreement    24 System Area    102 Tax
Payment    14 Tax Year    12 Taxes    11 Tenant    1, 86 Tenant Act    56 Tenant
Compliance Capital Item    12 Tenant Party    55 Tenant R&M Capital Item    13
Tenant’s Collateral    48 Tenant’s Property    50 Tenant’s Submitted Value    96
Tenant-Funded Residual Cap Ex Amounts    13 Term    2 Terms    113 Third
Extension Term    91 Third Ten Year Option    91 Trust Deed Holders    1
Undisputed Items    22 untenantable    60 UPS Area    102 UPS Battery System   
102 Useful Life    14 Useful Life Estimate    18

 

DT-4



--------------------------------------------------------------------------------

LEASE (this “lease”), dated as of December 18, 2007 between 388 REALTY OWNER
LLC, a Delaware limited liability company, having an office at c/o SL Green
Realty Corp., 420 Lexington Avenue, New York, New York 10170 (“Landlord”) and
CITIGROUP GLOBAL MARKETS INC., a New York corporation, having an office at 388
Greenwich Street, New York, New York 10013 (“Tenant”).

W I T N E S S E T H

WHEREAS, immediately prior to the date of this lease, Tenant owned fee title
interest in and to the Land and the improvements thereon consisting of a forty
(40) story building (the “Building”) known as 388 Greenwich Street, New York,
New York. The Land is more particularly described in Exhibit A annexed hereto,
which together with the Building comprise a part of the Real Property;

WHEREAS, immediately prior to the execution and delivery of this lease, Tenant
conveyed its ownership interest in and to the Real Property to the Landlord
named herein;

WHEREAS, Landlord currently owns the Real Property; and

WHEREAS, Tenant desires to lease the entire Real Property from Landlord for a
term commencing on the date of this lease,

NOW, THEREFORE, for the mutual covenants herein contained and other good and
valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereto, for themselves, their successors
and permitted assigns, hereby covenant as follows:

ARTICLE 1

Term and Fixed Rent

1.01. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
upon and subject to the terms, covenants, provisions and conditions of this
lease, the premises described in Section 1.02.

1.02. The premises (herein called the “Premises”) leased to Tenant shall consist
of the entire Real Property, including, without limitation: the entire 2nd
through 39th floors of the Building (each such floor is individually referred to
herein an “Office Floor” and collectively as the “Office Floors”), the lobby of
the Building (herein called the “Lobby”) and the basement of the Building
(herein called the “Basement”). Landlord and Tenant hereby agree that the
Premises shall be deemed to contain an aggregate of 1,869,752 rentable square
feet (which is the area on which Fixed Rent is determined hereunder) comprised
as follows:



--------------------------------------------------------------------------------

Office Floors:

 

2nd Floor

  37,396*   21st Floor   51,941

3rd Floor

  47,097   22nd Floor   50,060

4th Floor

  37,825   23rd Floor   50,060

5th Floor

  51,664   24th Floor   50,060

6th Floor

  52,522   25th Floor   50,060

7th Floor

  52,522   26th Floor   49,863

8th Floor

  52,522   27th Floor   49,812

9th Floor

  52,522   28th Floor   50,058

10th Floor

  52,522   29th Floor   50,054

11th Floor

  52,522   30th Floor   49,211

12th Floor

  28,404   31st Floor   50,544

13th Floor

  36,257   32nd Floor   50,898

14th Floor

  51,073   33rd Floor   50,896

15th Floor

  51,073   34th Floor   50,896

16th Floor

  51,072   35th Floor   47,082

17th Floor

  51,011   36th Floor   47,082

18th Floor

  50,346   37th Floor   47,082

19th Floor

  51,932   38th Floor   47,082

20th Floor

  51,941   39th Floor   38,780

Lobby:

 

Retail/Storage space

  9,954

Basement:

 

Retail/Storage space

  16,049

Subject to the terms, covenants, provisions and conditions of this lease,
Landlord hereby grants to Tenant the exclusive right to use the Premises and to
control the operation and management thereof.

1.03. The term of this lease (the “Term”) shall commence on the date of this
lease (herein called the “Commencement Date”) and subject to the rights of
Tenant to elect to extend the term of this lease pursuant to the provisions of
Article 36 in which case the term of this lease shall end as of the last day of
the applicable Extension Term, the term of this lease shall end at 11:59 p.m. on
December 31, 2020 (the later of such

 

 

* Includes 262 rentable square feet of storage space.

 

2



--------------------------------------------------------------------------------

dates is herein called the “Expiration Date”) or on such earlier date upon which
the term of this lease shall expire or be canceled or terminated pursuant to any
of the conditions or covenants of this lease or pursuant to law.

1.04. The rents shall be and consist of the following amounts with respect to
the Premises:

(a) fixed rent (herein called “Fixed Rent”) at the rate of: (x) for the period
commencing on the Commencement Date and ending on the last day of the first
Lease Year, the sum of SEVENTY MILLION FOUR HUNDRED FOURTEEN THOUSAND EIGHT
HUNDRED SIXTY AND 00/100 DOLLARS ($70,414,860.00) per annum ($37.66 per rentable
square foot per annum and $5,867,905.00 per month) and (y) the Fixed Rent
payable as of the day immediately preceding each anniversary of the Commencement
Date shall be increased annually on each anniversary of the Commencement Date by
the percentage increase in the CPI in effect for the month of October in the
year in which the relevant anniversary of the Commencement Date occurs over the
CPI in effect during the month of October for the immediately preceding Lease
Year; provided, that, in no event shall the Fixed Rent in any given Lease Year
(A) exceed 103.75% of the Fixed Rent in effect for the immediately preceding
Lease Year, or (B) be an amount lower than the Fixed Rent for the immediately
preceding Lease Year. Thus, for example, if (i) the Fixed Rent in the first
Lease Year is $70,414,860.00, (ii) the CPI for October, 2007 is 200.1, and
(iii) the CPI for October, 2008 is 204.8, the Fixed Rent for the second Lease
Year would be $72,069,609.00 (i.e., $70,414,860.00 x 102.35%). By way of further
example, if (i) the Fixed Rent in the second Lease Year is $72,069,609.00,
(ii) the CPI for October, 2008 is 204.8, and (iii) the CPI for October, 2009 is
215.6, the Fixed Rent for the third Lease Year shall be capped at $74,772,219.00
(i.e., $72,069,609.00 x 103.75% (in lieu of 105.27% increase)). As used herein
the term “Lease Year” shall mean each period of 12 consecutive calendar months
beginning on the Commencement Date. If the Commencement Date is not the first
day of a calendar month, the initial fractional calendar month together with the
next 12 calendar months shall constitute the first Lease Year. Fixed Rent shall
be payable commencing on the Commencement Date, and thereafter in monthly
installments in advance on the first day of each and every calendar month during
the Term, to be paid in lawful money of the United States to Landlord at its
office, or such other place as Landlord shall designate on at least thirty
(30) days advance written notice to Tenant, and

(b) additional rent (herein called “Additional Charges”) shall consist of any
sums of money (other than Fixed Rent) that may become due from and payable by
Tenant directly to Landlord pursuant to any express provision of this lease.

1.05. The number of rentable square feet set forth in Section 1.02 for each
Office Floor and for the retail and storage space located in the Lobby and
Basement shall be the basis for computing (i) Fixed Rent abatements or
reductions in Fixed Rent pursuant to any of the provisions of this lease, if and
when applicable, (ii) the rentable

 

3



--------------------------------------------------------------------------------

area of any Extension Premises comprising full floors, and (iii) Fixed Rent and
Tenant’s Share under the Amended and Restated Lease.

1.06. Tenant covenants and agrees to pay Fixed Rent and Additional Charges
promptly when due without notice or demand therefor, except as such notice or
demand may be expressly provided for in this lease, and without any abatement,
deduction or setoff for any reason whatsoever, except as may be expressly
provided in this lease. Fixed Rent shall be paid by electronic funds transfer to
an account designated from time to time by Landlord on at least thirty (30) days
advance written notice to Tenant. Additional Charges shall be paid by good and
sufficient check (subject to collection) drawn on a New York City bank which is
a member of the New York Clearing House Association or a successor thereto.

1.07. If the Term commences on a day other than the first day of a calendar
month, or if the Expiration Date (or such earlier date upon which the Term shall
expire or be canceled or terminated pursuant to any of the conditions or
covenants of this lease or pursuant to law), subject to the last sentence of
this Section 1.07, occurs on a day other than the last day of a calendar month,
the Fixed Rent and Additional Charges for the applicable partial calendar month
shall be prorated in the manner provided in Section 1.09. In the event that this
lease shall be terminated under the provisions of Article 22, or in the event
that Landlord shall reenter the Premises under the provisions of Article 23, or
in the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, the payment of Fixed Rent and
Additional Charges shall be paid in the manner provided in Article 23 or 24, as
applicable.

1.08. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct Fixed Rent shall be deemed to be other than a payment on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy in this lease or at law
provided.

1.09. Any apportionments or prorations of Fixed Rent or Additional Charges to be
made under this lease shall be computed on the basis of a 365-day year (based on
the actual number of days in the period in question).

1.10. If any of the Fixed Rent or Additional Charges payable under the terms and
provisions of this lease shall be or become uncollectible, reduced or required
to be refunded because of any act or law enacted by a governmental authority,
Tenant shall enter into such agreement(s) and take such other steps (without
additional expense to Tenant) as Landlord may reasonably request and as may be
legally permissible to permit Landlord to collect the maximum rents which from
time to time during the continuance of such legal rent restriction may be
legally permissible (but not in excess of the amounts reserved therefor under
this lease). Upon the termination of such legal rent restriction,

 

4



--------------------------------------------------------------------------------

(a) the Fixed Rent and/or Additional Charges shall become and thereafter be
payable in accordance with the amounts reserved herein for the periods following
such termination, and (b) Tenant shall pay to Landlord promptly upon being
billed, to the maximum extent legally permissible, an amount equal to (i) the
Fixed Rent and/or Additional Charges which would have been paid pursuant to this
lease but for such legal rent restriction less (ii) the rents paid by Tenant
during the period such legal rent restriction was in effect. The provisions of
this Section 1.10 shall have no applicability with respect to Benefits, or any
program, law, rule or regulation of any governmental authority,
quasi-governmental authority or public or private utility or similar entity
designed to induce tenants to enter into, renew, expand or otherwise modify
leases, perform tenant improvements or utilize energy-efficient appliances, or
any other tenant-inducement program, law, rule or regulation; provided, however,
that the provisions of this sentence shall not be construed in any manner to
reduce the Fixed Rent payable under this lease unless and to the extent that
Landlord is reimbursed or otherwise compensated for such reduction on a
dollar-for-dollar basis by any governmental authority, quasi-governmental
authority or public or private utility or similar or dissimilar entity.

1.11. Landlord shall be entitled to all rights and remedies provided herein or
by law for a default, after the expiration of any applicable notice and cure
period, in the payment of Additional Charges as are available to Landlord for a
default, after the expiration of any applicable notice and cure period, in the
payment of Fixed Rent.

1.12. This lease shall be deemed and construed to be a “net lease” and Tenant
shall pay to Landlord, absolutely net throughout the Term, Fixed Rent,
Additional Charges and other payments hereunder, free of any charges,
assessments, impositions or deductions of any kind and without abatement,
demand, notice, deduction or set-off of any kind, and under no circumstances or
conditions, whether now existing or hereafter arising, or whether beyond the
present contemplation of the parties, shall Landlord be expected or required to
make any payment of any kind whatsoever or be under any other obligation or
liability hereunder, except as expressly provided in this lease.

ARTICLE 2

Delivery and Use of Premises

2.01. (a) Tenant acknowledges that Tenant owned the Real Property immediately
prior to the Commencement Date, and has inspected the Premises and is fully
familiar with the condition thereof. Tenant has accepted the Premises in its “as
is, where is, with all faults” condition, and Landlord shall not be required to
perform any work, install any fixtures or equipment or render any services to
make the Premises ready or suitable for Tenant’s occupancy.

 

5



--------------------------------------------------------------------------------

(b) Tenant hereby waives any right to rescind this lease under the provisions of
Section 223(a) of the Real Property Law of the State of New York, and agrees
that the provisions of this Section 2.01(b) are intended to constitute “an
express provision to the contrary” within the meaning of said Section 223(a).

2.02. (a) Subject to any applicable Legal Requirements, the Premises may be used
by Tenant and Tenant’s Affiliates and any persons claiming by, through or under
Tenant (including, without limitation, any subtenants of Tenant permitted under
Article 7) for any lawful purposes, including, without limitation,
administrative, executive and general offices, trading facilities, data center
and retail use (including, without limitation, a retail bank and automated
teller machines). Notwithstanding the foregoing, Landlord makes no warranty or
representation as to the suitability of all or any portion of the Premises for
any use, including, without limitation, as a place of public assembly requiring
a public assembly permit or a change in the Certificate of Occupancy for the
Building or as to whether there will be adequate means of ingress and/or egress
or adequate restroom facilities in the event that Tenant requires such a public
assembly permit or such a change, and Landlord shall have no liability to Tenant
in connection therewith (provided, however, that Landlord shall reasonably
cooperate with Tenant’s application for any such public assembly permit or
change in the Certificate of Occupancy, subject to Tenant’s obligation to
reimburse Landlord for its out-of-pocket expenses, as more particularly set
forth below), nor shall Landlord have any obligation to perform any alterations
in or to the Premises in order to render it suitable for any use, including,
without limitation, the issuance of a public assembly permit or for a change in
the Certificate of Occupancy.

(b) Landlord agrees that throughout the Term, Landlord shall not change the
Certificate of Occupancy for the Building unless consented to by Tenant (which
consent may be granted or withheld by Tenant in its sole discretion).

2.03. If any governmental license or permit (other than a Certificate of
Occupancy for the Building) shall be required for the proper and lawful conduct
of Tenant’s business in the Premises or any part thereof, Tenant, at its
expense, shall duly procure and thereafter maintain such license or permit and
submit the same to Landlord for inspection within thirty (30) days after
Landlord’s request therefor. Tenant shall at all times comply in all material
respects with the terms and conditions of each such license or permit.
Additionally, should Alterations or Tenant’s use of the Premises require any
modification or amendment of any Certificate of Occupancy for the Building,
Tenant shall, at its expense, take all commercially reasonable actions necessary
to procure any such modification or amendment, provided that such action
complies with Section 2.02 and shall not subject Landlord or any Landlord Party
to any civil or criminal liability therefor (except to the extent that Tenant
agrees to indemnify and hold harmless Landlord and all Landlord Parties from any
such civil liability). Landlord shall cooperate with Tenant in connection with
Tenant’s obtaining of any such governmental license or permit (including any
permit required in connection with Tenant’s Alterations) or any

 

6



--------------------------------------------------------------------------------

application by Tenant for any amendment or modification to the Certificate of
Occupancy for the Premises or any portion thereof as permitted hereunder, and
Landlord shall reasonably promptly execute and deliver any applications, reports
or related documents as may be requested by Tenant in connection therewith,
provided that Tenant shall reimburse Landlord (as Additional Charges) for all
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with such cooperation and in effecting any such modification or amendment within
thirty (30) days after demand therefor, accompanied by reasonably satisfactory
documentation of such costs and expenses, and further provided that Tenant shall
indemnify and hold harmless Landlord and all Landlord Parties from and against
any claims arising in connection with such cooperation or in effecting such
modification or amendment, other than any such claims arising from any incorrect
information provided by Landlord in connection therewith. The foregoing
provisions are not intended to be deemed Landlord’s consent to any use of the
Premises not otherwise permitted hereunder nor to require Landlord to effect
such modifications or amendments of any Certificate of Occupancy (without
limiting Landlord’s obligations to cooperate with Tenant in connection with any
such modifications or amendments as hereinabove set forth).

Notwithstanding anything to the contrary contained herein, Tenant shall not at
any time use or occupy the Premises or suffer or permit anyone to use or occupy
the Premises, or do anything in or upon the Premises, or suffer or permit
anything to be done in, brought into or kept on the Premises, which shall
(a) violate the Certificate of Occupancy for the Building; (b) cause injury to
the Premises or any portion thereof or any equipment, facilities or systems
therein; or (c) constitute a violation of any Legal Requirements.

2.04. Notwithstanding anything to the contrary contained in this lease, Tenant
shall not lease or sublease any space in or upon the Real Property or the
Building (including the Premises) to, or otherwise permit the use of any portion
of the space in or on the Real Property or the Building by any tenants or
occupants who would use the space for any of the following uses: (i) offices of
any governmental agency or quasi-governmental agency, including with respect to
any foreign government or the United Nations, an embassy or consulate office, or
any agency or department of the foregoing; (ii) medical, dental or other
therapeutic or diagnostic services as opposed to medical or health facilities
referred to in Section 2.02(a)(viii) of the Amended and Restated Lease which are
ancillary and incidental to Tenant’s primary use of the Premises, (iii) abortion
clinics; (iv) manufacture, distribution or sale of pornography; (v) dry cleaning
plants (as opposed to dry cleaning and laundry stores which do not perform, on
site, dry cleaning services); (vi) establishments whose primary sales on their
premises are alcoholic beverages; (vii) foreign governments and/or any other
entity or person that is entitled to sovereign immunity; (viii) military
recruitment office; (ix) retail use on any Office Floor with off-street public
traffic; (x) residential or hotel purposes, (xi) school or classroom (but not
training and classroom facilities that are ancillary to the use of the Premises
for the uses permitted hereunder); (xii) manufacturing, and (xiii) any use that
would violate any Legal Requirement or the Certificate of Occupancy for the
Building or that is illegal.

 

7



--------------------------------------------------------------------------------

Each of the uses which are precluded by this Section 2.04 are herein called a
“Prohibited Use”. Notwithstanding any of the foregoing, in no event shall any
use of the Premises existing as of the date hereof by any Citigroup Tenant or
permitted under any Current Occupancy Agreement (so long as any such Currency
Occupancy Agreement is in effect, including any amendment, modification or
renewal thereof) constitute a Prohibited Use with respect to the portion of the
Premises so used unless such use is illegal or falls within the use specified in
clauses (i) or (ii) above. Any dispute between Landlord and Tenant as to whether
or not a proposed use constitutes a Prohibited Use shall be resolved by
arbitration in accordance with the provisions of Article 37.

ARTICLE 3

Taxes and Operating Expenses

3.01. The terms defined below shall for the purposes of this lease have the
meanings herein specified:

(a) “Landlord Compliance Capital Item” shall mean any repair or alteration which
should be capitalized in accordance with generally accepted accounting
principles, consistently applied (herein called “GAAP”) which is required to
comply with any Legal Requirement in respect of the Premises or the use and
occupation thereof, and which is made at any time during the Term following the
tenth (10th) anniversary of the Commencement Date (the “Capital Date”), and
which is not (i) included within the definition of Tenant Compliance Capital
Item or (ii) a repair or alteration that was required to be performed prior to
the Capital Date but was not performed at such time due to Tenant’s exercising
its right to contest such Legal Requirement in accordance with Section 8.02(a),
which repair or alteration shall be the sole responsibility of Tenant.
Notwithstanding anything to the contrary contained in this lease: (i) in all
instances in this lease where an item is required to be amortized in accordance
with GAAP, it is agreed that such item shall be amortized over its Useful Life,
(ii) the Useful Life of any such item shall be deemed to commence when such item
has been installed and has been made operational, and (iii) any dispute between
Landlord and Tenant over the Useful Life of an item shall be submitted to
expedited arbitration in accordance with the provisions of Article 37.

(b) “Landlord R&M Capital Item” shall mean any repair or replacement in respect
of the Premises or the use and occupation thereof (other than any Tenant R&M
Capital Item) which should be capitalized in accordance with GAAP and which is
made at any time during the Term following the Capital Date.

(c) “Landlord Reimbursement Amounts” shall mean the amounts of any Landlord
Reimbursement Items.

 

8



--------------------------------------------------------------------------------

(d) “Landlord Reimbursement Items” shall mean, collectively, Reimbursement
Operating Expenses, Reimbursement Taxes, Tenant-Funded Residual Cap Ex Amounts
(to the extent not received by or on behalf of Tenant for such purpose from
casualty insurance or condemnation proceeds) and any other items that are
designated as Landlord Reimbursement Items in any other provision of this lease.

(e) “Net Taxes Additional Charges” shall mean the aggregate of Tax Payments less
Reimbursement Taxes.

(f) “Operating Expenses” shall mean all amounts paid by Tenant in connection
with the repair, replacement, maintenance, operation, and/or the security of the
Real Property prior to and during the Term, except to the extent that such costs
constitute Taxes.

(g) “Real Property” shall mean, collectively, the Building and all fixtures,
facilities, machinery, equipment and other personal property used in the
operation, maintenance and/or repair thereof, including, but not limited to, all
cables, fans, pumps, boilers, heating and cooling equipment, wiring and
electrical fixtures and metering, control and distribution equipment, component
parts of the HVAC, electrical, plumbing, elevator and any life or property
protection systems (including, without limitation, sprinkler systems), window
washing equipment and snow removal equipment), the Land, any property beneath
the Land, the curbs, sidewalks and plazas on and/or immediately adjoining the
Land, and all easements, air rights, development rights and other appurtenances
benefiting the Building or the Land or both the Land and the Building but
excluding “Floor Area Development Rights” (as defined in the Zoning Resolution
of the City of New York, effective as of December 15, 1961, as amended from time
to time), if any, attributable to the Building.

(h) “Reimbursement Operating Expenses” shall mean that portion, if any, of the
Operating Expenses paid by Tenant pursuant to the terms hereof which represents:

 

  (1) with respect to any Landlord Compliance Capital Item or Landlord R&M
Capital Item which has a Useful Life that extends beyond the Expiration Date
(herein collectively called an “Extended Landlord Capital Item”), that portion
of the cost of any such Extended Landlord Capital Item that is allocable to the
portion of its Useful Life occurring after the Expiration Date amortized on a
straight-line basis in accordance with GAAP; provided, however, that

(i) with respect to any Extended Landlord Capital Item performed after the
Capital Date during the initial term of this lease or during any Extension Term,
if Tenant has exercised an Extension Option with respect to less than the

 

9



--------------------------------------------------------------------------------

entire Premises, then only the portion of the cost of any such Extended Landlord
Capital Item that relates to the portion of its Useful Life occurring after the
Expiration Date that is allocable to the portion of the Premises with respect to
which Tenant has not exercised the Extension Option will constitute
Reimbursement Operating Expenses, and

(ii) with respect to any Extended Landlord Capital Item performed after the
Capital Date during the initial term or any of the Extension Terms where there
remain no further Extension Terms, or Tenant has not exercised an option for the
forthcoming Extension Term, then the portion of the cost of such Extended
Landlord Capital Item that relates to the portion of its Useful Life occurring
after the Expiration Date will constitute Reimbursement Operating Expenses.

To illustrate and without limitation:

if Tenant shall have exercised the First Ten Year Option with respect to 80% of
the Premises and on the first day of the last year of the initial term of this
lease, Tenant pays $10,000 to replace a component of the Building’s base
building air conditioning system which constitutes a Landlord Compliance Capital
Item or a Landlord R&M Capital Item and has a Useful Life of ten (10) years, the
sum of $1,800 will constitute Reimbursement Operating Expenses, representing 20%
of the $9,000 portion of such cost attributable to the period following the
expiration of the initial term of this lease; and

if with two (2) years remaining in the Third Extension Term, Tenant pays $10,000
to replace a component of the Building’s base building air conditioning system
which constitutes a Landlord Compliance Capital Item or a Landlord R&M Capital
Item and has a Useful Life of ten (10) years, the sum of $8,000 will constitute
Reimbursement Operating Expenses.

 

  (2)

amounts paid by Tenant which are thereafter reimbursed or credited to Landlord,
whether by insurance or casualty proceeds or condemnation proceeds, warrantees
or otherwise, together with interest thereon to the extent received by Landlord
(except to the

 

10



--------------------------------------------------------------------------------

 

extent, but only to the extent, that Tenant is an indirect beneficiary of such
reimbursement or credit); and

 

  (3) expenses paid by Tenant and reimbursed directly to Landlord by third
parties.

(i) “Reimbursement Taxes” shall mean any taxes that are payable by Landlord and
are paid by Tenant on behalf of Landlord pursuant to this lease which are
excluded from the definition of Taxes or which are allocable to the period
occurring after the Expiration Date.

(j) “Taxes” shall mean (i) the real estate taxes, vault taxes, water and sewer
rents, use and occupancy taxes, licenses and permit fees and other governmental
levies and charges, assessments and special assessments and business improvement
district or similar charges levied, assessed or imposed upon or with respect to
the Real Property by any federal, state, municipal or other governments or
governmental bodies or authorities (after giving effect to any tax credits,
exemptions and abatements) and (ii) all taxes assessed or imposed with respect
to the rentals payable hereunder other than general income and gross receipts
taxes, or in respect of any franchise, easement, right, license or permit
appurtenant to the use of the Premises, and in the case of any item under clause
(i) or (ii), whether general and special, ordinary and extraordinary, unforeseen
and foreseen of any kind and nature whatsoever. If at any time during the Term
the methods of taxation prevailing on the date hereof shall be altered so that
in lieu of, or as an addition to or as a substitute for, the whole or any part
of such taxes under clause (i) or (ii), there shall be levied, assessed or
imposed upon or with respect to the Real Property (A) a tax, assessment, levy,
imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (B) any other such additional or
substitute tax, assessment, levy, imposition, fee or charge, then all such
taxes, assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “Taxes” for the
purposes hereof. Any dispute between Landlord and Tenant as to whether any
taxes, assessments, levies, impositions, fees or charges should be included in
Taxes as amounts which are includable on the basis that they are “in addition
to” Taxes in accordance with the proviso at the end of the immediately preceding
sentence shall be determined by expedited arbitration in accordance with the
provisions of Article 37. Notwithstanding anything to the contrary contained
herein, the term “Taxes” shall exclude any taxes imposed in connection with a
transfer of the Real Property or any refinancing thereof (for example but
without limitation, transfer taxes and mortgage recording taxes); it being
understood and agreed for the avoidance of doubt, Taxes shall include any
increase in the amount of any tax described in clause (i) and (ii) of this
paragraph due to any such transfer or refinancing, and shall further exclude any
net income, franchise or “value added” tax, inheritance tax or estate tax
imposed or constituting a lien upon Landlord or all or any part of the Building
or the Land, except to the extent, but only to the extent, that any of the
foregoing are hereafter assessed against owners or lessors of real property

 

11



--------------------------------------------------------------------------------

in their capacity as such (as opposed to any such taxes which are of general
applicability) in lieu of, in addition to or as a substitute for, the whole or
any part of such the taxes described in clause (i) and (ii) of this paragraph).
Notwithstanding anything to the contrary contained in this lease, if an assessed
valuation of the Land or Building shall include an assessed valuation amount
allocable to (x) an addition of new space in the Building made by or behalf of
Landlord or any other party to which Landlord may have conveyed such right
(without suggesting that Landlord or any other party shall have the right to add
new space to the Building without Tenant’s written consent, which consent Tenant
shall have the right to withhold in its sole discretion), or (y) to an addition
of an amenity in the Building made by or behalf of Landlord or any other party
to which Landlord may have conveyed such right which is not available for the
use or benefit of Tenant (without suggesting that Landlord or any other party
shall have the right to add any such amenity to the Building without Tenant’s
written consent, which consent Tenant shall have the right to withhold in its
sole discretion), then in any such case which occurs after the date of this
lease, then the computation of Taxes shall not include any amount which would
otherwise constitute Taxes payable by reason of the addition of such new space
or amenity, as the case may be.

(k) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the Term, or
such other period of twelve (12) months occurring during the Term as hereafter
may be duly adopted as the fiscal year for real estate tax purposes of the City
of New York.

(l) “Tenant Compliance Capital Item” shall mean any repair, replacement or
alteration which should be capitalized in accordance with GAAP and which is
required to comply with any Legal Requirement in respect of the Premises arising
from (a) Tenant’s particular manner of use of the Premises (other than arising
out of the mere use of the Premises as executive and general offices or retail
purposes or which are of a building wide application), (b) the particular manner
of conduct of Tenant’s business or operation of its installations, equipment or
other property therein (other than arising out of the mere use of the Premises
as executive and general offices or retail purposes or which are of a building
wide application), (c) any cause or condition created by or at the instance of
Tenant (other than the mere use of the Premises as executive and general offices
or retail purposes or which are of a building wide application), (d) the breach
of any of Tenant’s obligations hereunder, or (e) the negligence of Tenant or any
of its agents (provided and to the extent applicable that Landlord has purchased
the insurance required to be carried by Landlord pursuant to Article 9 and the
insurance carrier fails or refuses to provide coverage with respect to such
negligence, and provided further that Landlord shall file a claim with its
insurance carrier for the cost of any such repair, replacement or alteration,
diligently prosecute such claim and pay over to Tenant any amounts recovered
from such insurance carrier in connection therewith, not to exceed the amounts
actually paid by Tenant with respect to such repair, replacement or alteration);
it being understood and agreed that unless the

 

12



--------------------------------------------------------------------------------

need for the same arises out of one or more of the causes set forth in
clauses (a) through (e) of above, from and after the Capital Date, if any, the
term “Tenant Compliance Capital Item” shall not include (w) structural repairs
or alterations in or to the Premises (other than Leasehold Improvements),
(x) repairs or alterations to the vertical portions of Building Systems or
facilities serving the Premises or to any portions of Building Systems (but
shall include repairs to horizontal extensions of, or Alterations to, such
Building Systems or facilities that do serve the Premises, such as electrical or
HVAC distribution within Office Floors), or (y) repairs or alterations to the
exterior walls or the windows of the Building or the portions of any window
sills outside such windows, in any such case which should be capitalized in
accordance with GAAP and which are required to comply with any Legal
Requirement.

(m) “Tenant-Funded Residual Cap Ex Amounts” shall mean those portions, if any,
of the cost of any Landlord Compliance Capital Item or Landlord R&M Capital Item
paid for by Tenant as Operating Expenses and not otherwise included in
Reimbursement Operating Expenses, which is allocable to the Useful Life of such
Landlord Compliance Capital Item or Landlord R&M Capital Item occurring after
(i) the early termination of this lease (subject to the provisions of
Section 3.05(b)) or (ii) the non-occurrence of the Extension Term after Tenant
shall have exercised an Extension Option with respect thereto, in any of the
cases described above for any reason whatsoever.

(n) “Tenant R&M Capital Item” shall mean any repair or replacement in and to the
Premises which should be capitalized in accordance with GAAP arising from
(a) the performance, existence or removal of Leasehold Improvements, (b) the
installation, use or operation of Tenant’s Property, (c) the moving of Tenant’s
Property in or out of the Building, (d) the act, omission (where an affirmative
duty to act exists), misuse or neglect of Tenant or any of its subtenants or its
or their employees, agents, contractors or invitees (provided and to the extent
that Landlord has purchased the insurance required to be carried by Landlord
pursuant to Article 9 and the insurance carrier fails or refuses to provide
coverage with respect to such act, omission, misuse or neglect, and provided
further that Landlord shall file a claim with its insurance carrier for the cost
of any such repair or replacement, diligently prosecute such claim and pay over
to Tenant any amounts recovered from such insurance carrier in connection
therewith, not to exceed the amounts actually paid by Tenant with respect to
such repair or replacement), (e) Tenant’s particular manner of use of the
Premises (other than arising out of the mere use of the Premises as executive
and general offices or retail purpose) or (f) design flaws in any of Tenant’s
plans and specifications for Leasehold Improvements. Tenant R&M Capital Item
shall not include (i) repairs to or replacements of any structural elements of
the Building which should be capitalized in accordance with GAAP, (ii) repairs
to or replacements of the vertical portions of Building Systems or facilities
serving the Premises which should be capitalized in accordance with GAAP (i.e.,
excluding repairs to or replacements of horizontal extensions of or Alterations
to such Building Systems or facilities, such as electrical or HVAC distribution
within an

 

13



--------------------------------------------------------------------------------

Office Floor) or (iii) repairs to or replacements of the exterior walls or the
windows of the Building, or the portions of any window sills outside such
windows, in any case except to the extent, but only to the extent, the need for
such repairs or replacements arises prior to the Capital Date, if any, or out of
one or more of the causes set forth in clauses (a) through (f) above.
Furthermore, Tenant R&M Capital Item shall not include any item of repair or
replacement the need for which arises from Landlord’s negligence or willful
misconduct (provided that Tenant has purchased the insurance required to be
carried by Tenant pursuant to Article 9 and the insurance carrier fails or
refuses to provide coverage with respect to such negligence, and provided
further that Tenant shall file a claim with its insurance carrier for the cost
of any such repair or replacement, diligently prosecute such claim and pay over
to Landlord any amounts recovered from such insurance carrier in connection
therewith, not to exceed the amounts actually paid by Landlord with respect to
such repair, replacement or alteration), and the entire cost of any such item
shall constitute a Landlord Reimbursement Item except to the extent that Tenant
is paid any insurance proceeds in connection therewith.

(o) “Useful Life” shall mean, with respect to any item, the useful life of such
item as determined in accordance with GAAP, if and to the extent that GAAP
provides a basis for determining such useful life, but in each case not to
exceed fifteen (15) years with respect to any item.

3.02. (a) Tenant shall pay directly to the City of New York or other applicable
taxing authority, as Additional Charges, an amount (herein called the “Tax
Payment”) equal to one hundred percent (100%) of the Taxes payable for each Tax
Year or part thereof which shall occur during and prior to the Term. Subject to
Section 3.02(c), the Tax Payments shall be made as and when they are due and
payable without penalty (but with interest to the extent permissible) to the
City of New York or other applicable taxing authority and Tenant shall
contemporaneously provide Landlord with evidence of such payment; provided,
however, Tenant may pay Taxes in installments (together with interest on any
deferred payments) if permitted by the applicable authorities.

(b) If Landlord or Tenant shall receive any refund or credit with respect to any
Tax Payment made by Tenant (whether on, prior to or following the Commencement
Date), the entire amount of such refund or credit shall be payable to Tenant,
except to the extent, but only to the extent, if any, that such refund or credit
is with respect to Reimbursement Taxes which have been paid to Tenant.

(c) (i) Subject to compliance with the requirements of Section 3.02(c)(ii),
Tenant, at Tenant’s sole cost and expense, shall have the exclusive right to
seek reductions in the real estate taxes and/or the assessed valuation of the
Real Property and prosecute any action or proceeding in connection therewith by
appropriate proceedings diligently conducted in good faith, in accordance with
the Charter and Administrative Code of New York City. Notwithstanding the
foregoing, during the last

 

14



--------------------------------------------------------------------------------

two (2) years of the Term (taking into account any Extension Option exercised by
Tenant) Tenant, at Tenant’s sole cost and expense, shall exercise such right
with respect to said last two (2) years (herein called a “Required Cert
Proceeding”); provided, however, that Tenant shall not be required to do so for
any such year if Tenant obtains and provides to Landlord with respect to such
year a letter from a recognized certiorari attorney or consultant that, in such
person’s opinion, it would not be advisable or productive to bring any such
application or proceeding (without taking into account any considerations with
respect to any other properties owned by Tenant or any affiliate of Tenant in
the City of New York). In connection with any Required Cert Proceeding, Landlord
shall have the right to attend all meetings between Tenant and Tenant’s
certiorari attorney and/or consultant, and Tenant shall act reasonably in
accepting Landlord’s recommendations in connection with any such Required Cert
Proceeding. If Tenant elects to exercise such rights (or if Tenant is required
to exercise such rights pursuant to the foregoing provisions of this Section),
Landlord will offer no objection and, at the request of Tenant, will cooperate
in all reasonable respects with Tenant in effecting any such reduction,
abatement or refund. Landlord shall not be required to join in any proceedings
referred to in this Section unless the provisions of any law, rule or regulation
at the time in effect shall require that such proceedings be brought by and/or
in the name of Landlord or any owner of the Real Property, in which event
Landlord shall join in such proceedings or permit the same to be brought in its
name, subject to the following: (1) Landlord’s sole obligation in that regard
shall be to execute documents, and undertake other ministerial acts, which must
be executed by Landlord or any owner of the Real Property (and Landlord shall
never be obligated to execute any such documents unless the information set
forth therein is accurate in all material respects and such documents are
otherwise in form reasonably acceptable to it); (2) any document submitted by
Tenant to Landlord shall be deemed accompanied by Tenant’s certification that
the information set forth in such document is accurate in all respects; and
(3) Tenant shall indemnify, defend and save Landlord free and harmless from and
against any claims, liabilities, costs and expenses (including, without
limitation, reasonable counsel fees) incurred in connection with, or otherwise
resulting from such proceedings (including, without limitation, those incurred
in connection with, or otherwise resulting from, Landlord’s execution of any
such documents or Landlord’s taking of any such ministerial acts).

(ii) Tenant shall have the right to contest, at its sole cost and expense, the
amount or validity, in whole or in part, of any Taxes by appropriate proceedings
diligently conducted in good faith, if, and only as long as:

(A) Neither the Real Property nor any part thereof, could be, by reason of such
postponement or deferment, in danger of being forfeited and Landlord is not in
danger of being subjected to criminal liability or penalty or civil liability or
penalty by reason of nonpayment thereof, and

 

15



--------------------------------------------------------------------------------

(B) Tenant shall have timely paid the Taxes in full prior to such challenge;
provided, however, if any such payment would void or render moot any such
challenge and that to the extent Legal Requirements permit Tenant to challenge
any real estate taxes prior to the payment of the same, then Tenant may so
challenge such Taxes prior to the payment thereof.

(iii) On or prior to the Expiration Date, Tenant shall assign to Landlord the
prosecution of any on-going contest referred to in this Section 3.02(c) which
effects a Tax Year subsequent to the Expiration Date. In any such event,
Landlord shall pursue such contest in good faith and to the extent following the
Expiration Date the Amended and Restated Lease comes into effect, the provisions
of Section 3.02(c) of the Amended and Restated Lease shall apply. Landlord shall
have not have the right to settle any contest which effects a Tax Year prior to
and/or including the Expiration Date without the consent of Tenant, which
consent shall not be unreasonably withheld. The provisions of Section 3.02(b)
shall apply to any refund of Taxes resulting from the prosecution of any such
contest so assigned to Landlord to the extent any such refund relates to the
period prior to and including the Expiration Date.

3.03. (a) Subject to the applicable terms and conditions of this lease, Tenant
shall (or shall cause its managing agent to), at its sole cost and expense,
manage and operate the Real Property in accordance with the First-Class Landlord
Standard and make repairs and replacements thereto (including, without
limitation, any such repairs or replacements that constitute Landlord Compliance
Capital Items or Landlord R&M Capital Items, subject to reimbursement of all or
a portion of the cost thereof to the extent required in accordance with the
provisions of this Article 3 and except as otherwise provided in
Section 3.04(d)) in accordance with Article 13 hereof. Subject to the applicable
terms and conditions of this lease, Tenant shall also, at its sole cost and
expense (but subject to reimbursement of any Landlord Reimbursement Amounts in
accordance with this Article 3), provide such services to the Premises as may be
required by Tenant and any persons claiming by, through or under Tenant.

(b) On the Commencement Date, Landlord shall make available to Tenant, and
provide Tenant with the benefit of, all licenses, permits, approvals,
authorizations, guaranties and warranties required for the use and operation of
the Buildings which were assigned to Landlord, if any, in connection with the
acquisition of the Real Property and, in furtherance of the foregoing, Landlord
and Tenant shall enter into such agreements, on terms mutually satisfactory to
the parties thereto, as may necessary, to provide Tenant with the benefit of
such licenses, permits, approvals, authorizations, guaranties and warranties as
may be required for the use and operation of the Premises.

(c) To the extent requested by Landlord, Tenant will schedule meetings with
Landlord at the Building (but not more frequently than once every three

 

16



--------------------------------------------------------------------------------

(3) months during which Tenant (and/or Tenant’s managing agent) will advise
Landlord as to matters related to the management, operation and maintenance of
the Building; provided that if Tenant has elected not to renew this lease for
any Extension Term or has elected to renew this lease for less than the entire
Premises, during the last eighteen (18) months of the then current term, Tenant
and Landlord shall meet more frequently in order to facilitate a smooth
transition of the Premises upon expiration of this lease or commencement of the
Amended and Restated Lease, as applicable). Furthermore, Landlord and persons
authorized by Landlord shall have the right, at scheduled times to be mutually
agreed to by Tenant and Landlord (but not more frequently than once per month;
provided that if Tenant has elected not to renew this lease for any Extension
Term or has elected to renew this lease for less than the entire Premises,
during the last eighteen (18) months of the then current term, more frequently
than as aforementioned in order to facilitate a smooth transition of the
Premises upon expiration of this lease or commencement of the Amended and
Restated Lease, as applicable) or in the case of an emergency, to enter and/or
pass through the Premises to inspect the Premises provided Landlord shall use
reasonable efforts to minimize any interference with Tenant’s business
operations and shall be accompanied by a designated representative of Tenant if
Tenant shall have made such representative available. Notwithstanding the
foregoing, Landlord acknowledges that Tenant may, from time to time, have
certain security or confidentiality requirements such that portions of the
Premises shall be locked and/or inaccessible to persons unauthorized by Tenant
and such areas will not be made available to Landlord except in the case of an
emergency. The provisions of this Section 3.03(b) shall not restrict Landlord’s
right to access the Premises in accordance with Section 16.01 and Section 16.02.

(d) Tenant shall keep and maintain at all times full and correct copies of all
material licenses, permits, guarantees and warranties, with respect to the
operation and maintenance of the Real Property, and all material records in
connection with repairs and Alterations to, and service and maintenance of, the
Real Property and in connection with the operation of the Real Property in
general (in contradiction to the operation of Tenant’s business), and shall
preserve the foregoing for a period of six (6) years (collectively, “Material
Documents”). Within thirty (30) days after request by Landlord (but no more
often than once in any period of twelve (12) months; provided that if Tenant has
elected not to renew this lease for any Extension Term or has elected to renew
this lease for less than the entire Premises, during the last eighteen
(18) months of the applicable term, more frequently than as aforementioned in
order to facilitate a smooth transition of the Premises upon expiration of this
lease or commencement of the Amended and Restated Lease, as applicable), Tenant
shall make said Material Documents available from time to time for inspection by
Landlord and Landlord’s designee during reasonable business hours at a location
designated by Tenant in New York City, and, at Landlord’s request, at Landlord’s
sole cost and expense, Landlord can make copies thereof. Landlord agrees, and
shall cause its designee to agree, to keep confidential any and all information
contained in such Material Documents, except as may be required (1) by
applicable Legal Requirements or (2) by a court of competent

 

17



--------------------------------------------------------------------------------

jurisdiction or arbitrator or in connection with any action or proceeding before
a court of competent jurisdiction or arbitrator; or (3) to Landlord’s attorneys,
accountants and other professionals; and Landlord will confirm and cause its
designee to confirm such agreement in a separate written agreement, if requested
by Tenant.

(e) Tenant shall not change or seek to change in any manner the “zoning lots” or
“tax lots” which currently constitute the Real Property or use, transfer or
encumber in any manner any “Floor Area Development Rights” attributable to the
Real Property, if any, and not currently used in the Premises, in each case
without the prior written consent of Landlord, which consent may be granted or
withheld in Landlord’s sole discretion. Landlord shall not change or seek to
change in any manner the “zoning lots” or “tax lots” which currently constitute
the Real Property nor shall Landlord or any other party to whom Landlord may
transfer any “Floor Area Development Rights” attributable to the Real Property,
if any, add space to, or otherwise increase the size of, the Building pursuant
to such Floor Area Development Rights, if any, or otherwise so long as this
lease is in effect.

(f) In order to compensate Landlord for the costs incurred by Landlord in
reviewing and administering this lease, Tenant agrees to pay to Landlord, as
Additional Charges, an amount equal to Five Hundred Thousand and 00/100
($500,000.00) Dollars per annum payable in equal monthly installments of
$41,666.66 on the first day of each month during the Term.

3.04. (a) Except in the case of an emergency, or as otherwise may be required by
Legal Requirements, Tenant, before proceeding with any repair, alteration or
improvement which Tenant intends to treat as an Extended Landlord Capital Item,
shall give a notice to Landlord (herein called an “Extended Landlord Capital
Item Notice”), setting forth (i) an explanation of the facts which lead Tenant
to determine that a prudent non-institutional owner of a Comparable Building
would perform such Extended Landlord Capital Item at such time (herein called
the “First-Class Landlord Standard”), (ii) the estimated cost of such Extended
Landlord Capital Item (herein called the (“Extended Item Cost”), (iii) Tenant’s
determination of the Useful Life of such Extended Landlord Capital Item (herein
called the “Useful Life Estimate”) an/or (iv) whether a prudent
non-institutional owner of a Comparable Building in the ordinary course of
business would have performed such Extended Landlord Capital Item prior to the
Capital Date (herein called “Delayed Performance”). If Tenant proceeds to
perform an Extended Landlord Capital Item on an emergency basis or as otherwise
set forth above, Tenant shall promptly give an Extended Landlord Capital Item
Notice in connection therewith. Landlord shall have the right, which may be
exercised within fifteen (15) Business Days following the giving of an Extended
Landlord Capital Item Notice, to give a notice to Tenant (herein called an
“Extended Item Response Notice”), (x) disputing (A) whether the First-Class
Landlord Standard has been met, (B) the Extended Item Cost and/or (C) the Useful
Life Estimate, or (y) subject to the provisions of Section 3.04(d) below,
electing not to reimburse Tenant for the subject Extended

 

18



--------------------------------------------------------------------------------

Landlord Capital Item (“Non-Reimbursement Election”). In the event that Landlord
fails to give an Extended Item Response Notice within such fifteen (15) Business
Day period, Tenant shall have the right to give a second notice to Landlord,
which notice shall state that if Landlord fails to give an Extended Item
Response Notice within five (5) Business Days after the giving of such second
notice to Tenant, time being of the essence with respect to the giving of the
Extended Item Response Notice, then Landlord shall be deemed to have waived its
right to dispute the three items set forth in the Extended Landlord Capital Item
Notice and/or elect not to reimburse Tenant for the subject Extended Landlord
Capital Item subject to Section 3.04(d). In the event that Landlord fails to
give an Extended Item Response Notice within such five (5) Business Day period,
or in the event that Landlord gives a timely Extended Item Response Notice which
fails to dispute one or more of the three items set forth in the Extended
Landlord Capital Item Notice, Landlord shall be deemed to have waived its right
to dispute either all of such items or the items which Landlord failed to
dispute in its Extended Item Response Notice, as the case may be. Tenant shall
have the right, subject to the provisions of Article 11 and the provisions of
this Section 3.04 setting forth Landlord’s dispute rights, to proceed with the
performance of an Extended Landlord Capital Item notwithstanding that Landlord
may have given an Extended Item Response Notice and the dispute set forth
therein has not been resolved, or prior to the expiration of the time period in
which Landlord has the right to give an Extended Item Response Notice.

(b) If Landlord gives a timely Extended Item Response Notice and the parties are
unable to resolve the dispute within ten (10) Business Days after the giving of
the Extended Item Response Notice, either party, at any time thereafter, may
submit the dispute to a binding, expedited arbitration in accordance with the
provisions of Article 37. If an arbitrator appointed in accordance with Article
37 determines that Tenant failed to meet the First-Class Landlord Standard and
that the repair, improvement or alteration in question was unnecessary or that
the repair or alteration in question was the subject of Delayed Performance,
then the repair, improvement or alteration in question shall not be treated as
an Extended Landlord Capital Item, and Landlord shall not be required to
reimburse Tenant for any portion of the cost of such repair, improvement or
alteration. If an arbitrator appointed in accordance with Article 37 determines
that Tenant failed to meet the First-Class Landlord Standard, but that a less
expensive repair, improvement or alteration would have been made by a
first-class non-institutional owner of a Comparable Building at that time, then
such arbitrator shall set an Extended Item Cost and Useful Life Estimate to be
used by the parties to calculate the appropriate amount of Reimbursement
Operating Expenses in connection therewith. If an arbitrator appointed in
accordance with Article 37 determines that Tenant succeeded in meeting the
First-Class Landlord Standard, but disagrees with the Extended Item Cost and/or
the Useful Life Estimate contained in the Extended Landlord Capital Item Notice,
then such arbitrator shall set an Extended Item Cost and/or Useful Life Estimate
to be used by the parties to calculate the appropriate amount of Reimbursement
Operating Expenses in connection therewith.

 

19



--------------------------------------------------------------------------------

(c) With respect to any repair, alteration or improvement performed by Tenant
which is treated as an Extended Landlord Capital Item, Tenant shall provide to
Landlord, within a reasonable time after completion of such repair, alteration
or improvement, (i) reasonable evidence of payment in full for such repair,
alteration or improvement together with an amortization schedule for such item
prepared in accordance with Section 3.01(i)(1), (ii) copies of any sign-offs
required to be issued by the New York City Department of Buildings in connection
therewith, (iii) lien waivers from the contractors who shall have performed such
repair, alteration or improvement, and (iv) a certificate signed by Tenant’s
architect certifying as to the completion of same. Landlord’s obligation to pay
any Landlord Reimbursement Amounts payable by Landlord hereunder with respect to
any such repair, alteration or improvement shall be conditioned upon Landlord’s
receipt of the foregoing items to the extent applicable to such Extended
Landlord Capital Item.

(d) Notwithstanding anything to the contrary contained in Section 3.04(a),
Landlord shall only be entitled to make a Non-Reimbursement Election if (x) at
the time of the giving of such Extended Capital Item Notice Tenant has not
exercised an Extension Option which extends the Term beyond the then current
Term of this lease or the Amended and Restated Lease (i.e., Landlord shall only
be entitled to make the election under this clause (x) if there are three (3) or
less years remaining in the Term and Tenant has not exercised any Extension
Option set forth in Article 36), and (y) in lieu of performing such Extended
Landlord Capital Item, it is feasible not to diminish Building services below
those generally provided by prudent non-institutional owners of Comparable
Buildings (other than to a de minimis degree) through a repair and maintenance
program (“Alternative R&M Program”) with respect to the system or item in
question; it being understood and agreed that if such Extended Landlord Capital
Item can be avoided through an Alternative R&M Program, Landlord shall be
obligated to pay to Tenant an amount equal to the excess, if any, of (A) the
cost the Alternative R&M Program, over (B) the portion of the cost of the
Extended Landlord Capital Item that Tenant would have otherwise been responsible
for under this Section 3.04 had such Extended Landlord Capital Item been made,
which amount shall be payable by Landlord within thirty (30) days following
Tenant’s submission to Landlord of an invoice therefor together with
documentation reasonably evidencing such excess cost. Any dispute between the
parties regarding the subject matter of this Section 3.04(d) may be resolved by
expedited arbitration pursuant to Article 37.

3.05. (a) At any time from and after the Expiration Date (or in the case Tenant
exercises an Extension Option for less than the entire Premises, at any time
following the commencement date of the applicable Extension Term with respect to
the portion of Landlord Reimbursement Amounts that are allocable to the portion
of the Premises that was not extended), Tenant shall have the right to issue
invoices to Landlord for Landlord Reimbursement Amounts (each, a “Landlord
Reimbursement Notice”). Subject to the provisions of Section 3.04 and this
Section 3.05, Landlord shall pay to Tenant the Landlord Reimbursement Amounts
shown on any Landlord Reimbursement

 

20



--------------------------------------------------------------------------------

Notice within thirty (30) days after the giving of such Landlord Reimbursement
Notice. Subject to the provisions of Section 3.04 and this Section 3.05, in the
event that Landlord fails to pay any Landlord Reimbursement Amounts within such
thirty (30) day period, and, after the expiration of such thirty (30) day
period, such failure continues for an additional five (5) Business Days after
written notice thereof has been given to Landlord, such Landlord Reimbursement
Amounts shall bear interest at the Interest Rate from the date on which the
Landlord Reimbursement Notice is deemed given in accordance with the provisions
of Article 29 until paid.

(b) In the event that this lease shall be terminated under the provisions of
Article 22, or in the event that Landlord shall reenter the Premises under the
provisions of Article 23, or in the event of the termination of this lease, or
of reentry, by or under any summary dispossess or other proceeding or action or
any provision of law by reason of default hereunder on the part of Tenant, any
Landlord Reimbursement Amounts that are then or shall thereafter become due and
payable to Tenant hereunder shall be applied as a credit against any sums,
including, without limitation, damages, due Landlord hereunder (but only to the
extent that Landlord otherwise recovers the full measure of the damages to which
it is entitled under this lease) and Landlord shall have no obligation to pay
same except to the extent the Landlord Reimbursement Amounts exceeds Landlord’s
full measure of damages.

(c) Landlord shall have the right, upon reasonable prior notice to Tenant, which
may be given by Landlord within ninety (90) days following the giving of a
Landlord Reimbursement Notice (such notice being herein called the “Audit
Notice”; and such period being herein called the “Audit Period”), to have
Landlord’s designated Audit Representative (as designated in such Audit Notice)
examine Tenant’s books and records (collectively “Records”) with respect to the
Landlord Reimbursement Item set forth in such Landlord Reimbursement Notice
(provided that any such audit shall be completed within the Audit Period) at a
location designated by Tenant, and, within ten (10) Business Days after
completion of such audit (herein called the “Dispute Period”), to give a notice
to Tenant (herein called a “Reimbursement Dispute Notice”), time being of the
essence with respect to the giving of both the Audit Notice and the
Reimbursement Dispute Notice, disputing (i) the appropriateness of any Landlord
Reimbursement Item set forth in a Landlord Reimbursement Notice or (ii) the
calculation of any Landlord Reimbursement Amount set forth in any Landlord
Reimbursement Notice; provided, that, in no event shall Landlord be entitled to
dispute any matter relating to any Extended Landlord Capital Item that Landlord
was entitled to dispute under Section 3.04 and which Landlord did not dispute,
was deemed to have waived or was otherwise resolved in Tenant’s favor. For
example and without limitation, if Landlord failed to dispute an Extended Item
Cost set forth in a Extended Landlord Capital Item Notice, Landlord shall only
have the right to dispute that portion of such Extended Item Cost set forth in a
Landlord Reimbursement Notice that exceeds the Extended Item Cost set forth in
the Extended Landlord Capital Item Notice for the particular item in question.
In making such examination, Landlord agrees, and shall cause

 

21



--------------------------------------------------------------------------------

its Audit Representative to agree, to keep confidential (A) any and all
information contained in such Records and (B) the circumstances and details
pertaining to such examination and any dispute or settlement between Landlord
and Tenant arising out of such examination, except as may be required (1) by
applicable Legal Requirements or (2) by a court of competent jurisdiction or
arbitrator or in connection with any action or proceeding before a court of
competent jurisdiction or arbitrator, or (3) to Landlord’s attorneys,
accountants and other professionals in connection with any dispute between
Landlord and Tenant; and Landlord will confirm and cause its Audit
Representative to confirm such agreement in a separate written agreement, if
requested by Tenant. In the event that Landlord fails to give a timely
Reimbursement Dispute Notice, or gives a timely Reimbursement Dispute Notice
which fails to dispute one or more of the items set forth in the Landlord
Reimbursement Notice, Landlord shall be deemed to have waived its right to
dispute either all of such items or the items which Landlord failed to dispute
in its Reimbursement Dispute Notice (the “Undisputed Items”), as the case may
be, and notwithstanding the delivery by Landlord of a Reimbursement Dispute
Notice, Landlord shall pay the Landlord Reimbursement Amounts with respect to
any Undisputed Items within the period required by Section 3.05(a). If Landlord
gives a timely Reimbursement Dispute Notice and the parties are unable to
resolve the dispute within ten (10) Business Days after the giving of the
Reimbursement Dispute Notice, either party, at any time thereafter, may submit
the dispute to a binding, expedited arbitration in accordance with the
provisions of Article 37. For purposes hereof, the term “Audit Representative”
shall mean either (x) a firm of Certified Public Accountants licensed to do
business in the State of New York and having not less than ten (10) partners,
principals or members, (y) an employee of Landlord or (z) a locally-recognized
professional having not less than ten (10) years of expertise in reviewing
and/or auditing operating expense statements of first-class office buildings in
midtown Manhattan.

(d) If and to the extent that (x) Landlord shall fail to pay any Landlord
Reimbursement Amount within the Audit Period and Landlord shall not have given a
timely Audit Notice in connection therewith, or (y) Landlord shall fail to pay
any Landlord Reimbursement Amount within the Dispute Period and Landlord shall
not have given a timely Reimbursement Dispute Notice in connection therewith, or
(z) Tenant shall prevail in any arbitration with respect to any Landlord
Reimbursement Amount and Landlord fails to pay such sum within thirty (30) days
thereafter, and, after the expiration of such thirty (30) day period, such
failure continues for an additional five (5) Business Days after written notice
thereof has been given to Landlord then to the extent applicable, Tenant shall
have the right to offset such Landlord Reimbursement Amount against the rent
thereafter coming due under the Amended and Restated Lease, together with
interest at the Interest Rate from the date of the Landlord Reimbursement Notice
until the date such offset is taken.

(e) In addition to any other right herein set forth Tenant shall have the right
to pursue all rights and remedies available to it under this lease, at law or in

 

22



--------------------------------------------------------------------------------

equity arising of Landlord’s failure to make such payments of Landlord
Reimbursement Amounts on a timely basis.

3.06. The obligations of Landlord and Tenant under this Article 3 shall survive
the expiration or earlier termination of this lease as well as the restatement
of this lease pursuant to the Amended and Restated Lease.

ARTICLE 4

Intentionally Omitted

ARTICLE 5

Subordination

5.01. Subject to the provisions of any Conforming SNDA between Tenant and any
Superior Mortgagee and/or Superior Lessor, this lease, and all rights of Tenant
hereunder, are and shall be subject and subordinate to all ground leases,
overriding leases and underlying leases of the Land and/or the Building
hereafter existing and all mortgages which may now or hereafter affect the
Premises, whether or not such mortgages shall also cover other lands and/or
buildings and/or leases, to each and every advance made or hereafter to be made
under such mortgages, and to all renewals, modifications, replacements and
extensions of such leases and mortgages and spreaders and consolidations of such
mortgages. Any mortgage to which this lease is, at the time referred to, subject
and subordinate is herein called “Superior Mortgage” and the holder of a
Superior Mortgage is herein called “Superior Mortgagee”, and any lease to which
this lease is, at the time referred to, subject and subordinate is herein called
“Superior Lease” and the lessor of a Superior Lease is herein called “Superior
Lessor.”

5.02. Landlord hereby represents and warrants that (i) as of the date hereof
there are no Superior Leases and (ii) the only existing Superior Mortgage as of
the date hereof is that certain Mortgage, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Rents, dated as of the date hereof,
by Landlord in favor of Westdeutsche Immobilienbank AG (such mortgage being
herein called the “Existing Superior Mortgage”).

5.03. (a) Tenant hereby acknowledges its receipt of a fully executed
subordination, non-disturbance and attornment agreement (herein called an “SNDA
Agreement”) with respect to the Existing Superior Mortgage in the form annexed
hereto as Exhibit D.

(b) With respect to any and all future Superior Mortgages and Superior Leases,
the provisions of Section 5.01 shall be conditioned upon the execution

 

23



--------------------------------------------------------------------------------

and delivery by and between Tenant and any such Superior Mortgagee or Superior
Lessee, as the case may be, of a subordination, non-disturbance and attornment
agreement substantially in the form of Exhibit D annexed hereto with respect to
a Superior Mortgagee (herein called a “Superior Mortgagee SNDA Agreement”) with
such commercially reasonable modifications as such Superior Mortgagee shall
require, provided that such modifications do not increase Tenant’s monetary
obligations as set forth in this lease or in Exhibit D, modify the Term, or
otherwise increase Tenant’s obligations or liabilities or decrease or adversely
affect Tenant’s rights as set forth in this lease or in Exhibit D to more than a
de minimis extent. Any dispute by Tenant that the form of the Superior Mortgagee
SNDA Agreement utilized by the Superior Mortgagee does not meet the requirements
set forth in this Section 5.03(b) shall be resolved by arbitration pursuant to
Article 37.

ARTICLE 6

Quiet Enjoyment

6.01. So long as this lease has not expired or otherwise been terminated as
herein provided, Tenant shall peaceably and quietly have, hold and enjoy the
Premises without hindrance, ejection or molestation by Landlord or any person
lawfully claiming through or under Landlord, subject, nevertheless, to the
provisions of this lease and to Superior Mortgages. This covenant shall be
construed as a covenant running with the Land, and is not, nor shall it be
construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Real Property and only so long as such interest shall
continue, and thereafter Landlord shall be relieved of all liability hereunder
thereafter arising and this covenant shall be binding only upon subsequent
successors in interest of Landlord’s interest in this lease, to the extent of
their respective interests, as and when they shall acquire the same, and so long
as they shall retain such interest, but nothing contained herein shall be deemed
to relieve Landlord of any liability of Landlord which has accrued or arisen
through the date on which Landlord transfers its interest in the Premises to a
third party.

ARTICLE 7

Assignment, Subletting and Mortgaging

7.01. Subject to the provisions of this Article 7, Tenant may (a) assign or
otherwise transfer this lease or the term and estate hereby granted without
Landlord’s consent, provided that (i) no assignee of this lease shall be a
person that is entitled to sovereign immunity, (ii) no assignee shall be a party
whose principal business is owning and/or operating real property, (iii) such
assignee shall meet the requirements of clauses

 

24



--------------------------------------------------------------------------------

(i) and (ii) of Section 35.17 and, if requested by Landlord, shall certify the
same to Landlord, and (iv) the Guaranty shall remain in full force and effect
and/or (b) mortgage, pledge, encumber or otherwise hypothecate this lease or
Tenant’s interest in the Premises or any part thereof in any manner whatsoever
(including, without limitation, entering into any Leasehold Mortgage) without
Landlord’s consent and/or (c) sublet the Premises or any part thereof
(including, without limitation, any portion of the roof) and allow the same to
be used, occupied and/or utilized by anyone other than Tenant at any time and
from time to time without Landlord’s consent, provided and upon the condition
that (i) this lease and the Guaranty are in full force and effect, (ii) the
sublease conforms with the provisions of Sections 7.06 and 7.07, (iii) no
subtenant shall be a person that is entitled to sovereign immunity and (iv) each
subtenant shall meet the requirements of clauses (i) and (ii) of Section 35.17
and, if requested by Landlord, shall certify the same to Landlord, and (v) no
sublease shall be for a Prohibited Use. A list of subleases and other third
party agreements that encumber the Real Property as of the date hereof is
attached hereto as Schedule 3 (herein called “Current Occupancy Agreements”).
Landlord acknowledges that Tenant is entitled to all revenue generated from the
Current Occupancy Agreements as well as from any other subleases, licenses,
assignments or other agreements entered into by Tenant prior to or during the
Term with respect to all or any portion of the Real Property and Tenant
acknowledges that it is responsible for all obligations of the lessor under the
Current Occupancy Agreements, whether arising before or after the date of this
lease. All Current Occupancy Agreements are and shall remain subject and
subordinate to this lease. Landlord may at any time request that Tenant obtain
from any subtenant then occupying the Premises or a portion thereof, a
certification of the type described in clause (b)(iv) to the extent no such
certification was previously provided with respect to such subtenant or other
occupant.

7.02. For purposes of this lease, the following terms shall have the following
meanings:

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity which, directly or indirectly, controls, is controlled by, or is under
common control with, the person or entity in question.

“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, a person shall be deemed to have “control” of a
public corporation if it is the largest shareholder of such corporation and owns
or has voting control over not less than twenty-five percent (25%) of all of the
then voting stock of such corporation.

 

25



--------------------------------------------------------------------------------

“Corporate Successor” shall mean either (i) any corporation or other entity
which is a successor to a Citigroup Tenant by merger, consolidation or
reorganization or (ii) a purchaser of all or substantially all of the assets of
a Citigroup Tenant.

“Named Tenant” shall mean Citigroup Global Markets Inc.

“Citigroup Tenant” shall mean any tenant under this lease from time to time that
is either (i) the Named Tenant, (ii) an Affiliate of the Named Tenant, (iii) an
immediate or remote Corporate Successor of either the Named Tenant or an
Affiliate of the Named Tenant or (iv) an Affiliate of any such immediate or
remote Corporate Successor.

7.03. If this lease be assigned, Landlord may collect rent from the assignee. If
the Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this lease, Landlord may, after
Tenant has defaulted in its obligations hereunder beyond notice and the
expiration of any applicable cure periods, collect rent from the subtenant or
occupant. In either event, Landlord may apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 7.01 or any other provision of this lease, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance by Tenant of Tenant’s obligations under this lease.

7.04. Any assignment or transfer of this lease shall be made only if, and shall
not be effective until, (i) the assignee (except in the case where Tenant and
such assignee are the same legal entity) shall execute, acknowledge and deliver
to Landlord an agreement whereby the assignee shall assume, from and after the
effective date of such assignment (or, in the case of an entity which has
purchased all or substantially all of Tenant’s assets or which is a successor to
Tenant by merger, acquisition, consolidation or change of control, from and
after the Commencement Date) the obligations of this lease on the part of Tenant
to be performed or observed and whereby the assignee shall agree that the
provisions of this Article 7 shall, notwithstanding such assignment or transfer,
continue to be binding upon such assignee in respect of all future assignments
and transfers, (ii) the assignee (except in the case where Tenant and such
assignee are the same legal entity) shall execute and deliver a replacement
Escrowed Release in accordance with Article 31, and (iii) Guarantor delivers a
ratification of the Guaranty in form and substance reasonably satisfactory to
Landlord. The Named Tenant and any subsequent assignor of this lease covenants
that, notwithstanding any assignment or transfer, whether or not in violation of
the provisions of this lease, and notwithstanding the acceptance of any of the
Fixed Rent and/or Additional Charges by Landlord from an assignee, transferee,
or any other party, the Named Tenant (and any subsequent assignor of this lease)
shall remain fully liable for the payment of the Fixed Rent and Additional

 

26



--------------------------------------------------------------------------------

Charges and for the other obligations of this lease on the part of Tenant to be
performed or observed.

7.05. (a) The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Landlord extending the time of, or modifying any of the obligations of, this
lease, or by any waiver or failure of Landlord to enforce any of the obligations
of this lease; provided however, that in the case of any modification of this
lease after an assignment of this lease which increases the obligations of or
decreases the rights of Tenant (an “Adverse Assignee Modification”), the Named
Tenant and any subsequent assignor of this lease that is a Citigroup Tenant
shall not be liable for any such increase or decrease unless it has given its
written consent thereto (which consent may be granted or withheld in such
party’s sole discretion), provided and on the condition that the Tenant under
this lease at the time of such modification is not Named Tenant or a Citigroup
Tenant (an “Unaffiliated Assignee”) and Landlord has been notified in writing
thereof; provided, further, however, that, subject to the proviso below, none of
the following shall be deemed to be an Adverse Assignee Modification: (A) the
exercise of one (1) or more Extension Options hereunder and (B) one (1) or more
extensions of the Term by an Unaffiliated Assignee where the terms of any such
extension do not strictly conform to the terms of the corresponding Extension
Option (other than the length of the term of the extension, which must confirm
to the length of the term of the corresponding Extension Option); provided that
the Named Tenant, Guarantor and any subsequent assignor of this lease that is a
Citigroup Tenant shall not be liable for any increase in obligations in excess
of, or decrease in rights below, that which would have occurred had such
Unaffiliated Assignee exercised the corresponding Extension Option in strict
accordance with the terms of this lease.

(b) Except as otherwise provided in this Article, the listing of any name other
than that of Tenant, whether on the doors of the Premises or the Building
directory, or otherwise, shall not operate to vest any right or interest in this
lease or in the Premises.

(c) Any assignment, sublease, license or other transfer, and any mortgage,
pledge, encumbrance or other hypothecation, made in violation of the provisions
of this Article 7 shall be null and void.

7.06. No sublease shall be for a term (including any renewal rights contained in
the sublease) extending beyond the day prior to the Expiration Date, except that
a sublease may provide for one or more options to extend the term thereof beyond
the then current term of this lease; provided that (a) such option shall be
conditioned on the timely and effective exercise by Tenant of Tenant’s option
under this lease to extend the term hereof for the applicable Extension Term and
(b) each such extension of the

 

27



--------------------------------------------------------------------------------

term of such sublease shall end no later than one day prior to the end of the
applicable Extension Term.

7.07. With respect to each and every sublease or subletting under the provisions
of this lease entered into after the date hereof (other than the Current
Occupancy Agreements, including any amendments or modifications thereto, whether
entered into prior to, or following, the date hereof), it is further agreed
that:

(a) No such sublease shall be valid, and no subtenant shall take possession of
the Premises or any part thereof, until an executed counterpart of the Sublease
Document has been delivered to Landlord;

(b) Each such sublease shall provide that, subject to the provisions of any
Landlord’s Nondisturbance Agreement between Landlord and the subtenant
thereunder, such sublease shall be subject and subordinate to this lease and to
any matters to which this lease is or shall be subordinate, and that in the
event of termination, reentry or dispossess by Landlord under this lease
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not be (i) liable for any previous
act or omission of Tenant under such sublease, (ii) subject to any credit,
offset, claim, counterclaim, demand or defense which such subtenant may have
against Tenant, (iii) bound by any previous modification of such sublease not
consented to by Landlord or by any previous payment of any amount due under this
lease more than one (1) month in advance of the due date thereof, (iv) bound by
any covenant of Tenant to undertake or complete any construction of the Premises
or any portion thereof, (v) required to account for any security deposit of the
subtenant other than any security deposit actually delivered to Landlord by
Tenant, (vi) responsible for any monies (including without limitation any work
allowance) owing by Tenant to the credit of subtenant, (vii) bound by any
obligation to make any payment to such subtenant or grant any credits, except
for services, repairs, maintenance and restoration provided for under the
sublease to be performed after the date of such attornment, or (viii) required
to remove any person occupying the Premises or any part thereof (the matters
described in the foregoing clauses (i) through (viii) being herein collectively
called the “Excluded Obligations”);

(c) The provisions of Section 18.02 shall apply in connection with any claim
made by any subtenant against Landlord or any Landlord Party in connection with
the Excluded Obligations; and

(d) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, except in compliance with this Article 7. A sublease meeting all of the
requirements set forth in this Section is herein called a “Sublease Document”.

 

28



--------------------------------------------------------------------------------

7.08. Each subletting shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this lease. Tenant shall and will
remain fully liable for the payment of the Fixed Rent and Additional Charges due
and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this lease on the part
of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this lease, and any such violation shall
be deemed to be a violation by Tenant. Tenant further agrees that
notwithstanding any such subletting, no other and further subletting of the
Premises by Tenant or any person claiming through or under Tenant shall or will
be made except upon compliance with and subject to the provisions of this
Article.

7.09. (a) For purposes hereof, the term “Landlord’s Non-Disturbance Agreement”
shall mean a Non-Disturbance Agreement substantially in the form annexed hereto
as Exhibit G.

(b) Landlord shall, within fifteen (15) Business Days after Tenant’s request
accompanied by an executed counterpart of a Qualifying Sublease, deliver a
Landlord’s Non-Disturbance Agreement to Tenant and the subtenant under such
Qualifying Sublease.

(c) For purposes hereof, the term “Qualifying Sublease” shall mean a direct
sublease:

(i) which is with a subtenant which is not entitled to sovereign immunity, and
which meets the requirements of clauses (i) and (ii) of Section 35.17 and , if
requested by Landlord, shall certify same to Landlord, and whose intended use of
the Premises, or the relevant part thereof, will not violate the terms of this
lease and is in keeping with the standards of the Building which are consistent
with Class A office buildings located in Manhattan that are comparable to the
Building (herein called “Comparable Buildings”);

(ii) which is with a subtenant which has either (x) a credit rating of not less
than “investment grade” as determined by either Moody’s or Standard & Poor’s (or
any successor rating agency) or (y) under the applicable sublease, an annual
Minimum Sublease Rent not greater than four percent (4%) of such subtenant’s
average net income over the prior three (3) year period;

(iii) which meets all of the applicable requirements of this Article 7
(including, without limitation, the provisions of Section 7.07);

(iv) which demises not less than three (3) full contiguous Office Floors;

 

29



--------------------------------------------------------------------------------

(v) which demises the highest or lowest full Office Floor of the Premises, or if
one or more Qualifying Subleases is in effect, demising the next contiguous full
Office Floor above or below the highest or lowest full Office Floor subject to
an Qualifying Sublease then in effect;

(vi) which is for a sublease term of not less than two (2) years;

(vii) which provides for rentals which are equal to or in excess of the Fixed
Rent and other amounts payable by Tenant hereunder (on a per rentable square
foot basis) for such period (herein called the “Minimum Sublease Rent”), or, in
the alternative, provides for a rental rate that is less than the Minimum
Sublease Rent, but will automatically be increased to an amount that is equal to
all of the same economic terms and conditions, including, without limitation,
Fixed Rent and other amounts payable by Tenant hereunder (on a per rentable
square foot basis) that would have been applicable as between Landlord and
Tenant hereunder with respect to the space demised by such Qualifying Sublease
for the period commencing on such date of attornment and ending on the
expiration date of such Qualifying Sublease; and

(viii) grants to the subtenant no greater rights and imposes on the subtenant no
lesser obligations than those that are generally commensurate with the rights
and obligations of subtenants in comparable subleases (both in terms of the size
of the demised sublease premises and the identity of the subtenant) in
Comparable Buildings (collectively, “Commensurate Rights”). Within fifteen
(15) Business Days following Tenant’s submission to Landlord of a proposed
sublease for the sole purpose of determining whether or not such sublease
contains rights greater than Commensurate Rights, Landlord will advise Tenant in
specific detail as to any specific rights granted to the subtenant pursuant to
such proposed sublease that Landlord believes are greater than Commensurate
Rights. If Landlord fails to notify Tenant of any of the foregoing terms within
fifteen (15) Business Days after such proposed sublease has been submitted to
Landlord for review and such failure shall continue for five (5) Business Days
after Landlord’s receipt of written notice from Tenant making specific reference
to the right of Landlord to identify whether or not any rights conveyed under
the subject sublease are greater than Commensurate Rights, Landlord shall be
deemed to have agreed that the proposed sublease does not convey any rights that
are greater than Commensurate Rights, and provided further that in no event
shall the sublease provide subtenant with any rights comparable to those in
Articles 31, 33 and 36 (provided that subtenant may elect to extend the term of
its sublease to coincide with any Extension Term exercised by Tenant) and
Sections 16.08 and 16.09 of the Amended and Restated Lease. Any disagreement
between Landlord and Tenant as to whether or not a proposed sublease conveys
rights to a subtenant that are

 

30



--------------------------------------------------------------------------------

greater than Commensurate Rights may be resolved by expedited arbitration
pursuant to Article 37.

7.10. (a) With respect to each Qualifying Sublease for which Landlord provides a
Landlord’s Non-disturbance Agreement in accordance with Section 7.09, Tenant
shall pay to Landlord fifty percent (50%) of any Sublease Profit derived from
such Qualifying Sublease as hereinafter provided.

(b) For purposes of this Article 7, the term “Sublease Profit” shall mean, for
the term of the applicable sublease (the “Sublease Term”), Sublease Income less
Tenant Costs.

(c) For purposes hereof the term “Sublease Income” shall mean:

(i) any rents, additional charges or other consideration paid under the sublease
to Tenant by the subtenant which is in excess of the Fixed Rent and other
amounts payable by Tenant hereunder accruing during the Sublease Term under this
lease in respect of the subleased or occupied space (at the rate per square foot
payable by Tenant hereunder) pursuant to the terms hereof, and

(ii) all sums that are paid to Tenant for the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property, less:

(A) in the case of a sale of any of the foregoing, the then net unamortized or
undepreciated portion (determined on the basis of Tenant’s balance sheet) of the
original cost thereof; or

(B) in the case of a rental of any of the foregoing, the fair rental value
thereof.

(d) For purposes hereof, the term “Tenant’s Costs” shall mean:

(i) the amount of any commercially reasonable broker’s fee or commissions paid
to a broker as a result of any subletting by Tenant hereunder and any transfer,
sales or gains taxes incurred and paid by Tenant in connection with such
subletting;

(ii) the cost to Tenant of any improvements made to prepare the space in
question for the occupancy of the subtenant thereof and any rent abatement
and/or concession (including reasonable moving expenses but excluding any lease
takeover costs except as set forth below) and/or work

 

31



--------------------------------------------------------------------------------

allowance (or equivalent) granted by Tenant to any such subtenant in lieu of or
in addition to Tenant’s performance of any such improvements made to prepare the
space in question for the occupancy of the subtenant or assignee;

(iii) advertising and marketing expenses directly related to the subletting of
the space under the Qualifying Sublease;

(iv) reasonable legal fees directly related to the subletting of the space;

(v) the cost to Tenant of any lease takeover costs; provided however, that
(A) such lease takeover costs shall be reduced by any amounts received by Tenant
in connection therewith, such as sublease rentals paid to Tenant (or its
subtenant) under the leases taken over by Tenant, (B) to the extent that any
amounts received by Tenant in connection with lease takeover costs exceed such
lease takeover costs, the excess shall constitute Sublease Income, and
(C) Tenant’s Costs, and their effect on Sublease Profits, as the case may be,
shall be recalculated, from time to time at reasonable intervals, to provide for
any appropriate adjustments resulting from the receipt by Tenant of such amounts
in connection with lease takeover costs;

(vi) the unamortized construction costs of leasehold improvements installed by
or on behalf of Tenant in connection with its occupancy of the applicable
portion of the Premises, but only to the extent that such improvements are used
by the subtenant in connection with its initial occupancy of such portion of the
Premises; and

(vii) the unamortized costs of fixtures, furnishings and equipment (herein
called “FF&E”) installed by or on behalf of Tenant in connection with its
occupancy of the applicable portion of the Premises, but only to the extent that
such FF&E are used by the subtenant in connection with its initial occupancy of
such portion of the Premises.

For the purposes of computing “Sublease Profit”, Tenant’s Costs with respect
thereto shall be deducted as and when they are paid by Tenant (or, as necessary,
deducted from future Sublease Profit to the extent that current Tenant’s Costs
exceed current Sublease Profit. Any dispute as to the applicable Sublease
Profit, if any, may be resolved by expedited arbitration in accordance with
Article 37.

(e) Notwithstanding anything to the contrary contained herein, the provisions of
Section 7.09 and this Section 7.10 shall not apply with respect to any of the
following:

(i) if Tenant is a corporation, the transfer (by one or more transfers) of a
majority of the stock of Tenant, or any other mechanism, such

 

32



--------------------------------------------------------------------------------

as the issuance of additional stock, a stock voting agreement or change in
class(es) of stock, irrespective of whether such transfer of stock or other
mechanism results in a change of control of Tenant; provided, however, that in
any such case such transfer or other mechanism was done for a good business
purpose and not principally for the purpose of transferring the leasehold estate
in this lease.

(ii) if Tenant is a partnership or joint venture or LLC or other entity, a
transfer or one or more transfers, of an interest in the distributions of
profits and losses of such partnership, joint venture or LLC or other entity
which results in a change of control of Tenant or any other mechanism, such as
the creation of additional general partnership or limited partnership interests,
which results in a change of control of Tenant, as if such transfer of an
interest in the distributions of profits and losses which results in a change of
control of Tenant or other mechanism which results in a change of control of
Tenant were an assignment of this lease, provided that such transfer was done
for a good business purpose and not principally for the purpose of transferring
the leasehold estate in this lease.

(iii) an assignment of Tenant’s interest in this lease to a Corporate Successor,
provided such an assignment was done for a good business purpose and not
principally for the purpose of transferring the leasehold estate in this lease.

(iv) an assignment of Tenant’s interest in this lease, or a sublease of all or a
portion of the Premises, to any Affiliate of Tenant.

(v) the simultaneous occupancy of the Premises by means of any occupancy
arrangement selected by Tenant (which arrangement does not have to be in
writing), or a subletting pursuant to a sublease which conforms with the
requirements of Section 7.07, of all or a portion of the Premises to, one or
more Tenant’s Affiliates; provided, however, that Landlord shall be given
written notice thereof promptly after the effective date of any such sublease or
occupancy arrangement accompanied by reasonable evidence of such affiliate
relationship and a duplicate original of such sublease (if any). In the event
that a Tenant’s Affiliate which is occupying all or any part of the Premises
pursuant to an assignment or sublease no longer qualifies as a Tenant’s
Affiliate, then the continuation thereafter of such occupancy shall not be
subject to Landlord’s consent and such assignee or subtenant shall not be
required to vacate the Premises. In the event that a Tenant’s Affiliate is in
occupancy of all or any part of the Premises but such occupancy is not pursuant
to an assignment or a sublease, the continued occupancy by such entity after
such entity no longer qualifies as a Tenant’s Affiliate shall be deemed a
transaction to which all of the other terms of this Section 7.10 shall apply.

 

33



--------------------------------------------------------------------------------

(vi) an assignment of this lease arising out of the reorganization of Tenant
from one form of legal entity into another form of legal entity with
substantially the same beneficial ownership.

(vii) the simultaneous occupancy of the Premises by means of any occupancy
arrangement selected by Tenant (which arrangement does not have to be in
writing), or subletting of a portion of the Premises to, one or more Service and
Business Relationship Entities; provided, however, that Landlord shall be given
written notice thereof promptly after the effective date of such sublease or
occupancy arrangement accompanied by reasonable evidence of the relationship
with Tenant, and a duplicate original of such sublease (if applicable) and that
such Service and Business Relationship Entities shall not occupy portions of the
Premises consisting, in the aggregate, of more than fifteen percent (15%) of the
rentable area of the Premises. In the event that a Service and Business
Relationship Entity which is occupying a part of the Premises pursuant to a
sublease or other written occupancy agreement no longer qualifies as a Service
and Business Relationship Entity, then the continuation thereafter of such
occupancy shall not be subject to Landlord’s consent and such subtenant or
occupant shall not be required to vacate the Premises. In the event that a
Service and Business Relationship Entity is in occupancy of all or any part of
the Premises but such occupancy is not pursuant to a sublease or other written
occupancy agreement, the continued occupancy by such entity after such entity no
longer qualifies as a Service and Business Relationship Entity shall be deemed a
transaction to which all of the other terms of this Section 7.10 shall apply.
The term “Service and Business Relationship Entities” as used herein shall mean
(i) persons engaged in providing services to Tenant or to any Affiliate of
Tenant, (ii) Tenant’s (or any Affiliate’s of Tenant) attorneys, consultants and
other persons with which Tenant (or any Affiliate of Tenant) has a business
relationship, (iii) any entity in which Tenant or Tenant’s Affiliate have a
financial interest or (iv) persons which have a business function or purpose
which is related, complimentary and/or supplementary to the business of Tenant
or any Affiliate of Tenant, including, without limitation, any “spin-off” of a
business unit of Tenant or any Affiliate of Tenant or persons with which Tenant
or any Affiliate of Tenant performs cross-marketing and any persons which are
subject by legal requirement to regulatory governance, supervision or
administration by Tenant or any Affiliate of Tenant, in each case provided that
the purpose of classifying such persons as Service and Business Relationship
Entities is for a good business purpose and not to circumvent the provisions of
this Section 7.10. Permission to Tenant’s Service and Business Relationship
Entities and Tenant’s Affiliates to use the Premises which is not pursuant to a
written sublease or other written occupancy agreement shall not create a tenancy
or any other interest in the Premises except a license revocable at will which
shall cease and expire in any event automatically without notice upon the
expiration or termination of this lease and all acts, omissions and operations
of such Tenant’s Service and Business

 

34



--------------------------------------------------------------------------------

Relationship Entities and Tenant’s Affiliates shall be deemed acts, omissions
and operations of Tenant.

(viii) if Tenant’s outside accounting firm or any governmental regulatory
agencies shall require the use of temporary desk space within the Premises to
conduct audits or other regulatory or advisory functions related to Tenant’s
business.

ARTICLE 8

Compliance with Laws

8.01. Each of Tenant and Landlord shall give prompt notice to the other of any
notice it receives of the violation of any Legal Requirements with respect to
the Premises or the use or occupancy thereof. Tenant shall be responsible for
compliance with all Legal Requirements in respect of the Real Property, whether
or not such compliance requires work which is structural or non-structural,
ordinary or extraordinary, foreseen or unforeseen, and, subject to this Article
8, shall procure the cancellation or discharge of all notices of violation
issued in respect of the Premises, whether issued before the date hereof or
during the Term whether related to conditions existing before the date hereof or
during the Term (except to the extent such compliance requirement was
attributable to any act of Landlord or any of Landlord’s agents). Tenant shall
pay all the reasonable out-of-pocket costs and all the reasonable out-of-pocket
expenses, and all the fines, penalties and damages which may be imposed upon
Landlord by reason of or arising out of Tenant’s failure to fully and promptly
comply with and observe the provisions of this Section 8.01. However, Tenant
need not comply with any such Legal Requirement so long as Tenant shall be
contesting the validity thereof, or the applicability thereof to the Premises,
in accordance with Section 8.02. Landlord shall pay all the reasonable
out-of-pocket costs and all the reasonable out-of-pocket expenses, and all the
fines, penalties and damages which may be imposed upon Tenant by reason of or
arising out of Landlord’s failure to fully and promptly comply with and observe
the provisions of this Section 8.01. However, Landlord need not comply with any
such Legal Requirement so long as Landlord shall be contesting the validity
thereof, or the applicability thereof to the Premises, in accordance with
Section 8.02.

8.02. (a) Tenant, at its expense, after notice to Landlord and any Superior
Mortgagee of which Tenant had prior notice, may contest, by appropriate
proceedings prosecuted diligently and in good faith, the validity, or
applicability to the Premises, of any Legal Requirement, provided that
(a) Landlord shall not be subject to a bona fide threat of criminal penalty or
to prosecution for a crime, or any other fine or charge (unless Tenant agrees in
writing to indemnify, defend and hold Landlord harmless from and against such
non-criminal fine or charge), nor shall the Premises or any part thereof, be
subject to a bona fide threat of being condemned or vacated, nor shall the
Building or Land, or any part thereof, be subjected to a bona fide threat of any
lien

 

35



--------------------------------------------------------------------------------

(unless Tenant shall remove such lien by bonding or otherwise) or encumbrance
nor shall the insurance coverage required to be carried by Tenant hereunder be
limited or impaired in any material respect, by reason of non-compliance or
otherwise by reason of such contest; (b) except as otherwise provided in this
Section 8.02, before the commencement of such contest, Tenant shall furnish to
Landlord a cash deposit or other security in amount, form and substance
reasonably satisfactory to Landlord and shall indemnify Landlord against the
reasonable cost thereof and against all liability for damages, interest,
penalties and expenses (including reasonable attorneys’ fees and expenses),
resulting from or incurred in connection with such contest or non-compliance
(provided, however, that Tenant shall not be required to furnish any such cash
deposit or other security for so long as the Guaranty is in full force and
effect); and (c) Tenant shall keep Landlord advised as to the status of such
proceedings. Without limiting the application of the above, Landlord shall be
deemed subject to a bona fide threat of prosecution for a crime if Landlord or
any officer, director, partner, shareholder or employee of any of Landlord, as
an individual, is threatened to be charged (it being agreed that if applicable
Legal Requirements provide that a crime cannot be charged while the same is
being contested, then a person shall not be deemed threatened to be charged with
such crime during such contest) or is charged with a crime of any kind or degree
whatever, unless such charge is withdrawn or disposed of before Landlord or such
officer, director, partner, shareholder or employee (as the case may be) is
required to plead or answer thereto. In the event Tenant shall have contested
any Legal Requirement in accordance with this Section 8.02(a) and if Tenant
fails to comply with the applicable determination (whether such determination
was made prior to, or following the expiration of the Term), Tenant shall remain
responsible for the cost of complying with such Legal Requirement, including the
cost of performing the work associated with such compliance (subject to
Landlord’s obligation for what would have otherwise been Landlord Reimbursement
Amounts) but not for the actual compliance therewith (i.e., performance of the
actual work) notwithstanding the expiration or earlier termination of this
lease, and shall indemnify Landlord against the reasonable cost thereof and
against all liability for damages, interest, penalties and expenses (including
reasonable attorneys’ fees and expenses), resulting from or incurred in
connection with such contest or non-compliance. The provisions of this
Section 8.02(a) shall survive the expiration or earlier termination of this
lease.

(b) Landlord, at its expense, after notice to Tenant, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises, of any Legal Requirement, in respect of the
Real Property that Landlord may be responsible for after the expiration or
earlier termination of this lease and which Tenant is not contesting under
Section 8.02(a), provided that (i) Tenant shall not be subject to a bona fide
threat of criminal penalty or to prosecution for a crime, or any other fine or
charge (unless Landlord agrees in writing to indemnify, defend and hold Tenant
harmless from and against such non-criminal fine or charge), nor shall the
Premises or any part thereof, be subject to a bona fide threat of being
condemned or vacated, nor shall the Building or Land, or any part thereof, be
subjected to a bona fide threat of any lien (unless Landlord shall remove such
lien by bonding or

 

36



--------------------------------------------------------------------------------

otherwise) or encumbrance, by reason of non-compliance or otherwise by reason of
such contest; and (ii) Landlord shall keep Tenant advised as to the status of
such proceedings, and to the extent compliance with such Legal Requirement is
the obligation of Tenant hereunder, (x) Tenant shall have the right to
participate in such contest, including attending all related meeting
participation, (y) Landlord shall act reasonably in accepting Tenant’s
recommendations in connection with any such contest, and (z) Landlord may not
settle any such contest without Tenant approval, which approval shall not be
unreasonably withheld. Without limiting the application of the above, Tenant
shall be deemed subject to a bona fide threat of prosecution for a crime if
Citigroup Tenant or any officer, director, partner, shareholder or employee of
any of Citigroup Tenant, as an individual, is threatened to be charged (it being
agreed that if applicable Legal Requirements provide that a crime cannot be
charged while the same is being contested, then a person shall not be deemed
threatened to be charged with such crime during such contest) or is charged with
a crime of any kind or degree whatever, unless such charge is withdrawn or
disposed of before Citigroup Tenant or such officer, director, partner,
shareholder or employee (as the case may be) is required to plead or answer
thereto.

8.03. Notwithstanding anything to the contrary contained herein, Tenant shall
not be deemed to be in default of Tenant’s obligations under this lease if
Tenant shall fail to comply with any such Legal Requirement if, and only if:

 

  (a) such Legal Requirement obligation is limited to the interior of the
Premises, is not related to Hazardous Materials, is not structural in nature and
the failure to comply with such Legal Requirement will not have an adverse
effect on Building Systems or on the health or safety of any occupant of or
visitor to the Building; and

 

  (b) the failure to comply with such Legal Requirement will not (i) subject
Landlord or any Superior Mortgagee to prosecution for a crime or any criminal or
civil fine or charge (unless, in the case of a civil fine, Tenant agrees in
writing to indemnify, defend and hold such parties harmless from and against any
such fine or charge and actually pays any such fine or charge), (ii) subject the
Premises or any part thereof to being condemned or vacated, or (iii) subject the
Building or Land, or any part thereof, to any lien or encumbrance which is not
removed or bonded within the time period required under this lease.

 

  (c) such failure to comply shall not become Landlord’s obligation to cure upon
the expiration or earlier termination of this lease.

 

37



--------------------------------------------------------------------------------

8.04. Notwithstanding anything to the contrary contained herein, Tenant shall be
responsible for compliance with all Environmental Laws in respect to (i) any
Hazardous Materials that are brought onto the Real Property during the Term by
Tenant or any of Tenant’s agents or permitted occupants, and (ii) pre-existing
latent Hazardous Materials (a substance that is deemed a Hazardous Material as
of the date of this lease under applicable Environmental Laws) on the Real
Property which were brought onto the Real Property by Tenant, State Street Bank
and Trust Company of Connecticut, National Association (the “Prior Owner”) or an
Affiliate of either thereof during Tenant’s or Prior Owner’s ownership of the
Real Property; provided however Tenant shall not be responsible for (x) any
pre-existing Hazardous Materials, if any, noted in that certain Phase I
Environmental Site Assessment 388 Greenwich Street NY, NY 10013, August 17,
2007. Prepared for: Citigroup, Inc. 388 Greenwich Street, 5th Floor NY, NY
10013. Hillman Project Number E3-2152.1. By Hillman Group LLC, Nationwide
Engineering & Environmental Consulting, provided by Tenant to Landlord or any
other environmental report obtained by Landlord with respect to the Real
Property prior to the date of this lease or (y) any pre-existing Hazardous
Materials discovered by Landlord or any of its employees, agents or contractors
during the Term in connection with any activity by any of said parties that is
outside the scope of Landlord’s rights under this lease.

ARTICLE 9

Insurance

9.01. Tenant shall not knowingly violate, or knowingly permit the violation of,
any condition imposed by any insurance policy then issued in respect of the Real
Property and shall not do, or permit anything to be done, or keep or permit
anything to be kept in the Premises which would subject Landlord or any Superior
Mortgagee to any liability or responsibility for personal injury or death or
property damage, or which would result in insurance companies of good standing
refusing to insure the Real Property, or which would result in the cancellation
of or the assertion of any defense by the insurer in whole or in part to claims
under any policy of insurance in respect of the Real Property; provided,
however, that in no event shall the mere use of the Premises for customary and
ordinary office purposes or for any of the current retail uses at the Premises
or any other current use or uses of the Real Property, as opposed to the manner
of such use, constitute a breach by Tenant of the provisions of this
Section 9.01.

9.02. (a) If, by reason of any failure of Tenant to comply with the provisions
of this lease, the premiums on Landlord’s insurance that it is required to
maintain hereunder shall be higher than they otherwise would be, and Landlord
shall notify Tenant of such fact and, if Tenant shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Tenant shall pay to Landlord within thirty (30) days after demand accompanied by
reasonable supporting documentation, for that

 

38



--------------------------------------------------------------------------------

part of such premiums which shall have been charged to Landlord due to such
failure on the part of Tenant.

(b) If, by reason of any failure of Landlord to comply with any provision of
this lease, the premiums on Tenant’s insurance that it is required to maintain
hereunder shall be higher than they otherwise would be, and Tenant shall notify
Landlord of such fact and, if Landlord shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Landlord shall reimburse Tenant for that part of such insurance premiums which
shall have been charged to Tenant due to such failure on the part of Landlord
within thirty (30) days after demand accompanied by reasonable supporting
documentation.

(c) A schedule or “make up” of rates for the Real Property or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for insurance for the Real Property or the
Premises, as the case may be, shall be prima facie evidence (absent manifest
error) of the facts therein stated and of the several items and charges in the
insurance rate then applicable to the Real Property or the Premises, as the case
may be.

9.03. Tenant, at its expense, shall maintain at all times during the Term
(a) except if Tenant exercised the Insurance Election pursuant to Section 9.09,
“all risk” or “special form” property insurance covering the Base Elements to a
limit of not less than the full replacement value thereof (as from time to time
reasonably designated by Tenant and promptly following Landlord’s request,
Tenant will advise Landlord of Tenant’s designation of full replacement value)
subject to reasonable sublimits for wind/named storm based on coverage for same
that is available from time to time at commercially reasonable rates, such
insurance to include a replacement cost endorsement, (b) boiler and machinery
insurance to the extent Tenant maintains and operates such machinery with
minimum limits of $100,000,000 per accident, (c) “all risk” property insurance
with coverage as broad as the ISO Special Causes of Loss form excluding
Wind/Named Storm covering all present and future Tenant’s Property and Leasehold
Improvements to a limit of not less than the full replacement value thereof,
(d) workers’ compensation in statutory limits and employers’ liability in
minimum limits of $1,000,000 per occurrence, (e) commercial general liability
insurance, including contractual liability, in respect of the Premises and the
conduct of operation of business therein, with limits of not less than
$100,000,000 combined single limit for bodily injury and property damage
liability in any one occurrence, (f) if the Premises is located in a federally
designated flood zone A or V and flood insurance has been made available under
the National Flood Insurance Act of 1968, flood insurance in an amount equal to
the maximum coverage available, or such lesser amount as any Superior Mortgagee
may require, otherwise limit shall be $10,000,000, (g) insurance on the Building
against such other hazards and in such amount as Landlord or any Superior
Mortgagee may reasonably require, provided that such insurance is then
customarily maintained by

 

39



--------------------------------------------------------------------------------

prudent non-institutional owners of Comparable Buildings, (h) earthquake
coverage in the amount of $10,000,000, and (i) when Alterations are in progress,
the insurance specified in Section 11.03. The limits of such insurance shall not
limit the liability of Tenant hereunder or any covenant of Tenant hereunder to
act with diligence with respect thereto. Tenant shall name Landlord, Superior
Mortgagee (but only to the extent Landlord has provided Tenant prior notice
thereof), and any party as Landlord may reasonably request in writing, as an
additional insured with respect to all of such insurance (other than required
under item (d) above), and shall deliver to Landlord and any additional
insureds, prior to the Commencement Date, certificates of insurance issued by
the insurance company or its authorized agent together with, in the case of
commercial general liability insurance, additional insured endorsements. Such
insurance may be carried under umbrella or excess policies, or in a blanket
policy covering the Premises and other locations of Tenant, if any. Tenant shall
procure and pay for renewals of such insurance from time to time before the
expiration thereof, and Tenant, upon Landlord’s request, shall deliver to
Landlord and any additional insureds a certificate of such renewal policy. All
such policies shall be issued by companies of recognized responsibility licensed
to do business in New York State and rated by Best’s Insurance Reports or any
successor publication of comparable standing and carrying a rating of A- IX or
better or the then equivalent of such rating, and all such policies shall
contain a provision whereby the same cannot be canceled or materially modified
unless Landlord and any additional insureds are given at least thirty (30) days
prior written notice of such cancellation or material modification. All proceeds
from any insurance coverages maintained by Tenant under this Article 9 (other
than from commercial general liability insurance, if any) shall be payable
solely to Tenant. The parties shall cooperate with each other in connection with
prosecution of claims to recover the insurance proceeds for covered losses and
with the collection of any insurance monies that may be due in the event of loss
and shall execute and deliver to each other such proofs of loss and other
instruments which may be reasonably required to recover any such insurance
monies. If Tenant does not elect to self-insure in accordance with Section 9.08,
Tenant shall name Landlord as additional loss payee and a Superior Mortgagee to
which Tenant has received prior notice, as mortgagee/loss payee, as their
interests may appear, under the policies of insurance required to be maintained
by Tenant pursuant to clauses (a) and (b) of this Section 9.03, and Tenant shall
enter into a depository agreement with a financial institution reasonably
satisfactory to Tenant, Landlord and Superior Mortgagee and in form and
substance mutually satisfactory to the parties thereto with respect to the
receipt and distribution of any such insurance proceeds paid to Landlord and/or
the Superior Mortgagee. To the extent any such insurance proceeds are received
during the Term (or during any other period with respect to a casualty which
occurred during the Term) by Landlord or a Superior Mortgagee, same shall be
held in trust and paid to Tenant to be applied, as necessary, to the repair or
restoration of the Premises as described in Article 19, with any excess proceeds
to be retained by Tenant.

9.04. Landlord agrees to have included in each of the insurance policies
insuring against loss, damage or destruction by fire or other casualty required
to be

 

40



--------------------------------------------------------------------------------

carried pursuant to the provisions of Section 9.09, a waiver of the insurer’s
right of subrogation against Tenant during the Term or, if such waiver should be
unobtainable or unenforceable, (i) an express agreement that such policy shall
not be invalidated if the assured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (ii) any
other form of permission for the release of Tenant. Tenant agrees to have
included in each of its insurance policies insuring the Tenant’s Property and
Leasehold Improvements (and to the extent Tenant does not make the election
under Section 9.09, the Base Elements) against loss, damage or destruction by
fire or other casualty, a waiver of the insurer’s right of subrogation against
Landlord during the Term or, if such waiver should be unobtainable or
unenforceable, (A) an express agreement that such policy shall not be
invalidated if the assured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (B) any
other form of permission for the release of Landlord. If such waiver, agreement
or permission shall not be, or shall cease to be, obtainable from any party’s
then current insurance company, the insured party shall so notify the other
party promptly after learning thereof, and shall use commercially reasonable
efforts to obtain the same from another insurance company described in
Section 9.03 hereof. Landlord hereby releases Tenant, and Tenant hereby releases
Landlord, with respect to any claim (including a claim for negligence) which it
might otherwise have against such party, for loss, damage or destruction with
respect to its property occurring during the Term to the extent to which it is,
or is required to be, insured under a policy or policies containing a waiver of
subrogation or permission to release liability, as provided in the preceding
subdivisions of this Section. Nothing contained in this Section shall be deemed
to relieve Landlord or Tenant of any duty imposed elsewhere in this lease to
repair, restore or rebuild or to nullify, to the extent applicable, any
abatement of rents provided for elsewhere in this lease.

9.05. Landlord or any Superior Mortgagee may from time to time require that the
amount of the insurance to be maintained by Tenant under Section 9.03 be
reasonably increased, so that the amount thereof adequately protects Landlord’s
or such Superior Mortgagee’s interests; provided, however, that the amount to
which such insurance requirements may be increased shall not exceed an amount
then being required by non-institutional landlords of Comparable Buildings. In
the event that Tenant disputes the reasonableness of any such required increase
in the amount of the insurance to be maintained by Tenant under Section 9.03,
Tenant shall have the right to submit such dispute to expedited arbitration
under Article 37.

9.06. If Tenant exercises the Insurance Election pursuant to the provisions of
Section 9.09 hereof, Landlord shall thereafter maintain in respect of the Base
Elements at all times during the Term, (a) “all risk” property insurance
covering the Base Elements to a limit of not less than the full replacement
value thereof (as from time to time reasonably designated by Landlord), such
insurance to include a replacement cost endorsement and with no coinsurance or
an agreed amount clause, including reasonable sublimits for wind and named
storms, (b) if the Premises is located in a federally

 

41



--------------------------------------------------------------------------------

designated flood zone A or V and flood insurance has been made available under
the National Flood Insurance Act of 1968, flood insurance in an amount equal to
the maximum coverage available, or such lesser amount as any Superior Mortgagee
may require, otherwise limit shall be $10,000,000, (c) earthquake coverage in
the amount of $10,000,000, (d) boiler and machinery insurance to the extent
Landlord maintains and operates such machinery with minimum limits of
$100,000,000 per accident, (e) business interruption or loss of rents insurance
in the amount equal to twelve (12) months rent and an extended indemnity of six
(6) months, and (f) any other insurance required to be carried by Tenant
pursuant to Section 9.07 and, as its relates to Landlord’s Restoration
Obligation, Section 11.03. Landlord shall name Tenant (and any party as Tenant
may reasonably request in writing) as an additional insured with respect to all
such insurance and shall deliver to Tenant and any additional insureds, within
thirty (30) days of Tenant’s exercise of the Insurance Election, certificates of
insurance issued by the insurance company or its authorized agent with respect
thereto. Such insurance may be carried under umbrella or excess policies, or in
a blanket policy covering the Premises and other locations of Landlord, if any,
provided that each such policy shall in all respects comply with this Article 9
and shall specify that the portion of the total coverage of such policy that is
allocated to the Premises is in the amounts required pursuant to this
Section 9.06. Landlord shall procure and pay for renewals of such insurance from
time to time before the expiration thereof, and Landlord, upon Tenant’s request,
shall deliver to Tenant and any additional insureds a certificate of such
renewal policy. All such policies shall be issued by companies of recognized
responsibility licensed to do business in New York State and rated by Best’s
Insurance Reports or any successor publication of comparable standing and
carrying a rating of A- IX or better or the then equivalent of such rating, and
all such policies shall contain a provision whereby the same cannot be canceled
or modified unless any additional insureds are given at least thirty (30) days’
prior written notice of such cancellation or modification.

9.07. Notwithstanding anything to the contrary contained herein, the party
hereunder that is obligated to insure the Base Elements shall obtain terrorism
insurance in such amounts and types of coverage that are commercially available
to 100% of the replacement cost; provided that such amounts and types of
coverage are consistent with those that are then generally required of, or
carried by, owners of Comparable Buildings and taking into account the tenancy
of such buildings (including the Building); provided, that, if Tenant is self
insuring with respect to the Base Elements, Tenant shall only be required to
obtain terrorism insurance to the extent available at commercially reasonable
costs.

9.08. Notwithstanding anything to the contrary contained in this lease, Tenant
or, provided the Guaranty is in effect, its Corporate Successor shall have the
option, either alone or in conjunction with Citigroup Inc., Tenant’s ultimate
parent corporation, or any subsidiaries or affiliates of Citigroup Inc., to
maintain self insurance and/or provide or maintain any insurance required by
this lease under blanket insurance policies maintained by Tenant or Citigroup
Inc., or provide or maintain insurance through

 

42



--------------------------------------------------------------------------------

such alternative risk management programs as Citigroup Inc. may provide or
participate in from time to time (such types of insurance programs being herein
collectively and severally referred to as “self insurance”), provided (i) the
same does not thereby decrease the insurance coverage or limits sets forth in
Section 9.03 and (ii) Citigroup Inc. or its Corporate Successor has a long term
credit rating of at least A (or its equivalent) by Standard & Poors, or any
successor in interest, and Moody’s, or any successor in interest (herein called
the “Rating Threshold”). Any self insurance shall be deemed to contain all of
the terms and conditions applicable to such insurance required to be maintained
by Tenant under this lease, including, without limitation, a full waiver of
subrogation, as required in Section 9.04. If Tenant elects to self-insure, then,
with respect to any claims which may result from incidents occurring during the
Term, the obligations of Tenant to Landlord under this lease with respect
thereto shall survive the expiration or earlier termination of this lease to the
same extent as the insurance required would survive. For any period that the
Rating Threshold is not satisfied (but only during such period), Tenant shall
not be entitled to self insure as provided in this Section 9.08, and Tenant
shall, within thirty (30) days following the date on which Citigroup Inc. or its
Corporate Successor fails to meet the Rating Threshold, obtain the insurance
required to be maintained by Tenant under Section 9.03. Citigroup Inc., and/or
the Tenant has put into place Property Insurance in the amount of $1,500,000,000
with various insurance layers led by Citicorp Insurance USA (a Captive insurance
company) along with its reinsurers, for the period June 1, 2006 to March 1, 2008
as reflected in the certificate of insurance attached hereto as Schedule 1. So
long as Tenant elects to self-insure in accordance with this Section 9.08,
Tenant will continue to maintain in effect a similar program and provide
Landlord with an updated certificate of insurance upon request, which updated
certificate shall note Superior Mortgagee as a mortgagee/loss payee as their
interests may appear.

9.09. (a) At any time during the last two years of the Term prior to the
occurrence of a casualty described in Article 19 (or after the occurrence of a
casualty to which the damage resulting therefrom has been restored pursuant to
the terms of this lease) and subject to the provisions of this Section 9.09,
Tenant may elect (herein called the “Insurance Election”) to require Landlord to
maintain the insurance coverages set forth in Section 9.06 and Section 9.07 (in
accordance with the standards set forth therein) by delivering written notice to
that effect to Landlord (herein called an “Insurance Notice”). Not later than
thirty (30) days after Landlord’s receipt of an Insurance Notice, Landlord will
provide to Tenant a quote from Landlord’s insurance carrier specifying the cost
(including, without limitation, applicable deductibles) of obtaining the
insurance coverages required under Section 9.06 and Section 9.07 (the “Insurance
Quote”). Not later than thirty (30) days after Tenant’s receipt of the Insurance
Quote, Tenant shall notify Landlord of Tenant’s election (1) to accept the
Insurance Quote, in which case, Tenant’s obligation to reimburse Landlord for
insurance costs under this Section 9.09 shall be capped at the Insurance Quote,
as such Insurance Cap may increased by the actual increase in such insurance
costs to Landlord (the “Insurance Cap”); or (2) to rescind its exercise of its
Insurance Election, in which case the Insurance Election shall

 

43



--------------------------------------------------------------------------------

be deemed rescinded ab initio. If Tenant fails to notify Landlord within said
thirty (30) day period (or such shorter period reasonably designated by Landlord
as is then commercially reasonable taking into account the then market
conditions) of Tenant’s election, Tenant shall be deemed to have rescinded its
previously made Insurance Election ab initio. If Tenant elects to accept the
Insurance Quote or Landlord and Tenant otherwise mutually agree to the amount of
such insurance costs that Tenant shall be responsible for, then in any such
case, Landlord shall, within ten (10) days of any such election or agreement by
Landlord and Tenant, as the case may be, obtain the requisite insurance
coverages set forth in Sections 9.06 and 9.07 and Tenant shall maintain such
coverage until the expiration of said ten (10) day period. Within thirty
(30) days of presentation of an invoice therefor (together with reasonable
supporting documentation evidencing same), Tenant shall reimburse Landlord for
the insurance expenses incurred by Landlord in keeping in full force and effect
the insurance that Landlord is required to carry in accordance with Sections
9.06 and 9.07; provided that, Tenant shall have no obligation to reimburse
Landlord any amounts in excess of the Insurance Cap or for any prepaid portion
of such insurance that extends beyond the Term. Tenant shall have the same right
to audit and dispute such insurance costs as is available to Tenant under
Section 3.03 of the Amended and Restated Lease, and for purposes hereof said
Section shall be deemed incorporated herein by reference.

(b) Within seven (7) Business Day following Tenant’s exercise of the Insurance
Election, Landlord shall notify Tenant as to the party Landlord desires to
designate as Landlord’s Expert (as such term is defined in the Amended and
Restated Lease annexed hereto as Exhibit J) in the event of a casualty (herein
call the “Expert Designation Notice”), and within seven (7) Business Days
following Tenant’s receipt of the Expert Designation Notice, Tenant shall notify
Landlord as to whether or not Tenant approves or disapproves of Landlord’s
Expert designated in the Expert Designation Notice (herein called an “Expert
Response Notice”). If Tenant shall fail to timely deliver such Expert Response
Notice and such failure shall continue for five (5) Business Days after Tenant’s
receipt of written notice from Landlord making specific reference to the right
of Tenant to approve Landlord’s Expert, Tenant shall be deemed to have approved
Landlord’s Expert designated in the Expert Designation Notice.

ARTICLE 10

Intentionally Omitted

ARTICLE 11

Alterations

11.01. Subject to the following provisions of this Article 11 and the provisions
of Article 12 and Section 3.03(c), Tenant shall have the right, without

 

44



--------------------------------------------------------------------------------

Landlord’s prior written approval, to make such improvements, changes or
alterations in or to the Premises (herein called “Alterations”) of any nature as
Tenant shall desire from time to time, whether structural or non-structural, or
ordinary or extraordinary; provided, that Tenant shall not have the right,
without Landlord’s prior written approval (which approval, subject to Tenant’s
right to dispute whether same constitutes a Material Adverse Alteration as set
forth in the last sentence of this Section 11.01, may be granted or withheld in
Landlord’s discretion), to make any improvements, changes or alterations which
(w) would have a material adverse effect upon the value of the Premises,
(x) would have a material adverse effect upon the structural integrity of the
Building, (y) would materially change the exterior appearance (other than
exterior signage) or reduce the rentable area of the Building or (z) would
change the character of the Building as a Class A office building (each of the
foregoing, a “Material Adverse Alteration”). Any dispute as to whether an
Alteration constitutes a Material Adverse Alteration may be resolved by
arbitration in accordance with Article 37.

11.02. Before proceeding with any Alteration, Tenant shall (i) at Tenant’s
expense, file all required architectural, mechanical, electrical and engineering
drawings (which drawings shall be prepared by architects and engineers validly
and currently licensed by New York State, who may be employees of Tenant) and
obtain all permits required by law, if any, and (ii) submit to Landlord, for
informational purposes only (which purposes will include confirming, in
Landlord’s sole discretion (subject to Tenant’s right to dispute same in
accordance with the last sentence of Section 11.01), whether the proposed
Alteration is a Material Adverse Alteration), copies of such drawings, plans and
specifications for the work to be done. If Landlord fails to notify Tenant as to
whether or not Landlord believes an Alteration is a Material Adverse Alteration
within ten (10) Business Days after Tenant’s submission of plans relating
thereto, Tenant shall have the right to give a second notice to Landlord, and if
Landlord fails to respond within five (5) Business Days after the giving of such
second notice by Tenant, then Landlord shall be deemed to have accepted Tenant’s
determination that the Alteration is not a Material Adverse Alteration (and if
Landlord does object to Tenant’s determination that a proposed Alteration is not
a Material Adverse Alteration, such objection shall be provided within ten
(10) Business Days after Tenant’s submission of plans relating thereto (or
within five (5) Business Days after the second notice, as the case may be), and
shall include Landlord’s reasons for its objection in reasonable detail).
Notwithstanding anything to the contrary contained herein, Tenant shall not be
required to submit plans and/or specifications with respect to Alterations that
do not require a building permit as a matter of Legal Requirements or that are
of a merely decorative nature or of such a minor nature (such as putting up a
partition to divide one office into two work spaces) that it would not be
customary industry practice in Comparable Buildings to prepare plans and/or
specifications for such work, except to the extent that Tenant shall have
prepared any such plans or specifications. Landlord, at no third-party
out-of-pocket cost to Landlord, will cooperate with Tenant’s efforts to obtain
the permits necessary to perform such Alterations, and Tenant shall indemnify
and hold harmless Landlord from and against any claims arising in connection
with such cooperation.

 

45



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, Landlord’s review of
any and all drawings, plans and specifications submitted to Landlord as set
forth in Section 11.02 shall be at Landlord’s sole cost and expense.

11.03. Tenant, at its expense, shall obtain (and, reasonably promptly after
obtaining same, furnish true and complete copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations, and shall cause Alterations to be performed in compliance
therewith, with all applicable Legal Requirements and with all applicable
requirements of insurance. Landlord shall, to the extent reasonably necessary,
cooperate with Tenant in connection with such filings, approvals and permits,
and shall execute reasonably promptly (and shall endeavor to do so within two
(2) Business Days after request) any applications as may be required in
connection therewith, provided that Tenant shall reimburse Landlord (as
Additional Charges) for the reasonable out-of-pocket costs and expenses incurred
by Landlord in connection with such cooperation within thirty (30) days after
demand therefor, accompanied by reasonably satisfactory documentation of such
costs and expenses, and further provided that Tenant shall indemnify and hold
harmless Landlord from and against any claims arising in connection with such
cooperation, other than any such claims arising from any incorrect information
provided by Landlord in connection therewith or Landlord’s negligence, willful
misconduct or breach of this lease. Throughout the performance of Alterations,
Tenant, at its expense, (or in the case Tenant has exercised the Insurance
Election, Landlord in respect to Landlord’s Restoration Obligation), shall
carry, or cause to be carried for any occurrence in or about the Premises,
(a) all risks builders risk insurance written on a non-reporting completed
valued basis (with no restrictions on occupancy during construction) for the
full replacement cost value of such Alterations, (b) Commercial General
Liability including contractual liability and completed operations coverage with
minimum limits of $1,000,000 per occurrence, (c) workers’ compensation for all
persons employed in connection with such Alterations in statutory limits and
Employers’ Liability with minimum limits of $1,000,000, (d) Automobile Liability
with minimum limits of $1,000,000 covering any auto owned or operated in
connection with such Alterations, (e) Umbrella or Excess liability with minimum
limits of $25,000,000 and (f) to the extent such Alterations involve any
engineering and design, professional liability (E&O) insurance with a minimum of
$1,000,000.

11.04. Landlord agrees that it will not knowingly do or permit anything to be
done in or about the Premises that would violate Tenant’s (or Tenant’s
contractors) union contracts, or create any work stoppage, picketing, labor
disruption or dispute or disharmony or any interference with the business of
Tenant or any Alterations being performed by Tenant in accordance with the terms
and conditions of this lease. Landlord shall immediately stop such activity if
Tenant notifies Landlord in writing that continuing such activity would violate
Tenant’s (or Tenant’s contractors) union contracts, or has caused any work
stoppage, picketing, labor disruption or dispute or disharmony or any

 

46



--------------------------------------------------------------------------------

interference (beyond a de minimis extent) with the business of Tenant or any
Alterations being performed by Tenant in accordance with the terms and
conditions of this lease.

11.05. Tenant, at its expense, and with diligence and dispatch, shall procure
the cancellation or discharge of all notices of violation arising from or
otherwise connected with the performance by or on behalf of Tenant of
Alterations, or any other work, labor, services or materials done for or
supplied to Tenant, or any person claiming through or under Tenant (other than
by Landlord or its employees, agents or contractors), which shall be issued by
the Department of Buildings of the City of New York or any other public
authority having or asserting jurisdiction. Tenant shall defend, indemnify and
save harmless Landlord from and against any and all mechanic’s and other liens
and encumbrances filed in connection with Alterations, or any other work, labor,
services or materials done for or supplied to Tenant, or any person claiming
through or under Tenant (other than by Landlord or its employees, agents or
contractors), including, without limitation, security interests in any
materials, fixtures or articles so installed in and constituting part of the
Premises and against all reasonable costs, expenses and liabilities incurred in
connection with any such lien or encumbrance or any action or proceeding brought
thereon. Tenant, at its expense, shall procure the satisfaction or discharge of
record of all such liens and encumbrances within thirty (30) days after notice
of the filing thereof (or bond or otherwise remove such lien or encumbrance of
record if Tenant is contesting same in accordance with the terms hereof).
Provided that Tenant provides such bonding during the pendency of any contest,
nothing herein contained shall prevent Tenant from contesting, in good faith and
at its own expense, any notice of violation, provided that Tenant shall comply
with the provisions of Section 8.02; provided further, however, that the
foregoing provisions of this sentence shall not obviate the need for such
satisfaction or discharge of record following the resolution of such contest.

11.06. Tenant will promptly upon the completion of an Alteration for which
Tenant is required to submit plans and specifications to Landlord in accordance
with the provisions of Section 11.02, deliver to Landlord “as-built” drawings or
approved shop drawings of any Alterations Tenant has performed or caused to be
performed in the Premises, and (a) if any Alterations by Tenant are then
proposed or in progress, Tenant’s drawings and specifications, if any, for such
Alterations and (b) if any Alterations by Landlord for Tenant were performed or
are then proposed or in progress, the “as-built” drawings or approved shop
drawings, if any, or the drawings and specifications, if any, as the case may
be, for such Alterations, in Tenant’s possession. Notwithstanding anything to
the contrary contained herein, wherever this lease requires the submission of
“as-built” drawings or approved shop drawings by Tenant, Tenant may satisfy such
obligation by submitting final marked drawings except with respect to
Alterations involving the sprinkler/life safety systems of the Building.

11.07. Subject to the provisions of Article 43, all fixtures and equipment
(other than any furniture, fixtures and equipment constituting Tenant’s
Property) installed or used by Tenant in the Premises shall not be subject to
UCC filings or other recorded

 

47



--------------------------------------------------------------------------------

liens. Notwithstanding anything to the contrary contained in this Article 11 or
elsewhere in this lease to the contrary, Tenant shall have the right to obtain
financing secured by security interests in Tenant’s furniture, fixtures and
equipment constituting Tenant’s Property (herein called, “Tenant’s Collateral”)
and the provider of such financing shall have the right to file UCC financing
statements in connection therewith, provided and on condition that (a) Landlord
shall be under no obligation to preserve or protect Tenant’s Collateral,
(b) following an event of default by Tenant hereunder the secured party shall be
required to reimburse Landlord for Landlord’s actual out of pocket costs and
expense of storing Tenant’s Collateral and repairing any damage to the Premises
which occurs during the removal of Tenant’s Collateral, and (c) except in
connection with a Leasehold Mortgage, the description of the secured property in
the UCC financing statements shall specifically exclude Tenant’s leasehold
estate and any so-called betterments and improvements to the Premises (in
contradistinction to Tenant’s Collateral). Landlord agrees to execute and
deliver a so called “recognition agreement” with the holder of the security
interest in Tenant’s Collateral acknowledging the foregoing, provided same is in
form and substance reasonably acceptable to Landlord and, if required, the
holder of any Superior Mortgage. In addition, Landlord agrees to execute and
deliver a document reasonably acceptable to Landlord to protect the position of
the holder of the security interest in Tenant’s Collateral, sometimes referred
to as a so called “landlord’s waiver,” which includes provisions (i) waiving any
rights Landlord may have to Tenant’s Collateral by reason of (A) the manner in
which Tenant’s Collateral is attached to the Building, or (B) any statute or
rule of law which would, but for this provision, permit Landlord to distrain or
assert a lien or claim any other interest against any such property by reason of
any other provisions of this lease against Tenant’s Collateral for the
nonpayment of any rent coming due under this lease, and (ii) giving the right to
the holder of the security interest in Tenant’s Collateral, prior to the
expiration of this lease or in the event of the earlier termination of this
lease, prior to the later of the earlier termination of this lease and fifteen
(15) Business Days after Landlord’s notice to the holder of the security
interest in Tenant’s Collateral of Landlord’s intent to terminate this lease as
a result of Tenant’s default hereunder, to remove Tenant’s Collateral in the
event of a default by Tenant under any agreement between Tenant and the holder
of the security interest in Tenant’s Collateral, provided Tenant shall remain
liable to perform, in accordance with the terms and conditions of this lease, or
paying the costs incurred by Landlord in performing, restoration and repairs to
any damage to the Premises resulting therefrom. Tenant shall reimburse Landlord
as Additional Charges for any and all actual out-of-pocket costs and expenses
incurred by Landlord in connection with Landlord’s review of any of the
foregoing documents.

11.08. Tenant shall keep records for six (6) years of Tenant’s Alterations
costing in excess of Five Hundred Thousand ($500,000.00) Dollars and of the cost
thereof. Tenant shall, within thirty (30) days after demand by Landlord, furnish
to Landlord copies of such records and cost if Landlord shall require same in
connection with any proceeding to reduce the assessed valuation of the Real
Property, or in connection with any proceeding instituted pursuant to Article 8.
To the extent then in

 

48



--------------------------------------------------------------------------------

Tenant’s possession and not previously provided to Landlord, Tenant shall at or
prior to the end of the Term deliver to Landlord a set of “as built” plans and
specifications for the Real Property.

11.09. Tenant shall have the right, during the Term, to use all permits,
licenses, certificates of occupancy, approvals, architectural, mechanical,
electrical, structural and other plans, studies, drawings, specifications,
surveys, renderings, technical descriptions, warranties, and other intangible
personal property that relate to the Premises.

11.10. Landlord may not make any Alterations to the Real Property, or any
portion thereof, without the prior written consent of Tenant, which Tenant may
grant or withhold in its sole and absolute discretion.

11.11. Any dispute between Landlord and Tenant relating to any provision of this
Article 11 shall be subject to resolution by arbitration in accordance with the
provisions of Article 37.

ARTICLE 12

Landlord’s and Tenant’s Property

12.01. (a) Tenant shall have the exclusive right, during the Term, to use all
equipment, machinery, inventory, appliances and other tangible personal property
located in the Premises as of the Commencement Date and used in connection with
the operation of the Premises. All fixtures, equipment, improvements,
ventilation and air-conditioning equipment and appurtenances attached to or
built into the Premises at the commencement of or during the Term, whether or
not by or at the expense of Tenant (excluding the Building Systems (which are
and shall remain the property of Landlord but which are subject to modification,
change and/or replacement by Tenant in accordance with the terms of this lease)
and Tenant’s Property (which is and shall remain the property of Tenant)), shall
be and remain a part of the Premises, shall, upon the expiration or sooner
termination of this lease, be deemed the property of Landlord (without
representation or warranty by Tenant) and shall not be removed by Tenant, except
as provided in Section 12.02.

(b) Notwithstanding anything to the contrary contained in this lease, Landlord
and Tenant agree and acknowledge that, until the expiration or sooner
termination of this lease, Tenant, for federal, state and local income taxes
purposes and for all other purposes shall be deemed the owner of all fixtures,
equipment, improvements, ventilation and air conditioning equipment and
appurtenances attached to or built into the Premises by Tenant or any Affiliate
of Tenant as the owner of the Real Property prior to the Commencement Date
(other than the Building Systems) and Tenant

 

49



--------------------------------------------------------------------------------

may obtain the benefit of such ownership, if any, allowed or allowable with
respect thereto hereunder, under applicable law and/or the Internal Revenue
Code.

12.02. All movable partitions, furniture systems, special cabinet work, business
and trade fixtures, machinery and equipment, communications equipment
(including, without limitation, telephone systems and security systems) and
office equipment, whether or not attached to or built into the Premises, which
are installed in the Premises by or for the account of Tenant and can be removed
without structural damage to the Building, and all furniture, furnishings and
other articles of movable personal property owned by Tenant and located in the
Premises (herein collectively called “Tenant’s Property”) shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the Term; provided that if any of Tenant’s Property is removed, Tenant shall
repair or pay the cost of repairing any damage to the Premises resulting from
the installation and/or removal thereof; and provided further that,
notwithstanding the foregoing, Tenant shall not remove any items which are
required to maintain the Premises as a fully operational office Building.

12.03. Subject to the provisions of this Section 12.03, at or before the
Expiration Date of this lease (or within sixty (60) days after any earlier
termination of this lease), Tenant, at its expense, shall remove from the
Premises all Specialty Alterations, and Tenant shall repair any damage to the
Premises resulting from any installation and/or removal of same. As used herein,
“Specialty Alterations” shall mean (i) slab cuts exceeding six (6) inches in
diameter, including interconnecting staircases, (ii) vertical transportation
systems, such as dumbwaiters and pneumatic conveyers, (iii) vaults, (iv) louvers
and any other exterior penetrations, including, without limitation, rooftop
penetrations, (v) any other Alteration affecting the exterior appearance of the
Premises or the Building, including the plaza, (vi) rooftop installations, but,
subject to Tenant’s obligation under the second proviso below, not any wiring,
risers or conduits in connection therewith, (vii) any Alteration which is
required to be removed or restored in order for the Certificate of Occupancy to
be modified to permit the Building to be used in the manner permitted by the
Certificate of Occupancy in effect as of the date hereof, (viii) cafeterias or
any expansion of the footprint of any cafeteria existing as of the date hereof,
excluding any seating area in connection therewith, (ix) auditoria or any
expansion of the footprint of any auditoria existing as of the date hereof, and
(x) any Alteration to any portion of the lobby of the Building that would be
considered common area under the Amended and Restated Lease; provided, however,
that, the term “Specialty Alterations” shall not include any of the foregoing
which are already in place as of the Commencement Date or any upgrade,
modification or replacement thereof so long as such upgrade, modification or
replacement does not exceed the footprint thereof (other than cafeteria seating
area) as of the Commencement Date (other than to a de minimis degree); it being
understood and agreed that notwithstanding anything to the contrary contained in
this lease, Tenant shall have no obligation to remove any fixtures, equipment,
improvements, cabling or wiring, raised floors or any air-conditioning equipment
or other appurtenances attached to or built into the Premises, whether before

 

50



--------------------------------------------------------------------------------

or following the Commencement Date; provided, that, with respect to any
replacement of cable and wiring, at the time of such installation by Tenant,
Tenant shall purge the obsolete cabling and wiring. Within fifteen (15) days of
Tenant’s request, Landlord agrees to inform Tenant if any portion of a an
Alteration proposed by Tenant would be deemed to be a Specialty Alteration for
which Landlord will require Tenant to remove pursuant to the provisions of this
Section 12.03. If Landlord fails to respond within such fifteen (15) day period,
Tenant shall have the right to give a second notice to Landlord, which notice
shall provide that if Landlord fails to respond within five (5) Business Days
after the giving of such second notice by Tenant, then Landlord shall be deemed
to have waived its right to require Tenant to remove, and Tenant shall have no
obligation to remove, such Specialty Alterations on or prior to the end of the
Term.

12.04. Any other items of Tenant’s Property which shall remain in the Premises
after the Expiration Date of this lease, or within sixty (60) days following an
earlier termination date, at the option of Landlord, may be deemed to have been
abandoned, and in such case such items may be retained by Landlord as its
property or disposed of by Landlord, without accountability, in such manner as
Landlord shall reasonably determine, and Tenant shall reimburse Landlord for
Landlord’s reasonable, actual, out-of-pocket expenses in connection therewith,
net of any amounts recovered by Landlord in respect of the disposition of such
property.

12.05. The provisions of this Article 12 shall survive the expiration or other
termination of this lease.

ARTICLE 13

Repairs and Maintenance

13.01. Tenant shall, at its expense (subject to Landlord’s obligation to
reimburse Tenant for any Landlord Reimbursement Amounts in accordance with the
provisions of Article 3), throughout the Term, take good care of and maintain in
good order and condition the Real Property and the fixtures and improvements
therein, including, without limitation, the property which is deemed Landlord’s
pursuant to Section 12.01 and Tenant’s Property, in accordance with the
First-Class Landlord Standard, which maintenance obligation shall include the
adjoining sidewalks, curbs and vaults. Additionally, Tenant shall, at its
expense (subject to Landlord’s obligation to reimburse Tenant for any Landlord
Reimbursement Amounts in accordance with the provisions of Article 3), be
responsible for all repairs, interior and exterior, structural and
non-structural, ordinary and extraordinary, foreseen or unforeseen, in and to
the Real Property and the facilities and systems thereof, which repairs shall be
made in accordance with the First-Class Landlord Standard. Landlord shall not be
required to make any repairs or alterations in, or to, the Premises throughout
the Term. Tenant hereby assumes the full and sole responsibility for the
condition, operation, repair, replacement,

 

51



--------------------------------------------------------------------------------

maintenance and management of the Premises except as otherwise expressly
provided in this lease.

ARTICLE 14

Electricity

14.01. Tenant shall contract directly with a utility company for the provision
of electricity for Tenant’s use in the Premises and in connection with
installations made by Tenant in the Premises. In connection therewith, Tenant
shall have the right to use all electrical installations, risers, switches,
panels, transformers, meters and other related equipment located in the
Premises. Landlord shall cooperate with Tenant to arrange for the direct billing
of such electricity to Tenant by the utility company, and Tenant shall within
thirty (30) days following demand reimburse Landlord for any reasonable
out-of-pocket costs incurred by Landlord in connection therewith. Tenant may
also obtain all or any portion of Tenant’s electricity from any cogeneration
plant which hereinafter may be located at the Adjacent Parcel (“Cogeneration
Procurement”). Landlord shall cooperate with Tenant in connection with any
Cogeneration Procurement, and Tenant shall within thirty (30) days following
demand reimburse Landlord for any reasonable out-of-pocket costs incurred by
Landlord in connection therewith.

14.02. To the extent that any floor of the Premises is serviced by an amount of
electricity which exceeds the amount required by the New York City Building Code
or for any other reason that Tenant elects, Tenant shall have the right to
redistribute capacity to other floors of the Premises, subject to Tenant’s
receipt of any approval required from the New York City Department of Buildings,
provided that if any such redistribution of capacity leaves any portion of the
Premises with less than the Basic Capacity (as such term is defined in the
Amended and Restated Lease), upon the expiration or earlier termination of this
lease or the commencement of the Amended and Restated Lease (but only with
respect to the portion of the Premises which is not included in the Extension
Premises), Tenant shall restore the amount of electricity to each such floor to
the Basic Capacity subject to then applicable Legal Requirements.

14.03. Any rebates paid to or discounts or other benefits received by Landlord
or Landlord’s affiliates from Consolidated Edison (or any other utility or
governmental entity providing such rebates or discounts) as the result of
energy-saving fixtures and equipment installed in the Premises by Tenant or
otherwise relating to the Premises during the Term shall be paid to Tenant by
Landlord promptly after receipt by Landlord thereof. Landlord shall cooperate
with Tenant in connection with applying to Consolidated Edison (or any other
utility or governmental entity providing such rebates or discounts) for such
rebates or discounts, but Landlord shall incur no cost or expense in connection
with such cooperation unless Tenant agrees to reimburse Landlord for such
monies.

 

52



--------------------------------------------------------------------------------

ARTICLE 15

Services

15.01. Landlord shall not be required to provide any services or facilities to
Tenant or the Real Property during the Term. Tenant, at its sole cost and
expense, shall provide such services as may be required by Tenant and any
persons claiming by, through or under Tenant in connection with its use and
occupancy of the Premises including, without limitation: (i) heat, ventilation
and air conditioning; (ii) elevator service; (iii) domestic hot and cold water;
(iv) cleaning; and (v) electricity. In connection therewith, Tenant shall have
the exclusive right to use all applicable elevators, loading docks, shafts,
risers, HVAC units, ducts, installations and other equipment located in the
Premises.

ARTICLE 16

Access; Signage; Name of Building

16.01. Landlord and persons authorized by Landlord shall have the right, upon
reasonable advance notice, to enter and/or pass through the Premises at
reasonable times to show the Premises to actual and prospective Superior
Mortgagees or investors, or prospective purchasers of the Premises, provided
Landlord shall use reasonable efforts to minimize any interference with Tenant’s
business operations and shall be accompanied by a designated representative of
Tenant if Tenant shall have made such representative available. Notwithstanding
the foregoing, Landlord acknowledges that Tenant may, from time to time, have
certain security or confidentiality requirements such that portions of the
Premises shall be locked and/or inaccessible to persons unauthorized by Tenant
and such areas will not be made available to Landlord except in the case of an
emergency.

16.02. During the period of thirty-six (36) months prior to the Expiration Date,
Landlord and persons authorized by Landlord may exhibit the Premises to
prospective tenants at reasonable times. Landlord shall give Tenant reasonable
prior notice of any entry pursuant to this Section 16.02 and shall use
reasonable efforts to minimize any interference with Tenant’s business
operations and use of the Premises and shall be accompanied by a designated
representative of Tenant if Tenant shall have made such representative available
to Landlord. Notwithstanding the foregoing, Landlord acknowledges that Tenant
may, from time to time, have certain security or confidentiality requirements
such that portions of the Premises shall be locked and/or inaccessible to
persons unauthorized by Tenant and such areas will not be made available to
Landlord except in the case of an emergency.

16.03. Tenant may operate the Premises on a twenty-four (24) hour-per-day, seven
(7) day-per-week basis.

 

53



--------------------------------------------------------------------------------

16.04. Throughout the Term, Tenant shall control, and shall have all rights to,
any and all signs, banners, flags, monuments, kiosks or other means whatsoever
of identifying any party, including, without limitation, any occupant or owner
of any portion of the Building placed in, on or about the Building and/or the
Real Property. Landlord shall promptly execute and deliver any documents as may
be required for Tenant to exercise the rights set forth in this Section 16.04,
and Tenant shall within thirty (30) days following demand reimburse Landlord for
any reasonable out-of-pocket costs incurred by Landlord in connection therewith.
Notwithstanding any of the foregoing to the contrary, Landlord, at its sole cost
and expense, shall have the right to place a single plaque on the exterior of
the Building (not to exceed two (2) feet by two (2) feet) that identifies
Landlord (or its Affiliate, including, without limitation, SL Green Realty
Corp.) as the owner of the Real Property, the design and location of such plaque
shall be subject to the approval of Tenant, such approval not to be unreasonably
withheld, conditioned or delayed.

16.05. Landlord and Tenant hereby acknowledge that the Building’s current
designated address is 388 Greenwich Street, New York, New York 10013. Landlord
hereby agrees that, during the Term, it shall not name the Building or change
the designated address of the Building without the prior written approval of
Tenant (which approval may be granted or withheld in Tenant’s sole discretion).
Tenant may, without Landlord’s consent, name the Building to reflect the name of
any Citigroup Tenant and/or its Affiliates (provided such name is not
disreputable and would not detract from the reputation of the Building as a
Comparable Building) but Tenant may not change the designated address of the
Building without the prior written approval of Landlord (which approval may be
granted or withheld in Landlord’s sole discretion). Any dispute as to whether or
not a name for the Building selected by Tenant is disreputable may be resolved
by expedited arbitration pursuant to Article 37.

ARTICLE 17

Notice of Occurrences

17.01. Tenant shall give prompt notice to Landlord of (a) any occurrence in or
about the Premises for which Landlord might be liable, (b) any material fire or
other casualty in the Premises, and (c) any material damage to or defect in any
part or appurtenance of the Building’s sanitary, electrical, heating,
ventilating, air-conditioning, elevator or other systems located in or passing
through the Premises or any part thereof, if and to the extent that Tenant shall
have knowledge of any of the foregoing matters.

 

54



--------------------------------------------------------------------------------

ARTICLE 18

Non-Liability and Indemnification

18.01. (a) Neither Landlord (except to the extent expressly set forth in this
lease), any affiliate of Landlord or any Superior Mortgagee or Superior Lessor,
nor any direct or indirect partner, member, trustee, managing agent,
beneficiary, director, officer, shareholder, principal, agent, servant or
employee of Landlord or of any affiliate of Landlord or any Superior Mortgagee
(in any case whether disclosed or undisclosed) (each of the foregoing being
sometimes referred to herein as a “Landlord Party”), shall be liable to Tenant
for any loss, injury or damage to Tenant or to any other person, or to its or
their property, irrespective of the cause of such injury, damage or loss, nor
shall the aforesaid parties be liable for any damage to property of Tenant or of
others entrusted to employees of Landlord, nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 9.04 and Section 35.03, nothing contained in this
Section 18.01(a) shall be construed to exculpate Landlord for loss, injury or
damage to the extent caused by or resulting from the negligence of Landlord, its
agents, servants, employees and contractors in accessing the Premises. Further,
no Landlord Party shall be liable, even if negligent, for indirect,
consequential, special, punitive, exemplary, incidental or other like damages
arising out of any loss of use of the Premises or any equipment, facilities or
other Tenant’s Property therein by Tenant or any person claiming through or
under Tenant.

(b) Subject to the last sentence of Section 35.03 and except as otherwise
expressly provided for in the Guaranty, neither Tenant (except to the extent
expressly set forth in this lease), any Affiliate of Tenant, nor any direct or
indirect partner, member, trustee, managing agent, beneficiary, director,
officer, shareholder, principal, agent, servant or employee of Tenant (in any
case whether disclosed or undisclosed) (each of the foregoing being sometimes
referred to herein as a “Tenant Party”), shall be liable to Landlord for any
loss, injury or damage to Landlord or to any other person, or to its or their
property, irrespective of the cause of such injury, damage or loss, nor shall
the aforesaid parties be liable for any damage to property of Landlord or of
others entrusted to employees of Tenant, nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 9.04, nothing contained in this Section 18.01(b) shall be
construed to exculpate Tenant for loss, injury or damage to the extent caused by
or resulting from the negligence of Tenant, its agents, servants, employees and
contractors in the operation or maintenance of the Premises. Further, no Tenant
Party shall be liable, even if negligent, for indirect, consequential, special,
punitive, exemplary, incidental or other like damages arising out of any loss of
use of Premises or any equipment, facilities or other property of Landlord by
Landlord or any person claiming through or under Landlord (including, without
limitation, damages for lost profits or opportunities, or the loss by
foreclosure, deed in lieu, or otherwise, of all or any portion of Landlord’s
interest in the Premises).

 

55



--------------------------------------------------------------------------------

18.02. Subject to the terms of Section 9.04 relating to waivers of subrogation
(to the extent that such waivers of subrogation shall be applicable in any
case), Tenant shall indemnify and hold harmless each Landlord Party from and
against any and all claims arising from or in connection with (a) the occupancy,
conduct or management of the Real Property or of any business therein, or any
work or thing whatsoever done, or any condition created (other than by Landlord,
its agents, employees or contractors) in or about the Real Property during the
Term; (b) any act, omission (where there is an affirmative duty to act) or
negligence of Tenant or any of its subtenants or licensees or its or their
partners, directors, principals, shareholders, officers, agents, employees or
contractors; (c) any accident, injury or damage whatever (except to the extent
caused by the negligence or willful misconduct of Landlord or its agents,
employees, or contractors) occurring in, at or upon the Real Property; and
(d) any breach or default by Tenant in the full and prompt payment and
performance of Tenant’s obligations under this lease (each, a “Tenant Act”);
together with all reasonable out-of-pocket costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable out-of-pocket
attorneys’ fees and expenses. In case any action or proceeding be brought
against Landlord and/or any Landlord Parties by reason of any such claim,
Tenant, upon notice from Landlord or such Landlord Party, shall resist and
defend such action or proceeding by counsel reasonably satisfactory to Landlord
and such Landlord Party. Provided that Tenant complies with the requirements of
this Section with respect to any third-party claim, Tenant shall not be liable
for the costs of any separate counsel employed by Landlord or any Landlord Party
with respect thereto. If the issuer of any insurance policy maintained by Tenant
and meeting the applicable requirements of this lease shall assume the defense
of any such third-party claim, then Landlord and such Landlord Party shall
permit such insurance carrier to defend the claim with its counsel and
(i) neither Landlord nor any Landlord Party shall settle such claim without the
consent of the insurance carrier (unless such settlement would relieve Landlord
or such Landlord Party of all liability for which Tenant or its insurance
carrier may be liable hereunder and Tenant and its insurance carrier shall have
no liability for such settlement), (ii) Tenant shall have the right to settle
such claim without the consent of Landlord if Landlord and each Landlord Party
and their respective insurance carriers would be relieved of all liability in
connection therewith, (iii) Landlord and each applicable Landlord Party shall
reasonably cooperate, at Tenant’s expense, with the insurance carrier in its
defense of any such claim, and (iv) Tenant shall not be liable for the costs of
any separate counsel employed by Landlord or any Landlord Party. In no event
shall Tenant be liable for indirect, consequential, special, punitive,
exemplary, incidental or other like damages (including, without limitation,
damages for lost profits or opportunities, or the loss by foreclosure, deed in
lieu, or otherwise, of all or any portion of Landlord’s interest in the
Premises) except (i) to the extent a final judicial determination from which
time for appeal has been exhausted grants such damages to Landlord as a result
of a third party claim resulting from any Tenant Act and/or (ii) as otherwise
expressly set forth in Section 34.02. The provisions of the preceding four
sentences shall apply with full force and effect to any obligation of Tenant
contained in this lease to indemnify Landlord and/or all Landlord

 

56



--------------------------------------------------------------------------------

Parties, without respect to whether such indemnification obligation is set forth
in this Article 18 or elsewhere in this lease.

18.03. Notwithstanding anything contained in Section 18.01 to the contrary and
subject to the terms of Section 9.04 relating to waivers of subrogation (to the
extent that such waivers of subrogation shall be applicable in any case),
Landlord shall indemnify and hold harmless each Tenant Party from and against
(a) any and all third-party claims arising from or in connection with any act,
omission (where there is an affirmative duty to act) or negligence of Landlord
and its partners, directors, principals, shareholders, officers, agents,
employees or contractors, and (b) any breach or default by Landlord in the full
and prompt performance of Landlord’s obligations under this lease (each of the
foregoing, a “Landlord Act”); together with all reasonable out-of-pocket costs,
expenses and liabilities incurred in or in connection with each such claim or
action or proceeding brought thereon, including, without limitation, all
reasonable out-of-pocket attorneys’ fees and expenses. In no event shall
Landlord be liable for indirect, consequential, special, punitive, exemplary,
incidental or other like damages except to the extent a final judicial
determination from which time for appeal has been exhausted grants such damages
to Tenant as a result of third party claim from any Landlord Act. If any such
third-party claim is asserted against Tenant and/or any Tenant Party, Tenant
shall give Landlord prompt notice thereof and Landlord shall resist and defend
such third-party claim (including any action or proceeding thereon) by counsel
reasonably satisfactory to Tenant. Provided that Landlord complies with the
requirements of this Section with respect to any third-party claim, Landlord
shall not be liable for the costs of any separate counsel employed by Tenant or
any Tenant Party with respect thereto. If the issuer of any insurance policy
maintained by Landlord and meeting the applicable requirements of this lease
shall assume the defense of any such third-party claim, then Tenant shall permit
such insurance carrier to defend the claim with its counsel and (i) neither
Tenant nor any Tenant Party shall settle such claim without the consent of the
insurance carrier (unless such settlement would relieve Tenant or such Tenant
Party of all liability for which Landlord or its insurance carrier may be liable
hereunder and Landlord and its insurance carrier shall have no liability for
such settlement), (ii) Landlord shall have the right to settle such claim
without the consent of Tenant if Tenant, each Tenant Party and their respective
insurance carriers would be relieved of all liability in connection therewith,
(iii) Tenant and each applicable Tenant Party shall reasonably cooperate, at
Landlord’s expense, with the insurance carrier in its defense of any such claim,
and (iv) Landlord shall not be liable for the costs of any separate counsel
employed by Tenant or any Tenant Party. The provisions of this Section 18.03
shall apply with full force and effect to any obligation of Landlord contained
in this lease to indemnify Tenant and/or a Tenant Party, without respect to
whether such indemnification obligation is set forth in this Article 18 or
elsewhere in this lease. Notwithstanding anything to the contrary contained
herein, the provisions of this Section 18.03 shall not be applicable unless
either (i) Landlord’s indemnification obligations under this Section 18.03 are
covered under any of Landlord’s or Landlord’s Affiliates existing insurance
policies at no addition cost (other than a de minimis charge) or (ii) Tenant, in
its sole

 

57



--------------------------------------------------------------------------------

option, elects by notice to Landlord, to reimburse Landlord for Landlord’s cost
of obtaining insurance which covers Landlord’s indemnification obligations under
this Section 18.03, in which case, Tenant shall reimburse Landlord for such
costs within thirty (30) days following demand therefor accompanied by
reasonable documentation evidencing such costs.

ARTICLE 19

Damage or Destruction

19.01. For purposes of this lease, the following terms shall have the following
meanings:

(a) the term “Leasehold Improvements” shall mean all improvements heretofore or
hereafter made to portions of the Premises other than portions of the Premises
constituting Base Elements.

(b) the term “Base Elements” shall mean the structure, core and shell of the
Building and the Building Systems.

(c) the term “Building Systems” shall mean (1) the elevators and escalators of
the Building; (2) the window washing and waste compacting and removal equipment
of the Building; (3) the core toilets and utility closets of the Building, and
all fixtures and equipment installed therein; and (4) the electrical, HVAC,
mechanical, chilled water, condenser water, plumbing, domestic water, sanitary,
sprinkler, fire control, alarm and prevention, BMS, life safety and security
systems and other facilities of the Building (together with all related
equipment), brought to and including, but not beyond, the point on each floor of
the Building at which such systems connect to horizontal distribution
facilities; provided, however that, notwithstanding anything contained in this
clause (4) to the contrary, the following shall be considered part of the
Building Systems: (x) the entire main distribution loop of the sprinkler system
on each floor of the Building and (y) the entire perimeter HVAC system on each
floor of the Building.

19.02. If the Premises shall be partially or totally damaged or destroyed by
fire or other casualty, then:

(a) Tenant (or in the case, Tenant has exercised the Insurance Election,
Landlord, in which case, the obligations of Landlord under this Section 19.02
may herein be called “Landlord’s Restoration Obligation”) shall promptly settle
any insurance claims and repair the damage to and restore and rebuild the Base
Elements (subject to changes thereto necessitated by Legal Requirements)
diligently and in a workmanlike manner (it being understood and agreed that
Tenant’s obligations under this

 

58



--------------------------------------------------------------------------------

Section 19.02 to restore and rebuild the Base Elements shall not be contingent
upon receipt of proceeds or settlement of any insurance claims, and

(b) Tenant shall (i) at Tenant’s option, restore all or such portion of Tenant’s
Property as Tenant may elect to restore and (ii) repair the damage to and
restore such portion of the Leasehold Improvements on such floor as Tenant shall
deem desirable, but which at a minimum shall include, drop ceilings, lighting
and HVAC distribution commensurate with a usable open floor plan (herein
collectively called the “Improvements Restoration Work”),which Improvements
Restoration Work shall be performed diligently and in a workmanlike manner.

The Improvements Restoration Work shall be deemed to constitute Alterations for
the purposes of Article 11. The proceeds of policies providing coverage for the
Base Elements (but only if Tenant has not exercised the Insurance Election) and
Leasehold Improvements shall be paid to Tenant (or in the case of proceeds
relating to the Base Elements, the depository in accordance with Section 9.03)
in each case to be used by Tenant to restore and rebuild the Base Elements and
perform the Improvements Restoration Work to the extent Tenant is to perform the
same, and otherwise to be retained by Tenant. If Tenant shall have exercised the
Insurance Election and this lease shall be terminated by Tenant pursuant to this
Article 19, then, Landlord shall pay to Tenant the portions of any proceeds of
Landlord’s insurance policies that are attributable to any Tenant-Funded
Residual Cap Ex Amounts.

19.03. If Tenant has not exercised the Insurance Election and all or part of the
Premises shall be damaged or destroyed or rendered completely or partially
untenantable or inaccessible on account of fire or other casualty there shall be
no abatement in Fixed Rent or other amounts payable by Tenant hereunder.

19.04. If Tenant has exercised the Insurance Election, then, in the case of any
damage or destruction mentioned in this Article 19 that occurs from and after
the Insurance Election Date that results in at least one full floor of the
Premises being rendered untenantable (and such affected portion of the Premises
cannot be made tenantable within the applicable time periods set forth in
Section 19.04(b)(i) of the Amended and Restated Lease relative to a casualty
occurring during the last two (2) years of the Term (the “Applicable Time
Periods”) as determined by Landlord’s Expert in an Expert’s Notice (as defined
in the Amended and Restated Lease) given with fifteen (15) days following the
date of casualty), then effective as of the date of such casualty this lease
shall automatically, without further action or execution by the parties, be
deemed to be restated and amended to reflect all of the terms and conditions set
forth in the form of Amended and Restated Lease annexed hereto as Exhibit J (the
“Amended and Restated Lease”), modified only to complete, in accordance with the
terms hereof, those items left blank by necessity on the Amended and Restated
Lease, such as the description of the Premises, Tenant’s Share and the amount of
Fixed Rent, and the premises demised to Tenant thereunder shall exclude the
portions of the Premises so rendered untenantable

 

59



--------------------------------------------------------------------------------

(with appropriate reductions in the Fixed Rent and Tenant’s proportionate share
in operating expenses and real estate taxes). Upon the request of either party,
Landlord and Tenant shall sign and deliver the Amended and Restated Lease
annexed hereto, with the completion of items as aforesaid; provided, however,
that without limiting the remedies available to either party for the other
party’s failure or refusal to so sign and deliver said Amended and Restated
Lease, such failure by either party shall not in any way affect the aforesaid
automatic restatement and amendment of this lease. In the event of any damage or
destruction mentioned in this Article 19 that occurs during the period that
Landlord is required to maintain insurance pursuant to Section 9.06 and
Section 9.07 that affects (x) one or more partial Office Floors and/or all or
any portion of the retail and/or storage areas of the Premises in the Lobby
and/or Basement and/or all or any portion of the Building that would otherwise
constitute common areas if multi-tenanted and/or (y) one or more full Office
Floors for which it is determined by Landlord’s Expert that same can be restored
and made tenantable in less than the Applicable Time Period (irrespective of
whether such restoration is completed with the Applicable Time Period), then, in
any such case, the respective repair and restoration obligations and rights and
remedies of Landlord and Tenant with respect thereto shall be as set forth in
Article 19 of the Amended and Restated Lease (irrespective of the fact that the
Amended and Restated Lease is not then in effect) and Tenant shall be entitled
to an abatement in rent with respect thereto in accordance with the terms of the
Amended and Restated Lease (irrespective of the fact that the Amended and
Restated Lease is not then in effect). For purposes of this Article 19, the term
“untenantable” shall mean inaccessible or unusable for the normal conduct of
Tenant’s (or any of its subtenant’s) business in a manner which is consistent
with Tenant’s (or such subtenant’s) use prior to the occurrence of the casualty
in question and Tenant ceases the operation of its business within the Premises
(or the portion thereof deemed “untenantable”, as the case may be) other than to
the limited extent of Tenant’s security personnel for the preservation of
Tenant’s property, Tenant’s insurance adjusters, and/or a minimal number of
Tenant’s employees for file retrieval, planning of temporary relocation and
other disaster recovery functions (collectively, “Disaster Functions”). In the
event that a portion of any floor of the Premises is rendered untenantable and
in Tenant’s good faith judgment Tenant cannot use the tenantable portion of such
floor for the conduct of Tenant’s (or any of its subtenant’s) business in a
manner which is consistent with Tenant’s (or such subtenant’s) use prior to the
occurrence of such casualty and Tenant (or such subtenant) ceases the operation
of its business within the entire floor (except for Disaster Functions), such
entire floor shall be deemed to be untenantable. In the event that a portion of
the Premises is rendered untenantable and in Tenant’s good faith judgment Tenant
cannot use the tenantable portion of the Premises for the conduct of Tenant’s
business in a manner which is consistent with Tenant’s use prior to the
occurrence of such casualty and Tenant ceases the operation of its business
within the entire Premises (except for Disaster Functions), the entire Premises
shall be deemed to be untenantable.

19.05. Landlord and Tenant shall cooperate with each other in connection with
the settlement of any insurance claims and the collection of any insurance
proceeds

 

60



--------------------------------------------------------------------------------

payable in respect of any casualty to the Building and/or Leasehold Improvements
and/or Tenant’s Property, and shall comply with all reasonable requests made by
the other in connection therewith, including, without limitation, the execution
of any affidavits required by the applicable insurance companies.

19.06. Except to the extent expressly set forth in the Amended and Restated
Lease, Tenant shall not be entitled to terminate this lease and Landlord shall
have no liability to Tenant for inconvenience, loss of business or annoyance
arising from any repair or restoration of any portion of the Premises pursuant
to this Article 19.

19.07. Except to the extent Tenant has exercised the Insurance Election,
Landlord will not be obligated to carry insurance of any kind on the Base
Elements, Tenant’s Property or on Tenant’s Leasehold Improvements and shall not
be obligated to repair any damage to or replace any of the foregoing and, Tenant
agrees to look solely to its insurance for recovery of any damage to or loss of
any of the foregoing.

19.08. The provisions of this Article 19 shall be deemed an express agreement
governing any case of damage or destruction of the Premises by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
providing for such a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

ARTICLE 20

Eminent Domain

20.01. If the whole of the Building or the Premises shall be taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this lease and the term and estate hereby granted shall terminate as of
the date of vesting of title on such taking (herein called the “Date of the
Taking”), and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such date.

20.02. If all or substantially all of the Premises shall be so taken and the
remaining area of the Premises shall not be sufficient, in Tenant’s reasonable
judgment, for Tenant to continue the normal operation of its business, or if
permanent access to the Premises or Building shall be taken, Tenant may
terminate this lease in whole or in part by giving Landlord notice to that
effect within ninety (90) days after the Date of the Taking. This lease (or
portion hereof) shall terminate on the date set forth in such notice from Tenant
to Landlord, which date shall be no more than ninety (90) days after the date
such notice is given, and the Fixed Rent and Additional Charges shall be
prorated and adjusted as of such termination date, except that with respect to
any portion of the Premises which is the subject of the taking, if earlier, as
of the Date of the Taking. Upon

 

61



--------------------------------------------------------------------------------

such partial taking and this lease continuing in force as to any part of the
Premises, the Fixed Rent and Additional Charges shall be adjusted according to
the rentable area remaining.

20.03. Landlord shall be entitled to receive the entire award or payment in
connection with any taking without deduction therefrom for any estate vested in
Tenant by this lease and Tenant shall receive no part of such award except as
hereinafter expressly provided in this Article 20. Tenant hereby expressly
assigns to Landlord all of its right, title and interest in and to every such
award or payment; provided, however, that Tenant shall have the right to make a
claim for the value of Tenant’s moving expenses, and for any of Tenant’s
Property and any of Tenant’s furniture, fixtures and equipment taken and, if the
provisions of Section 20.05 apply, for the cost of Tenant’s restoration
obligations thereunder.

20.04. If the temporary use or occupancy of all or any part of the Premises
shall be taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the Term, Tenant shall be entitled to receive
the entire award or payment for such taking applicable to the Term. This lease
shall be and remain unaffected by such taking and Tenant shall continue to be
responsible for all of its obligations hereunder insofar as such obligations are
not affected by such taking and shall continue to pay in full the Fixed Rent and
Additional Charges when due. If the period of temporary use or occupancy shall
extend beyond the Expiration Date of this lease, that part of the award which
represents compensation for the use and occupancy of the Premises (or a part
thereof) shall be divided between Landlord and Tenant so that Tenant shall
receive so much thereof as represents the period up to and including such
Expiration Date and Landlord shall receive so much thereof as represents the
period after such Expiration Date. All monies paid as, or as part of, an award
for temporary use and occupancy for a period beyond the date to which the Fixed
Rent and Additional Charges have been paid shall be received, held and applied
by Landlord as a trust fund for payment of the Fixed Rent and Additional Charges
becoming due hereunder.

20.05. In the event of a taking of less than the whole of the Building and/or
the Land which does not result in termination of this lease, or in the event of
a taking for a temporary use or occupancy of all or any part of the Premises,
(a) Tenant, at its expense, and whether or not any award or awards shall be
sufficient for the purpose, shall proceed with reasonable diligence to repair
the remaining parts of the Building and the Premises to substantially their
former condition to the extent that the same may be feasible (subject to
reasonable changes which Tenant shall deem desirable) and so as to constitute a
complete and rentable Building and (b) Tenant, at its expense, shall proceed
with reasonable diligence (i) at Tenant’s option, to repair all or such portions
of Tenant’s Property as Tenant may elect to repair and (ii) to perform the
Improvements Restoration Work.

 

62



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, in the event of any
taking pursuant to this Section 20.3, the entire award received by Landlord
pursuant to Section 20.3 shall be held in trust by Landlord or the Superior
Mortgagee (subject to the depository agreement referred to in Section 9.03) for
the benefit of Tenant and paid to Tenant for application to the cost of
restoration of the Base Elements in accordance with this Section 20.5 and
subject to the provisions of Section 20.3, the balance of such award, if any
remaining after such application, shall belong to Landlord.

20.06. The provisions of Section 35.04 regarding Force Majeure Causes shall have
no applicability to the provisions of this Article 20, and in no event will any
of the time periods set forth in this Article 20 be extended as the result of
Force Majeure Causes.

ARTICLE 21

Surrender

21.01. On the Expiration Date or upon any earlier termination of this lease, or
upon any reentry by Landlord upon the Premises, Tenant shall quit and surrender
the Premises to Landlord “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear and such damage or destruction as Landlord is
required to repair or restore under this lease, free and clear of all lettings,
occupancies, liens and encumbrances caused or created by Tenant or any person
claiming through or under Tenant, other than those agreements of record set
forth on Exhibit B attached hereto (the “Recorded Agreements”) or otherwise
consented to in writing by Landlord and Tenant. Tenant shall remove all of
Tenant’s Property and any Specialty Alterations designated by Landlord in
accordance with, and except as otherwise provided in, Section 12.03. The
provisions of this Section 21.01 shall survive the expiration or earlier
termination of this lease.

21.02. On or promptly following the Expiration Date or any earlier termination
of this lease, or any reentry by Landlord upon the Premises, Tenant shall also
deliver to Landlord all keys, cardkeys and lock combinations for the Premises,
originals or copies of all operating manuals, operating records and maintenance
records and logs relating to the Premises, and originals or copies of all
permits, licenses, certificates of occupancy, approvals, architectural,
mechanical, electrical, structural and other plans, studies, drawings,
specifications, surveys, renderings and technical descriptions that relate to
the ownership and use of the Premises, to the extent the same are in Tenant’s
possession and to the extent (but only to the extent) the same are transferable
and do not contain any proprietary or confidential information. The provisions
of this Section 21.02 shall survive the expiration or earlier termination of
this lease.

21.03. No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender

 

63



--------------------------------------------------------------------------------

shall be valid unless in writing and signed by Landlord and consented to by each
Superior Mortgagee whose lease or mortgage, as the case may be, provides that no
such surrender may be accepted without its consent.

21.04. Landlord and Tenant agree that, as of expiration of the Term or
commencement of the Amended and Restated Lease, as the case may be, Landlord may
either (x) offer the same employment by Landlord (or by the property manager
engaged by Landlord) to any or all employees set forth on Schedule 2 (as such
list may be updated from time to time by Tenant so as to appropriately reflect
the employees employed as of the end of the Term) who are union employees under
their then current employment contracts or agreements, including any collective
bargaining agreements or (y) terminate the employment of any or all such
employees at the Real Property; provided, that, Landlord shall give
consideration to (but in no event be bound by) the recommendations of Tenant
with respect to the retention of any such employees. If Landlord elects to
terminate (i) any of such union employees or (ii) any of the cleaning
contractor, building engineer or carpenter of the Building or requires those
companies to reduce their employees at the Real Property from those listed on
Schedule 2 and, as a result, any of the union employees engaged by such
companies are terminated, then the parties hereto acknowledge that certain
termination benefits may be payable with respect to such terminated employees.
Landlord agrees that it shall be liable for the payment of all such termination
benefits and hereby agrees to indemnify and hold harmless Tenant and any other
Tenant Party from and against any loss, cost, damage, liability or expense
(including, without limitations, reasonable attorneys’ fees, court costs and
disbursements) incurred by Tenant or any other Tenant Party arising from or by
reason of Landlord’s failure to pay such termination benefits as and when due
and payable. Notwithstanding anything to the contrary contained in this
Section 21.04, Landlord and Tenant agree that (i) Tenant shall not have any
liability hereunder with respect to the termination of employment of any
employees who do not spend the predominance of their time providing services to
the base building operations at the Real Property, and (ii) Landlord shall have
no obligation to offer employment to any employees set forth on Schedule 2 which
would not be required for the operation by prudent non-institutional owners of
Comparable Buildings and Landlord shall have no liability hereunder with respect
to the termination of employment of such employees. Any dispute between Landlord
and Tenant as to whether the employment of any employees set forth on Schedule 2
would be required for the operation of a Comparable Building may be submitted by
either party to arbitration in accordance with Article 37. At Tenant’s request,
during the last year of the term of the lease Landlord will review with Tenant
the employees then listed on Schedule 2, and Landlord shall advise Tenant as to
whether in its opinion it believes that any employees on such Schedule 2 are not
required in order to operate a Comparable Building.

21.05. In the event that during the Term, Tenant has changed the Certificate of
Occupancy as permitted under Section 2.02(b) such that the Premises may no
longer be used for office use and Landlord elects to restore the Certificate of

 

64



--------------------------------------------------------------------------------

Occupancy to provide for the same, Tenant shall reimburse Landlord for all
reasonable third party out-of-pocket costs and expenses, including reasonable
attorneys fees, incurred by Landlord in connection with restoring the
Certificate of Occupancy to permit office use.

21.06. Tenant hereby agrees to terminate, at its sole cost and expense, all
service, management and other operating agreements relating to the operation and
management of the Real Property effective on or prior to the expiration or
earlier termination of this lease (i.e., which termination shall be deemed to
include any conversion to the Amended and Restated Lease in the event Tenant
elects to renew this lease for less than the entire Premises); provided that,
for the avoidance of doubt, the foregoing shall not apply to the termination of
union employees which is addressed in Section 21.04.

ARTICLE 22

Conditions of Limitation

22.01. This lease and the term and estate hereby granted are subject to the
limitation that whenever Tenant shall make an assignment for the benefit of
creditors, or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition alleging an act of bankruptcy or insolvency
shall be filed against Tenant under any bankruptcy or insolvency law, or
whenever a petition shall be filed by or against Tenant under the reorganization
provisions of the United States Bankruptcy Code (herein called the “Bankruptcy
Code”) or under the provisions of any law of like import, or whenever a petition
shall be filed by Tenant under the arrangement provisions of the Bankruptcy Code
or under the provisions of any law of like import, or whenever a permanent
receiver of Tenant or of or for the property of Tenant shall be appointed, then
Landlord (a) if such event occurs without the acquiescence of Tenant at any time
after the event continues for one hundred eighty (180) days, or (b) in any other
case at any time after such event continues for sixty (60) days after written
notice thereof has been given by Landlord to Tenant and any Leasehold Mortgagee
whose name and address has been delivered to Landlord, may give Tenant and any
such Leasehold Mortgagee a notice of intention to end the Term at the expiration
of ten (10) days from the date of service of such notice of intention to Tenant
and such Leasehold Mortgagee, and upon the expiration of said ten (10) day
period this lease and the term and estate hereby granted, whether or not the
term shall theretofore have commenced, shall terminate with the same effect as
if that day were the expiration date of this lease, but Tenant shall remain
liable for damages as provided in Article 24.

22.02. This lease and the term and estate hereby granted are subject to the
further limitations that:

 

65



--------------------------------------------------------------------------------

(a) if Tenant shall default in the payment of any Fixed Rent or Additional
Charges and such failure continues for (i) in the case of Fixed Rent, three
(3) Business Days after written notice thereof has been given to Tenant and any
Leasehold Mortgagee whose name and address has been delivered to Landlord and
(ii) in the case of Additional Charges, ten (10) Business Days after written
notice of such continued failure has been given to Tenant and any such Leasehold
Mortgagee, or

(b) if Tenant shall, whether by action or inaction, be in default of any of its
obligations under this lease (other than a default in the payment of Fixed Rent
or Additional Charges) and such default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant and any
Leasehold Mortgagee whose name and address has been delivered to Landlord a
written notice specifying the same; provided, that, in the case of a default
which cannot with due diligence be cured prior to the expiration of such thirty
(30) day period, if Tenant, or such Leasehold Mortgagee shall not (A) prior to
the expiration of such thirty (30) day period advise Landlord of its intention
to take all steps reasonably necessary to remedy such default, (B) duly commence
prior to the expiration of such thirty (30) day period, and thereafter
diligently prosecute to completion, all steps reasonably necessary to remedy the
default and (C) complete such remedy within a reasonable time after the date of
said notice of Landlord, or

(c) if any event shall occur or any contingency shall arise whereby this lease
or the estate hereby granted or the unexpired balance of the term hereof would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant, except as expressly permitted by Article 7 or
Article 43 and such event or contingency shall not be rescinded without adverse
consequences, cost or liability to Landlord within thirty (30) days after the
occurrence of such event or contingency,

then in any of said cases Landlord may give to Tenant and any such Leasehold
Mortgagee a notice of intention to end the Term at the expiration of ten
(10) Business Days from the date of the service of such notice of intention, and
upon the expiration of said ten (10) Business Days this lease and the term and
estate hereby granted, whether or not the term shall theretofore have commenced,
shall terminate with the same effect as if that day was the day herein
definitely fixed for the end and expiration of this lease, but Tenant shall
remain liable for damages as provided in Article 24. All notices given to Tenant
and any such Leasehold Mortgagee under this Section 22.02 shall contain a
statement in at least 12-point bold type and capital letters stating “THIS IS A
DEFAULT NOTICE” as a condition to the effectiveness thereof.

22.03. (a) If Tenant shall have assigned its interest in this lease, and this
lease shall thereafter be disaffirmed or rejected in any proceeding under the
Bankruptcy Code or under the provisions of any Federal, state or foreign law of
like import, or in the event of termination of this lease by reason of any such
proceeding, the

 

66



--------------------------------------------------------------------------------

assignor or any of its predecessors in interest under this lease, upon request
of Landlord given within ninety (90) days after such disaffirmance or rejection
shall (a) pay to Landlord all Fixed Rent and Additional Charges then due and
payable to Landlord under this lease to and including the date of such
disaffirmance or rejection and (b) enter into a new lease as lessee with
Landlord of the Premises for a term commencing on the effective date of such
disaffirmance or rejection and ending on the Expiration Date, unless sooner
terminated as in such lease provided, at the same Fixed Rent and Additional
Charges and upon the then executory terms, covenants and conditions as are
contained in this lease, except that (i) the rights of the lessee under the new
lease, shall be subject to any possessory rights of the assignee in question
under this lease and any rights of persons claiming through or under such
assignee, (ii) such new lease shall require all defaults existing under this
lease to be cured by the lessee with reasonable diligence, and (iii) such new
lease shall require the lessee to pay all Additional Charges which, had this
lease not been disaffirmed or rejected, would have become due after the
effective date of such disaffirmance or rejection with respect to any prior
period. If the lessee shall fail or refuse to enter into the new lease within
ten (10) days after Landlord’s request to do so, then in addition to all other
rights and remedies by reason of such default, under this lease, at law or in
equity, Landlord shall have the same rights and remedies against the lessee as
if the lessee had entered into such new lease and such new lease had thereafter
been terminated at the beginning of its term by reason of the default of the
lessee thereunder.

(b) If pursuant to the Bankruptcy Code Tenant is permitted to assign this lease
in disregard of the restrictions contained in Article 7 (or if this lease shall
be assumed by a trustee), the trustee or assignee shall cure any default under
this lease and shall provide adequate assurance of future performance by the
trustee or assignee including (i) of the source of payment of rent and
performance of other obligations under this lease and (ii) that the use of the
Premises shall in no way diminish the reputation of the Building as a
first-class office building or impose any additional burden upon the Building or
increase the services to be provided by Landlord. If all defaults are not cured
and such adequate assurance is not provided within sixty (60) days after there
has been an order for relief under the Bankruptcy Code, then this lease shall be
deemed rejected, Tenant or any other person in possession shall vacate the
Premises, and Landlord shall be entitled to retain any rent or security deposit
previously received from Tenant and shall have no further liability to Tenant or
any person claiming through Tenant or any trustee. If Tenant’s trustee, Tenant
or Tenant as debtor-in-possession assumes this lease and proposes to assign the
same (pursuant to Title 11 U.S.C. Section 365, as the same may be amended) to
any person, including, without limitation, any individual, partnership or
corporate entity, who shall have made a bona fide offer to accept an assignment
of this lease on terms acceptable to the trustee, Tenant or Tenant as
debtor-in-possession, then notice of such proposed assignment, setting forth
(1) the name and address of such person, (2) all of the terms and conditions of
such offer, and (3) the adequate assurance to be provided Landlord to assure
such person’s future performance under this lease, including, without
limitation, the assurances referred to in Title 11 U.S.C.

 

67



--------------------------------------------------------------------------------

Section 365(b)(3) (as the same may be amended), shall be given to Landlord by
the trustee, Tenant or Tenant as debtor-in-possession no later than twenty
(20) days after receipt by the trustee, Tenant or Tenant as debtor-in-possession
of such offer, but in any event no later than ten (10) days prior to the date
that the trustee, Tenant or Tenant as debtor-in-possession shall make
application to a court of competent jurisdiction for authority and approval to
enter into such assignment and assumption, and Landlord shall thereupon have the
prior right and option, to be exercised by notice to the trustee, Tenant or
Tenant as debtor-in-possession, given at any time prior to the effective date of
such proposed assignment, to accept an assignment of this lease upon the same
terms and conditions and for the same consideration, if any, as the bona fide
offer made by such person, less any brokerage commissions which may be payable
out of the consideration to be paid by such person for the assignment of this
lease.

ARTICLE 23

Reentry by Landlord

23.01. If this lease shall terminate as provided in Article 22, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Premises, or any part thereof, either by summary dispossess
proceedings or by any suitable action or proceeding at law, or otherwise as
permitted by law (but in no event by forcible entry), without being liable to
indictment, prosecution or damages therefor (except to the extent resulting from
Landlord’s negligence or willful misconduct), and may repossess the same, and
may remove any person therefrom, to the end that Landlord may have, hold and
enjoy the Premises. The word “reenter,” as used herein, is not restricted to its
technical legal meaning. If this lease is terminated under the provisions of
Article 22, or if Landlord shall reenter the Premises under the provisions of
this Article, or in the event of the termination of this lease, or of reentry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the Fixed Rent and any and all Additional
Charges payable up to the time of such termination of this lease (including
without limitation any such Additional Charges payable pursuant to Section 24.05
and Article 27), or of such recovery of possession of the Premises by Landlord,
as the case may be, and shall also pay to Landlord damages as provided in
Article 24.

23.02. In the event of a breach or threatened breach by Tenant of any of its
obligations under this lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies to which Landlord may
lawfully be entitled at any time and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not provided for herein. In the
event of a breach or threatened breach by Landlord of any of its obligations
under this lease, Tenant shall have the right

 

68



--------------------------------------------------------------------------------

of injunction in addition to any other remedy which may be available to Tenant
hereunder, allowed at law or in equity. The remedies to which Tenant may resort
hereunder are cumulative and are not intended to be exclusive of any other
remedies to which Tenant may lawfully be entitled at any time and Tenant may
invoke any remedy allowed at law or in equity as if specific remedies were not
provided for herein.

23.03. If this lease shall terminate under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of this Article 23, or
in the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Landlord shall be entitled to
retain all monies, if any, paid by Tenant to Landlord, whether as advance rent,
security or otherwise, but such monies shall be credited by Landlord against any
Fixed Rent or Additional Charges due from Tenant at the time of such termination
or reentry or, at Landlord’s option, against any damages payable by Tenant under
Article 24 or pursuant to law, with the balance, if any, to be promptly refunded
to Tenant.

ARTICLE 24

Damages

24.01. If this lease is terminated under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of Article 23, or in
the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay to Landlord
as damages, at the election of Landlord, either:

(a) a sum which at the time of such termination of this lease or at the time of
any such reentry by Landlord, as the case may be, represents the then value of
the excess, if any (assuming a discount at a rate per annum equal to the
interest rate then applicable to United States Treasury Bonds having a term
which most closely approximates the period commencing on the date that this
lease is so terminated, or the date on which Landlord re-enters the Premises, as
the case may be, and ending on the date on which this lease was scheduled to
expire but for such termination or reentry, which date shall be the last day of
the next succeeding Extension Term if Tenant timely delivered an Extension
Election Notice prior to the exercise by Landlord of its rights under Article 22
or 23), of (i) the aggregate amount of the Fixed Rent and the Net Taxes
Additional Charges which would have been payable by Tenant (conclusively
presuming the average monthly Net Taxes Additional Charges to be the same as
were payable for the last twelve (12) calendar months, or if less than twelve
(12) calendar months have then elapsed since the Commencement Date, all of the
calendar months immediately preceding such termination or reentry) for the
period commencing with such earlier termination of this lease or the date of any
such reentry, as the case may be, and ending with the date contemplated as the
expiration date hereof if this lease had not so

 

69



--------------------------------------------------------------------------------

terminated or if Landlord had not so reentered the Premises, which date shall be
the last day of the next succeeding Extension Term if Tenant timely delivered an
Extension Election Notice prior to the exercise by Landlord of its rights under
Article 22 or 23, over (ii) the aggregate fair market rental value of the
Premises for the same period, or

(b) sums equal to the Fixed Rent and the Net Taxes Additional Charges which
would have been payable by Tenant had this lease not so terminated, or had
Landlord not so reentered the Premises, payable upon the due dates therefor
specified herein following such termination or such reentry and until the date
contemplated as the expiration date hereof if this lease had not so terminated
or if Landlord had not so reentered the Premises (which date shall be the last
day of the next succeeding Extension Term if Tenant timely delivered an
Extension Election Notice prior to the exercise by Landlord of its rights under
Article 22 or 23); provided, however, that if Landlord shall relet the Premises
during said period, or receive any other income or consideration in connection
with the use or occupancy of the Premises or otherwise deriving therefrom
(including without limitation through the receipt of insurance or condemnation
proceeds), Landlord shall credit Tenant with the net rents received by Landlord
from such reletting (or the net amounts of such other income or consideration),
such net rents and other amounts to be determined by first deducting from the
gross rents from such reletting (or the gross amounts of such other income or
consideration) as and when received by Landlord the reasonable and actual
expenses incurred or paid by Landlord in terminating this lease or in reentering
the Premises and in securing possession thereof, as well as the reasonable and
actual expenses of reletting (including, without limitation, altering and
preparing the Premises for new tenants, brokers’ commissions, reasonable legal
fees, and all other customary and reasonable expenses properly chargeable
against the Premises and the rental therefrom) or of realizing such other income
or consideration, it being understood that any such reletting may be for a
period shorter or longer than the remaining Term, which date shall be the last
day of the next succeeding Extension Term if Tenant timely delivered an
Extension Election Notice prior to the exercise by Landlord of its rights under
Article 22 or 23; but in no event shall Tenant be entitled to receive any excess
of such net rents or other amounts over the sums payable by Tenant to Landlord
hereunder, nor shall Tenant be entitled in any suit for the collection of
damages pursuant to this subdivision to a credit in respect of any net rents
from a reletting or any net amounts of such other income or consideration,
except to the extent that such net rents or other amounts are actually received
by Landlord. If the Premises or any part thereof should be relet in combination
with other space, then proper apportionment on a square foot basis shall be made
of the rent received from such reletting and of the expenses of reletting.

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the Term, or any part thereof, before presentation of proof of such
damages to any court, commission or tribunal, the amount of rent reserved upon
such reletting shall, prima facie, be the fair and reasonable rental value for
the Premises, or part thereof, so relet during the term of the reletting,
provided that such reletting shall constitute a bona-fide

 

70



--------------------------------------------------------------------------------

arm’s-length third party transaction. Notwithstanding anything to the contrary
contained in this lease, except as may be required by then applicable Legal
Requirements, Landlord shall have no obligation to relet the Premises or
mitigate damages if this lease shall terminate in accordance with Article 22 and
Landlord shall not be liable in any way whatsoever for its failure to relet the
Premises or any part thereof, or if the Premises or any part thereof are relet,
for its failure to collect the rent under such reletting, and no such failure to
relet or failure to collect rent shall release or affect Tenant’s liability for
damages or otherwise under this lease.

If Landlord or any Affiliate of Landlord shall use or occupy the Premises or any
portion thereof following the termination of this lease under the provisions of
Article 22, the damages payable by Tenant pursuant to paragraph (b) above shall
be reduced by the fair market rental value of the Premises or such portion
thereof that is so occupied by Landlord or its Affiliate (or by the excess, if
any, of such fair market rental value over the amounts, if any, actually paid by
Landlord or such Affiliate in connection with such use or occupancy).

Notwithstanding anything to the contrary contained herein, Landlord shall not
commence any action for, nor require Tenant to pay damages calculated in
accordance with the provisions of paragraph (a) above prior to the date upon
which any rights of any Leasehold Mortgagee pursuant to Article 43 (if
applicable) to cure Tenant’s default and to request and receive a new lease have
expired.

24.02. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the Term would have expired if it had not been so terminated
under the provisions of Article 22, or had Landlord not reentered the Premises.
Nothing herein contained shall be construed to limit or preclude recovery by
Landlord against Tenant of any sums or damages to which, in addition to the
damages particularly provided above, Landlord may lawfully be entitled by reason
of any default hereunder on the part of Tenant. Nothing herein contained shall
be construed to limit or prejudice the right of Landlord to prove for and obtain
as damages by reason of the termination of this lease or reentry on the Premises
for the default of Tenant under this lease an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved whether or not such
amount be greater than any of the sums referred to in Section 24.01. Except as
expressly provided in this lease, Landlord shall not be liable to Tenant, and
Tenant shall not be liable to Landlord, for indirect, consequential, special,
punitive, exemplary, incidental or other like damages (including, without
limitation, damages to Landlord for lost profits or opportunities, or the loss
by foreclosure, deed in lieu, or otherwise, of all or any portion of Landlord’s
interest in the Premises), even if arising from any act, omission or negligence
of such party or from the breach by such party of its obligations under this
lease.

 

71



--------------------------------------------------------------------------------

24.03. [Intentionally Omitted]

24.04. In addition, if this lease is terminated under the provisions of Article
22, or if Landlord shall reenter the Premises under the provisions of Article
23, Tenant agrees that:

(a) the Premises then shall be in the condition in which Tenant has agreed to
surrender the same to Landlord at the expiration of the term hereof;

(b) Tenant shall have performed prior to any such termination any covenant of
Tenant contained in this lease for the making of any Alterations or for
restoring or rebuilding the Premises or any part thereof; and

(c) for the breach of any covenant of Tenant set forth above in this
Section 24.04, Landlord shall be entitled immediately, without notice or other
action by Landlord, to recover, and Tenant shall pay, as and for liquidated
damages therefor, the cost of performing such covenant (as estimated by a
reputable independent contractor selected by Landlord).

24.05. In addition to any other remedies Landlord may have under this lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
under Article 22, if any installment of Fixed Rent or of any Additional Charges
payable hereunder by Tenant to Landlord is not paid (x) in the case of Fixed
Rent, on or prior to the due date thereof, or (y) in the case of Additional
Charges payable to Landlord within five (5) Business Days after the due date
thereof, the same shall bear interest at the Interest Rate from the due date
thereof until paid, and the amount of such interest shall be an Additional
Charge hereunder; provided, that, if for the month in which there is an increase
in Fixed Rent pursuant to Section 1.04(a), Tenant fails to pay the adjusted
amount of Fixed Rent (but pays at least the amount of Fixed Rent for the
immediately preceding month), interest under this Section 24.05 shall not accrue
unless Tenant fails to pay the amount of such shortfall within seven
(7) Business Days after receiving notice thereof from Landlord, and if Tenant
fails to pay such shortfall within said seven (7) Business Day period, interest
shall accrue only on the amount of such shortfall from the day such Fixed Rent
was first due and payable until the date such shortfall is paid. Landlord shall
provide Tenant with notice of any failure of Tenant to pay Fixed Rent and/or
Additional Charges; it being understood and agreed that the delivery of any such
notice shall not be a condition to the imposition of interest pursuant to this
Section 24.05. For the purposes of this Section 24.05, a rent bill sent by first
class mail, to the address to which notices are to be given under this lease,
shall be deemed a proper demand for the payment of the amounts set forth therein
but no such demand shall be required as a condition to the payment thereof. To
the extent that Tenant is required under this lease to make any payments
directly to third parties on behalf of Landlord, Tenant shall be responsible for
any late charges or interest imposed by such third parties in the event that
Tenant does not make such payments in a timely manner.

 

72



--------------------------------------------------------------------------------

ARTICLE 25

Affirmative Waivers

25.01. Tenant, on behalf of itself and any and all persons claiming through or
under Tenant, does hereby waive and surrender all right and privilege which it,
they or any of them might have under or by reason of any present or future law,
to redeem the Premises or to have a continuance of this lease after being
dispossessed or ejected therefrom by process of law or under the terms of this
lease or after the termination of this lease as provided in this lease.

25.02. If Tenant shall be in default, after the expiration of any applicable
notice and grace periods, in the payment of Fixed Rent or Additional Charges,
Tenant waives Tenant’s right, if any, to designate the items to which any
payments made by Tenant are to be credited, and Tenant agrees that Landlord may
apply any payments made by Tenant to such items as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items which any such payments shall be credited.

25.03. Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, including,
without limitation, any claim of injury or damage, and any emergency and other
statutory remedy with respect thereto.

25.04. Tenant shall not interpose any counterclaim of any kind in any action or
proceeding commenced by Landlord to recover possession of the Premises (other
than compulsory counterclaims), provided that nothing herein shall be deemed to
preclude Tenant from bringing a separate action for any claim that Tenant may
have hereunder.

ARTICLE 26

No Waivers

26.01. The failure of either party to insist in any one or more instances upon
the strict performance of any one or more of the obligations of this lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this lease or of the right to exercise such election, and such right to
insist upon strict performance shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord or tender by Tenant of Fixed Rent or partial payments thereof or
Additional Charges or partial payments thereof

 

73



--------------------------------------------------------------------------------

with knowledge of breach by Tenant or Landlord, as the case may be, of any
obligation of this lease shall not be deemed a waiver of such breach.

26.02. If there be any agreement between Landlord and Tenant providing for the
cancellation of this lease upon certain provisions or contingencies and/or an
agreement for the renewal hereof at the expiration of the term, the right to
such renewal or the execution of a renewal agreement between Landlord and Tenant
prior to the expiration of the term shall not be considered an extension thereof
or a vested right in Tenant to such further term so as to prevent Landlord from
canceling this lease and any such extension thereof during the remainder of the
original term; such privilege, if and when so exercised by Landlord, shall
cancel and terminate this lease and any such renewal or extension; any right
herein contained on the part of Landlord to cancel this lease shall continue
during any extension or renewal hereof; any option on the part of Tenant herein
contained for an extension or renewal hereof shall not be deemed to give Tenant
any option for a further extension beyond the first renewal or extended term,
unless such additional options are expressly provided for herein.

ARTICLE 27

Curing Tenant’s Defaults

27.01. If Tenant shall default in the performance of any of Tenant’s obligations
under this lease and such default continues after written notice (which notice
may be oral in the case of an emergency that posses an imminent threat to the
safety of persons or significant damage to Premises) and the expiration of the
applicable grace period (or in the event of an emergency, a reasonable time
under the circumstances), if any, Landlord or any Superior Mortgagee without
thereby waiving such default, may (but shall not be obligated to) perform the
same for the account and at the expense of Tenant (provided such expense is
commercially reasonable). If Landlord effects such cure by bonding any lien
which Tenant is required to bond, Tenant shall obtain and substitute a bond for
Landlord’s bond at its sole cost and expense and reimburse Landlord for the
commercially reasonable cost of Landlord’s bond.

27.02. Bills for any reasonable actual out-of-pocket expenses incurred by
Landlord in connection with any such performance by it for the account of
Tenant, and bills for all reasonable actual out-of-pocket costs, expenses and
disbursements of every kind and nature whatsoever, including reasonable counsel
fees, involved in collecting or endeavoring to collect the Fixed Rent or
Additional Charges or any part thereof or enforcing or endeavoring to enforce
any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this lease or pursuant to law, including any such cost, expense
and disbursement involved in instituting and prosecuting summary proceedings or
in recovering possession of the Premises after default by Tenant or upon the
expiration or sooner termination of this lease, and interest on all sums
advanced by Landlord under this Section 27.02 and/or Section 27.01 (at the
Interest Rate or the

 

74



--------------------------------------------------------------------------------

maximum rate permitted by law, whichever is less) may be sent by Landlord to
Tenant monthly, or immediately, at its option, and such amounts shall be due and
payable (as Additional Charges) in accordance with the terms of such bills, but
not sooner than thirty (30) days after the rendering of such bills, together
with reasonable documentation with respect to such expenses. Notwithstanding
anything to the contrary contained in this Section, Tenant shall have no
obligation to pay the costs, expenses or disbursements of Landlord in any
proceeding in which there shall have been rendered a final judgment against
Landlord, and the time for appealing such final judgment shall have expired (the
“Appeal Deadline”) and within thirty (30) days following the Appeal Deadline,
Landlord shall reimburse to Tenant any amounts on account thereof that were
previously paid by Tenant to any such party together with interest thereon at
the Base Rate calculated from the date such amounts were paid by Tenant until
the date on which Tenant is so reimbursed in full.

ARTICLE 28

Broker

28.01 Landlord and Tenant each covenant, warrant and represent that, except for
Citigroup Global Markets Inc. and Cushman & Wakefield, Inc. (collectively,
“Broker”) no broker was instrumental in bringing about or consummating this
lease and that it had no conversations or negotiations with any broker
concerning the leasing of the Premises to Tenant. Tenant agrees to indemnify and
hold harmless Landlord against and from any claims for any brokerage commissions
and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses, arising out of any
conversations or negotiations had by Tenant with any broker (including Broker).
Landlord agrees to indemnify and hold harmless Tenant against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, arising out of conversations or negotiations had by Landlord with
any broker other than Broker. Tenant shall pay Broker any commissions due in
connection with this lease pursuant to a separate written agreement. The
provisions of this Article 28 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 29

Notices

29.01. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
lease or pursuant to any applicable law or requirement of public authority
(collectively, “notices”) shall be in writing (whether or not so stated
elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or

 

75



--------------------------------------------------------------------------------

certified mail, return receipt requested, posted in a United States post office
station or letter box in the continental United States, (b) nationally
recognized overnight courier (e.g., Federal Express) with verification of
delivery requested or (c) personal delivery with verification of delivery
requested, in any of such cases addressed as follows:

If to Landlord as follows:

388 Realty Owner, LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attn: Chief Legal Officer

with copies to:

388 Realty Owner, LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attn: General Counsel – Real Property

and

SITQ Greenwich LP

Centre CDP Capital

1001, Square Victoria

Bureau C-200

Montreal (Quebec) H2Z 2B1

Canada

Attention: President

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn: Jonathan L. Mechanic, Esq.

If to Tenant as follows:

Citigroup Global Markets Inc.

c/o Citi Realty Services

Northeast Region

2 Court Square, 4th Floor

 

76



--------------------------------------------------------------------------------

Long Island City, NY 11120

Attn: Director of Real Estate

with copies to:

Citigroup Inc.

Corporate Law Department

125 Broad Street, 7th Floor

New York, New York 10004

Attn: Assistant General Counsel of Real Estate

and

Citigroup Inc.

388 Greenwich Street

New York, New York 10013

Attn: Thomas Welsh, Senior Vice President

and

Citigroup Inc.

388 Greenwich Street

New York, New York 10013

Attn: Gus Gollisz, Senior Vice President

and

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attn: David M. Brooks, Esq.

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third (3rd) Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Either party may, by notice as aforesaid, designate
a different address or addresses for notices intended for it. Rent bills may be
given by ordinary mail to Tenant’s first address above only, or to such other
address as Tenant shall specify. Tenant may send proofs of payment of Additional

 

77



--------------------------------------------------------------------------------

Charges by ordinary mail to Landlord’s first address above only, or to such
other address as Landlord shall specify.

29.02. Notices hereunder from Landlord may be given by Landlord’s managing
agent, if one exists, or by Landlord’s attorney. Notices hereunder from Tenant
may be given by Tenant’s attorney.

29.03. In addition to the foregoing, Landlord or Tenant may, from time to time,
request in writing that the other party serve a copy of any notice on one other
person or entity designated in such request, and Landlord shall also have the
right to request in writing that Tenant serve a copy of any notice on any
Superior Mortgagee, such service in any case to be effected as provided in
Section 29.01 or 29.02.

29.04. All notices given by Landlord under Section 22.02 shall contain a
statement in at least 12-point bold type and capital letters stating “THIS IS A
DEFAULT NOTICE” as a condition to the effectiveness thereof.

29.05. All notices given by Tenant claiming any right to terminate this Lease
shall contain a statement in at least 12-point bold type and capital letters
stating “THIS IS A TERMINATION NOTICE” as a condition to the effectiveness
thereof.

ARTICLE 30

Estoppel Certificates

30.01. Each party agrees, at any time and from time to time, as requested by the
other party with not less than ten (10) Business Days’ prior notice, to execute
and deliver to the other a statement in the form annexed hereto as Exhibit M-1
(with such other information concerning this lease as Landlord or any Superior
Mortgagee may reasonably request), in the case of a statement to be delivered by
Tenant, and in the form annexed hereto as Exhibit M-2 (with such other
information concerning this lease as Tenant may reasonably request), in the case
of a statement to be delivered by Landlord, it being intended that any such
statement delivered pursuant hereto shall be deemed a representation and
warranty to be relied upon by the party requesting the certificate and by others
with whom such party may be dealing, regardless of independent investigation;
provided, however, the reliance referred to herein shall be limited to the party
giving such statement being estopped from contradicting any of the statements
made in such certificate.

 

78



--------------------------------------------------------------------------------

ARTICLE 31

Memorandum of Lease

31.01. Tenant shall not record this lease, but contemporaneous herewith,
Landlord and Tenant shall execute, acknowledge and deliver to other, and Tenant
may record, a statutory form of memorandum with respect to this lease pursuant
to the provisions of Section 291-C of the Real Property Law of the State of New
York. The form of memorandum of lease annexed hereto as Exhibit I-1 is hereby
approved by both Landlord and Tenant for purposes of this Article 31. On the
Commencement Date, Tenant shall deliver to Landlord’s attorney’s, Fried, Frank,
Harris, Shriver & Jacobson LLP (the “Escrow Agent”), as escrow agent pursuant to
escrow arrangements mutually satisfactory to the parties thereto, an executed
and notarized release of the memorandum of lease, in form attached hereto as
Exhibit I-2, and approved by the Escrow Agent as being in proper form to
effectuate a release of the memorandum of record, which release shall be held in
escrow by the Escrow Agent until the date (the “Applicable Release Date”) that
is the later to occur of (x) the expiration or earlier termination of this lease
and (y) if the Amended and Restated Lease were in effect, the expiration or
earlier termination of the Amended and Restated Lease (the “Escrowed Release”).
An assignee of Tenant pursuant to Article 7 shall deliver to Escrow Agent a
replacement of the Escrowed Release executed and notarized by such assignee. If,
due to changes in applicable Legal Requirements, modifications are required to
be made to the Escrowed Release then in escrow in order to effectuate a release
of the memorandum following the Applicable Release Date, upon the request of
Landlord, Tenant shall execute and deliver to the Escrow Agent a replacement
Escrowed Release. Following the expiration of the Applicable Release Date,
Landlord shall provide Escrow Agent with notice of such expiration and the
Escrowed Release shall be delivered to Landlord for recordation. Notwithstanding
the foregoing, in the event supplemental or additional documentation (including,
without limitation, transfer tax forms) is required in order to remove the
memorandum of record at the end of the Applicable Release Date, Tenant shall
execute and deliver such supplemental or additional documentation as may be
reasonable requested by Landlord, in each case in form and substance mutually
satisfactory to the parties. The provisions of this Article 31 shall survive the
expiration or earlier termination of this lease.

ARTICLE 32

No Representations by Landlord

32.01. Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this lease, is not
relying upon, and Landlord expressly disclaims, any and all warranties,
representations, promises or statements of any kind and character, express or
implied, written or oral, with respect

 

79



--------------------------------------------------------------------------------

to the Real Property, except to the extent that the same are expressly set forth
in this lease or in any other written agreement which may be made between the
parties concurrently with the execution and delivery of this lease and shall
expressly refer to this lease. All understandings and agreements heretofore had
between the parties are merged in this lease and any other written agreement(s)
made concurrently herewith, which alone fully and completely express the
agreement of the parties and which are entered into after full investigation,
neither party relying upon any statement or representation not embodied in this
lease or any other written agreement(s) made concurrently herewith. Without
limiting the generality of the first sentence of the preceding paragraph or any
other disclaimer set forth in this lease, Landlord and Tenant hereby agree that,
except to the extent the same are expressly set forth in this lease, Landlord
has not made and is not making any representations or warranties, express or
implied, written or oral, as to (a) the nature or condition, physical or
otherwise, of the Real Property or any aspect thereof, including, without
limitation, any warranties of habitability, suitability, merchantability, or
fitness for a particular use or purpose, of the absence of redhibitory or latent
vices or defects in the Real Property, (b) the nature or quality of
construction, structural design or engineering of the improvements or the state
of repair or lack of any of the improvements, (c) the quality of the labor or
materials included in the improvements, (d) the soil conditions, drainage
conditions, topographical features, access to public rights-of-way, availability
of utilities or other conditions or circumstances which affect or may affect the
Real Property or any use to which the Real Property may be put, (e) any
conditions at or which affect or may affect the real property with respect to
any particular purpose, use, development potential or otherwise, (f) the area,
size, shape, configuration, location, capacity, quantity, quality, cash flow,
expenses or value of the Real Property or any part thereof except with respect
to the rentable area of the Building set forth in this lease which has been
deemed agreed to, (g) the nature or extent of title to the Real Property, or any
easement, servitude, right-of-way, possession, lien, encumbrance, license,
reservation, condition or otherwise that may affect title to the Real Property,
(h) any environmental, geological, structural or other condition or hazard or
the absence thereof heretofore, now or hereafter affecting in any manner the
Real Property, including but not limited to the presence or absence of asbestos
or any environmentally hazardous substance on, in, under or adjacent to the Real
Property, (i) the compliance of the Real Property or the operation or use of the
Real Property with any applicable restrictive covenants, or with any laws,
ordinances or regulations of any governmental body (including specifically,
without limitation, any zoning or land use laws, regulations or restrictions
(including those which are applicable to the Real Property as a result of its
location in a designated historic district), any building codes, any
environmental laws, and the Americans With Disabilities Act of 1990, 42 U.S.C.
12101 et seq.).

 

80



--------------------------------------------------------------------------------

ARTICLE 33

Easements

33.01. So long as Tenant is a Citigroup Tenant, Tenant shall have the right to
grant easements or enter into reciprocal easement or other agreements to the
extent desirable for the operation of the Real Property, which purposes may
include, without limitation, (i) extending the sidewalks and/or closing off
streets adjacent to Premises, and/or (ii) providing ingress and egress between
the Real Property and the land and building located at 390 Greenwich Street, New
York, New York (the “Adjacent Parcel”), and/or (iii) running, maintaining and
operating telecommunication cabling (herein called “Cables”) between the Real
Property and the Adjacent Parcel, and/or (iv) Cogeneration Procurement so long
as (a) any such easements and agreements do not materially reduce the value of
the Premises, (b) any such easements and agreements pursuant to their terms
terminate on the Expiration Date or earlier termination of this lease or (c) any
such easements and agreements do not adversely affect Landlord’s ability to
finance Landlord’s interest in the Real Property, and (d) in the case of clause
(ii), the Adjacent Parcel is owned, controlled or occupied by Named Tenant or
any of its Affiliates, and if requested by Landlord at time that there is at
least (1) year remaining in the Term, Tenant, at its sole cost and expense, will
be responsible to disconnect the Cables from the Adjacent Building and the
Building and, if necessary, seal up any connecting pipes or conduits relating
thereto, if the Cables are no longer being used by an occupant of both the
Building and the Adjacent Building. Landlord shall, at no cost to Landlord, join
in the grant of any such easements and shall use commercially reasonable efforts
to cause any Superior Mortgagee to recognize same as part of any Superior
Mortgage SNDA Agreement; it being understood and agreed that notwithstanding
anything to the contrary contained in this lease, the recognition of, and
non-disturbance of Tenant’s rights under, the Reciprocal Easement Agreement
under a Superior Mortgage SNDA Agreement is as a condition to the subordination
of the Reciprocal Easement Agreement to any such Superior Mortgage. Landlord
hereby approves the Cable Interconnect between the Building and Adjacent Parcel
as more particularly set forth in Exhibit K attached hereto. Any such
aforementioned easement or other agreement, including the Reciprocal Easement
Agreement, shall be subject and subordinate to this lease, and Tenant, subject
to the terms of such easement or other agreement, agrees to perform or cause to
be performed, all of its obligations thereunder subject to and in accordance
with the terms thereof; it being understood and agreed that Tenant shall not be
deemed in default of the foregoing if Tenant shall be disputing the validity of
any such obligation. The parties hereto acknowledge that contemporaneous with
the execution and delivery of this lease, Tenant and Landlord have executed and
delivered that certain Reciprocal Easement Agreement in the form attached hereto
as Exhibit L the “Reciprocal Easement Agreement”), which Tenant may record.
Landlord acknowledges that Tenant has been delegated with all the rights of
Landlord under the Reciprocal Easement Agreement, and Tenant acknowledges that
Tenant is responsible

 

81



--------------------------------------------------------------------------------

for all obligations thereunder, subject to and in accordance with the terms
thereof arising during the Term.

ARTICLE 34

Holdover

34.01. (a) In the event this lease is not renewed or extended or a new lease is
not entered into between the parties, and if Tenant shall then hold over after
the expiration of the Term (it being agreed that Tenant shall not be deemed
holding over by the mere fact that Tenant’s Property remains in the Premises
after the expiration of the Term), the parties hereby agree that Tenant’s
occupancy of the Premises after the expiration of the term shall be a tenancy at
will commencing on the first day after the expiration of the Term, which tenancy
shall be upon all of the terms set forth in this lease except Tenant shall pay
on the first day of each month of the holdover period as Fixed Rent, an amount
equal to the product obtained by multiplying one-twelfth of the Fixed Rent
payable by Tenant during the last year of the Term (i.e., the year immediately
prior to the holdover period) prorated for any partial month on a per diem
basis, by (ii) one hundred twenty-five (125%) percent for the first thirty days
of such holdover, one hundred fifty (150%) percent for the next thirty (30) days
of such holdover, and one hundred seventy-five (175%) percent thereafter. It is
further stipulated and agreed that if Landlord shall, at any time after the
expiration of the Term, proceed to remove Tenant from the Premises as a
holdover, the Fixed Rent for the use and occupancy of the Premises during any
holdover period shall be calculated in the same manner as set forth above.

(b) Notwithstanding anything to the contrary contained in this lease, the
acceptance of any rent paid by Tenant pursuant to Section 34.01(a) shall not
preclude Landlord from commencing and prosecuting a holdover or summary eviction
proceeding, or from collecting any amounts (including, without limitation,
reasonable counsel fees) payable by Tenant pursuant to Section 27.02 in
connection with any such holdover or summary eviction proceeding, and the
preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 223-c of the Real Property Law of the
State of New York but in no event shall Tenant be responsible to the Landlord
for any monetary damages, including, without limitation, any consequential,
punitive, special or speculative damages of any kind, lost profits or like
damages alleged to have occurred as a result of any breach of this Lease, if
any, suffered by the Landlord by reason of the Tenant’s holdover in the Premises
except as expressly provided in Section 34.02.

34.02. Notwithstanding anything to the contrary contained herein, in the event
that:

 

82



--------------------------------------------------------------------------------

(a) Landlord shall enter into one or more (i) leases for all or any portion of
the Premises or (ii) letters of intent with respect to all or a portion of the
Premises, which either (x) is for a term that is scheduled to commence within
one hundred twenty (120) days after the Expiration Date or (y) is for a term
that is scheduled to commence within twelve (12) months after the Expiration
Date and which requires Landlord to perform any material demolition, tenant
improvement work or any other material work as a precondition to the
commencement of such term (any such lease is herein called a “Qualifying
Lease”), and

(b) Landlord shall give Tenant written notice of any such Qualifying Lease(s)
(herein called a “Qualifying Lease Notice”), which Qualifying Lease Notice may
be given at any time prior to, or if Tenant has held-over or remains in
possession of any portion of the Premises following, the Expiration Date and
shall describe the premises leased pursuant to such Qualifying Lease(s), and

(c) Tenant shall hold-over or remain in possession of any portion of the
Premises beyond the date which is one hundred twenty (120) days following the
later of (x) the Expiration Date or (y) the date on which Landlord shall have
given such Qualifying Lease Notice to Tenant,

then, in such event, Tenant shall be subject to all losses, injuries and damages
incurred by Landlord arising out of any new leases or lost opportunities by
Landlord to re-let all or any part of the Premises covered by a Qualifying Lease
Notice given at least thirty (30) days prior to the date on which Landlord
incurs such damages, including without limitation any such damages in connection
with Landlord’s inability to deliver the premises leased pursuant to such
Qualifying Lease to the tenant under such Qualifying Lease (collectively,
“Holdover Damages”). All damages to Landlord by reason of such holding over by
Tenant may be the subject of a separate action and need not be asserted by
Landlord in any summary proceedings against Tenant. Landlord shall not be
required to mitigate Holdover Damages except as may be required by then
applicable Legal Requirements.

ARTICLE 35

Miscellaneous Provisions and Definitions

35.01. Modifications. No agreement shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this lease, in whole
or in part, including, without limitation, this Section 35.01, unless such
agreement is in writing, refers expressly to this lease and is signed by the
party against whom enforcement of the change, modification, waiver, release,
discharge, termination or effectuation of the abandonment is sought.

 

83



--------------------------------------------------------------------------------

35.02. Successors and Assigns. Except as otherwise expressly provided in this
lease, the obligations of this lease shall bind and benefit the successors and
assigns of the parties hereto with the same effect as if mentioned in each
instance where a party is named or referred to; provided, however, that (a) no
violation of the provisions of Article 7 shall operate to vest any rights in any
successor or assignee of Tenant and (b) the provisions of this Article 35 shall
not be construed as modifying the conditions of limitation contained in Article
22.

35.03. Limitation on Liability. Tenant shall look only to Landlord’s estate and
property in the Real Property (which shall be deemed to include the proceeds of
any insurance (net of any required expenditures under this lease made by
Landlord), condemnation (after all required expenditures under this lease made
by Landlord), sale or refinancing proceeds received by Landlord with respect to
the Real Property) for the satisfaction of Tenant’s remedies, for the collection
of a judgment (or other judicial process) requiring the payment of money by
Landlord in the event of any default by Landlord hereunder, and otherwise no
other property or assets of Landlord or any property or assets of any Landlord
Party, disclosed or undisclosed, shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this lease, the relationship of Landlord and Tenant hereunder or
Tenant’s use or occupancy of the Premises. Notwithstanding the foregoing, with
respect to any sale of the Real Property, the purchaser shall assume all the
obligations of Landlord under this lease, including, without limitation, all
Landlord Reimbursement Amounts and other amounts that are then payable by
Landlord to Tenant under this lease. Further, any contract respecting such sale
shall be deemed to include an assumption by purchaser of the contingent
liability for the unaccrued portion of Landlord Reimbursement Amounts. The
obligations of Tenant under this Lease do not constitute personal obligations of
the individual partners, directors, officers, or shareholders of Tenant solely
in such capacity and any such person or entity that shall be an assignee,
subtenant, guarantor or otherwise agree to be bound to Landlord pursuant to a
separate written agreement shall have express liability hereunder in such
capacity.

35.04. Force Majeure. Except as expressly provided in this lease, Tenant shall
have no liability whatsoever to Landlord because (i) Tenant is unable to
fulfill, or is delayed in fulfilling, any of its obligations under this lease by
reason of strike, lock-out or other labor trouble, governmental preemption of
priorities or other controls in connection with a national or other public
emergency or shortages of fuel, supplies or labor resulting therefrom, or any
other cause, whether similar or dissimilar, beyond Tenant’s reasonable control;
or (ii) of any failure or defect in the supply, quantity or character of
electricity or water furnished to the Premises, by reason of any requirement,
act or omission of the public utility or others serving the Building with
electric energy, steam, oil, gas or water, or for any other reason whether
similar or dissimilar, beyond Tenant’s reasonable control (the foregoing
circumstances described in this Section 35.04 being herein called “Force Majeure
Causes”). In no event shall lack of funds be deemed a Force Majeure Cause, nor
shall any matter be deemed to be beyond Tenant’s reasonable control if the same

 

84



--------------------------------------------------------------------------------

could be remedied by the satisfaction of a lien, judgment or other monetary
obligation. In addition, Force Majeure Causes shall not apply to the payment of
Fixed Rent or Additional Charges when due hereunder.

35.05. Definitions. For the purposes of this lease, the following terms have the
meanings indicated:

(a) The term “Business Day” shall mean any day that the New York Stock Exchange
is open for business.

(b) The term “CPI” shall mean the Consumer Price Index for All Urban Consumers
for New York-northern New Jersey-Long Island statistical area (“CPI-AUC”), All
Items (1982-1984=100), issued and published by the Bureau of Labor Statistics of
the United States Department of Labor. In the event that CPI-AUC ceases to use a
1982-84 base rate of 100 as the basis of calculation, then the CPI-AUC shall be
adjusted to the figure that would have been arrived at had the manner of
computing the CPI-AUC in effect at the date of this lease not been altered. If
CPI-AUC is not available or may not lawfully be used for the purposes herein
stated, the term “CPI” shall mean (i) a successor or substitute index to
CPI-AUC, appropriately adjusted; or (ii) if such a successor or substitute index
is not available or may not lawfully be used for the purposes herein stated, a
reliable governmental or other non-partisan publication, selected by Tenant and
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), evaluating the information theretofore used in determining CPI-AUC.

(c) Intentionally omitted.

(d) The term “mortgage” shall include a mortgage and/or a deed of trust, and the
term “holder of a mortgage” or “mortgagee” or words of similar import shall
include a mortgagee of a mortgage or a beneficiary of a deed of trust.

(e) The terms “Legal Requirements” and “laws and requirements of any public
authorities” and words of a similar import shall mean laws and ordinances of any
or all of the federal, state, city, town, county, borough and village
governments, including, without limitation, The Americans with Disabilities Act
of 1990, as amended, and rules, regulations, orders and directives of any and
all departments, subdivisions, bureaus, agencies or offices thereof, and of any
other governmental, public or quasi-public authorities having jurisdiction over
the Premises, and the direction of any public officer pursuant to law, whether
now or hereafter in force.

(f) The term “requirements of insurance bodies” and words of similar import
shall mean rules, regulations, orders and other requirements of the New York
Board of Underwriters and/or the New York Fire Insurance Rating Organization
and/or any other similar body performing the same or similar functions and
having jurisdiction or cognizance over the Premises, whether now or hereafter in
force.

 

85



--------------------------------------------------------------------------------

(g) The term “Tenant” shall mean the Tenant herein named or any assignee or
other successor in interest (immediate or remote) of the Tenant herein named,
which at the time in question is the owner of the Tenant’s estate and interest
granted by this lease; but the foregoing provisions of this subsection shall not
be construed to permit any assignment of this lease or to relieve the Tenant
herein named or any assignee or other successor in interest (whether immediate
or remote) of the Tenant herein named from the full and prompt payment,
performance and observance of the covenants, obligations and conditions to be
paid, performed and observed by Tenant under this lease, unless Landlord and
Tenant shall otherwise agree.

(h) The term “Landlord” shall mean only the owner at the time in question of
Landlord’s interest in the Real Property or a lease of the Real Property, so
that in the event of any transfer or transfers of Landlord’s interest in the
Real Property or a lease thereof, the transferor shall be and hereby is relieved
and freed of all obligations of Landlord under this lease accruing after such
transfer; provided, however, that such transferee has assumed and agreed in
writing (or is required by an Superior Mortgagee SNDA Agreement between such
transferee and Tenant or by operation of law) to perform and observe all
obligations of Landlord herein during the period it is the holder of Landlord’s
interest under this lease.

(i) The terms “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this lease as a whole, and not to any particular
article or section, unless expressly so stated.

(j) The term “and/or” when applied to one or more matters or things shall be
construed to apply to any one or more or all thereof as the circumstances
warrant at the time in question.

(k) The term “person” shall mean any natural person or persons, a partnership, a
corporation, joint venture, estate, trust, unincorporated associated or any
other form of business or legal association or entity or any federal, state,
county or municipal government or any bureau, department or agency thereof.

(l) The term “Interest Rate,” when used in this lease, shall mean an interest
rate equal to three (3%) percent above the so-called annual “Base Rate” of
interest established and approved by Citibank, N.A., New York, New York (herein
called the “Base Rate”), from time to time, as its interest rate charged for
unsecured loans to its corporate customers, or if Citibank, N.A. is no longer
quoting a “Base Rate”, the “Base Rate” of an alternative bank identified by
Landlord in notice to Tenant, but in no event greater than the highest lawful
rate from time to time in effect.

(m) The term “Hazardous Materials” shall, for the purposes hereof, mean any
flammable explosives, radioactive materials, hazardous wastes, hazardous and
toxic substances, or related materials, asbestos or any material containing
asbestos, or any other hazardous substance or material, defined as such by any
federal,

 

86



--------------------------------------------------------------------------------

state or local environmental law, ordinance, rule or regulation including,
without limitation, CERCLA, RCRA and HMTA, as each of same may have been
amended, and in the regulations adopted and publications promulgated pursuant to
each of the foregoing (collectively, “Environmental Laws”).

35.06. Survival. Upon the expiration or other termination of this lease neither
party shall have any further obligation or liability to the other except as
otherwise expressly provided in this lease and except for such obligations as by
their nature or under the circumstances can only be, or by the provisions of
this lease, may be, performed after such expiration or other termination; and,
in any event, unless otherwise expressly provided in this lease, any liability
for a payment (including, without limitation, Additional Charges and Landlord
Reimbursement Amounts under Article 3) which shall have accrued to or with
respect to any period ending at the time of, or in the case of Landlord
Reimbursement Amounts, following, the expiration or other termination of this
lease shall survive the expiration or other termination of this lease, subject
to any deadlines expressly set forth in Article 3 or in any other applicable
provision of this lease. In the event that Tenant shall be entitled to a refund
or credit from Landlord hereunder at the time of the expiration or termination
of the Term, the amount of such refund or credit shall be paid to Tenant within
thirty (30) days after such expiration or termination, unless otherwise
expressly set forth in this lease, failing which any unpaid amount shall bear
interest at the Interest Rate from the due date thereof until such amount is
paid to Tenant.

35.07. (a) Requests for Consent. If Tenant shall request Landlord’s consent and
Landlord shall fail or refuse to give such consent, Tenant shall not be entitled
to any damages for any withholding by Landlord of its consent, it being intended
that, except as expressly provided in this lease, Tenant’s sole remedy shall be
an action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent or where as a matter of law Landlord may
not unreasonably withhold its consent. Notwithstanding the foregoing, Tenant
shall not be deemed to have waived a claim for damages if there is a final
judicial determination from which time for appeal has been exhausted that
Landlord acted maliciously or in bad faith in exercising its judgment or
withholding its consent or approval despite its agreement to act reasonably, in
which case Tenant shall have the right to make a claim for the actual damages
incurred by Tenant, but in no event shall Landlord, nor any other Landlord Party
be liable for indirect, consequential, special, punitive, exemplary, incidental
or other like damages. Tenant shall have the right to seek such a final judicial
determination that Landlord acted maliciously or in bad faith without respect to
whether Tenant pursued an action for specific performance or injunction, or
whether Tenant pursued an arbitration relating to Landlord’s withholding of
consent pursuant to any provision of this lease.

(b) If Tenant desires to determine any dispute between Landlord and Tenant as to
the reasonableness of Landlord’s decision to refuse to consent or approve any
item as to which Landlord has specifically agreed that its consent or

 

87



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld, such dispute shall be settled and
finally determined by arbitration in The City of New York in accordance with the
following provisions of this Section 35.07(b). Within ten (10) Business Days
next following the giving of any notice by Tenant stating that it wishes such
dispute to be so determined, Landlord and Tenant shall each give notice to the
other setting forth the name and address of an arbitrator designated by the
party giving such notice. If the two arbitrators shall fail to agree upon the
designation of a third arbitrator within five (5) Business Days after the
designation of the second arbitrator then either party may apply to the
Manhattan office of the AAA for the designation of such arbitrator and if he or
she is unable or refuses to act within ten (10) Business Days, then either party
may apply to the Supreme Court in New York County or to any other court having
jurisdiction for the designation of such arbitrator. The three arbitrators shall
conduct such hearings as they deem appropriate, making their determination in
writing and giving notice to Landlord and Tenant of their determination as soon
as practicable, and if possible, within five (5) Business Days after the
designation of the third arbitrator (but in no event more than fifteen
(15) Business Days unless Landlord and Tenant grant a written extension(s) of
said time frame); the concurrence of or, in the event no two of the arbitrators
shall render a concurring determination, then the determination of the third
arbitrator designated, shall be binding upon Landlord and Tenant. Judgment upon
any decision rendered in any arbitration held pursuant to this Section 35.07(b)
shall be final and binding upon Landlord and Tenant, whether or not a judgment
shall be entered in any court. Each party shall pay its own counsel fees and
expenses, if any, in connection with any arbitration under this
Section 35.07(b), including the expenses and fees of any arbitrator selected by
it in accordance with the provisions of this Section 35.07(b), and the parties
shall share all other expenses and fees of any such arbitration. The arbitrators
shall be bound by the provisions of this lease, and shall not add to, subtract
from or otherwise modify such provisions. The sole remedy which may be awarded
by the arbitrators in any proceeding pursuant to this Section 35.07(b) is an
order compelling Landlord to consent to or approve the matter in dispute, and
the arbitrators may not award damages or grant any monetary award or any other
form of relief. Any determination by the arbitrators that Landlord was
unreasonable in refusing to grant its consent or approval as to the matter in
dispute shall be deemed a granting of Landlord’s consent or approval, and upon
receipt of the arbitrators’ determination, Tenant shall be authorized to take
the action for which Landlord’s consent or approval was sought.

35.08. Excavation upon Adjacent Land or Under the Building. If an excavation
shall be made upon land adjacent to or under the Building, or shall be
authorized to be made, then, subject to any applicable provisions of Article 16,
Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter the Premises for the purpose of performing such
work as said person shall deem reasonably necessary or desirable to preserve and
protect the Building from injury or damage to support the same by proper
foundations, without any claim for damages or liability against Landlord and
without reducing or otherwise affecting Tenant’s obligations under this lease.
In the event that Landlord or its employees or contractors

 

88



--------------------------------------------------------------------------------

shall perform such excavation, Landlord shall use reasonable efforts to cause
the foregoing to be performed in such a manner as to minimize any interference
with Tenant’s operation of its business in the Premises and, Landlord shall
indemnify Tenant from and against any and all claims arising from or in
connection with the performance of such work, together with all reasonable,
actual out-of-pocket costs, expenses and liabilities incurred in or in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable attorneys’ fees and expenses.

35.09. Governing Law; Severability; Captions; Rules of Interpretation;
Independent Covenants; Gender. Irrespective of the place of execution or
performance, this lease shall be governed by and construed in accordance with
the laws of the State of New York. If any provisions of this lease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this lease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall remain valid and be enforced to the extent permitted
by law. The table of contents, captions, headings and titles in this lease are
solely for convenience of references and shall not affect its interpretation.
This lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this lease to be drafted. Each
covenant, agreement, obligation or other provision of this lease on Tenant’s
part to be performed, shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent on any other provision of this
lease. All terms and words used in this lease, shall be deemed to include any
other number and any other gender as the context may require.

35.10. Time for Payment of Rent. If under the terms of this lease Tenant is
obligated to pay Landlord a sum in addition to the Fixed Rent under the lease
and no payment period therefor is specified, Tenant shall pay Landlord the
amount due within thirty (30) days after being billed (accompanied by reasonable
supporting documentation where such supporting documentation is required by an
express provision of this lease). If any amount payable by Landlord to Tenant
hereunder is not paid within five (5) Business Days after the due date thereof,
unless otherwise set forth in any other provision of this lease, the same shall
bear interest at the rate set forth in Section 24.05 from the due date thereof
until such amount is paid to Tenant.

35.11. Due Authorization; Execution and Delivery. Each party hereto represents
and warrants to the other that this lease has been duly authorized, executed and
delivered by such party.

35.12. Sales Tax. If any sales or other tax is payable with respect to any
cleaning, electricity or other services which Tenant obtains or contracts for
directly from any third party or parties, Tenant shall file any required tax
returns and shall pay any such tax, and Tenant shall indemnify and hold Landlord
harmless from and against any loss, damage or liability suffered or incurred by
Landlord on account thereof.

 

89



--------------------------------------------------------------------------------

35.13. Standard for Consent. Whenever this lease provides that a party shall not
unreasonably withhold its consent or approval, such phrase shall be deemed to
mean that such consent or approval will not be unreasonably withheld,
conditioned or delayed. Whenever this lease is silent as to the standard of
consent or approval, such consent or approval shall be in the sole discretion of
the party granting such consent or approval.

35.14. Meaning of Other “tenants”. Wherever references are made in this lease to
any other “tenant” of the Building, such references shall be deemed to include
any occupant occupying space in the Building, whether or not pursuant to a
written agreement.

35.15. Conflicts with Exhibits. Any conflicts between this lease and the
exhibits to this lease shall be resolved in favor of this lease.

35.16. Temporary Takings. Any provision of this lease which prohibits or limits
the use or occupancy of any part of the Premises by any government agency or
department shall not apply with respect to any temporary taking or occupancy
described in Article 20 hereof. Any provision of this lease which requires
Tenant to indemnify or otherwise be responsible to Landlord or any other party
for the acts or omissions of any occupant of the Premises shall not apply with
respect to any government agency or department occupying any portion of the
Premises or anyone occupying any portion of the Premises through or under such
government agency or department in connection with any temporary taking or
occupancy described in Article 20 hereof.

35.17. USA Patriot Act: Landlord and Tenant each hereby represents and warrants
to the other that (i) the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) has not listed such party or any of such
party’s affiliates, or any person that controls, is controlled by, or is under
common control with such party, on its list of Specially Designated Nationals
and Blocked Persons; and (ii) such party is not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by any Executive
Order, the United States Treasury Department, or United States Office of
Homeland Security as a terrorist, Specially Designated National and Blocked
Person, or other banned or blocked person, entity, nation or pursuant to any
law, order, rule or regulation that is enforced or administered by the OFAC.

35.18. Guaranty of Lease. Simultaneously with the execution and delivery of this
lease by Tenant, Citigroup Inc. (“Guarantor”) delivered a guaranty of lease in
favor of Landlord in the form annexed hereto as Exhibit C (the “Guaranty”). If
upon a merger, consolidation or other corporate reorganization of Citigroup
Inc., Citigroup Inc. is no longer the parent corporation, Tenant shall cause to
be executed and delivered a replacement guaranty in substantially the same form
as the Guaranty from the succeeding parent corporation; provided that in any
such replacement, said merger,

 

90



--------------------------------------------------------------------------------

consolidation or other corporate reorganization was done for a bona fide
business purpose and not principally for the purpose of replacing the Guaranty
delivered with this lease.

35.19. Revocable Consent Agreements. Landlord acknowledges that Tenant is
entitled to all rights of grantee under the Revocable Consent Agreements, and
Tenant acknowledges that it is responsible for (and subject to the provisions of
Section 18.02, shall indemnify and hold Landlord harmless from) all obligations
thereunder, including, without limitation, any payment and restoration
obligations, whether arising before or during the Term. On or prior to the
Expiration Date or such earlier date upon which the Term may expire or
terminate, Tenant shall either terminate the Revocable Consent Agreements or,
upon Landlord’s request, assign same to Landlord to the extent assignable;
provided, that Tenant shall not be required to do either of the foregoing in the
case that Tenant continues to lease a portion of the Premises pursuant to the
Amended and Restated Lease. “Revocable Consent Agreement” means that certain
Revocable Consent Agreement made by the Franchise Division and accepted and
agreed to by Tenant and US Bank National Association and recorded on May 19,
2004 in the Office of the City Register of the City of New York under CRFN
2004000314864. “Franchise Division” means The City of New York Department of
Transportation, Division of Franchises, Concessions and Consents.

ARTICLE 36

Extension Terms

36.01. (a) For purposes hereof:

the term “First Ten Year Option” shall mean Tenant’s right to extend the term of
this lease for an additional term (herein called the “First Extension Term“) of
ten (10) years commencing on January 1, 2021 and ending on December 31, 2030;

the term “Second Ten Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Second Extension Term”)
of ten (10) years commencing on January 1, 2031 and ending on December 31, 2040.
Tenant shall have the right to exercise the Second Ten Year Option only if
Tenant shall have exercised the First Ten Year Option;

the term “Third Ten Year Option” shall mean Tenant’s right to extend the term of
this lease for an additional term (herein called the “Third Extension Term”) of
ten (10) years commencing on January 1, 2041 and ending on December 31, 2050.
Tenant shall have the right to exercise the Third Ten Year Option only if Tenant
shall have exercised the Second Ten Year Option;

the term “Extension Option” shall mean the First Ten Year Option or the Second
Ten Year Option or the Third Ten Year Option, as the case may be;

 

91



--------------------------------------------------------------------------------

the term “Extension Term” shall mean the First Extension Term or the Second
Extension Term or the Third Extension Term, as the case may be;

the term “390 Renewal Exercise” shall mean that Tenant has exercised its renewal
right to extend the term of that certain Lease dated as of the date hereof
between Landlord and Tenant for the entire space at 390 Greenwich Street, New
York, New York, for a term that corresponds with an applicable Extension Term
hereunder; it being understood and agreed that Tenant’s right to exercise any
Extension Option shall be conditioned upon a 390 Renewal Exercise corresponding
to the applicable Extension Term;

the term “Extension Premises” shall mean that portion of the Premises selected
by Tenant and designated in the applicable Extension Election Notice; provided,
however, that, with respect to each Extension Option, (1) Tenant only shall have
the right to designate as the Extension Premises one of the options in clauses
(i) through (vi) below, and (2) if Tenant selects less than the entire Premises
as the Extension Premises, the portion of the Premises that is not part of the
Extension Premises (i.e., the portion surrendered and given back to Landlord,
the “Contracted Space”) shall not consist of more than (A) with respect to the
First Extension Term, 654,132 rentable square feet, (B) with respect to the
Second Extension Term, (x) 280,426 rentable square feet plus (y) the difference,
if any, between 654,132 rentable square feet and the actual rentable square
footage of the Contracted Space for the First Extension Term, and (C) with
respect to the Third Extension Term, (x) the difference, if any, between,
934,876 rentable square feet and the actual aggregate rentable square footage of
the Contracted Space for the First Extension Term and the Second Extension Term:

(i) the entire Premises demised by this lease as of the date on which Tenant
gives the applicable Extension Election Notice (the “Option One Extension
Premises”); or

(ii) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice consisting of full
contiguous Office Floors starting at the 2nd floor of the Building and going up
(the “Option Two Extension Premises”); or

(iii) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice consisting of full
contiguous Office Floors starting at the 2nd floor of the Building, plus at
Tenant’s election, the following Office Floors which need not be contiguous with
the other portion of the Extension Premises: (x) the 26th floor of the Building,
or (y) the 27th floor of the Building, or (z) the 26th and 27th floors of the
Building (the “Option Three Extension Premises”); or

(iv) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice

 

92



--------------------------------------------------------------------------------

consisting of full contiguous Office Floors starting at the 2nd floor of the
Building through and including the 25th floor, plus at Tenant’s election,
(w) the 26th floor of the Building, or (x) the 27th floor of the Building, or
(y) the 26th and the 27th floors of the Building, and/or (z) contiguous Office
Floors starting at the 39th floor of the Building and going down (the “Option
Four Extension Premises”); it being the intention of Landlord and Tenant that
there be no Contracted Space below the 26th floor of the Building until Tenant
has surrendered all of the 28th through and including the 39th floors of the
Building; or

(v) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice consisting of full
contiguous Office Floors starting at the 2nd floor of the Building through and
including the 25th floor, plus at Tenant’s election, (w) the 26th floor of the
Building, or (x) the 27th floor of the Building, or (y) the 26th floor and the
27th floors of the Building, or (z) contiguous Office Floors starting at the
26th or 27th or 28th floors of the Building and going up (the “Option Five
Extension Premises”); it being the intention of Landlord and Tenant that there
be no Contracted Space below the 26th floor of the Building until Tenant has
surrendered all of the 28th through and including the 39th floors of the
Building; or

(vi) in combination with any of the Option One Extension Premises, Option Two
Extension Premise, Option Three Extension Premises, Option Four Extension
Premises or Option Five Extension Premises, all or any portion of the Premises
comprising retail space and/or storage space located in the Lobby and/or
Basement as shown on Exhibit B-2 and Exhibit B-3 annexed to the Amended and
Restated Lease and/or the two mechanical rooms located on the 12th floor of the
Building (the “12th Floor Mechanical Rooms”) as shown on Exhibit B-4 (the
“Option Six Extension Premises”).

Any Extension Election Notice which fails to designate as the Extension Premises
one of the six options set forth in the immediately preceding sentence shall be
deemed to constitute a designation of the Option One Extension Premises.

(b) The applicable Extension Option may be exercised only by Tenant giving
notice to Landlord to that effect (herein called an “Extension Election Notice”)
at least (x) forty (40) months prior to the expiration of the initial term of
this lease with respect to the First Extension Term, and (y) thirty six
(36) months prior to the expiration of the First Extension Term or Second
Extension Term, as the case may be. Time shall be of the essence with respect to
the exercise of each Extension Option. Within thirty (30) days after Landlord
receives an Extension Election Notice, Landlord shall deliver a notice to Tenant
specifying its estimate of the Market Value Rent for the Extension Premises for
such Extension Term (herein called a “Rent Notice”). Tenant shall notify
Landlord within thirty (30) days after the date that Tenant receives the Rent
Notice whether it approves Landlord’s estimate of the Market Value Rent (herein
called a

 

93



--------------------------------------------------------------------------------

“Response Notice”). If Tenant fails to reject such estimate within such thirty
(30) day period, Landlord shall have the right to give a second notice to Tenant
(herein called a “Landlord’s Notice”), which notice, as a condition to its
effectiveness, shall state in bold capital letters that it is a DEEMED
REVOCATION NOTICE, and if Tenant fails to reject such estimate within five
(5) business days after the giving of the Landlord’s Notice to Tenant, time
being of the essence, then Tenant shall be deemed to have sent a Revocation
Notice. If Tenant gives a Response Notice that it disapproves of Landlord’s
designation of the Market Value Rent, then Landlord and Tenant shall negotiate
in good faith for a period of thirty (30) days after the date of the Response
Notice to reach agreement on the Market Value Rent. If Landlord and Tenant do
not reach agreement on the Market Value Rent within the thirty (30) day period,
then Tenant, as its sole options, may either (i) revoke its Extension Election
Notice by delivering a “Revocation Notice” (herein so called) to Landlord within
ten (10) days after the end of the thirty (30) day negotiation period (herein
called the “Revocation Period”), or (ii) deliver an “Arbitration Notice” (herein
so called) to Landlord before the end of the Revocation Period, notifying
Landlord of its election to submit the determination of Market Value Rent to
arbitration in accordance with Section 36.03. If Tenant does not deliver a
Revocation Notice or an Arbitration Notice before the end of the Revocation
Period, then Tenant shall be deemed to have given a Revocation Notice. If Tenant
gives a Revocation Notice before the end of the Revocation Period or is
otherwise deemed to have given a Revocation Notice under this Section 36.01(b),
Tenant shall be deemed to have rescinded its Extension Election Notice ab initio
and Tenant shall have no further rights to extend the term of this lease under
this Article 36. Subject to the provisions of this Article 36, upon the giving
of an Extension Election Notice the term of this lease shall be extended in
accordance with the terms hereof for the applicable Extension Term without the
execution of any further instrument (except as provided below respecting the
Amended and Restated Lease, if applicable). Unless the context shall otherwise
require, and except as hereinafter set forth with respect to an extension of the
term of this lease with respect to less than the entire Premises, each Extension
Term shall be upon the same terms, covenants and conditions of this lease as
shall be in effect immediately prior to such extension, except that:

(A) there shall be no right or option to extend the term of this lease for any
period of time beyond the expiration of the Third Extension Term; and

(B) the Fixed Rent for each Extension Term shall be an amount equal to the
greater of (x) ninety percent (90%) of the Fixed Rent payable during the Lease
Year immediately preceding the subject Extension Term, and (y) ninety-five
percent (95%) of the Market Value Rent prevailing at the time of delivery of the
applicable Extension Election Notice as determined in accordance with this
Article 36.

 

94



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, and in recognition of
the fact that many of the terms and conditions of this lease may not be
appropriate with respect to a tenancy for less than the entire Premises and
Landlord and Tenant would wish to make appropriate amendments or modifications
to such terms and conditions, if Tenant designates as the Extension Premises
less than the entire Premises, then this lease shall automatically, without
further action or execution by the parties, be deemed to be restated and amended
as of the commencement date of the applicable Extension Term to reflect all of
the terms and conditions set forth in the form of Amended and Restated Lease
annexed hereto as Exhibit J, modified only to complete, in accordance with the
terms hereof, those items left blank by necessity on said Exhibit J, such as the
description of the Extension Premises, Tenant’s Share and the amount of Fixed
Rent. Upon the request of either party, Landlord and Tenant shall sign and
deliver the Amended and Restated Lease annexed hereto, with the completion of
items as aforesaid; provided, however, that without limiting the remedies
available to either party for the other party’s failure or refusal to so sign
and deliver said Amended and Restated Lease, such failure by either party shall
not in any way affect the aforesaid automatic restatement and amendment of this
lease.

36.02. The exercise of any of the aforesaid options to extend the term of this
lease at a time when any default has occurred and is continuing beyond the
expiration of any applicable notice or grace period provided for in this lease,
shall, upon written notice by Landlord, be void and of no force and effect
unless either (i) Landlord shall elect otherwise or (ii) Tenant disputes
Landlord’s determination that the Extension Election Notice is void and of no
force or effect and seeks judicial relief within fifteen (15) Business Days
after the giving of such notice by Landlord to Tenant, in which event the issue
of whether the Extension Election Notice is void and of no force or effect shall
be determined by a court of competent jurisdiction. The termination of this
lease during the initial term shall also terminate and render void any option or
right on Tenant’s part to extend this lease for any Extension Term (and the
termination of this lease during a particular Extension Term shall also
terminate and render void any option or right on Tenant’s part to extend this
lease for any successive Extension Term), whether or not such option or right
shall have been exercised. Tenant’s option to extend the term of this lease for
the Extension Term may not be severed from this lease or separately sold,
assigned or otherwise transferred.

36.03. (a) If Tenant delivers an Arbitration Notice, then Landlord and Tenant
shall negotiate in good faith for a period of thirty (30) days following
delivery (or deemed delivery) of the Arbitration Notice to reach agreement on
the then prevailing Market Value Rent. If Landlord and Tenant do not reach
agreement on the then prevailing Market Value Rent within said thirty (30) day
period, then either Tenant or Landlord may initiate the arbitration process (the
party initiating such process being herein referred to as the “Initiating
Party”) provided for herein by designating its arbitrator in a subsequent notice
to the other party (herein called the “Responding Party”) (which notice shall
specify the name and address of the person designated to act

 

95



--------------------------------------------------------------------------------

as an arbitrator on its behalf) given to the Responding Party within thirty
(30) days following the expiration of said thirty (30) day negotiation period.
Within ten (10) Business Days after the Responding Party’s receipt of notice of
the designation of the Initiating Party’s arbitrator, the Responding Party shall
give notice to the Initiating Party specifying the name and address of the
person designated to act as an arbitrator on its behalf. If the Responding Party
fails to notify the Initiating Party of the appointment of its arbitrator within
the time above specified, then the Initiating Party shall provide an additional
notice to the Responding Party requiring the Responding Party’s appointment of
an arbitrator within five (5) Business Days after the Responding Party’s receipt
thereof. If the Responding Party fails to notify the Initiating Party of the
appointment of its arbitrator within the time specified by the second notice,
the appointment of the second arbitrator shall be made in the same manner as
hereinafter provided for the appointment of a third arbitrator in a case where
the two arbitrators appointed hereunder and the parties are unable to agree upon
such appointment. The two arbitrators so chosen shall meet within ten
(10) Business Days after the second arbitrator is appointed, and shall exchange
sealed envelopes each containing such arbitrator’s written determination of an
amount equal to the Market Value Rent for the Extension Premises then prevailing
at the time of the exchange for the applicable Extension Term. The Market Value
Rent specified by Landlord’s arbitrator shall herein be called “Landlord’s
Submitted Value” and the Market Value Rent specified by Tenant’s arbitrator
shall herein be called “Tenant’s Submitted Value”. Neither Landlord nor
Landlord’s arbitrator shall be bound by nor shall any reference be made to the
determination of the Market Value Rent for the Extension Premises for the
applicable Extension Term which was furnished by Landlord in the Rent Notice.
Neither Tenant nor Tenant’s arbitrator shall be bound by nor shall any reference
be made to the determination of the Market Value Rent for the Extension Premises
for the applicable Extension Term which was furnished by Tenant in response to
the Rent Notice. Copies of such written determinations shall promptly be sent to
both Landlord and Tenant. Any failure of either such arbitrator to meet and
exchange such determinations shall be acceptance of the other party’s
arbitrator’s determination as the Market Value Rent, if, and only if, such
failure persists for three (3) days after notice to the party for whom such
arbitrator is acting, and provided that such three (3) day period shall be
extended by reason of any applicable condition of Force Majeure Causes. If the
higher determination of Market Value Rent is not more than one hundred two
percent (102%) of the lower determination of the Market Value Rent, then the
Market Value Rent shall be deemed to be the average of the two determinations.
If, however, the higher determination is more than one hundred two percent
(102%) of the lower determination, then within five (5) days of the date the
arbitrators submitted their respective Market Value Rent determinations, the two
arbitrators shall together appoint a third arbitrator. In the event of their
being unable to agree upon such appointment within said five (5) day period, the
third arbitrator shall be selected by the parties themselves if they can agree
thereon within a further period of five (5) days. If the parties do not so
agree, then either party, on behalf of both and on notice to the other, may
request such appointment by the American Arbitration Association (or any
successor organization thereto) in accordance with its rules then prevailing or
if the

 

96



--------------------------------------------------------------------------------

American Arbitration Association (or such successor organization) shall fail to
appoint said third arbitrator within fifteen (15) days after such request is
made, then either party may apply, on notice to the other, to the Supreme Court,
New York County, New York (or any other court having jurisdiction and exercising
functions similar to those now exercised by said Court) for the appointment of
such third arbitrator. Within five (5) days after the appointment of such third
arbitrator, Landlord’s arbitrator shall submit Landlord’s Submitted Value to
such third arbitrator and Tenant’s arbitrator shall submit Tenant’s Submitted
Value to such third arbitrator. Such third arbitrator shall, within thirty
(30) days after the end of such five (5) day period, select either Landlord’s
Submitted Value or Tenant’s Submitted Value the Market Value Rent of the
Premises during the applicable Extension Term and send copies of his or her
determination promptly to both Landlord and Tenant specifying whether Landlord’s
Submitted Value or Tenant’s Submitted Value shall be the Market Value Rent of
the Extension Premises during the applicable Extension Term, subject to
adjustment to ninety-five percent (95%) of the Market Value Rent pursuant to
Section 36.01(b)(B).

(b) Each party shall have a right to present evidence to the arbitrators,
produce witnesses or experts to be heard by the arbitrators, and provide such
other information that may be relevant in connection with the arbitration. The
decision of the first and second arbitrator or the third arbitrator, as the case
may be, shall be conclusively binding upon the parties, and judgment upon the
decision may be entered in any court having jurisdiction.

(c) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party, and the fees and expenses of the
third arbitrator and all other expenses (not including the attorneys’ fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the arbitration shall be borne by the parties
equally.

(d) The third arbitrator, if any, selected as herein provided shall have been
actively engaged for a period of at least ten (10) years experience in the
leasing or renting of office space in Comparable Buildings before the date of
his or her appointment as arbitrator. Impartiality shall not be required for
arbitrators selected by Landlord or Tenant but shall be required for any third
party arbitrator.

36.04. For purpose for this Article 36, the determination of “Market Value Rent”
shall be based on the rent on a per rentable square foot basis then being paid
by tenants to landlords for comparable space on comparable terms in Comparable
Buildings taking into account all relevant factors, including any step up in
rents over leases of comparable terms, a then standard tenant inducement package
of free rent and tenant improvement allowance, and the fact that Tenant will be
paying its pro rata share of Operating Expenses and Taxes on a net basis (as
opposed to its pro rata share of increases in Operating Expenses and Taxes over
a base year). Upon commencement of the applicable Extension Term, Landlord shall
provide Tenant with such a tenant

 

97



--------------------------------------------------------------------------------

inducement package comparable to those given by landlords of Comparable
Buildings, but taking into account the size of the Premises, which inducement
package shall be payable to Tenant, at Landlord’s option, in kind, in cash or
with a rent credit upon the commencement of the applicable Extension Term;
provided, that, if paid in cash, Tenant shall not be required to invest same in
the Premises.

36.05. In the event that Tenant exercises any Extension Option with respect to
less than the entire Premises then demised by this lease in accordance with the
applicable provisions hereof, then effective as of the Expiration Date of the
initial term of this lease or the applicable Extension Term, as the case may be,
the provisions of this lease governing the respective rights and obligations of
Landlord and Tenant as of the expiration of the term of this lease (including,
without limitation, the provisions of Article 21 and Article 34 shall apply with
full force and effect to the portion of the Premises that has been omitted by
Tenant from the Extension Premises.

36.06. In the event that Tenant designates as the Extension Premises less than
the entire Premises, then, prior to the commencement date of such Extension
Term, Tenant shall, at its sole cost and expense, (i) install a separate
submeter on each Office Floor of the Building comprising the Extension Premises
and any equipment that exclusively services any such Office Floor, (ii) install
a separate submeter for each separately demised retail space in the Building
comprising the Extension Premises and any equipment that exclusively services
any such areas. With respect to the 12th Floor Mechanical Rooms (which shall be
the only partial Office Floor permitted upon an extension of less than the
entire Premises), Tenant’s demising work shall include, to the extent necessary,
separately demising the 12th Floor Mechanical Rooms from the remainder of the
floor in such a manner so that the balance of the 12th floor can be reasonably
configured into leaseable space.

ARTICLE 37

Arbitration

37.01. Either party may request arbitration of any matter in dispute which,
pursuant to the terms of this lease, expressly allows such dispute to be
resolved by arbitration, in which case, except as provided to the contrary
elsewhere in this lease, the following procedures shall apply. The party
desiring such arbitration shall give notice to the other party. If the parties
shall not have agreed on a choice of an arbitrator within fifteen (15) days
after the service of such notice, then each party shall, within ten (10) days
thereafter appoint an arbitrator, and advise the other party of the arbitrator
so appointed. A third arbitrator shall, within ten (10) days following the
appointment of the two (2) arbitrators, be appointed by the two arbitrators so
appointed or by the AAA, if the two arbitrators are unable, within such ten
(10) day period, to agree on the third arbitrator. If either party fails to
appoint an arbitrator (the “Failing Party”), the other party shall provide an
additional notice to the Failing Party requiring the Failing Party’s

 

98



--------------------------------------------------------------------------------

appointment of an arbitrator within five (5) Business Days after the Failing
Party’s receipt thereof. If the Failing Party fails to notify the other party of
the appointment of its arbitrator within such five (5) Business Day period, the
appointment of the second arbitrator shall be made by the AAA in the same manner
as hereinabove provided for the appointment of a third arbitrator in a case
where the two arbitrators appointed hereunder are unable to agree upon such
appointment. The three (3) arbitrators shall render a resolution of said dispute
or make the determination in question. In the absence, failure, refusal or
inability of the AAA to act within twenty (20) days, then either party, on
behalf of both, may apply to a Justice of the Supreme Court of New York, New
York County, for the appointment of the third arbitrator, and the other party
shall not raise any question as to the court’s full power and jurisdiction to
entertain the application and make the appointment. In the event of the absence,
failure, refusal or inability of an arbitrator to act, a successor shall be
appointed within ten (10) days as hereinbefore provided. Any arbitrator acting
under this Article 37 in connection with any matter shall be experienced in the
issue with which the arbitration is concerned and shall have been actively
engaged in such field for a period of at least ten (10) years before the date of
his appointment as arbitrator hereunder.

37.02. All arbitrators chosen or appointed pursuant to this Article 37 shall
(a) be sworn fairly and impartially to perform their respective duties as such
arbitrator, and (b) not be an employee or past employee of Landlord or Tenant or
of any other person, partnership, corporation or other form of business or legal
association or entity that controls, is controlled by or is under common control
with Landlord or Tenant. Within sixty (60) days after the appointment of such
arbitrators, such arbitrators shall determine the matter which is the subject of
the arbitration and shall issue a written opinion. The decision of the
arbitrators shall be conclusively binding upon the parties, and judgment upon
the decision may be entered in any court having jurisdiction. Landlord and
Tenant shall each pay (i) the fees and expenses of the arbitrator selected by
it, and (ii) fifty (50%) percent of the fees and expenses of the arbitrator
appointed by the AAA. The losing party shall reimburse the prevailing party for
the reasonable counsel fees and disbursements incurred by the prevailing party
in connection with such arbitration. Each party shall have a right to present
evidence to the arbitrators, produce witnesses or experts to be heard by the
arbitrators, and provide such other information that may be relevant in
connection with the arbitration. Impartiality shall not be required for
arbitrators selected by Landlord or Tenant but shall be required for any third
party arbitrator.

37.03. Landlord and Tenant agree to sign all documents and to do all other
things necessary to submit any such matter to arbitration and further agree to,
and hereby do waive, any and all rights they or either of them may at any time
have to revoke their agreement hereunder to submit to arbitration and to abide
by the decision rendered thereunder. For such period, if any, that this
agreement to arbitrate is not legally binding or the arbitrator’s award is not
legally enforceable, the provisions requiring arbitration

 

99



--------------------------------------------------------------------------------

shall be deemed deleted, and matters to be determined by arbitration shall be
subject to litigation.

37.04. Any dispute which is required by this lease to be resolved by expedited
arbitration shall be submitted to binding arbitration under the Expedited
Procedures provisions (currently, Rules 56 through 60) of the Arbitration Rules
of the Real Estate Industry of the AAA. In cases where the parties utilize such
expedited arbitration: (a) the parties will have no right to object if the
arbitrator so appointed was on the list submitted by the AAA and was not
objected to in accordance with Rule 54 (except that any objection shall be made
within four (4) days from the date of mailing), (b) the Notice of Hearing shall
be given four (4) days in advance of the hearing, (c) the first hearing shall be
held within seven (7) Business Days after the appointment of the arbitrator,
(d) if the arbitrator shall find that a party acted unreasonably in withholding
or delaying a consent or approval, such consent or approval shall be deemed
granted (but the arbitrator shall not have the right to award damages, unless
the arbitrator shall find that such party acted in bad faith), and (e) the
losing party in such arbitration shall pay the arbitration costs charged by the
AAA and/or the arbitrator, together with the reasonable counsel fees and
disbursements incurred by the prevailing party in connection with such
arbitration.

37.05. Arbitration hearings hereunder shall be held in New York County. The
arbitrators shall, in rendering any decision pursuant to this Article 37, answer
only the specific question or questions presented to them. In answering such
question or questions (and rendering their decision), the arbitrators shall be
bound by the provisions of this lease, and shall not add to, subtract from or
otherwise modify such provisions.

37.06. Judgment may be had on the decision and award of an arbitrator rendered
pursuant to the provisions of this Article 37 and may be enforced in accordance
with the laws of the State of New York.

37.07. The provisions of this Article 37 shall not be applicable to any
arbitration conducted pursuant to Article 34 or Article 36.

ARTICLE 38

Confidentiality; Press Releases

38.01. Landlord acknowledges that it may have access to certain confidential
information of Tenant concerning Tenant’s businesses, facilities, operations,
plans, proprietary software, technology, and products (“Confidential
Information”). Confidential Information shall not include any information that
is available to the general public (e.g., SEC filings). Landlord agrees that it
will not use in any way, for its own account or the account of any third party,
except as expressly permitted by this lease, nor disclose to any third party
(except public filings and other information available to the

 

100



--------------------------------------------------------------------------------

general public, as required by law (including, without limitation, any plans and
specifications, drawings or other like items which must be submitted to or filed
with any governmental agency), judicial proceeding or to its attorneys,
accountants, and other advisors and investors, mortgagees and prospective
purchasers of the Real Property, but only as reasonably necessary and subject to
the confidentiality provisions hereof), any of Tenant’s Confidential Information
or any of the terms and conditions of this lease and will take reasonable
precautions to protect the confidentiality of such Confidential Information and
the terms and conditions of this lease (in each case, except as permitted
hereby). Tenant agrees that it will not use in any way, for its own account or
the account of any third party, except as expressly permitted by this lease, nor
disclose to any third party (except public filings and other information
available to the general public, as required by law, judicial proceeding or to
its attorneys, accountants, and other advisors, but only as reasonably necessary
and subject to the confidentiality provisions hereof), any of the terms and
conditions of this lease and will take reasonable precautions to protect the
confidentiality of the terms and conditions of this lease (except as permitted
hereby). The obligations of Landlord and Tenant under this Section 38.01 shall
survive the expiration or termination of this lease.

38.02. Neither party hereto may issue (or cause to be issued) a press release or
written statement to the press with respect or concerning this lease or the
terms hereof without the express consent of the other party hereto.
Notwithstanding the foregoing, either party shall be permitted to issue any such
press release or written statement that is necessary in order to comply with
Legal Requirements. Furthermore, upon notice from Tenant that any of Landlord’s
advertisements or press releases are not consistent with Tenant’s corporate
policies relating to public relations, Landlord shall endeavor to cause its
advertisements and press releases to be consistent with Tenant’s corporate
policies relating to public relations to the extent same are commercially
reasonable.

38.03. Tenant recognizes that Landlord makes extensive disclosures to its
investors and that it is not feasible to require confidentiality from its
investors and that Landlord will make extensive disclosures to its lenders,
secured and unsecured, rating agencies, prospective purchasers and other parties
in the ordinary course of its ownership of the Real Property. Tenant agrees that
no such disclosures made in the ordinary course of Landlord’s business shall be
restricted by or deemed a breach by Landlord of this Article 38. The provisions
of this Section 38.03 shall only apply in the case that the Landlord is SL Green
Realty Corp. or an affiliate thereof.

ARTICLE 39

Rooftop; Tenant’s Antenna and Other Equipment

39.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have all rights (i) with
respect to the

 

101



--------------------------------------------------------------------------------

rooftop of the Building, including without limitation the rights to use the
rooftop of the Building and install (and thereafter maintain, repair, and
operate) equipment thereon, including without limitation one or more
communications apparati (e.g., antennae, microwave dishes or satellite
communications apparati) and other mechanical equipment serving the Premises
(e.g., equipment serving Tenant’s supplemental air-conditioning systems),
(ii) in connection therewith, all such rights to install and thereafter
maintain, repair, and operate in one or more portions of the Building (together
with any shaftways, closets and conduits of the Building) any related support
structures, wires and cables for such communications apparati and any other
mechanical equipment serving the Premises (including, by way of example,
equipment serving Tenant’s supplemental air-conditioning systems), and (iii) in
connection therewith, the right to grant licenses or other occupancy agreements
to third parties for the use of the rooftop and installation of equipment
thereon and Tenant shall have exclusive rights to any and all revenue generated
therefrom.

39.02. Upon the expiration or earlier termination of this lease, (i) Tenant
shall not be required to remove any of its equipment installed pursuant to this
Article 39 prior to the Commencement Date and (ii) subject to the provisions of
Section 12.03, Tenant shall be required to remove any equipment installed
pursuant to this Article 39 after the Commencement Date but only to the extent
the same would constitute a Specialty Alteration.

ARTICLE 40

Back-Up Power System; Chillers

40.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have the right to install
(and/or replace) on any one or more portions of the Building (together with any
shaftways, closets and conduits of the Building) and thereafter maintain, repair
and operate: (i) one or more battery-powered uninterruptible power systems,
including, without limitation, the two (2) MGE 225 KVA single module UPS systems
currently located on the 12th floor of the Building (each herein called a “UPS
Battery System”), in a portion or portions of the Premises to be designated by
Tenant (each such portion herein called a “UPS Area”) and (ii) one or more
diesel generators and chiller units, including, without limitation, the one
(1) Caterpillar 1500 KW diesel stand-by generator Basement (the “Diesel
Generator”) currently located in the Basement (the “Diesel Area”), and (iii) the
four (4) 1,350 ton and one 750 ton train chillers located in the 12th floor
mechanical equipment room (the “Chillers”), in a portion or portions of the
Premises designated by Tenant (herein called the “Generator Area”, the UPS
Battery System and the Diesel Generator are sometimes herein collectively called
the “Back-Up Power System”; the UPS Area, Diesel Area and the Generator Area are
sometimes herein collectively called the “System Area”);

 

102



--------------------------------------------------------------------------------

provided that in connection with such installation of the Back-Up Power System
and/or Chillers, Tenant hereby covenants and agrees that:

(i) such installation shall be performed in accordance with all applicable Legal
Requirements and with all of the applicable provisions of this lease;

(ii) Tenant shall promptly repair any damage caused to the System Area by reason
of such installation, including any repairs, restoration, maintenance, renewal
or replacement thereof necessitated by or in any way caused by or relating to
such installations except to the extent such damage has resulted from the
negligence or willful misconduct of Landlord, its agents, contractors or
employees;

(iii) Tenant will, and does hereby, indemnify and save harmless Landlord from
and against: (A) any and all claims, reasonable counsel fees, demands, damages,
expenses or losses by reason of any liens, orders, claims or charges resulting
from any work done, or materials or supplies furnished, in connection with the
fabrication, erection, installation, maintenance and operation of the Back-Up
Power System and Chillers installed by Tenant pursuant to the provisions of this
Article; and (B) any and all claims, costs, demands, expenses, fees or suits
arising out of accidents, damage, injury or loss to any and all persons and
property, or either, whomsoever, or whatsoever resulting from or arising in
connection with the erection, installation, maintenance, operation and repair of
the Back-Up Power System and Chillers installed by Tenant pursuant to the
provisions of this Article, except in the case of both (A) and (B) above to the
extent occasioned by the negligence or willful misconduct of Landlord, its
agents, contractors or employees; and

(iv) Tenant shall pay as and when due, and shall be solely responsible for, any
and all taxes, fees, license charges or other amounts imposed upon Tenant,
Landlord or the Real Property in connection with the Back-Up Power System and
Chillers.

(v) upon the expiration or earlier termination of this lease, (i) Tenant shall
not be required to remove any Back-Up Power Systems and Chillers installed on
the Real Property prior to the Commencement Date and (ii) subject to the
provision of Section 12.03, Tenant shall be required to remove any Back-Up Power
Systems and Chillers installed on the Real Property from and after the
Commencement Date but only to the extent the same would constitute Specialty
Alterations.

 

103



--------------------------------------------------------------------------------

ARTICLE 41

Benefits Cooperation

41.01. Landlord agrees to reasonably cooperate with Tenant in connection with
any application by Tenant (or by any subtenant of Tenant) for any real estate
tax or utility benefits or other benefits, credits or incentives, including,
without limitation, any Industrial Commercial Incentive Program (ICIP) benefits
(herein collectively called “Benefits”) as may be available from the City or
State of New York, or any governmental agency, quasi-governmental agency or any
public utility or alternate provider, including the execution and filing of any
documentation that may be required for the receipt of such Benefits and/or for
any such Benefits to be paid by Landlord to Tenant, as hereinafter provided.
Landlord further agrees that Tenant shall be entitled to one hundred percent
(100%) of such Benefits that Landlord or the Premises shall receive as a result
of Tenant’s use of the Premises or any Leasehold Improvements or other
Alterations performed by or on behalf of Tenant, whether during the Term or
prior. Such cooperation by Landlord shall include, without limitation, the
execution of any necessary or appropriate modification to this lease, if and to
the extent any such approval shall be required and shall not adversely affect
any of the rights or benefits of Landlord or increase the obligations or
liabilities, or reduce the rights, of Landlord under this lease (except to a de
minimis extent, Landlord hereby agreeing that the obligation to provide notices
to the City or State of New York or to any such agency, utility or provider
shall in and of itself constitute a de minimis obligation). Tenant agrees that
(a) to the extent that Landlord shall incur any reasonable out-of-pocket expense
in connection with such cooperation (including, without limitation, reasonable
legal and other professional fees and all reasonable costs incurred in obtaining
State and City tax rulings regarding any such Benefits transaction), Tenant
shall reimburse Landlord for such expense as Additional Charges hereunder and
(b) Tenant agrees to indemnify and hold harmless Landlord with respect to any
liability incurred by Landlord by reason of such cooperation unless caused by
the wrongful acts or omissions of Landlord or its agents, employees,
representatives or contractors.

ARTICLE 42

Intentionally Omitted

ARTICLE 43

Leasehold Mortgages

43.01. As used herein, the term “Leasehold Mortgage” shall mean any third-party
bona fide mortgage, deed of trust, deed to secure debt, assignment, security
interest, pledge, financing statement or any other instrument(s) or agreement(s)
intended

 

104



--------------------------------------------------------------------------------

to grant security for any obligation (including a purchase-money or other
promissory note) encumbering Tenant’s leasehold estate hereunder, as entered
into, renewed, modified, consolidated, amended, extended or assigned from time
to time during the Term. Notwithstanding anything contained in Article 7 or any
other provision of this lease to the contrary, Tenant’s interest in this lease
and the leasehold interest created hereby may at any time and from time to time
be, directly or indirectly, subjected to one or more Leasehold Mortgages upon
prior notice to Landlord, but without the consent of Landlord, and Tenant’s
interest in this lease may at any time, directly or indirectly, be assigned to a
Leasehold Mortgagee (as hereinafter defined) as collateral security; provided,
that notwithstanding anything to the contrary contained in this Article 43 or
elsewhere in this lease: (i) no Leasehold Mortgage or any extension thereof
shall be a lien or encumbrance upon the estate or interest of Landlord in and to
the Premises (collectively, the “Superior Interests”); (ii) such Leasehold
Mortgage shall be subject and subordinate at all times to such Superior
Interests; (iii) there shall be no obligation of Landlord whatsoever to
subordinate its interest in any of the Superior Interests to any Leasehold
Mortgage or to “join in” any Leasehold Mortgage; and (iv) and notwithstanding
anything to the contrary contained here, the right to enter into a Leasehold
Mortgage shall be the exclusive right of the Named Tenant or its an Affiliate of
the Named Tenant if this lease is assigned to such Affiliate and for so long as
it is an Affiliate. In addition, Tenant may assign any or all subleases entered
into by Tenant in accordance with Article 7 to a Leasehold Mortgagee as
collateral security for the obligations of Tenant under such mortgage. No such
mortgage shall be valid or of any force or effect unless and until a true copy
of the original of each instrument creating and effecting such mortgage and
written notice containing the name and post office address of the Leasehold
Mortgagee thereunder shall have been delivered to Landlord. Any Leasehold
Mortgage which does not conform to the provisions of this Article 43 shall be
deemed to be null and void ab initio. As used herein, the term “Leasehold
Mortgagee” shall mean the holder of a Leasehold Mortgage that is in the business
of making commercial loans; provided that no Citigroup Tenant may hold any
interest in the Leasehold Mortgagee.

43.02. (a) If Tenant shall mortgage its interest in this lease and the leasehold
interest created hereby, Landlord shall give to each Leasehold Mortgagee whose
name and address shall have theretofore been provided to Landlord, a copy of
each notice of default by Tenant and each notice of termination of this lease at
the same time as, and whenever, any such notice of default or notice of
termination shall thereafter be given by Landlord to Tenant, and no such notice
of default or notice of termination by Landlord shall be deemed to have been
duly given to Tenant unless and until a copy thereof shall have been so given to
each such Leasehold Mortgagee.

(b) Notwithstanding the provisions of Section 43.02(a) Landlord shall not have
the right to terminate this lease under the provisions of Article 22 or to
reenter the Premises under the provisions of Article 23, or to otherwise
terminate this lease or reenter the Premises, as long as:

 

105



--------------------------------------------------------------------------------

(i) a Leasehold Mortgagee, in good faith, shall have commenced promptly to cure
the default in question and prosecutes the same to completion with reasonable
diligence and continuity, subject to Force Majeure Causes, which for purposes of
this Section 43.02(b) shall include causes beyond the control of such Leasehold
Mortgagee instead of causes beyond the control of Tenant; provided that, with
respect to any default in the payment of Fixed Rent and Additional Charges,
Leasehold Mortgagee shall have no more than three (3) Business Days from receipt
of notice of such default from Landlord to cure same by making payment thereof,
and Landlord may terminate this lease in the event such default threatens
Landlord’s interest in the Real Property, or

(ii) if possession of the Premises is required in order to cure the default in
question, a Leasehold Mortgagee, in good faith, (A) shall have entered into
possession of the Premises with the permission of Tenant for such purpose or
(B) shall have notified Landlord of its intention to institute foreclosure
proceedings to obtain possession directly or through a receiver, and within
thirty (30) days of the giving of such notice commences such foreclosure
proceedings, and thereafter prosecutes such proceedings with reasonable
diligence and continuity (subject to Force Majeure Causes) or receives an
assignment of this lease in lieu of foreclosure from Tenant, and, upon obtaining
possession pursuant to clause (A) or clause (B) above, commences promptly to
cure the default in question and prosecutes the same to completion with
reasonable diligence and continuity (subject to Force Majeure Causes), or

(iii) if the Leasehold Mortgagee is the holder of the Leasehold Mortgage in
question by collateral assignment and the foreclosure of its collateral
assignment is required in order to act under clause (i) or clause (ii) above, a
Leasehold Mortgagee, in good faith, shall have notified Landlord of its
intention to institute proceedings to foreclose such collateral assignment and
within thirty (30) days of the giving of such notice commences such foreclosure
proceedings, and thereafter prosecutes such proceedings with reasonable
diligence and continuity (subject to Force Majeure Causes) or receives a direct
and absolute assignment from the assignor under the collateral assignment of its
interest in such mortgage, in lieu of foreclosure, and upon the completion of
such foreclosure or the obtaining of such assignment commences promptly to act
under clause (i) or clause (ii) above, or

(iv) a Leasehold Mortgagee, in good faith, shall have proceeded pursuant to
clause (ii) or clause (iii) above and during the period such Leasehold Mortgagee
is proceeding pursuant to clause (ii) or clause (iii) above, such default is
cured;

provided, that the Leasehold Mortgagee shall have delivered to Landlord its
written agreement to take the action described in clause (i), (ii) or
(iii) above and, subject to the

 

106



--------------------------------------------------------------------------------

provisions of Section 43.02(d), shall have assumed the obligation to cure the
default in question and that during the period in which such action is being
taken (and any foreclosure proceedings are pending), all of the other
obligations of Tenant under this lease, to the extent they are susceptible of
being performed by the Leasehold Mortgagee, including the payment of Fixed Rent
and Additional Charges, are being duly performed within any applicable grace
periods stated in Article 22. Notwithstanding the foregoing, at any time after
the delivery of the aforementioned agreement, the Leasehold Mortgagee may notify
Landlord, in writing, that it has relinquished possession of the Premises or
that it will not institute foreclosure proceedings or, if such proceedings have
been commenced, that it has discontinued them, and in such event, the Leasehold
Mortgagee shall have no further liability under such agreement from and after
the date it delivers such notice to Landlord (except for any obligations assumed
by the Leasehold Mortgagee and accruing prior to the date it delivers such
notice) and thereupon, Landlord shall give notice thereof to the next Leasehold
Mortgagee entitled to such notice under Section 43.03(e). Unless such default
has been cured or Tenant’s time period to cure under Section 22.02 has not
expired as of the date that is ten (10) days after the giving of such notice to
such other Leasehold Mortgagee, Landlord shall thereafter have the unrestricted
right, subject to and in accordance with all of the terms and provisions of this
lease, to terminate this lease and to take any other action it deems appropriate
by reason of any default by Tenant, and upon any such termination the provisions
of Section 43.03 shall apply. For all purposes of this lease, the term
“foreclosure proceedings” shall include, in addition to proceedings to foreclose
a mortgage, where applicable, any foreclosure or similar proceedings commenced
by a collateral assignee thereof with respect to its collateral assignment.
Nothing contained herein shall be deemed to impose upon any Leasehold Mortgagee
the obligation to perform any obligation of Tenant under this lease or to remedy
any default by Tenant hereunder. Landlord shall accept performance by a
Leasehold Mortgagee of any covenant, condition or agreement on Tenant’s part to
be performed hereunder with the same force and effect as though performed by
Tenant. Notwithstanding anything to the contrary contained herein, no
performance by or on behalf of a Leasehold Mortgagee shall cause it to become a
“mortgagee in possession” or otherwise cause it to be deemed to be in possession
of the Premises or bound by or liable under this lease.

(c) From and after the date upon which Landlord receives notice of any mortgage
by Tenant of its interest in this lease, Landlord and Tenant shall not modify or
amend this lease in any respect or cancel or terminate this lease other than as
provided herein without the prior written consent of the Leasehold Mortgagee(s)
specified in such notice.

(d) Notwithstanding anything contained in Section 43.02(b) or elsewhere in this
lease to the contrary, any default of Tenant under any provision of this lease
which would not be susceptible of being cured by the Leasehold Mortgagee, even
after completion of foreclosure proceedings or the Leasehold Mortgagee otherwise
acquiring title to Tenant’s interest in this lease, shall be treated as if it
were a default for

 

107



--------------------------------------------------------------------------------

which “possession of the Premises is required in order to cure” for purposes of
clause (ii) of Section 43.02(b) and shall be automatically waived by Landlord
upon the occurrence of the events described in clause (ii) or clause (iii) of
Section 43.02(b), provided that during the pendency of such events all of the
other obligations of Tenant under this lease, to the extent they are susceptible
of being performed by the Leasehold Mortgagee, including the payment of Fixed
Rent and Additional Charges, are being duly performed within any applicable
grace periods. Notwithstanding anything in Section 43.02(b) to the contrary, no
Leasehold Mortgagee shall have any obligation to cure any such default described
above nor shall any Leasehold Mortgagee be required to agree in writing to cure
such default in order to proceed under clause (ii) or clause (iii) of
Section 43.02(b).

43.03. (a) In case of termination of this lease under the provisions of Article
22 or otherwise, or a reentry into the Premises under the provisions of Article
23 or otherwise, Landlord, subject to the provisions of Section 43.03(e), shall
give prompt notice thereof to each Leasehold Mortgagee under a Leasehold
Mortgage whose name and address shall have theretofore been given to Landlord,
which notice shall be given as provided in Section 43.02(a). Landlord, on
written request of such Leasehold Mortgagee made any time within fifteen
(15) days after the giving of such notice by Landlord and at such Leasehold
Mortgagee’s expense, shall execute and deliver within fifteen (15) days
thereafter a new lease of the Premises to the Leasehold Mortgagee, or its
nominee or designee, for the remainder of the Term, upon all the covenants,
conditions, limitations and agreements herein contained; provided that the
Leasehold Mortgagee or its nominee or designee shall (i) pay to Landlord,
simultaneously with the delivery of such new lease, all unpaid Fixed Rent and
Additional Charges due under this lease up to and including the date of the
commencement of the term of such new lease and all expenses including, without
limitation, reasonable attorneys’ fees and disbursements and court costs,
incurred by Landlord in connection with the default by Tenant, the termination
of this lease and the preparation of the new lease, and (ii) deliver to Landlord
a statement, in writing, acknowledging that Landlord, by entering into a new
lease with the Leasehold Mortgagee or its nominee or designee, shall not have or
be deemed to have waived any rights or remedies with respect to defaults
existing under this lease, notwithstanding that any such defaults existed prior
to the execution of the new lease, and that the breached obligations which gave
rise to the defaults and which are susceptible of being cured by Leasehold
Mortgagee or its nominee or designee are also obligations under said new lease,
but such statement shall be subject to the proviso that the applicable grace
periods, if any, provided under the new lease for curing such obligations shall
begin to run as of the first day of the term of said new lease

(b) Any such new lease and the leasehold estate thereby created shall be subject
to any estate vested in or claims of Tenant and to any intervening liens, claims
and encumbrances arising by reason of the acts or omissions of Tenant and
Landlord shall have no obligation as to the priority of such new lease.

 

108



--------------------------------------------------------------------------------

(c) Upon the execution and delivery of a new lease under this Section 43.03, all
subleases of the Premises which have become direct leases between Landlord and
the sublessee thereunder pursuant to Section 7.07(b) or pursuant to a Landlord’s
Non-Disturbance Agreement entered into by Landlord with such sublessee shall
thereupon be assigned and transferred by Landlord to the tenant named in such
new lease, and Landlord shall enter into Landlord’s Non-Disturbance Agreements
with respect to any such subleases that became a direct lease with Landlord
pursuant to a pre-existing Landlord’s Non-Disturbance Agreement, and Leasehold
Mortgagee shall provide a guarantor of such new lease which guarantor shall be
satisfactory to Landlord in its sole discretion and which guarantor shall
deliver a guaranty of lease in form and substance satisfactory to Landlord in
its sole discretion. Between the date of termination of this lease and the
earlier of (i) the date of execution and delivery of the new lease and (ii) the
date such Leasehold Mortgagee’s option to request a new lease pursuant to this
Section 43.03 expires if such Leasehold Mortgagee does not exercise such option,
Landlord shall not enter into any new leases or subleases of the Premises,
cancel or modify any then existing subleases, or accept any cancellation,
termination or surrender thereof without the written consent of the Leasehold
Mortgagee.

(d) Notwithstanding anything contained in this Section 43.03 to the contrary, a
Leasehold Mortgagee shall have no obligation to cure any default by Tenant under
any provision of this lease which is not susceptible of being cured.

(e) If there is more than one Leasehold Mortgage, Landlord shall recognize the
Leasehold Mortgagee whose mortgage is senior in lien (or any other Leasehold
Mortgagee designated by the Leasehold Mortgagee whose mortgage is senior in
lien) as the Leasehold Mortgagee entitled to the rights afforded by
Section 43.02 and this Section 43.03 for so long as such Leasehold Mortgagee
shall be exercising its rights under this lease with respect thereto with
reasonable diligence, subject to Force Majeure Causes, and thereafter Landlord
shall give notice that such Leasehold Mortgagee has failed or ceased to so
exercise its rights to the Leasehold Mortgagee whose mortgage is next most
senior in lien (and so on with respect to each succeeding Leasehold Mortgagee
that is given such notice and either fails or ceases to so exercise its rights),
and then only such Leasehold Mortgagee whose mortgage is next most senior in
lien shall be recognized by Landlord, unless such Leasehold Mortgagee has
designated a Leasehold Mortgagee whose mortgage is junior in lien to exercise
such right. If the parties shall not agree on which Leasehold Mortgage is prior
in lien, such dispute shall be determined by a then current certificate of title
issued by a title insurance company licensed to do business in the State of New
York chosen by Landlord, and such determination shall bind the parties.

(f) Notwithstanding anything to the contrary contained herein, Landlord shall
not commence an action for, nor require Tenant to pay damages calculated in
accordance with the provisions of paragraph (a) of Section 24.01 prior to the
date upon

 

109



--------------------------------------------------------------------------------

which the rights of any Leasehold Mortgagee to cure Tenant’s default and to
request and receive a new lease have expired.

43.04. (a) Notwithstanding anything to the contrary herein, any foreclosure
under any Leasehold Mortgage, or any exercise of rights or remedies under or
pursuant to any Leasehold Mortgage, including the appointment of a receiver,
shall not be deemed to violate this lease or, in and of itself, entitle Landlord
to exercise any rights or remedies. Notwithstanding any other provision of this
lease to the contrary, this lease may be assigned (i) by Tenant to a Leasehold
Mortgagee (or its nominee or designee) at any time that Tenant is in default
under this lease or under such Leasehold Mortgage and (ii) by a Leasehold
Mortgagee (or its nominee or designee) at a foreclosure sale or by an assignment
in lieu thereof, in either case without the consent of Landlord, and the
provisions of Article 7 shall be inapplicable to any such assignment.

(b) In the event of any lawsuit, arbitration, appraisal or other dispute
resolution proceeding, or any proceeding relating to the determination of rent
or any component thereof, between Landlord and Tenant, Landlord shall notify
each Leasehold Mortgagee of whom Landlord shall have been given notice of the
commencement thereof, which notice shall enclose copies of all notices, papers,
and other documents related to such proceeding to the extent given or received
by Landlord.

(c) Any insurance policies required to be maintained by Landlord under this
lease shall name as additional insureds any Leasehold Mortgagees whose name and
address shall have theretofore been provided to Landlord.

(d) Any assignment of subleases and/or the rents thereunder (i.e., an assignment
of rents and leases) given to a Leasehold Mortgagee and/or any security interest
in equipment or any other personal property given to a Leasehold Mortgagee
shall, for all purposes of this lease be deemed to be “collateral to” a mortgage
and made “in connection with” a mortgage, notwithstanding that such assignment
or security interest secures an obligation to the Leasehold Mortgagee that is
different from, or in addition to, that secured by the mortgage held by such
Leasehold Mortgagee.

(e) Tenant’s making of a Leasehold Mortgage shall not be deemed to constitute an
assignment or transfer of this lease, nor shall any Leasehold Mortgagee, as
such, or in the exercise of its rights under this lease, be deemed to be an
assignee or transferee of this lease so as to require such Leasehold Mortgagee,
as such, to assume or otherwise be obligated to perform any of Tenant’s
obligations hereunder except when, and then only for so long as, such Leasehold
Mortgagee has acquired ownership and possession of Tenant’s leasehold estate
pursuant to a foreclosure or other exercise of rights or remedies under its
Leasehold Mortgage (as distinct from its rights under this lease to cure
defaults of Tenant hereunder). Notwithstanding anything to the contrary
contained in this lease, no Leasehold Mortgagee, or any person acting for or on
behalf of a Leasehold Mortgagee, or any person acquiring Tenant’s leasehold
estate pursuant to any foreclosure or other exercise of a Leasehold Mortgagee’s
rights under its

 

110



--------------------------------------------------------------------------------

Leasehold Mortgage, shall have any liability under or with respect to this lease
or a new lease except during such period as such person is Tenant under this
lease or a new lease. Notwithstanding anything to the contrary herein, such
person’s liability shall not in any event extend beyond its interest in this
lease or a new lease and shall terminate upon such person’s assignment or
abandonment of this lease or the new lease.

(f) No Leasehold Mortgage shall affect or reduce any rights or obligations of
either party under this lease. All such rights and obligations shall continue in
full force and effect notwithstanding any Leasehold Mortgage.

(g) There shall be no limitation whatsoever on the amount or nature of any
obligation secured by a Leasehold Mortgage, the purpose for which the proceeds
of any such financing may be applied, the nature or character of any Leasehold
Mortgagee, the subsequent assignment, transfer or hypothecation of any Leasehold
Mortgage, or the creation of participation or syndication interests with respect
to any Leasehold Mortgage.

(h) If any actual or prospective Leasehold Mortgagee requires any
modification(s) of this lease, then Landlord shall, at Tenant’s or such
Leasehold Mortgagee’s request and expense, promptly execute and deliver to
Tenant such instruments in recordable form effecting such modification(s) as
such actual or prospective Leasehold Mortgagee shall require, provided that such
modification(s) do not in any way alter the rent payable hereunder or the term
hereof, or adversely affect Landlord’s rights or increase Landlord’s liability
or obligations hereunder to more than a de minimis extent.

(i) Landlord shall, at Tenant’s request and expense, acknowledge receipt of the
name and address of any Leasehold Mortgagee (or proposed Leasehold Mortgagee)
and confirm to such party that such party is or would be, upon closing of its
loan, a Leasehold Mortgagee with all rights of a Leasehold Mortgagee under this
lease, which acknowledgment shall, if requested, be in recordable form, subject
to confirmation then and at all times thereafter that neither Tenant nor any
Affiliate of Tenant holds any interest therein.

(j) Upon request by Tenant or by any existing or prospective Leasehold
Mortgagee, Landlord shall deliver to the requesting party such documents and
agreements as the requesting party shall reasonably request to further
effectuate the intentions of the parties with respect to Leasehold Mortgages as
set forth in this lease, including a separate written instrument in recordable
form signed and acknowledged by Landlord setting forth and confirming, directly
for the benefit of specified Leasehold Mortgagee(s), any or all rights of
Leasehold Mortgagees, but no such document, agreement or instrument or any
provision contained in any thereof shall increase Landlord’s obligations or
liabilities or decrease Landlord’s rights hereunder.

 

111



--------------------------------------------------------------------------------

(k) If a Leasehold Mortgagee’s Leasehold Mortgage expressly limits such
Leasehold Mortgagee’s exercise of any rights and protections provided for in
this lease, then as between Tenant and such Leasehold Mortgagee the terms of
such Leasehold Mortgage shall govern. A Leasehold Mortgagee may, by notice to
Landlord, temporarily or permanently waive any specified rights of a Leasehold
Mortgagee under this lease, and any such waiver shall be effective in accordance
with its terms, but any such waiver shall not bind any subsequent Leasehold
Mortgagee under a subsequent Leasehold Mortgage unless Landlord has relied to
its detriment upon the initial waiver. Tenant’s default as mortgagor under a
Leasehold Mortgage shall not constitute a default under this lease except to the
extent that Tenant’s actions or failure to act in and of itself constitutes a
breach of its obligations under this lease.

(l) Notwithstanding any provision hereof, the cure and new lease rights of any
Leasehold Mortgage shall be subject to the following:

(i) No default shall be considered not susceptible of being cured if the failure
to cure the same shall reduce the Fixed Rent or Additional Charges hereunder,
create any lien or encumbrance on Landlord’s interest under this lease or in the
Real Property or, other than to an immaterial extent, result in any increase in
Landlord’s obligations or liabilities hereunder or reduce Landlord’s rights
hereunder;

(ii) No extended cure period allowed to any Leasehold Mortgagee hereunder shall
subject Landlord to any criminal or civil fine or penalty or to any criminal
prosecution (except that as o any civil fine or penalty such Leasehold Mortgagee
shall unconditionally indemnify and hold harmless Landlord pursuant to an
indemnity in form and substance reasonably satisfactory to Landlord from a
reasonably credit-worthy party;

(iii) No extended cure period allowed to any Leasehold Mortgagee hereunder shall
void, limit or restrict any insurance required to be maintained by Tenant
hereunder or permit the Real Property to go uninsured for any period of time;
and

(iv) If any lender to Landlord shall assert that Landlord is in default to such
lender by reason of any extended cure period hereunder, the Leasehold Mortgagee
shall immediately cure such default or lose the right to do so.

ARTICLE 44

Right Of First Offer To Purchase

44.01. (a) If during the initial term of this lease, Landlord desires to sell
all or any portion of the Premises, whether in an asset transaction or, in
substance, as a transfer of ownership interests, directly or indirectly,
pertaining to the Premises, in a transaction intended to affect interests in the
Premises as distinguished from all or

 

112



--------------------------------------------------------------------------------

substantially all of Landlord’s and its affiliates’ business interests, unless
all or substantially all of said interests relate primarily to Landlord’s
interest in the Premises (in either case, herein called the “Offered Property”),
subject to the provisions of Section 44.03, Landlord shall give Tenant a notice
(herein called the “Offering Notice”) offering to sell the Offered Property to
Tenant at the purchase price (the “Offer Price”) and on the terms and conditions
contained therein. Within thirty (30) days after the Offering Notice is given to
Tenant (herein called the “Option Period”), Tenant shall elect, by notice to
Landlord, to either (i) purchase the Offered Property on the terms contained in
the Offering Notice (without any substantive change whatsoever) or (ii) refuse
to purchase the Offered Property as herein provided. Time shall be of the
essence with respect to Tenant’s election, and any failure by Tenant to notify
Landlord of its election shall be deemed to be an election to refuse, and a
waiver of Tenant’s right, to purchase the Offered Property in response to such
Offering Notice (but not a waiver of any other rights that Tenant may have
pursuant to this Article 44 in connection therewith). Landlord shall not be
permitted to revoke the Offering Notice during the Option Period, but the
Offering Notice shall be deemed to be revoked during the Option Period if
Landlord and Tenant or its designee enter into a purchase agreement on terms
different than those contained in the Offering Notice. If Tenant desires to
purchase the Offered Property, Tenant and Landlord shall enter into a purchase
agreement, the form of which shall be negotiated in good faith by the parties
and must include the terms set forth in the Offering Notice and the Terms set
forth in Section 44.01(b) (the “Offer Contract”). The Offer Contract must be
entered into within thirty (30) days following the expiration of the Option
Period. Notwithstanding the foregoing, if the parties are not able to agree upon
a final form of the Offer Contract within said thirty (30) day period, upon the
request of either party, the final form of Offer Contract may be determined by
expedited arbitration in accordance with Article 37 hereof. To provide further
assurances for the parties, at any time prior to the execution of a contract
with a third-party purchaser for a sale of ownership interests, Landlord shall
have the right to give a written notice to Tenant, requesting that Tenant advise
Landlord as to whether Tenant believes that such a sale would constitute a sale
of the Offered Property as contemplated by the first sentence of this
Section 44.01(a), and Tenant shall respond to any such request of Landlord
within ten (10) Business Days after receipt of same (time being of the essence
with respect to such response), failing which the transaction shall be deemed
not to be a sale subject to this Article 44.

(b) Among other matters, the Offer Contract shall incorporate the following
(“Terms”):

(i) a closing date that is thirty (30) days following the date of the Offer
Contract;

(ii) the Offer Price shall be payable either solely in lawful money of the
United States or, if not payable in its entirety in cash, then any other
consideration must be of a type readily obtainable by Tenant;

 

113



--------------------------------------------------------------------------------

(iii) the deposit required to bind the Offer Contract shall equal five percent
(5%) of the Offer Price; and

(iv) that the seller will deliver the Offered Property to the buyer on the
proposed closing date free of any liens (other than the lien of any first
mortgage and other financing of Landlord’s interest in the Premises if such term
was set forth as a requirement of the buyer to assume in the Offering Notice,
and any liens created or arising from the acts of Tenant or its agents, or
anyone claiming by or through such parties).

(v) that the Landlord shall not be required to give any representation or
warranty regarding the Premises or this lease.

44.02. (a) If Tenant shall refuse (or shall be deemed to have refused) to
purchase the Offered Property pursuant to this Article 44, then Landlord may
undertake to complete the transfer of the Offered Property to a third party
purchaser. Such transfer shall not be undertaken at a price which is not
“substantially the same” as the Offer Price. For purposes hereof, “substantially
the same” shall mean that the purchase price to be paid by the prospective buyer
shall be no less than ninety percent (90%) of the Offer Price taking into
account all material relevant economic matters, including, without limitation,
the payment of the purchase price in its entirety in cash (subject to any
assumption of any financing by buyer, if any, in accordance with the
parenthetical set forth in Section 44.01(b)(iv)) and a closing date of no more
than thirty (30) days following the execution and delivery of the subject
contract of sale. If Landlord does not then consummate the proposed transfer to
the third party purchaser in accordance with the foregoing within twelve
(12) months after the date of Tenant’s refusal or deemed refusal to purchase,
and if a sale of the Offered Property is desired by Landlord after such period,
Landlord must again offer the Offered Property to Tenant pursuant to
Section 44.01(a). In addition, if Tenant shall refuse (or shall be deemed to
have refused) to purchase the Offered Property pursuant to this Article 44 and
thereafter within such six (6) month period Landlord desires to consummate a
transaction in which the purchase price is not substantially the same as the
Offer Price (hereinafter called the “Lower Price”), Landlord shall, prior to
consummation of such transaction, deliver to Tenant a notice specifying the
terms of such transaction, and such notice shall constitute an Offering Notice
pursuant to which Landlord re-offers the Offered Property to Tenant pursuant to
Section 44.01(a) at the Lower Price and otherwise on all the same terms set
forth in said notice.

(b) If Tenant has refused or is deemed to have refused to purchase the Offered
Property, Landlord shall, not more than ten (10) Business Days preceding a
closing with a third party purchaser, deliver a notice to Tenant together with a
fully executed copy of the contract of sale (and all amendments and exhibits
thereto) and side letters and pertinent agreements, with such third party
purchaser and its affiliates. Tenant shall, in writing and within five
(5) Business Days after the delivery of

 

114



--------------------------------------------------------------------------------

such notice by Landlord, confirm or dispute that a specified purchase price is
substantially the same as the Offer Price. Time shall be of the essence with
respect to such notice from Tenant to Landlord and any failure to notify
Landlord within such five (5) Business Day period shall be deemed for all
purposes and as against all parties as Tenant’s agreement that the purchase
price is substantially the same as the Offer Price. If Landlord fails to comply
with its obligations pursuant to Section 44.02(a) or pursuant to this
Section 44.02(b), Tenant may pursue any and all legal (but not equitable) rights
and remedies that it may have in connection therewith.

44.03. Tenant’s rights granted under this Article 44 shall not apply to (a) a
conveyance or assignment to an Affiliate of Landlord, (b) a transfer of up to
fifty percent (50%) of the ownership interests directly or indirectly pertaining
to the Premises to an unaffiliated third party, (c) to the sale to the purchaser
at a foreclosure sale in connection with the foreclosure or to any sale pursuant
to a bankruptcy proceeding or an order of a bankruptcy court, (d) to the
conveyance or assignment to Superior Mortgagee or any designee of Superior
Mortgagee in connection with a deed in lieu of foreclosure of the Mortgage,
(e) a sale of interests in Landlord or an Affiliate of Landlord pursuant to a
pledge of such interests to secure “mezzanine debt” or a transfer in lieu of any
such sale or (f) any direct or indirect transfer, sale or pledge (including (but
not limited to) by way of any merger, consolidation, amalgamation, sale, or
other transfer of any kind) of the legal or beneficial interests (including,
without limitation, any rights, distributions, profits or proceeds relating
thereto) or assets of the parent entities (or other upper tier level entities)
which comprise the indirect members of the Landlord entity; provided that any
such transfer, sale or pledge is done for a good business purpose and not
principally for the purpose of selling the Premises or any portion thereof or
any interest therein to circumvent Tenant’s rights granted under this Article 44
or (g) transfers of the direct or indirect interests in the Landlord entity
between its existing holders (as of the date hereof) of direct or indirect
interests in the Landlord entity; it being understood and agreed that the
foregoing shall not vitiate Landlord’s rights under clause (b) of this
Section 44.03. Tenant’s rights hereunder shall survive any sale or transfer
described in this Section 44.03.

44.04. Notwithstanding anything to the contrary in this Article 44, any transfer
of the Offered Property pursuant to this Article shall be subject to this lease
(i.e., Tenant shall retain its rights under this Article 44 following any and
all transfers of the Offered Property during the Term), any subleases and any
defects created, arising or resulting from any acts of Tenant or any assignee or
subtenant of Tenant, and Landlord shall make no representations, warranties or
covenants concerning same to Tenant or its assignee or subtenant.

44.05. Tenant shall keep confidential all information it receives with respect
to the Offered Property or contained in any Offering Notice or any contract of
sale submitted hereunder (except that Tenant may disclose such information
(i) to such of its executive officers, employees and professional advisors as
are reasonably required in

 

115



--------------------------------------------------------------------------------

connection with the analysis of the Offered Property, (ii) in connection with
any arbitration or suit regarding same, and (iii) as may be required by law),
provided that Tenant’s obligations pursuant to this Section 44.05 shall
terminate after closing of the purchase of the Offered Property by Tenant (but
otherwise Tenant’s obligations pursuant to this Section 44.05 shall survive).

44.06. Tenant agrees, at any time and from time to time after the rights to
Tenant under this Article 44 are no longer in effect as to any particular
transaction, as requested by Landlord with not less than ten (10) Business Days’
prior notice, to execute and deliver to Landlord a statement certifying that the
rights granted to Tenant under this Article 44 are no longer in effect, it being
intended that any such statement delivered pursuant hereto shall be deemed a
representation and warranty to be relied upon by Landlord and others with whom
Landlord may be dealing, regardless of independent investigation; provided,
however, the reliance referred to herein shall be limited to Tenant being
estopped from contradicting any of the statements made in such certificate.

44.07. The provisions of this Article 44 shall be null and void if either
(i) the Tenant under this Lease is no longer a Citigroup Tenant or (ii) the
Named Tenant together with its Affiliates does not then occupy at least 80% of
the Premises.

[signature page follows]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this lease as of the
day and year first above written.

 

388 REALTY OWNER LLC, Landlord By: 388 Realty Mezz LLC, a Delaware
limited liability company, its sole member By: Building Exchange Company, a
Virginia corporation, its sole member By:  

/s/ Matthew Narby

Name:   Matthew Narby Title:   Vice President CITIGROUP GLOBAL MARKETS INC.,
Tenant By:  

/s/ Gus Gollisz

Name:   Gus Gollisz Title:   Authorized Signatory Tenant’s Federal
Identification Number: 11-2418191



--------------------------------------------------------------------------------

Schedule 1

Certificate of Insurance

(See Attached)



--------------------------------------------------------------------------------

Schedule 21

Employees

 

Employee

  

Union

    

Job Title

A. CATALA    32BJ      CLEANER C. FERGUSON    32BJ      CLEANER W. BENITEZ   
32BJ      CLEANER B. JOHNSON    32BJ      LEAD H/M J. PRIVOTT    32BJ     
STARTER M. VALENTIN    32BJ      CLEANER J. KATEHIS    32BJ      CARPENTER A.
MARTE    32BJ      CLEANER J. Mohammed    32BJ      CLEANER Y. ZEJNELI    32BJ
     CLEANER J. CARRASCO    32BJ      CLEANER B. ARIAS    32BJ      CLEANER B.
CWIEKALA    32BJ      CLEANER T. BARYLSKA    32BJ      CLEANER C. MEROLA    32BJ
     STARTER F. DOWLING    32BJ      CARPENTER L. LORA    32BJ      HANDYMAN N.
THIEN    32BJ      HANDYMAN Y. SEUN    32BJ      FOREPERSON C. TEJEDA    32BJ
     CLEANER P. ORELLANA    32BJ      LOCKSMITH O. OLENSKY    32BJ      HANDYMAN
H. NGUYEN    32BJ      Supervisor A. MENAGI    32BJ      CLEANER C.E. YEAU   
32BJ      CLEANER R. LY    32BJ      CLEANER P. HUYNH    32BJ      CLEANER J.
AHMED    32BJ      CLEANER M. SUON    32BJ      CLEANER R. CASTRO    32BJ     
CLEANER M. TY    32BJ      CLEANER

 

1 Schedule to be revised as of the end of the term of this lease or as of the
Commencement Date of the Amended and Restated Lease, as applicable, to reflect
the then current employees.



--------------------------------------------------------------------------------

E. GAWRYCHOWSKI    32BJ      CLEANER G. ADAMS    32BJ      CLEANER V. THOMAS   
32BJ      CLEANER S. SOK    32BJ      CLEANER A. MAINU    32BJ      CLEANER M.
LASHEY    32BJ      CLEANER D. LOUIS-JEUNE    32BJ      CLEANER S. BY    32BJ
     CLEANER L. RODRIGUEZ    32BJ      CLEANER A. KABA    32BJ      CLEANER J.
LY    32BJ      CLEANER B. BACCHUS    32BJ      CLEANER N. FLORES    32BJ     
CLEANER A. BERNACKA    32BJ      CLEANER M. ZEOLI    32BJ      FOREPERSON P.
LUONG    32BJ      CLEANER M. SALAM    32BJ      CLEANER D. NOURIEL    32BJ     
CLEANER K. RIFAT    32BJ      CLEANER K. ALBARDAK    32BJ      CLEANER R. KUSZ
   32BJ      CLEANER M. MONTANA    32BJ      CLEANER A. ZARUBIN    32BJ     
CLEANER R. PAGOADA    32BJ      CLEANER J. TRUSZKOWSKI    32BJ      CLEANER L.
KLESZCZEWSKA    32BJ      CLEANER I. BANUSHI    32BJ      CLEANER M. SZETELA   
32BJ      CLEANER T. MAI    32BJ      CLEANER B. ULMA    32BJ      CLEANER T.
NGUYEN    32BJ      CLEANER J. SULLIVAN    32BJ      CLEANER R. SMITH    32BJ
     CLEANER H. MIAH    32BJ      CLEANER C. DESIMONE    32BJ      CLEANER S.
DEMIRCANLI    32BJ      CLEANER O. KUKIC    32BJ      CLEANER E. JIMENEZ    32BJ
     CLEANER D. CEKOVIC    32BJ      CLEANER J. DEREWIECKI    32BJ      CLEANER
B. OLIVERA    32BJ      CLEANER Z. VELESKI    32BJ      CLEANER

 

2



--------------------------------------------------------------------------------

M. PRZYBEK    32BJ      CLEANER P. PHAN    32BJ      CLEANER R. GRANT    32BJ
     CLEANER G. PEREZ    32BJ      CLEANER C. VONG    32BJ      CLEANER KIM NA
   32BJ      CLEANER KONGORSKI JERZY    32BJ      CLEANER R. KANDIC    32BJ     
FOREPERSON J. MALEC    32BJ      CLEANER A. KRIKEL    32BJ      CLEANER M.
FRANCO-ALZATE    32BJ      Replacement Cleaner LA HUNG    32BJ      Replacement
Cleaner F. DJONBALJAJ    32BJ      Replacement Cleaner A. KRAJC    32BJ     
Replacement Cleaner L. NDOCI    32BJ      Replacement Cleaner M. DIEP    32BJ
     Replacement Cleaner H. GJEVUKAJ    32BJ      Replacement Cleaner J. LUGO   
32BJ      Replacement Cleaner E. MARULANDA    32BJ      Replacement Cleaner M.
BERISHA    32BJ      Replacement Cleaner H. RUTKOWSKA    32BJ      Replacement
Cleaner E. ANDERSON    Local 94      Mechanic J. PRIMIANO    Local 94      Asst.
Chief Engineer D. DOUGHERTY    Local 94      ENGINEER W. BILECKY    Local 94
     ENGINEER T. MAZZA    Local 94      ENGINEER W. SVIHRA    Local 94     
ENGINEER K. WELSH    Local 94      Engineer Helper A. PERRICONE    Local 94     
Engineer Helper W. DOLAN    Local 94      ENGINEER P. NOTO    Local 94     
ENGINEER R. HUARNECK    Local 94      ENGINEER D. SCHOOK    Local 94     
ENGINEER E. WHITE    Local 94      Engineer

 

3



--------------------------------------------------------------------------------

Schedule 3

Current Occupancy Agreements

1. Lease dated as of September 29, 1989 between Shearson Lehman Hutton Inc. (a
remote predecessor in interest to Tenant) and Martin’s News & Sundry Shops, Inc.

First Amendment of Lease dated as of January     , 2004 between Seller and
Martin’s News & Sundry Shops, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

388 Greenwich St (Block 186 Lot 1)

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly line of West
Street with the northerly line of North Moore Street;

RUNNING THENCE North 20 degrees 04 minutes 45 seconds West, along the easterly
line of West Street, 190.09 feet;

THENCE North 68 degrees 07 minutes 20 seconds East, 281.89 feet;

THENCE North 21 degrees 52 minutes 40 seconds West, 9.00 feet;

THENCE North 68 degrees 07 minutes 20 seconds East, 140.00 feet to a point in
the westerly line of Greenwich Street;

THENCE South 21 degrees 28 minutes 00 seconds East, along the westerly line of
Greenwich Street, 199.00 feet to the corner formed by the intersection of the
northerly line of North Moore Street with the westerly line of Greenwich Street;

THENCE South 68 degrees 07 minutes 20 seconds West, along the northerly line of
North Moore Street, 426.43 feet to the point or place of BEGINNING.

The street lines described above are as shown on map entitled “Map Showing a
Change in the Street System, Etc., in Connection with the Washington Market
Urban Renewal Area”, dated March 4, 1970, modified July 1, 1970, Acc. 29985
adopted by the Board of Estimate, October 8, 1970, CAL 15 and filed in the
Office of the City Register, New York County, on November 30, 1970 as Map #
3756.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Recorded Agreements

1. Revocable Consent Agreement made by the Franchise Division and accepted and
agreed to by Tenant and US Bank National Association and recorded on May 19,
2004 in the Office of the City Register of the City of New York under CRFN
2004000314864.

2. Zoning Lot Description and Ownership Statement, dated 3/28/1985 and recorded
3/29/1985 in Reel 892 Page 116.

3. Map Showing a Change in the Street System, Etc., in connection with the
Washington Market Urban Renewal Area, dated March 4, 1970, modified July 1,
1970, Acc. 29985 adopted by the Board of Estimate, October 8, 1970, CAL 15 and
filed in the Office of the City Register, New York County, on November 30, 1970
as Map #3756.

4. (l) Notice of Appropriation made by the Commissioner of Transportation of the
State of New York, recorded 3/15/1999 in Reel 2836 Page 628. (Affects Streets)

With respect thereto:

a. Acquisition Map recorded 3/15/1999 in Reel 2836 Page 631.

(2) Superseding Notice of Appropriation made by the Commissioner of
Transportation of the State of New York, recorded 3/15/1999 in Reel 2836 Page
471. (Affects Streets)

With respect thereto:

a. Acquisition Map recorded 3/15/1999 in Reel 2836 Page 474.

6. State of facts shown on that certain survey dated July 3, 1990, prepared by
Earl B. Lovell – S.P. Belcher, Inc., as last redated pursuant to visual
inspection on November 13, 2007.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Guaranty

Date: December    , 2007

388 Realty Owner LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Ladies and Gentlemen:

In consideration of 388 Realty Owner LLC (“Landlord”) entering into that certain
Lease with Citigroup Global Markets Inc. (“Tenant”), an indirect wholly-owned
subsidiary of Citigroup Inc., dated [December     , 2007] and relating to the
real property located at 388 Greenwich Street, New York, New York (the
“Agreement”), Citigroup Inc., a corporation incorporated under the laws of
Delaware, hereby agrees in accordance with the following:

 

1. Citigroup Inc. guarantees to Landlord the payment of the amounts owing by the
Tenant in accordance with the provisions of the Agreement (collectively, the
“Obligations”) subject to the terms set forth below (this “Guarantee”).

 

2. Notice of acceptance of this Guarantee and of default or non-payment by the
Tenant is expressly waived, and payment under this Guarantee shall be subject to
no other condition than the giving of a written request by Landlord, stating the
fact of default or non-payment, mailed to Citigroup Inc. at its offices located
at: Citigroup Inc., Corporate Treasury, 153 East 53rd Street, 5th Floor, New
York, New York 10043. Citigroup Inc. shall make payment to Landlord of any and
all amounts set forth in said written request, in immediately available funds in
lawful money of the United States, within five (5) business days of Landlord’s
delivery of said request. Landlord shall have the right to enforce this
Guarantee without pursuing any right or remedy of Landlord against Tenant or any
other party. Landlord may commence any action or proceeding based upon this
Guarantee directly against Guarantor without making Tenant or anyone else a
party defendant in such action or proceeding.

 

3. Citigroup Inc. will have all those defenses that would be available to it if
it were a primary co-obligor jointly and severally liable with Tenant, on the
Obligations. However, subject to the first sentence of this paragraph 3, the
obligations of Citigroup Inc. under this Guarantee shall in no way be impaired,
abated, deferred, diminished, modified, released, terminated or discharged, in
whole or in part, or otherwise affected, by any event, condition, occurrence,
circumstance, proceeding, action or failure to act, with or without notice to,
or the knowledge or consent of, Citigroup Inc., including, without limitation:

 

C-1



--------------------------------------------------------------------------------

  •  

any extension, amendment, modification or renewal of the Agreement or of the
Obligations;

 

  •  

any assignment, mortgage or other voluntary or involuntary transfer (whether by
operation of law or otherwise), of all or any part of Tenant’s interest in the
Agreement, or the occurrence of any such assignment, other voluntary or
involuntary transfer;

 

  •  

any right, power or privilege that Landlord may now or hereafter have against
any person, entity or collateral;

 

  •  

any waiver of any event of default, extension of time or failure to enforce any
of the Obligations; or

 

  •  

any extension, moratorium or other relief granted to the Tenant pursuant to any
applicable law or statute.

 

4. This Guarantee and the obligations of Citigroup Inc. hereunder shall be
irrevocably valid with respect to any claims asserted by Landlord prior to the
date upon which the earlier to occur of:

 

  •  

return by Landlord of the original of this Guarantee; or

 

 

•

 

the close of business in New York on the first (1st) anniversary of the end of
the term of the Agreement (“Final Termination Date”).

No claim by Landlord may be asserted under this Guarantee after the Final
Termination Date.

 

5. This Guarantee shall be binding upon Citigroup Inc. and its successors and
assigns, and shall inure to the benefit of and may be enforced by the successors
and assigns of Landlord or by any party to whom Landlord’s interest in the
Agreement or any part thereof, including the rents, may be assigned whether by
way of mortgage or otherwise. Wherever in this Guarantee reference is made to
either Landlord or Tenant, the same shall be deemed to refer also to the then
successor or assign of Landlord or Tenant.

 

6. Citigroup Inc. represents and warrants to Landlord that as of the date
hereof: (a) Citigroup Inc. has full power, authority and legal right to execute,
deliver, perform and observe this Guarantee, including, without limitation, the
payment of all moneys hereunder; (b) the execution, delivery and performance by
Citigroup Inc. of this Guarantee have been duly authorized by all necessary
corporate action; and (c) this Guarantee constitutes the legal, valid and
binding obligation of Citigroup Inc., enforceable in accordance with its terms.

 

7.

Citigroup Inc. hereby waives any and all rights of subrogation (if any) which it
may have against Tenant as a result of actions taken or amounts paid in
connection with or

 

C-2



--------------------------------------------------------------------------------

 

relating to this Guarantee or to the Agreement until satisfaction and payment in
full of all of the Obligations.

 

8. No more than two (2) times during any calendar year, Citigroup Inc. shall,
within ten (10) business days following request by Landlord, execute,
acknowledge and deliver to Landlord a statement certifying that this Guarantee
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating such
modifications) and that to the best of the certifying party’s knowledge,
Citigroup Inc. is not in default hereunder (or if there is such a default,
describing such default in reasonable detail).

 

9. This Guarantee shall be governed by and construed in accordance with the laws
of the State of New York. Citigroup Inc. shall be obligated to make payment
hereunder only at the principal office of Citigroup Inc. in New York, New York.

Citigroup Inc. shall have no obligation to make payment or take action hereunder
during any period when payment by the Tenant, in accordance with the provisions
of the Agreement, would constitute a violation of any applicable laws (other
than bankruptcy, liquidation, reorganization or similar laws affecting the
enforcement of the rights of creditors generally).

IN WITNESS WHEREOF, Citigroup Inc. has caused these presents to be executed by
its duly authorized officer this              day of December, 2007.

 

Very truly yours, CITIGROUP INC. By:  

 

 

STATE OF NEW YORK    )    : ss.: COUNTY OF NEW YORK    )

On this              day of December, in the year 2007, before me, the
undersigned, a Notary Public in and for said State, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the              of              and acknowledged to
me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

 

 

  Notary Public

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

Superior Mortgagee SNDA Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT, dated the              day of             , 200     by and among
            (including its successors and assigns), [as agent] (hereinafter
called “Mortgagee”),                                         , a
                                        , having an office at
                                         (hereinafter called “Landlord”) and
                                        , a
                                         having an office at 388 Greenwich
Street, New York, New York 10013 (hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant has entered into a certain lease dated as of the date hereof
with Landlord (such lease, as the same may be amended and restated pursuant to
the form of lease annexed thereto as Exhibit J, is hereinafter called the
“lease” or the “Lease”), covering the entire land and improvements thereon
commonly known as 388 Greenwich Street and located in New York, New York, as
more particularly described on Schedule A attached hereto;

WHEREAS, Tenant has entered into a certain Reciprocal Easement Agreement
respecting the Premises and 390 Greenwich Street, New York, New York, a copy of
which is annexed to the Lease (the “REA”); and

WHEREAS, [certain lenders for which Mortgagee is acting as agent have made]
Mortgagee has made a certain mortgage loan to the Landlord (hereinafter called
the “Mortgage”; the documents entered into in connection therewith, as the same
may be amended, restated, supplemented, replaced, consolidated, or otherwise
modified from time to time, the “Mortgage Loan Documents”) and the parties
desire to set forth their agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the sum of One Dollar
($1.00) by each party in hand paid to the other, the receipt of which is hereby
acknowledged, it is hereby agreed as follows:

1. Subject to the terms and conditions hereof, the lease and the REA shall be
subject and subordinate in each and every respect to the lien of the Mortgage
insofar as it affects the real property of which the Premises form a part, and
to all renewals, modifications, consolidations, replacements and extensions
thereof, to the full extent of the principal sum secured thereby and interest
thereon and other sums payable thereunder and the Mortgage Loan Documents.

 

D-1



--------------------------------------------------------------------------------

2. Tenant agrees that after notice is given to Tenant by Mortgagee it will
attorn to and recognize Mortgagee, any purchaser at a foreclosure sale under the
Mortgage, any transferees by deed in lieu of foreclosure of the Mortgage, and
the successors and assigns of Mortgagee or any such purchasers or tranferees who
acquire the premises demised (the “Premises”) under the Lease (any of such
parties is herein referred to as an “Acquiring Party”) in the event of any suit,
action or proceeding for the foreclosure of the Mortgage or to enforce any
rights thereunder, any judicial sale or execution or other sale of the Premises
or the giving of a deed in lieu of foreclosure of any default under the Mortgage
or, with respect to Mortgagee, after any event of default under the Mortgage
Loan Documents pursuant to which Mortgagee has the right and elects to exercise
the rights of Landlord under the Lease (each, an “Attornment Event”), as its
landlord for the unexpired balance (and any extensions, if exercised) of the
term of the Lease upon the terms and conditions set forth in the Lease and this
Agreement. Such attornment is to be effective as of the date that such
Attornment Event occurs, without the execution of any further agreement.
However, Tenant and the Acquiring Party agree to confirm the provisions of this
Agreement in writing upon the request of either party.

3. In the event that it should become necessary to foreclose the Mortgage,
Mortgagee thereunder or any Acquiring Party will not terminate the Lease nor the
REA nor join Tenant in summary or foreclosure proceedings (unless Tenant is a
necessary party thereto under law), nor disturb the possession of Tenant, nor
diminish or interfere with Tenant’s rights and privileges under the Lease or the
REA or any extensions or renewals of the Lease entered into pursuant to the
Lease or consented to by Mortgagee, as applicable, so long as Tenant is not in
default, after any applicable notice and grace period, under any of the terms,
covenants, or conditions of the Lease and the REA, as the case may be.

4. In the event that Mortgagee or an Acquiring Party shall succeed to the
interest of Landlord under the Lease (the date of such succession being
hereinafter called the “Succession Date”), so long as Tenant is not in default,
after any applicable notice and grace period, under any of the terms, covenants,
or conditions of the Lease, Mortgagee or the Acquiring Party, as the case may
be, shall not disturb the possession of Tenant and shall be bound by all of
Landlord’s obligations under the Lease and the REA; provided that neither the
Mortgagee nor any Acquiring Party shall be:

(a) liable for any act or omission or negligence or failure or default of any
prior landlord (including Landlord) to comply with any of its obligations under
the Lease or the REA, except to the extent that (1) such act or omission
constitutes a default by landlord under the Lease or the REA and continues after
the Succession Date, and (2) Mortgagee’s or Acquiring Party’s liability is
limited to the effects of the continuation of such act or omission from and
after the Succession Date and shall not include any liability of any prior
landlord (including Landlord) which accrued prior to the Succession Date; or

 

D-2



--------------------------------------------------------------------------------

(b) liable for the return of any security deposit, except to the extent such
security deposit shall have been paid over (or assigned, in case of any letter
of credit) to the Mortgagee or Acquiring Party; or

(c) subject to any counterclaims, offsets or defenses which Tenant might have
against any prior landlord (including Landlord) except to the extent (1) that
such counterclaims, offsets or defenses shall have accrued in accordance with
the terms of the Lease or the REA, as applicable, including, without limitation,
any offsets with respect to Landlord Reimbursement Amounts (as defined in the
Lease) or (2) the basis for such counterclaims, offsets or defenses continue to
exist from and after the Succession Date; provided that Mortgagee receives
notice thereof in accordance with the Lease or the REA, as applicable; or

(d) bound by any rent or additional rent which Tenant might have paid for more
than the current month to any prior landlord, including Landlord, under the
Lease (other than customary prepayments of operating expense and real estate tax
and Landlord Reimbursement Amounts); or

(e) bound by any amendment or modification of the Lease or REA made without its
consent, other than an amendment or modification entered into to confirm the
exercise of a specific right or option under the Lease in accordance with all of
the material terms of the Lease governing the exercise of such specific right or
option.

[Clauses (a) through (e) shall not apply where the mortgagee of Superior Lessor
(in the case of a Superior Lease) is an affiliate of Landlord]

5. Tenant agrees to give the Mortgagee and/or Acquiring Party, as applicable, a
copy of any notice of default served upon the Landlord by Tenant at such time as
such notice is served upon Landlord, provided that prior to being obligated to
give notice to any Acquiring Party, Tenant has been notified, in writing (by way
of Notice of Assignment of Rents and Leases, or otherwise), of the address of
the Acquiring Party. No termination of the Lease as a result of such default
will be effective as against Mortgagee unless it has received the aforementioned
notice and the same opportunity to cure provided to Landlord under the Lease,
running from the date Mortgagee receives such notice.

6. Mortgagee hereby consents to the Lease and, subject to the provisions of
Paragraph 4 hereof, all of the terms and conditions thereof, and the terms of
the Mortgage shall not affect such terms and conditions of the Lease.

7. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made hereunder (hereinafter
collectively called “notices”) shall be in writing (whether or not so stated
elsewhere in this agreement) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States

 

D-3



--------------------------------------------------------------------------------

post office station or letter box in the continental United States,
(b) nationally recognized overnight courier (e.g., Federal Express) with
verification of delivery requested or (c) personal delivery with verification of
delivery requested, in any of such cases addressed to the other party as
follows:

If to Mortgagee:

with a copy to:

If to Landlord:

with a copy to:

If to Tenant:

with a copy to:

with an additional copy to:

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Each party may designate a change of

 

D-4



--------------------------------------------------------------------------------

address (or substitute parties for notice) by notice to the other, given at
least fifteen (15) days before such change of address or notice party is to
become effective. For purposes of this Agreement the term “Business Day” means
any day that the New York Stock Exchange is open for business.

8. The liability of Mortgagee for the performance of any obligation of Landlord
under the Lease shall be limited to Mortgagee’s interest in the Premises (which
shall be deemed to include the proceeds of any insurance, condemnation, sale or
refinancing proceeds received by Mortgagee or an Acquiring Party with respect to
all or any portion of the Premises), and Tenant hereby agrees that any monetary
judgment it may obtain against Mortgagee as a result of Mortgagee’s failure, as
Landlord, to perform any of Landlord’s obligations under the Lease shall be
enforceable solely against Mortgagee’s interest in the Premises. Notwithstanding
the foregoing, Mortgagee shall not, by virtue of the Mortgage, be or become a
mortgagee-in-possession or become subject to any liability or obligation under
the Lease or otherwise until Mortgagee shall have acquired the interest of
Landlord in the Premises, by foreclosure or otherwise.

9. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their successors and assigns.

10. Tenant acknowledges notice of the Mortgage and assignment of rents and
leases from the Landlord for the benefit of the Mortgagee. Tenant agrees to
continue making payments of rents and other amounts owed by Tenant under the
Lease to the Landlord until notified otherwise in writing by the Mortgagee, and
after receipt of such notice the Tenant agrees thereafter to make all such
payments to the Mortgagee, without any further inquiry on the part of the
Tenant, and Landlord consents to such payments made to the Mortgagee and
Landlord waives and releases any claim it may have against Tenant for any sum
paid by Tenant to Mortgagee pursuant to any such demand. This Agreement
constitutes the entire agreement between the Mortgagee and Tenant regarding the
subordination and non-disturbance of the Lease and the REA to the Mortgage. If
this Agreement conflicts with the Lease or the REA, as applicable, then this
Agreement shall govern as between the parties and their successors and assigns
and any Acquiring Party.

11. This Agreement shall be governed by the laws of the State of New York,
excluding such state’s principles of conflict of laws.

12. This Agreement may be amended, discharged or terminated, or any of its
provisions waived, only by a written instrument executed by the party to be
charged.

13. Tenant, Landlord and the Mortgagee hereby irrevocably waive all right to
trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement.

 

D-5



--------------------------------------------------------------------------------

14. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

D-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

MORTGAGEE: By:  

 

Name:   Title:   LANDLORD: By:  

 

Name:   Title:   TENANT: By:  

 

Name:   Title:  

 

D-7



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On the              day of             , 200    , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

Notary Public

 

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On the              day of             , 200    , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

Notary Public

 

D-8



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On the              day of             , 200    , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

Notary Public

 

D-9



--------------------------------------------------------------------------------

SCHEDULE A

Description of Premises

 

D-10



--------------------------------------------------------------------------------

EXHIBIT E

Not Used

 

E-12



--------------------------------------------------------------------------------

EXHIBIT F

Not Used

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

Landlord’s Non-Disturbance Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of the              day of             , 200     by and
among                                          (hereinafter called “Landlord”),
                                         (hereinafter called “Tenant”), and
                                         (hereinafter called “Subtenant”).

W I T N E S S E T H:

WHEREAS, Landlord is the landlord under that certain lease dated as of
            , 2005 between Landlord, as lessor, and Tenant, as lessee
(hereinafter called the “Overlease”), covering the entire premises (hereinafter
called the “Demised Premises”) in the building known as 388 Greenwich Street,
New York, New York (hereinafter called the “Building”) on land more particularly
described in Exhibit A annexed hereto; and

WHEREAS, a portion of the Demised Premises comprised of
                                         (hereinafter called the “Sublease
Premises”) has been subleased to Subtenant pursuant to that certain sublease
dated as of             , 20     between Tenant, as sublessor, and Subtenant, as
sublessee (hereinafter called the “Sublease”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration in hand paid, the parties hereto agree as follows:

1. So long as Subtenant is not in default, after notice and the lapse of any
applicable grace period, in the performance of any terms, covenants and
conditions to be performed on its part under the Sublease, then in such event:

(a) Unless any applicable law requires same, Subtenant shall not be joined as a
party defendant in any action or proceeding which may be instituted or taken by
the Landlord for the purpose of terminating the Overlease by reason of any
default thereunder;

(b) Subtenant shall not be evicted from the Sublease Premises nor shall any of
Subtenant’s rights under the Sublease be affected in any way by reason of any
default under the Overlease, and

(c) Subtenant’s leasehold estate under the Sublease shall not be terminated or
disturbed by reason of any default under the Overlease.

2. (a) If Landlord shall succeed to the rights of Tenant under the Sublease by
termination of the Overlease or the expiration of the term thereof or

 

G-1



--------------------------------------------------------------------------------

otherwise, Landlord, as Subtenant’s landlord under said Sublease, shall accept
Subtenant’s attornment and Subtenant agrees to so attorn and recognize Landlord
as Subtenant’s landlord under said Sublease without further requirement for
execution and delivery of any instrument to further evidence the attornment set
forth herein. Subtenant or Landlord will, each within ten (10) business days
after demand of the other, execute and deliver any instrument that may
reasonably be required to evidence such attornment.

(b) Subject to the provisions of subparagraph 2(c) below, upon any such
attornment and recognition, the Sublease shall continue in full force and effect
as, or as if it were, a direct lease between Landlord and Subtenant upon all of
the then executory terms, conditions and covenants as are set forth in the
Sublease (as the same incorporates by reference the Overlease, notwithstanding
the termination of the Overlease), and shall be applicable after such
attornment, provided, to the extent that Landlord has any rights under the
Overlease which are applicable to the Demised Premises and are in addition to
the rights of the lessor under the Sublease, such rights shall be deemed
incorporated into the Sublease, notwithstanding the termination of the
Overlease; and provided, further that Landlord shall not be (i) subject to any
credits, offsets, defenses or claims which Subtenant might have against Tenant;
nor (ii) bound by any rent which Subtenant might have paid for more than the
current month to Tenant (other than customary prepayments of Taxes and Operating
Expenses), unless such prepayment shall have been made with Landlord’s prior
written consent; nor (iii) liable for any act or omission of Tenant; nor
(iv) bound by any covenant to undertake or complete any improvement to the
Sublease Premises or the Building; nor (v) be required to account for any
security deposit other than any security deposit actually delivered to Landlord;
nor (vi) liable for any payment to Subtenant of any sums, or the granting to
Subtenant of any credit, in the nature of a contribution towards the cost of
preparing, furnishing or moving into the Sublease Premises or any portion
thereof; nor (vii) bound by any amendment, modification or surrender of the
Sublease made without Landlord’s prior written consent, other than an amendment
or modification entered into to confirm the exercise of a specific right or
option under the Sublease in accordance with all of the material terms of the
Sublease governing the exercise of such specific right or option. Subtenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give or purport to give it any right or election to terminate or
otherwise adversely affect the Sublease or the obligations of Subtenant
thereunder by reason of any action or proceeding for the purpose of terminating
the Overlease by reason of any default thereunder.

(c) Notwithstanding anything to the contrary contained herein, in the event that
the rental rate set forth in the Sublease, on a per rentable square foot basis
(including fixed rent and additional rent on account of real estate taxes,
operating expenses and electricity), after taking into account all rent
concessions provided for in the Sublease, is less than the Minimum Sublease Rent
(as such term is defined in Section 7.09 of the Lease), the Sublease shall be
deemed to be automatically amended effective as of the date of the
aforementioned attornment and recognition so that from and after the

 

G-2



--------------------------------------------------------------------------------

date of such attornment and recognition, the rental rate payable under the
Sublease shall be increased to an amount that is equal to all of the same
economic terms and conditions (including fixed rent and additional rent on
account of real estate taxes, operating expenses and electricity) that would
have been applicable as between Landlord and Tenant under the Overlease with
respect to the Sublease Premises for the period commencing on such date of
attornment and ending on the expiration date of the such Sublease. Subtenant or
Landlord will, each within ten (10) business days after demand of the other,
execute and deliver an amendment to the Sublease, in form reasonably
satisfactory to Landlord and Subtenant, setting forth such increase in the
rental rate payable under the Sublease to the Lease Rent; provided, however,
that the absence of such written amendment shall not, in any event, affect the
automatic rental increase described herein.

3. The Sublease now is and shall remain subject and subordinate to the Overlease
and to any ground or underlying lease affecting the Demised Premises and to all
renewals and replacements, extensions, consolidations and modifications thereof,
and to all other matters to which the Overlease shall be subordinate, subject to
the terms and conditions of this Agreement.

4. This Agreement shall be binding upon and shall inure to the benefit of the
respective parties hereto, their successor and assigns.

5. This Agreement may not be modified except by an agreement in writing signed
by the parties or their respective successors in interest.

6. Any notice, statement, demand, consent, approval or other communication
(collectively, “notices”) required or permitted to be given, rendered or made
pursuant to, under, or by virtue of this Agreement (or any amendment to the
Sublease made pursuant hereto) must be in writing and shall be deemed to have
been properly given, rendered or made only if sent by (a) registered or
certified mail, return receipt requested, posted in a United States post office
station or letter box in the continental United States, (b) nationally
recognized overnight courier (e.g., Federal Express) with verification of
delivery requested or (c) personal delivery with verification of delivery
requested, in any of such cases addressed to the party for whom intended at its
address set forth above. Notices shall be deemed to have been given, rendered
and made (i) if mailed, on the second Business Day following the day so mailed,
unless mailed to a location outside of the State of New York, in which case it
shall be deemed to have been given, rendered or made on the third Business Day
after the day so mailed, (ii) if sent by nationally recognized overnight
courier, on the first Business Day following the day sent or (iii) if sent by
personal delivery, when delivered and receipted by the party to whom addressed
(or on the date that such receipt is refused, if applicable). Each party may
designate a change of address (or substitute parties for notice) by notice to
the others, given at least fifteen (15) days before such change of address or
notice party is to become effective.

[Signatures follow]

 

G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

LANDLORD:

 

By:  

 

Name:   Title:   TENANT:

 

By:  

 

Name:   Title:   SUBTENANT:

 

By:  

 

Name:   Title:  

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

Not Used

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I-1

Form of Memorandum of Lease

MEMORANDUM OF LEASE

between

388 REALTY OWNER LLC,

as Landlord

and

CITIGROUP GLOBAL MARKETS INC.

as Tenant

Dated: As of December     , 2007

Location of Premises

 

   City, County and State of New York       Address:    388 Greenwich Street   
   Section:          Block:          Lot:          Record and Return to:      

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street


New York, New York 10022
Attention: David M. Brooks, Esq.

  



--------------------------------------------------------------------------------

MEMORANDUM OF LEASE

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Lease.

 

NAME AND ADDRESS
OF LANDLORD:   

388 Realty Owner LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

NAME AND ADDRESS
OF TENANT:    Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013 DATE OF LEASE:    As of December     , 2007 DESCRIPTION
OF
PREMISES:    The Premises consist of the land and improvements (the “Building”)
thereon located 388 Greenwich Street, New York, New York such land being more
particularly described in Schedule A attached hereto (the “Real Property”);
provided, that, the premises demised under the Lease may be reduced subject to
and in accordance with Tenant’s extension option described in Article 36 of the
Lease. COMMENCEMENT
DATE OF INITIAL
TERM:    December     , 2007 EXPIRATION DATE OF
INITIAL TERM:    December     , 2020 RIGHT TO GRANT
EASEMENTS    Tenant has the right to grant certain easements which burden the
Real Property as more particularly described in Article 33 of the Lease. RENEWAL
TERMS:    The Lease contains three (3) ten (10) year extension options. The
extension options are more particularly described in Article 36 of the Lease.
RIGHT TO GRANT
LEASEHOLD
MORTGAGES    During the period that Tenant leases the entire Building, Tenant
may subject its interest in the Lease and the leasehold interest created thereby
may at any time and from time to time be, directly or indirectly, to one or more
leasehold mortgages. The holders of any such leasehold mortgages shall be
entitled to certain rights under the Lease

 

I-1



--------------------------------------------------------------------------------

   as more particularly set forth in the Lease, including Article 43 thereof.
RIGHT OF FIRST OFFER
TO PURCHASE:    The Lease contains a right of first offer to purchase the
Premises or interests therein, as more particularly described in Article 44 of
the Lease. NAMING AND SIGNAGE
RIGHTS:    Tenant has the right to name the Building, and Tenant has exclusive
rights with respect to signs, banners, flags, monuments, kiosks and other means
of identification, as more particularly described in Articles 16 of the Lease;
provided, that Tenant’s rights with respect to signs, banners, flags, monuments,
kiosks and other means of identification shall be exclusive only during the
period that Tenant leases the entire Building, and during the period that Tenant
does not lease the entire Building, Tenant’s rights with respect thereto shall
be as set forth in Article 16 of the Amended and Restated Lease (a copy of which
is annexed to the Lease as Exhibit J). ROOFTOP RIGHTS:    Tenant has exclusive
rights with respect to the rooftop of the Building, as more particularly
described in Article 39 of the Lease; provided, that Tenant’s rights with
respect to rooftop shall be exclusive only during the period that Tenant leases
the entire Building, and during the period that Tenant does not lease the entire
Building, Tenant’s rights with respect thereto shall be as set forth in Article
39 of the Amended and Restated Lease. SURVIVING
OBLIGATIONS:    Landlord’s obligations pursuant to Section 3.05(a) of the lease
will survive the termination of the Lease

This instrument is intended to be only a Memorandum of Lease, reference to which
is hereby made for all of the terms, conditions and covenants of the parties.
This instrument shall not be construed to modify, change, vary or interpret said
Lease or any of the terms, covenants or conditions thereof. In all instances,
reference to the Lease should be made for a full description of the rights and
obligations of the parties. The recordation of this Memorandum is in lieu of,
and with like effect as, the recordation of the Lease.

[signatures follow]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Lease on the date hereinabove first set forth.

 

WITNESS:     LANDLORD: By:  

 

    388 REALTY OWNER LLC, a Delaware limited
  Print Name     liability company       By: 388 Realty Mezz LLC, a Delaware
limited
liability company, its sole member       By: Building Exchange Company, a
Virginia
corporation, its sole member       By:  

 

      Name:         Title:   WITNESS:     TENANT: By:  

 

    CITIGROUP GLOBAL MARKETS INC., a New   Print Name     York corporation      
By:  

 

      Name:         Title:  

 

I-3



--------------------------------------------------------------------------------

State of New York       } SS: County of New York   

On the              day of              in the year 2007 before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

Notary Public

 

State of New York       } SS: County of New York   

On the              day of              in the year 2007 before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

Notary Public

 

I-4



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description

 

I-5



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF TERMINATION OF MEMORANDUM OF LEASE

 

 

388 REALTY OWNER LLC,

(Landlord)

- and -

 

 

CITIGROUP GLOBAL MARKETS INC.,

(Tenant)

 

 

TERMINATION OF

MEMORANDUM OF LEASE

 

 

 

  Dated:   

 

     Location:    388 Greenwich Street   Section:   

 

        Block:    186      Lot:    1      County:    New York   

PREPARED BY AND UPON

RECORDATION RETURN TO:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Jonathan L. Mechanic, Esq.

 

 

 

I-2-1



--------------------------------------------------------------------------------

TERMINATION OF

MEMORANDUM OF LEASE

THIS TERMINATION OF MEMORANDUM OF LEASE, dated as of the              day of
            , 20     (this “Termination”) by and between 388 REALTY OWNER LLC, a
Delaware limited liability company, having an office at c/o SL Green Realty
Corp., 420 Lexington Avenue, New York, New York 10170 (“Landlord”) and CITIGROUP
GLOBAL MARKETS INC., a New York corporation, having an office at 388 Greenwich
Street, New York, New York 10013 (“Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and Tenant are parties to a certain Lease, dated as of
December         , 2007 (“Lease”) pursuant to which Landlord leased to Tenant,
and Tenant hired from Landlord, that certain building commonly known as 388
Greenwich Street, New York, New York, more particularly bounded and described as
set forth in Schedule 1 annexed hereto; and

WHEREAS, in accordance with Section 291-c of the New York State Real Property
Law and Section 31.01 of the Lease, the parties recorded a memorandum of lease
(the “Memorandum”) summarizing certain (but not all) of the provisions,
covenants and conditions set forth in the Lease;

NOW, THEREFORE, Landlord and Tenant declare as follows:

1. Memorandum of Lease. The Memorandum was recorded in the office of the
Register of The City of New York on             , 20    , bearing City Register
File No. (CFRN)                     .

2. Termination of Lease. The Lease has terminated and is of no further force and
effect.

3. Termination of Memorandum of Lease. In connection with the termination of the
Lease, the Memorandum is of no further force and effect and the parties hereto
wish to terminate the Memorandum pursuant to the recordation of this
Termination.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

I-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Termination as of the date first set forth above.

 

LANDLORD: 388 REALTY OWNER LLC,
a Delaware limited liability company By: 388 Realty Mezz LLC, a Delaware
limited liability company, its sole member By: Building Exchange Company, a
Virginia corporation, its sole member By:  

 

Name:   Title:   TENANT: CITIGROUP GLOBAL MARKETS INC.,
a New York corporation By:  

 

Name:   Title:  

 

I-2-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK    }          SS.: COUNTY OF NEW YORK      

On the              day of              in the year 20    , before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

Notary Public

 

STATE OF NEW YORK    }          SS.: COUNTY OF NEW YORK      

On the              day of              in the year 20    , before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

Notary Public

 

I-2-4



--------------------------------------------------------------------------------

Schedule 1

Legal Description

388 Greenwich St (Block 186 Lot 1)

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly line of West
Street with the northerly line of North Moore Street;

RUNNING THENCE North 20 degrees 04 minutes 45 seconds West, along the easterly
line of West Street, 190.09 feet;

THENCE North 68 degrees 07 minutes 20 seconds East, 281.89 feet;

THENCE North 21 degrees 52 minutes 40 seconds West, 9.00 feet;

THENCE North 68 degrees 07 minutes 20 seconds East, 140.00 feet to a point in
the westerly line of Greenwich Street;

THENCE South 21 degrees 28 minutes 00 seconds East, along the westerly line of
Greenwich Street, 199.00 feet to the corner formed by the intersection of the
northerly line of North Moore Street with the westerly line of Greenwich Street;

THENCE South 68 degrees 07 minutes 20 seconds West, along the northerly line of
North Moore Street, 426.43 feet to the point or place of BEGINNING.

The street lines described above are as shown on map entitled “Map Showing a
Change in the Street System, Etc., in Connection with the Washington Market
Urban Renewal Area”, dated March 4, 1970, modified July 1, 1970, Acc. 29985
adopted by the Board of Estimate, October 8, 1970, CAL 15 and filed in the
Office of the City Register, New York County, on November 30, 1970 as Map #
3756.

 

I-2-5



--------------------------------------------------------------------------------

EXHIBIT J

Form of Restated and Amended Lease

[See attached]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Cable Interconnect

(See Attached)

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

(Form of Reciprocal Easement Agreement)

(See Attached)

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M-1

Form of Tenant’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:   

 

     

 

     

 

      Attention:   

 

  

Ladies/Gentlemen:

At the request of Landlord, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Tenant”) hereby certifies to
Landlord that as of the date hereof:

1. The undersigned is the tenant under that certain Lease dated as of
                     by and between                     , a
                                         (“Landlord”) and Tenant [**, as amended
by                                          (describe lease and all amendments
and modifications thereto)**] (the “Lease”), covering the premises described
therein (herein referred to as the “Leased Premises”) in the improvements
situated in the building known as 388 Greenwich Street, New York, New York (the
“Property”). A complete and accurate copy of the Lease, including any and all
modifications and amendments thereto, is attached hereto as Exhibit A. The Lease
represents the entire agreement between Tenant and Landlord with respect to the
leasing and occupancy of the Lease Premises, and there are no other agreements
between Landlord and Tenant with respect thereto.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on                      and shall expire on
                    , unless sooner terminated or extended in accordance with
the terms of the Lease.

4. Tenant has exercised the following options to extend the term of the Lease
(if none, please state “none”):                                         
            , and Tenant has the following unexercised options to extend the
term of the Lease (if none, please state “none”):
                                                             .

 

M-1-1



--------------------------------------------------------------------------------

5. Tenant has exercised the following rights of first offer, rights of first
refusal and/or other expansion rights with respect to the Property (if none,
please state “none”):                                         
                    .

6. Fixed Rent is paid through and including                      and Tax
Payments are paid through and including                     . No Fixed Rent has
been paid more than 30 days in advance.

7. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                         
                    .

8. Tenant has no option or right to purchase the Leased Premises or the
Property, or any part thereof, or any interest therein other than as set forth
in Article 44 of the Lease.

9. Tenant has not sublet all or a portion of the Leased Premises, except as
indicated below (if none, please state “none”):
                                        .

10. ***[Copies of invoices for any Landlord Reimbursement Amounts heretofore
billed to Landlord by Tenant are attached hereto as Exhibit B.]***

11. As of the date hereof, Tenant, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of                     , a [**Vice
President,**] who is familiar with and involved in the day-to-day operations of
the Leased Premises), has no defense to its obligations under the Lease and no
charge, lien, claim or offset against Landlord under the Lease or otherwise,
against rents or other charges due or to become due under the Lease except as
indicated below (if none, please state “none”):
                                                         .

12. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Tenant from Landlord of a default by Tenant under the
Lease which has not been cured, except as indicated below (if none, please state
“none”):                                                          .

13. Tenant has not given Landlord any notice of a default on the part of the
Landlord under the Lease which has not been cured and, to Tenant’s Actual
Knowledge, as of the date hereof, Landlord is not in default in the performance
of any of its obligations under the Lease [**or specify each such default or
event of which Tenant has knowledge**].

14. This certificate is delivered with the understanding that Landlord,
[**lender/purchaser and purchaser’s lenders and prospective lenders**], and
their successors and/or assigns, may rely upon this certificate.

 

M-1-2



--------------------------------------------------------------------------------

The undersigned is duly authorized to execute this certificate on behalf of
Tenant.

 

TENANT:

 

By:  

 

Name:   Title:  

Dated:             , 20    

 

M-1-3



--------------------------------------------------------------------------------

EXHIBIT M-2

Form of Landlord’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:   

 

     

 

     

 

      Attention:   

 

  

Ladies/Gentlemen:

At the request of Tenant, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Landlord”) hereby certifies
to Tenant that as of the date hereof:

1. The undersigned is the landlord under that certain Lease dated as of
                    , by and between Landlord and Citigroup Global Markets Inc.
(“Tenant”) [**as amended by                                          (describe
lease and all amendments and modifications thereto)**] (the “Lease”), covering
the premises described therein (herein referred to as the “Leased Premises”) in
the improvements situated in the building known as 388 Greenwich Street, New
York, New York (the “Property”). A complete and accurate copy of the Lease,
including any and all modifications and amendments thereto, is attached hereto
as Exhibit A. The Lease represents the entire agreement between Tenant and
Landlord with respect to the leasing and occupancy of the Lease Premises, and
there are no other agreements between Landlord and Tenant with respect thereto.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on                      and shall expire on
                    , unless sooner terminated or extended in accordance with
the terms of the Lease.

4. Fixed Rent is paid through and including
                                        .

5. Landlord Reimbursement Amounts in the amount of $             are due and
payable on             , 20    . Landlord is disputing its obligation to pay
Landlord Reimbursement Amounts in the amount of $             (if none, please
state “none”).

 

M-2-1



--------------------------------------------------------------------------------

6. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                         
                    

7. As of the date hereof, Landlord, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of                     , a [**Vice
President,**] who is familiar with and involved in the day-to-day operations of
the Leased Premises), has no defense to its obligations under the Lease and no
charge, lien, claim or offset against Tenant under the Lease or otherwise,
against any amounts due or to become due from Landlord to Tenant under the Lease
except as indicated below (if none, please state “none”):
                                                             .

8. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Landlord from Tenant of a default by Landlord under
the Lease which has not been cured, except as indicated below (if none, please
state “none”):                                                              .

9. Landlord has not given Tenant any notice of a default on the part of the
Tenant under the Lease which has not been cured and, to Landlord’s Actual
Knowledge, as of the date hereof, Tenant is not in default in the performance of
any of its obligations under the Lease [**or specify each such default or event
of which Landlord has knowledge**].

10. This certificate is delivered with the understanding that Tenant,
[**lender/assignee and assignee’s lenders and prospective lenders**], and their
successors and/or assigns may rely upon this certificate.

The undersigned is duly authorized to execute this certificate on behalf of
Landlord.

 

LANDLORD:

 

By:  

 

Name:   Title:  

Dated:             , 20    

 

M-2-2



--------------------------------------------------------------------------------

Exhibit J

AMENDED AND RESTATED LEASE

between

                                         ,

 

      Landlord     

and

***[                                         ]***.,

 

      Tenant        

PREMISES:

***[                                         ]***

388 Greenwich Street,

New York, New York 10013

Dated: as of ***[                 , 20    ]***



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page(s) ARTICLE 1    Term and Fixed Rent    1 ARTICLE 2    Delivery
and Use of Premises    5 ARTICLE 3    Taxes and Operating Expenses    10 ARTICLE
4    Fire Stairs    30 ARTICLE 5    Subordination    31 ARTICLE 6    Quiet
Enjoyment    32 ARTICLE 7    Assignment, Subletting and Mortgaging    32 ARTICLE
8    Compliance with Laws    42 ARTICLE 9    Insurance    45 ARTICLE 10    Rules
and Regulations    49 ARTICLE 11    Alterations    50 ARTICLE 12    Landlord’s
and Tenant’s Property    57 ARTICLE 13    Repairs and Maintenance    58 ARTICLE
14    Electricity    61 ARTICLE 15    Services    69 ARTICLE 16    Access;
Signage; Name of Building    89 ARTICLE 17    Notice of Occurrences    93
ARTICLE 18    Non-Liability and Indemnification    93 ARTICLE 19    Damage or
Destruction    96 ARTICLE 20    Eminent Domain    104 ARTICLE 21    Surrender   
107 ARTICLE 22    Conditions of Limitation    108 ARTICLE 23    Reentry by
Landlord    111 ARTICLE 24    Damages    112 ARTICLE 25    Affirmative Waivers
   116 ARTICLE 26    No Waivers    116 ARTICLE 27    Curing Tenant’s Defaults   
117 ARTICLE 28    Broker    118 ARTICLE 29    Notices    118 ARTICLE 30   
Estoppel Certificates    121

 

TC-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page(s) ARTICLE 31    Memorandum of Lease    121 ARTICLE 32    No
Representations by Landlord    122 ARTICLE 33    Easements    123 ARTICLE 34   
Holdover    123 ARTICLE 35    Miscellaneous Provisions and Definitions    125
ARTICLE 36    Extension Terms    133 ARTICLE 37    Arbitration    140 ARTICLE 38
   Confidentiality; Press Releases    142 ARTICLE 39    Rooftop; Tenant’s
Antenna and Other Equipment    143 ARTICLE 40    Back-Up Power System    145
ARTICLE 41    Benefits Cooperation    146 ARTICLE 42    Tenant’s Right of
Self-Help and Offset    147 ARTICLE 43    [Intentionally Omitted]    150
ARTICLE 44    Right Of First Offer To Purchase    150 ARTICLE 45    Original
Lease    153

 

TC-2



--------------------------------------------------------------------------------

TABLE OF SCHEDULES AND EXHIBITS

 

Schedule 1:    List of Approved Contractors Schedule 2:    Recorded Agreements
Schedule 3:    Current Occupancy Agreements Schedule 4:    Maintenance Schedule
Exhibit A:    Legal Description Exhibit B-1:    Floor Plans of Office Floors
Exhibit B-2:    Floor Plans of Lobby/Retail Storage Space Exhibit B-3:    Floor
Plans of Basement Exhibit B-4    Floor Plan for the 12th Floor Mechanical Rooms
Exhibit C:    Form of Landlord’s Statement Exhibit D:    Superior Mortgagee SNDA
Agreement Exhibit E:    Landlord’s Non-Disturbance Agreement Exhibit F:   
Building Rules and Regulations Exhibit G:    Basic Capacity Exhibit H   
Elevator Specifications Exhibit I:    Cleaning Specifications Exhibit J:    HVAC
Specifications Exhibit K:    Calculation of Overtime HVAC Charge Exhibit L-1:   
Chilled Water and Condenser Water Specifications Exhibit L-2:    Calculation of
Tenant’s Chilled Water Payment Exhibit M:    Calculation of Tenant’s Condenser
Water Payment Exhibit N:    Building-Wide Security Specifications Exhibit O:   
Alteration Rules and Regulations Exhibit P:    Cable Interconnect Exhibit Q-1:
   Form of Tenant’s Estoppel Exhibit Q-2:    Form of Landlord’s Estoppel Exhibit
R-1:    Not Used Exhibit R-2    Form of Termination of Memorandum of Lease
Exhibit S:    Form of Guaranty

 

TC-3



--------------------------------------------------------------------------------

12th Floor Mechanical Room    2 390 Renewal Exercise    136 AAA    28 Abatement
Notice    128 Abatement Threshold Requirement    128 Actual Charge    65
Additional Charges    4 Additional Riser/Shaft/Mechanical Space    86 Adjacent
Parcel    124 Affiliate    32 Alterations    50 and/or    130 Anticipated
Completion Date    101 Appeal Deadline    119 Arbiter    27 Arbitration Notice
   138 Audit Representative    26 Back-Up Power System    147 Bankruptcy Code   
109 Base Rate    130 Base Unit Elements    97 Basement    2 Basic Capacity    68
Benefits    148 Broker    119 Building    1 Building Systems    97 Business Day
   129 Cables    124 Certiorari Application    22 Certiorari Direction Notice   
22 Certiorari Waiver Notice    22 Citi Name    92 Citigroup Tenant    33
Cleaning Deficiencies    74 Cleaning Improvement Meeting    75 Cleaning Notice
   74 Cleaning Specifications    74 Code    68 Cogeneration Procurement    67
Commencement Date    3 Comparable Buildings    11 Confidential Information   
144 Connected Chilled Water Tonnage    79 Connected Condenser Water Tonnage   
78 Contractor    74 Contractor Force Majeure    105 control    33 Corporate
Successor    33 Current Occupancy Agreements    32 Date of the Taking    105
Dining Facility    81

 

TC-1



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Disaster Functions    99, 128 Emergency Generator System    147 Equipment Space
   87 Escrow Agent    122 Escrowed Release    122 Essential Floor    97 Excluded
Obligations    35 Exclusive Signage MLR    92 Executive Floors    76 Existing
Superior Mortgage    31 Expert’s Notice    103 Expiration Date    3 Extended
Messenger Center Hours    88 Extension Election Notice    137 Extension Premises
   136 Extension Term    136 Exterior Signage    92 Extra Cleaning    75 Failing
Party    142 FF&E    39, 72 First Extension Term    135 First Ten Year Option   
135 Fixed Rent    3 Follow-Up Meeting    75 Force Majeure Causes    127
Franchise Division    135 GAAP    12 Guarantor    134 Guaranty    134 Hazardous
Materials    130 herein    130 hereof    130 hereunder    130 holder of a
mortgage    129 Holdover Damages    126 HVAC    76 Improvements Restoration Work
   98 Initial Alterations Request    51 Initial Charge    65 Initial Lease Term
   3 Initial Mechanical Space    86 Initial Riser/Shaft Space    86 Initial Term
Expiration Date    3 Initiating Party    139 Interest Rate    130 KW    62 KWHR
   62 Land    1 Landlord    1, 129 Landlord Act    96 Landlord Party    94
Landlord’s Actual Freight and Loading Dock Costs    71 Landlord’s Casualty
Termination Notice    100

 

TC-2



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Landlord’s Certiorari Counsel    22 Landlord’s Expert    100 Landlord’s
Messenger Center Vendor    88 Landlord’s Non-Disturbance Agreement    36
Landlord’s Notice    137 Landlord’s Rate    62 Landlord’s Rooftop Equipment   
146 Landlord’s Self-Help Dispute Notice    150 Landlord’s Statement    10
Landlord’s Submitted Value    139 landlord’s waiver    56 Landlord’s Water Rate
   73 laws and requirements of any public authorities    129 lease    1
Leasehold Improvements    97 Leasing Threshold    92 Legal Requirements    129
Lobby    2 Lower Price    153 Maintenance Schedule    61 Market Value Rent   
141 Marketing Notice    39 Material Alteration    51 Messenger Center    88
Messenger Center Services    88 Minimum Sublease Rent    37 mortgage    129
mortgagee    129 Mortgagee    1 Named Tenant    33 Non-Material Alteration    51
notices    119 OFAC    134 Offer Contract    152 Offer Price    152 Offered
Property    152 Offering Notice    152 Office Floor    1 Office Floors    1
Operating Expenses    10, 13 Operating Payment    24 Operating Year    18 Option
Five Extension Premises    137 Option Four Extension Premises    137 Option One
Extension Premises    136 Option Period    152 Option Six Extension Premises   
137 Option Three Extension Premises    137 Option Two Extension Premises    136
Original Lease    1 Outside Date    25 Overpayment Threshold    27 Overtime HVAC
   77

 

TC-3



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Particular Item    27 Permitted Capital Expenditures    18 person    130
Premises    1 Prohibited Uses    10 Qualifying Lease    125 Qualifying Lease
Notice    125 Qualifying Sublease    36 Quotient    63 Real Property    19 REBNY
Standard    4 Recapture Period    40 recognition agreement    56 Recorded
Agreements    108 Records    26 Regular Building Service Days    70 Regular
Building Service Hours    70 Rent Notice    137 requirements of insurance bodies
   129 Responding Party    139 Response Notice    137 Restated Commencement Date
   155 Restoration Completion Date    101 Revocable Consent Agreement    135
Revocation Notice    138 Revocation Period    138 Rooftop Areas    145 Rooftop
Equipment    145 Rooftop Violation    146 Second Alterations Request    51
Second Extension Term    135 Second Ten Year Option    135 Section 3.02 Minimum
Leasing Requirement    22 Secure Areas    91 Security Threat Level    84
Self-Help Amount    150 Self-Help Arbitration    150 Self-Help Item Completion
Notice    150 Self-Help Items    149 Self-Help Notice    149 Service and
Business Relationship Entities    42 Signage    92 Significant Discrepancy    27
Smaller Damaged Space    102 Smaller Premises Casualty    102 SNDA Agreement   
31 Specialty Alterations    58 Standard Tenant Cleaning    74 Sublease Document
   35 Sublease Income    37 Sublease Profit    37 Sublease Term    37
Submetering Cost    142

 

TC-4



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

substantially the same    153 Succession Date    2 Superior Lease    30 Superior
Lessor    30 Superior Mortgage    30 Superior Mortgagee    30 Superior Mortgagee
SNDA Agreement    31 Tax Payment    21 Tax Year    20 Taxes    19 Temporary
Taking Period    107 Tenant    1, 129 Tenant Act    95 Tenant Extra Services   
80 Tenant Party    94 Tenant’s Certiorari Counsel    22 Tenant’s Chilled Water
Allocation    78 Tenant’s Chilled Water Payment    78 Tenant’s Cleaning
Contractors    76 Tenant’s Collateral    56 Tenant’s Condenser Water Allocation
   79 Tenant’s Condenser Water Payment    79 Tenant’s Equipment    87 Tenant’s
Extra Service Contractors    80 Tenant’s Mechanical Equipment    86 Tenant’s
Meters    62 Tenant’s Other Telecommunications Installations    86 Tenant’s
Premises Manager    88 Tenant’s Property    58 Tenant’s Riser/Shaft Space
Equipment    86 Tenant’s Security System    91 Tenant’s Share    20 Tenant’s
Statement    27 Tenant’s Submitted Value    139 Tenant’s Telecommunications
Provider    85 Term    3 Termination Space    102 Terms    152 Third Extension
Term    135 Third Party Rooftop License    145 Third Ten Year Option    135
Trust Deed Holders    1 untenantable    99, 128 UPS Area    147 UPS Battery
System    147 Warning Note    51 Water Metered Space    72 Water Meters    72
Water Quotient    73

 

TC-5



--------------------------------------------------------------------------------

AMENDED AND RESTATED LEASE (this “lease”), dated as of ***[                 ,
20    ]*** between ***[                                         ]***
a                                          , having an office at
***[                                         ]*** (“Landlord”) and
****[                                         ]***, a
***[                                         ]***, having an office at
***[                                         ]*** (“Tenant”).

W I T N E S S E T H

WHEREAS, Landlord owns fee title interest in and to the Land and the
improvements thereon consisting of a forty (40) story building (the “Building”)
known as 388 Greenwich Street, New York, New York. The Land is more particularly
described in Exhibit A annexed hereto, which together with the Building comprise
a part of the Real Property;

WHEREAS, pursuant to that certain lease dated December 18, 2007 between Landlord
and Tenant (the “Original Lease”), the entire Real Property was leased to Tenant
on a net lease basis;

WHEREAS, pursuant to Article 36 of the Original Lease, Tenant has elected to
extend the term of the Original Lease for less than the entire Real Property,
and in accordance with said Article 36 of the Original Lease, the Original Lease
is hereby being amended and restated; and

WHEREAS, Tenant desires to lease a portion of the Real Property from Landlord
for a term commencing on the date of this lease on a gross lease basis,

NOW, THEREFORE, for the mutual covenants herein contained and other good and
valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereto, for themselves, their successors
and permitted assigns, hereby covenant as follows:

ARTICLE 1

Term and Fixed Rent

1.01. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
upon and subject to the terms, covenants, provisions and conditions of this
lease, the premises described in Section 1.02.

1.02. The premises (herein called the “Premises”) leased to Tenant shall consist
of: (i) the entire ***[            ]*** floors of the Building (each such full
floor is individually referred to herein as an “Office Floor” and collectively
as the “Office Floors”)]***, all substantially as shown cross-hatched on the
floor plans annexed hereto



--------------------------------------------------------------------------------

as Exhibit B-1 (ii) certain retail and storage space located in the first floor
lobby of the Building (the “Lobby”), as more particularly shown cross-hatched on
Exhibit B-2, (iii) certain retail and storage space located in the basement of
the Building (the “Basement”), as more particularly shown cross-hatched on
Exhibit B-3]***1, and (vi) the mechanical rooms located on the 12th floor of the
Building (herein called the “12th Floor Mechanical Rooms”), as such areas are
shown on Exhibit B-4. The Premises shall be deemed to contain an aggregate of
***[            ]*** rentable square feet (which is the area on which Fixed Rent
is determined hereunder), comprised as follows:

Office Floors2 :

 

2nd Floor

   37,396*    21st Floor    51,941

3rd Floor

   47,097    22nd Floor    50,060

4th Floor

   37,825    23rd Floor    50,060

5th Floor

   51,664    24th Floor    50,060

6th Floor

   52,522    25th Floor    50,060

7th Floor

   52,522    26th Floor    49,863

8th Floor

   52,522    27th Floor    49,812

9th Floor

   52,522    28th Floor    50,058

10th Floor

   52,522    29th Floor    50,054

11th Floor

   52,522    30th Floor    49,211

12th Floor

   28,404    31st Floor    50,544

13th Floor

   36,257    32nd Floor    50,898

14th Floor

   51,073    33rd Floor    50,896

15th Floor

   51,073    34th Floor    50,896

16th Floor

   51,072    35th Floor    47,082

17th Floor

   51,011    36th Floor    47,082

18th Floor

   50,346    37th Floor    47,082

19th Floor

   51,932    38th Floor    47,082

20th Floor

   51,941    39th Floor    38,780

Lobby3 :

 

 

1

Insert appropriate references and exhibits to reflect premises being leased and
conform the schedule that follows.

2

To be revised to reflect actual Office Floors being leased. Schedule is included
for purposes of referring to agreed upon rentable square footages.

*

Includes 262 rentable square feet of storage space.

 

2



--------------------------------------------------------------------------------

Retail/Storage space

   9,954      

Basement4:

 

Retail/Storage space

   16,049      

Landlord hereby grants to Tenant the non-exclusive right to use, in common with
others, the public and common areas of the Building to the extent required for
access to the Premises or use of the Premises for general and executive offices
and ancillary and incidental uses as permitted under Section 2.02, including,
without limitation, common hallways on the floors on which the Premises are
located, stairways, restrooms on the floors on which the Premises are located
(provided, however, that restrooms located on full floors demised under this
lease shall be part of the Premises), and the Building lobby, subject to the
terms, covenants, provisions and conditions of this lease.

1.03. The term of this lease (the “Term”) shall commence on the date of this
lease (herein called the “Commencement Date”) and subject to the rights of
Tenant to elect to extend the term of this lease pursuant to the provisions of
Article 36 in which case the term of this lease shall end as of the last day of
the applicable Extension Term, the term of this lease shall end at 11:59 p.m. on
December 31, 2020 (the “Initial Term Expiration Date”; the later of the Initial
Term Expiration Date and the last day of the applicable Extension Term is herein
called the “Expiration Date”) or on such earlier date upon which the term of
this lease shall expire or be canceled or terminated pursuant to any of the
conditions or covenants of this lease or pursuant to law. The period commencing
on the Commencement and ending on the Initial Term Expiration Date is herein
referred to as the “Initial Lease Term.”

1.04. The rents shall be and consist of the following amounts with respect to
the Premises:

(a) fixed rent (herein called “Fixed Rent”) of ***[            ]***5, and

 

(...continued)

3

To be revised to reflect actual space in Lobby being leased.

4

To be revised to reflect actual space in Basement being leased.

5

The Fixed Rent shall be determined in accordance with Article 36 of the Original
Lease, or this lease, as the case may be; provided, that, if this lease comes
into effect during the Original Term as a result of Tenant’s exercise of the
Insurance Election, the Fixed Rent for the remainder of the Original Term will
be as set forth in Section 1.04(a) of the Original Lease, and Section 1.04(a)
hereof will be appropriately modified.

 

3



--------------------------------------------------------------------------------

(b) additional rent (herein called “Additional Charges”) shall consist of any
sums of money (other than Fixed Rent) that may become due from and payable by
Tenant directly to Landlord pursuant to any express provision of this lease.

1.05. The number of rentable square feet set forth in Section 1.02 for each
Office Floor and for the retail and storage space located in the lobby and
Basement of the Building shall be the basis for computing Fixed Rent abatements
or reductions in Fixed Rent pursuant to any of the provisions of this lease, if
and when applicable, as well as the basis for determining the rentable area of
any Extension Premises comprising full floors. The rentable square footage of
any partial floor, to the extent it needs to be determined hereunder, shall be
computed using the REBNY Standard and applying a twenty-seven percent (27%) loss
factor thereto. For purposes of this lease, the term “REBNY Standard” shall mean
establishing the useable area of a particular area by using the “Recommended
Method of Floor Measurement for Office Buildings” effective January 1, 1987
found in the Real Estate Board of New York, Inc. Diary and Manual dated 1989.

1.06. Tenant covenants and agrees to pay Fixed Rent and Additional Charges
promptly when due without notice or demand therefor, except as such notice or
demand may be expressly provided for in this lease, and without any abatement,
deduction or setoff for any reason whatsoever, except as may be expressly
provided in this lease. Fixed Rent shall be paid by electronic funds transfer to
an account designated from time to time by Landlord on at least thirty (30) days
advance written notice to Tenant. Additional Charges shall be paid by good and
sufficient check (subject to collection) drawn on a New York City bank which is
a member of the New York Clearing House Association or a successor thereto.

1.07. If the Term commences on a day other than the first day of a calendar
month, or if the Expiration Date (or such earlier date upon which the Term shall
expire or be canceled or terminated pursuant to any of the conditions or
covenants of this lease or pursuant to law), subject to the last sentence of
this Section 1.07, occurs on a day other than the last day of a calendar month,
the Fixed Rent and Additional Charges for the applicable partial calendar month
shall be prorated in the manner provided in Section 1.09. In the event that this
lease shall be terminated under the provisions of Article 22, or in the event
that Landlord shall reenter the Premises under the provisions of Article 23, or
in the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, the payment of Fixed Rent and
Additional Charges shall be paid in the manner provided in Article 23 or 24, as
applicable.

1.08. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct Fixed Rent shall be deemed to be other than a payment on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept

 

4



--------------------------------------------------------------------------------

such check or payment without prejudice to Landlord’s right to recover the
balance or pursue any other remedy in this lease or at law provided.

1.09. Any apportionments or prorations of Fixed Rent or Additional Charges to be
made under this lease shall be computed on the basis of a 365-day year (based on
the actual number of days in the period in question).

1.10. If any of the Fixed Rent or Additional Charges payable under the terms and
provisions of this lease shall be or become uncollectible, reduced or required
to be refunded because of any act or law enacted by a governmental authority,
Tenant shall enter into such agreement(s) and take such other steps (without
additional expense to Tenant) as Landlord may reasonably request and as may be
legally permissible to permit Landlord to collect the maximum rents which from
time to time during the continuance of such legal rent restriction may be
legally permissible (but not in excess of the amounts reserved therefor under
this lease). Upon the termination of such legal rent restriction, (a) the Fixed
Rent and/or Additional Charges shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination, and (b) Tenant shall pay to Landlord promptly upon being billed, to
the maximum extent legally permissible, an amount equal to (i) the Fixed Rent
and/or Additional Charges which would have been paid pursuant to this lease but
for such legal rent restriction less (ii) the rents paid by Tenant during the
period such legal rent restriction was in effect. The provisions of this
Section 1.10 shall have no applicability with respect to Benefits, or any
program, law, rule or regulation of any governmental authority,
quasi-governmental authority or public or private utility or similar entity
designed to induce tenants to enter into, renew, expand or otherwise modify
leases, perform tenant improvements or utilize energy-efficient appliances, or
any other tenant-inducement program, law, rule or regulation; provided, however,
that the provisions of this sentence shall not be construed in any manner to
reduce the Fixed Rent payable under this lease unless and to the extent that
Landlord is reimbursed or otherwise compensated for such reduction on a
dollar-for-dollar basis by any governmental authority, quasi-governmental
authority or public or private utility or similar or dissimilar entity.

1.11. Landlord shall be entitled to all rights and remedies provided herein or
by law for a default, after the expiration of any applicable notice and cure
period, in the payment of Additional Charges as are available to Landlord for a
default, after the expiration of any applicable notice and cure period, in the
payment of Fixed Rent.

ARTICLE 2

Delivery and Use of Premises

 

5



--------------------------------------------------------------------------------

2.01. (a) Tenant acknowledges that Tenant has been leasing the Premises pursuant
to the Original Lease and inspected the Premises and is fully familiar with the
condition thereof. Tenant has accepted each floor of the Premises in their “as
is, where is and with all faults” condition, subject to Landlord’s statements in
Article 32 and Landlord’s continuing obligations under this lease, and except as
otherwise expressly set forth in this lease, Landlord shall not be required to
perform any work, install any fixtures or equipment or render any services to
make the Building or the Premises ready or suitable for Tenant’s occupancy.

(b) Tenant hereby waives any right to rescind this lease under the provisions of
Section 223(a) of the Real Property Law of the State of New York, and agrees
that the provisions of this Section 2.01(b) are intended to constitute “an
express provision to the contrary” within the meaning of said Section 223(a).

2.02. (a) Subject to any applicable Legal Requirements, the Premises may be used
by Tenant and any persons claiming by, through or under Tenant (including,
without limitation, any subtenants of Tenant permitted under Article 7) for any
lawful purposes, including, without limitation, administrative, executive and
general offices, trading facilities and retail use (including, without
limitation, a retail bank and automated teller machines), all of which are
permitted by the Certificate of Occupancy for the Building (as the same may be
amended in accordance with the terms hereof) and for the other uses expressly
set forth in this Section 2.02. Without in any way limiting the uses permitted
under this Section 2.02, the Premises may be used for all lawful purposes
reasonably ancillary and incidental to the primary use of the Premises, which
ancillary and incidental uses are permitted by the Certificate of Occupancy for
the Building (as the same may be amended in accordance with the terms hereof).
Without limiting the uses of the Premises such ancillary and incidental uses may
include, without limitation:

(i) kitchens, dining facilities, pantries and/or vending machines for the sale
of snack foods, alcoholic and non-alcoholic beverages, and other convenience
items (which may be supplied by any party selected by Tenant) upon the condition
that, notwithstanding anything to the contrary contained herein, (A) no food is
prepared or cooked in any Office Floor (exclusive of microwave reheating),
except with respect to any kitchen or dining facility located on an Office Floor
as of the date of this lease and any kitchen or dining facility that may be
installed on an Office Floor in accordance with the provisions of Section 15.09,
(B) no food or beverages kept therein or anything else done therein shall cause
odors to be emitted therefrom so as to be detectable outside of the Premises,
and (C) the portions of the Premises so used shall, at the sole cost and expense
of Tenant, be at all times maintained in a clean and sanitary condition and free
of vermin and refuse;

(ii) board rooms, conference rooms, meeting rooms and conference centers and
facilities;

 

6



--------------------------------------------------------------------------------

(iii) a data center for computer and other electronic data processing, business
machine and desktop publishing operations;

(iv) training facilities and classrooms;

(v) duplicating, photographic reproduction and/or offset printing facilities;

(vi) mailroom facilities;

(vii) storage of equipment, records, files and other items;

(viii) medical or health facilities (subject to Tenant’s obligation to procure
all required licenses and permits in connection therewith);

(ix) travel services or agencies;

(x) day care facilities (subject to Tenant’s obligation to procure all required
licenses and permits in connection therewith and to locate same in a manner that
complies with applicable Legal Requirements);

(xi) an auditorium;

(xii) an exercise facility; and

(xiii) a messenger center.

Notwithstanding the foregoing, Landlord makes no warranty or representation as
to the suitability of all or any portion of the Premises for any use, including,
without limitation, as a place of public assembly requiring a public assembly
permit or a change in the Certificate of Occupancy for the Building or as to
whether there will be adequate means of ingress and/or egress or adequate
restroom facilities in the event that Tenant requires such a public assembly
permit or such a change, and Landlord shall have no liability to Tenant in
connection therewith (provided, however, that Landlord shall reasonably
cooperate with Tenant’s application for any such public assembly permit or
change in the Certificate of Occupancy, subject to Tenant’s obligation to
reimburse Landlord for its out-of-pocket expenses, as more particularly set
forth below), nor shall Landlord have any obligation to perform any alterations
in or to the Building or the Premises in order to render any floor suitable for
any use, including, without limitation, the issuance of a public assembly permit
or for a change in the Certificate of Occupancy.

(b) Landlord agrees that throughout the Term, Landlord shall not change the
Certificate of Occupancy for the Building in a manner which shall (i) materially
adversely affect Tenant’s use of the Premises for general, administrative and
executive offices or any of the specific uses expressly permitted pursuant to
this

 

7



--------------------------------------------------------------------------------

Section 2.02, including, without limitation, the ancillary and incidental uses
described in Section 2.02(a), or (ii) materially adversely affect Tenant’s
ability to obtain a valid construction permit for any Alterations in the
Premises permitted hereunder, or (iii) permit a use that is for a Prohibited
Use, or (iv) increase Tenant’s obligations and/or liability under this lease or
reduce Tenant’s rights under this lease, unless in each such case consented to
by Tenant in Tenant’s discretion; provided, that, Tenant’s consent shall not be
required with respect to a change in the Certificate of Occupancy for the
Building to (A) a use which is permitted under this lease, or (B) a change that
is not restricted by clause (i), (ii) or (iv) above. At Tenant’s request,
Landlord agrees to cooperate reasonably with Tenant, at Tenant’s sole cost and
expense, in connection with any reasonable changes to the Certificate of
Occupancy for the Building required by Tenant for any reasonable use of the
Premises by Tenant, provided that (w) such use is permitted pursuant to the
terms of this lease, (x) Tenant shall not commence such new use of the Premises
until such modification or amendment of the Certificate of Occupancy has been
obtained, (y) such change does not materially adversely affect Landlord’s use of
portions of the Building not comprising the Premises or (z) such change will not
materially adversely affect Landlord’s ability to obtain a valid construction
permit for any work Landlord may wish to perform in the Building.

2.03. If any governmental license or permit (other than a Certificate of
Occupancy for the Building) shall be required for the proper and lawful conduct
of Tenant’s business in the Premises or any part thereof, Tenant, at its
expense, shall duly procure and thereafter maintain such license or permit and
submit the same to Landlord for inspection on a quarterly basis. Tenant shall at
all times comply in all material respects with the terms and conditions of each
such license or permit. Additionally, should Alterations or Tenant’s use of the
Premises for other than executive and general offices or retail use (except to
the extent Tenant previously modified the Certificate of Occupancy for a use
other than executive and general offices or retail use, as the case may be)
require any modification or amendment of any Certificate of Occupancy for the
Building, Tenant shall, at its expense, take all commercially reasonable actions
necessary to procure any such modification or amendment, provided that such
action complies with Section 2.02 and shall not subject Landlord or any Landlord
Party to any civil or criminal liability therefor (except to the extent that
Tenant agrees to indemnify and hold harmless Landlord and/or any Landlord
Parties from any such civil liability), and shall reimburse Landlord (as
Additional Charges) for all reasonable out-of-pocket costs and expenses Landlord
incurs in effecting said modifications or amendments within thirty (30) days
after demand therefor accompanied by reasonably satisfactory documentation of
such costs and expenses. Landlord shall cooperate with Tenant in connection with
Tenant’s obtaining of any such governmental license or permit (including any
permit required in connection with Tenant’s Alterations) or any application by
Tenant for any amendment or modification to the Certificate of Occupancy for the
Premises or any portion thereof as permitted hereunder, and Landlord shall
reasonably promptly execute and deliver any applications, reports or related
documents as may be requested by Tenant in connection therewith, provided that
Tenant shall reimburse Landlord (as Additional Charges) for all

 

8



--------------------------------------------------------------------------------

reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with such cooperation and in effecting any such modification or amendment within
thirty (30) days after demand therefor, accompanied by reasonably satisfactory
documentation of such costs and expenses, and further provided that Tenant shall
indemnify and hold harmless Landlord and Landlord Parties from and against any
claims arising in connection with such cooperation or in effecting such
modification or amendment, other than any such claims arising from any incorrect
information provided by Landlord in connection therewith or any conditions. The
foregoing provisions are not intended to be deemed Landlord’s consent to any use
of the Premises not otherwise permitted hereunder nor to require Landlord to
effect such modifications or amendments of any Certificate of Occupancy (without
limiting Landlord’s obligations to cooperate with Tenant in connection with any
such modifications or amendments as hereinabove set forth).

Notwithstanding anything to the contrary contained herein, Tenant shall not at
any time use or occupy the Premises or suffer or permit anyone to use or occupy
the Premises, or do anything in the Premises, or suffer or permit anything to be
done in, brought into or kept on the Premises, which shall (a) violate the then
existing Certificate of Occupancy for the Building; provided, that, Landlord has
not changed the Certificate of Occupancy in a manner that violates Landlord’s
covenants set forth in Section 2.02(b); (b) cause injury to the Building or any
equipment, facilities or systems therein; or (c) constitute a violation of any
Legal Requirements; or (d) materially adversely affect Landlord’s ability to
obtain a valid construction permit for work Landlord may wish to perform at the
Building.

2.04. Notwithstanding anything to the contrary contained in this lease, neither
Landlord nor Tenant shall lease or sublease any space on the Real Property or in
the Building (including the Premises) to, or otherwise permit the use of any
portion of the space in or on the Real Property or the Building by any tenants
or occupants who would use the space for any of the following uses: (i) offices
of any governmental agency or quasi-governmental agency, including with respect
to any foreign government or the United Nations, an embassy or consulate office,
or any agency or department of the foregoing; (ii) medical, dental or other
therapeutic or diagnostic services as opposed to medical or health facilities
referred to in Section 2.02(a)(viii) which are ancillary and incidental to a
tenant’s (including Tenant’s) primary use of the Premises for administrative,
executive and general office use, (iii) abortion clinics; (iv) manufacture,
distribution or sale of pornography; (v) dry cleaning plants (as opposed to dry
cleaning and laundry stores which do not perform, on site, dry cleaning
services); (vi) establishments whose primary sales on their premises are
alcoholic beverages; (vii) foreign governments and/or any other entity or person
that is entitled to sovereign immunity; (viii) military recruitment office;
(ix) retail use on any Office Floor with off-street public traffic;
(x) residential or hotel purposes; provided, that, subject to the provisions of
the first sentence of Section 2.02(b), the foregoing shall not apply to
Landlord, (xi) school or classroom (but not training and classroom facilities
that are ancillary to the use of the Premises for the uses permitted hereunder);
(xii)

 

9



--------------------------------------------------------------------------------

manufacturing, and (xiii) any use that would violate any Legal Requirement or
the Certificate of Occupancy for the Building or that is illegal. Each of the
uses which are precluded by this Section 2.04 are herein called a “Prohibited
Use”. Notwithstanding any of the foregoing, in no event shall any use of the
Premises existing as of the date hereof by any Citigroup Tenant or permitted
under any Current Occupancy Agreement (so long as any such Current Occupancy
Agreement is in effect, including any amendment or modification [other than a
modification that provided for a change in use that is not permitted hereunder]
or renewal thereof) constitute a Prohibited Use with respect to the portion of
the Premises so used unless such use is illegal. Any dispute between Landlord
and Tenant as to whether or not a proposed use constitutes a Prohibited Use
shall be resolved by arbitration in accordance with the provisions of Article
37.

ARTICLE 3

Taxes and Operating Expenses

3.01. The terms defined below shall for the purposes of this lease have the
meanings herein specified:

(a) “Landlord’s Statement” shall mean an instrument or instruments setting forth
the Operating Payment payable by Tenant for a specified Operating Year pursuant
to this Article 3, which Landlord’s Statement shall contain, subject to revision
from time to time, the categories of expenses indicated on the form of
Landlord’s Statement attached hereto as Exhibit C (and, in the event, that any
Landlord’s Statement delivered to Tenant during the term hereof shall contain
any additional categories of expenses that are not included on the form of
Landlord’s Statement attached hereto as Exhibit C, or delete categories of
expenses from such form of Landlord’s Statement, such Landlord’s Statement shall
be accompanied by a notice informing Tenant of such new categories or deleted
categories, in accordance with the provisions of this lease, and providing an
explanation of the reason for including or deleting same).

(b) “Operating Expenses” shall mean (subject to the specific exclusions from
Operating Expenses hereinafter set forth) the aggregate of all commercially
reasonable expenses incurred by Landlord and affiliates of Landlord and/or on
their behalf and computed on an accrual basis in respect of the management,
repair, replacement, maintenance, operation and/or security of the Real Property
and not otherwise excluded by the provisions of this Section 3.01(b), including,
without limitation, the following items:

(i) salaries, wages, medical, surgical, insurance (including, without
limitation, group life and disability insurance) of employees of Landlord or
Landlord’s affiliates at the grade of building manager and below who provide
on-site services at the Building (i.e., excluding back-office or home-office
employees or personnel), union and general welfare benefits, pension benefits,

 

10



--------------------------------------------------------------------------------

severance and sick day payments, and other fringe benefits of employees of
Landlord and Landlord’s affiliates and their respective contractors engaged in
such management, repair, replacement, maintenance, operation and/or security at
the grade of building manager and below who provide on-site services at the
Building (i.e., excluding back-office or home-office employees or personnel);

(ii) payroll taxes, worker’s compensation, uniforms and related expenses
(whether direct or indirect) for such employees, subject to the provisions of
this Section 3.01(b);

(iii) the cost of fuel, gas, steam, electricity, water, sewer and other
utilities and heat, ventilation and air-conditioning (excluding any such
utilities or heat, ventilation or air-conditioning furnished to any leaseable
space or to any improvements or equipment in the Building installed by or for
any tenant or occupant in portions of the Building other than leaseable space,
except to the extent that the same are required by this lease to be furnished to
Tenant without separate additional charge [e.g., air conditioning during Regular
Building Service Hours, hot and cold water throughout the Building for cleaning,
drinking and sprinkler purposes, etc.; provided, that, Landlord shall only be
obligated to provide tepid and cool water to the extent the Building Systems as
of commencement date of this lease are not capable of providing hot and cold
water as aforesaid]), together with any taxes and surcharges on, and fees paid
to third party persons or entities that are not affiliated with Landlord (which
shall be deemed to include the managing agent(s) of the Building) in connection
with the calculation and billing of such utilities, except to the extent
otherwise specifically chargeable to or reimbursable by tenants of the Building,
including Tenant (which charge or reimbursement is not pursuant to a provision
in the nature of, or intended to serve the same purpose as, this Article 3,
including, without limitation, charges to tenants for electric rent inclusion);

(iv) the cost of interior painting and/or other similar non-capital cosmetic
decorating of all areas of the Real Property, excluding, however, any space
contained therein which is demised or to be demised to tenant(s), and the cost
of holiday decorations and temporary exhibitions for the lobby and other public
portions of the Building in a manner commensurate with other Class A office
multi-tenant office buildings in Midtown Manhattan comparable to the Building
(herein called “Comparable Buildings”);

(v) the cost of casualty, boiler, sprinkler, plate glass, liability, fidelity,
rent, terrorism (subject to the provisions of Section 9.07) and all other
insurance generally carried by owners of Comparable Buildings regarding the Real
Property, and the repair, replacement, maintenance, operation and/or security of
the foregoing items set forth in this clause (v);

 

11



--------------------------------------------------------------------------------

(vi) the cost of all supplies, tools, materials and equipment, whether by
purchase or rental, used in the repair, replacement, maintenance, operation
and/or security of the Real Property, and any sales and other taxes thereon;
provided, however, that if and to the extent that any of the foregoing are used
at or with respect to more than one property of Landlord, then the foregoing
amounts shall only be included in Operating Expenses in the same proportion that
such use at or with respect to the Real Property bears to the aggregate use of
the foregoing at all properties;

(vii) the cost of cleaning, janitorial and security services, including, without
limitation, glass cleaning, snow and ice removal and garbage and waste
collection and/or disposal;

(viii) the cost of (A ) all interior and exterior landscaping and (B) all
temporary exhibitions located at or within the Real Property in a manner and at
a cost commensurate with other Comparable Buildings;

(ix) Permitted Capital Expenditures; provided, that, same shall be limited to
(A) the costs for alterations, improvements, repairs and replacements made or
installed by reason of Legal Requirements enacted, adopted, promulgated, amended
or modified after the commencement date of this lease, or any reinterpretation
by a court of law or governmental authority of any Legal Requirement issued
after the date of this lease or the work in respect of which was deferred (i.e.,
performance of work as opposed to amortization of cost) from the Original Term;
and to the extent such costs should be capitalized in accordance with generally
accepted accounting principles, consistently applied (“GAAP”), such costs shall
be amortized over the useful life of the item in question, as reasonably
determined by Landlord (but in no event more than 15 years unless it can be
clearly demonstrated that the item in question has a materially (i.e., 5 years
or more) longer life), with an interest factor equal to the Base Rate in effect
as of December 31 of the year in which such cost is incurred, and (B) the cost
of improvements, alterations, repairs, replacements, equipment or machinery made
or installed after the Commencement Date for the purpose of reducing energy
consumption or reducing other Operating Expenses not to exceed the amount of
actual savings; provided, however, that if and to the extent such costs should
be capitalized in accordance with GAAP, commencing upon the completion of the
item in question and continuing until such cost (together with interest at the
Base Rate in effect as of December 31 of the year in which such cost is
incurred) shall have been fully included, there shall be included in Operating
Expenses for any period only an amount equal to the actual amount by which
expenses which would otherwise have been included in Operating Expenses are
reduced for such period as the result of such improvements, alterations,
repairs, replacements, equipment or machinery;

 

12



--------------------------------------------------------------------------------

(x) management fees of the Managing Agent, provided that (i) if the Managing
Agent is not Landlord or a company affiliated with Landlord, and such Managing
Agent, alone or with others, is also the leasing agent for the Building, or
shares in leasing revenues or receives payment in connection therewith or
otherwise (other than for per se management services), then such management fees
shall not be more or less than those which would be charged by a reputable
independent managing agent, which is not also the leasing agent or is otherwise
entitled to share in leasing revenues or receive payments in connection
therewith as set forth above, (ii) if the Building is managed by Landlord or a
company affiliated with Landlord, the management fees included in Operating
Expenses shall in no event exceed an amount equal to two and fifty hundredths
percent (2.50%) of the gross revenues derived by Landlord from the Building,
including any retail use, non-office use and commercial signage revenue, and
shall be “grossed up” to take into account the revenues that would have been
received with respect to vacant office space and occupied or leased office space
subject to free rent periods or any other periods of rent abatement, in each
case assuming a fair market rent for such office space that is vacant or subject
to a free rent period;

(xi) all reasonable costs and expenses of legal, bookkeeping, accounting and
other professional services incurred in connection with the operation, and
management of the Real Property (which services shall be reasonably apportioned
based on the relative usage thereof if such services relate to more than one
property of Landlord) excluding all costs associated with the preparation and
filing of tax returns related to the Real Property and/or Landlord’s ownership
therein, as well as such other expenditures hereinafter excluded;

(xii) fees, dues and other contributions paid by or on behalf of Landlord or
Landlord’s affiliates to civic or other real estate organizations provided same
do not exceed the level customarily paid by owners of Comparable Buildings and
further provided that if and to the extent that any of such fees, dues or
contributions are properly allocable to more than one property of Landlord, then
the foregoing amounts shall only be included Operating Expenses in the same
proportion that their proper allocation to the Building bears to all properties
based on the relative rentable areas of the Building and the rentable areas of
all such properties and

(xiii) the costs of operating the Messenger Center and the fees of the
Landlord’s Messenger Center Vendor but only if Tenant elects to use the services
of such Messenger Center.

The term “Operating Expenses”, as used and defined under this Section 3.01(b),
shall exclude (or otherwise have deducted therefrom, as applicable) and not
include the following items:

 

13



--------------------------------------------------------------------------------

  (1) depreciation and amortization (except as provided above in this
subsection);

 

  (2) interest on and amortization of debts (and costs and charges, including,
without limitation, legal fees and expenses, incurred in connection with such
financings);

 

  (3) the cost of any alterations, additions, changes, replacements and
improvements to the extent that they are made in order to prepare space for
occupancy by a tenant (including Tenant) and any contribution or concession by
Landlord to such tenant in connection therewith;

 

  (4) the costs of capital improvements, repairs or other capital expenditures
other than those which are permitted to be included in Operating Expenses in
accordance with the provisions of Sections 3.01(b)(ix);

 

  (5) financing and refinancing costs (including, without limitation, mortgage
recording taxes), and payments of mortgage interest and principal;

 

  (6) the cost of heating, air-conditioning and ventilation during overtime
periods for any other tenants or occupants of the Building, as well as the cost
of any work or services performed for any tenant(s) or occupants of the Building
(including Tenant), whether at the expense of Landlord or Landlord’s affiliates
or such tenant(s) or occupants, to the extent that such work or services are in
excess of the work or services generally provided to tenants or occupants of the
Building with no additional expense;

 

  (7) the cost of electricity furnished to the Premises or any other space in
the Building that is leased or leaseable to tenants or occupants;

 

  (8) Taxes and any repayment of tax benefits, including, without limitation,
any prior ICIP benefits;

 

  (9) salaries, wages and fringe benefits for officers, employees and executives
of Landlord and any of Landlord affiliates above the grade of building manager
and fire safety manager;

 

  (10)

amounts received by Landlord through the proceeds of insurance or condemnation
or from a tenant or occupant (other than pursuant to an escalation provision
similar to this Article 3) or otherwise to the extent such amounts are
compensation for sums previously

 

14



--------------------------------------------------------------------------------

 

included in Operating Expenses for or any Operating Year; it being understood
and agreed that Landlord shall promptly reimburse Tenant for the amount of any
and all Operating Expenses previously paid for by Tenant for which Landlord
subsequently received reimbursement from another source (e.g., proceeds of
insurance);

 

  (11) costs of repairs or replacements incurred by reason of fire or other
casualty or condemnation except that in connection therewith any amount equal to
the deductibles under Landlord’s insurance policies (which deductibles shall be
comparable to the amount(s) of deductibles customarily carried by landlords of
Comparable Buildings) may be included within Operating Expenses;

 

  (12) advertising and promotional expenditures (other than the cost of
temporary exhibitions in accordance with Section 3.01(b)(viiii));

 

  (13) leasing or brokerage commissions, or fees, attorneys’ fees, appraisal
fees or accountants’ fees to the extent incurred by Landlord in connection with
the negotiation and preparation of agreements between Landlord and third parties
affecting the Building (including new or renewal leases in the Building) or in
enforcing Landlord’s rights under such agreements, or legal or accounting fees
in connection with tax returns, tax reporting or accounting (other than the
actual out-of-pocket costs paid to third party service providers providing
services to the Real Property) ;

 

  (14) any expenditure paid to any corporation or entity related to or
affiliated with Landlord or the principals of Landlord to the extent such
expenditure exceeds the amount which would customarily be paid to a similar
entity not affiliated with Landlord for similar services;

 

  (15) the cost of any service furnished to tenants of the Building (including
Tenant) to the extent that such cost is separately reimbursable to Landlord or
affiliates of Landlord (other than through the Operating Payments or comparable
payments pursuant to escalation-type provisions similar to the provisions of
this Article 3);

 

  (16) costs of acquiring, leasing, insuring, restoring, removing, replacing,
repairing and/or maintaining sculptures and paintings except to the extent same
existed in the Building as of the expiration of the Original Lease;

 

15



--------------------------------------------------------------------------------

  (17) ground rent or any other payments paid under ground leases or any
superior leases (other than payments which, independent of the ground lease or
superior lease), would constitute an Operating Expense hereunder); it being
understood and agreed the foregoing is not intended to suggest that Landlord is
permitted to enter into any ground lease or superior lease to which this lease
would be subject and subordinate;

 

  (18) any costs incurred for the purpose of effecting a sale of, or any other
capital transaction involving, the Building or the Land or any other real
property interest therein (including, without limitation, New York State and New
York City transfer taxes), whether or not such transaction is consummated;

 

  (19) payments of any amounts to any person (including Tenant) seeking recovery
for breaches of contract, negligence or other torts committed by Landlord,
including any associated attorneys’ fees and disbursements;

 

  (20) costs relating to withdrawal liability or unfunded pension liability
under the Multi-Employer Pension Plan Act or similar Legal Requirement;

 

  (21) the cost of installing, operating and maintaining any specialty facility,
such as an observatory, lodging, broadcasting facilities, luncheon club,
athletic or recreational club, child care facility, auditorium, cafeteria or
Dining Facility, conference center or similar facilities;

 

  (22) any interest, fine, penalty or other late charges payable by Landlord,
whether incurred as a result of late payments of any nature, or otherwise,
including interest owed or credited to Tenant after the resolution of a dispute,
or otherwise, except, but only to the extent such interest, fine, penalty or
other late charge was incurred with respect to a payment which was the
responsibility of Tenant hereunder, and which Tenant did not make in a timely
fashion or at all;

 

  (23) expenses incurred by Landlord, if and to the extent such expenses are
incurred for the benefit of any retail tenants in the Building;

 

  (24) any compensation paid to clerks, attendants or other persons in
commercial concessions located in the Building operated by Landlord;

 

16



--------------------------------------------------------------------------------

  (25) costs incurred by Landlord which result from Landlord’s or any tenant’s
breach of a lease (including this lease) or Landlord’s negligence or willful
misconduct;

 

  (26) the cost of operating the entity that constitutes Landlord (in
contradistinction to the costs of operating and maintaining the Real Property),
including accounting fees, legal fees and any costs incurred by Landlord in
disputes with (a) the Building employees, or (b) third parties employed by
Landlord that are not engaged in Building operations, or (c) any Superior
Mortgagee (except to the extent that actions of any tenant may be in issue);

 

  (27) costs of Landlord’s charitable and political contributions; it being
understood and agreed that the type of expenditures set forth in
Section 3.1(b)(xii) shall not be deemed charitable and/or political
contributions;

 

  (28) costs to (i) during any Extension Term, comply with any existing
violation of Legal Requirements or insurance requirements in effect as of the
commencement of the First Extension Term but only to the extent such violation
did not arise during the Original Term, and (ii) correct any condition that
would constitute a Landlord misrepresentation under this lease;

 

  (29) expenses for which Landlord has received, or is entitled to receive,
reimbursement, credits, rebates or other consideration;

 

  (30) lease takeover costs or other tenant inducement costs incurred by
Landlord in connection with leases in the Building;

 

  (31) the cost of any expansions of the Building and any Operating Expenses
attributable to any such expansion of the Building;

 

  (32) damages and attorneys’ fees and disbursements and any other costs in
connection with any proceeding, judgment, settlement or arbitration award
resulting from any liability of Landlord and fines or penalties to the extent
any of the same are due to, or arise from, Landlord’s gross negligence (but for
purposes of fines and penalties, negligence) or willful misconduct, including
deductibles under any insurance policies covering such liabilities;

 

  (33)

insurance premiums, but only if and to the extent that Landlord is specifically
entitled to be reimbursed therefor by Tenant pursuant to this lease (other than
pursuant to this Article 3) or by any other tenant or other occupant of the
Building pursuant to its lease

 

17



--------------------------------------------------------------------------------

 

(other than pursuant to an operating expenses escalation clause contained
therein);

 

  (34) costs and expenses incurred by Landlord in connection with any obligation
of Landlord to indemnify any third party, including tenants and occupant of the
Building (including Tenant) pursuant to its lease or otherwise;

 

  (35) any rent loss or reserves for bad debts or rent loss;

 

  (36) the rental cost of items which (if purchased) would be capitalized and
excluded from Operating Expenses pursuant to the terms of this lease; and

 

  (37) costs expressly excluded from Operating Expenses by any other provision
of this lease.

No item of expense shall be counted more than once either as an inclusion in, or
an exclusion from, Operating Expenses, and any expense which should be
allocated, in accordance with GAAP between the Real Property, on the one hand,
and any other property owned by Landlord or a Landlord’s Affiliate, on the other
hand, shall be properly allocated in accordance therewith.

(c) “Operating Year” shall mean each calendar year in which occurs any part of
the Term.

(d) “Permitted Capital Expenditures” shall mean any repair or alteration which
should be capitalized in accordance with GAAP and that (1) is required to comply
with any Legal Requirement in respect of the Building or the use and occupation
thereof, and which is not included within the definition of Tenant Compliance
Capital Item, or (2) is made or installed for the purpose of reducing energy
consumption in the Building as a whole (and not with respect to any space
demised or demisable to any tenant, including Tenant) or reducing other
Operating Expenses for the Building as a whole. All Permitted Capital
Expenditures shall be amortized over its useful life (which useful life shall be
determined in accordance with GAAP if and to the extent that GAAP provides a
basis for determining such useful life (but in no event more than 15 years
unless it can be clearly demonstrated that the item in question has a materially
(i.e., 5 years or more) longer life), without reference to any provision of GAAP
or otherwise permitting the acceleration of any such amortization to a period of
amortization less than the useful life of the item in question. The useful life
of any such item shall be deemed to commence when such item has been installed
and has been made operational, and any dispute between Landlord and Tenant over
the useful life of an item shall be submitted to expedited arbitration in
accordance with the provisions of Article 37. Under no circumstance shall a
Permitted Capital Item include any item of repair or replacement the need for
which arises from Landlord’s negligence or willful misconduct.

 

18



--------------------------------------------------------------------------------

(e) [Intentionally Omitted]

(f) “Real Property” shall mean, collectively, the Building and all fixtures,
facilities, machinery and equipment used in the operation thereof, including,
but not limited to, all cables, fans, pumps, boilers, heating and cooling
equipment, wiring and electrical fixtures and metering, control and distribution
equipment, component parts of the HVAC, electrical, plumbing, elevator and any
life or property protection systems (including, without limitation, sprinkler
systems), window washing equipment and snow removal equipment), the Land, any
property beneath the Land, the curbs, sidewalks and plazas on and/or immediately
adjoining the Land, and all easements, air rights, development rights and other
appurtenances benefiting the Building or the Land or both the Land and the
Building.

(g) [Intentionally Omitted]

(h) “Taxes” shall mean (i) the real estate taxes, vault taxes, water and sewer
rents, use and occupancy taxes, licenses and permit fees and other governmental
levies and charges, assessments and special assessments and business improvement
district or similar charges levied, assessed or imposed upon or with respect to
the Real Property by any federal, state, municipal or other governments or
governmental bodies or authorities (after giving effect to any tax credits,
exemptions and abatements) and (ii) all taxes assessed or imposed with respect
to the rentals payable hereunder other than general income and gross receipts
taxes, or in respect of any franchise, easement, right, license or permit
appurtenant to the use of the Premises, and in the case of any item under clause
(i) or (ii), whether general and special, ordinary and extraordinary, unforeseen
and foreseen of any kind and nature whatsoever. If at any time during the Term
the methods of taxation prevailing on the date hereof shall be altered so that
in lieu of, or as an addition to or as a substitute for, the whole or any part
of such taxes under clause (i) or (ii), there shall be levied, assessed or
imposed upon or with respect to the Real Property (A) a tax, assessment, levy,
imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (B) any other such additional or
substitute tax, assessment, levy, imposition, fee or charge, then all such
taxes, assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “Taxes” for the
purposes hereof. Any dispute between Landlord and Tenant as to whether any
taxes, assessments, levies, impositions, fees or charges should be included in
Taxes as amounts which are includable on the basis that they are “in addition
to” Taxes in accordance with the proviso at the end of the immediately preceding
sentence shall be determined by expedited arbitration in accordance with the
provisions of Article 37. Notwithstanding anything to the contrary contained
herein, the term “Taxes” shall exclude any taxes imposed in connection with a
transfer of the Real Property or any refinancing thereof (for example but
without limitation, transfer taxes and mortgage recording taxes); it being
understood and agreed for the avoidance of doubt, Taxes shall include any
increase in the amount of any tax described in clause (i) and (ii) of this
paragraph due to any such

 

19



--------------------------------------------------------------------------------

transfer or refinancing, and shall further exclude any net income, franchise or
“value added” tax, inheritance tax or estate tax imposed or constituting a lien
upon Landlord or all or any part of the Building or the Land, except to the
extent, but only to the extent, that any of the foregoing are hereafter assessed
against owners or lessors of real property in their capacity as such (as opposed
to any such taxes which are of general applicability) in lieu of, in addition to
or as a substitute for, the whole or any part of such taxes described in clause
(i) and (ii) of this paragraph. Notwithstanding anything to the contrary
contained in this lease, if an assessed valuation of the Land or Building shall
include an assessed valuation amount allocable to (x) an addition of new space
in the Building made by or behalf of Landlord or any other party to which
Landlord may have conveyed such right (without suggesting that Landlord or any
other party shall have the right to add new space to the Building without
Tenant’s written consent, which consent Tenant shall have the right to withhold
in its sole discretion), or (x) to an addition of an amenity in the Building
made by or behalf of Landlord or any other party to which Landlord may have
conveyed such right which is not available for the use or benefit of Tenant
(without suggesting that Landlord or any other party shall have the right to add
any such amenity to the Building without Tenant’s written consent, which consent
Tenant shall have the right to withhold in its sole discretion), then in any
such case which occurs after the date of this lease, then the computation of
Taxes shall not include any amount which would otherwise constitute Taxes
payable by reason of the addition of such new space or amenity, as the case may
be.

(i) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the Term, or
such other period of twelve (12) months occurring during the Term as hereafter
may be duly adopted as the fiscal year for real estate tax purposes of the City
of New York and/or such other fiscal year on which a component of Taxes is
based.

(j) [Intentionally Omitted]

(k) [Intentionally Omitted]

(l) “Tenant’s Share” shall mean the fraction, expressed as a percentage, the
numerator of which shall be the number of rentable square feet included within
the Premises and the denominator of which shall be 1,869,752. For so long as the
Premises shall be deemed to contain ***[                    ]*** rentable square
feet, Tenant’s Share shall mean ***[                     percent (
        %)]***, comprised as follows:6

 

         floor

           %

         floor

           %

         floor

           %

 

6

Schedule of Tenant’s Share to be completed to reflect premises being leased.

 

20



--------------------------------------------------------------------------------

         floor

           %

         floor

           %

         floor

           %

         floor

           %

         floor

           %

[List areas of Lobby]

           %

[List areas of Basement]

           %

3.02. (a) Tenant shall pay to Landlord as Additional Charges for any portion of
a Tax Year occurring during the Term, an amount (herein called the “Tax
Payment”) equal to Tenant’s Share of the amount of Taxes for such Tax Year. The
Tax Payment for each Tax Year shall be due and payable in installments in the
same manner that Taxes for such Tax Year are due and payable by Landlord to the
City of New York. Tenant shall pay Tenant’s Share of each such installment
within thirty (30) days after the rendering of a statement therefor by Landlord
to Tenant, which statement shall be rendered by Landlord so as to require
Tenant’s Share of Taxes to be paid by Tenant ten (10) days prior to the date
such Taxes first become due to the taxing authority; provided that if Landlord
does not timely deliver a statement, then subject to the last sentence of
Section 3.05, Tenant’s obligation to make the applicable payment does not lapse,
but shall be made within thirty (30) days after rendering of the statement
therefor by Landlord to Tenant. The statement to be rendered by Landlord shall
set forth in reasonable detail the computation of Tenant’s Share of the
particular installment(s) being billed and shall include a copy of the tax bill
from the taxing authorities relevant to the computation of Tenant’s Tax Payment.
If there shall be any increase in the Taxes for any Tax Year, whether during or
after such Tax Year, or if there shall be any decrease in the Taxes for any Tax
Year, the Tax Payment for such Tax Year shall be appropriately adjusted and paid
or refunded, as the case may be, in accordance herewith. If during the Term,
Taxes are required to be paid to the appropriate taxing authorities in full or
in monthly, quarterly, or other installments, on any other date or dates than as
presently required, then at Landlord’s option and upon not less than thirty
(30) days prior written notice to Tenant, Tenant’s Tax Payments shall be
correspondingly accelerated or revised so that said Tenant’s Tax Payments are
due ten (10) days prior to the date payments are due to the taxing authorities.

(b) If Landlord shall receive a refund of Taxes for any Tax Year, Landlord shall
credit against the next occurring installments of Fixed Rent and Additional
Charges under this lease, or in the case of the last year of the Term refund to
Tenant, Tenant’s Share of the net refund (after deducting from such total refund
the reasonable and out-of-pocket costs and expenses, including, but not limited
to, appraisal, accounting and legal fees of obtaining the same to the extent
that such costs and expenses were not theretofore collected from Tenant for such
Tax Year) and Landlord shall promptly notify Tenant of the amount of Tenant’s
Share of such net refund inclusive of

 

21



--------------------------------------------------------------------------------

Tenant’s Share of any interest thereon received by Landlord and shall promptly
credit or refund such amount within thirty (30) days to Tenant; provided,
however, such payment or credit to Tenant shall in no event exceed Tenant’s Tax
Payment plus any such interest allocable to such Tenant’s Tax Payment paid for
such Tax Year to which such refund applies.

(c) Landlord shall, with respect to each Tax Year, initiate and pursue in good
faith an application and proceeding seeking a reduction in Taxes or the assessed
valuation of the Real Property (a “Certiorari Application”) to the extent that
(i) doing so would be reasonable and customary for landlords of Comparable
Buildings for the Tax Year in question (without taking into account any
considerations with respect to any other properties owned by Landlord or any
affiliate of Landlord in the City of New York), and (ii) so long as the Premises
consist of at least 750,000 rentable square feet (herein called the “Section
3.02 Minimum Leasing Requirement”), if Landlord does not intend to pursue a
Certiorari Application, Landlord obtains and provides to Tenant with respect to
such Tax Year a letter from a recognized certiorari attorney or consultant that,
in such person’s opinion, it would not be advisable or productive to bring any
such application or proceeding; provided, however, that if Landlord shall elect
not to initiate and pursue a Certiorari Application for any Tax Year, not later
than thirty (30) days prior to the last day on which Landlord would be entitled
to initiate a Certiorari Application, Landlord shall use commercially reasonable
efforts to give notice of such election (a “Certiorari Waiver Notice”) to
Tenant, which notice shall contain a statement in bold type and capital letters
stating “THIS IS A CERTIORARI WAIVER NOTICE.” If Landlord fails within such
thirty (30) day period to give to Tenant either (i) a Certiorari Waiver Notice
or (ii) a notice indicating that Landlord will initiate and pursue a Certiorari
Application, Landlord shall be deemed to have given to Tenant a Certiorari
Waiver Notice. For so long as the Section 3.02 Minimum Leasing Requirement is
satisfied, Tenant shall have the right within fifteen (15) days (time being of
the essence) after the giving (or deemed giving) of such Certiorari Waiver
Notice to give a notice to Landlord directing Landlord to initiate and pursue a
Certiorari Application (a “Certiorari Direction Notice”). In the event that
Tenant shall give a Certiorari Direction Notice to Landlord in accordance with
the provisions of the preceding sentence, Landlord shall initiate a Certiorari
Application prior to the last day on which it is entitled to initiate same and
shall pursue same in good faith. In connection with any Certiorari Application
relating to any Tax Year occurring during the Term that the tenant under this
lease is a Citigroup Tenant and the Section 3.02 Minimum Leasing Requirement is
satisfied, Tenant shall have the right to retain, at Tenant’s sole cost and
expense, its own certiorari counsel (hereinafter called “Tenant’s Certiorari
Counsel”), who shall have the right to consult with the counsel retained by
Landlord in connection with such Certiorari Application (“Landlord’s Certiorari
Counsel”) with respect to such Certiorari Application and any proceedings in
connection therewith, provided that Tenant’s Certiorari Counsel shall have first
executed and delivered to Landlord a confidentiality agreement in form and
substance reasonably acceptable to Landlord wherein Tenant’s Certiorari Counsel
shall agree to maintain in strict confidence and not to reveal to any

 

22



--------------------------------------------------------------------------------

third parties (other than Tenant, except as hereinafter set forth) any
confidential information concerning the Building or its operations that has not
otherwise been made public, except as may be required by applicable Legal
Requirements or by a court of competent jurisdiction or in connection with any
action or proceeding before a court of competent jurisdiction. In addition,
Tenant’s Certiorari Counsel shall not reveal any such confidential information
to Tenant, except to the extent necessary in the reasonable judgment of Tenant’s
Certiorari Counsel to enable Tenant to decide whether and how to exercise any
rights of Tenant set forth in this Section 3.02(c). Tenant shall be subject to
maintain the confidentiality of any and all such information on terms identical
to those by which Tenant’s Certiorari Counsel is bound and, in addition, Tenant
hereby expressly acknowledges and agrees that it shall not have the right to use
such information for any other purpose whatsoever (including, without
limitation, in connection with any fair market rental determination under
Article 36, except to the extent that all or a portion of such information has
been made known to Tenant by other sources (e.g., public filings or the
brokerage community). Subject to the provisions of the preceding two sentences,
Landlord shall cause Landlord’s Certiorari Counsel to communicate with Tenant’s
Certiorari Counsel to the extent necessary to keep Tenant’s Certiorari Counsel
advised as to the status of the Certiorari Application(s) in question and the
strategies employed or to be employed by Landlord and Landlord’s Certiorari
Counsel in connection therewith, and Tenant and Tenant’s Certiorari Counsel may
make recommendations to Landlord’s Certiorari Counsel with respect to such
Certiorari Application(s), which recommendations Landlord and Landlord’s
Certiorari Counsel shall reasonably consider but not be under any obligation to
act upon. Tenant’s Certiorari Counsel shall have the right to attend meetings,
but shall not participate in meetings, between Landlord and/or Landlord’s
Certiorari Counsel and the New York City Department of Finance Assessor’s Office
with respect to any such Certiorari Applications. Notwithstanding anything to
the contrary set forth in this Section 3.02(c), Landlord shall have the right to
settle any and all certiorari proceedings with respect to the Real Property,
provided that Landlord shall act in a commercially reasonable manner and as if
this Real Property were Landlord’s only property, and Tenant, for itself and its
immediate and remote subtenants and successors in interest hereunder, hereby
waives, to the extent permitted by law, any right Tenant may now or in the
future have to protest or contest any Taxes or to bring any application or
proceeding seeking a reduction in Taxes or assessed valuation or otherwise
challenging the determination of such settlement.

(d) In respect of any Tax Year which begins prior to the Commencement Date or
terminates after the Expiration Date, the Tax Payment in respect of such Tax
Year or tax refund pursuant to Section 3.02(b) therefor shall be prorated to
correspond to that portion of such Tax Year occurring after the Commencement
Date and prior to the Expiration Date.

(e) Tenant shall pay to Landlord within thirty (30) days after Landlord submits
a bill therefor, together with reasonable documentation thereof, Tenant’s Share
of any reasonable out-of-pocket expenses incurred by Landlord in

 

23



--------------------------------------------------------------------------------

contesting any items comprising Taxes and/or the assessed value of the Real
Property, including in connection with a Certiorari Application, except to the
extent, if any, that such expenses shall have already been deducted by Landlord
from a tax refund pursuant to Section 3.02(b) or included in Operating Expenses
pursuant to Section 3.01(b).

3.03. (a) For each Operating Year or any part thereof which shall occur during
the Term, Tenant shall pay an amount (herein called the “Operating Payment”)
equal to Tenant’s Share of Operating Expenses for such Operating Year.

(b) If during any Operating Year (i) any rentable space in the Building shall be
vacant or unoccupied, and/or (ii) the tenant or occupant of any space in the
Building undertook to perform work or services therein in lieu of having
Landlord (or Landlord’s affiliates) perform the same and the cost thereof would
have been included in Operating Expenses, then, in any such event(s), the
Operating Expenses for such period which would vary with the percentages of
occupancy of the Building or the percentages of tenants or occupants for which
work or services are performed by Landlord (or Landlord’s affiliates) shall be
reasonably adjusted to reflect as closely as possible the variable Operating
Expenses that actually would have been incurred if such space had been occupied
or if Landlord (or Landlord’s affiliates) had performed such work or services,
as the case may be. By way of example, if during an Operating Year forty percent
(40%) of the rentable space in the Building were vacant and as a result thereof
Landlord’s actual cost of providing base building cleaning to rentable space in
the Building were reduced by thirty (30%) rather than forty (40%) percent due to
economies of scale or for any other reason, then the line item for base building
cleaning provided to rentable space in the Building for such Operating Year
would be increased by the same thirty (30%) percent, rather than forty
(40%) percent, to reflect as closely as possible the variable Operating Expenses
that actually would have been incurred if such space had been occupied.

(c) Landlord may furnish to Tenant, prior to the commencement of each Operating
Year a written statement setting forth in reasonable line-item detail Landlord’s
reasonable estimate of the Operating Payment for such Operating Year. In the
event that such estimate of the Operating Payment reflects an increase in total
Operating Expenses for the Real Property of more than three (3%) percent in
excess of the total Operating Expenses for the previous calendar year (including
the Operating Year prior to the Restated Commencement Date for which Tenant
shall provide the detail), such estimate shall be accompanied by a reasonably
detailed explanation of such increase. In the event that Tenant disputes an
estimate of the Operating Payment which reflects an increase in total Operating
Payments for the Real Property of more than seven (7%) percent in excess of the
total Operating Payments for the previous calendar year, Tenant shall have the
right to challenge such estimate substantially in the manner set forth in
Section 3.03(e). Tenant shall pay to Landlord on the first day of each month
during the Operating Year in which the Operating Payment will be due, an amount
equal to one-twelfth (1/12th) of such estimate of the Operating

 

24



--------------------------------------------------------------------------------

Payment for such Operating Year. If, however, Landlord shall not furnish any
such estimate for an Operating Year or if Landlord shall furnish any such
estimate for an Operating Year subsequent to the commencement thereof, then
(i) until the first day of the month following the month in which such estimate
is furnished to Tenant, Tenant shall pay to Landlord on the first day of each
month an amount equal to the monthly sum payable by Tenant to Landlord under
this Article 3 in respect of the last month of the preceding Operating Year;
(ii) after such estimate is furnished to Tenant, Landlord shall give notice to
Tenant stating whether the installments of the Operating Payment previously made
for such Operating Year were greater or less than the installments of the
Operating Payment to be made for the Operating Year in which the Operating
Payment will be due in accordance with such estimate, and (A) if there shall be
a deficiency, Tenant shall pay the amount thereof within thirty (30) days after
demand therefor, or (B) if there shall have been an overpayment, Landlord shall
within thirty (30) days of such notice refund to Tenant the amount thereof,
failing which any unpaid amount shall bear interest at the Interest Rate from
the thirty-first (31st) day after such notice until such amount is paid to
Tenant; and (iii) on the first day of the month following the month in which
such estimate is furnished to Tenant and monthly thereafter throughout the
remainder of such Operating Year Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12th) of the Operating Payment shown on such estimate. Landlord
may, during each Operating Year, furnish to Tenant a revised statement of
Landlord’s reasonable estimate of the Operating Payment for such Operating Year,
and in such case, the Operating Payment for such Operating Year shall be
adjusted and paid or refunded or credited as the case may be, substantially in
the same manner as provided in the preceding sentence (with Tenant having the
right to dispute any increase of more than seven (7%) percent as provided
above).

(d) Landlord shall furnish to Tenant a Landlord’s Statement for each Operating
Year (and shall use reasonable efforts to do so within one hundred twenty
(120) days after the end of each Operating Year). If Landlord fails to deliver
any such Landlord’s Statement to Tenant within three hundred sixty-five
(365) days after the end of an Operating Year (the “Outside Date”), then
notwithstanding anything to the contrary contained herein, until such time as
such Landlord’s Statement is so delivered to Tenant, Tenant’s obligation to make
Operating Payments to Landlord shall be deferred. Tenant’s obligation to pay to
Landlord any deferred amounts that were properly payable as Operating Payments
during such period of deferral shall be paid within thirty (30) days following
delivery of the Landlord’s Statement. Such statement shall be in the form
attached to this lease as Exhibit C and shall set forth in reasonable line-item
detail the Operating Expenses for such Operating Year. If the Landlord’s
Statement shall show that the sums paid by Tenant, if any, under Section 3.03(c)
exceeded the Operating Payment to be paid by Tenant for the Operating Year for
which such Landlord’s Statement is furnished, Landlord shall refund to Tenant
the amount of such excess within thirty (30) days, failing which any unpaid
amount shall bear interest at the Interest Rate from the thirty-first (31st) day
after such demand until such amount is paid to Tenant, provided that if Landlord
had failed to furnish Landlord’s Statement to Tenant by the Outside

 

25



--------------------------------------------------------------------------------

Date, any Tenant’s overpayment shall bear interest at the Interest Rate from the
last day of the Operating Year to which such Operating Expenses relate, until
such time as Landlord pays to Tenant such overpayment together with accrued
interest in full; and if the Landlord’s Statement for such Operating Year shall
show that the sums so paid by Tenant were less than the Operating Payment to be
paid by Tenant for such Operating Year, Tenant shall pay the amount of such
deficiency within thirty (30) days after demand therefor, failing which any
unpaid amount shall bear interest at the Interest Rate from the thirty-first
(31st) day after such demand until such amount is paid to Landlord.

(e) (i) Tenant, upon reasonable notice given within one hundred fifty (150) days
of its receipt of any Landlord’s Statement, may elect to have Tenant’s Audit
Representative (as designated in such notice) examine such of Landlord’s books
and records (collectively “Records”) as are relevant to the Landlord’s Statement
in question, together with reasonable supporting data therefor. Landlord hereby
agrees to maintain and preserve Landlord’s Records with respect to each
Operating Year for a period of at least five (5) years following the delivery of
the Landlord’s Statement with respect thereto. In making such examination,
Tenant agrees, and shall cause its Audit Representative to agree, to keep
confidential (A) any and all information contained in such Records and (B) the
circumstances and details pertaining to such examination and any dispute or
settlement between Landlord and Tenant arising out of such examination, except
as may be required (1) by applicable Legal Requirements or (2) by a court of
competent jurisdiction or arbitrator or in connection with any action or
proceeding before a court of competent jurisdiction or arbitrator, or (3) to
Tenant’s attorneys, accountants and other professionals in connection with any
dispute between Landlord and Tenant; and Tenant will confirm and cause its Audit
Representative to confirm such agreement in a separate written agreement, if
requested by Landlord. If Tenant shall not give such notice within such one
hundred fifty (150) day period, then the Landlord’s Statement as furnished by
Landlord shall be conclusive and binding upon Tenant. Tenant shall, not be
precluded from disputing a Landlord’s Statement that is given following the end
of an Operating Year whether or not Tenant disputed a prior Landlord’s Statement
for estimates of the Operating Payment for said Operating Year, provided that
notice of such dispute is delivered within the 150-day time period described
above. Tenant shall, at Tenant’s expense, have the right to obtain copies and/or
make abstracts of the Records as it may request in connection with its
verification of any such Landlord’s Statement, subject to the foregoing
confidentiality provisions. For purposes hereof, the term “Audit Representative”
shall mean either (x) any third party designated by Tenant, or (y) an employee
of Tenant. Notwithstanding anything to the contrary contained herein, if and
only if any examination pursuant to this Section 3.03(e) results in a finding of
a Significant Discrepancy with respect to any Particular Item of Operating
Expenses, Tenant, upon reasonable prior notice given within thirty (30) days
after such finding, may elect (or cause its Audit Representative) to examine or
re-examine such Records as are directly relevant to such Particular Item as
included in the Operating Statements for the prior three (3) years during the
Term, as required pursuant to this Section 3.03(e). If Tenant shall not give
timely notice under this Section 3.03(e) with respect to any finding

 

26



--------------------------------------------------------------------------------

of a Significant Discrepancy it shall be deemed to have waived its right of
examination under this Section 3.03(e) with respect thereto. For purposes
hereof:

(aa) A finding of a “Significant Discrepancy” shall be deemed to have been made
with respect to a Particular Item only if it is determined pursuant to an
arbitration conducted in accordance with the provisions of Article 37, that the
Particular Item in question was inappropriately included by Landlord in
Operating Expenses.

(bb) The term “Particular Item” shall mean a discrete item or sub-item of an
Operating Expense and shall be construed narrowly. Thus, for example, if it is
determined pursuant to an arbitration conducted in accordance with the
provisions of Article 37, that in computing the amount of labor savings from the
installation of an automatic elevator Landlord has inappropriately included an
excessive amount in respect of vacation pay, the Particular Item for purposes
hereof shall be deemed to be an inappropriate inclusion of such excessive amount
of vacation pay in the computation of cost savings resulting from the
installation of such automatic elevator, and not any broader item, such as the
entire calculation of cost savings resulting from the installation of such
automatic elevator.

(ii) In the event that Tenant, after having reasonable opportunity to examine
the Records (but in no event more than one hundred fifty (150) days from the
date on which the Records are made available to Tenant unless Tenant is delayed
by Landlord in commencing or prosecuting such examination, in which case such
one hundred fifty (150) day period shall be extended by one (1) day for each day
of such delay caused by Landlord), shall disagree with the Landlord’s Statement,
then Tenant may send a written notice (“Tenant’s Statement”) to Landlord of such
disagreement, specifying the basis for Tenant’s disagreement. Landlord and
Tenant shall attempt to resolve such disagreement. If they are unable to do so
within thirty (30) days, Landlord and Tenant shall designate a Certified Public
Accountant (the “Arbiter”) whose determination made in accordance with this
Section 3.03(e)(ii) shall be binding upon the parties and any such determination
so made in accordance herewith may be entered as a judgment in any court of
competent jurisdiction including, without limitation, if the Arbiter determines
that the Operating Payment should be lower than the amount determined by Tenant
or higher than the amount determined by Landlord. If the Arbiter shall determine
that the amount charged by Landlord as the Operating Payment does not exceed the
actual Operating Payment by two percent (2%) or more of the Operating Payment
(herein called the “Overpayment Threshold”), then Tenant shall pay the cost of
the Arbiter, otherwise, Landlord shall pay the cost of the Arbiter. If the
Arbiter shall determine that the amount charged by Landlord as the Operating
Payment exceeds the actual Operating Payment by more than the Overpayment
Threshold, then in addition to the amount over paid by Tenant (which Landlord
shall always be responsible irrespective of whether the overpayment exceeds the
Overpayment Threshold), Landlord shall pay the cost of Tenant’s Audit
Representative (unless Tenant’s Audit

 

27



--------------------------------------------------------------------------------

Representative is an employee of Tenant) in connection with such examination of
the Records and arbitration proceeding, not to exceed an amount equal to
$100,000. The payment made by Landlord pursuant to the immediately preceding
sentence shall be in addition to the refund of any overpayment required to be
made by Landlord to Tenant pursuant to the terms hereof, together with interest
on such refund if applicable in accordance with the terms hereof. The Arbiter
shall be a member of an independent certified public accounting firm having at
least ten (10) accounting professionals and having at least ten (10) years of
experience in commercial real estate accounting and, in particular, office
building operating expense statements. In the event that Landlord and Tenant
shall be unable to agree upon the designation of the Arbiter within thirty
(30) days after receipt of notice from the other party requesting agreement as
to the designation of the Arbiter, which notice shall contain the names and
addresses of two or more Certified Public Accountants meeting the same
qualifications set forth in the preceding sentence with respect to the Arbiter
who are acceptable to the party sending such notice (any one of whom, if
acceptable to the party receiving such notice as shall be evidenced by notice
given by the receiving party to the other party within such thirty (30) day
period, shall be the agreed upon Arbiter), then either party shall have the
right to request the American Arbitration Association (herein called the “AAA”)
(or any organization which is the successor thereto) to designate as the Arbiter
a Certified Public Accountant meeting such qualifications, and whose
determination made in accordance with this Section 3.03(e)(ii) shall be
conclusive and binding upon the parties, and the cost charged by the AAA (or any
organization which is the successor thereto) for designating such Arbiter shall
be borne by the party that is responsible for the cost of the Arbiter in
accordance with the preceding provisions of this Section 3.03(e)(ii). In
rendering such determination such Arbiter shall not add to, subtract from or
otherwise modify the provisions of this lease. Notwithstanding the foregoing
provisions of this section, Tenant, pending the resolution of any contest
pursuant to the terms hereof, shall continue to pay all sums as determined to be
due in the first instance by such Landlord’s Statement and upon the resolution
of such contest, suitable adjustment shall be made in accordance therewith with
appropriate payment to be made to Landlord by Tenant or refund to be made by
Landlord to Tenant (or credit allowed Tenant against Fixed Rent and Additional
Charges becoming due) if required thereby, including, in either case, interest
from the date that Tenant’s Statement was delivered to Landlord at an annual
rate equal to the Interest Rate.

3.04. Subject to the last sentence of Section 3.05, the expiration or
termination of this lease during any Tax Year or Operating Year (for any part or
all of which there is a Tax Payment or Operating Payment under this Article 3)
shall not affect the rights or obligations of the parties hereto respecting such
payment and any Landlord’s Statement or tax bill, as the case may be, relating
to such payment may be sent to Tenant subsequent to, and all such rights and
obligations shall survive, any such expiration or termination. Any payments due
under such Landlord’s Statement or tax bill, as the case may be, shall be
payable within thirty (30) days after such statement or bill is sent to Tenant.

 

28



--------------------------------------------------------------------------------

3.05. Subject to the further provisions of this Section 3.05, Landlord’s failure
to render or delay in rendering a Landlord’s Statement with respect to any
Operating Year or any component of the Operating Payment shall not prejudice
Landlord’s right to thereafter render a Landlord’s Statement with respect to any
such Operating Year or any such component, nor shall the rendering of a
Landlord’s Statement for any Operating Year prejudice Landlord’s right to
thereafter render a corrected Landlord’s Statement for such Operating Year.
Subject to the further provisions of this Section 3.05, Landlord’s failure to
render or delay in rendering a bill with respect to any installment of Taxes
shall not prejudice Landlord’s right to thereafter render such a bill for such
installment, nor shall the rendering of a bill for any installment prejudice
Landlord’s right to thereafter render a corrected bill for such installment.
Notwithstanding anything to the contrary contained in this lease, in the event
Landlord fails to give a Landlord’s Statement for Operating Expenses (or a
corrected Landlord’s Statement) or a bill for Taxes (or a corrected bill) to
Tenant for any Tax Year or Operating Year, as the case may be, on or before the
date which is three (3) years after the last day of the Tax Year to which such
bill for Taxes applies or the Operating Year to which such Landlord’s Statement
applies, as applicable, then Landlord shall be deemed to have waived the payment
of any then unpaid Additional Charges which would have been due pursuant to said
Landlord’s Statement or bill for Taxes, as the case may be.

3.06. In respect of any Operating Year which begins prior to the Commencement
Date or terminates after the Expiration Date, the Operating Payment in respect
of such Operating Year shall be prorated accordingly.

ARTICLE 4

Fire Stairs

4.01. Tenant and its employees, contractors, invitees and other permitted
occupants of the Premises shall have a non-exclusive right to use the fire
stairwell(s) serving the Premises (the “Fire Stairs”) for the sole purpose of
access between the floors of the Building on which the Premises are located, at
no additional rental charge to Tenant, provided that (1) such use shall be
permitted by, and at all times in accordance with, all Legal Requirements;
(2) Tenant shall obtain all necessary governmental and regulatory approvals for
the use of the Fire Stairs, if any are so required; (3) Tenant shall comply with
all of Landlord’s reasonable rules and regulations adopted from time to time
with respect thereto; (4) access doors to the Fire Stairs shall never be propped
or blocked open; (5) Tenant shall not store or place anything in the Fire Stairs
or otherwise impede ingress thereto or egress therefrom; (6) Tenant shall not
permit or suffer any of its employees, agents or contractors to use any portion
of the Fire Stairs other than for ingress and egress between the different
floors of the Premises, except in case of emergency, and shall be responsible
for assuring that Tenant’s employees do not use the Fire Stairs for loitering or
any other purpose other than ingress and egress between the different floors of
the Premises and use in the event of a fire or other Emergency; (7)

 

29



--------------------------------------------------------------------------------

subject to Legal Requirements, including applicable reentry rules and
regulations from time to time in effect, if Tenant locks off any reentry doors
in the Fire Stairs, Tenant shall, at its sole cost and expense, tie such locking
devices into the base Building fire alarm and life safety system; (8) subject to
Legal Requirements, including applicable reentry rules and regulations from time
to time in effect, Tenant may elect, at its sole cost and expense, to install a
card access system reasonably satisfactory to Landlord on all non-reentry doors
between the Fire Stairs and the floors of the Premises; (9) install cosmetic
enhancements to the Fire Stairs, subject to and accordance with all the
provisions of Article 8 hereof; and (10) Tenant shall tie Tenant’s security
system into the Building security system so that, among other things, the
Building security system can distinguish between an authorized entry into the
Fire Stairs by one of Tenant’s employees and an unauthorized entry by another
party. Tenant shall provide Landlord with a “master” card key so that Landlord
shall have access through each entry door. Tenant shall be solely responsible
for the operation of the locking system on the doors from the Fire Stairs to the
Premises and hereby waives any and all claims against Landlord arising out of or
in connection with parties gaining access to and from the Premises through the
Fire Stairs unless caused by the negligence or willful act of Landlord or any of
Landlord’s employees, agents or contractors. All of the provisions of the Lease
in respect of liability insurance and indemnification shall apply to the Fire
Stairs, as if same were part of the Premises. Tenant may paint the Fire Stairs
and install light fixtures therein and make such other Alterations as Landlord
shall approve, which approval shall be granted or withheld in accordance with
the terms of this Lease. Tenant shall be responsible for any additional cleaning
costs with respect to the use of the Fire Stairs by Tenant but only to the
extent such additional cleaning is solely required as a result of Tenant’s use.

ARTICLE 5

Subordination

5.01. Subject to the provisions of any Conforming SNDA between Tenant and any
Superior Mortgagee and/or Superior Lessor, this lease, and all rights of Tenant
hereunder, are and shall be subject and subordinate to all ground leases,
overriding leases and underlying leases of the Land and/or the Building
hereafter existing and all mortgages which may now or hereafter affect the
Premises, whether or not such mortgages shall also cover other lands and/or
buildings and/or leases, to each and every advance made or hereafter to be made
under such mortgages, and to all renewals, modifications, replacements and
extensions of such leases and mortgages and spreaders and consolidations of such
mortgages. Any mortgage to which this lease is, at the time referred to, subject
and subordinate is herein called “Superior Mortgage” and the holder of a
Superior Mortgage is herein called “Superior Mortgagee”, and any lease to which
this lease is, at the time referred to, subject and subordinate is herein called
“Superior Lease” and the lessor of a Superior Lease is herein called “Superior
Lessor.”

 

30



--------------------------------------------------------------------------------

5.02. Landlord hereby represents and warrants that ***[(i) as of the date hereof
there are no Superior Leases]***7 and (ii) the only existing Superior Mortgage
as of the date hereof is that certain [                                        ]
(such mortgage being herein called the “Existing Superior Mortgage”).

5.03. (a) Tenant hereby acknowledges its receipt of a fully-executed
subordination, non-disturbance and attornment agreement (herein called an “SNDA
Agreement”) with respect to the Existing Superior Mortgage in the form annexed
hereto as Exhibit D.

(b) With respect to any and all future Superior Mortgages and Superior Leases,
the provisions of Section 5.01 shall be conditioned upon the execution and
delivery by and between Tenant and any such Superior Mortgagee or Superior
Lessee, as the case may be, of a subordination, non-disturbance and attornment
agreement substantially in the form of Exhibit D annexed hereto with respect to
a Superior Mortgagee (herein called a “Superior Mortgagee SNDA Agreement”) with
such commercially reasonable modifications as such Superior Mortgagee shall
require, provided that such modifications do not increase Tenant’s monetary
obligations as set forth in this lease or in Exhibit D, modify the Term, or
otherwise increase Tenant’s obligations or liabilities or decrease or adversely
affect Tenant’s rights as set forth in this lease or in Exhibit D to more than a
de minimis extent. Any dispute by Tenant that the form of the Superior Mortgagee
SNDA Agreement utilized by the Superior Mortgagee does not meet the requirements
set forth in this Section 5.03(b) shall be resolved by arbitration pursuant to
Article 37.

ARTICLE 6

Quiet Enjoyment

6.01. So long as this lease has not expired or otherwise been terminated as
herein provided, Tenant shall peaceably and quietly have, hold and enjoy the
Premises without hindrance, ejection or molestation by Landlord or any person
lawfully claiming through or under Landlord, subject, nevertheless, to the
provisions of this lease and to Superior Mortgages. This covenant shall be
construed as a covenant running with the Land, and is not, nor shall it be
construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Real Property and only so long as such interest shall
continue, and thereafter Landlord shall be relieved of all liability hereunder
thereafter arising and this covenant shall be binding only upon subsequent
successors in interest of Landlord’s interest in this lease, to the extent of
their respective interests, as

 

7

Revise if factually inaccurate as of the Commencement Date.

 

31



--------------------------------------------------------------------------------

and when they shall acquire the same, and so long as they shall retain such
interest, but nothing contained herein shall be deemed to relieve Landlord of
any liability of Landlord which has accrued or arisen through the date on which
Landlord transfers its interest in the Premises to a third party.

ARTICLE 7

Assignment, Subletting and Mortgaging

7.01. Subject to the provisions of this Article 7, Tenant may (a) assign or
otherwise transfer this lease or the term and estate hereby granted without
Landlord’s consent, provided that (i) no assignee of this lease shall be a
person that is entitled to sovereign immunity, (ii) no assignee shall be a party
whose principal business is owning and/or operating real property, (iii) such
assignee shall meet the requirements of clauses (i) and (ii) of Section 35.17
and, if requested by Landlord, shall certify the same to Landlord, and (iv) the
Guaranty shall remain in full force and effect and/or (b) sublet the Premises or
any part thereof (including, without limitation, any portion of the roof) and
allow the same to be used, occupied and/or utilized by anyone other than Tenant
at any time and from time to time without Landlord’s consent, provided and upon
the condition that (i) this lease and the Guaranty are in full force and effect,
(ii) the sublease or occupancy by any subtenant conforms with the provisions of
Sections 7.06 and 7.07, (iii) no subtenant shall be a person that is entitled to
sovereign immunity, (iv) each subtenant shall meet the requirements of clauses
(i) and (ii) of Section 35.17 and, if requested by Landlord, shall certify the
same to Landlord, and (v) no sublease or use by any subtenant shall be for a
Prohibited Use. A list of subleases and other third party agreements that
encumber the Real Property as of the date hereof is attached hereto as Schedule
3 (herein called “Current Occupancy Agreements”). Landlord acknowledges that
Tenant is entitled to all revenue generated prior to and during the Term from
the Current Occupancy Agreements as well as from any other subleases, licenses,
assignments or other agreements entered into by Tenant prior to or during the
Term with respect to all or any portion of the Real Property and Tenant
acknowledges that it is responsible for all obligations of the lessor under the
Current Occupancy Agreements whether arising before or after the date of this
lease.

7.02. For purposes of this lease, the following terms shall have the following
meanings:

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity which, directly or indirectly, controls, is controlled by, or is under
common control with, the person or entity in question.

“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
whether

 

32



--------------------------------------------------------------------------------

through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, a person shall be deemed to have “control” of a
public corporation if it is the largest shareholder of such corporation and owns
or has voting control over not less than twenty-five percent (25%) of all of the
then voting stock of such corporation.

“Corporate Successor” shall mean either (i) any corporation or other entity
which is a successor to a Citigroup Tenant by merger, consolidation or
reorganization or (ii) a purchaser of all or substantially all of the assets of
a Citigroup Tenant.

“Named Tenant” shall mean Citigroup Capital Markets Inc.

“Citigroup Tenant” shall mean any tenant under this lease from time to time that
is either (i) the Named Tenant, (ii) an Affiliate of the Named Tenant, (iii) an
immediate or remote Corporate Successor of either the Named Tenant or an
Affiliate of the Named Tenant or (iv) an Affiliate of any such immediate or
remote Corporate Successor.

7.03. If this lease be assigned, Landlord may collect rent from the assignee. If
the Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this lease, Landlord may, after
Tenant has defaulted in its obligations hereunder beyond notice and the
expiration of any applicable cure periods, collect rent from the subtenant or
occupant. In either event, Landlord may apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 7.01 or any other provision of this lease, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance by Tenant of Tenant’s obligations under this lease.

7.04. Any assignment or transfer of this lease shall be made only if, and shall
not be effective until, the assignee or transferee (except in the case where
Tenant and such assignee are the same legal entity) shall execute, acknowledge
and deliver to Landlord an agreement whereby the assignee shall assume, from and
after the effective date of such assignment (or, in the case of an entity which
has purchased all or substantially all of Tenant’s assets or which is a
successor to Tenant by merger, acquisition, consolidation or change of control,
from and after the Commencement Date) the obligations of this lease on the part
of Tenant to be performed or observed and whereby the assignee shall agree that
the provisions of this Article 7 shall, notwithstanding such assignment or
transfer, continue to be binding upon such assignee in respect of all future
assignments and transfers, and Guarantor delivers a ratification of the Guaranty
in form and substance satisfactory to Landlord. The Named Tenant and any
subsequent assignor or transferor of this lease covenants that, notwithstanding
any assignment or transfer, whether or not in violation of the provisions of
this lease, and notwithstanding the acceptance of any of the Fixed Rent and/or
Additional Charges by

 

33



--------------------------------------------------------------------------------

Landlord from an assignee, transferee, or any other party, the Named Tenant (and
any subsequent assignor or transferor of this lease) shall remain fully liable
for the payment of the Fixed Rent and Additional Charges and for the other
obligations of this lease on the part of Tenant to be performed or observed.

7.05. (a) The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Landlord extending the time of, or modifying any of the obligations of, this
lease, or by any waiver or failure of Landlord to enforce any of the obligations
of this lease; provided however, that in the case of any modification of this
lease after an assignment of this lease which increases the obligations of or
decreases the rights of Tenant (an “Adverse Assignee Modification”), the Named
Tenant and any subsequent assignor of this lease that is a Citigroup Tenant
shall not be liable for any such increase or decrease unless it has given its
written consent thereto (which consent may be granted or withheld in such
party’s sole discretion), provided and on the condition that the Tenant under
this lease at the time of such modification is not Named Tenant or a Citigroup
Tenant (an “Unaffiliated Assignee”) and Landlord has been notified in writing
thereof; provided, further, however, that, subject to the proviso below, none of
the following shall be deemed to be an Adverse Assignee Modification: (A) the
exercise of one (1) or more Extension Options hereunder and (B) one (1) or more
extensions of the Term by an Unaffiliated Assignee where the terms of any such
extension do not strictly conform to the terms of the corresponding Extension
Option (other than the length of the term of the extension, which must confirm
to the length of the term of the corresponding Extension Option); provided that
the Named Tenant, Guarantor and any subsequent assignor of this lease that is a
Citigroup Tenant shall not be liable for any increase in obligations in excess
of, or decrease in rights below, that which would have occurred had such
Unaffiliated Assignee exercised the corresponding Extension Option in strict
accordance with the terms of this lease.

(b) Except as otherwise provided in this Article, the listing of any name other
than that of Tenant, whether on the doors of the Premises or the Building
directory, or otherwise, shall not operate to vest any right or interest in this
lease or in the Premises.

(c) Any assignment, sublease, license or other transfer, and any mortgage,
pledge, encumbrance or other hypothecation, made in violation of the provisions
of this Article 7 shall be null and void.

7.06. No sublease shall be for a term (including any renewal rights contained in
the sublease) extending beyond the day prior to one day prior to the Expiration
Date, except that a sublease may provide for one or more options to extend the
term thereof beyond the then current Term; provided that (a) such option shall
be

 

34



--------------------------------------------------------------------------------

conditioned on the timely and effective exercise by Tenant of Tenant’s option
under this lease to extend the term hereof for the applicable Extension Term and
(b) each such extension of the term of such sublease shall end no later than one
day prior to the end of the applicable Extension Term.

7.07. With respect to each and every sublease or subletting under the provisions
of this lease entered into after the date hereof (other than the Current
Occupancy Agreements), it is further agreed that:

(a) No such sublease shall be valid, and no subtenant shall take possession of
the Premises or any part thereof, until an executed counterpart of the Sublease
Document has been delivered to Landlord;

(b) Each such sublease shall provide that, subject to the provisions of any
Landlord’s Nondisturbance Agreement between Landlord and the subtenant
thereunder, such sublease shall be subject and subordinate to this lease and to
any matters to which this lease is or shall be subordinate, and that in the
event of termination, reentry or dispossess by Landlord under this lease
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not be (i) liable for any previous
act or omission of Tenant under such sublease, (ii) subject to any credit,
offset, claim, counterclaim, demand or defense which such subtenant may have
against Tenant, (iii) bound by any previous modification of such sublease not
consented to by Landlord or by any previous payment of any amount due under this
lease more than one (1) month in advance of the due date thereof, (iv) bound by
any covenant of Tenant to undertake or complete any construction of the Premises
or any portion thereof, (v) required to account for any security deposit of the
subtenant other than any security deposit actually delivered to Landlord by
Tenant, (vi) responsible for any monies (including without limitation any work
allowance) owing by Tenant to the credit of subtenant, (vii) bound by any
obligation to make any payment to such subtenant or grant any credits, except
for services, repairs, maintenance and restoration provided for under the
sublease to be performed after the date of such attornment, or (viii) required
to remove any person occupying the Premises or any part thereof (the matters
described in the foregoing clauses (i) through (viii) being herein collectively
called the “Excluded Obligations”);

(c) The provisions of Section 18.02 shall apply in connection with any claim
made by any subtenant against Landlord or any Landlord Party in connection with
the Excluded Obligations; and

(d) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, except in compliance with this Article 7. A sublease meeting all of the
requirements set forth in this Section is herein called a “Sublease Document”.

 

35



--------------------------------------------------------------------------------

7.08. Each subletting shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this lease. Tenant shall and will
remain fully liable for the payment of the Fixed Rent and Additional Charges due
and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this lease on the part
of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this lease, and any such violation shall
be deemed to be a violation by Tenant. Tenant further agrees that
notwithstanding any such subletting, no other and further subletting of the
Premises by Tenant or any person claiming through or under Tenant shall or will
be made except upon compliance with and subject to the provisions of this
Article.

7.09. (a) For purposes hereof, the term “Landlord’s Non-Disturbance Agreement”
shall mean a Non-Disturbance Agreement substantially in the form annexed hereto
as Exhibit E.

(b) Landlord shall, within fifteen (15) Business Days after Tenant’s request
accompanied by an executed counterpart of a Qualifying Sublease, deliver a
Landlord’s Non-Disturbance Agreement to Tenant and the subtenant under such
Qualifying Sublease.

(c) For purposes hereof, the term “Qualifying Sublease” shall mean a direct
sublease:

(i) with a subtenant that, in Landlord’s reasonable judgment, is engaged in a
business which is in keeping with the then standards of the Building which are
consistent with Comparable Buildings;

(ii) with a subtenant that is not a disreputable person;

(iii) which is with a subtenant which is not entitled to sovereign immunity, and
which meets the requirements of clauses (i) and (ii) of Section 35.17 and , if
requested by Landlord, shall certify same to Landlord, and whose intended use of
the Premises, or the relevant part thereof, will not violate the terms of this
lease and is in keeping with the standards of the Building which are consistent
with Comparable Buildings;

(iv) which is with a subtenant which has, or whose guarantor of such subtenant’s
obligations under such Qualifying Sublease (which guarantee shall be in a form
reasonably acceptable to Landlord) has, as of the date of execution of such
Qualifying Sublease, a net worth, exclusive of good will, computed in accordance
with GAAP, equal to or greater than ten (10) times the annual Minimum Sublease
Rent and Landlord has been provided with proof thereof reasonably satisfactory
to Landlord;

 

36



--------------------------------------------------------------------------------

(v) which meets all of the applicable requirements of this Article 7 (including,
without limitation, the provisions of Section 7.07);

(vi) which demises not less than three (3) full contiguous Office Floors;

(vii) which demises the highest or lowest full Office Floor of the Premises, or
if one or more Qualifying Subleases is in effect, demising the next contiguous
full Office Floor above or below the highest or lowest full Office Floor subject
to an Qualifying Sublease then in effect;

(viii) which is for a sublease term of not less than two (2) years;

(ix) which provides for rentals which are equal to or in excess of the Fixed
Rent and other amounts payable by Tenant hereunder (on a per rentable square
foot basis) for such period (herein called the “Minimum Sublease Rent”), or, in
the alternative, provides for a rental rate that is less than the Minimum
Sublease Rent, but will automatically be increased to an amount that is equal to
all of the same economic terms and conditions, including, without limitation,
Fixed Rent and other amounts payable by Tenant hereunder (on a per rentable
square foot basis) that would have been applicable as between Landlord and
Tenant hereunder with respect to the space demised by such Qualifying Sublease
for the period commencing on such date of attornment and ending on the
expiration date of such Qualifying Sublease; and

(x) grants to the subtenant no greater rights and imposes on the subtenant no
lesser obligations than the rights granted to and obligations imposed on Tenant,
respectively, pursuant to this lease, grants no lesser rights to Tenant, as
sublessor, and imposes no greater obligations on Tenant, as sublessor, than the
rights granted to and obligations imposed on Landlord pursuant to this lease.

7.10. (a) With respect to each Qualifying Sublease for which Landlord provides a
Landlord’s Non-disturbance Agreement in accordance with Section 7.09, Tenant
shall pay to Landlord fifty percent (50%) of any Sublease Profit derived from
such Qualifying Sublease as hereinafter provided.

(b) For purposes of this Article 7, the term “Sublease Profit” shall mean, for
the term of the applicable sublease (the “Sublease Term”), Sublease Income less
Tenant Costs.

(c) For purposes hereof the term “Sublease Income” shall mean:

 

37



--------------------------------------------------------------------------------

(i) any rents, additional charges or other consideration paid under the sublease
to Tenant by the subtenant which is in excess of the Fixed Rent and other
amounts payable hereunder accruing during the Sublease Term under this lease in
respect of the subleased or occupied space (at the rate per square foot payable
by Tenant hereunder) pursuant to the terms hereof, and

(ii) all sums that are paid to Tenant for the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property, less:

(A) in the case of a sale of any of the foregoing, the then net unamortized or
undepreciated portion (determined on the basis of Tenant’s balance sheet) of the
original cost thereof; or

(B) in the case of a rental of any of the foregoing, the fair rental value
thereof.

(d) For purposes hereof, the term “Tenant’s Costs” shall mean:

(i) the amount of any commercially reasonable broker’s fee or commissions paid
to a broker as a result of any subletting by Tenant hereunder and any transfer,
sales or gains taxes incurred and paid by Tenant in connection with such
subletting or assignment;

(ii) the cost to Tenant of any improvements made to prepare the space in
question for the occupancy of the subtenant thereof and any rent abatement
and/or concession (including reasonable moving expenses but excluding any lease
takeover costs except as set forth below) and/or work allowance (or equivalent)
granted by Tenant to any such subtenant in lieu of or in addition to Tenant’s
performance of any such improvements made to prepare the space in question for
the occupancy of the subtenant or assignee;

(iii) advertising and marketing expenses directly related to the subletting of
the space under the Qualifying Sublease;

(iv) reasonable legal fees directly related to the subletting of the space;

(v) the cost to Tenant of any lease takeover costs; provided however, that
(A) such lease takeover costs shall be reduced by any amounts received by Tenant
in connection therewith, such as sublease rentals paid to Tenant (or its
subtenant) under the leases taken over by Tenant, (B) to the extent that any
amounts received by Tenant in connection with lease takeover costs exceed such
lease takeover costs, the excess shall constitute Sublease

 

38



--------------------------------------------------------------------------------

Income, and (C) Tenant’s Costs, and their effect on Sublease Profits, as the
case may be, shall be recalculated, from time to time at reasonable intervals,
to provide for any appropriate adjustments resulting from the receipt by Tenant
of such amounts in connection with lease takeover costs;

(vi) the unamortized construction costs of leasehold improvements installed by
or on behalf of Tenant in connection with its occupancy of the applicable
portion of the Premises, but only to the extent that such improvements are used
by the subtenant in connection with its initial occupancy of such portion of the
Premises; and

(vii) the unamortized costs of fixtures, furnishings and equipment (herein
called “FF&E”) installed by or on behalf of Tenant in connection with its
occupancy of the applicable portion of the Premises, but only to the extent that
such FF&E are used by the subtenant in connection with its initial occupancy of
such portion of the Premises.

For the purposes of computing “Sublease Profit”, Tenant’s Costs with respect
thereto shall be deducted as and when they are paid by Tenant (or, as necessary,
deducted from future Sublease Profit to the extent that current Tenant’s Costs
exceed current Sublease Profit. Within the later to occur of (x) thirty
(30) days following the effective date of any Qualifying Sublease, (y) thirty
(30) days following Tenant’s receipt of a fully executed Landlord’s
Non-Disturbance Agreement with respect to such Qualifying Sublease, Tenant shall
deliver to Landlord its computation of Sublease Profit, if any, with respect to
the Qualifying Sublease in question (together with documentation reasonably
evidencing such calculation).

7.11. (a) Notwithstanding anything to the contrary contained in this Article 7,
if Tenant shall at any time or times during the Term desire to sublet all or
part of the Premises (other than with respect to any of the circumstances set
forth in Section 7.12), Tenant shall give notice thereof to Landlord (herein
called a “Marketing Notice”), which notice shall set forth (i) the area proposed
to be sublet, and (ii) the proposed date of the commencement of the proposed
sublease, and (iii) the party responsible for the cost of demising work on any
partial floor. Except with respect to any of the transactions set forth in
Section 7.12, such Marketing Notice shall be deemed a revocable offer from
Tenant to Landlord (which offer may only be revoked prior to its acceptance by
Landlord) whereby Landlord may terminate this lease with respect to the space
covered by the proposed sublease. Said option may be exercised by Landlord by
notice to Tenant at any time within thirty (30) days after any such Marketing
Notice has been given by Tenant to Landlord.

(b) If Landlord exercises its option to terminate this lease with respect to the
space covered by Tenant’s proposed sublease in accordance with Section 7.11(a),
then (i) this lease shall end and expire with respect to such part of the
Premises on the date that the proposed sublease was to commence; (ii) from and
after such date the

 

39



--------------------------------------------------------------------------------

Fixed Rent, Additional Charges, and Tenant’s Share shall be adjusted, based upon
the proportion that the rentable area of the Premises remaining bears to the
total rentable area of the Premises; and (iii) with respect to the recapture of
any partial Office Floors (i.e., not a full floor), Tenant shall pay to Landlord
the costs reasonably incurred by Landlord in physically separating such part of
the Premises from the balance of the Premises and in complying with any
applicable Laws relating to such separation (except to the extent that such
costs were clearly made the responsibility of the proposed subtenant in the
Marketing Notice), which costs Tenant shall pay to Landlord with thirty
(30) days following notice thereof accompanied by documentation reasonably
evidencing such costs, as Additional Charges; it being understood and agreed
that Landlord shall perform any and all such demising work, subject to and with
accordance with the applicable provisions of this lease, including, without
limitation Article 16.

(c) In the event Landlord does not exercise its option pursuant to this
Section 7.11 to terminate this lease with respect to the space covered by
Tenant’s proposed sublease within thirty (30) days following Tenant’s delivery
of the Marketing Notice, Tenant may give Landlord a second notice making
specific reference to the right of Landlord to recapture such space and if
Landlord shall fail to respond to such second notice within five (5) Business
Days after Landlord’s receipt thereof, Landlord shall be deemed to have waived
its recapture rights with respect to such space at such time, and Tenant shall
thereafter have the right to sublease such space subject to the provisions of
this Article 7; provided, that, Tenant shall again comply with the provisions of
Section 7.11(a) and send a revised Marketing Notice to Landlord, in the event
that Tenant desires to enter into a sublease on terms and conditions which are
“substantially different from” the terms set forth in the Marketing Notice
delivered to Landlord pursuant to Section 7.11(a). The terms of a proposed
sublet shall be deemed “substantially different from” the terms set forth in the
Marketing Notice delivered to Landlord pursuant to Section 7.11(a), if the
amount of space proposed to be sublet differs by more than ten percent
(10%) from the amount of space set forth in the Marketing Notice.

7.12. Notwithstanding anything to the contrary contained herein, the provisions
of Sections 7.10 and 7.11 shall not apply with respect to any of the following:

(i) if Tenant is a corporation, the transfer (by one or more transfers) of a
majority of the stock of Tenant, or any other mechanism, such as the issuance of
additional stock, a stock voting agreement or change in class(es) of stock,
irrespective of whether such transfer of stock or other mechanism results in a
change of control of Tenant; provided, however, that in any such case such
transfer or other mechanism was done for a good business purpose and not
principally for the purpose of transferring the leasehold estate in this lease.

(ii) if Tenant is a partnership or joint venture or LLC or other entity, a
transfer or one or more transfers, of an interest in the distributions

 

40



--------------------------------------------------------------------------------

of profits and losses of such partnership, joint venture or LLC or other entity
which results in a change of control of Tenant or any other mechanism, such as
the creation of additional general partnership or limited partnership interests,
which results in a change of control of Tenant, as if such transfer of an
interest in the distributions of profits and losses which results in a change of
control of Tenant or other mechanism which results in a change of control of
Tenant were an assignment of this lease, provided that such transfer was done
for a good business purpose and not principally for the purpose of transferring
the leasehold estate in this lease.

(iii) an assignment of Tenant’s interest in this lease to a Corporate Successor,
provided such an assignment was done for a good business purpose and not
principally for the purpose of transferring the leasehold estate in this lease.

(iv) an assignment of Tenant’s interest in this lease, or a sublease of all or a
portion of the Premises, to any Affiliate of Tenant.

(v) the simultaneous occupancy of the Premises by means of any occupancy
arrangement selected by Tenant (which arrangement does not have to be in
writing), or a subletting pursuant to a sublease which conforms with the
requirements of Section 7.07, of all or a portion of the Premises to, one or
more Tenant’s Affiliates; provided, however, that Landlord shall be given
written notice thereof promptly after the effective date of any such sublease or
occupancy arrangement accompanied by reasonable evidence of such affiliate
relationship and a duplicate original of such sublease (if any). In the event
that a Tenant’s Affiliate which is occupying all or any part of the Premises
pursuant to an assignment or sublease no longer qualifies as a Tenant’s
Affiliate, then the continuation thereafter of such occupancy shall not be
subject to Landlord’s consent and such assignee or subtenant shall not be
required to vacate the Premises. In the event that a Tenant’s Affiliate is in
occupancy of all or any part of the Premises but such occupancy is not pursuant
to an assignment or a sublease, the continued occupancy by such entity after
such entity no longer qualifies as a Tenant’s Affiliate shall be deemed a
transaction to which all of the other terms of this Section 7.12 shall apply.

(vi) an assignment of this lease arising out of the reorganization of Tenant
from one form of legal entity into another form of legal entity with
substantially the same beneficial ownership.

(vii) the simultaneous occupancy of the Premises by means of any occupancy
arrangement selected by Tenant (which arrangement does not have to be in
writing), or subletting of a portion of the Premises to, one or more Service and
Business Relationship Entities; provided, however, that Landlord shall be given
written notice thereof promptly after the effective date of

 

41



--------------------------------------------------------------------------------

such sublease or occupancy arrangement accompanied by reasonable evidence of the
relationship with Tenant, and a duplicate original of such sublease (if
applicable) and that such Service and Business Relationship Entities shall not
occupy portions of the Premises consisting, in the aggregate, of more than
fifteen percent (15%) of the rentable area of the Premises. In the event that a
Service and Business Relationship Entity which is occupying a part of the
Premises pursuant to a sublease or other written occupancy agreement no longer
qualifies as a Service and Business Relationship Entity, then the continuation
thereafter of such occupancy shall not be subject to Landlord’s consent and such
subtenant or occupant shall not be required to vacate the Premises. In the event
that a Service and Business Relationship Entity is in occupancy of all or any
part of the Premises but such occupancy is not pursuant to a sublease or other
written occupancy agreement, the continued occupancy by such entity after such
entity no longer qualifies as a Service and Business Relationship Entity shall
be deemed a transaction to which all of the other terms of this Section 7.12
shall apply. The term “Service and Business Relationship Entities” as used
herein shall mean (i) persons engaged in providing services to Tenant or to any
Affiliate of Tenant, (ii) Tenant’s (or any Affiliate’s of Tenant) attorneys,
consultants and other persons with which Tenant (or any Affiliate of Tenant) has
a business relationship, (iii) any entity in which Tenant or Tenant’s Affiliate
have a financial interest or (iv) persons which have a business function or
purpose which is related, complimentary and/or supplementary to the business of
Tenant or any Affiliate of Tenant, including, without limitation, any “spin-off”
of a business unit of Tenant or any Affiliate of Tenant or persons with which
Tenant or any Affiliate of Tenant performs cross-marketing and any persons which
are subject by legal requirement to regulatory governance, supervision or
administration by Tenant or any Affiliate of Tenant, in each case provided that
the purpose of classifying such persons as Service and Business Relationship
Entities is for a good business purpose and not to circumvent the provisions of
this Section 7.12. Permission to Tenant’s Service and Business Relationship
Entities and Tenant’s Affiliates to use the Premises which is not pursuant to a
written sublease or other written occupancy agreement shall not create a tenancy
or any other interest in the Premises except a license revocable at will which
shall cease and expire in any event automatically without notice upon the
expiration or termination of this lease and all acts, omissions and operations
of such Tenant’s Service and Business Relationship Entities and Tenant’s
Affiliates shall be deemed acts, omissions and operations of Tenant.

(viii) if Tenant’s outside accounting firm or any governmental regulatory
agencies shall require the use of temporary desk space within the Premises to
conduct audits or other regulatory or advisory functions related to Tenant’s
business.

 

42



--------------------------------------------------------------------------------

ARTICLE 8

Compliance with Laws

8.01. Each of Landlord and Tenant shall give prompt notice to the other of any
notice it receives of the violation of any Legal Requirements with respect to
the Premises or the use or occupation thereof. Tenant shall, at Tenant’s
expense, comply with all Legal Requirements in respect of the Premises or the
use and occupation thereof; provided, however, that Tenant shall not be
obligated to make structural repairs or alterations in or to the Premises nor to
the vertical portions of Building systems nor facilities serving the Premises or
to any portions of Building systems or facilities that pass through the Premises
but do not exclusively serve the Premises (but Tenant shall be obligated to make
repairs to such Building systems or facilities that exclusively serve the
Premises, such as supplemental HVAC) in order to comply with Legal Requirements
unless the need for same arises out of Tenant’s manner of use of the Premises as
opposed to mere executive or general office use or retail purposes or any of the
causes set forth in clauses (b) through (d) of the next succeeding sentence.
Except as expressly provided to the contrary herein, Tenant shall also be
responsible for the cost of compliance with all Legal Requirements in respect of
the Real Property arising from (a) Tenant’s manner of use of the Premises (other
than arising out of the mere use of the Premises as executive and general
offices or for retail purposes), (b) the manner of conduct of Tenant’s business
or operation of its installations, equipment or other property therein, (c) any
cause or condition created by or at the instance of Tenant (other than the mere
use of the Premises as executive and general offices or for retail purposes), or
(d) the breach of any of Tenant’s obligations hereunder, whether or not such
compliance requires work which is structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen; provided, however, Landlord shall be
responsible for any such compliance as it relates to Landlord’s Restoration
Obligation, if any, under Article 19 and any of Landlord’s restoration
obligations under Article 20. Subject to the rights of other tenants in the
Building, Tenant shall have such access to the Real Property as may be required
by Tenant in connection with Tenant’s performance of its obligations pursuant to
this Section 8.01; provided, that, any work which could have an adverse effect
on the proper functioning of the Building systems shall be performed by Landlord
and the reasonable third party out-of-pocket costs incurred by Landlord in
connection therewith shall be reimbursed by Tenant within thirty (30) days
following a invoice therefor (which invoice shall included documentation
reasonably satisfactory to Tenant in support of such charges). Tenant shall pay
all the reasonable out-of-pocket costs and all the reasonable out-of-pocket
expenses, and all the fines, penalties and damages which may be imposed upon
Landlord by reason of or arising out of Tenant’s failure to fully and promptly
comply with and observe the provisions of this Section 8.01. However, Tenant
need not comply with any such Legal Requirement so long as Tenant shall be
contesting the validity thereof, or the applicability thereof to the Premises,
in accordance with

 

43



--------------------------------------------------------------------------------

Section 8.02. Except to the extent that Tenant is required by this lease to
comply therewith, Landlord, at its expense, shall comply with all Legal
Requirements in respect of the Real Property as shall affect the Premises and
Tenant’s use and enjoyment thereof, but may similarly defer compliance so long
as Landlord shall be contesting the validity or applicability thereof, provided
that deferring such compliance does not adversely affect Tenant’s ability to use
and occupy the Premises in accordance with all of the terms and conditions of
this lease including, without limitation, Tenant’s ability to obtain permits and
licenses to perform Alterations permitted hereunder. Landlord shall pay all the
reasonable out-of-pocket costs and all the reasonable out-of-pocket expenses,
and all the fines, penalties and damages which may be imposed upon Tenant by
reason of or arising out of Landlord’s failure to fully and promptly comply with
and observe the provisions of this Section 8.01.

8.02. Tenant, at its expense, after notice to Landlord and any Superior
Mortgagee of which Tenant had prior notice, may contest, by appropriate
proceedings prosecuted diligently and in good faith, the validity, or
applicability to the Premises, of any Legal Requirement, provided that
(i) Landlord shall not be subject to a threat of criminal penalty or to
prosecution for a crime (it being agreed that if applicable Legal Requirements
provide that a crime cannot be charged while the same is being contested, then a
person shall not be deemed threatened to be charged with such crime during such
contest), or any other fine or charge (unless Tenant agrees in writing to
indemnify, defend and hold Landlord harmless from and against such non-criminal
fine or charge), nor shall the Premises or any part thereof, be subject to a
bona fide threat of being condemned or vacated, nor shall the Building or Land,
or any part thereof, be subjected to a bona fide threat of any lien (unless
Tenant shall remove such lien by bonding or otherwise) or encumbrance nor shall
the insurance coverage required to be carried by Tenant hereunder be limited or
impaired in any material respect, by reason of non-compliance or otherwise by
reason of such contest, nor shall Landlord’s ability to use and occupy the Real
Property, including Landlord’s ability to obtain permits and licenses to perform
work at the Real Property be materially adversely affected; (b) except as
otherwise provided in this Section 8.02, before the commencement of such
contest, Tenant shall furnish to Landlord a cash deposit or other security in
amount, form and substance reasonably satisfactory to Landlord and shall
indemnify Landlord against the reasonable cost thereof and against all liability
for damages, interest, penalties and expenses (including reasonable attorneys’
fees and expenses), resulting from or incurred in connection with such contest
or non-compliance (provided, however, that Tenant shall not be required to
furnish any such cash deposit or other security for so long as the Guaranty is
in full force and effect; and (c) Tenant shall keep Landlord advised as to the
status of such proceedings.

8.03. Notwithstanding anything to the contrary contained herein, Tenant shall
not be deemed to be in default of Tenant’s obligations under this lease if
Tenant shall fail to comply with any such Legal Requirement if, and only if:

 

44



--------------------------------------------------------------------------------

  (a) such Legal Requirement obligation is limited to the interior of the
Premises, is not related to Hazardous Materials, is not structural in nature and
the failure to comply with such Legal Requirement will not have an adverse
effect on Building Systems or on the health or safety of any occupant of or
visitor to the Building; and

 

  (b) the failure to comply with such Legal Requirement will not (i) subject
Landlord or any Superior Mortgagee to prosecution for a crime or any criminal or
civil fine or charge (unless, in the case of a civil fine, Tenant agrees in
writing to indemnify, defend and hold such parties harmless from and against any
such fine or charge and actually pays any such fine or charge), (ii) subject the
Premises or any part thereof to being condemned or vacated, or (iii) subject the
Building or Land, or any part thereof, to any lien or encumbrance which is not
removed or bonded within the time period required under this lease.

8.04. (a) Notwithstanding anything to the contrary contained herein, Tenant
shall be responsible for compliance with all Environmental Laws in respect to
any Hazardous Materials that are brought onto the Premises during the Term by
Tenant or any of Tenant’s agents or permitted occupants.

(b) If all or a portion of the Premises shall be rendered untenantable and
Tenant ceases to occupy such portion of the Premises as the result of the
presence of Hazardous Materials in any portion of the Real Property, including
in Base Elements serving the Premises, which presence is not caused by Tenant or
anyone claiming by, through or under Tenant (and is not otherwise the
responsibility of Tenant under Section 8.04(a), then (i) the Rent payable with
respect to such untenantable and unused portion of the Premises shall abate
until Landlord shall have taken such steps as are necessary to render the
applicable portion of the Premises tenantable, (ii) Landlord will repair any
damages resulting from any required remediation and (iii) Landlord shall
indemnify Tenant from and against any and all costs and expenses incurred by
Tenant in connection with actual damages to the Premises and/or Tenant’s
property therein to the extent arising from or in connection with any such
remediation.

8.05. The provisions of this Article 8 shall survive the expiration or other
termination of this lease.

ARTICLE 9

Insurance

 

45



--------------------------------------------------------------------------------

9.01. Tenant shall not knowingly violate, or knowingly permit the violation of,
any condition imposed by any insurance policy then issued in respect of the Real
Property and shall not do, or permit anything to be done, or keep or permit
anything to be kept in the Premises which would subject Landlord or any Superior
Mortgagee to any liability or responsibility for personal injury or death or
property damage, or which would result in insurance companies of good standing
refusing to insure the Real Property, or which would result in the cancellation
of or the assertion of any defense by the insurer in whole or in part to claims
under any policy of insurance in respect of the Real Property; provided,
however, that in no event shall the mere use of the Premises for customary and
ordinary office purposes or for any of the current retail uses at the Premises
or any other current use or uses of the Premises, as opposed to the manner of
such use, constitute a breach by Tenant of the provisions of this Section 9.01.

9.02. (a) If, by reason of any failure of Tenant to comply with the provisions
of this lease, the premiums on Landlord’s insurance that it is required to
maintain hereunder shall be higher than they otherwise would be, and Landlord
shall notify Tenant of such fact and, if Tenant shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Tenant shall pay to Landlord within thirty (30) days after demand accompanied by
reasonable supporting documentation, for that part of such premiums which shall
have been charged to Landlord due to such failure on the part of Tenant.

(b) If, by reason of any failure of Landlord to comply with any provision of
this lease, the premiums on Tenant’s insurance that it is required to maintain
hereunder shall be higher than they otherwise would be, and Tenant shall notify
Landlord of such fact and, if Landlord shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Landlord shall reimburse Tenant for that part of such insurance premiums which
shall have been charged to Tenant due to such failure on the part of Landlord
within thirty (30) days after demand accompanied by reasonable supporting
documentation.

(c) A schedule or “make up” of rates for the Real Property or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for insurance for the Real Property or the
Premises, as the case may be, shall be prima facie evidence (absent manifest
error) of the facts therein stated and of the several items and charges in the
insurance rate then applicable to the Real Property or the Premises, as the case
may be.

9.03. Tenant, at its expense, shall maintain at all times during the Term
(a) “all risk” property insurance covering all present and future Tenant’s
Property and Leasehold Improvements to a limit of not less than the full
replacement value thereof, (b) boiler and machinery insurance to the extent
Tenant maintains and operates such

 

46



--------------------------------------------------------------------------------

machinery with minimum limits of One Hundred Million Dollars ($100,000,000) per
accident, (c) workers’ compensation in statutory limits and employers’ liability
in minimum limits of $1,000,000 per occurrence, (d) commercial general liability
insurance, including contractual liability, in respect of the Premises and the
conduct of operation of business therein, with limits of not less than One
Hundred Million Dollars ($100,000,000) combined single limit for bodily injury
and property damage liability in any one occurrence, and (e) when Alterations
are in progress, the insurance specified in Section 11.03. The limits of such
insurance shall not limit the liability of Tenant hereunder. Tenant shall name
Landlord, Superior Mortgagee (but only to the extent Landlord has provided
Tenant prior notice thereof) and any party as Landlord may reasonably request in
writing, as an additional insured with respect to all of such insurance (other
than the insurance required under item (c) above), and shall deliver to Landlord
and any additional insureds, prior to the Commencement Date, certificates of
insurance issued by the insurance company or its authorized agent, together
with, in the case of commercial general liability insurance, additional insured
endorsements. Such insurance may be carried under umbrella or excess policies,
or in a blanket policy covering the Premises and other locations of Tenant, if
any. Tenant shall procure and pay for renewals of such insurance from time to
time before the expiration thereof, and Tenant, upon Landlord’s request, shall
use reasonable efforts to deliver to Landlord and any additional insureds a
certificate of such renewal policy. All such policies shall be issued by
companies of recognized responsibility licensed to do business in New York State
and rated by Best’s Insurance Reports or any successor publication of comparable
standing and carrying a rating of A- IX or better or the then equivalent of such
rating, and all such policies shall contain a provision whereby the same cannot
be canceled or materially modified unless Landlord and any additional insureds
are given at least thirty (30) days prior written notice of such cancellation or
material modification. All proceeds from any insurance coverages maintained by
Tenant under this Article 9 (other than from commercial general liability
insurance, if any) shall be payable solely to Tenant. The parties shall
cooperate with each other in connection with the prosecution of claims to
recover insurance proceeds for covered losses and the collection of any
insurance monies that may be due in the event of loss and shall execute and
deliver to each other such proofs of loss and other instruments which may be
reasonably required to recover any such insurance monies.

9.04. Landlord agrees to have included in each of the insurance policies
insuring against loss, damage or destruction by fire or other casualty required
to be carried pursuant to the provisions of Section 9.06, a waiver of the
insurer’s right of subrogation against Tenant during the Term or, if such waiver
should be unobtainable or unenforceable, (i) an express agreement that such
policy shall not be invalidated if the assured waives the right of recovery
against any party responsible for a casualty covered by the policy before the
casualty or (ii) any other form of permission for the release of Tenant. Tenant
agrees to have included in each of its insurance policies insuring the Tenant’s
Property and Leasehold Improvements against loss, damage or destruction by fire
or other casualty, a waiver of the insurer’s right of subrogation against
Landlord

 

47



--------------------------------------------------------------------------------

during the Term or, if such waiver should be unobtainable or unenforceable,
(A) an express agreement that such policy shall not be invalidated if the
assured waives the right of recovery against any party responsible for a
casualty covered by the policy before the casualty or (B) any other form of
permission for the release of Landlord. If such waiver, agreement or permission
shall not be, or shall cease to be, obtainable from any party’s then current
insurance company, the insured party shall so notify the other party promptly
after learning thereof, and shall use commercially reasonable efforts to obtain
the same from another insurance company described in Section 9.03 hereof.
Landlord hereby releases Tenant, and Tenant hereby releases Landlord, with
respect to any claim (including a claim for negligence) which it might otherwise
have against such party, for loss, damage or destruction with respect to its
property occurring during the Term to the extent to which it is, or is required
to be, insured under a policy or policies containing a waiver of subrogation or
permission to release liability, as provided in the preceding subdivisions of
this Section. Nothing contained in this Section shall be deemed to relieve
Landlord or Tenant of any duty imposed elsewhere in this lease to repair,
restore or rebuild or to nullify, to the extent applicable, any abatement of
rents provided for elsewhere in this lease.

9.05. Landlord may from time to time require that the amount of the insurance to
be maintained by Tenant under Section 9.03 be reasonably increased, so that the
amount thereof adequately protects Landlord’s interests; provided, however, that
the amount to which such insurance requirements may be increased shall not
exceed an amount then being required by landlords of Comparable Buildings. In
the event that Tenant disputes the reasonableness of any such required increase
in the amount of the insurance to be maintained by Tenant under Section 9.03,
Tenant shall have the right to submit such dispute to expedited arbitration
under Article 37.

9.06. Landlord shall maintain at all times during the Term (a) “all risk” or
“special form” property insurance covering the Base Elements and Landlord’s
property to a limit of not less than the full replacement value thereof such
insurance to include a replacement cost endorsement, and with no coinsurance or
an agreed amount clause, including reasonable sublimits for wind and named
storms, (b) business interruption or loss of rents insurance, (c) boiler and
machinery insurance with minimum limits of One Hundred Million Dollars
($100,000,000) per accident, (d) workers’ compensation in statutory limits and
employers’ liability in minimum limits of $1,000,000 per occurrence,
(e) commercial general liability insurance, including contractual liability, in
respect of the Building and Landlord’s obligations under this lease, with limits
of not less than One Hundred Million Dollars ($100,000,000) combined single
limit for bodily injury and property damage liability in any one occurrence,
(f) if the Premises is located in a federally designated flood zone A or V and
flood insurance has been made available under the National Flood Insurance Act
of 1968, flood insurance in an amount equal to the maximum coverage available,
or such lesser amount as any Superior Mortgagee may require, otherwise limit
shall be $10,000,000, (g) insurance on the Building against such other hazards
and in such amount as any Superior Mortgagee may reasonably require

 

48



--------------------------------------------------------------------------------

and/or is otherwise customarily maintained by prudent non-institutional owners
of Comparable Buildings, (h) earthquake insurance coverage in the amount of
$10,000,000 and (i) during the time of performance of any construction,
alterations, improvements and/or repairs to the Building or Base Elements, the
insurance specified in Section 11.03. Landlord shall name Tenant (and any party
as Tenant may reasonably request in writing) as an additional insured with
respect to all such insurance (other than the insurance required under item
(d) above) and shall deliver to Tenant and any additional insureds, prior to the
Commencement Date, certificates of insurance issued by the insurance company or
its authorized agent with respect thereto. Such insurance may be carried under
umbrella or excess policies, or in a blanket policy covering the Premises and
other locations of Landlord, if any, provided that each such policy shall in all
respects comply with this Article 9 and shall specify that the portion of the
total coverage of such policy that is allocated to the Premises is in the
amounts required pursuant to this Section 9.06. Landlord shall procure and pay
for renewals of such insurance from time to time before the expiration thereof,
and Landlord, upon Tenant’s request, shall deliver to Landlord and any
additional insureds a certificate of such renewal policy. All such policies
shall be issued by companies of recognized responsibility licensed to do
business in New York State and rated by Best’s Insurance Reports or any
successor publication of comparable standing and carrying a rating of A- IX or
better or the then equivalent of such rating, and all such policies shall
contain a provision whereby the same cannot be canceled or modified unless any
additional insureds are given at least thirty (30) days’ prior written notice of
such cancellation or modification.

9.07. Notwithstanding anything to the contrary contained herein, Landlord shall
obtain terrorism insurance in such amounts and types of coverage that are
commercially available to cover 100% of the replacement cost; provided that such
amounts and types of coverage are available at commercially reasonable costs and
are consistent with those that are then generally required of, or carried by,
owners of Comparable Buildings and taking into account the tenancy of such
buildings including the Building (collectively, the “Insurance Standard”); it
being understood and agreed that in no event shall Operating Expenses include
any portion of the premiums that are attributable to terrorism insurance that
exceed the Insurance Standard. Any dispute as to the amount of insurance expense
that is appropriately includible in Operating Expenses pursuant to this
Section 9.07 may be submitted by either Landlord or Tenant to arbitration in
accordance with Article 37.

9.08. Notwithstanding anything to the contrary contained in this lease, Tenant
or, provided the Guaranty is in effect, its Corporate Successor shall have the
option, either alone or in conjunction with Citigroup Inc., Tenant’s ultimate
parent corporation, or any subsidiaries or affiliates of Citigroup Inc., to
maintain self insurance and/or provide or maintain any insurance required by
this lease under blanket insurance policies maintained by Tenant or Citigroup
Inc., or provide or maintain insurance through such alternative risk management
programs as Citigroup Inc. may provide or participate in from time to time (such
types of insurance programs being herein collectively and

 

49



--------------------------------------------------------------------------------

severally referred to as “self insurance”), provided the same does not thereby
decrease the insurance coverage or limits sets forth in Section 9.03. Any self
insurance shall be deemed to contain all of the terms and conditions applicable
to such insurance, including, without limitation, a full waiver of subrogation,
as required in Section 9.04. If Tenant elects to self-insure, then, with respect
to any claims which may result from incidents occurring during the Term, such
self insurance obligation shall survive the expiration or earlier termination of
this lease to the same extent as the insurance required would survive.

ARTICLE 10

Rules and Regulations

10.01. Tenant and its employees and agents shall faithfully observe and comply
with the Building Rules and Regulations annexed hereto as Exhibit F, and such
reasonable changes therein (whether by modification, elimination or addition) as
Landlord at any time or times hereafter may make and communicate in writing to
Tenant, which, in Landlord’s reasonable judgment, shall be necessary for the
reputation, safety, care and appearance of the Building and Real Property, or
the preservation of good order therein, or the operation or maintenance thereof,
and which do not unreasonably affect the conduct of Tenant’s business in the
Premises or Tenant’s use of the Premises; provided, however, that in case of any
conflict or inconsistency between the provisions of this lease and any of the
Building Rules and Regulations, the provisions of this lease shall control.

10.02. Nothing in this lease contained shall be construed to impose upon
Landlord any duty or obligation to enforce the Building Rules and Regulations
against Tenant or any other tenant or any employees or agents of Tenant or any
other tenant, except to the extent that, following Landlord’s receipt of written
notice from Tenant, Landlord’s failure to enforce such Building Rules and
Regulations against other tenants would have a material adverse effect on the
rights of Tenant hereunder. Provided that Landlord attempts in good faith after
notice from Tenant to enforce any Building Rules and Regulations the violation
of which are having a material adverse impact on the rights of Tenant hereunder,
Landlord shall not be liable to Tenant for violation of any Building Rules and
Regulations by another tenant or its employees, agents, invitees or licensees.
Landlord agrees not to enforce any Building Rules and Regulations in a manner
discriminatory to Tenant.

10.03. Any dispute regarding changes made to the Building Rules and Regulation
or the enforcement of any Building Rules and Regulations may be submitted to
arbitration in accordance with Article 37 hereof.

 

50



--------------------------------------------------------------------------------

ARTICLE 11

Alterations

11.01. Except as otherwise specifically provided in this lease, Tenant shall
make no improvements, changes or alterations in or to the Premises (herein
called “Alterations”) of any nature without Landlord’s prior written approval,
which approval, when required in accordance with the provisions of this lease,
shall be granted or withheld in accordance with the provisions hereinafter set
forth. If Landlord shall fail to respond to Tenant’s written request for
approval of any Alterations, which request shall be accompanied by drawings,
plans and specifications in accordance with the provisions of Section 11.02(a)
(herein called an “Initial Alterations Request”), within twenty (20) days after
such Initial Alterations Request is made by Tenant, with Landlord’s approval or
disapproval with detailed comments thereon explaining the reasons for such
disapproval, then Tenant shall have the right to give to Landlord a second
notice (herein called a “Second Alterations Request”), and if Landlord shall
fail to respond to such Second Alterations Request within five (5) Business Days
after Landlord’s receipt thereof with Landlord’s approval or disapproval with
detailed comments thereon explaining the reasons for such disapproval, then such
Second Alterations Request shall be deemed approved by Landlord, provided that
such Initial Alterations Request and Second Alterations Request shall have
specifically referred to this Section 11.01 and specifically stated that
Landlord must respond within such twenty (20) day and five (5) Business Day
periods or such Second Alterations Request for approval shall be deemed
approved. Notwithstanding anything to the contrary contained above: (a) with
respect to any Alteration (or portion thereof) which Landlord elects, in its
good faith judgment, to have reviewed by a third-party structural engineer or
such other third-party engineer or consultant that a prudent owner of a
Comparable Building would retain to review such Alteration, Landlord shall
notify Tenant of same and the period for Landlord’s review of an Initial
Alterations Request shall be extended by ten (10) days; and (b) as a condition
precedent to its effectiveness, a Second Alterations Request shall state in
upper case, bold type that it is a “DEEMED APPROVAL NOTICE” (a “Warning Note”).
With respect to any Alteration which has been approved (or deemed approved) by
Landlord, Landlord shall sign, to the extent required, all applicable
applications for building permits together with its approval (or deemed
approval) of the subject Alteration (if such applications were submitted with
Tenant’s Alteration request) or, if such applications were not submitted with
Tenant’s Alteration request, within five (5) Business Days following Tenant’s
submission of such applications; provided, however, Landlord shall endeavor in
good faith to same such applications within two (2) Business Days.

Notwithstanding anything to the contrary set forth above and provided Tenant
shall be in compliance with the applicable provisions of this Article 11, Tenant
or any permitted subtenant or other permitted occupant of the Premises, may at
its sole expense, without Landlord’s prior approval, undertake Non-Material
Alterations. A “Material Alteration” is an Alteration which (a) is not limited
to the interior of the

 

51



--------------------------------------------------------------------------------

Premises or which affects the exterior (including the appearance) of the
Building or relates to the installation of conduit in shaft space that does not
exclusively serve the Premises, (b) affects the structure and/or the structural
integrity of the Building; it being understood and agreed that Alterations that
affect the structure but are of a type which are routinely performed by
multi-floor tenants in Comparable Buildings (e.g., the cutting of internal
staircases or creation of internal corridors) shall not be considered a Material
Alteration), or (c) materially adversely affects any mechanical, electrical,
sanitary, heating, ventilating, air-conditioning or other service systems of the
Building. Any Alteration which is not a Material Alteration is herein called a
“Non-Material Alteration” Landlord agrees not to unreasonably withhold or delay
its consent to any Material Alteration. For purposes hereof, Landlord shall not
be deemed to be acting unreasonably if it withholds consent to a Material
Alteration which: (i) affects the exterior appearance of the Building,
(ii) would have an a material adverse affect on the heating, ventilation and
air-conditioning, mechanical, electrical, fire and life safety or plumbing
facilities of the Building that are not located wholly within or exclusively
serve the Premises or (iii) would have a material adverse affect on the
structural integrity or strength of the Building. In addition, in connection
with any Material Alterations, Tenant shall use engineers, architects and
contractors and major subcontractors approved by Landlord (such approval not to
be unreasonably withheld, conditioned or delayed). As of the date of this lease,
Landlord approves the contractors set forth in Schedule 1 annexed hereto for
purposes of the performance of any and all Material Alterations, except that
Landlord reserves the right, prior to Tenant’s commencement of any such work, in
accordance with the provisions hereof, to remove any contractor from such
approved list and Tenant shall have the right to add contractors to such list,
with Landlord’s consent, not to be unreasonably withheld, conditioned or
delayed; provided, however, (A) Landlord agrees that no contractor shall be
deleted from the approved list if Tenant has previously delivered to such
contractor an invitation to bid, or after such contractor shall have been
engaged by Tenant to perform a Material Alteration, and while such contractor is
engaged in performing a Material Alteration, nor shall such contractor be
precluded from completing any punch list items or making any repairs which are
under warranty in the event that such contractor is removed from the approved
list during or after the completion of its work on behalf of Tenant,
(B) Landlord shall notify Tenant promptly following the removal of any
contractor from the approved list, and (C) Landlord shall not remove a
contractor from the approved list without a reasonable cause therefor.

11.02. (a) Before proceeding with any Alteration, Tenant shall (i) at Tenant’s
expense, file all required architectural, mechanical, electrical and engineering
drawings (which drawings shall be prepared by architects and engineers validly
and currently licensed by New York State, who may be employees of Tenant) and
obtain all permits required by law, if any, and (ii) submit to Landlord, for
Landlord’s approval, copies of such drawings, plans and specifications for the
work to be done (but such submission shall, in the case of Non-Material
Alterations, or in the case of revisions to Non-Material Alterations or to
portions of previously approved Alterations which portions of such Alterations
do not constitute Material Alterations, not be for Landlord’s

 

52



--------------------------------------------------------------------------------

approval but rather for the purpose of confirming, in Landlord’s reasonable
judgment, that the proposed Alteration or revision is, in fact, a Non-Material
Alteration or a revision of the type set forth above in this clause (ii),
provided that no such submission shall be required if the provisions of the next
succeeding sentence are applicable), and Tenant, subject to the deemed approval
provisions set forth in Section 11.01, shall not proceed with such work until it
obtains (but only to the extent same is required hereunder), Landlord’s written
approval of such drawings, plans and specifications. Landlord shall be deemed to
have accepted Tenant’s determinations that the Alteration is not a Material
Alteration if Landlord does not object within ten (10) Business Days after
submission by Tenant (and if Landlord does object to Tenant’s determination that
a proposed Alteration is a Non-Material Alteration, such objection shall be
provided within ten (10) Business Days after Tenant’s submission by Tenant and
shall include Landlord’s reasons for its objection in reasonable detail);
provided that the submission in respect of such Non-Material Alteration shall
contain a Warning Note. Notwithstanding anything to the contrary contained
herein, Tenant shall not be required to submit plans and/or specifications with
respect to Alterations for which do not require the preparation of same pursuant
to applicable Legal Requirements or that are of a merely decorative nature or of
such a minor nature (such as putting up a partition to divide one office into
two work spaces) that it would not be customary industry practice in Comparable
Buildings to prepare plans and/or specifications for such work. Landlord, at no
third-party out-of-pocket cost to Landlord, will cooperate with Tenant’s efforts
to obtain the permits necessary to perform such Alterations, and Tenant shall
indemnify and hold harmless Landlord from and against any claims arising in
connection with such cooperation.

(b) Tenant shall pay to Landlord, within thirty (30) days, the commercially
reasonable cost and expenses and actual fees of any non-Affiliate, third-party
architect or engineer employed by Landlord (except to the extent that Tenant
retains the same engineer used by Landlord for the Building) for reviewing the
drawings, plans and specifications submitted to Landlord as set forth in
Section 11.02(a) but only to the extent Landlord’s approval was required with
respect to same.

(c) Tenant agrees that any review or approval by the Landlord or any of its
agents of any plans and/or specifications with respect to any Alterations is
solely for the Landlord’s benefit, and without any representation or warranty
whatsoever to Tenant with respect to the adequacy, correctness or efficiency
thereof or otherwise.

(d) Alterations in and to the Premises shall be performed in a good and
workmanlike manner that does not materially interfere with the other tenants in
the Building and otherwise in accordance with the Building’s alteration rules
and regulations, a copy of which as in effect on the date of this Lease is
annexed hereto as Exhibit O and any reasonable modifications thereof or
additions thereto for which Tenant has received prior written notice; provided,
however, that (i) in case of any conflict or inconsistency between the
provisions of this lease and any of the alteration rules and regulations, the
provisions of this lease shall control, (ii) such alteration rules

 

53



--------------------------------------------------------------------------------

and regulations shall not be enforced against Tenant in a discriminatory manner,
and (iii) such modifications, eliminations or additions shall not decrease
Tenant’s rights under this lease or increase Tenant’s obligations or liabilities
under this lease unless landlords of Comparable Building have adopted comparable
procedures or standards.

11.03. Tenant, at its expense, shall obtain (and, reasonably promptly after
obtaining same, furnish true and complete copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations, and shall cause Alterations to be performed in compliance
therewith, with all applicable Legal Requirements and with all applicable
requirements of insurance bodies and with plans and specifications approved by
Landlord (to the extent such approval is required hereunder). Landlord shall, to
the extent reasonably necessary, cooperate with Tenant in connection with such
filings, approvals and permits, and shall execute reasonably promptly (and shall
endeavor to do so within two (2) Business Days after request) any applications
as may be required in connection therewith, provided that Tenant shall reimburse
Landlord (as Additional Charges) for the reasonable out-of-pocket costs and
expenses incurred by Landlord in connection with such cooperation within thirty
(30) days after demand therefor, accompanied by reasonably satisfactory
documentation of such costs and expenses, and further provided that Tenant shall
indemnify and hold harmless Landlord from and against any claims arising in
connection with such cooperation, other than any such claims arising from any
incorrect information provided by Landlord in connection therewith or Landlord’s
negligence, willful misconduct or breach of this lease. Tenant shall have the
right to execute, on behalf of Landlord, any of such applications, provided that
Tenant shall indemnify and hold harmless Landlord from and against any claims
arising in connection with such execution of applications on behalf of Landlord,
other than any such claims arising from any incorrect information provided by
Landlord in connection therewith or Landlord’s negligence, willful misconduct or
breach of this lease. Throughout the performance of Alterations, Tenant, at its
expense, shall carry, or cause to be carried for any occurrence in or about the
Premises, (a) all risks builders risk insurance written on a completed valued
basis for the full replacement cost value of such Alterations, (b) Commercial
General Liability including contractual liability and completed operations
coverage with minimum limits of $1,000,000 per occurrence, (c) workers’
compensation for all persons employed in connection with such Alterations in
statutory limits and Employers’ Liability with minimum limits of $1,000,000,
(d) Automobile Liability with minimum limits of $1,000,000 covering any auto
owned or operated in connection with such Alterations, (e) Umbrella or Excess
liability with minimum limits of $25,000,000 and (f) to the extent such
Alterations involve any engineering and design, professional liability (E&O)
insurance with a minimum of $1,000,000.

11.04. Tenant agrees that it will not knowingly do or permit anything to be done
in the Building that would violate Landlord’s union contracts affecting the
Building, or create any work stoppage, picketing, labor disruption or dispute or
disharmony or any interference with the business of Landlord or any tenant or
occupant

 

54



--------------------------------------------------------------------------------

of the Building. Tenant shall immediately stop work or other activity if
Landlord notifies Tenant in writing that continuing such work or activity would
violate Landlord’s union contracts affecting the Building, or has caused any
work stoppage, picketing, labor disruption or dispute or disharmony or any
interference (beyond a de minimis extent) with the business of Landlord or any
tenant or occupant of the Building. Landlord shall prevent its own employees and
contractors (and to the extent in Landlord’s reasonable control, use
commercially reasonable efforts to prevent contractors retained by other tenants
of the Building) from doing anything in the Building that would violate Tenant’s
(or Tenant’s contractors) union contracts, or create any work stoppage,
picketing, labor disruption or dispute or disharmony or any interference with
the business of Tenant, the performance of any of Tenant’s obligations under
this lease or any Alterations being performed by or on behalf of Tenant in
accordance with the terms and conditions of this lease. Landlord shall
immediately stop work or other activity being performed by Landlord’s employees
and contractors (and will promptly take commercially reasonable action against
any tenant or other occupant of the Building) if Tenant notifies Landlord in
writing that continuing such work or activity would violate Tenant’s union
contracts affecting the Building, or has caused any work stoppage, picketing,
labor disruption or dispute or disharmony or any interference (beyond a de
minimis extent) with the business of Tenant, the performance of any of Tenant’s
obligations under this lease or any Alterations being performed by or on behalf
of Tenant.

11.05. Tenant, at its expense, and with diligence and dispatch, shall procure
the cancellation or discharge of all notices of violation arising from or
otherwise connected with the performance by or on behalf of Tenant of
Alterations, or any other work, labor, services or materials done for or
supplied to Tenant, or any person claiming through or under Tenant (other than
by Landlord or its employees, agents or contractors), which shall be issued by
the Department of Buildings of the City of New York or any other public
authority having or asserting jurisdiction. Tenant shall defend, indemnify and
save harmless Landlord from and against any and all mechanic’s and other liens
and encumbrances filed in connection with Alterations, or any other work, labor,
services or materials done for or supplied to Tenant, or any person claiming
through or under Tenant (other than by Landlord or its employees, agents or
contractors), including, without limitation, security interests in any
materials, fixtures or articles so installed in and constituting part of the
Premises and against all reasonable costs, expenses and liabilities incurred in
connection with any such lien or encumbrance or any action or proceeding brought
thereon. Tenant, at its expense, shall procure the satisfaction or discharge of
record of all such liens and encumbrances within thirty (30) days after notice
of the filing thereof (or bond or otherwise remove such lien or encumbrance if
Tenant is contesting same in accordance with the terms hereof). Provided that
Tenant provides such bonding during the pendency of any contest, nothing herein
contained shall prevent Tenant from contesting, in good faith and at its own
expense, any notice of violation, provided that Tenant shall comply with the
provisions of Section 8.02; provided further, however, that the foregoing
provisions of this sentence shall not obviate the need for such satisfaction or
discharge of record following the resolution of such contest.

 

55



--------------------------------------------------------------------------------

11.06. Tenant will promptly upon the completion of an Alteration for which
Tenant is required to submit plans and specifications to Landlord in accordance
with the provisions of Section 11.02, deliver to Landlord “as-built” drawings or
approved shop drawings of any Alterations Tenant has performed or caused to be
performed in the Premises, and (a) if any Alterations by Tenant are then
proposed or in progress, Tenant’s drawings and specifications, if any, for such
Alterations and (b) if any Alterations by Landlord for Tenant were performed or
are then proposed or in progress, the “as-built” drawings or approved shop
drawings, if any, or the drawings and specifications, if any, as the case may
be, for such Alterations, in Tenant’s possession. Notwithstanding anything to
the contrary contained herein, wherever this lease requires the submission of
“as-built” drawings or approved shop drawings by Tenant, Tenant may satisfy such
obligation by submitting final marked drawings except with respect to
(i) Alterations which require “as built” drawings or approved shop drawing
pursuant to applicable Legal Requirements, or (ii) Alterations for which Tenant
has in its possession “as built” or approved shop drawings, as the case may be.

11.07. All fixtures and equipment (other than any furniture, fixtures and
equipment constituting Tenant’s Property) installed or used by Tenant in the
Premises shall not be subject to UCC filings or other recorded liens.
Notwithstanding anything to the contrary contained in this Article 11 or
elsewhere in this lease to the contrary, Tenant shall have the right to obtain
financing secured by security interests in Tenant’s furniture, fixtures and
equipment constituting Tenant’s Property (herein called, “Tenant’s Collateral”)
and the provider of such financing shall have the right to file UCC financing
statements in connection therewith, provided and on condition that (a) Landlord
shall be under no obligation to preserve or protect Tenant’s Collateral,
(b) following an event of default by Tenant hereunder the secured party shall be
required to reimburse Landlord for Landlord’s actual out of pocket costs and
expense of storing Tenant’s Collateral and repairing any damage to the Premises
which occurs during the removal of Tenant’s Collateral, and (c) except in
connection with a Leasehold Mortgage, the description of the secured property in
the UCC financing statements shall specifically exclude Tenant’s leasehold
estate and any so-called betterments and improvements to the Premises (in
contradistinction to Tenant’s Collateral). Landlord agrees to execute and
deliver a so called “recognition agreement” with the holder of the security
interest in Tenant’s Collateral acknowledging the foregoing, provided same is in
form and substance reasonably acceptable to Landlord and, if required, the
holder of any Superior Mortgage. In addition, Landlord agrees to execute and
deliver a document reasonably acceptable to Landlord to protect the position of
the holder of the security interest in Tenant’s Collateral, sometimes referred
to as a so called “landlord’s waiver,” which includes provisions (i) waiving any
rights Landlord may have to Tenant’s Collateral by reason of (A) the manner in
which Tenant’s Collateral is attached to the Building, or (B) any statute or
rule of law which would, but for this provision, permit Landlord to distrain or
assert a lien or claim any other interest against any such property by reason of
any other provisions of this lease against Tenant’s Collateral for the
nonpayment of any rent coming due under this lease, and (ii) giving the right to
the holder of the security interest

 

56



--------------------------------------------------------------------------------

in Tenant’s Collateral, prior to the expiration of this lease or in the event of
the earlier termination of this lease, prior to the later of the earlier
termination of this lease and fifteen (15) Business Days after Landlord’s notice
to the holder of the security interest in Tenant’s Collateral of Landlord’s
intent to terminate this lease as a result of Tenant’s default hereunder, to
remove Tenant’s Collateral in the event of a default by Tenant under any
agreement between Tenant and the holder of the security interest in Tenant’s
Collateral, provided Tenant shall remain liable to perform, in accordance with
the terms and conditions of this lease, or paying the costs incurred by Landlord
in performing, restoration and repairs to any damage to the Premises resulting
therefrom. Tenant shall reimburse Landlord as Additional Charges for any and all
actual out-of-pocket costs and expenses incurred by Landlord in connection with
Landlord’s review of any of the foregoing documents.

11.08. Tenant shall keep records for six (6) years of Tenant’s Alterations
costing in excess of Five Hundred Thousand ($500,000.00) Dollars and of the cost
thereof. Tenant shall, within thirty (30) days after demand by Landlord, furnish
to Landlord copies of such records and cost if Landlord shall require same in
connection with any proceeding to reduce the assessed valuation of the Real
Property, or in connection with any proceeding instituted pursuant to Article 8.

11.09. Tenant shall have the right, during the Term, to use all permits,
licenses, certificates of occupancy, approvals, architectural, mechanical,
electrical, structural and other plans, studies, drawings, specifications,
surveys, renderings, technical descriptions, warranties, development rights and
other intangible personal property that relate to the Premises. To the extent
then in Tenant’s possession and not previously provided to Landlord, Tenant
shall at or prior to the end of the Term deliver to Landlord a set of “as built”
plans and specifications for the Premises.

11.10. Any dispute between Landlord and Tenant relating to any provision of this
Article 11 shall be subject to resolution by arbitration in accordance with the
provisions of Article 37.

ARTICLE 12

Landlord’s and Tenant’s Property

12.01. (a) All fixtures, equipment, improvements, ventilation and
air-conditioning equipment and appurtenances attached to or built into the
Premises at the commencement of or during the Term, whether or not by or at the
expense of Tenant (excluding the Building Systems (which are and shall remain
the property of Landlord but which are subject to modification, change and/or
replacement by Tenant in accordance with the terms of this lease) and Tenant’s
Property (which is and shall remain the property of Tenant)), shall be and
remain a part of the Premises, shall, upon the

 

57



--------------------------------------------------------------------------------

expiration or sooner termination of this lease, be deemed the property of
Landlord (without representation or warranty by Tenant) and shall not be removed
by Tenant, except as provided in Section 12.02.

(b) Notwithstanding anything to the contrary contained in this lease, Landlord
and Tenant agree and acknowledge that, until the expiration or sooner
termination of this lease, Tenant, for federal, state and local income taxes
purposes and for all other purposes shall be deemed the owner of all fixtures,
equipment, improvements, ventilation and air conditioning equipment and
appurtenances attached to or built into the Premises by Tenant or any Affiliate
of Tenant as the owner of the Real Property prior to the Commencement Date
(other than the Building Systems) and Tenant may obtain the benefit of such
ownership, if any, allowed or allowable with respect thereto hereunder, under
applicable law and/or the Internal Revenue Code.

12.02. All movable partitions, furniture systems, special cabinet work, business
and trade fixtures, machinery and equipment, communications equipment
(including, without limitation, telephone systems and security systems) and
office equipment, whether or not attached to or built into the Premises, which
are installed in the Premises by or for the account of Tenant and can be removed
without structural damage to the Building, and all furniture, furnishings and
other articles of movable personal property owned by Tenant and located in the
Premises (herein collectively called “Tenant’s Property”) shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the Term; provided that if any of Tenant’s Property is removed, Tenant shall
repair or pay the cost of repairing any damage to the Premises resulting from
the installation and/or removal thereof; and provided further that,
notwithstanding the foregoing, Tenant shall not remove any items which are
required to maintain the Premises as a fully operational office Building.

12.03. Subject to the provisions of this Section 12.03, at or before the
Expiration Date of this lease (or within sixty (60) days after any earlier
termination of this lease), Tenant, at its expense, shall remove from the
Premises all Specialty Alterations, and Tenant shall repair any damage to the
Premises resulting from any installation and/or removal of same. As used herein,
“Specialty Alterations” shall mean (i) slab cuts exceeding six (6) inches in
diameter, (ii) vertical transportation systems, such as dumbwaiters and
pneumatic conveyers, (iii) vaults, (iv) louvers and any other exterior
penetrations, including, without limitation, rooftop penetrations, (v) any other
Alteration affecting the exterior appearance of the Premises or the Building,
(vi) rooftop installations, but subject to the second proviso below, not any
wiring, risers or conduits in connection therewith, (vii) any Alteration which
is required to be removed or restored in order for the Certificate of Occupancy
to be modified to permit the Building to be used in the manner permitted by the
Certificate of Occupancy in effect as of the date hereof, (viii) cafeterias or
any expansion of the footprint of any cafeteria existing as of the date hereof,
excluding any seating area in connection therewith, and (ix) auditoria or any
expansion of the footprint of any auditoria existing as of the date hereof;
provided, however, that, the

 

58



--------------------------------------------------------------------------------

term “Specialty Alterations” shall not include any of the foregoing which are
already in place as of the Commencement Date or any upgrade, modification or
replacement thereof except to the extent such upgrade, modification or
replacement does not exceed the footprint thereof (other than cafeteria seating
areas) as of the Commencement Date (other than to a de minimis degree); it being
understood and agreed that notwithstanding anything to the contrary contained in
this lease, Tenant shall have no obligation to remove any fixtures, equipment,
improvements, cabling or wiring, raised floors or any air-conditioning equipment
or other appurtenances attached to or built into the Premises, whether before or
following the Commencement Date; provided, that, with respect to any replacement
of cable and wiring, at the time of such installation by Tenant, Tenant shall
purge the obsolete cabling and wiring. Landlord shall advise Tenant together
with Landlord’s approval of the plans and specifications in question whether or
not Tenant shall be required to remove any portion of such Specialty Alteration
(or if no Landlord consent is required with respect to the subject Alteration,
within ten (10) Business Days following Tenant’s submission of plans and
specifications therefor to Landlord) pursuant to the provisions of this
Section 12.03, and Landlord shall not have the right to require Tenant to remove
any Specialty Alterations not so designated by Landlord.

12.04. Any other items of Tenant’s Property which shall remain in the Premises
after the Expiration Date of this lease, or within sixty (60) days following an
earlier termination date, may, at the option of Landlord, be deemed to have been
abandoned, and in such case such items may be retained by Landlord as its
property or disposed of by Landlord, without accountability, in such manner as
Landlord shall reasonably determine, and Tenant shall reimburse Landlord for
Landlord’s reasonable, actual, out-of-pocket expenses in connection therewith,
net of any amounts recovered by Landlord in respect of the disposition of such
property.

12.05. The provisions of this Article 12 shall survive the expiration or other
termination of this lease.

ARTICLE 13

Repairs and Maintenance

13.01. Tenant shall, at its expense, throughout the Term, take good care of and
maintain in good order and condition the Premises and the fixtures and
improvements therein including, without limitation, the property which is deemed
Landlord’s pursuant to Section 12.01 and Tenant’s Property except as otherwise
expressly provided in this Section 13.01. Subject to the provisions of Article
19 relating to damage or destruction and Article 20 hereof relating to
condemnation, Tenant shall be responsible for all repairs, interior and
exterior, structural and non-structural, ordinary and extraordinary, foreseen or
unforeseen, in and to the Premises (expressly excluding any items of repair and
maintenance (i) for which Landlord is responsible in accordance with the express
provisions of this lease or (ii) subject to Section 9.04, arising from

 

59



--------------------------------------------------------------------------------

Landlord’s negligence or willful misconduct), and shall be responsible for the
cost of all repairs, interior and exterior, structural and non-structural,
ordinary and extraordinary, foreseen or unforeseen, in and to the Building and
the facilities and systems thereof, the need for which arises out of (a) the
performance or existence of Tenant’s Alterations, (b) the installation, use or
operation of the property which is deemed Landlord’s, pursuant to Sections 12.01
and 12.02 and Tenant’s Property, (c) the moving of the property which is deemed
Landlord’s pursuant to Sections 12.01 and 12.02 and Tenant’s Property in or out
of the Building, (d) except to the extent covered by insurance required to be
carried by Landlord pursuant to Article 9 hereof, the act, omission (where an
affirmative duty to act exists), misuse or neglect of Tenant or any of its
subtenants or its or their employees, agents, contractors or invitees or
(e) design flaws in any of Tenant’s plans and specifications regardless of the
fact that such Tenant’s plans may have been approved by Landlord. Tenant, at its
expense, shall be responsible for all repairs, maintenance and replacement of
wall and floor coverings and doors in and to the Premises and for all the
repair, maintenance and replacement of all the systems and facilities of the
Building that exclusively serve the Premises; it being understood and agreed
that in no event shall Tenant be responsible for the HVAC system [other than any
supplemental air-conditioning system that exclusively serves the Premises]),
core electrical closets and core Class-E devices and sprinkler and plumbing
systems, for which the repair, maintenance and replacement thereof shall be
Landlord’s responsibility; provided, that, subject to Section 9.04, Landlord may
charge Tenant the reasonable actual out-of-pocket costs incurred by Landlord in
repairing same if such repairs were necessitated by the act, omission (where an
affirmative duty to act exists), misuse or neglect of Tenant or any of its
subtenants or its or their employees, agents, contractors or invitees. All
repairs in or to the Premises for which Tenant is responsible shall be promptly
performed by Tenant in a manner which will not interfere (except to a de minimis
extent) with the use of the Building by other occupants; provided, however, any
repairs in and to the Building (outside of the Premises) and the facilities and
systems of the Building for which Tenant is responsible shall be performed by
Landlord at Tenant’s expense, which expense shall be commercially reasonable.
The exterior walls of the Building, the portions of any window sills outside the
windows, and the windows are not part of the Premises and Landlord reserves all
rights to such parts of the Building, and Landlord shall keep such portions of
the Building in good first-class condition and repair consistent with Comparable
Buildings of comparable age (except to the extent, if any, that Tenant is
responsible for any such repairs pursuant to any express provision of this
lease). Notwithstanding the foregoing provisions of this Section 13.01, Tenant
shall not be responsible for repairs to or replacements of any structural
elements of the Building or to the Building systems or facilities serving the
Premises (i.e., excluding any such Building systems or facilities that
exclusively serve the Premises), except to the extent the need for such repairs
or replacements arises from the matters set forth in clauses (a), (b), (c),
(d) or (e) of the second sentence of this Section 13.01 or from the negligence
or willful misconduct of Tenant, its employees, agents or contractors; provided,
however, that Tenant’s obligation to pay for any such repairs shall be subject
to the provisions of Section 9.04 if and to the extent that the provisions of
said Section 9.04 are applicable to

 

60



--------------------------------------------------------------------------------

the repair in question and the cost of such repair is covered by insurance
required to be maintained by Landlord.

13.02. Tenant shall give Landlord reasonably prompt notice of any defective
condition in any plumbing, heating, air-conditioning or ventilation system or
electrical lines located in, servicing or passing through the Premises of which
it has actual knowledge. Following such notice (or following such earlier time
as Landlord obtains actual knowledge of any such defective condition), Landlord
shall remedy the conditions, but at the reasonable expense of Tenant if Tenant
is responsible for same under the provisions of this Article 13. Tenant shall
have the right, at its sole cost and expense, but subject to the provisions of
Article 11 (if and to the extent applicable), to repair Tenant’s supplemental
HVAC system.

13.03. Except as otherwise expressly provided in this lease (including, without
limitation, Section 35.04), Landlord shall have no liability to Tenant, nor
shall Tenant’s covenants and obligations under this lease be reduced or abated
in any manner whatsoever, by reason of any inconvenience, annoyance,
interruption or injury arising from Landlord’s making any repairs, alterations,
additions, improvements or changes which Landlord is required or permitted by
this lease, or required by law, to make in or to the fixtures, equipment or
appurtenances of the Building or the Premises; provided, however, that Landlord
shall use commercially reasonable efforts to make such repairs and changes at
such times and in such manner as to minimize interference with the conduct of
Tenant’s business in the Premises, provided that Landlord not shall be required
to perform any such work on an overtime or premium-pay basis (except in the case
of an emergency) unless Tenant requests same and reimburses Landlord for the
actual, incremental, reasonable, out-of-pocket costs in connection therewith or
if Landlord is otherwise required to so pursuant to Section 13.04.

13.04. Landlord shall, at its sole cost and expense, but subject to the
provisions of this lease (including, without limitation, Article 3), keep,
maintain, repair and replace the public portions, common areas and structural
elements of the Building and, except to the extent covered by insurance required
to be carried by Tenant pursuant to Article 9, any damage to the Premises
resulting from Landlord’s negligence or willful misconduct. Without limiting the
foregoing, Landlord shall keep, maintain and repair the public portions, common
areas and structural elements and the facade of the Building and the Building
systems and facilities, to the extent that such systems and facilities affect
the Premises, in good working order, and Landlord shall operate the Building
(including, without, limitation the common areas and the Building systems and
facilities), in a manner consistent with the operation of a first-class,
multi-tenant office building in accordance with standards then prevailing in
Comparable Buildings of comparable age and otherwise in adherence with the
maintenance schedule attached hereto as Schedule 4 (such schedule is herein
called the “Maintenance Schedule”). All repairs in or to the Premises or the
Building for which Landlord is responsible pursuant to this lease shall be
promptly performed in accordance with the proviso of Section 13.03. Landlord
shall

 

61



--------------------------------------------------------------------------------

endeavor to give Tenant not less than thirty (30) days’ prior notice (or such
maximum prior notice as may be reasonable under the circumstance but in no event
less than one (1) Business Day prior notice, except in an emergency, in which
case Landlord shall give such advance notice, if any, as is reasonable under the
circumstances) of any work which Landlord proposes to perform in or about the
Building which would result in the stoppage, interruption or reduction of
services to the Premises (except for de minimis stoppages, interruptions or
reductions during times other than Regular Building Service Hours) or otherwise
reasonably be expected to have an adverse affect on Tenant’s use and enjoyment
of the Premises. Notwithstanding any provision of Section 13.03 or this
Section 13.04 to the contrary, Landlord shall be required to perform all
maintenance, repairs, and replacements as referred to in this Section 13.04
during non-Regular Building Service Hours if the nature of any such maintenance,
repair or replacement is such as to customarily be performed by landlords in
Comparable Buildings during non-Regular Building Service Hours.

13.05. Notwithstanding anything to the contrary contained in this Article 13, in
the case of any conflict or inconsistency between the terms and conditions
contained in this Article 13 and Article 46, the provisions of Article 46 shall
control.

ARTICLE 14

Electricity

14.01. Except as otherwise provided in this Article 14, on and after the
Commencement Date, Landlord shall supply electricity to the Premises on a
submetered basis in accordance with this Section 14.01 using submeters
heretofore installed in the Premises by Tenant (herein called “Tenant’s
Meters”), which Tenant’s Meters shall measure the electricity consumed by Tenant
in the Premises then leased by Tenant hereunder, excluding any electricity
consumed in connection with the production of base building HVAC or any other
services that Landlord is required to provide to the Premises in accordance with
the terms of this lease. The amounts to be charged to Tenant by Landlord per
kilowatt (herein called “KW”) and kilowatt hour (herein called “KWHR”) pursuant
to this Article 14 for electricity consumed within the Premises (and by any
equipment installed by Tenant outside of the Premises) shown on Tenant’s Meters
shall be one hundred (100%) percent of the average amount (herein called
“Landlord’s Rate”) at which Landlord from time to time purchases each KW and
KWHR of electricity for the same period from the utility company, including all
surcharges, taxes, fuel adjustments and sales taxes and charges regularly passed
on to customers by the public utility and other sums payable in respect thereof
to the public utility for the supply of electric energy to Landlord for the
entire Building (which would include the utility time of day rate or similar
provisions affecting the utility service classification applicable to the
Building) as more specifically set forth below. Notwithstanding the foregoing,
if and

 

62



--------------------------------------------------------------------------------

to the extent that any of such meters shall not be operational for any reason,
Tenant agrees to pay Landlord for electricity pursuant to this Section 14.01
until such time as said meter(s) become operational (a) the sum of
***[$            ]***8 per rentable square foot per annum during any period and
with respect to that portion of the Premises that is not being occupied by
Tenant or any other permitted occupant for business purposes, including, without
limitation, any period that Tenant is performing construction in the applicable
space and (b) the sum of ***[$            ]***9 per rentable square foot per
annum at any time that Tenant shall occupy the Premises for business purposes;
provided, however, that following the point in time after such meters have been
made operational and a reasonable number of meter readings have been taken to
make a determination of Tenant’s actual consumption of electricity in the
Premises, such ***[$            ]*** shall be adjusted retroactively for such
period prior to such meters becoming operational to equitably estimate Tenant’s
actual consumption (KWHR) of electricity during such period. Tenant and its
authorized representative may have access to Tenant’s Meters from time to time
during the Term (but not more frequently than once per week) on at least one
(1) day’s request (which need not be in writing) for the purpose of verifying
Landlord’s meter readings. To the extent that Landlord provides an engineer or
other Building representative to accompany Tenant’s employees, contractors
and/or authorized representatives for the duration of Tenant’s access to
Tenant’s Meters, Landlord shall provide such engineer or Building representative
without additional charge to Tenant, provided that it does not require more than
a reasonable amount of time (failing which Landlord shall be entitled to assess
a reasonable additional charge) and further provided that the foregoing shall
not be deemed to prohibit Landlord from including the salary of such engineer or
Building representative in Operating Expenses subject to and in accordance with
the provisions of Article 3. Landlord’s Rate shall be determined by dividing
Landlord’s total bill from the utility company for each period (i.e., the
aggregate amount charged for both KWs and KWHRs) by the total KWs and KWHRs
consumed by the Building as shown by said bill (herein called the “Quotient”),
and the charge to Tenant pursuant to this Article 14 for KW and KWHR consumed
within the Premises (and by any equipment installed by Tenant outside of the
Premises) in the event of submetering shall be calculated by multiplying the
electricity consumed by Tenant within such period by the Quotient. If the amount
appearing on the utility company invoice shall not reflect all credits, rebates,
or refunds (including tax or utility credits, rebates and refunds) to be
received by Landlord with respect to the electricity covered thereby, then in
computing Landlord’s Rate the amount so appearing shall be reduced by the amount
of all such credits, rebates and refunds; provided, however, that Tenant shall
not be entitled

 

8 To be mutually agreed to reflect then-current rates or such other mutually
acceptable methodology for computing electrical charges during any period that
meters are not operational.

9 To reflect an amount equal to Tenant’s average electrical costs for the 12
month period preceding the date on which meters become inoperable.

 

63



--------------------------------------------------------------------------------

to the benefit of any such credit, rebate or refund, whether or not reflected on
the utility company or alternate provider invoice, if and to the extent, if any,
that (i) Landlord is required by law or utility requirement to pay or credit to
any tenant or occupant of the Building (including Tenant) the amount of any such
credit, rebate or refund, or (ii) Landlord is entitled to such credit, rebate or
refund as the result of any overpayment by Landlord or miscalculation of
Landlord’s electricity charges by the utility company or alternate provider.
Upon Tenant’s request, Landlord shall provide Tenant with copies of Landlord’s
bills from the utility company for purposes of allowing Tenant to confirm
Landlord’s Rate and Landlord’s calculations of the charges payable by Tenant
under this Article 14. In addition to the foregoing, Tenant shall reimburse
Landlord for (a) Landlord’s reasonable actual out-of-pocket costs to read such
meters and to calculate the amounts to be billed to Tenant hereunder, provided
that the costs are commercially reasonable, and (b) the actual out-of-pocket
cost of keeping the meter(s) and related equipment exclusively serving the
Premises in good working order and repair (which may include calibration of the
meters but not any replacement thereof the cost of which shall be borne by
Landlord), provided that the costs of any contractors retained by Landlord to
perform such repair, maintenance and calibration is reasonable. Notwithstanding
anything to the contrary contained herein, where more than one (1) Tenant Meter
measures the service of Tenant in the Building, such Tenant Meters shall be
connected to a so-called “totalizer” or “coincidental demand meter” so that
Tenant’s aggregate demand may be measured and billed to Tenant with the same
effect as if Tenant’s aggregate demand for the entire Premises were measured by
a single Tenant Meter. The costs incurred in connection with the installation
of, and connection of Tenant’s submeters to, such totalizer or coincidental
demand meter shall be borne by Tenant. In addition, Tenant shall have the right,
at its sole cost and expense, upon reasonable advance written notice to Landlord
and in accordance with the provisions of Article 8 hereof (including, without
limitation, Landlord’s reasonable approval of plans and specifications), to wire
of some or all of Tenant’s Meters to the meter or meters installed by the public
utility or alternate provider to measure the Building’s electricity consumption
and demand, thus enabling the peak demand measured by such Tenant Meters on a
coincidental basis to be measured at the same time that the Building’s peak
demand is measured by the public utility or alternate provider. Tenant shall pay
Landlord the foregoing amounts within thirty (30) days after Landlord bills
Tenant therefor, which bills shall be rendered on a monthly basis.

14.02. (a) If, at any time during the Term, Landlord is prohibited by Legal
Requirements or the requirements of the New York State Public Service Commission
from supplying and charging for electricity on a submetered basis strictly in
accordance with the provisions of Section 14.01, including by reason of the
imposition of any tax, tariff or other cost on Landlord which under applicable
Legal Requirements Landlord is not permitted to pass through in full on the
basis contemplated by Section 14.01, then, at Tenant’s option (subject to the
provisions of the last sentence of Section 14.05), Landlord shall supply
electricity to the Premises (i) on a direct meter basis pursuant to
Section 14.02(e) unless prohibited by Legal Requirements or the

 

64



--------------------------------------------------------------------------------

requirements of the New York State Public Service Commission from doing so, or
(ii) on a rent inclusion basis pursuant to Section 14.02(b).

(b) (i) Except as expressly provided in Section 14.01, during any period in
which electricity is to be supplied to the Premises on a rent inclusion basis,
Landlord shall furnish electricity to the Premises (or such portion of Tenant’s
electric consumption, as the case may be) on the basis that Tenant’s consumption
(KW and KWHR) of electricity shall be measured by electric survey made from time
to time by Landlord’s consultant. Pending an initial survey made by Landlord’s
consultant, effective as of the date when Landlord has commenced furnishing
electricity to Tenant pursuant to this Section 14.02(b) (with suitable proration
for any period of less than a full calendar month), the Fixed Rent (with respect
to the portion of the Premises so affected) shall be increased by an amount (the
“Initial Charge”) equal to the average of the prior twelve (12) months’ charges
for submetered electric. After completion of the electrical survey made by
Landlord’s consultant of Tenant’s consumption (KW and KWHR) of electricity, said
consultant shall apply one hundred (100%) percent of Landlord’s Rate to arrive
at an amount (herein called the “Actual Charge”) and the Fixed Rent shall be
appropriately adjusted (increased or decreased) retroactively to reflect any
amount by which the Actual Charge exceeds the Initial Charge or the Initial
Charge exceeds the Actual Charge, as the case may be. If the Actual Charge
exceeds the Initial Charge, Tenant shall pay that portion of such amount which
would have been paid to the date of the determination of the Actual Charge
within thirty (30) days after being billed therefor; if the Initial Charge
exceeds the Actual Charge, Tenant shall be entitled to a credit against
installments of the Actual Charge thereafter coming due in an amount equal to
the overpayments made by Tenant up to the date of the determination of the
Actual Charge. Thereafter and from time to time during the Term, Landlord may
cause additional surveys of Tenant’s electrical usage to be made by Landlord’s
consultant, the commercially reasonable cost of which (A) shall be shared by
Tenant and Landlord equally in the case of the first survey done in each twelve
(12) month period and (B) shall be borne solely by Landlord for each survey
thereafter, and any increase or decrease in the Actual Charge resulting from
such subsequent survey shall be effective as of the date such survey is
conducted. Tenant from time to time (but not more frequently than twice during
each twelve (12) month period occurring during the Term) may require Landlord to
have a survey made of Tenant’s electrical usage (which survey Landlord shall use
reasonable efforts to have performed within thirty (30) days after its receipt
of notice from Tenant requiring such survey to be performed), and the
commercially reasonable fees of Landlord’s consultant making such survey(s) at
Tenant’s request shall be paid by Tenant. If any survey requested by Tenant
shall determine that there has been an increase or decrease in Tenant’s usage of
electricity, then effective as of the date such survey is conducted, the then
current Actual Charge to Tenant by reason of the furnishing of electricity to
Tenant shall be increased or decreased in accordance with such survey
determination.

 

65



--------------------------------------------------------------------------------

(ii) If from time to time after the initial survey or a subsequent survey any
additional electrically operated equipment is installed in the Premises by
Tenant, or if Tenant shall increase its hours of operation, or if the charges by
the utility company supplying electric current to Landlord are increased or
decreased after the date thereof, then and in any of such events the monthly
charge shall be increased or decreased accordingly on account of such additional
electricity consumed by such newly installed electrically operated equipment
and/or increase in Tenant’s hours of operation and/or on account of such
increased or decreased Landlord’s Rate. The amount of such increase or decrease
in the monthly charge shall be determined in the first instance by Landlord’s
consultant. In addition, the monthly rate will be increased or decreased
quarterly in accordance with calculations by Landlord’s consultant to reflect
changes in the fuel adjustment component of the utility company charge. Tenant
shall pay the amount of any increase in the monthly charge retroactively
(subject to Tenant’s right to contest in the same manner as provided in
Section 14.02(d)) from the date of the installation of all newly installed
electrically operated equipment and/or from the date when the increased charges
to Landlord from the utility company become effective and/or from the date of
any increase in Tenant’s hours of operation, as the case may be, such amount to
be paid promptly upon billing therefor by Landlord. In the event that Tenant
either (A) decreases its hours of operation or (B) removes or changes existing
equipment in the Premises, Tenant may request a survey of its electrical usage
in accordance with the provisions of Section 14.02(b)(i).

(c) All survey determinations (including the first survey made by Landlord’s
consultant) shall be subject to contest by Tenant as provided in
Section 14.02(d). Surveys made of Tenant’s electrical consumption shall be based
upon the use of electricity between the hours of 8:00 a.m. to 6:00 p.m., Mondays
through Fridays, and such other days and hours when Tenant (or Tenant’s agents,
employees and/or contractors) uses electricity for lighting and for the
operation of the machinery, appliances and equipment used by Tenant in the
Premises.

(d) If electricity shall be furnished to Tenant as contemplated in
Section 14.02(b)(i), then Tenant, within sixty (60) days after notification from
Landlord of the determination of Landlord’s utility consultant, shall have the
right to contest such determination by submitting to Landlord a like survey
determination prepared by a utility consultant of Tenant’s selection, which will
highlight the differences between Landlord’s survey and Tenant’s survey. If
Landlord’s consultant and Tenant’s consultant shall be unable to reach agreement
within thirty (30) days, then such two consultants shall designate a third
consultant to make the determination, and the determination of such third
consultant shall be binding and conclusive on both Landlord and Tenant. If the
determination of such third consultant shall substantially confirm the findings
of Landlord’s consultant (i.e., within three percent (3%)), then Tenant shall
pay the cost of such third consultant. If such third consultant shall
substantially confirm the determination of Tenant’s consultant (i.e., within
three percent (3%)), then Landlord shall pay the cost of such third consultant.
If such third consultant shall make a determination

 

66



--------------------------------------------------------------------------------

substantially different from that of both Landlord’s and Tenant’s consultants
(or is within three (3%) percent of both such determinations), then the cost of
such third consultant shall be borne equally by Landlord and Tenant. In all
events described in this Section 14.02(d), Tenant shall be responsible for the
costs of its consultant and shall reimburse Landlord for fifty (50%) percent of
the commercially reasonable costs of the first survey made by Landlord’s
consultant during the Term (in accordance with the provisions of
Section 14.02(b)(i)) within thirty (30) days after presentation by Landlord of
an invoice evidencing such costs. If Landlord’s consultant and Tenant’s
consultant shall be unable to agree upon the designation of a third consultant
within thirty (30) days after Tenant’s consultant shall have made its
determination (different from that of Landlord’s consultant), then either party
shall have the right to request the AAA to designate a third consultant whose
decision shall be conclusive and binding upon the parties, and the costs of such
third consultant shall be borne as hereinbefore provided in the case of a third
consultant designated by the Landlord’s and Tenant’s consultants. Pending the
resolution of any contest pursuant to the terms hereof, Tenant shall pay the
Additional Charge on account of electricity determined by Landlord’s consultant,
and upon the resolution of such contest, appropriate adjustment (and credit in
favor of Tenant, if applicable) in accordance with such resolution of such
Additional Charge payable by Tenant on account of electricity shall be made
retroactive to the date of the determination of Landlord’s consultant.

(e) During any period in which electricity is to be supplied to the Premises on
a direct supply basis, Tenant shall, subject to the provisions of Section 14.03,
obtain and pay for electricity directly from the public utility company
furnishing electricity to the Building. Notwithstanding anything contained in
this Article 14 to the contrary, if use of the Building’s risers, conduits,
feeders and switchboards would be required for the Premises to receive
electricity directly from the public utility company, then Tenant shall have the
right to such use at no charge; provided, however, that all meters and all
additional panel boards, feeders, risers, wiring and other conductors or
equipment, if any, that may be required to obtain such electricity shall be
installed by Landlord at Tenant’s reasonable and actual out-of-pocket expense
except in the event Landlord discontinued service on a voluntary basis, in which
case, same shall be at Landlord’s sole cost and expense and not otherwise
includible in Operating Expenses.

14.03. Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the right to (i) apply to an electrical utility company selected by
Tenant (which selection shall be subject to Landlord’s consent, not to be
unreasonably withheld or delayed, if such utility company is not already
servicing one or more tenants of the Building) for direct metered electric
service and purchase such electricity in bulk if allowable by the utility
provider, and/or (ii) obtain all or any portion of Tenant’s electricity from any
cogeneration plant located at the Adjacent Parcel (“Cogeneration Procurement”),
which in no event shall be less than Tenant’s Share of such capacity being made
available to the Building. Landlord shall cooperate with Tenant in connection
with Tenant’s obtaining direct electric service and/or Cogeneration

 

67



--------------------------------------------------------------------------------

Procurement, and shall reasonably promptly execute and deliver any applications,
reports or related documents (and in the case of Cogeneration Procurement,
execute any reciprocal easement agreement subject to and in accordance with
Article 33) as may be requested by Tenant in connection therewith, provided that
Tenant shall reimburse Landlord (as Additional Charges) for the reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
cooperation within thirty (30) days after demand therefor, accompanied by
reasonably satisfactory documentation of such costs and expenses, and further
provided that Tenant shall indemnify and hold harmless Landlord from and against
any claims arising in connection with such cooperation. From and after the date
on which such direct electricity is provided to Tenant, Landlord shall be
relieved of any further obligation to furnish electricity to Tenant pursuant to
this Article 14, except Landlord shall permit its wires, conduits and electrical
equipment to be used for such purpose to the extent that the electricity
supplied to Tenant on a direct basis does not exceed the Basic Capacity or such
greater amount of electricity being supplied to the Premises as of the date of
this lease or any date on which additional space is added to the Premises,
exclusive of the electricity consumed by base building services (including,
without limitation, base building HVAC) provided to the Premises. Any additional
riser or risers or feeders or service to supply Tenant’s electrical requirements
will be installed by Landlord, at the sole cost and expense of Tenant (which
shall constitute Landlord’s actual, reasonable out-of-pocket costs incurred in
connection therewith), if in Landlord’s reasonable judgment the same are
necessary and shaft space to accommodate same is available in the Building for
use by Tenant, taking into account other present and reasonably anticipated
future requirements therefor, and the installation of same will not cause
permanent damage or injury to the Building or the Premises or cause or create a
dangerous or hazardous condition or unreasonably interfere with or disturb other
tenants or occupants. In addition to the installation of such riser or risers,
Landlord will also, at the sole cost and expense of Tenant (which shall
constitute Landlord’s actual, reasonable out-of-pocket costs incurred in
connection therewith), install all other equipment proper and necessary in
connection therewith, subject to the aforesaid terms and conditions, and subject
to Landlord’s prior approval of Tenant’s plans therefor which shall not be
unreasonably withheld or delayed.

14.04. Landlord shall provide to the electrical closets on each floor of the
Premises the electrical capacity indicated on Exhibit G attached hereto (herein
called the “Basic Capacity”). Tenant covenants and agrees that at all times its
installations and use of electricity shall not exceed the Basic Capacity, and
upon notice from Landlord that Tenant is exceeding the Basic Capacity, Tenant
shall disconnect such of its installations as are necessary so that Tenant will
no longer be exceeding the Basic Capacity (as such Basic Capacity may be
redistributed pursuant to the penultimate sentence of this Section 14.04). If
Tenant requests additional power in addition to the Basic Capacity, then if and
to the extent allocated power is available in the Building for use by Tenant,
taking into account other present and reasonably anticipated future requirements
therefor, Landlord shall, at Tenant’s cost and expense (provided that such costs
and expenses are reasonable, actual and out-of-pocket), provide and install in
conformity with law any additional riser

 

68



--------------------------------------------------------------------------------

or risers and/or any and all switch or switches to connect additional power to
the Premises, and Tenant agrees to pay Landlord’s actual, reasonable
out-of-pocket cost of installing such additional risers, switches and related
equipment. If such additional power is not available, then upon Tenant’s
request, Landlord, at Tenant’s sole cost and expense (provided that such costs
and expenses are reasonable, actual and out-of-pocket), shall take such steps as
may be reasonably available to obtain additional power from the utility company.
To the extent that any floor of the Premises is serviced by an amount of
electricity which exceeds the amount required by the New York City Building Code
(herein called the “Code”) or for any other reason that Tenant elects, Tenant
shall have the right to redistribute such excess capacity to other floors of the
Premises, subject to Tenant’s receipt of any approval required from the New York
City Department of Buildings, provided that if any such redistribution of
capacity leaves any portion of the Premises with less than the Basic Capacity,
upon the expiration or earlier termination of this lease, Tenant shall, at its
sole cost and expense, restore the amount of electricity to each such floor to
the Basic Capacity subject to applicable Legal Requirements.

14.05. If Landlord shall at any time during the Term elect to solicit bids from
alternate energy providers for the supply of electric energy to the Building,
Landlord shall notify Tenant of such election and Landlord shall also solicit
bids from any reliable provider(s) suggested by Tenant; provided, however, that
Landlord shall have no obligation to award the contract to Tenant’s suggested
provider. If Landlord shall grant any other office tenant of the Building the
right to obtain electricity on a direct supply basis from the public utility
supplying electricity to the Building or from an alternate energy provider of
that tenant’s choosing, Landlord shall thereafter permit Tenant to obtain
electricity on a direct supply basis from any provider reasonably selected by
Tenant and approved by Landlord in its reasonable discretion.

14.06. Any rebates paid to or discounts or other benefits received by Landlord
or Landlord’s affiliates from Consolidated Edison (or any other utility or
governmental entity providing such rebates or discounts) as the result of
energy-saving fixtures and equipment installed in the Premises by Tenant or as a
result of the furnishing electricity to Tenant or otherwise related to Tenant’s
occupancy shall be paid to Tenant by Landlord promptly after receipt by Landlord
thereof. Landlord shall cooperate with Tenant in connection with applying to
Consolidated Edison (or any other utility or governmental entity providing such
rebates or discounts) for such rebates or discounts, but Landlord shall incur no
cost or expense in connection with such cooperation unless Tenant agrees to
reimburse Landlord for such monies.

 

69



--------------------------------------------------------------------------------

ARTICLE 15

Services10

15.01. Landlord shall at all times during the Term operate the Building in a
manner that is consistent with the standards befitting Comparable Buildings and
in adherence with the Maintenance Schedule, which shall include, without
limitation, the provision of the services and utilities hereinafter set forth in
this Article 15, without additional charge to Tenant, except as may be expressly
set forth below (provided, however, that the foregoing shall not be deemed to
prohibit Landlord from including the costs of any such services or utilities in
Operating Expenses subject to and in accordance with the provisions of Article
3).

(a) Landlord will provide from and after the Commencement Date with respect to
each floor of the Premises the following services to the Premises in the manner
hereinafter more particularly set forth: (i) heat, ventilation and air
conditioning; (ii) elevator service; (iii) domestic hot and cold water;
provided, that, Landlord shall only be obligated to provide tepid and cool water
to the extent the Building Systems as of commencement date of this lease are not
capable of providing hot and cold water to the subject facilities; and
(iv) cleaning except to the extent Tenant elects to clean its own Premises in
accordance with Section 15.02(e).

(b) As used herein, the terms “Regular Building Service Hours” shall mean the
hours between 7:00 a.m. and 7:00 p.m. on Mondays through Fridays and 7:00 a.m.
and 1:00 p.m. on Saturday, and “Regular Building Service Days” shall mean all
days except Saturdays, Sundays and any other days which shall be designated as a
holiday by the applicable Building Service Union Employee Service contract or by
the applicable Operating Engineers contract.

15.02. (a) Intentionally Omitted.

(b) If requested by Tenant, to the extent there is steam service at the
Building, Landlord shall make available to Tenant, for Tenant’s use within the
Premises for any additional heating or permitted kitchen use, Tenant’s Share of
steam, and the cost of such steam as well as the cost of piping and other
equipment or facilities required to supply steam to and distribute steam within
the Premises shall be paid by Tenant. Landlord may install and maintain at
Tenant’s expense, meters to measure Tenant’s consumption of steam and Tenant
shall reimburse Landlord, within thirty (30)

 

10 If as of the end of the Original Term any of the Building systems are not
capable of providing the level of service required hereunder, the services
provisions and related exhibits and/or schedules attached hereto shall be
appropriately revised as agreed to by Landlord and Tenant in good faith.

 

70



--------------------------------------------------------------------------------

days after demand, for the quantities of steam shown on such meters at
Landlord’s reasonable charges, together with corresponding condensate and/or
sewer charges, which charges to Tenant under this Section 15.02(b) are in no
instance intended to include any profit or premium payable to Landlord for
providing such service.

(c) (i) Landlord shall provide, and Tenant shall have the use of, sufficient
passenger elevator service to each floor of the Premises at all times (i.e., no
less than three (3) passenger elevators per elevator bank shall be kept in
service at all times) in accordance with the standards set forth in Exhibit H
annexed hereto. Annexed hereto as Exhibit H is a description of the Building
passenger elevator system that services the Premises as of the date of this
lease.11 Landlord will notify Tenant before modifying the Building passenger
elevator system that services the Premises, but Landlord may implement any
modifications to such system in its sole judgment provided that the
modifications shall not reduce the level of elevator service furnished to the
Premises as contemplated in Exhibit H and provided further that such
modifications shall be befitting a Comparable Building (i.e., the Building
passenger elevator system that services the Premises shall at all times be
operated in accordance with acceptable industry standards befitting a Comparable
Building).

(ii) At any time or times all or any of the elevators in the Building may, at
the option of Landlord, be manual and/or automatic elevators, and Landlord shall
be under no obligation to furnish an elevator operator for any automatic
elevator. If Landlord shall at any time or times furnish any elevator operator
for any automatic elevator, Landlord may discontinue furnishing such elevator
operator without any diminution, reduction or abatement of rent.

(iii) Landlord shall provide freight elevator and loading dock service to the
Premises at no charge to Tenant on a first come-first served basis (i.e., no
advance scheduling or prior notification shall be required nor shall there be
any limitation on the number of trips) during Regular Building Service Hours of
Regular Building Service Days. Freight elevator and loading dock service shall
also be provided to the Premises on a reserved basis at all other times, at a
cost equal to Landlord’s Actual Freight and Loading Dock Costs which shall be
Additional Charges hereunder. The term “Landlord’s Actual Freight and Loading
Dock Costs” shall mean the sum of (x) the cost to Landlord of any wages and
benefits (if applicable) paid to the dedicated loading dock guards that are
required in connection with the use of such freight elevator, if any, and
(y) the cost to Landlord of any wages and benefits (if applicable) paid to an
elevator operator that is required to operate the freight elevator. As of the
date hereof, Landlord’s

 

11 If as of the end of the Original Term the elevators do not meet the
specifications set forth on Exhibit H, Exhibit H shall be appropriately revised
as agreed to by Landlord and Tenant in good faith.

 

71



--------------------------------------------------------------------------------

Actual Freight and Loading Dock Costs are $             per hour12, consisting
of wages and benefits paid by Landlord for one dedicated loading dock guard at
the rate of $             per hour each, and wages and benefits paid by Landlord
for the elevator operator at the rate of $             per hour. Notwithstanding
anything to the contrary contained herein, Tenant may request, in accordance
with the applicable provisions of this Article 15, freight elevator service and
security in half-hour increments during Regular Building Service Hours and at
all other times for such minimum increment of time as Landlord is required to
compensate its employees under applicable union contracts and/or other labor
agreements. If and to the extent a Legal Requirement is promulgated after the
date of this lease which restricts the hours or permissible location of freight
delivery in the City of New York, generally, and/or the downtown Manhattan, in
particular, then, in such event, Landlord shall reasonably modify the hours of
operation of the Building freight elevator service as a result of any such Legal
Requirement to reflect the then normal business practice in the real estate
industry in the City of New York with respect to Comparable Buildings.

(iv) Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the use, after reasonable prior notice to Landlord, of the freight
elevators, loading docks, required security, lifts, necessary Building access
corridors and other necessary Building service areas as reasonably required by
Tenant, at the costs set forth in Section 15.02(c)(iii), for the delivery of
construction materials during the course of the performance of Tenant’s
Alterations and after the completion of such Alterations for the movement of
Tenant’s furniture, fixtures and Equipment (herein called “FF&E”). Such
elevators shall be available for Tenant’s use on a first-come first-serve basis.
At Tenant’s election, Tenant shall have the right, at its sole cost and expense,
to provide a security guard for such elevators and loading docks in connection
with Tenant’s use thereof, provided that the use of such security guard shall
not violate Landlord’s union contracts affecting the Building, or create any
work stoppage, picketing, labor disruption or dispute or disharmony or any
interference with the business of Landlord or any tenant or occupant of the
Building. Tenant shall immediately discontinue the use of such security guard if
Landlord notifies Tenant in writing that continuing such work or activity would
violate Landlord’s union contracts affecting the Building, or has caused any
work stoppage, picketing, labor disruption or dispute or disharmony or any
interference (beyond a de minimis extent) with the business of Landlord or any
tenant or occupant of the Building.

(v) Except as set forth to the contrary above, the use of all elevators shall be
on a non-exclusive basis and shall be subject to the Building Rules and
Regulations.

 

12 Rates to reflect the then actual labor costs.

 

72



--------------------------------------------------------------------------------

(d) Landlord shall provide hot and cold water for ordinary lavatory, drinking,
cleaning and pantry purposes at no additional charge to Tenant; provided, that,
Landlord shall only be obligated to provide tepid and cool water to the extent
the Building Systems as of commencement date of this lease are not capable of
providing hot and cold water as aforesaid. Notwithstanding the foregoing,
Landlord shall supply water to any Dining Facility (including any cafeteria) and
fitness center, if any, in the Premises or for any other ancillary use (not
currently in place), and if such Dining Facility, fitness center or new
ancillary use will result, in Landlord’s reasonable judgment, in the consumption
of water in amounts greater (other than to a de minimis extent) than general
office use would (any such space herein called the “Water Metered Space”), then
Landlord may charge Tenant for such water (and corresponding sewer charges) on a
metered basis using meters heretofore installed in the Premises or installed by
Landlord at Tenant’s sole cost and expense (herein called the “Water Meters”),
which Water Meters shall measure the water consumed by Tenant in such Water
Metered Space. The amounts to be charged to Tenant by Landlord for water
consumed within the Water Metered Space as shown on the Water Meters shall be
one hundred (100%) percent of the average amount (herein called the “Landlord’s
Water Rate”) at which Landlord from time to time purchases each gallon of water
for the same period from the utility company, including all surcharges, sewer
charges, taxes and sales taxes and other charges regularly passed on to
customers by the public utility and other sums payable in respect thereof to the
public utility for the supply of water to Landlord for the entire Building as
more specifically set forth below. Tenant and its authorized representative may
have access to the Water Meters from time to time during the Term (but not more
frequently than once per month) on at least one (1) day’s request (which need
not be in writing) for the purpose of verifying Landlord’s meter readings. To
the extent that Landlord provides an engineer or other Building representative
to accompany Tenant’s employees, contractors and/or authorized representatives
for the duration of Tenant’s access to the Water Meters during Regular Building
Service Hours, Landlord shall provide such engineer or Building representative
without additional charge to Tenant, provided that it does not require more than
a reasonable amount of time (failing which Landlord shall be entitled to assess
a reasonable additional charge) and further provided that the foregoing shall
not be deemed to prohibit Landlord from including the salary of such engineer or
Building representative in Operating Expenses subject to and in accordance with
the provisions of Article 3). The amount paid by Landlord per gallon of water
shall be determined by dividing Landlord’s total bill from the utility company
for each period by the total number of gallons consumed by the Building as shown
by said bill (herein called the “Water Quotient”), and the charge to Tenant
pursuant to this Section 15.02(d) for water consumed within such Water Metered
Space shall be calculated by multiplying the water consumed by Tenant within
such period by the Water Quotient. Upon Tenant’s request, Landlord shall provide
Tenant with copies of Landlord’s bills from the utility company for purposes of
allowing Tenant to confirm Landlord’s Water Rate and Landlord’s calculations of
the charges payable by Tenant under this Section 15.02(d). In addition to the
foregoing, Tenant shall reimburse Landlord for (i) Landlord’s reasonable actual
out-of-pocket costs to read the Water

 

73



--------------------------------------------------------------------------------

Meters and to calculate the amounts to be billed to Tenant hereunder, provided
that the costs are commercially reasonable, and (ii) the actual out-of-pocket
cost of keeping the Water Meters and related equipment serving Tenant’s Water
Metered Space in good working order and repair (which may include calibration of
the Water Meters but shall exclude the cost of replacing Water Meters, the cost
of which shall be borne by Landlord), provided that the costs of any contractors
retained by Landlord to perform such repair, maintenance and calibration are
commercially reasonable and provided further that to the extent that any such
Water Meters and related equipment serving the Water Metered Space shall also
serve portions of the Building other than the Premises, the costs of such
repair, maintenance and calibration shall be appropriately prorated. Tenant
shall pay Landlord the foregoing amounts within thirty (30) days after Landlord
bills Tenant therefor as Additional Charges, which bills shall be rendered on a
monthly basis.

(e) (i) Landlord shall, at no charge to Tenant, remove Tenant’s ordinary office
refuse and rubbish, clean the interior and exterior windows of the Premises not
less frequently than two (2) times per year, and provide office cleaning
services in accordance with the cleaning specifications annexed hereto as
Exhibit I (herein called the “Cleaning Specifications”) on Mondays through
Fridays (exclusive of days recognized as holidays under the applicable union
contracts with respect to cleaning services). The cleaning services described on
the Cleaning Specifications, exclusive of exterior window cleaning are sometimes
hereinafter described as “Standard Tenant Cleaning”. Tenant shall pay to
Landlord within thirty (30) days after demand the actual out-of-pocket costs
incurred by Landlord (without profit or markup) for cleaning work or rubbish
removal in the Premises above the level described in the Cleaning
Specifications. Notwithstanding anything contained in Exhibit I or in this
Section 15.02(e) to the contrary, any cleaning work in the Premises required
because of (A) the removal from the Premises of any refuse and rubbish of Tenant
in excess of that ordinarily accumulated in business office occupancy, including
refuse accumulated in dining facilities, if any, or (B) cleaning of any portions
of the Premises used for dining facilities, day care facilities, fitness
centers, medical or health facilities or other special purposes that are not
currently in place as of the date hereof, if any, if and to the extent that such
cleaning includes greater or more difficult cleaning work (including removal of
refuse and rubbish) than office areas shall, at Tenant’s option, (1) be
performed by Landlord, provided that Landlord’s cleaning contractor is willing
to provide the same, and provided further that Tenant shall pay to Landlord, as
Additional Charges under this lease, the costs incurred by Landlord for such
cleaning or (2) constitute Extra Cleaning under Section 15.02(e)(iii). Landlord
shall not be required to provide janitorial services for portions of the
Premises used exclusively for a confidential document room as designated by
Tenant from time to time. Landlord shall instruct its cleaning contractor to
require the employees of such cleaning contractor to keep the entry doors to the
Premises locked when they are performing cleaning services and to turn off the
lights in the Premises when they have completed performing cleaning services, in
each case provided that Tenant is not then conducting business from the Premises
after Regular Building Service

 

74



--------------------------------------------------------------------------------

Hours. Landlord shall endeavor to provide Standard Tenant Cleaning through a
company that shall perform same at the most favorable price reasonably
obtainable (taking into account the structure of the company and all other
relevant facts and circumstances) without having an adverse effect on service or
labor harmony provided that Landlord’s judgment as to the most appropriate
cleaning contractor shall control subject to the provisions of this
Section 15.02(e).

(ii) (A) Notwithstanding anything to the contrary contained in this
Section 15.02(e)(i), if, at any time, Tenant believes that the cleaning services
being rendered by Landlord or Landlord’s cleaning contractor (herein called the
“Contractor”) do not meet the specifications set forth on Exhibit I annexed
hereto on a reasonably material and consistent basis, Tenant shall give notice
to Landlord (herein called the “Cleaning Notice”), which notice shall specify in
detail the deficiencies claimed by Tenant (herein called the “Cleaning
Deficiencies”). Within ten (10) Business Days following its receipt of the
Cleaning Notice, Landlord shall schedule a meeting (herein called the “Cleaning
Improvement Meeting”) among Landlord, Tenant and the Contractor to discuss and
to develop a program to cure the Cleaning Deficiencies. Within forty-five
(45) days following the Cleaning Improvement Meeting, Landlord, Tenant and the
Contractor shall again meet (herein called the “Follow-Up Meeting”) to determine
whether the Cleaning Deficiencies have been cured. Any disputes between Landlord
and Tenant as to (1) the existence of Cleaning Deficiencies or (2) whether such
Cleaning Deficiencies have been cured, shall be resolved by binding arbitration
pursuant to the provisions of Article 37, but in accordance with the
then-current rules for expedited arbitration of the American Arbitration
Association.

(B) In the event that either: (1) the Contractor fails to cure the Cleaning
Deficiencies prior to the Follow-Up Meeting or (2) the same Contractor is found
to have committed Cleaning Deficiencies for a third time in any twelve
(12) month period after having been given an opportunity to cure Cleaning
Deficiencies on two (2) prior occasions during such twelve (12) month period,
then Landlord shall commence action to replace such contractor in accordance
with the following provisions of this Section 15.02(e)(ii). Landlord and Tenant
shall meet to discuss Tenant’s recommendations as to any cleaning contractors
then performing cleaning services in Comparable Buildings that should be
included on Landlord’s bid list; provided, however, that such recommendations
shall not be binding on Landlord. Landlord shall reasonably promptly thereafter
put the cleaning contract for the Building out to bid to cleaning contractors
chosen by Landlord and shall thereafter replace the Contractor with the cleaning
contractor that submits the bid accepted by Landlord.

(C) If, notwithstanding the foregoing, Landlord nonetheless wishes to retain the
Contractor, Landlord shall give notice thereof to Tenant and Tenant shall have
the right to select its own cleaning contractor to perform the cleaning in the
Premises, in which event the cost of providing cleaning to tenant premises
(including the Premises and the portions of the Building occupied by Landlord or
its

 

75



--------------------------------------------------------------------------------

Affiliates) shall be excluded from Operating Expenses from and after the date on
which Tenant retains its own cleaning contractor.

(iii) Notwithstanding anything to contrary contained herein but subject to the
terms and conditions of this Section 15.02(e)(iii), Tenant shall have the right
to furnish to the Premises (i) any cleaning services other than those provided
by Landlord under Section 15.02(e)(i) hereof (without separate or additional
charge to Tenant) (herein called “Extra Cleaning”) and/or (ii) Standard Cleaning
which would otherwise be provided by Landlord under Section 15.02(e)(i), in
which event the cost of providing cleaning to tenant premises (including the
Premises and the portions of the Building occupied by Landlord or its
Affiliates) shall be excluded from Operating Expenses from and after the date on
which Tenant retains its own cleaning contractor.

(iv) If Tenant elects to provide its own Standard Cleaning and/or Extra Cleaning
to the Premises, all cleaning contractors hired by Tenant (herein called
“Tenant’s Cleaning Contractors”) shall be subject to Landlord’s approval, which
approval Landlord shall not unreasonably withhold or delay. In soliciting bids
from contractors for the performance of the Extra Cleaning, Tenant shall also
solicit bids from Landlord’s cleaning contractor; provided, however, that Tenant
shall have no obligation to award the contract to Landlord’s contractor,
regardless of whether Landlord’s contractor submits a bid that is higher or
lower than the other bid(s) submitted to Tenant. Landlord and Tenant shall
cooperate with each other to ensure that the cleaning performed by their
respective contractors shall be done in such a manner that will prevent (A) any
work stoppage, picketing, labor disruption or dispute or disharmony or (B) a
material increase in Tenant’s cleaning cost and/or Landlord’s Cleaning Cost, but
the foregoing shall not require either Landlord or Tenant to change its
respective contractor or cleaning contract. The personnel of Tenant’s Cleaning
Contractors shall be permitted subject to the Building Rules and Regulations,
without charge, to use the passenger elevators serving the Premises, to use but
not operate the freight elevators and to use the janitorial closets on the
floors on which the Premises are located as reasonably required for purposes of
providing cleaning and rubbish removal services to the Premises.

Notwithstanding anything to the contrary contained in this lease, with respect
to up to nine (9) floors of the Premises designated from time to time by Tenant
as its executive floors (herein called the “Executive Floors”), Landlord
(1) shall not, subject to any applicable union restrictions, without Tenant’s
prior consent, terminate or transfer to a floor of the Building other than an
Executive Floor any employee providing cleaning services to the Executive Floors
(other than due to the willful misconduct or other bad acts of such employee)
and (2) shall, at the direction of Tenant, transfer to another floor of the
Building other than an Executive Floor any employee providing cleaning services
to the Executive Floors. If and to the extent that Landlord’s compliance with
the provisions of this paragraph shall impose additional costs on Landlord which
are not recoverable from other tenants of the Building through Operating Expense
escalations, Tenant, upon presentation of reasonable backup documentation, shall
promptly reimburse

 

76



--------------------------------------------------------------------------------

Landlord for such additional costs. As of the date of this lease, the Executive
Floors shall mean floors ***[22, 23, 32-37 and 39]***13 of the Building.

15.03. (a) Landlord shall furnish heat, ventilation and air conditioning (herein
called “HVAC”) to the floors on which the Premises are located in accordance
with the specifications set forth in Exhibit J14 (i) during Regular Building
Service Hours on Regular Building Service Days without charge, (ii) during the
hours between 8:00 a.m. and 1:00 p.m. on Saturdays without charge, and (iii) at
other times (hereinafter called “Overtime HVAC”) upon Tenant’s request, subject
to the terms and at the rates and charges set forth in this Section 15.03 and
Exhibit K, which rates and charges shall be pro-rated and offset if any other
tenant or tenants of the Building located on the same Multi-Tenant Floor request
overtime HVAC for any period for which Tenant requests the same. The rates and
charges set forth on Exhibit K are intended to reflect Landlord’s actual costs
to provide Overtime HVAC, as determined by Tenant as of the commencement date of
the Original Lease. If at any time either Landlord or Tenant believes that
Exhibit K does not properly reflect Landlord’s actual cost to provide Overtime
HVAC, then Landlord or Tenant, as the case may be, shall notify the other, and
the parties shall in good faith attempt to agree on a revised Exhibit K to be
annexed to this lease. If Landlord and Tenant are unable to agree on a revised
Exhibit K, then either Landlord and Tenant may submit the matter to expedited
arbitration in accordance with the provisions of Article 37. Tenant acknowledges
and agrees that Landlord shall have no liability or responsibility for any
deviation in temperature, humidity or related conditions if such deviation
arises from (A) Tenant’s effectuation of the distribution throughout the
Premises of HVAC service from the point(s) on each floor of the Premises at
which the Building’s HVAC systems meet the HVAC distribution systems of the
Premises, (B) Tenant’s interior partitioning or existing Tenant Alterations, or
(C) any material deviation from the assumptions set forth in Exhibit J. Tenant
hereby acknowledges that it is satisfied with the capacities of the existing
HVAC system as of the date of this lease; provided, however, that the foregoing
shall not be deemed to waive Landlord’s obligation to provide HVAC service in
accordance with the provisions of this Section 15.03.

(b) (i) Landlord hereby acknowledges that, as of the date of this lease, the
Premises are served by supplemental air-conditioning systems that include units
using both chilled water and condenser water. Tenant shall have the right during
the Term to install and maintain additional supplemental air-conditioning units
in the Premises (which installation shall be performed in accordance with all
applicable Legal Requirements and any applicable provisions of Article 11). At
Tenant’s request,

 

13 Update and revise if factually inaccurate as of the Commencement Date.

14 If as of the end of the Original Term the HVAC do not meet the specifications
set forth on Exhibit J, Exhibit J shall be appropriately revised as agreed to by
Landlord and Tenant in good faith.

 

77



--------------------------------------------------------------------------------

Landlord will make available chilled water and/or condenser water (as required)
for the operation of such supplemental air-conditioning units in accordance with
the following provisions of this Section 15.03(b). Notwithstanding anything to
the contrary contained in this lease, Tenant shall not be required to pay any
connection or tap-in fee in connection with its access to such chilled water
and/or condenser water.

(ii) Landlord will provide (at Tenant’s sole cost and expense as provided in the
last sentence of this Section), at a valve heretofore installed or installed by
Landlord, at Tenant’s sole cost and expense, at the chilled water riser on each
floor of the Premises, on a twenty four (24) hour per day, three hundred sixty
five (365) day per year basis, chilled water in an aggregate amount of up to
***[            ]***15 tons (“Tenant’s Chilled Water Allocation”). If Tenant
requests chilled water capacity in addition to Tenant’s Chilled Water
Allocation, Landlord shall provide such excess chilled water capacity to Tenant,
at no additional charge (except as provided in clause (D) below), provided that
(A) this lease is in full force and effect, (B) such additional chilled water
capacity is, in Landlord’s judgment, available for use by Tenant at the time
that Tenant requests such additional chilled water capacity without resulting in
material alterations (unless Tenant agrees to pay for the same in which event
such material alteration shall be subject to Landlord’s reasonable approval) in
or damage to Building systems, (C) such additional chilled water capacity is, in
Landlord’s judgment, available for use by Tenant at the time that Tenant
requests such additional chilled water capacity without interfering with the
current and anticipated future needs of other tenants or occupants of the
Building, and (D) Tenant shall reimburse Landlord for the actual out-of-pocket
cost of any additional equipment required for the supply of such additional
chilled water capacity (provided that the costs of any contractors retained by
Landlord to perform such installation are commercially reasonable). Tenant shall
have the right, from time to time and at Tenant’s sole cost and expense, to
reallocate Tenant’s Chilled Water Allocation among the floors of the Premises,
and, in connection therewith, to increase the size of the supply and return
valves. Landlord shall provide chilled water in accordance with the
specifications set forth in Exhibit L-1 annexed hereto. In respect of its
consumption of chilled water during the Term, Tenant shall pay to Landlord an
annual charge (“Tenant’s Chilled Water Payment”) equal to the product of (1) the
aggregate number of tons of chilled water required by Tenant’s equipment that is
connected to such chilled water (the “Connected Chilled Water Tonnage”) during
such Operating Year taking into account any and all changes of such connected
amounts during such Operating Year, multiplied by (2) the rates set forth on
Exhibit L-2 attached hereto. Commencing with January 1 of the Operating Year
2006 and on January 1 of each Operating Year thereafter, the Tenant’s Chilled
Water Payment shall be increased or decreased in accordance with Exhibit L-2
annexed hereto. The rates and charges set forth on Exhibit L-2 are intended to
reflect Landlord’s actual cost to provide chilled

 

15 The initial amount of Tenant’s Chilled Water Allocation is to be calculated
based on Tenant’s Share of chilled water.

 

78



--------------------------------------------------------------------------------

water, as determined by Tenant as of the commencement date of the Original
Lease. If at any time either Landlord or Tenant believes that Exhibit L-2 does
not properly reflect Landlord’s actual cost to provide chilled water, then
Landlord or Tenant, as the case may be, shall notify the other, and the parties
shall in good faith attempt to agree on a revised Exhibit L-2 to be annexed to
this lease. Any dispute as to the determination of Tenant’s Chilled Water
Payment, including any dispute referred to in the preceding sentence, may be
submitted by either party to arbitration in accordance with Article 37.

(iii) Landlord shall provide to Tenant throughout the Term, as and when
requested by Tenant, on a twenty four (24) hour per day, three hundred sixty
five (365) day per year basis for Tenant’s supplemental air-conditioning units
located in the Premises as of the date of this lease, and any other supplemental
air-conditioning units hereafter installed by Tenant and requiring condenser
water, condenser water from the Building’s condenser water tower in an aggregate
amount of up to ***[            ]***16 tons (“Tenant’s Condenser Water
Allocation”). If Tenant requests condenser water capacity in addition to
Tenant’s Condenser Water Allocation, Landlord shall provide such excess
condenser water capacity to Tenant, at no additional charge (except as provided
in clause (D) below), provided that (A) this lease is in full force and effect,
(B) such additional condenser water capacity is, in Landlord’s judgment,
available for use by Tenant at the time that Tenant requests such additional
condenser water capacity without resulting in material alterations (unless
Tenant agrees to pay for the same in which event such material alteration shall
not be denied) in or damage to Building systems, (C) such additional condenser
water capacity is, in Landlord’s judgment, available for use by Tenant at the
time that Tenant requests such additional condenser water capacity without
interfering with the current and anticipated future needs of other tenants or
occupants of the Building and (D) Tenant shall reimburse Landlord for the actual
out-of-pocket cost of any additional equipment required for the supply of such
additional condenser water capacity (provided that the costs of any contractors
retained by Landlord to perform such installation are commercially reasonable).
Tenant shall have the right, from time to time and at Tenant’s sole cost and
expense, to reallocate Tenant’s Condenser Water Allocation among the floors of
the Premises, and, in connection therewith, to increase the size of the supply
and return valves. Landlord shall provide condenser water in accordance with the
specifications set forth in Exhibit L-1 annexed hereto. In respect of the supply
of condenser water to the Premises during any Operating Year, Tenant shall pay
to Landlord an annual charge (“Tenant’s Condenser Water Payment”) equal to the
product of (1) the aggregate number of tons of condenser water required by
Tenant’s equipment that is connected to such condenser water (the “Connected
Condenser Water Tonnage”) during such Operating Year taking into account any and
all changes of such connected amounts during such Operating Year, multiplied by
(2) for such reserved condenser water tonnage at the rates set forth on Exhibit
M attached hereto. Commencing with January 1 of the Operating Year 2006 and

 

16 Tenant shall be entitled to Tenant’s Share of Condenser Water.

 

79



--------------------------------------------------------------------------------

on January 1 of each Operating Year thereafter, the Supplemental Condenser Water
Charge shall be increased or decreased in accordance with Exhibit M annexed
hereto. The rates and charges set forth on Exhibit M are intended to reflect
Landlord’s actual cost to provide condenser water, as determined by Tenant as of
the commencement date of the Original Lease. If at any time either Landlord or
Tenant believes that Exhibit M does not properly reflect Landlord’s actual cost
to provide condenser water, then Landlord or Tenant, as the case may be, shall
notify the other, and the parties shall in good faith attempt to agree on a
revised Exhibit M to be annexed to this lease. Any dispute as to the
determination of Tenant’s Condenser Water Payment, including any dispute
referred to in the preceding sentence, may be submitted by either party to
arbitration in accordance with Article 37.

15.04. Except as otherwise expressly provided in this lease, Landlord shall not
be required to provide any services to the Premises.

15.05. Subject to the provisions of Section 35.04(b) and Articles 19 and 20,
Landlord reserves the right, without liability to Tenant and without it being
deemed a constructive eviction, to stop or interrupt any heating, elevator,
escalator, lighting, ventilating, air-conditioning, steam, power, electricity,
water, cleaning or other service and to stop or interrupt the use of any
Building facilities and systems at such times as may be necessary and for as
long as may reasonably be required by reason of accidents, strikes, or the
making of repairs, alterations or improvements, or inability to secure a proper
supply of fuel, gas, steam, water, electricity, labor or supplies, or by reason
of any other similar or dissimilar cause beyond the reasonable control of
Landlord. Subject to the provisions of Section 35.04(b) and Articles 19 and 20,
no such stoppage or interruption shall result in any liability from Landlord to
Tenant or entitle Tenant to any diminution or abatement of rent or other
compensation nor shall this lease or any of the obligations of Tenant be
affected or reduced by reason of any such stoppage or interruption. Except in
emergency circumstances, Landlord shall endeavor to give Tenant at least thirty
(30) days’ prior written notice (or such maximum prior notice as may be
reasonable under the circumstance but in no event less than one (1) Business Day
prior notice) of its intention to make any repairs, alterations or improvements
referred to in this Section 15.05 or any other stoppages of services of which
Landlord has prior notice and shall use reasonable efforts in making such
repairs, alterations or improvements and in dealing with such other stoppages of
service so as to minimize interference with Tenant’s business operations,
provided that Landlord shall not be required to perform any such work on an
overtime or premium-pay basis. Notwithstanding any provision of this
Section 15.05 to the contrary, Landlord shall be required to perform all
repairs, alterations, or improvements as referred to in this Section 15.05
during non-Regular Building Service Hours (except in emergency circumstances) if
the nature of such repair, alteration, or improvement is such as to customarily
be performed by landlords in Comparable Buildings during non-Regular Building
Service Hours (e.g., an electrical shutdown for the repair of a riser).

 

80



--------------------------------------------------------------------------------

15.06. Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the right, subject to the terms and conditions of this Section 15.06
and the provisions of Section 11.05, to furnish certain additional services to
any portion of the Premises, including, without limitation, plant maintenance
and shall have the right to hire maintenance staff (including, without
limitation, full-time handymen and/or locksmiths) to support Tenant’s carpentry
and general maintenance needs with respect to the Premises (herein called
“Tenant Extra Services”). Tenant will advise Landlord of all contractors
(excluding Tenant’s employees and any personnel and employees of Tenant’s
Premises Manager) performing Tenant Extra Services (“Tenant’s Extra Service
Contractors”) but such Tenant Extra Service Contractors shall not be subject to
Landlord’s approval. The provisions of Sections 11.04, 11.05 and 11.06 shall
apply to the performance of the Tenant Extra Services by Tenant’s Extra Service
Contractors. The Tenant Extra Services shall be performed in such manner as not
to interfere with or delay, except to an immaterial extent, and as not to impose
any additional expense upon Landlord in connection with the operation of the
Building and if such interference or delay shall occur, Tenant, upon written
notice from Landlord, shall promptly instruct Tenant’s Extra Service Contractors
to modify the particular manner of performing the Tenant Extra Services which is
causing such interference or delay, and if any such additional expense shall be
incurred by Landlord as a result of the performance of the Tenant Extra Services
by Tenant’s Extra Service Contractors, Tenant shall pay such additional expense
as Additional Charges hereunder within thirty (30) days after its receipt of an
invoice therefor.

15.07. If and for so long as Landlord maintains a Building directory, Landlord,
at Tenant’s request, shall maintain listings on such directory of the names of
Tenant, or its permitted subtenants, assignees, affiliates, or entities in
occupancy of portions of the Premises and the names of any of their officers and
employees, provided that the names so listed shall not use more than Tenant’s
Share of the space on the Building directory (except to the extent to which such
Building directory is computerized in which event there shall be no such
limitation). The actual out-of-pocket cost to Landlord for making any changes in
such listings requested by Tenant shall be paid by Tenant to Landlord within
thirty (30) days after delivery of an invoice therefor. ***[As of the date of
this lease, there is no Building directory at the Building.]***17

15.08. Tenant shall have the right to tie into the fire safety system, which
tie-in will be performed by Landlord’s independent unaffiliated contractor at
Tenant’s cost and expense, which cost and expense shall not exceed the amount
that would otherwise be charged to Landlord by its contractor for such work if
such work was being performed for Landlord’s own account.

 

17 Update and revise bracketed language if factually inaccurate as of the
Commencement Date.

 

81



--------------------------------------------------------------------------------

15.09. (a) Subject to the provisions of this lease (including, without
limitation, Article 11), Tenant may, at Tenant’s sole cost and expense, install,
maintain and operate in a portion of the Premises ***[(including, without
limitation, the existing cafeterias and/or kitchens located on the 2nd, 4th and
26th floors of the Building and dining facilities located on the 3rd and 27th
floors of the Building)]***18 a food preparation, service and/or dining facility
(any of same herein referred to as a “Dining Facility”) for use by Tenant and/or
any persons claiming by, through or under Tenant (including, without limitation,
subtenants of Tenant), including appropriate food and beverage preparation,
handling, cooking, serving and/or dining and/or other associated facilities,
provided that (i) Tenant shall comply with all applicable Legal Requirements
with respect to such Dining Facility and its operations, (ii) Tenant shall cause
all food preparation areas to be properly ventilated so that no odor shall
emanate from the Premises to any other portion of the Building, (iii) Tenant
shall maintain such Dining Facility in a clean and sanitary condition and free
of refuse at all times, and shall be responsible for providing any required
exterminating services to the Premises (including the Dining Facility), and
(iv) Tenant shall bag all wet garbage and place the same in containers that
prevent the escape of odor. All of the provisions of this lease shall be
applicable to the installation, maintenance and operation of the Dining
Facility.

(b) Tenant shall install all necessary flues and other means of ventilation and
fire suppression for the proper exhausting of fumes and odors from the Dining
Facility ***[(and the existing cafeteria and/or kitchens located on the 2nd, 4th
and 26th floors of the Building and the dining facilities on the 3rd and 27th
floors are deemed to meet the requirements of this sentence, provided that
nothing herein shall reduce or diminish Tenant’s obligation to comply with Legal
Requirements and the other provisions of this lease with respect to such Dining
Facilities)]***. Subject to the following provisions of this Section 15.09(b),
Landlord will provide Tenant, at Tenant’s request and at no out-of-pocket cost
or expense to Landlord, with adequate shaft space for an exhaust for the Dining
Facility ***[(including, without limitation, the shaft space which currently
services the existing kitchen on the mezzanine level of the Building and the
Dining Facilities on the 3rd and 27th floors of the Building)]***, provided that
with respect to any additional shaft space such shaft space is, in Landlord’s
judgment, available for use by Tenant at the time that Tenant requests same
without violating any applicable Legal Requirements, resulting in material
alterations in or damage to the Building or posing any risk to the safety of the
occupants thereof, and taking into account the needs of Landlord and other
current and future occupants of the Building with respect to such shaft space.
Any work performed by Tenant pursuant to this Section 15.09(b) shall be
performed by Tenant, in accordance with Article 11 hereof.

 

18 Update and revise bracketed language if these facilities do not constitute
part of the Premises as of the Commencement Date.

 

82



--------------------------------------------------------------------------------

(c) If Tenant shall require electrical capacity beyond that set forth in
Section 14.04 hereof in connection with Tenant’s installation and operation of
the Dining Facility, Landlord shall, at no out-of-pocket cost or expense to
Landlord, provide such additional capacity to Tenant at Tenant’s request,
provided that (i) the provision of such additional capacity would not violate
any applicable Legal Requirements, (ii) such additional capacity is, in
Landlord’s judgment, available for use by Tenant at the time that Tenant
requests such additional capacity without resulting in material alterations in
or damage to the Building or posing any risk to the safety of the occupants
thereof, (iii) the aggregate electrical capacity made available to the Premises
shall not exceed Tenant’s pro rata share of the electrical capacity of the
Building (as reasonably calculated by Landlord, it being agreed that Landlord
may allocate shares of electrical capacity to vacant space in the Building) and
(iv) Tenant shall reimburse Landlord for the actual out-of-pocket costs incurred
by Landlord to provide such additional capacity. Landlord makes no warranty or
representation as to (A) the likelihood that Tenant will be able to obtain such
additional capacity and/or the amounts thereof that Tenant may be able to
obtain, (B) whether obtaining such additional capacity will require the
installation of additional equipment or facilities or (C) the magnitude of the
costs that may be incurred by Tenant in connection with obtaining such
additional capacity. Landlord shall have no liability to Tenant, this lease
shall remain in full force and effect, the obligations of Tenant shall not be
reduced or diminished, and Tenant shall not be entitled to any reduction in or
credit against the rents payable by Tenant hereunder, in the event that Tenant
is unable to obtain such additional capacity or is unable to obtain such
additional capacity in the amounts thereof that Tenant may have anticipated, or
in the event that the costs incurred by Tenant in connection with obtaining such
additional capacity exceed the amounts theretofore anticipated.

(d) Tenant shall continue to have the right to obtain gas service for the Dining
Facility directly from Consolidated Edison and Tenant shall pay all charges in
connection with such gas service directly to Consolidated Edison. Tenant shall,
at Tenant’s sole cost and expense, perform any work as may be required to supply
such gas service, which work will be performed by Tenant, in accordance with the
provisions of Article 11. Landlord shall have no obligation to perform any work
or incur any expense in order to assist Tenant in obtaining gas service for the
Dining Facility, and Landlord shall not in any way be liable or responsible to
Tenant for any loss, damage or expense which Tenant may sustain or incur if
(i) the supply of gas service to the Premises is temporarily interrupted or
(ii) gas service is not available or the quantity or character thereof is not
suitable for Tenant’s requirements, except to the extent resulting from
Landlord’s willful misconduct or gross negligence.

15.10. Landlord shall, upon prior reasonable request of Tenant, allow Tenant
reasonable access to the common areas of the Building which are non-leasable
such as mechanical rooms and floors and vertical shafts and to other areas of
the Building adjacent to the Premises as may be necessary in connection with the
performance of Tenant’s obligations under this lease or the performance of
Alterations or the repair and

 

83



--------------------------------------------------------------------------------

maintenance of Tenant’s Property and/or Tenant’s FF&E. All access by Tenant
shall be subject to the supervision and control of Landlord and to Landlord’s
reasonable safeguards for the security and protection of the Building, the
Building equipment, and installations and equipment of other tenants of the
Building (or other persons). To the extent that Landlord provides an engineer or
other Building representative to accompany Tenant’s employees and/or contractors
for the duration of Tenant’s access. Landlord shall provide such engineer or
Building representative without additional charge to Tenant, provided that the
services being provided by such engineer of Building representative are within
the scope of services generally provided to all tenants of the Building and
includible in Operating Expenses (otherwise Landlord shall be entitled to assess
a reasonable additional charge not to exceed its actual out-of-pocket costs
[i.e., no mark-up]) and further provided that the foregoing shall not be deemed
to prohibit Landlord from including the salary of such engineer or Building
representative in Operating Expenses subject to and in accordance with the
provisions of Article 3.

15.11. Intentionally Omitted.

15.12. (a) (i) Annexed hereto as Exhibit N19 are the specifications for the
Building-wide security system as of the date of this lease. It is understood
that over time, Landlord may, at its sole cost and expense, modify such system,
but the modifications shall not reduce, in any material respect, the level of
security within the Building as contemplated by Exhibit N. Moreover, any
modifications shall at all times be befitting a Comparable Building taking into
account the environment in around the area in which the Building is situated as
well as the prevailing security threat levels, in general, and to Tenant and any
of Tenant’s Affiliates, in particular (collectively herein called the “Security
Threat Level”). Landlord will notify Tenant before modifying the Building
security system, but Landlord may implement any modifications to such system in
its sole judgment, provided that the modifications are, as stated in the
preceding sentence, befitting a Comparable Building taking into account the
environment in and around the area in which the Building is situated and the
Security Threat Level, exclusive of any such modifications implemented solely
for the benefit of a specific tenant of the Building. In connection with the
foregoing, Landlord will immediately notify Tenant of any and all advisories,
notices, warnings and other security alerts impacting the Building received by
Landlord from any governmental authority which Landlord is not prohibited from
making available to third parties by any governmental authority.

 

19 If as of the end of the Original Term, Exhibit N does not accurately reflect
the security protocol for the Building, Exhibit N shall be appropriately revised
as agreed to by Landlord and Tenant in good faith.

 

84



--------------------------------------------------------------------------------

(ii) At the request of Tenant, Landlord shall meet, or cause the managing agent
of the Building to meet, if applicable, with Tenant and Tenant’s representatives
to keep Tenant advised as to the status of the Building security system and the
strategies employed or to be employed by Landlord in connection therewith, and
Landlord shall consider any recommendations of Tenant and/or any of Tenant’s
representatives with respect to the same and/or the security with respect to the
Building in general, but in no event shall Landlord be obligated to follow any
such recommendations unless Landlord consents to same, such consent not to be
unreasonably withheld or delayed, and Tenant shall agree to reimburse Landlord
(as Additional Charges) for any reasonable incremental increase in the
out-of-pocket costs and expenses incurred by Landlord in connection with the
implementation of any such Tenant and/or Tenant representative recommendation if
and to the extent any such costs and expenses cannot be included as an Operating
Expense in this lease and/or any other lease for space in the Building, provided
that, except to the extent that same are included in Operating Expenses pursuant
to the provisions of Article 3 hereof, Tenant shall have no obligation to
reimburse Landlord for any such incremental increase in costs and expenses to
the extent same are attributable to security systems and measures that are
customarily in place in Comparable Buildings in and around the area where the
Building is situated (including midtown Manhattan) or are otherwise reasonably
necessary in the Building.

(b) Notwithstanding anything to the contrary contained in this lease, Tenant
shall have the right, at Tenant’s sole cost and expense, (i) to retain security
guards for purposes of patrolling the Premises and other portions of the
Building subject to and in accordance with the provisions of Exhibit N and
(ii) to place the podium and the ancillary equipment with respect thereto in the
Building lobby in a location mutually agreed to by Landlord and Tenant that
reasonably meets Tenant’s requirements and station a security guard or guards at
such podium. Landlord agrees to reasonably cooperate with Tenant in connection
with Tenant’s security program with respect to the Premises (e.g., evacuation
drills), provided that Tenant shall reimburse Landlord (as Additional Charges)
for the reasonable out-of-pocket costs and expenses incurred by Landlord in
connection with such cooperation within thirty (30) days after demand therefor.

(c) Landlord and Tenant agree and acknowledge that (i) as of the date of this
lease the security system located in the Lobby Premises and certain other
security systems (e.g., access control, CCTV and camera systems) services both
the Premises and the balance of the Building, (ii) Landlord and Tenant each
desire to bifurcate such security system in a manner mutually agreeable to
Landlord and Tenant so as to create two (2) separate and independent security
systems, one which shall service the entire Building and one which shall service
only the Premises, which bifurcation shall be at Tenant’s sole cost and expense,
(iii) Tenant shall, at its sole cost and expense and within a reasonable period
of time after the date of this lease, perform such work to the security system
which is required to create such independent security system for the Premises
and Landlord shall, at its sole cost and expense and within a reasonable period

 

85



--------------------------------------------------------------------------------

of time after the date of this lease, perform such work to the security system
which is required to create such independent security system for the Building
and (iv) Landlord and Tenant shall cooperate with each other in good faith in
order to create their respective security systems and coordinate their
respective work in accordance with good construction practice.

15.13. (a) Subject to the provisions of this Section 15.13, Tenant will have the
right, during the Term, at Tenant’s sole cost and expense, to arrange for its
own telecommunications services to be brought into the Building and distributed
directly to the floors on which the Premises are located. If Tenant desires to
contract for the provision of telecommunications services with a supplier
(“Tenant’s Telecommunications Provider”) other than the supplier providing
telecommunications services to the Building, Tenant shall have the right to do
so. Tenant shall not be required to pay any fee to Landlord in consideration for
Landlord permitting Tenant’s Telecommunications Provider to have access to the
Building and the riser and shaft space thereof for such purpose, and Tenant’s
Telecommunications Provider will not be charged a fee for such access as is
required to provide telecommunications services exclusively to Tenant and any
permitted occupants of the Premises. Tenant’s Telecommunications Provider will
be permitted access to the risers of the Building in order to install Tenant’s
telecommunications cabling and conduits, subject to availability of space in the
risers for such purpose to the extent space therefor is available at the time
Tenant requests such access. If no space shall then be available in the risers
of the Building, Landlord, at Tenant’s request shall install additional risers
in the Building for such purpose, and Tenant shall reimburse Landlord for its
reasonable actual third party out-of-pocket costs incurred in connection
therewith.

(b) Landlord and Tenant hereby acknowledge that Tenant currently maintains an
internal telecommunications room within a portion of the Premises and Landlord
agrees that (i) Tenant will have a right of access to any other portions of the
Building outside the Premises that may contain equipment or conduits installed
in connection with Tenant’s telecommunications systems (herein collectively
called “Tenant’s Other Telecommunications Installations”) taking into account,
however, the rights of third parties in and such other portions of the Building,
and Landlord shall have the right to require Tenant to be accompanied by a
representative of Landlord to the extent Landlord makes such representative
reasonably available, and (ii) Tenant will have access to Tenant’s Other
Telecommunications Installations on a twenty-four (24) hour per day, seven
(7) day per week basis (subject to Landlord’s reasonable security and safety
measures and except in emergency circumstances or during temporary shutdowns as
permitted by and subject to the provisions of this lease; provided, that, such
security and safety measures shall not include any requirement that Tenant be
accompanied by an engineer or other Building representative designated by
Landlord.

15.14. (a) Tenant shall have the right, at no additional charge to Tenant
(except as otherwise expressly provided in this lease and as set forth below),
to

 

86



--------------------------------------------------------------------------------

use (i) in common with Landlord and other tenants and occupants of the Building,
the riser and shaft space in the core of the Building (herein called the
“Initial Riser/Shaft Space”) for the installation of conduits, risers,
telecommunications cabling and/or computer cabling or any other equipment that
may be lawfully, or is currently, installed therein (herein collectively called
“Tenant’s Riser/Shaft Space Equipment”) and (ii) mechanical space (herein called
the “Initial Mechanical Space”) for the installation of any mechanical,
electrical and ancillary equipment that may be lawfully, or is currently,
installed therein (herein collectively called “Tenant’s Mechanical Equipment”).
Upon Tenant’s written request, Landlord will provide to Tenant such additional
riser space, shaft space and/or mechanical space that Tenant may require from
time to time (herein collectively called, the “Additional Riser/Shaft/Mechanical
Space”), subject to Landlord’s reasonable safety measures and compliance with
any applicable Legal Requirements and provided that such Additional
Riser/Shaft/Mechanical Space is available and that the provision of such
Additional/Riser Shaft/Mechanical Space will not, in Landlord’s reasonable
judgment, interfere with the needs of other present or future tenants or
occupants of the Building or have an adverse impact on any services provided to
the Building. The Initial Riser/Shaft Space, the Initial Mechanical Space and
the Additional Riser/Shaft/Mechanical Space are herein collectively called the
“Equipment Space,” and Tenant’s Riser/Shaft Space Equipment, Tenant’s Mechanical
Equipment are herein collectively called “Tenant’s Equipment”. The installation
of Tenant’s Equipment shall be performed in accordance with Article 11 hereof.
Any additional mechanical space shall be provided to Tenant at no cost.

(b) For purposes of installing, servicing or repairing Tenant’s Equipment,
Tenant shall have reasonable access to the Equipment Space upon prior reasonable
request of Landlord. All access by Tenant to the Equipment Space shall be
subject to the supervision and control of Landlord and to Landlord’s reasonable
safeguards for the security and protection of the Building, the Building
equipment, and installations and equipment of other tenants of the Building (or
other persons) as may be located in the risers and shafts and mechanical space
of the Building. To the extent that Landlord provides an engineer or other
Building representative to accompany Tenant’s employees and/or contractors for
the duration of Tenant’s access to the Equipment Space, Landlord shall provide
such engineer or Building representative without additional charge to Tenant,
provided that the services being provided by such engineer of Building
representative are within the scope of services generally provided to all
tenants of the Building and includible in Operating Expenses (otherwise Landlord
shall be entitled to assess a reasonable additional charge not to exceed its
actual out-of-pocket costs [i.e., no mark-up]) and further provided that the
foregoing shall not be deemed to prohibit Landlord from including the salary of
such engineer or Building representative in Operating Expenses subject to and in
accordance with the provisions of Article 3.

(c) Tenant agrees that Tenant will pay for all electrical service required in
connection with Tenant’s Equipment in accordance with Article 14, and Tenant
further agrees that such electric service shall feed off the same supply of
electrical

 

87



--------------------------------------------------------------------------------

energy furnished to the Premises or be separately submetered as provided in
Article 14. Landlord shall not be required to supply any services to the
Tenant’s Equipment Space other than (i) HVAC (to the extent same was provided to
Tenant’s Equipment Space as of the expiration of the Original Term),
(ii) elevator service, and (iii) electricity as provided in this
Section 15.14(c).

(d) Tenant, at Tenant’s sole cost and expense, agrees to promptly and faithfully
obey, observe and comply with all Legal Requirements in any manner affecting or
relating to Tenant’s installation, repair, maintenance and operation of Tenant’s
Equipment. Tenant, at Tenant’s sole cost and expense, shall secure and
thereafter maintain all permits and licenses, if any, required for the
installation and operation of Tenant’s Equipment.

(e) Tenant, at Tenant’s sole cost and expense, shall promptly repair any and all
damage to the Equipment Space and to any other part of the Building caused by or
resulting from the installation, maintenance and repair, operation or removal of
Tenant’s Equipment and, in the event that Tenant elects (or is required, subject
to the provisions of this lease) to remove any of Tenant’s Equipment prior to
the expiration of the Term, Tenant shall restore all affected areas to their
condition as existed prior to the installation of Tenant’s Equipment, subject to
normal wear and tear and damage for which Landlord is responsible for hereunder.

15.15. Tenant shall have the right, subject to the provisions of Section 11.04,
at any time and from time to time, to retain an independent contractor, which
may not be an employee of Tenant, to manage and supervise the daily operation of
the Premises and the facilities of the Premises and to act as Tenant’s
Designated Representative (herein called “Tenant’s Premises Manager”). Landlord
agrees and acknowledges that Tenant’s Premises Manager may retain, subject to
the provisions of Section 11.04, employees in connection with the performance of
its duties for Tenant and that the retaining by Tenant’s Premises Manager of
employees shall not be deemed to decrease the obligations of Landlord under this
lease.

15.16. Tenant shall have the right throughout the Term to use, in common with
Landlord and other tenants of the Building, the services provided by the
messenger center operated by Landlord in the area adjacent to the loading dock
in the Building (herein called the “Messenger Center”; such services are herein
called the “Messenger Center Services”) so long as Landlord continues to operate
same. Tenant acknowledges that the Messenger Center is operated, and the
Messenger Center Services are provided, by a third-party provider employed by
Landlord for such purpose (herein called “Landlord’s Messenger Center Vendor”).
In the event that Tenant shall require the Messenger Center Services during
hours in addition to those hours during which Landlord’s Messenger Center Vendor
shall operate the Messenger Center and provide the Messenger Center Services to
tenants of the Building, as determined by Landlord and Landlord’s Messenger
Center Vendor in their sole discretion from time to time but in no

 

88



--------------------------------------------------------------------------------

event less than Regular Building Service Hours (such additional hours are herein
called the “Extended Messenger Center Hours”), Landlord shall use commercially
reasonable efforts to cause Landlord’s Messenger Center Vendor to operate the
Messenger Center and to provide the Messenger Center Services during such
Extended Messenger Center Hours, provided that Landlord shall have no liability
to Tenant and Tenant’s obligations to Landlord hereunder shall not be diminished
in any way if Landlord is unable to obtain the agreement of Landlord’s Messenger
Center Vendor to operate the Messenger Center and to provide the Messenger
Center Services during such Extended Messenger Center Hours, and provided
further that Tenant shall (a) pay all additional incremental actual
out-of-pocket costs incurred as a result of the operation of the Messenger
Center and the provision of the Messenger Center Services during such Extended
Messenger Center Hours and (b) reimburse Landlord for all costs incurred by
Landlord in connection with such efforts, which costs shall be payable by Tenant
to Landlord as Additional Charges hereunder within thirty (30) days after
demand. Landlord shall have the right to reconfigure or relocate the Messenger
Center or cease providing the Messenger Center altogether, provided and on the
condition that (i) in any such case, Landlord provides Tenant with not less than
ninety (90) days prior notice, and (ii) the Messenger Center will not be
relocated to any portion of the Building that would result in outside messengers
having access to the elevators or stairways of the Building or otherwise
compromise the existing level of security of the Building and the Premises that
is in place as of the date that the bifurcation of the security systems as
contemplated under Section 15.12(c) is completed. Notwithstanding anything
herein to the contrary, Tenant may elect to operate its own messenger center
within a portion of the Building lobby mutually agreed to by Landlord and
Tenant, which location shall be reasonable taking into account the requirements
of Tenant, and to the extent Tenant elects not to use the Messenger Center, the
cost and expense incurred by Landlord in connection with operating same shall
not be included in Operating Expenses.

15.17. Tenant, at Tenant’s sole cost and expense (but at no additional charge),
may station one or more persons (who are either employees of Tenant and/or an
independent contractor engaged by Tenant) at a reception desk in a portion of
the main lobby of the Building mutually agreed to in good faith by Landlord and
Tenant, which location shall be reasonable taking into account the reasonable
requirements of Tenant. At all times any such persons shall be neatly attired
and otherwise abide by the reasonable instructions and direction of the manager
of the Building.

ARTICLE 16

Access; Signage; Name of Building

16.01. Except for the space within the inside surfaces of all walls, hung
ceilings, floors, windows and doors bounding the Premises, and, except as
otherwise provided in this lease, all of the Building, including, without
limitation, exterior and atrium Building walls, core corridor walls and doors
and any core corridor entrance, any

 

89



--------------------------------------------------------------------------------

terraces or roofs adjacent to the Premises, and any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts, electric or
other utilities, sinks or other Building facilities, and the use thereof, as
well as access thereto through the Premises for the purposes of operation,
maintenance, decoration and repair, are reserved to Landlord and persons
authorized by Landlord, with respect to portions of the foregoing located
outside the Premises.

16.02. Landlord shall have the right, and Tenant shall permit Landlord or
Landlord’s agents or public utilities servicing the Building and persons
authorized by Landlord to install, erect, use and maintain pipes, ducts and
conduits in and through the Premises; provided that, (a) same are installed
within the interior of the walls of the Premises or above Tenant’s ceiling or,
if installed adjacent to the Premises or the ceiling thereof, such installations
shall be, at Landlord’s cost and expense, located in boxed enclosures and
appropriately furred, (b) same shall not impair Tenant’s decorations, layout or
use of the Premises or diminish its space (other than a de minimis amount) or
reduce its ceiling height and to the extent there is any loss of any rentable
square footage, Tenant’s Fixed Rent obligation, Tenant’s Share of Operating
Expenses and Taxes shall all be proportionately reduced, and (c) in performing
such installation work, Landlord shall use reasonable efforts to minimize
interference with Tenant’s use of the Premises without any obligation to employ
overtime services unless Tenant requests same and, except as otherwise provided
in this Section 16.02, reimburses Landlord for the actual, incremental,
reasonable, out-of-pocket costs in connection therewith. Notwithstanding the
provisions of this Section 16.02 to the contrary, Landlord shall be required to
perform all such work during non-Regular Building Service Hours if the nature of
such work is such as to customarily be performed by landlords in Comparable
Buildings during non-Regular Building Service Hours (e.g., an electrical
shutdown for the repair of a riser). Any damage to the Premises resulting from
Landlord’s exercise of the foregoing right shall be repaired and the Premises
restored to its condition prior to such damage promptly by and at the expense of
Landlord.

16.03. Landlord and persons authorized by Landlord shall have the right, upon
reasonable advance notice, except in cases of emergency, to enter and/or pass
through the Premises at reasonable times to examine the same, show the Premises
to actual and prospective Superior Mortgagees or investors, or prospective
purchasers of the Building and their respective agents and representatives,
provided Landlord shall use reasonable efforts to minimize any interference with
Tenant’s business operations and shall be accompanied by a designated
representative of Tenant if Tenant shall have made such representative
available. In addition, Landlord and persons authorized by Landlord shall have
the right, upon reasonable advance notice, except in cases of emergency, to
enter and/or pass through the Premises at reasonable times provided Landlord
shall use reasonable efforts to minimize any interference with Tenant’s business
operations and shall be accompanied by a designated representative of Tenant if
Tenant shall have made such representative available, (a) to make such repairs,
alterations, additions and improvements in or to the Premises and/or the
Building or its facilities and equipment as

 

90



--------------------------------------------------------------------------------

Landlord or persons authorized by Landlord, is or are required or permitted to
make, and (b) to read any utility meters located therein. Landlord and such
authorized persons shall be allowed to take all materials into and upon the
Premises that may reasonably be required in connection therewith, without any
liability to Tenant and without any reduction of Tenant’s covenants and
obligations hereunder except as may be expressly provided to the contrary
elsewhere in this lease; provided, however, that to the extent reasonably
practicable, Landlord shall not cause or permit such materials to be stored in
the Premises overnight. Notwithstanding any provision of this Article 16 to the
contrary, Landlord shall be required to perform all repairs, alterations,
additions and improvements as referred to in clause (a) above during non-Regular
Building Service Hours if the nature of any such repair, alteration, addition or
improvement is such as to customarily be performed by landlords in Comparable
Buildings during non-Regular Building Service Hours (e.g., an electrical
shutdown for the repair of a riser). Notwithstanding any of the foregoing,
Landlord acknowledges that Tenant may, from time to time, have certain security
or confidentiality requirements such that portions of the Premises shall be
locked and/or inaccessible to persons unauthorized by Tenant and such areas will
not be made available to Landlord except in the case of an emergency (herein
called “Secure Areas”).

16.04. If at any time any windows of the Premises are either temporarily
darkened or obstructed by reason of any repairs, improvements, maintenance
and/or cleaning in or about the Building (or permanently darkened or obstructed;
provided, however, that Landlord shall not permanently darken or obstruct the
windows unless required to do so by law), or if any of such windows are
permanently closed, darkened or bricked-up by reason of any construction upon
property adjacent to the Real Property by parties other than Landlord or any
affiliate of Landlord (but unrelated to the Building) or if any part of the
Building, other than the Premises, is temporarily or, if required by law,
permanently closed or inoperable, the same shall be without liability to
Landlord and without any reduction or diminution of Tenant’s obligations under
this lease unless and except as otherwise expressly provided in this lease.

16.05. During the period of thirty-six (36) months prior to the Expiration Date,
Landlord and persons authorized by Landlord may exhibit the Premises to
prospective tenants at reasonable times. Landlord shall give Tenant reasonable
prior notice of any entry pursuant to this Section 16.05 and shall use
reasonable efforts to minimize any interference with Tenant’s business
operations and use of the Premises and shall be accompanied by a designated
representative of Tenant if Tenant shall have made such representative available
to Landlord. Notwithstanding the foregoing, Landlord acknowledges that Tenant
may, from time to time, designate Secure Areas and such areas will not be made
available to Landlord except in the case of an emergency.

16.06. Tenant shall have access to the Premises on a twenty-four
(24) hour-per-day, seven (7) day-per-week basis subject to Articles 19 and 20
and Force Majeure.

 

91



--------------------------------------------------------------------------------

16.07. Tenant shall have the right, at Tenant’s sole cost and expense, to
install and operate a security system (i) within the Premises, and/or
(ii) outside the Premises to the extent expressly provided for in the security
protocol attached to this lease as Exhibit N and below in this Section 16.07,
and/or (iii) outside the Premises subject to Landlord approval, which approval
shall not be unreasonably withheld, conditioned or delayed, in each case as
Tenant shall determine (“Tenant’s Security System”). Landlord shall not change
or modify the Building’s turnstiles or the Building-wide card key security
system (as opposed to a dedicated turnstiles for any particular tenant) that is
in place as of the commencement date of this lease in such a manner as to make
them incompatible with the turnstiles that are dedicated to accessing the
Premises. Tenant’s Security System may include, without limitation (a) the
installation of proximity card readers at locations on each floor of the
Premises, (b) monitoring of the elevators and/or fire stairs serving the
Premises, (c) dedicated lobby desk and turnstiles, and (d) guards and/or
surveillance equipment covering the exterior perimeter of the Building. Upon
Tenant’s request, Landlord shall cooperate with Tenant in all reasonable
respects to facilitate the use of Tenant’s Security System and the compatibility
and coordination thereof with Landlord’s current security system and any
modification, upgrade or replacement thereof; provided, however, that the cost
of such cooperation and coordination, and any equipment required to be installed
in connection therewith, shall be at Tenant’s sole cost and expense. Except with
respect to Secure Areas, Tenant shall provide Landlord with a master key and/or
a master card key for the Premises.

16.08. So long as the Premises consist of 1,000,000 rentable square feet or more
(the “Section 16.08 Minimum Leasing Requirement”), subject to the provisions of
this Section 16.08, Tenant shall control, and shall have all rights to, any and
all signs, banners, flags, monuments, kiosks or other means whatsoever of
identifying any party, including, without limitation, any occupant or owner of
any portion of the Building placed in, on or about the Building and/or the Real
Property (collectively, “Signage”); provided, that, (i) Tenant shall not change
or install any signage on the exterior of the Building and/or Real Property
(herein collectively called “Exterior Signage”) other than to reflect the name
of any entity that is a Citigroup Tenant and/or its Affiliates, (ii) if at any
time the Premises consist of less than 1,250,000 rentable square feet but
otherwise the Section 16.08 Minimum Leasing Requirement is satisfied, Tenant
shall not change the Exterior Signage, or install any additional Exterior
Signage, to reflect the name of any other entity other than Citigroup Global
Markets Inc. or Citibank, N.A. or Citigroup or the name by which either of such
entities may be known in the future whether as a result of a name change
resulting from a merger, reorganization, reorganization, sale of assets or
otherwise, including a corporate name change not involving any of the
aforementioned transactions (collectively a “Citi Name”), (iii) if at any time
the Section 16.08 Minimum Leasing Requirement is not satisfied, Landlord shall
have the right to cause Tenant, at Tenant’s sole cost and expense, to remove any
of its Exterior Signage on the façade of the Building (i.e., as opposed to, for
example and without limitation, a monument sign on the exterior of the Building,
which Tenant shall have the right to retain), in which case, neither Landlord,
Tenant nor any other party (including other occupants of the Building)

 

92



--------------------------------------------------------------------------------

shall have any rights with respect to Exterior Signage on the façade of the
Building. Notwithstanding any of the foregoing to the contrary, other tenants
(including Tenant) of the Building (x) shall have the right to be listed on any
directory in the lobby of the Building and install identifying signage on any
Office Floor, or retail space, leased by such tenants, and (y) leasing in excess
of 250,000 rentable square feet in the Building (the “Leasing Threshold”) shall
have the right to install signage in the lobby elevator bank servicing such
tenants’ premises; provided that any signage in the lobby of the Building which
identifies other tenants or occupants of the Building shall not be larger or
more prominent than Tenant’s lobby signage, except to the extent the rentable
square footage of such tenant’s premises exceeds that of the Premises. For so
long as the Section 16.08 Minimum Leasing Requirement is satisfied, the design,
font, size, color, materials, finish and manner of installation of any such
signage (and any signage referred to in the next sentence) shall be subject to
Tenant’s prior approval, which approval shall not be unreasonably conditioned,
withheld or delayed. Notwithstanding anything to the contrary contained herein,
(x) if Tenant has Exterior Signage, then any other tenant of the Building that
satisfies the Leasing Threshold may also be entitled to Exterior Signage (other
than façade signage) identifying such tenant; provided that (i) any such other
tenants’ Exterior Signage shall not be larger or more prominent than Tenant’s
Exterior Signage except to the extent the rentable square footage of such
tenant’s premises exceeds the Premises, and (ii) if Tenant’s Exterior Signage
does not consist of a monument sign, no such other tenant shall be entitled to
monument signage. Notwithstanding any of the foregoing to the contrary,
Landlord, at its sole cost and expense, shall have the right to place a single
plaque on the exterior of the Building (not to exceed two (2) feet by two
(2) feet) that identifies Landlord as the owner of the Real Property. The design
and location of such plaque shall be subject to the approval of Tenant, such
approval not to be unreasonably withheld, conditioned or delayed. Landlord and
Tenant shall promptly execute and deliver any documents as may be required in
the exercise of the rights set forth in this Section 16.08.

16.09. Landlord and Tenant hereby acknowledge that the Building is currently
designated and known as ***[“                    ”]***20 with an address of “388
Greenwich Street, New York, New York. For so long as the Section 16.08 Minimum
Leasing Requirement is met, Tenant may, without Landlord’s consent, change the
name of the Building to reflect the name of any Citigroup Tenant and/or its
Affiliates (provided such name is not disreputable and would not detract from
the reputation of the Building as a Comparable Building), but Tenant may not
change the designated address of the Building without the prior written approval
of Landlord (which approval may be granted or withheld in Landlord’s sole
discretion); provided, that in the case the Premises consist of less than
1,250,0000 rentable square feet but the Section 16.08 Minimum Leasing
Requirement is otherwise satisfied, Tenant may only change the name of the
Building to

 

20 Insert Building name, if applicable. As of the date of the Original Lease,
there is no Building name.

 

93



--------------------------------------------------------------------------------

reflect a Citi Name. Landlord hereby agrees that, during the Term, Landlord
shall not change (nor grant the right to change) the name of the Building or the
designated address of the Building without the prior written approval of Tenant
(which approval may be granted or withheld in Tenant’s sole discretion). Any
dispute as to whether or not a name for the Building selected by Tenant is
disreputable may be resolved by expedited arbitration pursuant to Article 37.

ARTICLE 17

Notice of Occurrences

17.01. Tenant shall give prompt notice to Landlord of (a) any occurrence in or
about the Premises for which Landlord might be liable, (b) any fire or other
casualty in the Premises for which Landlord is required to maintain insurance or
is otherwise material, and (c) any material damage to or defect in any part or
appurtenance of the Building’s sanitary, electrical, heating, ventilating,
air-conditioning, elevator or other systems located in or passing through the
Premises or any part thereof, if and to the extent that Tenant shall have
knowledge of any of the foregoing matters.

ARTICLE 18

Non-Liability and Indemnification

18.01. (a) Neither Landlord (except to the extent expressly set forth in this
lease) any affiliate of Landlord or any Superior Mortgagee or Superior Lessor,
nor any direct or indirect partner, member, trustee, managing agent,
beneficiary, director, officer, shareholder, principal, agent, servant or
employee of Landlord or of any affiliate of Landlord or any Superior Mortgagee
(in any case whether disclosed or undisclosed) (each of the foregoing being
sometimes referred to herein as a “Landlord Party”), shall be liable to Tenant
for any loss, injury or damage to Tenant or to any other person, or to its or
their property, irrespective of the cause of such injury, damage or loss, nor
shall the aforesaid parties be liable for any damage to property of Tenant or of
others entrusted to employees of Landlord, nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 9.04 and Section 35.03, nothing contained in this
Section 18.01(a) shall be construed to exculpate Landlord for loss, injury or
damage to the extent caused by or resulting from the negligence of Landlord, its
agents, servants, employees and contractors in the operation and maintenance of
the Premises and Real Property. Further, no Landlord Party shall be liable,
(i) for any such damage caused by other tenants or persons in, upon or about the
Building or Real Property; or (ii) even if negligent, for indirect,
consequential, special, punitive, exemplary, incidental or other like damages
arising out of any loss of use of the

 

94



--------------------------------------------------------------------------------

Premises or any equipment, facilities or other Tenant’s Property therein by
Tenant or any person claiming through or under Tenant.

(b) Subject to the last sentence of Section 35.03 and except as otherwise
expressly set forth in the Guaranty, neither Tenant (except to the extent
expressly set forth in this lease), any Affiliate of Tenant, nor any direct or
indirect partner, member, trustee, managing agent, beneficiary, director,
officer, shareholder, principal, agent, servant or employee of Tenant (in any
case whether disclosed or undisclosed) (each of the foregoing being sometimes
referred to herein as a “Tenant Party”), shall be liable to Landlord for any
loss, injury or damage to Landlord or to any other person, or to its or their
property, irrespective of the cause of such injury, damage or loss, nor shall
the aforesaid parties be liable for any damage to property of Landlord or of
others entrusted to employees of Tenant, nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 9.04 and Section 35.03, nothing contained in this
Section 18.01(b) shall be construed to exculpate Tenant for loss, injury or
damage to the extent caused by or resulting from the negligence of Tenant, its
agents, servants, employees and contractors in the operation or maintenance of
the Premises. Further, no Tenant Party shall be liable, (i) for any such damage
caused by other tenants or persons in, upon or about the Building or Real
Property; or (ii) even if negligent, for indirect, consequential, special,
punitive, exemplary, incidental or other like damages arising out of any loss of
use of Premises or any equipment, facilities or other property of Landlord by
Landlord or any person claiming through or under Landlord (including, without
limitation, damages for lost profits or opportunities, or the loss by
foreclosure, deed in lieu, or otherwise, of all or any portion of Landlord’s
interest in the Premises).

18.02. Subject to the terms of Section 9.04 relating to waivers of subrogation
(to the extent that such waivers of subrogation shall be applicable in any
case), Tenant shall indemnify and hold harmless each Landlord Party from and
against any and all claims arising from or in connection with (a) the occupancy,
conduct or management of the Premises or of any business therein, or any work or
thing whatsoever done, or any condition created (other than by Landlord, its
agents, employees or contractors) in or about the Premises during the Term;
(b) any act, omission (where there is an affirmative duty to act) or negligence
of Tenant or any of its subtenants or licensees or its or their partners,
directors, principals, shareholders, officers, agents, employees or contractors;
(c) any accident, injury or damage whatever (except to the extent caused by the
negligence or willful misconduct of Landlord or its agents, employees, or
contractors) occurring in, at or upon the Premises; and (d) any breach or
default by Tenant in the full and prompt payment and performance of Tenant’s
obligations under this lease (each, a “Tenant Act”); together with all
reasonable out-of-pocket costs, expenses and liabilities incurred in or in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable out-of-pocket attorneys’ fees and
expenses. In case any action or proceeding be brought against Landlord and/or
any Landlord Parties by reason of any such claim, Tenant, upon notice from
Landlord or such

 

95



--------------------------------------------------------------------------------

Landlord Party, shall resist and defend such action or proceeding by counsel
reasonably satisfactory to Landlord and such Landlord Party. Provided that
Tenant complies with the requirements of this Section with respect to any
third-party claim, Tenant shall not be liable for the costs of any separate
counsel employed by Landlord or any Landlord Party with respect thereto. If the
issuer of any insurance policy maintained by Tenant and meeting the applicable
requirements of this lease shall assume the defense of any such third-party
claim, then Landlord and such Landlord Party shall permit such insurance carrier
to defend the claim with its counsel and (i) neither Landlord nor any Landlord
Party shall settle such claim without the consent of the insurance carrier
(unless such settlement would relieve Landlord or such Landlord Party of all
liability for which Tenant or its insurance carrier may be liable hereunder and
Tenant and its insurance carrier shall have no liability for such settlement),
(ii) Tenant shall have the right to settle such claim without the consent of
Landlord if Landlord and each Landlord Party and their respective insurance
carriers would be relieved of all liability in connection therewith,
(iii) Landlord and each applicable Landlord Party shall reasonably cooperate, at
Tenant’s expense, with the insurance carrier in its defense of any such claim,
and (iv) Tenant shall not be liable for the costs of any separate counsel
employed by Landlord or any Landlord Party. In no event shall Tenant be liable
for indirect, consequential, special, punitive, exemplary, incidental or other
like damages (including, without limitation, damages for lost profits or
opportunities, or the loss by foreclosure, deed in lieu, or otherwise, of all or
any portion of Landlord’s interest in the Premises) except (i) to the extent a
final judicial determination from which time for appeal has been exhausted
grants such damages to Landlord as a result of a third party claim resulting
from any Tenant Act and/or (ii) as otherwise expressly set forth in
Section 34.02. The provisions of the preceding four sentences shall apply with
full force and effect to any obligation of Tenant contained in this lease to
indemnify Landlord and/or all Landlord Parties, without respect to whether such
indemnification obligation is set forth in this Article 18 or elsewhere in this
lease.

18.03. Notwithstanding anything contained in Section 18.01 to the contrary and
subject to the terms of Section 9.04 relating to waivers of subrogation (to the
extent that such waivers of subrogation shall be applicable in any case),
Landlord shall indemnify and hold harmless each Tenant Party from and against
(a) any and all third-party claims arising from or in connection with any act,
omission (where there is an affirmative duty to act) or negligence of Landlord
and its partners, directors, principals, shareholders, officers, agents,
employees or contractors, and (b) any breach or default by Landlord in the full
and prompt performance of Landlord’s obligations under this lease (each of the
foregoing, a “Landlord Act”); together with all reasonable out-of-pocket costs,
expenses and liabilities incurred in or in connection with each such claim or
action or proceeding brought thereon, including, without limitation, all
reasonable out-of-pocket attorneys’ fees and expenses. In no event shall
Landlord be liable for indirect, consequential, special, punitive, exemplary,
incidental or other like damages except to the extent a final judicial
determination from which time for appeal has been exhausted grants such damages
to Tenant as a result of third party claim from any Landlord Act. If any such
third-party claim is asserted against Tenant and/or any Tenant Party, Tenant

 

96



--------------------------------------------------------------------------------

shall give Landlord prompt notice thereof and Landlord shall resist and defend
such third-party claim (including any action or proceeding thereon) by counsel
reasonably satisfactory to Tenant. Provided that Landlord complies with the
requirements of this Section with respect to any third-party claim, Landlord
shall not be liable for the costs of any separate counsel employed by Tenant or
any Tenant Party with respect thereto. If the issuer of any insurance policy
maintained by Landlord and meeting the applicable requirements of this lease
shall assume the defense of any such third-party claim, then Tenant shall permit
such insurance carrier to defend the claim with its counsel and (i) neither
Tenant nor any Tenant Party shall settle such claim without the consent of the
insurance carrier (unless such settlement would relieve Tenant or such Tenant
Party of all liability for which Landlord or its insurance carrier may be liable
hereunder and Landlord and its insurance carrier shall have no liability for
such settlement), (ii) Landlord shall have the right to settle such claim
without the consent of Tenant if Tenant, each Tenant Party and their respective
insurance carriers would be relieved of all liability in connection therewith,
(iii) Tenant and each applicable Tenant Party shall reasonably cooperate, at
Landlord’s expense, with the insurance carrier in its defense of any such claim,
and (iv) Landlord shall not be liable for the costs of any separate counsel
employed by Tenant or any Tenant Party. The provisions of this Section 18.03
shall apply with full force and effect to any obligation of Landlord contained
in this lease to indemnify Tenant and/or a Tenant Party, without respect to
whether such indemnification obligation is set forth in this Article 18 or
elsewhere in this lease.

ARTICLE 19

Damage or Destruction

19.01. For purposes of this lease, the following terms shall have the following
meanings:

(a) the term “Leasehold Improvements” shall mean all improvements heretofore or
hereafter made to portions of the Premises other than portions of the Premises
constituting Base Elements.

(b) the term “Base Elements” shall mean the structure, core and shell of the
Building and the Building’s Systems.

(c) the term “Building Systems” shall mean (1) the elevators and escalators of
the Building; (2) the window washing and waste compacting and removal equipment
of the Building; (3) the core toilets and utility closets of the Building, and
all fixtures and equipment installed therein; (4) the electrical, HVAC,
mechanical, chilled water, condenser water, plumbing, domestic water, sanitary,
sprinkler, fire control, alarm and prevention, BMS, life safety and security
systems (including, without limitation, all core Class-E devices) and other
facilities of the Building (together with all

 

97



--------------------------------------------------------------------------------

related equipment), brought to and including, but not beyond, the point on each
floor of the Building at which such systems connect to horizontal distribution
facilities; provided, however that, notwithstanding anything contained in this
clause (4) to the contrary, the following shall be considered part of the
Building Systems: (x) the entire main distribution loop of the sprinkler system
on each floor of the Building and (y) the entire HVAC system on each floor of
the Building; and (5) raised floors.

(d) the term “Essential Floor” shall mean (i) any Office Floor which, in
Tenant’s reasonable judgment, is essential to the operation of Tenant’s business
at the Premises, including without limitation, an Office Floor housing a
computer center or management information system facility; provided, however,
that in no event shall an Office Floor, such as the third (3rd) floor of the
Building, qualify as an Essential Floor merely because it houses a cafeteria,
(ii) any portion of the Real Property that is reasonably necessary as a means of
ingress and egress to and from all or any portion of the Premises, and
(iii) mechanical areas essential to the operation of all or any portion of the
Premises, whether or not such mechanical areas constitute part of the Premises.

19.02. If the Building or the Premises shall be partially or totally damaged or
destroyed by fire or other casualty (and if this lease shall not be terminated
as hereinafter provided in this Article 19), then:

(a) Landlord shall promptly settle any insurance claims and repair the damage to
and restore and rebuild the Base Elements (subject to changes thereto
necessitated by Legal Requirements) diligently and in a workmanlike manner
(herein called “Landlord’s Restoration Obligation”), and

(b) Tenant shall repair the damage to and restore such portion of the Leasehold
Improvements on such floor (or, in the case of a floor on which Tenant is not a
full-floor tenant, the portion of such floor demised to Tenant) as Tenant shall
deem desirable but at a minimum shall include drop ceilings, lighting and HVAC
distribution commensurate with a usable open floor plan (herein collectively
called the “Improvements Restoration Work”),

which Landlord’s Restoration Obligation and Improvements Restoration Work shall
be performed diligently and in a workmanlike manner. Landlord and Tenant shall
each use all commercially reasonable efforts to coordinate the performance of
Landlord’s Restoration Work and the Improvements Restoration in such a manner
that there will not be delays (except to a de minimis extent) in the performance
of Landlord’s Restoration Obligation and Tenant’s Improvements Restoration Work
(e.g., in connection with the scheduling of freight elevator service).

The Improvements Restoration Work shall be deemed to constitute Alterations for
the purposes of Article 11. The proceeds of policies providing coverage for
Leasehold Improvements shall be paid to Tenant, to be used by Tenant to perform
the Improvements Restoration Work, to the extent Tenant is to perform the same,
and after the completion

 

98



--------------------------------------------------------------------------------

of the Improvements Restoration Work, any excess may be retained by Tenant. If
this lease shall be terminated by Landlord or Tenant pursuant to this
Article 19, then Tenant shall retain the proceeds of policies providing coverage
for Leasehold Improvements. Tenant shall be solely responsible for (1) the
amount of any deductible under the policy insuring the Leasehold Improvements
and (2) the amount, if any, by which the cost of the Improvements Restoration
Work exceeds the available insurance proceeds therefor.

19.03. If all or part of the Premises shall be damaged or destroyed or rendered
completely or partially untenantable or inaccessible on account of fire or other
casualty which occurs at any time from and after the Restated Commencement Date,
the Fixed Rent and the Additional Charges under Article 3 shall be abated in the
proportion that the untenantable area of the Premises bears to the total area of
the Premises for the period from the date of the damage or destruction to:

(a) the date by which Tenant, acting diligently following Landlord’s restoration
of the damage to the Base Elements has or could have restored the Leasehold
Improvements and Tenant’s Property and re-commenced the conduct of business from
the affected portion of the Premises, or

(b) if the Premises are so damaged or destroyed that the Premises are rendered
untenantable due to insufficient access to the Premises, the date on which the
Premises shall be made tenantable and sufficient access thereto shall be
available;

provided, however, in the case of (a) or (b) above, should Tenant or any of its
subtenants reoccupy a portion of the Premises for the conduct of business prior
to the date that the Premises are substantially repaired or made tenantable, the
Fixed Rent and the Additional Charges allocable to such reoccupied portion,
based upon the proportion which the area of the reoccupied portion of the
Premises bears to the total area of the Premises, shall be payable by Tenant
from the date of such occupancy. For purposes of this Article 19, the term
“untenantable” shall mean inaccessible or unusable for the normal conduct of
Tenant’s (or any of its subtenant’s) business in a manner which is consistent
with Tenant’s (or such subtenant’s) use prior to the occurrence of the casualty
in question and Tenant ceases the operation of its business within the Premises
(or the portion thereof deemed “untenantable”, as the case may be) other than to
the limited extent of Tenant’s security personnel for the preservation of
Tenant’s property, Tenant’s insurance adjusters, and/or a minimal number of
Tenant’s employees for file retrieval, planning of temporary relocation and
other disaster recovery functions (collectively, “Disaster Functions”). In the
event that a portion of any floor of the Premises is rendered untenantable and
in Tenant’s good faith judgment Tenant cannot use the tenantable portion of such
floor for the conduct of Tenant’s (or any of its subtenant’s) business in a
manner which is consistent with Tenant’s (or such subtenant’s) use prior to the
occurrence of such casualty and Tenant (or such subtenant) ceases the operation
of its business within the entire floor (except for Disaster Functions), such
entire floor shall be deemed to be

 

99



--------------------------------------------------------------------------------

untenantable. In the event that a portion of the Premises is rendered
untenantable and in Tenant’s good faith judgment Tenant cannot use the
tenantable portion of the Premises for the conduct of Tenant’s business in a
manner which is consistent with Tenant’s use prior to the occurrence of such
casualty and Tenant ceases the operation of its business within the entire
Premises (except for Disaster Functions), the entire Premises shall be deemed to
be untenantable.

19.04. (a) (x) If (i) the Building shall be seventy-five (75%) percent or more
damaged or destroyed by fire or other casualty such that the completion of
Landlord’s Restoration Obligation requires more than eighteen (18) months to
complete, (ii) forty percent (40%) or more of the rentable area of the Premises
shall be rendered untenantable due to damage or destruction to the Building such
that the completion of Landlord’s Restoration Obligation in connection therewith
requires more than eighteen (18) months to complete, (iii) the Building shall be
so damaged or destroyed by fire or other casualty that Landlord’s Restoration
Obligation requires the expenditure of more than forty (40%) percent of the full
insurable value of the Building immediately prior to the casualty (in the case
of (i), (ii) or (iii), as estimated by a reputable contractor, registered
architect or licensed professional engineer designated by Landlord subject to
Tenant’s approval, which approval Tenant shall not unreasonably withhold,
condition or delay (herein called “Landlord’s Expert”) or (y) if the Premises
shall be totally or substantially (i.e., for this purpose, more than fifty
percent (50%)) damaged or destroyed and it would require one hundred eighty
(180) days (or in the case of the last year of the Term, ninety (90) days) or
more to complete Landlord’s Restoration Obligation during the last two (2) years
of the Term, as same may have been extended (as estimated in any such case by
Landlord’s Expert), and, if the circumstances set forth in clause (x)(i),
(ii) or (iii) above have occurred, Landlord shall have terminated all other
leases in the Building (or in the case Tenant is then leasing less than
1,119,752 rentable square feet in the Building, Landlord need only terminate
seventy-five percent (75%) of the other leases in the Building), then in any
such case Landlord may terminate this lease by giving Tenant notice to such
effect (herein called “Landlord’s Casualty Termination Notice”) as soon as
practicable under the circumstances and in any event within ninety (90) days
after the date of the casualty, and upon the giving of such notice this lease
and the term and estate hereby granted shall terminate as of the date set forth
in such notice (provided, however, that if Tenant is then in occupancy of the
Premises, Tenant shall have the right, to be exercised by written notice to
Landlord given within thirty (30) days after Tenant’s receipt of Landlord’s
termination notice, to extend the date set forth in Landlord’s termination
notice to a date up to one hundred eighty (180) days after the giving of
Landlord’s termination notice).

(b) (i) In the case of any damage or destruction mentioned in this Article 19,
Tenant, subject to the thirty (30) day cure period set forth in the last
sentence of this Section 19.04(b)(i), may terminate this lease by notice given
to Landlord in accordance with the last sentence of this Section 19.04(b)(i) if
Landlord shall not have completed Landlord’s Restoration Obligation on or before
the Restoration Completion

 

100



--------------------------------------------------------------------------------

Date (as such term is hereinafter defined) or has not commenced repair and
restoration of the Base Elements within one hundred fifty (150) days (or in the
case of the penultimate year of the Term, ninety (90) days or in the case of the
last year of the Term, forty-five (45) days) from the date of such casualty or
said work is not prosecuted with reasonable diligence to its completion within
eighteen (18) months after the date of such damage or destruction.
Notwithstanding anything to the contrary contained herein but subject to the
rent abatement provisions set forth in Section 19.03, Tenant shall not have the
right to terminate this lease if (x) the Restoration Completion Date exceeds
eighteen (18) months with respect only to a single Office Floor which is not an
Essential Floor, (y) the Anticipated Completion Date exceeds eighteen
(18) months with respect only to a single Office Floor which is not an Essential
Floor or (z) Landlord fails to complete its repair and restoration obligations
with respect only to a single Office Floor which is not an Essential Floor
within any particular period of time, or even if it will not be possible to
repair and restore such Office Floor at any time prior to the Expiration Date
(in which case the rents hereunder will be adjusted to reflect the exclusion of
such Office Floor from the Premises). As used herein, the term “Restoration
Completion Date” shall mean the date that is eighteen (18) months from the date
of such damage or destruction, subject to extension in accordance with the
provisions of this Section 19.04(b)(i) and the provisions of Sections 19.04(c)
and 19.09. Tenant shall have the right, at any time prior to the date on which
Landlord completes its repair and restoration obligations set forth in this
Article 19, to commence an expedited arbitration proceeding in accordance with
the provisions of Article 37 for purposes of determining the estimated date on
which Landlord shall be able to substantially complete such repair and
restoration obligations (herein called the “Anticipated Completion Date”). If it
is determined pursuant to such expedited arbitration that based upon Landlord’s
progress the restoration could not be completed by the earlier to occur of
(x) the Expiration Date and (y) the date that is thirty (30) days after the
Restoration Completion Date (as the same may have theretofore been extended in
accordance with the following provisions of this Section 19.04(b)(i) or the
provisions of Section 19.04(c) or Section 19.09), even with the use of overtime
labor, Tenant shall have the right, within thirty (30) days after such
determination is made, (x) to terminate this lease in its entirety, or (y) in
the case of a Smaller Premises Casualty, to terminate this lease with respect
only to the Termination Space, in either case by giving notice of such
termination to Landlord, and on the date set forth in such notice, which shall
not in any event be more than one hundred eighty (180) days after the giving of
such notice, this lease will terminate (in whole or in part, as hereinabove set
forth) as if such date were the Expiration Date specified herein unless Landlord
shall complete its repair and restoration obligations set forth in this Article
19 prior to such date; provided, however, that Landlord shall elect, in its sole
discretion, whether such expedited arbitration shall consider the use of
overtime labor, in which event the determination in such expedited arbitration
shall set forth the amounts of overtime labor assumed in connection with the
rendering of such determination. If Tenant does not give such termination notice
within said thirty (30) day period, then the Restoration Completion Date
provided for herein shall automatically be deemed extended to the date which is
thirty (30) days following the Anticipated Completion Date determined in such
expedited

 

101



--------------------------------------------------------------------------------

arbitration proceeding. Notwithstanding anything to the contrary contained
herein, if any such damage or destruction shall affect twenty percent (20%) or
more of the rentable area of the Premises at a time when there shall be less
than two (2) years remaining in the Term, the “Restoration Completion Date”
shall mean the date that is one hundred eighty (180) days (or in the case of the
last year of the Term, ninety (90) days) from the date of such damage or
destruction. Except as expressly provided in this Section 19.04, Tenant shall
not be entitled to terminate this lease and no damages, compensation or claim
shall be payable by Landlord for inconvenience, loss of business or annoyance
arising from any repair or restoration of any portion of the Base Elements or of
the Building pursuant to this Article 19 unless Landlord fails to perform such
repair or restoration on an overtime basis under circumstances where Landlord is
required to do so pursuant to the next succeeding sentence. Landlord shall use
all reasonable efforts to perform such repair or restoration diligently and in a
workmanlike manner and in such manner as to not unreasonably interfere with
Tenant’s use and occupancy of the Premises; provided, however, that:
(i) Landlord shall not be required to perform such repair or restoration work on
an overtime basis except to the extent that the cost of such overtime work would
be covered by Landlord’s insurance, unless the notice of the Anticipated
Completion Date given to Tenant pursuant to Section 19.04(c) (or the
determination of the Anticipated Completion Date by an expedited arbitration as
aforesaid) provides for an Anticipated Completion Date that is earlier than
eighteen (18) months from the date of such damage or destruction only on the
condition that all or a portion of such repair or restoration work is performed
on an overtime basis (in which event Landlord shall perform such repair or
restoration work or such portion thereof on an overtime basis in the amounts
specified in such notice or in such expedited arbitration regardless of whether
the cost thereof would by covered by such insurance) or (ii) upon Tenant’s
written request and agreement to bear the incremental additional cost of same,
Landlord shall perform the repair and restoration of the Base Elements on an
overtime basis. In the event that Tenant becomes entitled to terminate this
lease and the term and estate hereby granted pursuant to the provisions of the
first sentence of this Section 19.04(b)(i), Tenant may do so by giving a notice
to such effect to Landlord at any time following the date on which Tenant
becomes so entitled but prior to the date on which Landlord completes its repair
and restoration obligations set forth in this Article 19, and unless Landlord
shall complete its repair and restoration obligations set forth in this Article
19 prior to the expiration of thirty (30) days from Landlord’s receipt of such
notice, this lease and the term and estate hereby granted shall terminate as of
such thirtieth (30th) day (or such later date set forth in such notice which
shall not in any event be more than one hundred eighty (180) days after the
giving of such notice) with the same force and effect as if such date were the
Expiration Date specified herein.

(ii) Without limiting the rights of Tenant under Section 19.04(b)(i) to
terminate the lease in its entirety, in the case that less than twenty-five
(25%) percent of the rentable area of the Premises shall be rendered
untenantable (as determined in accordance with Section 19.03) due to damage or
destruction to the Building (herein called a “Smaller Premises Casualty” and the
portion of the Premises

 

102



--------------------------------------------------------------------------------

so rendered untenantable being herein called the “Smaller Damaged Space”),
Tenant may terminate this lease with respect only to all or a portion of the
Smaller Damaged Space, on a full floor-by-floor basis with respect only to
floors which have been rendered untenantable, by notice given to Landlord in
accordance with the last sentence of Section 19.04(b)(i) specifying the portion
of the Smaller Damaged Space with respect to which Tenant wishes to terminate
this lease (herein called the “Termination Space”) if Landlord shall not have
completed Landlord’s Restoration Obligation in connection therewith on or before
the Restoration Completion Date; provided, however, that Tenant shall not have
the right to terminate this lease with respect to the Termination Space if
Landlord shall have completed Landlord’s Restoration Obligation with respect to
seventy-five (75%) percent or more of the Termination Space and shall be acting
diligently to complete Landlord’s Restoration Obligation with respect to the
remainder of the Termination Space.

(iii) If Tenant shall elect to terminate this lease with respect to less than
the entire Premises in accordance with the provisions of Section 19.04(b)(ii),
commencing on the day following the expiration date of this lease with respect
to the portion of the Premises so terminated: (i) the Fixed Rent shall be
appropriately reduced and (ii) subject Tenant’s Share shall be reduced to
represent a fraction, the numerator of which is the number of rentable square
feet remaining in the Premises and the denominator of which shall be 1,869,752.

(c) Within fifteen (15) Business Days after the occurrence of any damage or
destruction mentioned in this Article 19, Landlord shall notify Tenant as to the
party Landlord desires to designate as Landlord’s Expert (herein call the
“Expert Designation Notice”), and within seven (7) Business Days following
Tenant’s receipt of the Expert Designation Notice, Tenant shall notify Landlord
as to whether or not Tenant approves or disapproves of Landlord’s Expert
designated in the Expert Designation Notice (herein called an “Expert Response
Notice”). If Tenant shall fail to timely deliver such Expert Response Notice and
such failure shall continue for five (5) Business Days after Tenant’s receipt of
written notice from Landlord making specific reference to the right of Tenant to
approve Landlord’s Expert, Tenant shall be deemed to have approved Landlord’s
Expert designated in the Expert Designation Notice. Within forty-five (45) days
following the designation of Landlord’s Expert as agreed to (or deemed agreed
to) by Landlord and Tenant, Landlord shall give Tenant a notice (herein called
the “Expert’s Notice”) prepared by a reputable contractor, registered architect
or licensed professional engineer designated by Landlord’s Expert, setting forth
the date which it estimates as the Anticipated Completion Date (which notice
shall, at Landlord’s sole election, state whether and to what extent such
estimate requires the repair or restoration work to be performed on an overtime
basis). If Landlord shall fail to timely deliver either an Expert Designation
Notice or such notice of the Anticipated Completion Date and such failure shall
continue for ten (10) Business Days after Landlord’s receipt of written notice
from Tenant making specific reference to the right of Tenant contained in this
sentence and if Landlord fails to deliver the Expert Designation Notice or
notice of the

 

103



--------------------------------------------------------------------------------

Anticipated Completion Date prior to the expiration of such ten (10) Business
Day period, or if the Anticipated Completion Date shall be after the earlier to
occur of (x) the date that eighteen (18) months prior to the Expiration Date and
(y) the date that is thirty (30) days after the Restoration Completion Date,
Tenant shall have the right, within sixty (60) days after the notice of the
Anticipated Completion Date has failed to be delivered or is given, as
applicable, to (x) terminate this lease in its entirety, or (y) in the case of a
Smaller Premises Casualty, to terminate this lease with respect only to the
Termination Space, in either case, by giving notice of such termination to
Landlord, and on the date set forth in such notice, which shall not in any event
be more than ninety (90) days after the giving of such notice, this lease will
terminate (in whole or in part, as hereinabove set forth) as if such date were
the Expiration Date specified herein. If Tenant does not give such termination
notice within said sixty (60) day period, then the Restoration Completion Date
provided for herein shall automatically be deemed extended to the date which is
thirty (30) days following the Anticipated Completion Date set forth in
Landlord’s notice. Unless Landlord fails to perform such restoration on an
overtime basis under circumstances where Landlord is required to do so as
provided in Section 19.04(b), in no event shall Landlord be liable to Tenant in
the event the restoration is not completed on the Anticipated Completion Date
and Tenant’s sole remedy shall be the termination right herein provided.

(d) Any contracts entered into by Landlord for the performance of Landlord’s
repair and restoration obligations pursuant to this Article 19 shall require the
contractor(s) thereunder to complete such repair and restoration work on or
prior to the Anticipated Completion Date and to perform such work on an overtime
basis if and to the extent necessary to complete same on or prior to the
Anticipated Completion Date as specifically stated in an Expert’s Notice or a
determination of the Anticipated Completion Date by expedited arbitration in
accordance with the provisions of Article 37.

19.05. Landlord and Tenant shall cooperate with each other in connection with
the settlement of any insurance claims and the collection of any insurance
proceeds payable in respect of any casualty to the Building and/or Leasehold
Improvements and/or Tenant’s Property and in the performance of their respective
restoration obligations, and shall comply with all reasonable requests made by
the other in connection therewith, including, without limitation, the execution
of any affidavits required by the applicable insurance companies.

19.06. Except to the extent expressly set forth in this Article 19, Tenant shall
not be entitled to terminate this lease and Landlord shall have no liability to
Tenant for inconvenience, loss of business or annoyance arising from any repair
or restoration of any portion of the Premises pursuant to this Article 19.

19.07. Landlord will not carry insurance of any kind on Tenant’s Property or on
Tenant’s Leasehold Improvements and shall not be obligated to repair any damage

 

104



--------------------------------------------------------------------------------

to or replace any of the foregoing and, Tenant agrees to look solely to its
insurance for recovery of any damage to or loss of any of the foregoing.

19.08. The provisions of this Article 19 shall be deemed an express agreement
governing any case of damage or destruction of the Premises by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
providing for such a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

19.09. The provisions of Section 35.04 hereof regarding Force Majeure Causes
shall have no applicability to the provisions of this Article 19; provided,
however, that the Restoration Completion Date (and the Anticipated Completion
Date set forth in an Expert’s Notice, but only if such Expert’s Notice specifies
an anticipated time period with respect to an instance of Contractor Force
Majeure then in effect and known by Landlord’s Expert) may be extended by one
day for each day (not to exceed sixty (60) days in the aggregate) that, for
reasons outside of Landlord’s control (it being understood that Landlord’s
failure to pay or perform shall not give rise to a Contractor Force Majeure),
the contractors retained to complete Landlord’s Restoration Obligation under
this Article 19 are delayed in the completion of Landlord’s Restoration
Obligation by reason of strike, lock-out or other labor trouble, governmental
preemption of priorities or other controls in connection with a national or
other public emergency or shortages of fuel, supplies or labor resulting
therefrom, or any failure or defect in the supply, quantity or character of
electricity or water furnished to the Premises, by reason of any requirement,
act or omission of the public utility or others serving the Building with
electric energy, steam, oil, gas or water (herein called “Contractor Force
Majeure”).

ARTICLE 20

Eminent Domain

20.01. If the whole of the Building or the Premises shall be taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this lease and the term and estate hereby granted shall terminate as of
the date of vesting of title on such taking (herein called the “Date of the
Taking”), and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such date.

20.02. If more than fifty (50%) percent of the Building shall be so taken, this
lease shall be unaffected by such taking, except that (a) Landlord may, at its
option, provided that Landlord shall terminate leases of no less than
seventy-five (75%) percent of the office space then leased to tenants in the
Building other than office space occupied by Landlord and its affiliates upon
which the effect of such taking shall have been substantially similar to the
effect of same upon the Premises, terminate this lease by giving Tenant notice
to that effect within sixty (60) days after the Date of the Taking, and

 

105



--------------------------------------------------------------------------------

(b) if twenty (20%) percent or more of the Premises shall be so taken and the
remaining area of the Premises shall not be sufficient, in Tenant’s reasonable
judgment, for Tenant to continue the normal operation of its business, or if
permanent access to the Premises or the Building shall be taken, Tenant may
terminate this lease by giving Landlord notice to that effect within ninety
(90) days after the Date of the Taking. This lease shall terminate on the date
set forth in such notice from Landlord or Tenant to the other, which date shall
be no less than sixty (60) nor more than ninety (90) days after the date such
notice is given, and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such termination date, except that with respect to any portion of
the Premises which is the subject of the taking, if earlier, as of the Date of
the Taking; provided, however, if Tenant is then in occupancy of the Premises,
subject to any and all Legal Requirements, Tenant shall have the right, to be
exercised by written notice to Landlord given within thirty (30) days after
Tenant’s receipt of Landlord’s termination notice, to extend the date set forth
in Landlord’s termination notice to a date up to one hundred eighty (180) days
after the giving of Landlord’s termination notice. Upon such partial taking and
this lease continuing in force as to any part of the Premises, the Fixed Rent
and Additional Charges shall be adjusted according to the rentable area
remaining.

20.03. Landlord shall be entitled to receive the entire award or payment in
connection with any taking without deduction therefrom for any estate vested in
Tenant by this lease and Tenant shall receive no part of such award except as
hereinafter expressly provided in this Article 20. Tenant hereby expressly
assigns to Landlord all of its right, title and interest in and to every such
award or payment; provided, however, that Tenant shall have the right to make a
claim (which shall be a separate claim if permitted by applicable law) for the
value of Tenant’s moving expenses, for any “Landlord Reimbursement Amounts” (as
such term is defined in the Original Lease), the payment of which is triggered
as a result of the termination of this lease with respect to all or a portion of
the Premises as a result of such taking, and for any of Tenant’s Property and
any of Tenant’s furniture, fixtures and equipment taken and, if the provisions
of Section 20.05 apply, for the cost of Tenant’s restoration obligations
thereunder.

20.04. (a) If the temporary use or occupancy of all or any part of the Premises
shall be taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the Term, Tenant shall be entitled, except as
hereinafter set forth, to receive that portion of the award or payment for such
taking which represents compensation for the use and occupancy of the Premises,
for the taking of Tenant’s Property and Tenant’s furniture, fixtures and
equipment (except to the extent of the unamortized balance of the amount of any
allowance or credit therefor granted by Landlord), and for moving expenses, and,
if the provisions of Section 20.05 hereof apply, for Landlord’s property that
Tenant is required to restore, and Landlord shall be entitled to receive that
portion which represents reimbursement for the cost of restoration of the
Premises. Tenant shall have the right to participate in any proceeding to the
extent such proceeding may affect the amount of the award or payment that Tenant
may be entitled to receive pursuant to this Section 20.04 and Landlord shall
cooperate with Tenant to the

 

106



--------------------------------------------------------------------------------

extent necessary. Except as otherwise set forth in this Section 20.04, this
lease shall be and remain unaffected by such taking and Tenant shall continue to
be responsible for all of its obligations hereunder insofar as such obligations
are not affected by such taking and shall continue to pay in full the Fixed Rent
and Additional Charges when due; provided, however, in no event shall Tenant be
responsible for the acts or omissions of the taking entity (or any successor,
assignee or designee), including, without limitation, charges for extra services
and/or overtime services provided to any of such parties. If the period of
temporary use or occupancy shall extend beyond the Expiration Date of this
lease, that part of the award which represents compensation for the use and
occupancy of the Premises (or a part thereof) shall be divided between Landlord
and Tenant so that Tenant shall receive so much thereof as represents the period
up to and including such Expiration Date and Landlord shall receive so much
thereof as represents the period after such Expiration Date. All monies paid as,
or as part of, an award for temporary use and occupancy for a period beyond the
date to which the Fixed Rent and Additional Charges have been paid shall be
received, held and applied by Landlord as a trust fund for payment of the Fixed
Rent and Additional Charges becoming due hereunder.

(b) If the period of any taking of the temporary use and occupancy of fifty
percent (50%) or more of the rentable area of any Office Floor or fifty percent
(50%) or more of the rentable area of the entire Premises (a “Temporary Taking
Period”) shall exceed eighteen (18) months, Tenant may terminate this lease with
respect to (x) the portion of the entire Premises so taken, (y) the entirety of
any Office Floor all or part of which was taken or (z) the entirety of the
Premises, as the case may be. In the event that Tenant becomes entitled to
terminate this lease in whole or in part pursuant to the preceding sentence,
Tenant may do so by giving a notice to such effect to Landlord at any time
following the date on which Tenant becomes so entitled but prior to the date on
which the Temporary Taking Period ends, and unless the Temporary Taking Period
shall end prior to the expiration of thirty (30) days from Tenant’s giving of
such notice, this lease and the term and estate hereby granted (with respect to
the entire Premises or the portion thereof designated in Tenant’s notice) shall
terminate as of such thirtieth (30th) day with the same force and effect as if
such date were the Expiration Date specified herein with respect to the entire
Premises or such portion thereof.

(c) In the event that it shall be determined or the parties shall receive notice
that the Temporary Taking Period with respect to fifty percent (50%) or more of
the rentable area of any Office Floor or fifty percent (50%) or more of the
rentable area of the entire Premises is expected to exceed the shorter of
(x) eighteen (18) months and (y) the remainder of the term of this lease (as the
same may have theretofore been extended in accordance with Article 36), Tenant
shall have the right, within sixty (60) days after the date of such
determination or notice, as applicable, to terminate this lease with respect to
(i) the portion the entire Premises so taken, (ii) the entirety of any Office
Floor all or a part of which was taken or (iii) the entirety of the Premises, as
the case may be, and on the date set forth in such notice, which shall not in
any event be more than ninety (90) days after the giving of such notice, this
lease will terminate (with

 

107



--------------------------------------------------------------------------------

respect to the entire Premises or the portion thereof designated in Tenant’s
notice) as if such date were the Expiration Date specified herein with respect
to the entire Premises or such portion thereof.

(d) In the event of a taking of less than the whole of the Building and/or the
Land which does not result in termination of this lease, or in the event of a
taking for a temporary use or occupancy of all or any part of the Premises,
(a) Landlord, at its expense, and whether or not any award or awards shall be
sufficient for the purpose, shall proceed with reasonable diligence to repair
the remaining parts of the Building and the Premises (other than those parts of
the Premises which are deemed Landlord’s property pursuant to Section 12.01
hereof and Tenant’s Property) to substantially their former condition to the
extent that the same may be feasible (subject to reasonable changes which
Landlord shall deem desirable) and so as to constitute a complete and rentable
Building and Premises and (b) Tenant, at its expense, shall proceed with
reasonable diligence (i) at Tenant’s option, to repair all or such portions of
Tenant’s Property as Tenant may elect to repair and (ii) to perform the
Improvements Restoration Work.

20.05. The provisions of Section 35.04 regarding Force Majeure Causes shall have
no applicability to the provisions of this Article 20, and in no event will any
of the time periods set forth in this Article 20 be extended as the result of
Force Majeure Causes.

ARTICLE 21

Surrender

21.01. On the Expiration Date or upon any earlier termination of this lease, or
upon any reentry by Landlord upon the Premises, Tenant shall quit and surrender
the Premises to Landlord “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear and such damage or destruction as Landlord is
required to repair or restore under this lease, free and clear of all lettings,
occupancies, liens and encumbrances caused or created by Tenant or any person
claiming through or under Tenant, other than those agreements of record (the
“Recorded Agreements”) set forth on Schedule 2 or permitted under Article 33 or
otherwise consented to by Landlord, and Tenant shall remove all of Tenant’s
Property and any Specialty Alterations designated by Landlord in accordance
with, and except as otherwise provided in, Section 12.03. The provisions of this
Section 21.01 shall survive the expiration or earlier termination of this lease.

21.02. On or promptly following the Expiration Date or any earlier termination
of this lease, or any reentry by Landlord upon the Premises, Tenant shall also
deliver to Landlord all keys, cardkeys and lock combinations for the Premises,
originals

 

108



--------------------------------------------------------------------------------

or copies of all operating manuals, operating records and maintenance records
and logs relating to the Premises, and originals or copies of all permits,
licenses, certificates of occupancy, approvals, architectural, mechanical,
electrical, structural and other plans, studies, drawings, specifications,
surveys, renderings and technical descriptions that relate to the ownership and
use of the Premises, to the extent the same are in Tenant’s possession and to
the extent (but only to the extent) the same are transferable and do not contain
any proprietary or confidential information. The provisions of this
Section 21.02 shall survive the expiration or earlier termination of this lease.

21.03. No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord and consented
to by each Superior Mortgagee whose lease or mortgage, as the case may be,
provides that no such surrender may be accepted without its consent.

21.04. In the event that during the Term, Tenant has changed the Certificate of
Occupancy as permitted under Section 2.02(b) such that the Premises may no
longer be used for office use and Landlord elects to restore the Certificate of
Occupancy to provide for the same, Tenant shall reimburse Landlord for all
reasonable third party out-of-pocket costs and expenses, including reasonable
attorneys fees, incurred by Landlord in connection with restoring the
Certificate of Occupancy to permit office use and the performance of any work
required in connection therewith.

ARTICLE 22

Conditions of Limitation

22.01. This lease and the term and estate hereby granted are subject to the
limitation that whenever Tenant shall make an assignment for the benefit of
creditors, or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition alleging an act of bankruptcy or insolvency
shall be filed against Tenant under any bankruptcy or insolvency law, or
whenever a petition shall be filed by or against Tenant under the reorganization
provisions of the United States Bankruptcy Code (herein called the “Bankruptcy
Code”) or under the provisions of any law of like import, or whenever a petition
shall be filed by Tenant under the arrangement provisions of the Bankruptcy Code
or under the provisions of any law of like import, or whenever a permanent
receiver of Tenant or of or for the property of Tenant shall be appointed, then
Landlord (a) if such event occurs without the acquiescence of Tenant at any time
after the event continues for one hundred eighty (180) days, or (b) in any other
case at any time after such event continues for sixty (60) days after written
notice thereof has been given by Landlord to Tenant, may give Tenant a notice of
intention to end the Term at the expiration of ten (10) days from the date of
service of such notice of intention to Tenant, and upon the expiration of said
ten (10) day period this lease and the term and estate

 

109



--------------------------------------------------------------------------------

hereby granted, whether or not the term shall theretofore have commenced, shall
terminate with the same effect as if that day were the expiration date of this
lease, but Tenant shall remain liable for damages as provided in Article 24.

22.02. This lease and the term and estate hereby granted are subject to the
further limitations that:

(a) if Tenant shall default in the payment of any Fixed Rent or Additional
Charges and such failure continues for (i) in the case of Fixed Rent, three
(3) Business Days after written notice thereof has been given to Tenant, and
(ii) in the case of Additional Charges, ten (10) Business Days after written
notice of such continued failure has been given to Tenant, or

(b) if Tenant shall, whether by action or inaction, be in default of any of its
obligations under this lease (other than a default in the payment of Fixed Rent
or Additional Charges) and such default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant a written
notice specifying the same; provided, that, in the case of a default which
cannot with due diligence be cured prior to the expiration of such thirty
(30) day period, if Tenant shall not (A) prior to the expiration of such thirty
(30) day period advise Landlord of its intention to take all steps reasonably
necessary to remedy such default, (B) duly commence prior to the expiration of
such thirty (30) day period, and thereafter diligently prosecute to completion,
all steps reasonably necessary to remedy the default and (C) complete such
remedy within a reasonable time after the date of said notice of Landlord, or

(c) if any event shall occur or any contingency shall arise whereby this lease
or the estate hereby granted or the unexpired balance of the term hereof would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant, except as expressly permitted by Article 7 and
such event or contingency shall not be rescinded without adverse consequences,
cost or liability to Landlord within thirty (30) days after the occurrence of
such event or contingency,

then in any of said cases Landlord may give to Tenant a notice of intention to
end the Term at the expiration of ten (10) Business Days from the date of the
service of such notice of intention, and upon the expiration of said ten
(10) Business Days this lease and the term and estate hereby granted, whether or
not the term shall theretofore have commenced, shall terminate with the same
effect as if that day was the day herein definitely fixed for the end and
expiration of this lease, but Tenant shall remain liable for damages as provided
in Article 24. All notices given to Tenant under this Section 22.02 shall
contain a statement in at least 12-point bold type and capital letters stating
“THIS IS A DEFAULT NOTICE” as a condition to the effectiveness thereof.

22.03. (a) If Tenant shall have assigned its interest in this lease, and this
lease shall thereafter be disaffirmed or rejected in any proceeding under the

 

110



--------------------------------------------------------------------------------

Bankruptcy Code or under the provisions of any Federal, state or foreign law of
like import, or in the event of termination of this lease by reason of any such
proceeding, the assignor or any of its predecessors in interest under this
lease, upon request of Landlord given within ninety (90) days after such
disaffirmance or rejection shall (a) pay to Landlord all Fixed Rent and
Additional Charges then due and payable to Landlord under this lease to and
including the date of such disaffirmance or rejection and (b) enter into a new
lease as lessee with Landlord of the Premises for a term commencing on the
effective date of such disaffirmance or rejection and ending on the Expiration
Date, unless sooner terminated as in such lease provided, at the same Fixed Rent
and Additional Charges and upon the then executory terms, covenants and
conditions as are contained in this lease, except that (i) the rights of the
lessee under the new lease, shall be subject to any possessory rights of the
assignee in question under this lease and any rights of persons claiming through
or under such assignee, (ii) such new lease shall require all defaults existing
under this lease to be cured by the lessee with reasonable diligence, and
(iii) such new lease shall require the lessee to pay all Additional Charges
which, had this lease not been disaffirmed or rejected, would have become due
after the effective date of such disaffirmance or rejection with respect to any
prior period. If the assignor given such notice shall fail or refuse to enter
into the new lease within ten (10) days after Landlord’s request to do so, then
in addition to all other rights and remedies by reason of such default, under
this lease, at law or in equity, Landlord shall have the same rights and
remedies against the lessee as if the lessee had entered into such new lease and
such new lease had thereafter been terminated (without any defense, counterclaim
set-off or off-set except to the extent provided in this lease) at the beginning
of its term by reason of the default of the lessee thereunder.

(b) If pursuant to the Bankruptcy Code Tenant is permitted to assign this lease
in disregard of the restrictions contained in Article 7 (or if this lease shall
be assumed by a trustee), the trustee or assignee shall cure any default under
this lease and shall provide adequate assurance of future performance by the
trustee or assignee including (i) of the source of payment of rent and
performance of other obligations under this lease and (ii) that the use of the
Premises shall in no way diminish the reputation of the Building as a
first-class office building or impose any additional burden upon the Building or
increase the services to be provided by Landlord. If all defaults are not cured
and such adequate assurance is not provided within sixty (60) days after there
has been an order for relief under the Bankruptcy Code, then this lease shall be
deemed rejected, Tenant or any other person in possession shall vacate the
Premises, and Landlord shall be entitled to retain any rent or security deposit
previously received from Tenant and shall have no further liability to Tenant or
any person claiming through Tenant or any trustee. If Tenant’s trustee, Tenant
or Tenant as debtor-in-possession assumes this lease and proposes to assign the
same (pursuant to Title 11 U.S.C. Section 365, as the same may be amended) to
any person, including, without limitation, any individual, partnership or
corporate entity, who shall have made a bona fide offer to accept an assignment
of this lease on terms acceptable to the trustee, Tenant or Tenant as
debtor-in-possession, then notice of such proposed assignment, setting forth
(1) the name and address of such

 

111



--------------------------------------------------------------------------------

person, (2) all of the terms and conditions of such offer, and (3) the adequate
assurance to be provided Landlord to assure such person’s future performance
under this lease, including, without limitation, the assurances referred to in
Title 11 U.S.C. Section 365(b)(3) (as the same may be amended), shall be given
to Landlord by the trustee, Tenant or Tenant as debtor-in-possession no later
than twenty (20) days after receipt by the trustee, Tenant or Tenant as
debtor-in-possession of such offer, but in any event no later than ten (10) days
prior to the date that the trustee, Tenant or Tenant as debtor-in-possession
shall make application to a court of competent jurisdiction for authority and
approval to enter into such assignment and assumption, and Landlord shall
thereupon have the prior right and option, to be exercised by notice to the
trustee, Tenant or Tenant as debtor-in-possession, given at any time prior to
the effective date of such proposed assignment, to accept an assignment of this
lease upon the same terms and conditions and for the same consideration, if any,
as the bona fide offer made by such person, less any brokerage commissions which
may be payable out of the consideration to be paid by such person for the
assignment of this lease.

ARTICLE 23

Reentry by Landlord

23.01. If this lease shall terminate as provided in Article 22, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Premises, or any part thereof, either by summary dispossess
proceedings or by any suitable action or proceeding at law, or otherwise as
permitted by law (but in no event by forcible entry), without being liable to
indictment, prosecution or damages therefor (except to the extent resulting from
Landlord’s negligence or willful misconduct), and may repossess the same, and
may remove any person therefrom, to the end that Landlord may have, hold and
enjoy the Premises. The word “reenter,” as used herein, is not restricted to its
technical legal meaning. If this lease is terminated under the provisions of
Article 22, or if Landlord shall reenter the Premises under the provisions of
this Article, or in the event of the termination of this lease, or of reentry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the Fixed Rent and any and all Additional
Charges payable up to the time of such termination of this lease (including
without limitation any such Additional Charges payable pursuant to Section 24.05
and Article 27), or of such recovery of possession of the Premises by Landlord,
as the case may be, and shall also pay to Landlord damages as provided in
Article 24.

23.02. In the event of a breach or threatened breach by Tenant of any of its
obligations under this lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not

 

112



--------------------------------------------------------------------------------

intended to be exclusive of any other remedies to which Landlord may lawfully be
entitled at any time and Landlord may invoke any remedy allowed at law or in
equity as if specific remedies were not provided for herein. In the event of a
breach or threatened breach by Landlord of any of its obligations under this
lease, Tenant shall have the right of injunction in addition to any other remedy
which may be available to Tenant hereunder, allowed at law or in equity. The
remedies to which Tenant may resort hereunder are cumulative and are not
intended to be exclusive of any other remedies to which Tenant may lawfully be
entitled at any time and Tenant may invoke any remedy allowed at law or in
equity as if specific remedies were not provided for herein.

23.03. If this lease shall terminate under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of this Article 23, or
in the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Landlord shall be entitled to
retain all monies, if any, paid by Tenant to Landlord, whether as advance rent,
security or otherwise, but such monies shall be credited by Landlord against any
Fixed Rent or Additional Charges due from Tenant at the time of such termination
or reentry or, at Landlord’s option, against any damages payable by Tenant under
Article 24 or pursuant to law, with the balance, if any, to be promptly refunded
to Tenant.

ARTICLE 24

Damages

24.01. If this lease is terminated under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of Article 23, or in
the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay to Landlord
as damages, at the election of Landlord, either:

(a) a sum which at the time of such termination of this lease or at the time of
any such reentry by Landlord, as the case may be, represents the then value of
the excess, if any (assuming a discount at a rate per annum equal to the
interest rate then applicable to United States Treasury Bonds having a term
which most closely approximates the period commencing on the date that this
lease is so terminated, or the date on which Landlord re-enters the Premises, as
the case may be, and ending on the date on which this lease was scheduled to
expire but for such termination or reentry), of (i) the aggregate amount of the
Fixed Rent and the Additional Charges under Article 3 which would have been
payable by Tenant (conclusively presuming the average monthly Additional Charges
under Article 3 to be the same as were payable for the last twelve (12) calendar
months, or if less than twelve (12) calendar months have then elapsed since the
Commencement Date, all of the calendar months immediately preceding such

 

113



--------------------------------------------------------------------------------

termination or reentry) for the period commencing with such earlier termination
of this lease or the date of any such reentry, as the case may be, and ending
with the date contemplated as the expiration date hereof if this lease had not
so terminated or if Landlord had not so reentered the Premises, which date shall
be the last day of the next succeeding Extension Term if Tenant timely delivered
an Extension Election Notice prior to the exercise by Landlord of its rights
under Article 22 or 23, over (ii) the aggregate fair market rental value of the
Premises for the same period, or

(b) sums equal to the Fixed Rent and the Additional Charges under Article 3
which would have been payable by Tenant had this lease not so terminated, or had
Landlord not so reentered the Premises, payable upon the due dates therefor
specified herein following such termination or such reentry and until the date
contemplated as the expiration date hereof if this lease had not so terminated
or if Landlord had not so reentered the Premises, which date shall be the last
day of the next succeeding Extension Term if Tenant timely delivered an
Extension Election Notice prior to the exercise by Landlord of its rights under
Article 22 or 23; provided, however, that if Landlord shall relet the Premises
during said period, or receive any other income or consideration in connection
with the use or occupancy of the Premises or otherwise deriving therefrom
(including without limitation through the receipt of insurance or condemnation
proceeds), Landlord shall credit Tenant with the net rents received by Landlord
from such reletting (or the net amounts of such other income or consideration),
such net rents and other amounts to be determined by first deducting from the
gross rents from such reletting (or the gross amounts of such other income or
consideration) as and when received by Landlord the reasonable and actual
expenses incurred or paid by Landlord in terminating this lease or in reentering
the Premises and in securing possession thereof, as well as the reasonable and
actual expenses of reletting (including, without limitation, altering and
preparing the Premises for new tenants, brokers’ commissions, reasonable legal
fees, and all other customary and reasonable expenses properly chargeable
against the Premises and the rental therefrom) or of realizing such other income
or consideration, it being understood that any such reletting may be for a
period shorter or longer than the remaining Term, which date shall be the last
day of the next succeeding Extension Term if Tenant timely delivered an
Extension Election Notice prior to the exercise by Landlord of its rights under
Article 22 or 23; but in no event shall Tenant be entitled to receive any excess
of such net rents or other amounts over the sums payable by Tenant to Landlord
hereunder, nor shall Tenant be entitled in any suit for the collection of
damages pursuant to this subdivision to a credit in respect of any net rents
from a reletting or any net amounts of such other income or consideration,
except to the extent that such net rents or other amounts are actually received
by Landlord. If the Premises or any part thereof should be relet in combination
with other space, then proper apportionment on a square foot basis shall be made
of the rent received from such reletting and of the expenses of reletting.

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the Term, or any part thereof, before presentation of proof of such
damages to any court,

 

114



--------------------------------------------------------------------------------

commission or tribunal, the amount of rent reserved upon such reletting shall,
prima facie, be the fair and reasonable rental value for the Premises, or part
thereof, so relet during the term of the reletting, provided that such reletting
shall constitute a bona-fide arm’s-length third party transaction.
Notwithstanding anything to the contrary contained in this lease, Landlord shall
not be liable in any way whatsoever for its failure to relet the Premises or any
part thereof, or if the Premises or any part thereof are relet, for its failure
to collect the rent under such reletting, and no such failure to relet or
failure to collect rent shall release or affect Tenant’s liability for damages
or otherwise under this lease.

If Landlord or any Affiliate of Landlord shall use or occupy the Premises or any
portion thereof following the termination of this lease under the provisions of
Article 22, the damages payable by Tenant pursuant to paragraph (b) above shall
be reduced by the fair market rental value of the Premises or such portion
thereof that is so occupied by Landlord or its Affiliate (or by the excess, if
any, of such fair market rental value over the amounts, if any, actually paid by
Landlord or such Affiliate in connection with such use or occupancy).

24.02. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the Term would have expired if it had not been so terminated
under the provisions of Article 22, or had Landlord not reentered the Premises.
Nothing herein contained shall be construed to limit or preclude recovery by
Landlord against Tenant of any sums or damages to which, in addition to the
damages particularly provided above, Landlord may lawfully be entitled by reason
of any default hereunder on the part of Tenant. Nothing herein contained shall
be construed to limit or prejudice the right of Landlord to prove for and obtain
as damages by reason of the termination of this lease or reentry on the Premises
for the default of Tenant under this lease an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved whether or not such
amount be greater than any of the sums referred to in Section 24.01. Except as
otherwise expressly set forth in this lease, Landlord shall not be liable to
Tenant, and Tenant shall not be liable to Landlord, for indirect, consequential,
special, punitive, exemplary, incidental or other like damages (including,
without limitation, damages to Landlord for lost profits or opportunities, or
the loss by foreclosure, deed in lieu, or otherwise, of all or any portion of
Landlord’s interest in the Premises), even if arising from any act, omission or
negligence of such party or from the breach by such party of its obligations
under this lease. Subject to Section 9.04, the foregoing shall not limit the
recovery of either party under an indemnity in respect of third party claims
(excluding for the avoidance of doubts, claims of the respective parties
Affiliates).

24.03. [Intentionally Omitted]

 

115



--------------------------------------------------------------------------------

24.04. In addition, if this lease is terminated under the provisions of Article
22, or if Landlord shall reenter the Premises under the provisions of Article
23, Tenant agrees that:

(a) the Premises then shall be in the condition in which Tenant has agreed to
surrender the same to Landlord at the expiration of the term hereof;

(b) Tenant shall have performed prior to any such termination any covenant of
Tenant contained in this lease for the making of any Alterations or for
restoring or rebuilding the Premises or any part thereof; and

(c) for the breach of any covenant of Tenant set forth above in this
Section 24.04, Landlord shall be entitled immediately, without notice or other
action by Landlord, to recover, and Tenant shall pay, as and for liquidated
damages therefor, the cost of performing such covenant (as estimated by a
reputable independent contractor selected by Landlord).

24.05. In addition to any other remedies Landlord may have under this lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
under Article 22, if any installment of Fixed Rent or of any Additional Charges
payable hereunder by Tenant to Landlord is not paid (x) in the case of Fixed
Rent, on or prior to the due date thereof, or (y) in the case of Additional
Charges payable to Landlord within five (5) Business Days after the due date
thereof, the same shall bear interest at the Interest Rate from the due date
thereof until paid, and the amount of such interest shall be an Additional
Charge hereunder; provided, that, if for the month in which there is an increase
in Fixed Rent pursuant to Section 1.04(a), Tenant fails to pay the adjusted
amount of Fixed Rent (but pays at least the amount of Fixed Rent for the
immediately preceding month), interest under this Section 24.05 shall not accrue
unless Tenant fails to pay the amount of such shortfall within seven
(7) Business Days after receiving notice thereof from Landlord, and if Tenant
fails to pay such shortfall within said seven (7) Business Day period, interest
shall accrue only on the amount of such shortfall from the day Fixed Rent was
first due and payable until the date such shortfall is paid. Landlord shall
provide Tenant with notice of any failure of Tenant to pay Fixed Rent and/or
Additional Charges; it being understood and agreed that the delivery of any such
notice shall not be a condition to the imposition of interest pursuant to this
Section 24.05. For the purposes of this Section 24.05, a rent bill sent by first
class mail, to the address to which notices are to be given under this lease,
shall be deemed a proper demand for the payment of the amounts set forth therein
but no such demand shall be required as a condition to the payment thereof. To
the extent that Tenant is required under this lease to make any payments
directly to third parties on behalf of Landlord, Tenant shall be responsible for
any late charges or interest imposed by such third parties in the event that
Tenant does not make such payments in a timely manner.

 

116



--------------------------------------------------------------------------------

ARTICLE 25

Affirmative Waivers

25.01. Tenant, on behalf of itself and any and all persons claiming through or
under Tenant, does hereby waive and surrender all right and privilege which it,
they or any of them might have under or by reason of any present or future law,
to redeem the Premises or to have a continuance of this lease after being
dispossessed or ejected therefrom by process of law or under the terms of this
lease or after the termination of this lease as provided in this lease.

25.02. If Tenant shall be in default, after the expiration of any applicable
notice and grace periods, in the payment of Fixed Rent or Additional Charges,
Tenant waives Tenant’s right, if any, to designate the items to which any
payments made by Tenant are to be credited, and Tenant agrees that Landlord may
apply any payments made by Tenant to such items as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items which any such payments shall be credited.

25.03. Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, including,
without limitation, any claim of injury or damage, and any emergency and other
statutory remedy with respect thereto.

25.04. Tenant shall not interpose any counterclaim of any kind in any action or
proceeding commenced by Landlord to recover possession of the Premises (other
than compulsory counterclaims), provided that nothing herein shall be deemed to
preclude Tenant from bringing a separate action for any claim that Tenant may
have hereunder.

ARTICLE 26

No Waivers

26.01. The failure of either party to insist in any one or more instances upon
the strict performance of any one or more of the obligations of this lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this lease or of the right to exercise such election, and such right to
insist upon strict performance shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord or tender by Tenant of

 

117



--------------------------------------------------------------------------------

Fixed Rent or partial payments thereof or Additional Charges or partial payments
thereof with knowledge of breach by Tenant or Landlord, as the case may be, of
any obligation of this lease shall not be deemed a waiver of such breach.

26.02. If there be any agreement between Landlord and Tenant providing for the
cancellation of this lease upon certain provisions or contingencies and/or an
agreement for the renewal hereof at the expiration of the term, the right to
such renewal or the execution of a renewal agreement between Landlord and Tenant
prior to the expiration of the term shall not be considered an extension thereof
or a vested right in Tenant to such further term so as to prevent Landlord from
canceling this lease and any such extension thereof during the remainder of the
original term; such privilege, if and when so exercised by Landlord, shall
cancel and terminate this lease and any such renewal or extension; any right
herein contained on the part of Landlord to cancel this lease shall continue
during any extension or renewal hereof; any option on the part of Tenant herein
contained for an extension or renewal hereof shall not be deemed to give Tenant
any option for a further extension beyond the first renewal or extended term,
unless such additional options are expressly provided for herein.

ARTICLE 27

Curing Tenant’s Defaults

27.01. If Tenant shall default in the performance of any of Tenant’s obligations
under this lease and such default continues after written notice (which notice
may be oral in the case of an emergency that posses an imminent threat to the
safety of persons or significant damage to Premises) and the expiration of the
applicable grace period (or in the event of an emergency, a reasonable time
under the circumstances), if any, Landlord or any Superior Mortgagee without
thereby waiving such default, may (but shall not be obligated to) perform the
same for the account and at the expense of Tenant (provided such expense is
commercially reasonable). If Landlord effects such cure by bonding any lien
which Tenant is required to bond, Tenant shall obtain and substitute a bond for
Landlord’s bond at its sole cost and expense and reimburse Landlord for the
commercially reasonable cost of Landlord’s bond.

27.02. Bills for any reasonable actual out-of-pocket expenses incurred by
Landlord in connection with any such performance by it for the account of
Tenant, and bills for all reasonable actual out-of-pocket costs, expenses and
disbursements of every kind and nature whatsoever, including reasonable counsel
fees, involved in collecting or endeavoring to collect the Fixed Rent or
Additional Charges or any part thereof or enforcing or endeavoring to enforce
any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this lease or pursuant to law, including any such cost, expense
and disbursement involved in instituting and prosecuting summary proceedings or
in recovering possession of the Premises after default by Tenant or upon

 

118



--------------------------------------------------------------------------------

the expiration or sooner termination of this lease, and interest on all sums
advanced by Landlord under this Section 27.02 and/or Section 27.01 (at the
Interest Rate or the maximum rate permitted by law, whichever is less) may be
sent by Landlord to Tenant monthly, or immediately, at its option, and such
amounts shall be due and payable (as Additional Charges) in accordance with the
terms of such bills, but not sooner than thirty (30) days after the rendering of
such bills, together with reasonable documentation with respect to such
expenses. Notwithstanding anything to the contrary contained in this Section,
Tenant shall have no obligation to pay the costs, expenses or disbursements of
Landlord in any proceeding in which there shall have been rendered a final
judgment against Landlord, and the time for appealing such final judgment shall
have expired (the “Appeal Deadline”) and within thirty (30) days following the
Appeal Deadline, Landlord shall reimburse to Tenant any amounts on account
thereof that were previously paid by Tenant to any such party together with
interest thereon at the Base Rate calculated from the date such amounts were
paid by Tenant until the date on which Tenant is so reimbursed in full.

ARTICLE 28

Broker

28.01 Landlord and Tenant each covenant, warrant and represent that, except for
Citigroup Global Markets Inc. and Cushman & Wakefield, Inc. (collectively,
“Broker”), no broker was instrumental in bringing about or consummating this
lease and that it had no conversations or negotiations with any broker
concerning the leasing of the Premises to Tenant. Tenant agrees to indemnify and
hold harmless Landlord against and from any claims for any brokerage commissions
and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses, arising out of any
conversations or negotiations had by Tenant with any broker (including Broker).
Landlord agrees to indemnify and hold harmless Tenant against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, arising out of conversations or negotiations had by Landlord with
any broker other than Broker. Tenant hereby represents that Broker is not
entitled to any commission in connection with this lease. The provisions of this
Article 28 shall survive the expiration or earlier termination of this Lease.

ARTICLE 29

Notices

29.01. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
lease or pursuant to any applicable law or requirement of public authority
(collectively,

 

119



--------------------------------------------------------------------------------

“notices”) shall be in writing (whether or not so stated elsewhere in this
lease) and shall be deemed to have been properly given, rendered or made only if
sent by (a) registered or certified mail, return receipt requested, posted in a
United States post office station or letter box in the continental United
States, (b) nationally recognized overnight courier (e.g., Federal Express) with
verification of delivery requested or (c) personal delivery with verification of
delivery requested, in any of such cases addressed as follows:

If to Landlord as follows:

388 Realty Owner, LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attn: Chief Legal Officer

with copies to:

388 Realty Owner, LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attn: General Counsel – Real Property

and

SITQ Greenwich LP

Centre CDP Capital

1001, Square Victoria

Bureau C-200

Montreal (Quebec) H2Z 2B1

Canada

Attention: President

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn: Jonathan L. Mechanic, Esq

If to Tenant as follows:

Citigroup Global Markets Inc.

 

120



--------------------------------------------------------------------------------

c/o Citi Realty Services

Northeast Region

2 Court Square, 4th Floor

Long Island City, NY 11120

Attn: Director of Real Estate

with copies to:

Citigroup Inc.

Corporate Law Department

125 Broad Street, 7th Floor

New York, New York 10004

Attn: Assistant General Counsel of Real Estate

and

Citigroup Inc.

388 Greenwich Street

New York, New York 10013

Attn: Thomas Welsh, Senior Vice President

and

Citigroup Inc.

388 Greenwich Street

New York, New York 10013

Attn: Gus Gollisz, Senior Vice President

and

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attn: David M. Brooks, Esq.

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third (3rd) Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Either party may, by notice as aforesaid, designate
a different address or addresses for notices intended for it. Rent bills may be
given by ordinary mail to Tenant’s first address above only, or to such other

 

121



--------------------------------------------------------------------------------

address as Tenant shall specify. Tenant may send proofs of payment of Additional
Charges by ordinary mail to Landlord’s first address above only, or to such
other address as Landlord shall specify.

29.02. Notices hereunder from Landlord may be given by Landlord’s managing
agent, if one exists, or by Landlord’s attorney. Notices hereunder from Tenant
may be given by Tenant’s attorney.

29.03. In addition to the foregoing, Landlord or Tenant may, from time to time,
request in writing that the other party serve a copy of any notice on one other
person or entity designated in such request, and Landlord shall also have the
right to request in writing that Tenant serve a copy of any notice on any
Superior Mortgagee, such service in any case to be effected as provided in
Section 29.01 or 29.02.

29.04. All notices given by Landlord under Section 22.02 shall contain a
statement in at least 12-point bold type and capital letters stating “THIS IS A
DEFAULT NOTICE” as a condition to the effectiveness thereof.

29.05. All notices given by Tenant claiming any right to terminate this Lease
shall contain a statement in at least 12-point bold type and capital letters
stating “THIS IS A TERMINATION NOTICE” as a condition to the effectiveness
thereof

ARTICLE 30

Estoppel Certificates

30.01. Each party agrees, at any time and from time to time, as requested by the
other party with not less than ten (10) Business Days’ prior notice, to execute
and deliver to the other a statement in the form annexed hereto as Exhibit Q-1
(with such other information concerning this lease as Landlord or any Superior
Mortgagee may reasonably request), in the case of a statement to be delivered by
Tenant, and in the form annexed hereto as Exhibit Q-2 (with such other
information concerning this lease as Tenant may reasonably request), in the case
of a statement to be delivered by Landlord, it being intended that any such
statement delivered pursuant hereto shall be deemed a representation and
warranty to be relied upon by the party requesting the certificate and by others
with whom such party may be dealing, regardless of independent investigation;
provided, however, the reliance referred to herein shall be limited to the party
giving such statement being estopped from contradicting any of the statements
made in such certificate.

 

122



--------------------------------------------------------------------------------

ARTICLE 31

Memorandum of Lease

31.01. Tenant shall not record this lease, but Landlord hereby acknowledges that
contemporaneous with the execution and delivery of the Original Lease, a
statutory form of memorandum with respect to this lease pursuant to the
provisions of Section 291-C of the Real Property Law of the State of New York
was submitted for recording. The parties hereto further acknowledge that
contemporaneous with the execution and delivery of the Original Lease, Tenant
delivered to Landlord’s attorney’s, Fried, Frank, Harris, Shriver & Jacobson
LLP(the “Escrow Agent”), as escrow agent pursuant to escrow arrangements
mutually satisfactory to the parties thereto, an executed and notarized release
of the memorandum of lease, in form attached hereto as Exhibit R-2, and approved
by the Escrow Agent as being in proper form to effectuate a release of the
memorandum of record. Such release shall be held in escrow by the Escrow Agent
until the expiration of the Term (the “Escrowed Release”). An assignee of Tenant
pursuant to Article 7 shall deliver to Escrow Agent a replacement of the
Escrowed Release executed and notarized by such assignee. If, due to changes in
applicable Legal Requirements, modifications are required to be made to the
Escrowed Release then in escrow in order to effectuate a release of the
memorandum following the Term, upon the request of Landlord, Tenant shall
execute and deliver to the Escrow Agent a replacement Escrowed Release.
Following the expiration of the Term, Landlord shall provide Escrow Agent with
notice of such expiration and the Escrowed Release shall be delivered to
Landlord for recordation. Notwithstanding the foregoing, in the event
supplemental or additional documentation (including, without limitation,
transfer tax forms) is required in order to remove the memorandum of record at
the end of the Term, Tenant shall execute and deliver such supplemental or
additional documentation as may be reasonable requested by Landlord, in each
case in form and substance mutually satisfactory to the parties.

ARTICLE 32

No Representations by Landlord

32.01. Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this lease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this lease and shall expressly refer to this lease.
All understandings and agreements heretofore had between the parties are merged
in this lease and any other written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the

 

123



--------------------------------------------------------------------------------

parties and which are entered into after full investigation, neither party
relying upon any statement or representation not embodied in this lease or any
other written agreement(s) made concurrently herewith. In furtherance of the
foregoing, Tenant acknowledges that it has been the lessee of the Real Property
immediately prior to the commencement of the Term and that it is fully familiar
with the Premises and the Real Property and agrees that as to any pre-existing
condition that is the responsibility of Landlord hereunder to cure but that was
the responsibility of Tenant to cure during the term of the Original Lease
pursuant to the terms thereof, Landlord may cure the same and Tenant shall
reimburse Landlord for the reasonable third party actual out-of-pocket costs and
expenses incurred by Landlord in effecting such cure within thirty (30) days
after demand therefor (which demand must be accompanied by documentation that
reasonably evidences such expenditures). Any dispute by Landlord and Tenant with
respect to the subject matter of the preceding sentence may be resolved by
expedited arbitration pursuant to Article 37 hereof.

ARTICLE 33

Easements

33.01. So long as Tenant is a Citigroup Tenant, Tenant shall have the right to
grant easements or enter into reciprocal easement or other agreements to the
extent desirable for the operation of the Real Property, which purposes may
include, without limitation, (i) extending the sidewalks and/or closing off
streets adjacent to Premises, and/or (ii) providing ingress and egress between
the Real Property and the land and building located at 390 Greenwich Street, New
York, New York (the “Adjacent Parcel”), and/or (iii) running, maintaining and
operating telecommunication cabling (herein called “Cables”) between the Real
Property and the Adjacent Parcel and/or (iv) Cogeneration Procurement so long as
(a) any such easements and agreements do not materially reduce the value of the
Premises, (b) any such easements and agreements pursuant to their terms
terminate on the Expiration Date or earlier termination of this lease (c) any
such easement and agreement do not materially adversely affect Landlord’s
ability to operate a multi-tenant Building under the Amended and Restated Lease
or (d) any such easements and agreements do not adversely affect Landlord’s
ability to sell or finance Landlord’s interest in the Real Property, and (e) in
the case of clause (ii), the Adjacent Parcel is owned, controlled or occupied by
Named Tenant or any of its Affiliates, and Tenant, at its sole cost and expense,
will be responsible to disconnect the Cables from the Adjacent Building and the
Building and, if necessary, seal up any connecting pipes or conduits relating
thereto, if the Cables are no longer being used by an occupant of both the
Building and the Adjacent Building. Landlord shall, at no cost to Landlord, join
in the grant of any such easements and shall use commercially reasonable efforts
to cause any Superior Mortgagee to recognize same as part of any Superior
Mortgage SNDA Agreement; it being understood and agreed that notwithstanding

 

124



--------------------------------------------------------------------------------

anything to the contrary contained herein, the recognition of, and
non-disturbance of Tenant’s rights under, the Reciprocal Easement Agreement (as
such term is defined in the Original Lease) under a Superior Mortgage SNDA
Agreement is as a condition to the subordination of the Reciprocal Easement
Agreement to any such Superior Mortgage. Landlord hereby approves the Cable
Interconnect between the Building and Adjacent Parcel as more particularly set
forth in Exhibit P attached hereto. Any such aforementioned easement or other
agreement, including the Reciprocal Easement Agreement, shall be subject and
subordinate to this lease, and Tenant, subject to the terms of such easement or
other agreement, agrees to perform or cause to be performed, all of its
obligations thereunder subject to and in accordance with the terms thereof; it
being understood and agreed that Tenant shall not be deemed in default of the
foregoing if Tenant shall be disputing the validity of any such obligation.
Landlord acknowledges that Tenant has been delegated with all the rights of
Landlord under the Reciprocal Easement Agreement, and Tenant acknowledges that
Tenant is responsible for all obligations thereunder, subject to and in
accordance with the terms thereof arising during the Term.

ARTICLE 34

Holdover

34.01. (a) In the event this lease is not renewed or extended or a new lease is
not entered into between the parties, and if Tenant shall then hold over after
the expiration of the Term (it being agreed that Tenant shall not be deemed
holding over by the mere fact that Tenant’s Property remains in the Premises
after the expiration of the Term), the parties hereby agree that Tenant’s
occupancy of the Premises after the expiration of the term shall be a tenancy at
will commencing on the first day after the expiration of the Term, which tenancy
shall be upon all of the terms set forth in this lease except Tenant shall pay
on the first day of each month of the holdover period as Fixed Rent, an amount
equal to the product obtained by multiplying one-twelfth of the Fixed Rent
payable by Tenant during the last year of the Term (i.e., the year immediately
prior to the holdover period) prorated for any partial month on a per diem
basis, by (ii) one hundred twenty-five (125%) percent for the first thirty
(30) days of such holdover, one hundred fifty (150%) percent for the next thirty
(30) days of such holdover, and one hundred seventy-five (175%) percent
thereafter. It is further stipulated and agreed that if Landlord shall, at any
time after the expiration of the Term, proceed to remove Tenant from the
Premises as a holdover, the Fixed Rent for the use and occupancy of the Premises
during any holdover period shall be calculated in the same manner as set forth
above.

(b) Notwithstanding anything to the contrary contained in this lease, the
acceptance of any rent paid by Tenant pursuant to Section 34.01(a) shall not

 

125



--------------------------------------------------------------------------------

preclude Landlord from commencing and prosecuting a holdover or summary eviction
proceeding, or from collecting any amounts (including, without limitation,
reasonable counsel fees) payable by Tenant pursuant to Section 27.02 in
connection with any such holdover or summary eviction proceeding, and the
preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 223-c of the Real Property Law of the
State of New York but in no event shall Tenant be responsible to Landlord for
any monetary damages, including, without limitation, any consequential,
punitive, special or speculative damages of any kind, lost profits or like
damages alleged to have occurred as a result of any breach of this Lease, if
any, suffered by Landlord by reason of the Tenant’s holdover in the Premises.

34.02. Notwithstanding anything to the contrary contained herein, in the event
that:

(a) Landlord shall enter into one or more (i) leases for all or any portion of
the Premises portion of the Premises or (ii) letters of intent with respect to
all or a portion of the Premises which either (x) is for a term that is
scheduled to commence within one hundred twenty (120) days after the Expiration
Date or (y) is for a term that is scheduled to commence within twelve
(12) months after the Expiration Date and which requires Landlord to perform any
material demolition, tenant improvement work or any other material work as a
precondition to the commencement of such term (any such lease is herein called a
“Qualifying Lease”), and

(b) Landlord shall give Tenant written notice of any such Qualifying Lease(s)f
(herein called a “Qualifying Lease Notice”), which Qualifying Lease Notice may
be given at any time prior to, or if Tenant has held-over or remains in
possession of any portion of the Premises following, the Expiration Date and
shall describe the premises leased pursuant to such Qualifying Lease, and

(c) Tenant shall hold-over or remain in possession of any portion of the
Premises beyond the date which is one hundred twenty (120) days following the
later of (x) the Expiration Date or (y) the date on which Landlord shall have
given such Qualifying Lease Notice to Tenant,

then, in such event, Tenant shall be subject to all losses, injuries and damages
incurred by Landlord arising out of any new leases or lost opportunities by
Landlord to re-let all or any part of the Premises covered by a Qualifying Lease
Notice given at least thirty (30) days prior to the date on which Landlord
incurs such damages, including without limitation any such damages in connection
with Landlord’s inability to deliver the premises leased pursuant to such
Qualifying Lease to the tenant under such Qualifying Lease (collectively,
“Holdover Damages”). All damages to Landlord by reason of such holding over by
Tenant may be the subject of a separate action and need not be asserted by
Landlord in any summary proceedings against Tenant. Landlord shall not be
required to mitigate Holdover Damages except as may be required by then
applicable Legal Requirements.

 

126



--------------------------------------------------------------------------------

ARTICLE 35

Miscellaneous Provisions and Definitions

35.01. Modifications. No agreement shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this lease, in whole
or in part, including, without limitation, this Section 35.01, unless such
agreement is in writing, refers expressly to this lease and is signed by the
party against whom enforcement of the change, modification, waiver, release,
discharge, termination or effectuation of the abandonment is sought.

35.02. Successors and Assigns. Except as otherwise expressly provided in this
lease, the obligations of this lease shall bind and benefit the successors and
assigns of the parties hereto with the same effect as if mentioned in each
instance where a party is named or referred to; provided, however, that (a) no
violation of the provisions of Article 7 shall operate to vest any rights in any
successor or assignee of Tenant and (b) the provisions of this Article 35 shall
not be construed as modifying the conditions of limitation contained in Article
22.

35.03. Limitation on Liability. Tenant shall look only to Landlord’s estate and
property in the Real Property (which shall be deemed to include the proceeds of
any insurance (net of any required expenditures under this lease made by
Landlord), condemnation (after all required expenditures under this lease made
by Landlord), sale or refinancing proceeds received by Landlord with respect to
the Real Property) for the satisfaction of Tenant’s remedies, for the collection
of a judgment (or other judicial process) requiring the payment of money by
Landlord in the event of any default by Landlord hereunder, and otherwise no
other property or assets of Landlord or any property or assets of any Landlord
Party, disclosed or undisclosed, shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this lease, the relationship of Landlord and Tenant hereunder or
Tenant’s use or occupancy of the Premises. Notwithstanding the foregoing, with
respect to any sale of the Real Property, the purchaser shall assume all the
obligations of Landlord under this lease, including, without limitation, all
Landlord Reimbursement Amounts and other amounts that are then payable by
Landlord to Tenant under this lease. Further, any contract respecting such sale
shall be deemed to include an assumption by purchaser of the contingent
liability for the unaccrued portion of Landlord Reimbursement Amounts. The
obligations of Tenant under this Lease do not constitute personal obligations of
the individual partners, directors, officers, or shareholders of Tenant solely
in such capacity and any such person or entity that shall be an assignee,
subtenant, guarantor or otherwise agree to be bound to Landlord pursuant to a
separate written agreement shall have express liability hereunder in such
capacity.

35.04. (a) Force Majeure; Abatement. Except as expressly provided in this lease,
Tenant and Landlord shall have no liability whatsoever to the other because

 

127



--------------------------------------------------------------------------------

(i) Tenant or Landlord, as the case may be, is unable to fulfill, or is delayed
in fulfilling, any of its obligations under this lease by reason of strike,
lock-out or other labor trouble, governmental preemption of priorities or other
controls in connection with a national or other public emergency or shortages of
fuel, supplies or labor resulting therefrom, or any other cause, whether similar
or dissimilar, beyond Tenant’s or Landlord’s reasonable control, as the case may
be; or (ii) of any failure or defect in the supply, quantity or character of
electricity or water furnished to the Premises, by reason of any requirement,
act or omission of the public utility or others serving the Building with
electric energy, steam, oil, gas or water, or for any other reason whether
similar or dissimilar, beyond Tenant’s or Landlord’s reasonable control (the
foregoing circumstances described in this Section 35.04 being herein called
“Force Majeure Causes”). In no event shall lack of funds be deemed a Force
Majeure Cause, nor shall any matter be deemed to be beyond a party’s reasonable
control if the same could be remedied by the satisfaction of a lien, judgment or
other monetary obligation. The provisions of this Section 35.04 shall not extend
any obligation of Landlord or Tenant to pay money.

(b) Notwithstanding anything to the contrary contained in this lease, but
subject to the provisions of Articles 19 and 20 to the extent applicable, if the
Premises or any portion thereof is rendered “untenantable,” as such term is
hereinafter defined, and Tenant ceases the operation of its business within such
portion of the Premises, except for Disaster Functions (herein called the
“Abatement Threshold Requirement”), and such portion of the Premises is rendered
“untenantable” as the result of either: (i) Landlord’s failure to provide the
services required to be provided by Landlord hereunder or (ii) Landlord’s
failure to perform the repairs, replacements and maintenance required to be
performed by Landlord hereunder; or (iii) the performance of any work, repairs,
alterations or improvements by Landlord or a third party authorized by Landlord,
and the same is not due to (A) the act or omission (where there is a duty to
act) of Tenant, its, agents, representatives, contractors or employees or
(B) casualty or condemnation, and Tenant furnishes a notice to Landlord (herein
called the “Abatement Notice”) certifying that the Abatement Threshold
Requirement has been met, which notice shall contain a statement in bold type
and capital letters stating “THIS IS AN ABATEMENT NOTICE” as a condition to the
effectiveness thereof, then Fixed Rent and Additional Charges payable with
respect to the portion of the Premises so affected shall be abated on a per diem
basis for the period commencing on the first day the Premises are rendered
untenantable and ending on the earlier of (1) the date Tenant reoccupies the
affected portion of the Premises for the conduct of its business other than
Disaster Functions, and (2) the date on which such portion of the Premises is no
longer “untenantable”.

For purposes of this Section 35.04, the term “untenantable” shall mean
inaccessible or unusable for the normal conduct of Tenant’s business in a manner
which is consistent with Tenant’s use within the thirty (30) day period prior to
the occurrence of the condition in question and Tenant ceases the operation of
its business within the Premises (or the portion thereof deemed “untenantable”,
as the case may be) other than to

 

128



--------------------------------------------------------------------------------

the limited extent of Tenant’s security personnel for the preservation of
Tenant’s property, Tenant’s insurance adjusters, and/or a minimal number of
Tenant’s employees for file retrieval, planning of temporary relocation or
return and other disaster recovery functions (collectively, “Disaster
Functions”). If more than fifty percent (50%) of an entire Office Floor of the
Premises shall be rendered untenantable in accordance with the foregoing
definition, such entire Office Floor shall be deemed to be untenantable if in
Tenant’s good faith judgment, its inability to use the untenantable portion of
such floor for the normal conduct of Tenant’s business therein renders the
entire floor unusable for the normal conduct of Tenant’s business therein in a
manner which is consistent with Tenant’s use prior to the occurrence of the
condition in question and Tenant ceases the operation of its business within
such entire floor, except for Disaster Functions. In the event that more than
fifty percent (50%) of the rentable area of the Premises is rendered
untenantable and in Tenant’s good faith judgment Tenant cannot use the
tenantable portion of the Premises for the conduct of Tenant’s business in a
manner which is consistent with Tenant’s use prior to the occurrence of the
condition in question, and ceases the operation of its business within the
entire Premises (except for Disaster Functions), the entire Premises shall be
deemed to be untenantable.

35.05. Definitions. For the purposes of this lease, the following terms have the
meanings indicated:

(a) The term “Business Day” shall mean any day that the New York Stock Exchange
is open for business.

(b) [Intentionally Omitted]

(c) [Intentionally Omitted]

(d) The term “mortgage” shall include a mortgage and/or a deed of trust, and the
term “holder of a mortgage” or “mortgagee” or words of similar import shall
include a mortgagee of a mortgage or a beneficiary of a deed of trust.

(e) The terms “Legal Requirements” and “laws and requirements of any public
authorities” and words of a similar import shall mean laws and ordinances of any
or all of the federal, state, city, town, county, borough and village
governments, including, without limitation, The Americans with Disabilities Act
of 1990, as amended, and rules, regulations, orders and directives of any and
all departments, subdivisions, bureaus, agencies or offices thereof, and of any
other governmental, public or quasi-public authorities having jurisdiction over
the Premises, and the direction of any public officer pursuant to law, whether
now or hereafter in force.

(f) The term “requirements of insurance bodies” and words of similar import
shall mean rules, regulations, orders and other requirements of the New York
Board of Underwriters and/or the New York Fire Insurance Rating Organization

 

129



--------------------------------------------------------------------------------

and/or any other similar body performing the same or similar functions and
having jurisdiction or cognizance over the Premises, whether now or hereafter in
force.

(g) The term “Tenant” shall mean the Tenant herein named or any assignee or
other successor in interest (immediate or remote) of the Tenant herein named,
which at the time in question is the owner of the Tenant’s estate and interest
granted by this lease; but the foregoing provisions of this subsection shall not
be construed to permit any assignment of this lease or to relieve the Tenant
herein named or any assignee or other successor in interest (whether immediate
or remote) of the Tenant herein named from the full and prompt payment,
performance and observance of the covenants, obligations and conditions to be
paid, performed and observed by Tenant under this lease, unless Landlord and
Tenant shall otherwise agree.

(h) The term “Landlord” shall mean only the owner at the time in question of
Landlord’s interest in the Real Property or a lease of the Real Property, so
that in the event of any transfer or transfers of Landlord’s interest in the
Real Property or a lease thereof, the transferor shall be and hereby is relieved
and freed of all obligations of Landlord under this lease accruing after such
transfer; provided, however, that such transferee has assumed and agreed in
writing (or is required by an SNDA Agreement between such transferee and Tenant
or by operation of law) to perform and observe all obligations of Landlord
herein during the period it is the holder of Landlord’s interest under this
lease.

(i) The terms “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this lease as a whole, and not to any particular
article or section, unless expressly so stated.

(j) The term “and/or” when applied to one or more matters or things shall be
construed to apply to any one or more or all thereof as the circumstances
warrant at the time in question.

(k) The term “person” shall mean any natural person or persons, a partnership, a
corporation, joint venture, estate, trust, unincorporated associated or any
other form of business or legal association or entity or any federal, state,
county or municipal government or any bureau, department or agency thereof.

(l) The term “Interest Rate,” when used in this lease, shall mean an interest
rate equal to three (3%) percent above the so-called annual “Base Rate” of
interest established and approved by Citibank, N.A., New York, New York (herein
called the “Base Rate”), from time to time, as its interest rate charged for
unsecured loans to its corporate customers, or if Citibank, N.A. is no longer
quoting a “Base Rate”, the “Base Rate” of an alternative bank identified by
Landlord in notice to Tenant, but in no event greater than the highest lawful
rate from time to time in effect.

 

130



--------------------------------------------------------------------------------

(m) The term “Hazardous Materials” shall, for the purposes hereof, mean any
flammable explosives, radioactive materials, hazardous wastes, hazardous and
toxic substances, or related materials, asbestos or any material containing
asbestos, or any other hazardous substance or material, defined as such by any
federal, state or local environmental law, ordinance, rule or regulation
including, without limitation, CERCLA, RCRA and HMTA, as each of same may have
been amended, and in the regulations adopted and publications promulgated
pursuant to each of the foregoing.

35.06. Survival. Upon the expiration or other termination of this lease neither
party shall have any further obligation or liability to the other except as
otherwise expressly provided in this lease and except for such obligations as by
their nature or under the circumstances can only be, or by the provisions of
this lease, may be, performed after such expiration or other termination; and,
in any event, unless otherwise expressly provided in this lease, any liability
for a payment (including, without limitation, Additional Charges under Article 3
and unpaid Landlord Reimbursement Amounts) which shall have accrued to or with
respect to any period ending at the time of, or in the case of Landlord
Reimbursement Amounts, following, the expiration or other termination of this
lease shall survive the expiration or other termination of this lease, subject
to any deadlines expressly set forth in Article 3 or in any other applicable
provision of this lease. In the event that Tenant shall be entitled to a refund
or credit from Landlord hereunder at the time of the expiration or termination
of the Term, the amount of such refund or credit shall be paid to Tenant within
thirty (30) days after such expiration or termination (or in the case of any
over payment of Taxes of Operating Expenses, after the amount of overpayment
thereof is determined), unless otherwise expressly set forth in this lease,
failing which any unpaid amount shall bear interest at the Interest Rate from
the due date thereof until such amount is paid to Tenant.

35.07. (a) Requests for Consent. If Tenant shall request Landlord’s consent and
Landlord shall fail or refuse to give such consent, Tenant shall not be entitled
to any damages for any withholding by Landlord of its consent, it being intended
that, except as expressly provided in this lease, Tenant’s sole remedy shall be
an action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent or where as a matter of law Landlord may
not unreasonably withhold its consent. Notwithstanding the foregoing, Tenant
shall not be deemed to have waived a claim for damages if there is a final
judicial determination from which time for appeal has been exhausted that
Landlord acted maliciously or in bad faith in exercising its judgment or
withholding its consent or approval despite its agreement to act reasonably, in
which case Tenant shall have the right to make a claim for the actual damages
incurred by Tenant, but in no event shall Landlord, nor any Landlord Party be
liable for indirect, consequential, special, punitive, exemplary, incidental or
other like damages. Tenant shall have the right to seek such a final judicial
determination that Landlord acted maliciously or in bad faith without respect to
whether Tenant pursued an action for

 

131



--------------------------------------------------------------------------------

specific performance or injunction, or whether Tenant pursued an arbitration
relating to Landlord’s withholding of consent pursuant to any provision of this
lease.

(b) If Tenant desires to determine any dispute between Landlord and Tenant as to
the reasonableness of Landlord’s decision to refuse to consent or approve any
item as to which Landlord has specifically agreed that its consent or approval
shall not be unreasonably withheld, such dispute shall be settled and finally
determined by arbitration in The City of New York in accordance with the
following provisions of this Section 35.07(b). Within ten (10) Business Days
next following the giving of any notice by Tenant stating that it wishes such
dispute to be so determined, Landlord and Tenant shall each give notice to the
other setting forth the name and address of an arbitrator designated by the
party giving such notice. If the two arbitrators shall fail to agree upon the
designation of a third arbitrator within five (5) Business Days after the
designation of the second arbitrator then either party may apply to the
Manhattan office of the AAA for the designation of such arbitrator and if he or
she is unable or refuses to act within ten (10) Business Days, then either party
may apply to the Supreme Court in New York County or to any other court having
jurisdiction for the designation of such arbitrator. The three arbitrators shall
conduct such hearings as they deem appropriate, making their determination in
writing and giving notice to Landlord and Tenant of their determination as soon
as practicable, and if possible, within five (5) Business Days after the
designation of the third arbitrator; the concurrence of or, in the event no two
of the arbitrators shall render a concurring determination, then the
determination of the third arbitrator designated, shall be binding upon Landlord
and Tenant. Judgment upon any decision rendered in any arbitration held pursuant
to this Section 35.07(b) shall be final and binding upon Landlord and Tenant,
whether or not a judgment shall be entered in any court. Each party shall pay
its own counsel fees and expenses, if any, in connection with any arbitration
under this Section 35.07(b), including the expenses and fees of any arbitrator
selected by it in accordance with the provisions of this Section 35.07(b), and
the parties shall share all other expenses and fees of any such arbitration. The
arbitrators shall be bound by the provisions of this lease, and shall not add
to, subtract from or otherwise modify such provisions. The sole remedy which may
be awarded by the arbitrators in any proceeding pursuant to this
Section 35.07(b) is an order compelling Landlord to consent to or approve the
matter in dispute, and the arbitrators may not award damages or grant any
monetary award or any other form of relief. Any determination by the arbitrators
that Landlord was unreasonable in refusing to grant its consent or approval as
to the matter in dispute shall be deemed a granting of Landlord’s consent or
approval, and upon receipt of the arbitrators’ determination, Tenant shall be
authorized to take the action for which Landlord’s consent or approval was
sought.

35.08. Excavation upon Adjacent Land or Under the Building. If an excavation
shall be made upon land adjacent to or under the Building, or shall be
authorized to be made, then, subject to any applicable provisions of Article 16,
Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter

 

132



--------------------------------------------------------------------------------

the Premises for the purpose of performing such work as said person shall deem
reasonably necessary or desirable to preserve and protect the Building from
injury or damage to support the same by proper foundations, without any claim
for damages or liability against Landlord and without reducing or otherwise
affecting Tenant’s obligations under this lease. In the event that Landlord or
its employees or contractors shall perform such excavation, Landlord shall use
reasonable efforts to cause the foregoing to be performed in such a manner as to
minimize any interference with Tenant’s operation of its business in the
Premises and, Landlord shall indemnify Tenant from and against any and all
claims arising from or in connection with the performance of such work, together
with all reasonable, actual out-of-pocket costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable attorneys’ fees
and expenses.

35.09. Governing Law; Severability; Captions; Rules of Interpretation;
Independent Covenants; Gender. Irrespective of the place of execution or
performance, this lease shall be governed by and construed in accordance with
the laws of the State of New York. If any provisions of this lease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this lease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall remain valid and be enforced to the extent permitted
by law. The table of contents, captions, headings and titles in this lease are
solely for convenience of references and shall not affect its interpretation.
This lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this lease to be drafted. Each
covenant, agreement, obligation or other provision of this lease on Tenant’s
part to be performed, shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent on any other provision of this
lease. All terms and words used in this lease, shall be deemed to include any
other number and any other gender as the context may require.

35.10. Time for Payment of Rent. If under the terms of this lease Tenant is
obligated to pay Landlord a sum in addition to the Fixed Rent under the lease
and no payment period therefor is specified, Tenant shall pay Landlord the
amount due within thirty (30) days after being billed (accompanied by reasonable
supporting documentation where such supporting documentation is required by an
express provision of this lease). If any amount payable by Landlord to Tenant
hereunder is not paid within thirty (30) days after the due date thereof, unless
otherwise set forth in any other provision of this lease, the same shall bear
interest at the rate set forth in Section 24.05 from the due date thereof until
such amount is paid to Tenant.

35.11. (a) Heavy Materials and Equipment. Tenant shall not place a load upon any
floor of the Premises which violates applicable law or the certificate of
occupancy of the Building or which exceeds the floor load per square foot which
such floor was designed to carry. All heavy material and/or equipment must be
placed by

 

133



--------------------------------------------------------------------------------

Tenant, at Tenant’s expense, so as to distribute the weight. Business machines
and mechanical equipment shall be placed and maintained by Tenant, at Tenant’s
expense, in settings sufficient in Landlord’s reasonable judgment to absorb and
prevent vibration, noise and annoyance, other than to a de minimis extent.

(b) If any safe, heavy equipment, freight or bulky matter to be moved into or
out of the Building requires special handling, then Tenant shall, if and to the
extent required by Legal Requirements, employ only Persons holding a Master
Rigger’s license to do such work. All such work shall be done in full compliance
with the Administrative Code of the City of New York and other Legal
Requirements, and all such movements shall be made during hours which will least
interfere with the normal operations of the Building. All damage caused by such
movement shall be promptly repaired by Tenant at Tenant’s sole cost and expense.

35.12. Due Authorization; Execution and Delivery. Each party hereto represents
and warrants to the other that this lease has been duly authorized, executed and
delivered by such party.

35.13. Sales Tax. If any sales or other tax is payable with respect to any
cleaning, electricity or other services which Tenant obtains or contracts for
directly from any third party or parties, Tenant shall file any required tax
returns and shall pay any such tax, and Tenant shall indemnify and hold Landlord
harmless from and against any loss, damage or liability suffered or incurred by
Landlord on account thereof.

35.14. Standard for Consent. Whenever this lease provides that a party shall not
unreasonably withhold its consent or approval, such phrase shall be deemed to
mean that such consent or approval will not be unreasonably withheld,
conditioned or delayed. Whenever this lease is silent as to the standard of
consent or approval, such consent or approval shall be in the sole discretion of
the party granting such consent or approval.

35.15. Meaning of Other “tenants”. Wherever references are made in this lease to
any other “tenant” of the Building, such references shall be deemed to include
any occupant occupying space in the Building, whether or not pursuant to a
written agreement.

35.16. Conflicts with Exhibits. Any conflicts between this lease and the
exhibits to this lease shall be resolved in favor of this lease.

35.17. Temporary Takings. Any provision of this lease which prohibits or limits
the use or occupancy of any part of the Premises by any government agency or
department shall not apply with respect to any temporary taking or occupancy
described in Article 20 hereof. Any provision of this lease which requires
Tenant to indemnify or otherwise be responsible to Landlord or any other party
for the acts or omissions of any occupant of the Premises shall not apply with
respect to any government agency or

 

134



--------------------------------------------------------------------------------

department occupying any portion of the Premises or anyone occupying any portion
of the Premises through or under such government agency or department in
connection with any temporary taking or occupancy described in Article 20
hereof.

35.18. USA Patriot Act: Landlord and Tenant each hereby represents and warrants
to the other that (i) the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) has not listed such party or any of such
party’s affiliates, or any person that controls, is controlled by, or is under
common control with such party, on its list of Specially Designated Nationals
and Blocked Persons; and (ii) such party is not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by any Executive
Order, the United States Treasury Department, or United States Office of
Homeland Security as a terrorist, Specially Designated National and Blocked
Person, or other banned or blocked person, entity, nation or pursuant to any
law, order, rule or regulation that is enforced or administered by the OFAC.

35.19. Guaranty of Lease. Simultaneously with the execution and delivery of the
Original Lease by Tenant, Citigroup Inc. (“Guarantor”) delivered a guaranty of
lease in favor of Landlord in the form annexed hereto as Exhibit S (the
“Guaranty”); provided that in any such replacement, said merger, consolidation
or other corporate reorganization was done for a bona fide business purpose and
not principally for the purpose of replacing the Guaranty delivered with this
lease.

35.20. Revocable Consent Agreement. Landlord acknowledges that Tenant is
entitled to all rights of grantee under the Revocable Consent Agreement, and
Tenant acknowledges that it is responsible (and subject to the provisions of
Section 18.02, shall indemnify and hold Landlord harmless) for all obligations
thereunder, including, without limitation, any payment and restoration
obligations, whether arising before or during the Term. On or prior to the
Expiration Date or such earlier date upon which the Term shall be expire or
terminate, Tenant shall either terminate the Revocable Consent Agreement (or,
upon Landlord’s request, assign same to Landlord to the extent assignable).
“Revocable Consent Agreement” means that certain Revocable Consent Agreement
made by the Franchise Division and accepted and agreed to by Tenant and US Bank
National Association and recorded on May 19, 2004 in the Office of the City
Register of the City of New York under CRFN 2004000314864. “Franchise Division”
means The City of New York Department of Transportation, Division of Franchises,
Concessions and Consents.

ARTICLE 36

Extension Terms

36.01. (a) For purposes hereof:

 

135



--------------------------------------------------------------------------------

the term “First Ten Year Option” shall mean Tenant’s right to extend the term of
this lease for an additional term (herein called the “First Extension Term”) of
ten (10) years commencing on January 1, 2021 and ending on December 31, 2030;

the term “Second Ten Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Second Extension Term”)
of ten (10) years commencing on January 1, 2031 and ending on December 31, 2040.
Tenant shall have the right to exercise the Second Ten Year Option only if
Tenant shall have exercised the First Ten Year Option;

the term “Third Ten Year Option” shall mean Tenant’s right to extend the term of
this lease for an additional term (herein called the “Third Extension Term”) of
ten (10) years commencing on January 1, 2041 and ending on December 31, 2050.
Tenant shall have the right to exercise the Third Ten Year Option only if Tenant
shall have exercised the Second Ten Year Option;

the term “Extension Option” shall mean the First Ten Year Option or the Second
Ten Year Option or the Third Ten Year Option, as the case may be;

the term “Extension Term” shall mean the First Extension Term or the Second
Extension Term or the Third Extension Term, as the case may be;

the term “390 Renewal Exercise” shall mean that Tenant has exercised its renewal
right to extend the term of that certain Lease dated as of the date hereof
between Landlord and Tenant for entire space at 390 Greenwich Street, New York,
New York, for a term that corresponds with an applicable Extension Term
hereunder; it being understood and agreed that Tenant’s right to exercise any
Extension Option shall be conditioned upon a 390 Renewal Exercise corresponding
to the applicable Extension Term;

the term “Extension Premises” shall mean that portion of the Premises selected
by Tenant and designated in the applicable Extension Election Notice; provided,
however, that with respect to each Extension Option, (1) Tenant only shall have
the right to designate as the Extension Premises one of the options in clauses
(i) through (vi) below, and (2) if Tenant selects less than the entire Premises
as the Extension Premises, the portion of the Premises that is not part of the
Extension Premises (i.e., the portion surrendered and given back to Landlord,
the “Contracted Space”) shall not consist of more than (A) with respect to the
First Extension Term, 654,132 rentable square feet, (B) with respect to the
Second Extension Term, (x) 280,426 rentable square feet plus (y) the difference,
if any, between 654,132 rentable square feet and the actual rentable square
footage of the Contracted Space for the First Extension Term, and (C) with
respect to the Third Extension Term, the difference, if any, between, 934,876
rentable square feet and the actual aggregate rentable square footage of the
Contracted Space for the First Extension Term and the Second Extension Term:

 

136



--------------------------------------------------------------------------------

(i) the entire Premises demised by this lease as of the date on which Tenant
gives the applicable Extension Election Notice (the “Option One Extension
Premises”); or

(ii) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice consisting of full
contiguous Office Floors starting at the 2nd floor of the Building and going up
(the “Option Two Extension Premises”); or

(iii) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice consisting of full
contiguous Office Floors starting at the 2nd floor of the Building, plus at
Tenant’s election, the following Office Floors which need not be contiguous with
the other portion of the Extension Premises: (x) the 26 th floor of the
Building, or (y) the 27th floor of the Building, or (z) the 26th and 27th floors
of the Building (the “Option Three Extension Premises”); or

(iv) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice consisting of full
contiguous Office Floors starting at the 2nd floor of the Building through and
including the 25th floor, plus at Tenant’s election, (w) the 26th floor of the
Building, or (x) the 27th floor of the Building, or (y) the 26th and the 27th
floors of the Building, and/or (z) contiguous Office Floors starting at the 39th
floor of the Building and going down (the “Option Four Extension Premises”); it
being the intention of Landlord and Tenant that there be no Contracted Space
below the 26th floor of the Building until Tenant has surrendered all of the
28th through and including the 39th floors of the Building; or

(v) a portion of the Premises demised by this lease as of the date on which
Tenant gives the applicable Extension Election Notice consisting of full
contiguous Office Floors starting at the 2nd floor of the Building through and
including the 25th floor, plus at Tenant’s election, (w) the 26th floor of the
Building, or (x) the 27th floor of the Building, or (y) the 26th floor and the
27th floors of the Building, or (z) contiguous Office Floors starting at the
26th or 27th or 28t h floors of the Building and going up (the “Option Five
Extension Premises”); it being the intention of Landlord and Tenant that there
be no Contracted Space below the 26th floor of the Building until Tenant has
surrendered all of the 28th through and including the 39th floors of the
Building; or

(vi) in combination with any of the Option One Extension Premises, Option Two
Extension Premise, Option Three Extension Premises, Option Four Extension
Premises or Option Five Extension Premises, all or any portion of the Premises
comprising retail space and/or storage space located in the Lobby and/or
Basement as shown on Exhibit B-2 and Exhibit B-3 annexed to the Amended and
Restated Lease and/or the two mechanical rooms

 

137



--------------------------------------------------------------------------------

located on the 12th floor of the Building (the “12th Floor Mechanical Rooms”) as
shown on Exhibit B-4 (the “Option Six Extension Premises”).

Any Extension Election Notice which fails to designate as the Extension Premises
one of the six options set forth in the immediately preceding sentence shall be
deemed to constitute a designation of the Option One Extension Premises.

(b) The applicable Extension Option may be exercised only by Tenant giving
notice to Landlord to that effect (herein called an “Extension Election Notice”)
at least (x) forty (40) months prior to the expiration of the initial term of
this lease with respect to the First Extension Term, and (y) thirty six
(36) months prior to the expiration of the First Extension Term or Second
Extension Term, as the case may be. Time shall be of the essence with respect to
the exercise of each Extension Option. Within thirty (30) days after Landlord
receives an Extension Election Notice, Landlord shall deliver a notice to Tenant
specifying its estimate of the Market Value Rent for the Extension Premises for
such Extension Term (herein called a “Rent Notice”). Tenant shall notify
Landlord within thirty (30) days after the date that Tenant receives the Rent
Notice whether it approves Landlord’s estimate of the Market Value Rent (herein
called a “Response Notice”). If Tenant fails to reject such estimate within such
thirty (30) day period, Landlord shall have the right to give a second notice to
Tenant (herein called a “Landlord’s Notice”), which notice, as a condition to
its effectiveness, shall state in bold capital letters that it is a DEEMED
REVOCATION NOTICE, and if Tenant fails to reject such estimate within five
(5) business days after the giving of the Landlord’s Notice to Tenant, time
being of the essence, then Tenant shall be deemed to have sent a Revocation
Notice. If Tenant gives a Response Notice that it disapproves of Landlord’s
designation of the Market Value Rent, then Landlord and Tenant shall negotiate
in good faith for a period of thirty (30) days after the date of the Response
Notice to reach agreement on the Market Value Rent. If Landlord and Tenant do
not reach agreement on the Market Value Rent within the thirty (30) day period,
then Tenant, as its sole options, may either (i) revoke its Extension Election
Notice by delivering a “Revocation Notice” (herein so called) to Landlord within
ten (10) days after the end of the thirty (30) day negotiation period (herein
called the “Revocation Period”), or (ii) deliver an “Arbitration Notice” (herein
so called) to Landlord before the end of the Revocation Period, notifying
Landlord of its election to submit the determination of Market Value Rent to
arbitration in accordance with Section 36.03. If Tenant does not deliver a
Revocation Notice or an Arbitration Notice before the end of the Revocation
Period, then Tenant shall be deemed to have given a Revocation Notice. If Tenant
gives a Revocation Notice before the end of the Revocation Period or is
otherwise deemed to have given a Revocation Notice under this Section 36.01(b),
Tenant shall be deemed to have rescinded its Extension Election Notice ab initio
and Tenant shall have no further rights to extend the term of this lease under
this Article 36. Subject to the provisions of this Article 36, upon the giving
of an Extension Election Notice the term of this lease shall be extended in
accordance with the terms hereof for the applicable Extension Term without the
execution of any further instrument. Unless the context shall otherwise

 

138



--------------------------------------------------------------------------------

require, and except as hereinafter set forth with respect to an extension of the
term of this lease with respect to less than the entire Premises, each Extension
Term shall be upon the same terms, covenants and conditions of this lease as
shall be in effect immediately prior to such extension, except that:

(A) there shall be no right or option to extend the term of this lease for any
period of time beyond the expiration of the Third Extension Term;

(B) the Fixed Rent for each Extension Term shall be an amount equal to the
greater of (x) ninety percent (90%) of the Fixed Rent payable during the year
immediately preceding the subject Extension Term, and (y) ninety-five percent
(95%) of the Market Value Rent prevailing at the time of delivery of the
applicable Extension Election Notice as determined in accordance with this
Article 36; and

(C) if Tenant does not elect the Option One Extension Premises, Tenant’s Chilled
Water Allocation and Tenant’s Condenser Water Allocation shall be
proportionately reduced.

36.02. The exercise of any of the aforesaid options to extend the term of this
lease at a time when any default has occurred and is continuing beyond the
expiration of any applicable notice or grace period provided for in this lease,
shall, upon written notice by Landlord, be void and of no force and effect
unless either (i) Landlord shall elect otherwise or (ii) Tenant disputes
Landlord’s determination that the Extension Election Notice is void and of no
force or effect and seeks judicial relief within fifteen (15) Business Days
after the giving of such notice by Landlord to Tenant, in which event the issue
of whether the Extension Election Notice is void and of no force or effect shall
be determined by a court of competent jurisdiction. The termination of this
lease during the initial term shall also terminate and render void any option or
right on Tenant’s part to extend this lease for any Extension Term (and the
termination of this lease during a particular Extension Term shall also
terminate and render void any option or right on Tenant’s part to extend this
lease for any successive Extension Term), whether or not such option or right
shall have been exercised. Tenant’s option to extend the term of this lease for
the Extension Term may not be severed from this lease or separately sold,
assigned or otherwise transferred.

36.03. (a) If Tenant delivers an Arbitration Notice, then Landlord and Tenant
shall negotiate in good faith for a period of thirty (30) days following
delivery (or deemed delivery) of the Arbitration Notice to reach agreement on
the then prevailing Market Value Rent. If Landlord and Tenant do not reach
agreement on the then prevailing Market Value Rent within said thirty (30) day
period, then either Tenant or Landlord may initiate the arbitration process (the
party initiating such process being herein referred to as the “Initiating
Party”) provided for herein by designating its arbitrator in a subsequent notice
to the other party (herein called the “Responding

 

139



--------------------------------------------------------------------------------

Party”) (which notice shall specify the name and address of the person
designated to act as an arbitrator on its behalf) given to the Responding Party
within thirty (30) days following the expiration of said thirty (30) day
negotiation period. Within ten (10) Business Days after the Responding Party’s
receipt of notice of the designation of the Initiating Party’s arbitrator, the
Responding Party shall give notice to the Initiating Party specifying the name
and address of the person designated to act as an arbitrator on its behalf. If
the Responding Party fails to notify the Initiating Party of the appointment of
its arbitrator within the time above specified, then the Initiating Party shall
provide an additional notice to the Responding Party requiring the Responding
Party’s appointment of an arbitrator within five (5) Business Days after the
Responding Party’s receipt thereof. If the Responding Party fails to notify the
Initiating Party of the appointment of its arbitrator within the time specified
by the second notice, the appointment of the second arbitrator shall be made in
the same manner as hereinafter provided for the appointment of a third
arbitrator in a case where the two arbitrators appointed hereunder and the
parties are unable to agree upon such appointment. The two arbitrators so chosen
shall meet within ten (10) Business Days after the second arbitrator is
appointed, and shall exchange sealed envelopes each containing such arbitrator’s
written determination of an amount equal to the Market Value Rent for the
Extension Premises then prevailing at the time of the exchange for the
applicable Extension Term. The Market Value Rent specified by Landlord’s
arbitrator shall herein be called “Landlord’s Submitted Value” and the Market
Value Rent specified by Tenant’s arbitrator shall herein be called “Tenant’s
Submitted Value”. Neither Landlord nor Landlord’s arbitrator shall be bound by
nor shall any reference be made to the determination of the Market Value Rent
for the Extension Premises for the applicable Extension Term which was furnished
by Landlord in the Rent Notice. Neither Tenant nor Tenant’s arbitrator shall be
bound by nor shall any reference be made to the determination of the Market
Value Rent for the Extension Premises for the applicable Extension Term which
was furnished by Tenant in response to the Rent Notice. Copies of such written
determinations shall promptly be sent to both Landlord and Tenant. Any failure
of either such arbitrator to meet and exchange such determinations shall be
acceptance of the other party’s arbitrator’s determination as the Market Value
Rent, if, and only if, such failure persists for three (3) days after notice to
the party for whom such arbitrator is acting, and provided that such three
(3) day period shall be extended by reason of any applicable condition of Force
Majeure Causes. If the higher determination of Market Value Rent is not more
than one hundred two percent (102%) of the lower determination of the Market
Value Rent, then the Market Value Rent shall be deemed to be the average of the
two determinations. If, however, the higher determination is more than one
hundred two percent (102%) of the lower determination, then within five (5) days
of the date the arbitrators submitted their respective Market Value Rent
determinations, the two arbitrators shall together appoint a third arbitrator.
In the event of their being unable to agree upon such appointment within said
five (5) day period, the third arbitrator shall be selected by the parties
themselves if they can agree thereon within a further period of five (5) days.
If the parties do not so agree, then either party, on behalf of both and on
notice to the other, may request such appointment by the American Arbitration
Association (or

 

140



--------------------------------------------------------------------------------

any successor organization thereto) in accordance with its rules then prevailing
or if the American Arbitration Association (or such successor organization)
shall fail to appoint said third arbitrator within fifteen (15) days after such
request is made, then either party may apply, on notice to the other, to the
Supreme Court, New York County, New York (or any other court having jurisdiction
and exercising functions similar to those now exercised by said Court) for the
appointment of such third arbitrator. Within five (5) days after the appointment
of such third arbitrator, Landlord’s arbitrator shall submit Landlord’s
Submitted Value to such third arbitrator and Tenant’s arbitrator shall submit
Tenant’s Submitted Value to such third arbitrator. Such third arbitrator shall,
within thirty (30) days after the end of such five (5) day period, select either
Landlord’s Submitted Value or Tenant’s Submitted Value as the Market Value Rent
of the Premises during the applicable Extension Term and send copies of his or
her determination promptly to both Landlord and Tenant specifying whether
Landlord’s Submitted Value or Tenant’s Submitted Value shall be the Market Value
Rent of the Extension Premises during the applicable Extension Term, subject to
adjustment to ninety-five percent (95%) of the Market Value Rent pursuant to
Section 36.01(b)(B).

(b) Each party shall have a right to present evidence to the arbitrators,
produce witnesses or experts to be heard by the arbitrators, and provide such
other information that may be relevant in connection with the arbitration. The
decision of the first and second arbitrator or the third arbitrator, as the case
may be, shall be conclusively binding upon the parties, and judgment upon the
decision may be entered in any court having jurisdiction.

(c) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party, and the fees and expenses of the
third arbitrator and all other expenses (not including the attorneys’ fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the arbitration shall be borne by the parties
equally.

(d) The third arbitrator, if any, selected as herein provided shall have been
actively engaged for a period of at least ten (10) years experience in the
leasing or renting of office space in Comparable Buildings before the date of
his or her appointment as arbitrator. Impartiality shall not be required for
arbitrators selected by Landlord or Tenant but shall be required for any third
party arbitrator.

36.04. For purpose for this Article 36, the determination of “Market Value Rent”
shall be based on the rent on a per rentable square foot basis then being paid
by tenants to landlords for comparable space on comparable terms in Comparable
Buildings taking into account all relevant factors, including any step up in
rents over leases of comparable terms, a then standard tenant inducement package
of free rent and tenant improvement allowance, and the fact that Tenant will be
paying its pro rata share of Operating Expenses and Taxes on a net basis (as
opposed to its pro rata share of increases in Operating Expenses and Taxes over
a base year). Upon commencement of

 

141



--------------------------------------------------------------------------------

the applicable Extension Term, Landlord shall provide Tenant with such a tenant
inducement package comparable to those given by landlords of Comparable
Buildings, but taking into account the size of the Premises, which inducement
package shall be payable to Tenant, at Landlord’s option, in kind, in cash or
with a rent credit upon the commencement of the applicable Extension Term;
provided, that, if paid in cash, Tenant shall not be required to invest same in
the Premises.

36.05. In the event that Tenant exercises any Extension Option with respect to
less than the entire Premises then demised by this lease in accordance with the
applicable provisions hereof, then effective as of the Expiration Date of the
initial term of this lease or the applicable Extension Term, as the case may be,
the provisions of this lease governing the respective rights and obligations of
Landlord and Tenant as of the expiration of the term of this lease (including,
without limitation, the provisions of Articles 21 and 34 shall apply with full
force and effect to the portion of the Premises that has been omitted by Tenant
from the Extension Premises.

36.06. In the event that Tenant designates as the Extension Premises less than
the entire Premises, then, prior to the commencement date of such Extension
Term, Tenant shall, at its sole cost and expense, (i) install a separate
submeter on each Office Floor of the Building comprising the Extension Premises
and any equipment that exclusively services any such Office Floor to the extent
not already in place, (ii) install a separate submeter for each separately
demised retail space in the Building comprising the Extension Premises and any
equipment that exclusively services any such areas to the extent not already in
place. With respect to the 12th Floor Mechanical Rooms (which shall be the only
partial Office Floor permitted upon an extension of less than the entire
Premises), Tenant’s demising work shall include, to the extent necessary,
separately demising the 12th Floor Mechanical Rooms from the remainder of the
floor in such a manner so that the balance of the 12th floor can be reasonably
configured into leaseable space.

ARTICLE 37

Arbitration

37.01. Either party may request arbitration of any matter in dispute which,
pursuant to the terms of this lease, expressly allows such dispute to be
resolved by arbitration, in which case, except as provided to the contrary
elsewhere in this lease, the following procedures shall apply. The party
desiring such arbitration shall give notice to the other party. If the parties
shall not have agreed on a choice of an arbitrator within fifteen (15) days
after the service of such notice, then each party shall, within ten (10) days
thereafter appoint an arbitrator, and advise the other party of the arbitrator
so appointed. A third arbitrator shall, within ten (10) days following the
appointment of the two (2) arbitrators, be appointed by the two arbitrators so
appointed or by the AAA, if the

 

142



--------------------------------------------------------------------------------

two arbitrators are unable, within such ten (10) day period, to agree on the
third arbitrator. If either party fails to appoint an arbitrator (the “Failing
Party”), the other party shall provide an additional notice to the Failing Party
requiring the Failing Party’s appointment of an arbitrator within five
(5) Business Days after the Failing Party’s receipt thereof. If the Failing
Party fails to notify the other party of the appointment of its arbitrator
within such five (5) Business Day period, the appointment of the second
arbitrator shall be made by the AAA in the same manner as hereinabove provided
for the appointment of a third arbitrator in a case where the two arbitrators
appointed hereunder are unable to agree upon such appointment. The three
(3) arbitrators shall render a resolution of said dispute or make the
determination in question. In the absence, failure, refusal or inability of the
AAA to act within twenty (20) days, then either party, on behalf of both, may
apply to a Justice of the Supreme Court of New York, New York County, for the
appointment of the third arbitrator, and the other party shall not raise any
question as to the court’s full power and jurisdiction to entertain the
application and make the appointment. In the event of the absence, failure,
refusal or inability of an arbitrator to act, a successor shall be appointed
within ten (10) days as hereinbefore provided. Any arbitrator acting under this
Article 37 in connection with any matter shall be experienced in the issue with
which the arbitration is concerned and shall have been actively engaged in such
field for a period of at least ten (10) years before the date of his appointment
as arbitrator hereunder.

37.02. All arbitrators chosen or appointed pursuant to this Article 37 shall
(a) be sworn fairly and impartially to perform their respective duties as such
arbitrator, and (b) not be an employee or past employee of Landlord or Tenant or
of any other person, partnership, corporation or other form of business or legal
association or entity that controls, is controlled by or is under common control
with Landlord or Tenant. Within sixty (60) days after the appointment of such
arbitrators, such arbitrators shall determine the matter which is the subject of
the arbitration and shall issue a written opinion. The decision of the
arbitrators shall be conclusively binding upon the parties, and judgment upon
the decision may be entered in any court having jurisdiction. Landlord and
Tenant shall each pay (i) the fees and expenses of the arbitrator selected by
it, and (ii) fifty (50%) percent of the fees and expenses of the arbitrator
appointed by the AAA. The losing party shall reimburse the prevailing party for
the reasonable counsel fees and disbursements incurred by the prevailing party
in connection with such arbitration. Each party shall have a right to present
evidence to the arbitrators, produce witnesses or experts to be heard by the
arbitrators, and provide such other information that may be relevant in
connection with the arbitration. Impartiality shall not be required for
arbitrators selected by Landlord or Tenant but shall be required for any third
party arbitrator.

37.03. Landlord and Tenant agree to sign all documents and to do all other
things necessary to submit any such matter to arbitration and further agree to,
and hereby do waive, any and all rights they or either of them may at any time
have to revoke their agreement hereunder to submit to arbitration and to abide
by the decision rendered

 

143



--------------------------------------------------------------------------------

thereunder. For such period, if any, that this agreement to arbitrate is not
legally binding or the arbitrator’s award is not legally enforceable, the
provisions requiring arbitration shall be deemed deleted, and matters to be
determined by arbitration shall be subject to litigation.

37.04. Any dispute which is required by this lease to be resolved by expedited
arbitration shall be submitted to binding arbitration under the Expedited
Procedures provisions (currently, Rules 56 through 60) of the Arbitration Rules
of the Real Estate Industry of the AAA. In cases where the parties utilize such
expedited arbitration: (a) the parties will have no right to object if the
arbitrator so appointed was on the list submitted by the AAA and was not
objected to in accordance with Rule 54 (except that any objection shall be made
within four (4) days from the date of mailing), (b) the Notice of Hearing shall
be given four (4) days in advance of the hearing, (c) the first hearing shall be
held within seven (7) Business Days after the appointment of the arbitrator,
(d) if the arbitrator shall find that a party acted unreasonably in withholding
or delaying a consent or approval, such consent or approval shall be deemed
granted (but the arbitrator shall not have the right to award damages, unless
the arbitrator shall find that such party acted in bad faith), and (e) the
losing party in such arbitration shall pay the arbitration costs charged by the
AAA and/or the arbitrator, together with the reasonable counsel fees and
disbursements incurred by the prevailing party in connection with such
arbitration.

37.05. Arbitration hearings hereunder shall be held in New York County. The
arbitrators shall, in rendering any decision pursuant to this Article 37, answer
only the specific question or questions presented to them. In answering such
question or questions (and rendering their decision), the arbitrators shall be
bound by the provisions of this lease, and shall not add to, subtract from or
otherwise modify such provisions.

37.06. Judgment may be had on the decision and award of an arbitrator rendered
pursuant to the provisions of this Article 37 and may be enforced in accordance
with the laws of the State of New York.

37.07. The provisions of this Article 37 shall not be applicable to any
arbitration conducted pursuant to Article 34 or Article 36.

ARTICLE 38

Confidentiality; Press Releases

38.01. Landlord acknowledges that it may have access to certain confidential
information of Tenant concerning Tenant’s businesses, facilities, operations,
plans, proprietary software, technology, and products (“Confidential
Information”). Confidential Information shall not include any information that
is available to the general

 

144



--------------------------------------------------------------------------------

public (e.g., SEC filings). Landlord agrees that it will not use in any way, for
its own account or the account of any third party, except as expressly permitted
by this lease, nor disclose to any third party (except public filings and other
information available to the general public, as required by law (including,
without limitation, any plans and specifications, drawings or other like items
which must be submitted to or filed with any governmental agency), judicial
proceeding or to its attorneys, accountants, and other advisors, investors and
mortgagees and prospective purchasers of the Real Property, but only as
reasonably necessary and subject to the confidentiality provisions hereof), any
of Tenant’s Confidential Information or any of the terms and conditions of this
lease and will take reasonable precautions to protect the confidentiality of
such Confidential Information and the terms and conditions of this lease (in
each case, except as permitted hereby). Tenant agrees that it will not use in
any way, for its own account or the account of any third party, except as
expressly permitted by this lease, nor disclose to any third party (except
public filings and other information available to the general public, as
required by law, judicial proceeding or to its attorneys, accountants, and other
advisors, but only as reasonably necessary and subject to the confidentiality
provisions hereof), any of the terms and conditions of this lease and will take
reasonable precautions to protect the confidentiality of the terms and
conditions of this lease (except as permitted hereby). The obligations of
Landlord and Tenant under this Section 38.01 shall survive the expiration or
termination of this lease.

38.02. Neither party hereto may issue (or cause to be issued) a press release or
written statement to the press with respect or concerning this lease or the
terms hereof without the express consent of the other party hereto.
Notwithstanding the foregoing, either party shall be permitted to issue any such
press release or written statement that is necessary in order to comply with
Legal Requirements subject to the review of the other party. Furthermore, upon
notice from Tenant that any of Landlord’s advertisements or press releases are
not consistent with Tenant’s corporate policies relating to public relations,
Landlord shall endeavor to cause its advertisements and press releases to be
consistent with Tenant’s corporate policies relating to public relations to the
extent same are commercially reasonable.

38.03. Tenant recognizes that Landlord makes extensive disclosures to its
investors and that it is not feasible to require confidentiality from its
investors and that Landlord will make extensive disclosures to its lenders,
secured and unsecured, rating agencies, prospective purchasers and other parties
in the ordinary course of its ownership of the Real Property. Tenant agrees that
no such disclosures made in the ordinary course of Landlord’s business shall be
restricted by or deemed a breach by Landlord of this Article 38. The provisions
of this Section 38.03 shall only apply in the case that the Landlord is SL Green
Realty Corp. or an affiliate thereof.

ARTICLE 39

Rooftop; Tenant’s Antenna and Other Equipment

 

145



--------------------------------------------------------------------------------

39.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have all rights to use its
proportionate share of the rooftop areas of the Building (“Rooftop Areas”) for
purposes of installing (and thereafter maintaining, repairing, and operating)
equipment thereon, including, without limitation, one or more communications
apparati (e.g., antennae, microwave dishes or satellite communications apparati)
and other mechanical equipment serving the Premises (e.g., equipment serving
Tenant’s supplemental air-conditioning systems) (herein collectively called
“Rooftop Equipment”), and in connection therewith (i) all such rights to install
and thereafter maintain, repair, and operate in one or more portions of the
Building (together with any shaftways, closets and conduits of the Building) any
related support structures, wires and cables for such communications apparati
and any other mechanical equipment serving the Premises (including, by way of
example, equipment serving Tenant’s supplemental air-conditioning systems), and
(iii) in connection therewith, the right to grant licenses or other occupancy
agreements (herein called a “Third Party Rooftop License”) to third parties for
the use of the Rooftop Mechanical Areas and installation of equipment thereon
(but only if such third parties are occupants of, the Building and the use
relates to their occupancy) and Tenant shall have exclusive rights to any and
all revenue generated therefrom; it being understood that Tenant may not grant a
Third Party Rooftop License to any third party for use in connection with a
communications related business. During the Term, Landlord reserves the right to
lease and/or license space on the roof of the Building (other than, subject to
the provisions of Section 39.02, the portions of the Rooftop Areas that are
being used by Tenant), for the operation of radio, telecommunication, and other
equipment by other tenants and licensees (herein called “Landlord’s Rooftop
Equipment”); provided, however, that (x) no Landlord Rooftop Equipment shall
interfere with Tenant’s or any of Tenant’s licensees installation, operation,
maintenance, or repair of the Rooftop Equipment that existed at the Building as
of the Commencement Date, or (ii) such other lease or license shall not cause a
breach of any Third Party Rooftop License (items (i) and (ii) are collectively
referred to as a “Rooftop Violation”). If any of Landlord’s Rooftop Equipment
interferes with or disturbs Tenant’s use of Tenant’s Rooftop Equipment that
existed as of the Commencement Date, including the use thereof by any licensee
under a Third Party Rooftop License in effect as of the Commencement Date, then
following demand by Tenant, Landlord shall promptly relocate all or a portion of
Landlord’s Rooftop Equipment to another area on the roof. Such relocation shall
be at Landlord’s sole cost and expense unless such interference or disturbance
arises as the result of the installation by Tenant or any other licensee under a
Third Party Rooftop License, subsequent to the installation of Landlord’s
Rooftop Equipment, in which event Landlord’s Rooftop Equipment shall not be
relocated. If Landlord shall determine, in its reasonable judgment, that any of
the Tenant’s Rooftop Equipment installed after the Commencement Date (excluding
any of same that was relocated by Landlord pursuant to Section 39.02) will cause
a Rooftop Violation, then, if Tenant after a reasonable time period (which in no
event will exceed a period of time that is ten (10) Business Days prior to the
expiration of any applicable cure period under a Third Party Rooftop License),
Tenant, at its sole cost and expense, shall remove such Tenant’s Rooftop

 

146



--------------------------------------------------------------------------------

Equipment from the roof of the Building and, Tenant may, at Tenant’s option, but
subject to Landlord’s approval (which approval shall not be unreasonably
withheld, conditioned or delayed), replace or relocate such Tenant’s Rooftop
Equipment such that it does not cause a Rooftop Violation. If any of Landlord’s
Rooftop Equipment interferes with or disturbs Tenant’s Rooftop Equipment,
including the use thereof by any licensee under a Third Party Rooftop License or
vice versa, then following demand of either party, the parties shall promptly
meet and attempt to resolve the issue. If they cannot do so within twenty
(20) days either party may refer the matter to arbitration pursuant to Article
37. If the situation cannot be reasonably resolved, then the priority shall go
to the first in time to begin use.

39.02. [intentionally omitted]

39.03. Upon the expiration or earlier termination of this lease, (i) Tenant
shall not be required to remove any of its Rooftop Equipment installed prior to
the Commencement Date and (ii) subject to the provisions of Section 12.03,
Tenant shall be required to remove any Rooftop Equipment installed after the
Commencement Date to the extent the same would constitute a Specialty
Alteration.

ARTICLE 40

Back-Up Power System

40.01. Landlord shall maintain the Back-Up Power System in compliance with Legal
Requirements and otherwise in working order in accordance with the performance
specifications set forth in the Maintenance Schedule or better. The Back-Up
Power System shall include, but not be limited to, one or more diesel generators
and chiller units, including but not limited to the one (1) Caterpillar 1500 KW
diesel stand-by generator currently located within the Basement (herein called
the “Back-Up Power System”).

40.02. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have the right to install on
any one or more portions of the Premises, and thereafter upgrade, replace,
maintain, repair, and operate one or more battery-powered uninterruptible power
systems, including, without limitation, the two (2) MGE 225 KVA single module
UPS systems currently located on the 12th floor of the Building (each herein
called a “UPS Battery System”), in a portion or portions of the Premises to be
designated by Tenant (each such portion herein called a “UPS Area”); provided
that in connection with such installation of the UPS Battery System Tenant
hereby covenants and agrees that:

(i) such installation shall be performed in accordance with all applicable Legal
Requirements and with all of the applicable provisions of this lease;

 

147



--------------------------------------------------------------------------------

(ii) Tenant shall promptly repair any damage caused to the UPS Area by reason of
such installation, including any repairs, restoration, maintenance, renewal or
replacement thereof necessitated by or in any way caused by or relating to such
installations except to the extent such damage has resulted from the negligence
or willful misconduct of Landlord, its agents, contractors or employees; and

(iii) Tenant shall pay as and when due, and shall be solely responsible for, any
and all taxes, fees, license charges or other amounts imposed upon Tenant,
Landlord or the Real Property, if any, in connection with the UPS Battery
System.

40.03. Landlord hereby acknowledges and consents to the existing connection of
certain Tenant’s systems to Landlord’s emergency generator system for the
Building (such emergency generator system being referred to herein collectively
as the “Emergency Generator System”). Further, Landlord shall not unreasonably
withhold, condition, or delay Landlord’s consent to an Alteration consisting of
the connecting of additional Tenant’s systems, or alteration of Tenant’s
existing connections, to the Emergency Generator System if such connection
complies with Legal Requirement and subject to the limits on capacity outlined
below. The Emergency Generator System is comprised of, and Landlord acknowledges
it shall at all times consist of no less than the functional equivalent to
Tenant’s per square foot percentage of total generator capacity (i.e., if Tenant
occupies 50% of the rentable area in the Building, then Landlord will reserve
50% of the available generator capacity for Tenant); it being understood and
agreed that the capacity of the Emergency Generator System will be derated to
80% of its full load capacity (i.e., Landlord will at all times maintain a 20%
reserve of the Emergency Generator System’s total capacity). Landlord shall
maintain the Emergency Generator System in compliance with Legal Requirements
and in working order (in accordance with its current performance specifications
as set forth in the Maintenance Schedule or better), and Landlord shall test the
Emergency Generator System in accordance with the Maintenance Schedule. Landlord
shall notify Tenant of the date(s) on which Landlord’s tests of the Emergency
Generator System will be conducted and permit Tenant to consult with Landlord in
connection with, and accompany Landlord during, such tests. Tenant acknowledges
that Landlord shall have no obligation or responsibility of any nature
whatsoever to Tenant if the Emergency Generator System fails to provide
emergency power and/or chilled water to Tenant as required or otherwise damages
Tenant’s systems, except to the extent resulting from Landlord’s negligence or
willful misconduct or that of its agents, contractors or employees. Tenant’s
right to connect Tenant’s aforesaid systems to the Emergency Generator System
shall be at no charge. Tenant shall not be obligated to pay any fees or other
costs to Landlord in connection with Tenant’s connection to and use of the
Emergency Generator System except as part of Tenant’s Operating Payment but only
to the extent such costs are otherwise includible in Operating Expenses.

 

148



--------------------------------------------------------------------------------

ARTICLE 41

Benefits Cooperation

41.01. Landlord agrees to reasonably cooperate with Tenant in connection with
any application by Tenant (or by any subtenant of Tenant) for any real estate
tax or utility benefits or other benefits, credits or incentives, including,
without limitation, any Industrial Commercial Incentive Program (ICIP) benefits
(herein collectively called “Benefits”) as may be available from the City or
State of New York, or any governmental agency, quasi-governmental agency or any
public utility or alternate provider, including the execution and filing of any
documentation that may be required for the receipt of such Benefits and/or for
any such Benefits to be paid by Landlord to Tenant, as hereinafter provided.
Landlord further agrees that Tenant shall be entitled to one hundred percent
(100%) of such Benefits that Landlord or the Premises shall receive as a result
of Tenant’s use of the Premises or any Leasehold Improvements or other
Alterations performed by or on behalf of Tenant, whether during the Term or
prior. Such cooperation by Landlord shall include, without limitation, the
execution of any necessary or appropriate modification to this lease, if and to
the extent any such approval shall be required and shall not adversely affect
any of the rights or benefits of Landlord or increase the obligations or
liabilities of Landlord under this lease (except to a de minimis extent,
Landlord hereby agreeing that the obligation to provide notices to the City or
State of New York or to any such agency, utility or provider shall in and of
itself constitute a de minimis obligation). Tenant agrees that (a) to the extent
that Landlord shall incur any reasonable out-of-pocket expense in connection
with such cooperation (including, without limitation, reasonable legal and other
professional fees and all reasonable costs incurred in obtaining State and City
tax rulings regarding any such Benefits transaction), Tenant shall reimburse
Landlord for such expense as Additional Charges hereunder and (b) Tenant agrees
to indemnify and hold harmless Landlord with respect to any liability incurred
by Landlord by reason of such cooperation unless caused by the wrongful acts or
omissions of Landlord or its agents, employees, representatives or contractors.

ARTICLE 42

Tenant’s Right of Self-Help and Offset

42.01. (a) Subject to the provisions of this Article 42, if Landlord fails to
perform or provide in accordance with the provisions of this lease any item of
work, maintenance, or repair or service with respect to (i) items that are
exclusively located within the Premises or (ii) items which exclusively serve
the Premises, Tenant shall have the right (but not the obligation) to perform
and fulfill Landlord’s obligation with respect

 

149



--------------------------------------------------------------------------------

thereto (and Tenant shall have access to those portions of the Real Property and
Building outside of the Premises which service the Premises in order to do so).
The extent of the work performed by Tenant in curing any such default by
Landlord shall not exceed the work that is reasonably necessary to effectuate
such remedy and the third party cost of such work shall be reasonably prudent
and economical under the circumstances and reasonably documented.
Notwithstanding anything to the contrary contained herein, Tenant shall not be
entitled to cure any default of Landlord if (A) such cure requires access to the
premises of other tenants or occupants of the Building unless Tenant shall have
first obtained the prior written consent of any such tenant or occupant, or
(B) the performance of such cure would require access to Building systems that
service tenants other than Tenant or in addition to Tenant or would impair or
disrupt services to the tenants of the Building, unless, in either case, Tenant
shall have first obtained the prior written consent of such other tenants of the
Building and Tenant shall have submitted copies of such consent(s) to Landlord
before entering such space or accessing Building systems, as the case may be.
The defaults of Landlord that Tenant is permitted to cure in accordance with the
provisions of this Section 42.01(a) are hereinafter referred to as “Self-Help
Items.”

(b) If Tenant believes that Landlord has failed to perform any Self-Help Item as
required by this lease, Tenant may give Landlord a notice (herein called the
“Self-Help Notice”) of Tenant’s intention to perform such Self-Help Item on
Landlord’s behalf, which notice shall contain a statement in bold type and
capital letters stating “THIS IS A SELF-HELP NOTICE” as a condition to the
effectiveness thereof. If Landlord fails within two (2) Business Days after its
receipt of such Self-Help Notice (or within one (1) Business Day after its
receipt of such Self-Help Notice in the event that such failure is causing a
material disruption of Tenant’s business) to either (i) commence (and thereafter
continue to diligently perform) the cure of such Self-Help Item or (ii) give a
notice to Tenant (herein called “Landlord’s Self-Help Dispute Notice”) disputing
Tenant’s right to perform the cure of such Self-Help Item pursuant to the terms
of this Article 42, Tenant shall have the right, but not the obligation, to
commence and thereafter diligently prosecute the cure of such Self-Help Item in
accordance with the provisions of this Article 42 at any time thereafter, but
prior to the date on which Landlord either commences to cure such Self-Help Item
or gives to Tenant a Landlord’s Self-Help Dispute Notice. If either (A) within
such two (2) Business Day period (or one (1) Business Day period, if applicable)
or at any time thereafter prior to the date on which Tenant commences to cure
such Self-Help Item, Landlord gives a Landlord’s Self-Help Dispute Notice, or
(B) Tenant disputes whether Landlord has commenced to cure or is diligently
proceeding with the cure of such Self-Help Item, Tenant may commence an
arbitration by the American Arbitration Association pursuant to its Guidelines
for Expedited Arbitration (herein called a “Self-Help Arbitration”). Such
arbitration shall make a determination as to either (1) whether Landlord has
failed to commence or has been and is then continuing to fail to diligently
prosecute the Self-Help Item in question or (2) whether Tenant has the right
pursuant to the terms of this Article 42 to cure such Self-Help Item. If Tenant
shall prevail in such arbitration, Tenant may perform the cure

 

150



--------------------------------------------------------------------------------

of such Self-Help Item. Upon completion of the cure of such Self-Help Item, as
provided herein, by Tenant, Tenant shall give notice thereof (the “Self-Help
Item Completion Notice”) to Landlord (which notice shall contain a statement in
bold type and capital letters stating “THIS IS A SELF-HELP ITEM COMPLETION
NOTICE” as a condition to the effectiveness thereof), together with a copy of
paid invoices setting forth the reasonable third party costs and expenses
incurred by Tenant to complete such Self-Help Item (herein called the “Self-Help
Amount”). Landlord shall reimburse Tenant in the amount of the Self-Help Amount
within thirty (30) days after receipt of Tenant’s Self-Help Item Completion
Notice, together with interest thereon at the Base Rate from the date same were
incurred through the date of reimbursement. In the event that Landlord shall
fail to pay the Self-Help Amount within such thirty (30) day period, Tenant
shall be entitled to offset the Self-Help Amount, together with interest thereon
at the Base Rate from the date same were incurred through the date of offset,
against Fixed Rent and Additional Charges thereafter coming due under this
lease. Notwithstanding the foregoing, Tenant shall not have the right to credit
such amount against the Fixed Rent and Additional Charges thereafter coming due
hereunder if Landlord initiates a Self-Help Arbitration, if and to the extent
that such Self-Help Arbitration challenges the Self-Help Amount claimed by
Tenant. If and to the extent that Tenant prevails in such Self-Help Arbitration,
Tenant shall have the right to credit against the Fixed Rent and Additional
Charges thereafter coming due hereunder (with interest at the Base Rate from the
expiration of the above-referenced thirty (30) day period until the date that
such credit is taken) any portion of the finally determined Self-Help Amount not
theretofore paid to Tenant or taken as a credit by Tenant. Notwithstanding
anything to the contrary contained herein, in the event that Landlord shall
dispute Tenant’s right to perform the cure of any Self-Help Item by giving a
Landlord’s Self-Help Dispute Notice in accordance with the procedures set forth
in this Section 44.01, Tenant shall nevertheless have the right to perform the
cure of such Self-Help Item pending the resolution of such dispute in the event
that any further delay in the performance of such cure would cause a material
disruption of Tenant’s business; provided, however, that Landlord shall not be
obligated to make payment of the Self-Help Amount (or any interest thereon), nor
shall Tenant have the offset rights hereinabove described, unless and until such
dispute is resolved (pursuant to a Self-Help Arbitration or otherwise) in
Tenant’s favor (and in such event such Self-Help Amount shall be in the amount
so determined pursuant to such resolution), and provided further that subject to
Section 9.04, Tenant shall indemnify Landlord and each Landlord Party from and
against any and all claims arising from or in connection with the exercise of
its rights under this Article 42, including, without limitation, any claims made
by any other tenants or occupants of the Building, together with all reasonable,
actual out-of-pocket costs, expenses and liabilities incurred in or in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable attorneys’ fees and expenses.

42.02. With respect to any Self-Help Item to which Tenant is effectuating a cure
pursuant to this Article 42, Landlord shall sign, to the extent required, all

 

151



--------------------------------------------------------------------------------

applicable applications for building permits within two (2) Business Days
following Tenant’s submission of such applications.

42.03. The provisions of this Article 42 shall not limit Tenant’s rights under
Article 46, and any conflict or inconsistency between said Articles shall be
governed by Article 46.

ARTICLE 43

[Intentionally Omitted]

ARTICLE 44

Right Of First Offer To Purchase21

44.01. (a) If during the Initial Lease Term, Landlord desires to sell all or any
portion of the Premises, whether in an asset transaction or, in substance, as a
transfer of ownership interests, directly or indirectly, pertaining to the
Premises, in a transaction intended to affect interests in the Premises as
distinguished from all or substantially all of Landlord’s and its affiliates’
business interests, unless all or substantially all of said interests relate
primarily to Landlord’s interest in the Premises (in either case, herein called
the “Offered Property”), subject to the provisions of Section 44.03, Landlord
shall give Tenant a notice (herein called the “Offering Notice”) offering to
sell the Offered Property to Tenant at the purchase price (the “Offer Price”)
and on the terms and conditions contained therein. Within thirty (30) days after
the Offering Notice is given to Tenant (herein called the “Option Period”),
Tenant shall elect, by notice to Landlord, to either (i) purchase the Offered
Property on the terms contained in the Offering Notice (without any substantive
change whatsoever) or (ii) refuse to purchase the Offered Property as herein
provided. Time shall be of the essence with respect to Tenant’s election, and
any failure by Tenant to notify Landlord of its election shall be deemed to be
an election to refuse, and a waiver of Tenant’s right, to purchase the Offered
Property in response to such Offering Notice (but not a waiver of any other
rights that Tenant may have pursuant to this Article 44 in connection
therewith). Landlord shall not be permitted to revoke the Offering Notice during
the Option Period, but the Offering Notice shall be deemed to be revoked during
the Option Period if Landlord and Tenant or its designee enter into a purchase
agreement on terms different than those contained in the Offering Notice. If
Tenant desires to purchase the Offered Property, Tenant and Landlord shall enter
into a purchase agreement, the form of which shall be negotiated in good faith
by the parties and must include the terms set forth in the Offering Notice and
the Terms set forth in Section 44.01(b) (the “Offer Contract”). The Offer
Contract must

 

21

Article 44 shall only be included if this lease comes into effect during the
Original Term as a result of Tenant’s exercise of the Insurance Election.

 

152



--------------------------------------------------------------------------------

be entered into within thirty (30) days following the expiration of the Option
Period. Notwithstanding the foregoing, if the parties are not able to agree upon
a final form of the Offer Contract within said thirty (30) day period, upon the
request of either party, the final form of Offer Contract may be determined by
expedited arbitration in accordance with Article 37 hereof. To provide further
assurances for the parties, at any time prior to the execution of a contract
with a third-party purchaser for a sale of ownership interests, Landlord shall
have the right to give a written notice to Tenant, requesting that Tenant advise
Landlord as to whether Tenant believes that such a sale would constitute a sale
of the Offered Property as contemplated by the first sentence of this
Section 44.01(a), and Tenant shall respond to any such request of Landlord
within ten (10) Business Days after receipt of same (time being of the essence
with respect to such response), failing which the transaction in question shall
not be deemed a sale subject to this Article 44.

(b) Among other matters, the Offer Contract shall incorporate the following
(“Terms”):

(i) a closing date that is thirty (30) days following the date of the Offer
Contract;

(ii) the Offer Price shall be payable either solely in lawful money of the
United States or, if not payable in its entirety in cash, then any other
consideration must be of a type readily obtainable by Tenant;

(iii) the deposit required to bind the Offer Contract shall equal five percent
(5%) of the Offer Price;

(iv) that the seller will deliver the Offered Property to the buyer on the
proposed closing date free of any liens (other than the lien of any first
mortgage and other financing of Landlord’s interest in the Premises if such term
was set forth as a requirement of the buyer to assume in the Offering Notice,
and other than any liens existing on the date of this lease and any liens
created or arising from the acts of Tenant or its agents, or anyone claiming by
or through such parties); and

(v) that the Landlord shall not be required to give any representation or
warranty regarding the Premises or this lease.

44.02. (a) If Tenant shall refuse (or shall be deemed to have refused) to
purchase the Offered Property pursuant to this Article 44, then Landlord may
undertake to complete the transfer of the Offered Property to a third party
purchaser. Such transfer shall not be undertaken at a price which is not
“substantially the same” as the Offer Price. For purposes hereof, “substantially
the same” shall mean that the purchase price to be paid by the prospective buyer
shall be no less than ninety percent (90%) of the Offer Price taking into
account all material relevant economic matters, including, without limitation,
the payment of the purchase price in its entirety in cash

 

153



--------------------------------------------------------------------------------

(subject to any assumption of any financing by buyer, if any, in accordance with
the parenthetical set forth in Section 44.01(b)(iv)) and a closing date of no
more than thirty (30) days following the execution and delivery of the subject
contract of sale. If Landlord does not then consummate the proposed transfer to
the third party purchaser in accordance with the foregoing within twelve
(12) months after the date of Tenant’s refusal or deemed refusal to purchase,
and if a sale of the Offered Property is desired by Landlord after such period,
Landlord must again offer the Offered Property to Tenant pursuant to
Section 44.01(a). In addition, if Tenant shall refuse (or shall be deemed to
have refused) to purchase the Offered Property pursuant to this Article 44 and
thereafter within such six (6) month period Landlord desires to consummate a
transaction in which the purchase price is not substantially the same as the
Offer Price (hereinafter called the “Lower Price”), Landlord shall, prior to
consummation of such transaction, deliver to Tenant a notice specifying the
terms of such transaction, and such notice shall constitute an Offering Notice
pursuant to which Landlord re-offers the Offered Property to Tenant pursuant to
Section 44.01(a) at the Lower Price and otherwise on all the same terms set
forth in said notice.

(b) If Tenant has refused or is deemed to have refused to purchase the Offered
Property, Landlord shall, not less than ten (10) Business Days preceding a
closing with a third party purchaser, deliver a notice to Tenant together with a
fully executed copy of the contract of sale (and all amendments and exhibits
thereto) and side letters and pertinent agreements, with such third party
purchaser and its affiliates. Tenant shall, in writing and within five
(5) Business Days after the delivery of such notice by Landlord, confirm or
dispute that a specified purchase price is substantially the same as the Offer
Price. Time shall be of the essence with respect to such notice from Tenant to
Landlord and any failure to notify Landlord within such five (5) Business Day
period shall be deemed for all purposes and as against all parties as Tenant’s
agreement that the purchase price is substantially the same as the Offer Price.
If Landlord fails to comply with its obligations pursuant to Section 44.02(a) or
pursuant to this Section 44.02(b), Tenant may pursue any and all legal (but not
equitable) rights and remedies that it may have in connection therewith.

44.03. Tenant’s rights granted under this Article 44 shall not apply to (a) a
conveyance or assignment to an Affiliate of Landlord, (b) a transfer of up to
fifty percent (50%) of the ownership interests directly or indirectly pertaining
to the Premises to an unaffiliated third party, (c) to the sale to the purchaser
at a foreclosure sale in connection with the foreclosure or to any sale pursuant
to a bankruptcy proceeding or an order of a bankruptcy court, (d) to the
conveyance or assignment to Superior Mortgagee or any designee of Superior
Mortgagee in connection with a deed in lieu of foreclosure of the Mortgage,
(e) a sale of interests in Landlord or an Affiliate of Landlord pursuant to a
pledge of such interests to secure “mezzanine debt” or a transfer in lieu of any
such sale or (f) any direct or indirect transfer, sale or pledge (including (but
not limited to) by way of any merger, consolidation, amalgamation, sale, or
other transfer of any kind) of the legal or beneficial interests (including,
without limitation, any rights, distributions, profits

 

154



--------------------------------------------------------------------------------

or proceeds relating thereto) or assets of the parent entities (or other upper
tier level entities) which comprise the indirect members of the Landlord entity;
provided that any such transfer, sale or pledge is done for a good business
purpose and not principally for the purpose of selling the Premises or any
portion thereof or any interest therein to circumvent Tenant’s rights granted
under this Article 44 or (g) transfers of the direct or indirect interests in
the Landlord entity between its existing holders (as of the date of the Original
Lease) of direct or indirect interests in the Landlord entity; it being
understood and agreed that the foregoing shall not vitiate Landlord’s rights
under clause (b) of this Section 44.03. Tenant’s rights hereunder shall survive
any sale or transfer described in this Section 44.03.

44.04. Notwithstanding anything to the contrary in this Article 44, any transfer
of the Offered Property pursuant to this Article shall be subject to this lease
(i.e., Tenant shall retain its rights under this Article 44 following any and
all transfers of the Offered Property during the Term), any subleases and any
defects created, arising or resulting from any acts of Tenant or any assignee or
subtenant of Tenant, and Landlord shall make no representations, warranties or
covenants concerning same to Tenant or its assignee or subtenant.

44.05. Tenant shall keep confidential all information it receives with respect
to the Offered Property or contained in any Offering Notice or any contract of
sale submitted hereunder (except that Tenant may disclose such information
(i) to such of its executive officers, employees and professional advisors as
are reasonably required in connection with the analysis of the Offered Property,
(ii) in connection with any arbitration or suit regarding same, and (iii) as may
be required by law), provided that Tenant’s obligations pursuant to this
Section 44.05 shall terminate after closing of the purchase of the Offered
Property by Tenant (but otherwise Tenant’s obligations pursuant to this
Section 44.05 shall survive).

44.06. Tenant agrees, at any time and from time to time after the rights to
Tenant under this Article 44 are no longer in effect as to any particular
transaction, as requested by Landlord with not less than ten (10) Business Days’
prior notice, to execute and deliver to Landlord a statement certifying that the
rights granted to Tenant under this Article 44 are no longer in effect, it being
intended that any such statement delivered pursuant hereto shall be deemed a
representation and warranty to be relied upon by Landlord and others with whom
Landlord may be dealing, regardless of independent investigation; provided,
however, the reliance referred to herein shall be limited to Tenant being
estopped from contradicting any of the statements made in such certificate.

44.07. The provisions of this Article 44 shall be null and void if either
(i) the Tenant under this Lease is no longer a Citigroup Tenant or (ii) the
Named Tenant together with its Affiliates does not then occupy at least 80% of
the Premises.

 

155



--------------------------------------------------------------------------------

ARTICLE 45

Original Lease

45.01. Landlord and Tenant hereby covenant and agree that from and after the
date hereof (the “Restated Commencement Date”), the Original Lease shall be of
no further force or effect and the Original Lease and any and all amendments and
modifications thereto and understandings in connection therewith, whether oral
or written, shall be collectively merged, restated and amended in their entirety
pursuant to this lease. Notwithstanding anything contained herein to the
contrary, this restatement and amendment of the Original Lease shall have no
effect whatsoever on the rights and obligations of Landlord and Tenant accruing
thereunder for the period on or prior to the Restated Commencement Date,
including, without limitation, Landlord’s obligation to reimburse Tenant for all
unpaid Landlord Reimbursement Amounts (as defined in the Original Lease) whether
or not the amount of Landlord Reimbursement Amounts is determinable as of the
Restated Commencement Date and Tenant’s corresponding right to offset any unpaid
Landlord Reimbursement Amounts against Fixed Rent and Additional Charges
hereunder and for purposes thereof all the provisions of Article 3 of the
Original Lease specifically relating thereto are incorporated herein by
reference, and all such rights and obligations shall survive the Restated
Commencement Date and the expiration of this lease, it being understood and
agreed that the Original Lease is not being terminated hereby, but merely
restated and amended, and thereby superseded from and after the Restated
Commencement Date. This lease does not constitute, and is not entered into
pursuant to, the exercise of any renewal option that may be contained in the
Original Lease.

[signature page follows]

 

156



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this lease as of the
day and year first above written.

 

    , Landlord

By:

 

 

Name:

   

Title:

        , Tenant

By:

 

 

Name:

   

Title:

    Tenant’s Federal Identification Number:

 



--------------------------------------------------------------------------------

SCHEDULE 1

(List of Approved Contractors)22

 

22

If subsequent to the Commencement Date of the Original Lease any of the
contractors on the attached list (i) perform work at the Building (or another
building owned by Landlord or its affiliates) in an unsatisfactory manner
(subject to Tenant’s right to arbitrate) or (ii) have been in a litigation with,
or made any claim against, Landlord or Landlord’s affiliates, Landlord shall
have the right to remove such contractor from the pre-approved list (subject to
Tenant’s right to arbitrate the issue).

 

Sch-1



--------------------------------------------------------------------------------

SCHEDULE 2

Recorded Agreements

1. Revocable Consent Agreement made by the Franchise Division and accepted and
agreed to by Tenant and US Bank National Association and recorded on May 19,
2004 in the Office of the City Register of the City of New York under CRFN
2004000314864

2. Zoning Lot Description and Ownership Statement, dated 3/28/1985 and recorded
3/29/1985 in Reel 892 Page 116.

4. Map Showing a Change in the Street System, Etc., in connection with the
Washington Market Urban Renewal Area, dated March 4, 1970, modified July 1,
1970, Acc. 29985 adopted by the Board of Estimate, October 8, 1970, CAL 15 and
filed in the Office of the City Register, New York County, on November 30, 1970
as Map #3756.

5. (l) Notice of Appropriation made by the Commissioner of Transportation of the
State of New York, recorded 3/15/1999 in Reel 2836 Page 628. (Affects Streets)

With respect thereto:

a. Acquisition Map recorded 3/15/1999 in Reel 2836 Page 631.

(2) Superseding Notice of Appropriation made by the Commissioner of
Transportation of the State of New York, recorded 3/15/1999 in Reel 2836 Page
471. (Affects Streets)

With respect thereto:

a. Acquisition Map recorded 3/15/1999 in Reel 2836 Page 474.

6. State of facts shown on that certain survey dated July 3, 1990, prepared by
Earl B. Lovell – S.P. Belcher, Inc., as last redated pursuant to visual
inspection on November 13, 2007.

 

Sch-2-1



--------------------------------------------------------------------------------

SCHEDULE 323

Current Occupancy Agreements

Lease dated as of September 29, 1989 between Shearson Lehman Hutton Inc. (a
remote predecessor in interest to Tenant) and Martin’s News & Sundry Shops, Inc.

First Amendment of Lease dated as of January     , 2004 between Tenant and
Martin’s News & Sundry Shops, Inc.

 

23

Update and revise Schedule 3 if factually inaccurate as of the Commencement
Date.

 

Sch-3-1



--------------------------------------------------------------------------------

SCHEDULE 4

388 Greenwich Street

Maintenance Schedule

PREVENTIVE MAINTENANCE SPECIFICATIONS

EMERGENCY GENERATOR

Specs:

1750 KW, 2188 KVA, 480Y/277 VOLTS

Monthly

1. MAKE VISUAL INSP. OF GENSET & SURROUNDING AREA

2. OPEN DOORS & INSP. INTERIOR FOR LEAKS & LOOSE BELT

3. VISUALLY INSP. TRANSFER SWITCH & TIMERS

4. TURN SWITCH TO TEST POSITION & VERIFY GENSET START

5. PERFORM CALIBRATION & ADJUSTMENT ON GENSET

6. PERFORM MONTHLY COMPLIANCE RUN AND LOAD TEST

6. OBSERVE GENSET SUPPORTING LOAD

7. VERIFY GENSET GOES TO COOLDOWN TURNS OFF AFTER SET TIME

8. CLEAN AREA AROUND GENERATOR

9. MAKE FINAL INSP., CLOSE & LOCK ALL DOORS

Quarterly

1. OBTAIN OIL AND FUEL SAMPLES FOR ANALYSIS

2. CALIBRATE ALL INSTRUMENTS

3. REPLACE OIL FILTERS

4. REPLACE AIR INTAKE FILTERS

5. TIGHTEN ALL CONNECTIONS IN CONTROL PANEL

6. PERFORM FUNCTIONAL TEST OF ALL SAFETIES

Annual

1. PERFORM FULL FUNCTIONAL BLACKOUT TEST

2. PERFORM MAINTENANCE ON ATS SWITCHES

3. CONFIRM ELEVATOR OPERATION ON EMERGENCY POWER

4. PERFORM INSULATION RESISTANCE TESTING

5. PERFORM INFRARED SCAN OF EMERGENCY DIST GEAR UNDER LOAD.

6. PERFORM CHANGE OF LUBRICATION OIL

 

Sch-4-1



--------------------------------------------------------------------------------

7. REMOVE COOLANT SAMPLE AND SEND FOR ANALYSIS

AIR HANDLING UNIT

Monthly

1. CHECK WITH OPERATING OR AREA PERSONNEL FOR DEFICIENCIES.

2. CHECK FOR UNUSUAL NOISE/VIBRATION.

3. CHECK TENSION, CONDITION, AND ALIGNMENT OF BELTS, ADJUST AS NECESSARY.

4. INSPECT EXTERIOR PIPING AND VALVES FOR LEAKS, TIGHTEN CONNECTIONS AS
REQUIRED.

5. CLEAN AREA AROUND EQUIPMENT.

6. COMPLETE WORK REQUEST AND NOTE DEFICIENCIES.

Quarterly

1. REPLACE AIR FILTERS

2. CHECK CONTROLS AND UNIT FOR PROPER OPERATION.

3. CHECK TENSION, CONDITION, AND ALIGNMENT OF BELTS, ADJUST AS NECESSARY.

4. CHECK FOR UNUSUAL NOISE/VIBRATION.

5. INSPECT EXTERIOR PIPING AND VALVES FOR LEAKS, TIGHTEN CONNECTIONS AS REQUIRED

6. CHECK CONTROLS AND UNIT FOR PROPER OPERATION

Annual

1. CLEAN COILS, EVAPORATOR DRAIN PAN, BLOWER, MOTOR, AND DRAIN PIPING AS
REQUIRED.

2. LUBRICATE SHAFT AND MOTOR BEARING

3. TOUCH UP PAINT AS REQUIRED

4. REPAIR INSULATION AS REQUIRED

HVAC CHILLER INSPECT

Monthly

1. CHECK UNIT FOR PROPER OPERATION

2. CHECK OIL LEVEL AND ADD AS NECESSARY

3. CHECK OIL TEMPERATURE

4. CHECK DEHYDRATOR OR PURGE SYSTEM, REMOVE WATER IF OBSERVED IN SIGHT GLASS

5. RUN SYSTEM CONTROL TESTS.

 

Sch-4-2



--------------------------------------------------------------------------------

6. CHECK REFRIGERANT CHARGE/LEVEL, ADD AS NECESSARY.

7. CHECK COMPRESSOR FOR EXCESSIVE NOISE/VIBRATION.

8. CLEAN AREA AROUND EQUIPMENT.

9. COMPLETE WORK ORDER AND DOCUMENT ALL CLEANING AND MAINTENANCE PERFORMED

Quarterly

1. CHECK UNIT FOR PROPER OPERATION

2. REMOVE OIL SAMPLE AND SEND FOR ANALYSIS

3. PERFORM VIBRATION ANALYSIS

4. RUN SYSTEM CONTROL CHECK

5. EXERCISE AND LUBRICATE VALVES

6. CALIBRATE AND TEST ALL FLOW SWITCHES

7. VERIFY OPERATION OF EMERGENCY STOP

Annual

1. REMOVE CONDENSER HEADS AND PUNCH TUBES

2. REMOVE EVAPORATOR HEADS AND PUNCH TUBES

3. PERFORM EDDY CURRENT ON CONDENSER

4. PERFORM EDDY CURRENT ON EVAPORATOR

5. WIRE WHEEL AND APPLY ANTI-CORROSIVE TO ALL SURFACES

6. REMOVE REFRIGERANT SAMPLE AND SEND OUT FOR ANALYSIS

7. PERFORM INSULATION RESISTANCE TESTING

FIRE ALARM Class “E” System

System-Wide Maintenance

1. VISUALLY INSPECT ALL ALARM EQUIPMENT FOR OBSTRUCTIONS OR PHYSICAL DAMAGE,
CLEAN DIRT AND DUST FROM INTERIOR AND EXTERIOR OF PANEL/PULL BOXES, TIGHTEN
LOOSE CONNECTIONS.

2. CONDUCT OPERATIONAL TEST OF INITIATING AND SIGNAL TRANSMITTING DEVICES IN
POPULATED BUILDINGS BY BUILDING ZONE/AREA, FOR THOSE CIRCUITS WHICH DO NOT
OPERATE PROPERLY, CHECK DETECTORS, CONTROL UNITS, AND ANNUNCIATORS FOR DUST ON
DEFECTIVE COMPONENTS,

3. CHECK BATTERY VOLTAGES WHERE INSTALLED, REPLACE AS REQUIRED.

4. RESTORE SYSTEM TO PROPER OPERATING CONDITION AND NOTIFY PERSONNEL UPON
COMPLETION OF TESTS.

5. FILL OUT MAINTENANCE CHECKLIST AND REPORT DEFICIENCIES.

Sub-Routines

 

Sch-4-3



--------------------------------------------------------------------------------

1. ALL DETECTION DEVICES TO BE CLEANED AND TESTED ON SEMI ANNUAL BASIS. FULL
FUNCTIONAL TEST OF REPORTABILITY TO CLASS E SYSTEM TO BE CONFIRMED.

2. MANUAL PULL STATIONS TO BE TESTED ON SEMI ANNUAL BASIS

3. WARDEN PHONES TO BE TESTED MONTHLY

4. BACK-UP OF SYSTEM SOFTWARE TO BE PERFORMED AFTER ANY CHANGES OR MODIFICATIONS
TO SYSTEM

BUILDING MANAGEMENT SYSTEM

1. WITH PANEL DISCONNECTED FROM POWER SOURCE, CLEAN MBC’s, SCU’S AND ASSOCIATED
LAN DEVICES PANEL COMPARTMENT WITH VACUUM

2. INSPECT WIRING/COMPONENTS FOR LOOSE CONNECTIONS, TIGHTEN, AS REQUIRED

3. CHECK SET POINT OF CONTROLS, TEMPERATURE, HUMIDITY, OR PRESSURE

4. CHECK UNIT OVER ITS RANGE OF CONTROL

5. CHECK FOR CORRECT PRESSURE DIFFERENTIAL ON ALL TWO POSITION CONTROLLERS

6. CHECK AIR SYSTEMS FOR LEAKS, REPAIR AS NECESSARY

7. CHECK RELAYS, PILOT VALVES AND PRESSURE REGULATORS FOR PROPER OPERATION,
REPAIR OR REPLACE AS NECESSARY

8. REPLACE AIR FILTERS IN SENSORS, CONTROLLERS AND THERMOSTATS AS NEEDED

9. IDENTIFY AND RESOLVE FAILED POINTS

10. PERFORM BACK UP OF FRONT END AND SIMULATE CATASTROPHIC FAILURE TO SYSTEM TO
BE PERFORMED QUARTERLY

11. IDENTIFY UN-RESOLVED POINTS AND CORRECT IN PROGRAMMING LOGIC MONTHLY

CLEANING STANDARDS

 

I. MAIN LOBBY

Daily:

 

  •  

Empty lobby trash receptacles as needed, but not less than four times per day.

 

  •  

Periodically clean lobby glass and entrance glass of fingerprints and smudges.

 

  •  

Carpet sweep walk-off mats as needed.

 

  •  

Spot clean chrome and bright work as needed.

 

  •  

Place and / or pick up walk-off mats as weather conditions require. Shampoo as
required.

 

Sch-4-4



--------------------------------------------------------------------------------

Nightly:

 

  •  

Wet mop all flooring paying special attention to corners, edges, and baseboard.
Remove all scuffs and stains.

 

  •  

Wipe clean and dust all visitor reception areas, including removal of any trash.
Clean and sanitize all telephones.

 

  •  

Dust and clean lobby directory.

 

  •  

Dust and clean all walls from floor to 72” above floor.

 

  •  

Clean and polish all metal doors and bucks, handrails, revolving doors and drums
of revolving doors, interior and exterior.

 

  •  

Wipe clean and polish all planters.

 

  •  

Wipe down and clean the security desk area and equipment.

 

  •  

Remove all finger marks, dirt smudges, graffiti, etc., from all revolving doors,
frames, glass doors, partitions, windows, walls, elevator doors and elevator
jambs.

 

  •  

Empty (clean and sanitize as needed) all waste receptacles. Remove wastepaper
and waste materials to designated area.

 

  •  

Remove gum from walk-off mats and all other types of flooring.

 

  •  

Vacuum all walk-off mats.

 

  •  

Vacuum, clean and polish all floor saddles.

 

  •  

Clean and sanitize all public telephones and surrounding area.

 

  •  

Dust all flat surfaces including furniture.

 

  •  

Place and / or pick up walk-off mats as weather conditions require.

Weekly:

 

  •  

Dust all low reach areas including, but not limited to, chair rungs, structural
and furniture ledges, baseboards, window sills, door louvers, moldings, etc.

 

  •  

Dust all fire extinguishers cabinets or enclosures, enunciator panels and pull
stations.

 

  •  

Sweep, mop and spray buff all hard flooring. Ensure a consistent finish around
edges and base.

 

  •  

Wash and disinfect all waste receptacles.

Monthly:

 

  •  

Dust all high reach areas including, but not limited to, tops of doors, frames,
pictures, lamps, light fixtures, window blinds, air diffusers and return grills,
ventilating louvers.

 

  •  

Machine clean and polish all flooring. All flooring shall be maintained, at the
minimum, as a mid gloss finish at all times.

Quarterly:

 

  •  

Clean all wall panels 72” and higher.

 

Sch-4-5



--------------------------------------------------------------------------------

II. ELEVATORS

Daily:

 

  •  

Elevator cabs to be policed throughout the day. All floors are to be swept and
mopped or vacuumed as needed.

Nightly:

 

  •  

Vacuum clean and polish all elevator saddles and tracks; if necessary, sweep
heavier debris with brush to remove.

 

  •  

Sweep and mop all stone flooring in passenger elevators. Vacuum if carpeted.

 

  •  

Damp wipe panel walls, call buttons and indicators of elevator cabs to remove
any smudges or graffiti.

 

  •  

Wipe down all metal finishes in cabs including, but not limited to, all
indicators, panels, and doors. Remove any foreign matter or debris from light
fixtures.

 

  •  

Thoroughly clean freight elevator cabs including sweeping and mopping floor, and
damp wiping all walls and doors. When elevator cab is used for hauling trash,
the cab must be disinfected.

 

  •  

Report any mechanical deficiencies or damage to the Agent.

Monthly:

 

  •  

Machine clean and polish all flooring.

III. STAIRWELLS

Weekly:

 

  •  

Police all stairwells throughout the building and keep in clean condition by
sweeping or picking up trash and litter from the stairs / floors.

 

  •  

Spot mop and sanitize stairs / floors immediately when made necessary by
sickness, spillage or as otherwise necessary to ensure personal safety.

 

  •  

Damp wipe finger marks, smears, smudges and graffiti on stairway doors and wall
surfaces, hose racks and handrails.

 

  •  

Report any unauthorized equipment.

Monthly:

 

  •  

Clean fire hoses, fire hose cabinets and similar equipment as needed, but at
least once per month.

 

  •  

Wet mop landings, steps and treads. Wipe down railings.

 

Sch-4-6



--------------------------------------------------------------------------------

IV. ELEVATOR LOBBIES / COMMON AREAS

Nightly:

 

  •  

Sweep and damp mop uncarpeted areas.

 

  •  

Vacuum all carpeted areas.

 

  •  

Wipe clean all elevator call buttons and indicator lights.

 

  •  

Damp wipe to remove all smudges, marks and fingerprints from walls and glass
entrance doors.

 

  •  

Wipe clean all signage.

Weekly:

 

  •  

Detail vacuum all carpeted areas.

 

  •  

Dust all ventilation louvers.

 

  •  

Sweep and mop all maintenance areas and basement corridors.

 

  •  

Spot clean all wall finishes with clean damp cloth.

 

  •  

Wipe with clean damp cloth all doors, door frames, and high reach areas not
cleaned during nightly cleaning.

Monthly:

 

  •  

Wipe clean all baseboards.

 

  •  

Wipe clean and / or dust all ventilation louvers and light fixtures.

 

  •  

Clean all wood doors with approved cleaning agent.

Quarterly:

 

  •  

Basement corridors should be washed clean, from floor to ceiling, to remove
smudges, marks and stains.

V. EXTERIOR SIDEWALKS AND PLAZA

Daily:

 

  •  

Police and remove debris from planters.

 

  •  

Use exterior vacuum and / or blower to clear grounds of all leaves and debris
before 8:00 a.m.

 

  •  

Sweep sidewalks, curbs, and Plaza using a power vacuum (provided by contractor)
removing and / all foreign matter. Police throughout day.

Weekly:

 

  •  

Remove gum from sidewalks.

 

Sch-4-7



--------------------------------------------------------------------------------

  •  

Remove graffiti as needed.

 

  •  

Clean exterior façade from ground level to 8 feet.

VI. LOADING DOCK AND RECEIVING AREA

Daily:

 

  •  

Police the loading dock / receiving area, including all office areas, not less
than three (3) times per day.

 

  •  

Sweep all areas to ensure a litter free area.

 

  •  

Respond to all spills and emergencies as may be required.

 

  •  

Remove debris from compactor area.

 

  •  

Place all trash and recyclable trash in designated areas.

Nightly:

 

  •  

Place all trash and recyclable trash in designated areas.

 

  •  

Keep loading dock area clear of rubbish and debris.

 

  •  

Clean all office areas consistent with section “III. OFFICE AREAS” of the
general cleaning specification.

Weekly:

 

  •  

Rinse and disinfect loading dock / receiving area.

VII. SNOW REMOVAL

 

  •  

Snow / ice will be removed immediately as accumulations occur during the day or
night, including weekends.

 

  •  

All sidewalk areas to be maintained completely clear of snow / ice, spread
snowmelt chemicals as conditions require throughout the storm and after the
storm as conditions warrant.

 

  •  

Remove snow / ice from crosswalks for easy pedestrian access.

 

  •  

Truck entrances and loading dock areas to be completely free of snow / ice.

VIII. ROOF TOP / SET BACKS

Monthly:

 

  •  

Keep all areas free of debris, including spraying to control weeds.

IX. BUILDING SERVICE AREAS / MECHANICAL SPACE

 

Sch-4-8



--------------------------------------------------------------------------------

Daily:

 

  •  

Clean and maintenance and security locker rooms, including locker room
lavatories, in a neat and orderly condition, consistent with that of the rest of
the building.

 

  •  

All slop sinks and closets are to be kept neat and clean at all times. Mops,
rags and equipment are to be cleaned and stored in an orderly fashion.

 

  •  

Maintain an orderly arrangement of all janitorial supplies and equipment,
including all paper products.

 

  •  

Police all locker rooms and locker rooms lavatories throughout the day
consistent with that of the rest of the building.

Monthly:

 

  •  

Sweep and / or clean all telephone, electrical, and mechanical closets.

 

Sch-4-9



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

388 Greenwich St (Block 186 Lot 1)

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly line of West
Street with the northerly line of North Moore Street;

RUNNING THENCE North 20 degrees 04 minutes 45 seconds West, along the easterly
line of West Street, 190.09 feet;

THENCE North 68 degrees 07 minutes 20 seconds East, 281.89 feet;

THENCE North 21 degrees 52 minutes 40 seconds West, 9.00 feet;

THENCE North 68 degrees 07 minutes 20 seconds East, 140.00 feet to a point in
the westerly line of Greenwich Street;

THENCE South 21 degrees 28 minutes 00 seconds East, along the westerly line of
Greenwich Street, 199.00 feet to the corner formed by the intersection of the
northerly line of North Moore Street with the westerly line of Greenwich Street;

THENCE South 68 degrees 07 minutes 20 seconds West, along the northerly line of
North Moore Street, 426.43 feet to the point or place of BEGINNING.

The street lines described above are as shown on map entitled “Map Showing a
Change in the Street System, Etc., in Connection with the Washington Market
Urban Renewal Area”, dated March 4, 1970, modified July 1, 1970, Acc. 29985
adopted by the Board of Estimate, October 8, 1970, CAL 15 and filed in the
Office of the City Register, New York County, on November 30, 1970 as Map #
3756.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B-1 through EXHIBIT B-4

Floor Plans

[See attached]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Landlord’s Statement

One Court Square

Statement of Operating Expenses

For The Year Ended December 31,         

 

Cleaning

   $             

Electricity

  

Water/Steam

  

Maintenance Contracts

  

Repairs

  

Insurance

  

Security Services

  

Salaries & Related

  

Management Fees

  

Professional & Other

         

Total

  

Escalatable Capital Cost

         

Total Escalatable Expenses

   $                    

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Superior Mortgagee SNDA Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT, dated the          day of             , 200   by and among
                     (including its successors and assigns (hereinafter called
“Mortgagee”),                     , a                     , having an office at
                                         (hereinafter called “Landlord”) and
                    , a                      having an office at 388 Greenwich
Street, New York, New York 10004 (hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant has entered into a certain lease dated as of the date hereof
with Landlord (such lease, as the same may be amended and restated pursuant to
the form of lease annexed thereto as Exhibit J, is hereinafter called the
“lease” or the “Lease”), covering the entire land and improvements thereon
commonly known as 388 Greenwich Street and located in New York, New York, as
more particularly described on Schedule A attached hereto;

WHEREAS, Tenant has entered into a certain Reciprocal Easement Agreement
respecting the Premises and 390 Greenwich Street, New York, New York, a copy of
which is annexed to the Original Lease (as such term is defined in the Lease)
(the “REA”); and

WHEREAS, Mortgagee has made a certain mortgage loan to the Landlord (hereinafter
called the “Mortgage”; the documents entered into in connection therewith, as
the same may be amended, restated, supplemented, replaced, consolidated, or
otherwise modified from time to time, the “Mortgage Loan Documents”) and the
parties desire to set forth their agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the sum of One Dollar
($1.00) by each party in hand paid to the other, the receipt of which is hereby
acknowledged, it is hereby agreed as follows:

1. Subject to the terms and conditions hereof, the lease and the REA shall be
subject and subordinate in each and every respect to the lien of the Mortgage
insofar as it affects the real property of which the Premises form a part, and
to all renewals, modifications, consolidations, replacements and extensions
thereof, to the full extent of the principal sum secured thereby and interest
thereon and other sums payable thereunder and the Mortgage Loan Documents.

 

D-1



--------------------------------------------------------------------------------

2. Tenant agrees that after notice is given to Tenant by Mortgagee it will
attorn to and recognize Mortgagee, any purchaser at a foreclosure sale under the
Mortgage, any transferees by deed in lieu of foreclosure of the Mortgage, and
the successors and assigns of Mortgagee or any such purchasers or tranferees who
acquire the premises demised (the “Premises”) under the Lease (any of such
parties is herein referred to as an “Acquiring Party”) in the event of any suit,
action or proceeding for the foreclosure of the Mortgage or to enforce any
rights thereunder, any judicial sale or execution or other sale of the Premises
or the giving of a deed in lieu of foreclosure of any default under the Mortgage
or, with respect to Mortgagee, after any event of default under the Mortgage
Loan Documents pursuant to which Mortgagee has the right and elects to exercise
the rights of Landlord under the Lease (each, an “Attornment Event”), as its
landlord for the unexpired balance (and any extensions, if exercised) of the
term of the Lease upon the terms and conditions set forth in the Lease and this
Agreement. Such attornment is to be effective as of the date that such
Attornment Event occurs, without the execution of any further agreement.
However, Tenant and the Acquiring Party agree to confirm the provisions of this
Agreement in writing upon the request of either party.

3. In the event that it should become necessary to foreclose the Mortgage,
Mortgagee thereunder or any Acquiring Party will not terminate the Lease nor the
REA nor join Tenant in summary or foreclosure proceedings (unless Tenant is a
necessary party thereto under law), nor disturb the possession of Tenant, nor
diminish or interfere with Tenant’s rights and privileges under the Lease or the
REA or any extensions or renewals of the Lease entered into pursuant to the
Lease or consented to by Mortgagee, as applicable, so long as Tenant is not in
default, after any applicable notice and grace period, under any of the terms,
covenants, or conditions of the Lease and the REA, as the case may be.

4. In the event that Mortgagee or an Acquiring Party shall succeed to the
interest of Landlord under the Lease (the date of such succession being
hereinafter called the “Succession Date”), so long as Tenant is not in default,
after any applicable notice and grace period, under any of the terms, covenants,
or conditions of the Lease, Mortgagee or the Acquiring Party, as the case may
be, shall not disturb the possession of Tenant and shall be bound by all of
Landlord’s obligations under the Lease and the REA; provided that neither the
Mortgagee nor any Acquiring Party shall be:

(a) liable for any act or omission or negligence or failure or default of any
prior landlord (including Landlord) to comply with any of its obligations under
the Lease, except to the extent that (1) such act or omission constitutes a
default by landlord under the Lease and continues after the Succession Date, and
(2) Mortgagee’s or Acquiring Party’s liability is limited to the effects of the
continuation of such act or omission from and after the Succession Date and
shall not include any liability of any prior landlord (including Landlord) which
accrued prior to the Succession Date; or

 

D-2



--------------------------------------------------------------------------------

(b) liable for the return of any security deposit, except to the extent such
security deposit shall have been paid over (or assigned, in case of any letter
of credit) to the Mortgagee or Acquiring Party; or

(c) subject to any counterclaims, offsets or defenses which Tenant might have
against any prior landlord (including Landlord) except to the extent (1) that
such counterclaims, offsets or defenses shall have accrued in accordance with
the terms of the Lease, including, without limitation, any offsets with respect
to Landlord Reimbursement Amounts (as defined in the Lease) or (2) the basis for
such counterclaims, offsets or defenses continue to exist from and after the
Succession Date; provided that Mortgagee receives notice thereof in accordance
with the Lease; or

(d) bound by any rent or additional rent which Tenant might have paid for more
than the current month to any prior landlord, including Landlord, under the
Lease (other than customary prepayments of operating expense and real estate tax
and Landlord Reimbursement Amounts); or

(e) bound by any amendment or modification of the Lease or the REA made without
its consent, other than an amendment or modification entered into to confirm the
exercise of a specific right or option under the Lease in accordance with all of
the material terms of the Lease governing the exercise of such specific right or
option.

[Clauses (a) through (e) shall not apply where the mortgagee of Superior Lessor
(in the case of a Superior Lease) is an affiliate of Landlord]

5. Tenant agrees to give the Mortgagee and/or Acquiring Party, as applicable, a
copy of any notice of default served upon the Landlord by Tenant at such time as
such notice is served upon Landlord, provided that prior to being obligated to
give notice to any Acquiring Party, Tenant has been notified, in writing (by way
of Notice of Assignment of Rents and Leases, or otherwise), of the address of
the Acquiring Party. No termination of the Lease as a result of such default
will be effective as against Mortgagee unless it has received the aforementioned
notice and the same opportunity to cure provided to Landlord under the Lease,
running from the date Mortgagee receives such notice.

6. Mortgagee hereby consents to the Lease and, subject to the provisions of
Paragraph 4 hereof, all of the terms and conditions thereof, and the terms of
the Mortgage shall not affect such terms and conditions of the Lease.

7. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made hereunder (hereinafter
collectively called “notices”) shall be in writing (whether or not so stated
elsewhere in this agreement) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, (b) nationally recognized

 

D-3



--------------------------------------------------------------------------------

overnight courier (e.g., Federal Express) with verification of delivery
requested or (c) personal delivery with verification of delivery requested, in
any of such cases addressed to the other party as follows:

If to Mortgagee:

with a copy to:

If to Landlord:

with a copy to:

If to Tenant:

with a copy to:

with an additional copy to:

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Each party may designate a change of address (or
substitute parties for notice) by notice to the other, given at least fifteen
(15)

 

D-4



--------------------------------------------------------------------------------

days before such change of address or notice party is to become effective. For
purposes of this Agreement the term “Business Day” means any day that the New
York Stock Exchange is open for business.

8. The liability of Mortgagee for the performance of any obligation of Landlord
under the Lease shall be limited to Mortgagee’s interest in the Premises (which
shall be deemed to include the proceeds of any insurance, condemnation, sale or
refinancing proceeds received by Mortgagee or an Acquiring Party with respect to
all or any portion of the Premises), and Tenant hereby agrees that any monetary
judgment it may obtain against Mortgagee as a result of Mortgagee’s failure, as
Landlord, to perform any of Landlord’s obligations under the Lease shall be
enforceable solely against Mortgagee’s interest in the Premises. Notwithstanding
the foregoing, Mortgagee shall not, by virtue of the Mortgage, be or become a
mortgagee-in-possession or become subject to any liability or obligation under
the Lease or otherwise until Mortgagee shall have acquired the interest of
Landlord in the Premises, by foreclosure or otherwise.

9. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their successors and assigns.

10. Tenant acknowledges notice of the Mortgage and assignment of rents and
leases from the Landlord for the benefit of the Mortgagee. Tenant agrees to
continue making payments of rents and other amounts owed by Tenant under the
Lease to the Landlord until notified otherwise in writing by the Mortgagee, and
after receipt of such notice the Tenant agrees thereafter to make all such
payments to the Mortgagee, without any further inquiry on the part of the
Tenant, and Landlord consents to such payments made to the Mortgagee and
Landlord waives and releases any claim it may have against Tenant for any sum
paid by Tenant to Mortgagee pursuant to any such demand. This Agreement
constitutes the entire agreement between the Mortgagee and Tenant regarding the
subordination and non-disturbance of the Lease to the Mortgage. If this
Agreement conflicts with the Lease, then this Agreement shall govern as between
the parties and their successors and assigns and any Acquiring Party.

11. This Agreement shall be governed by the laws of the State of New York,
excluding such state’s principles of conflict of laws.

12. This Agreement may be amended, discharged or terminated, or any of its
provisions waived, only by a written instrument executed by the party to be
charged.

13. Tenant and the Mortgagee hereby irrevocably waive all right to trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Agreement.

14. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

D-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

MORTGAGEE:

By:

     

Name:

 

Title:

 

LANDLORD:

By:

     

Name:

 

Title:

 

TENANT:

By:

     

Name:

 

Title:

 

 

D-6



--------------------------------------------------------------------------------

STATE OF NEW YORK

   )    ) ss.:

COUNTY OF NEW YORK

   )

On the              day of             , 200    , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

Notary Public

 

STATE OF NEW YORK

   )    ) ss.:

COUNTY OF NEW YORK

   )

On the              day of             , 200    , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

Notary Public

 

D-7



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On the              day of             , 200    , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

 

Notary Public

 

D-8



--------------------------------------------------------------------------------

SCHEDULE A

Description of Premises

 

D-9



--------------------------------------------------------------------------------

EXHIBIT E

Landlord’s Non-Disturbance Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of the              day of             , 200     by and
among                      (hereinafter called “Landlord”),                     
(hereinafter called “Tenant”), and                      (hereinafter called
“Subtenant”).

W I T N E S S E T H:

WHEREAS, Landlord is the landlord under that certain lease dated as of
            , 2005 between Landlord, as lessor, and Tenant, as lessee
(hereinafter called the “Overlease”), covering the entire premises (hereinafter
called the “Demised Premises”) in the building known as 388 Greenwich Street,
New York, New York (hereinafter called the “Building”) on land more particularly
described in Exhibit A annexed hereto; and

WHEREAS, a portion of the Demised Premises comprised of                     
(hereinafter called the “Sublease Premises”) has been subleased to Subtenant
pursuant to that certain sublease dated as of             , 20         between
Tenant, as sublessor, and Subtenant, as sublessee (hereinafter called the
“Sublease”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration in hand paid, the parties hereto agree as follows:

1. So long as Subtenant is not in default, after notice and the lapse of any
applicable grace period, in the performance of any terms, covenants and
conditions to be performed on its part under the Sublease, then in such event:

(a) Unless any applicable law requires same, Subtenant shall not be joined as a
party defendant in any action or proceeding which may be instituted or taken by
the Landlord for the purpose of terminating the Overlease by reason of any
default thereunder;

(b) Subtenant shall not be evicted from the Sublease Premises nor shall any of
Subtenant’s rights under the Sublease be affected in any way by reason of any
default under the Overlease, and

(c) Subtenant’s leasehold estate under the Sublease shall not be terminated or
disturbed by reason of any default under the Overlease.

2. (a) If Landlord shall succeed to the rights of Tenant under the Sublease by
termination of the Overlease or the expiration of the term thereof or

 

E-1



--------------------------------------------------------------------------------

otherwise, Landlord, as Subtenant’s landlord under said Sublease, shall accept
Subtenant’s attornment and Subtenant agrees to so attorn and recognize Landlord
as Subtenant’s landlord under said Sublease without further requirement for
execution and delivery of any instrument to further evidence the attornment set
forth herein. Subtenant or Landlord will, each within ten (10) business days
after demand of the other, execute and deliver any instrument that may
reasonably be required to evidence such attornment.

(b) Subject to the provisions of subparagraph 2(c) below, upon any such
attornment and recognition, the Sublease shall continue in full force and effect
as, or as if it were, a direct lease between Landlord and Subtenant upon all of
the then executory terms, conditions and covenants as are set forth in the
Sublease (as the same incorporates by reference the Overlease, notwithstanding
the termination of the Overlease), and shall be applicable after such
attornment, provided, to the extent that Landlord has any rights under the
Overlease which are applicable to the Demised Premises and are in addition to
the rights of the lessor under the Sublease, such rights shall be deemed
incorporated into the Sublease, notwithstanding the termination of the
Overlease; and provided, further that Landlord shall not be (i) subject to any
credits, offsets, defenses or claims which Subtenant might have against Tenant;
nor (ii) bound by any rent which Subtenant might have paid for more than the
current month to Tenant (other than customary prepayments of Taxes and Operating
Expenses), unless such prepayment shall have been made with Landlord’s prior
written consent; nor (iii) liable for any act or omission of Tenant; nor
(iv) bound by any covenant to undertake or complete any improvement to the
Sublease Premises or the Building; nor (v) be required to account for any
security deposit other than any security deposit actually delivered to Landlord;
nor (vi) liable for any payment to Subtenant of any sums, or the granting to
Subtenant of any credit, in the nature of a contribution towards the cost of
preparing, furnishing or moving into the Sublease Premises or any portion
thereof; nor (vii) bound by any amendment, modification or surrender of the
Sublease made without Landlord’s prior written consent, other than an amendment
or modification entered into to confirm the exercise of a specific right or
option under the Sublease in accordance with all of the material terms of the
Sublease governing the exercise of such specific right or option. Subtenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give or purport to give it any right or election to terminate or
otherwise adversely affect the Sublease or the obligations of Subtenant
thereunder by reason of any action or proceeding for the purpose of terminating
the Overlease by reason of any default thereunder.

(c) Notwithstanding anything to the contrary contained herein, in the event that
the rental rate set forth in the Sublease, on a per rentable square foot basis
(including fixed rent and additional rent on account of real estate taxes,
Operating Expenses and electricity), after taking into account all rent
concessions provided for in the Sublease, is less than the Minimum Sublease Rent
(as such term is defined in Section 7.09 of the Lease), the Sublease shall be
deemed to be automatically amended effective as of the date of the
aforementioned attornment and recognition so that from and after the

 

E-2



--------------------------------------------------------------------------------

date of such attornment and recognition, the rental rate payable under the
Sublease shall be the Minimum Sublease Rent. Subtenant or Landlord will, each
within ten (10) business days after demand of the other, execute and deliver an
amendment to the Sublease, in form reasonably satisfactory to Landlord and
Subtenant, setting forth such increase in the rental rate payable under the
Sublease to the Lease Rent; provided, however, that the absence of such written
amendment shall not, in any event, affect the automatic rental increase
described herein.

3. The Sublease now is and shall remain subject and subordinate to the Overlease
and to any ground or underlying lease affecting the Demised Premises and to all
renewals and replacements, extensions, consolidations and modifications thereof,
and to all other matters to which the Overlease shall be subordinate, subject to
the terms and conditions of this Agreement.

4. This Agreement shall be binding upon and shall inure to the benefit of the
respective parties hereto, their successor and assigns.

5. This Agreement may not be modified except by an agreement in writing signed
by the parties or their respective successors in interest.

6. Any notice, statement, demand, consent, approval or other communication
(collectively, “notices”) required or permitted to be given, rendered or made
pursuant to, under, or by virtue of this Agreement (or any amendment to the
Sublease made pursuant hereto) must be in writing and shall be deemed to have
been properly given, rendered or made only if sent by (a) registered or
certified mail, return receipt requested, posted in a United States post office
station or letter box in the continental United States, (b) nationally
recognized overnight courier (e.g., Federal Express) with verification of
delivery requested or (c) personal delivery with verification of delivery
requested, in any of such cases addressed to the party for whom intended at its
address set forth above. Notices shall be deemed to have been given, rendered
and made (i) if mailed, on the second Business Day following the day so mailed,
unless mailed to a location outside of the State of New York, in which case it
shall be deemed to have been given, rendered or made on the third Business Day
after the day so mailed, (ii) if sent by nationally recognized overnight
courier, on the first Business Day following the day sent or (iii) if sent by
personal delivery, when delivered and receipted by the party to whom addressed
(or on the date that such receipt is refused, if applicable). Each party may
designate a change of address (or substitute parties for notice) by notice to
the others, given at least fifteen (15) days before such change of address or
notice party is to become effective.

[Signatures follow]

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

LANDLORD:

 

By:

 

 

Name:

 

Title:

 

TENANT:

 

By:

 

 

Name:

 

Title:

 

SUBTENANT:

 

By:

 

 

Name:

 

Title:

 

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

Building Rules and Regulations

In the event of any conflict between these Building Rules and Regulations and
the provisions of the Lease, the provisions of the Lease shall govern.

1. The sidewalks, areas, entrances, vestibules, passages, corridors, halls,
elevators and stairways shall not be encumbered nor obstructed by any tenants or
any of their agents, clerks, servants, subtenants or visitors, or used by them
for any other purpose than for ingress and egress to and from their respective
premises. Landlord reserves the right in its reasonable judgment to restrict and
regulate the use of the aforementioned public areas of the Building by tenants,
their employees, guests and customers and by persons making deliveries to
tenants, including but not limited to the right to allocate certain elevators
for delivery service, and the right to designate which building entrances shall
be used by persons making deliveries in the Building.

2. The doors, skylights and windows that reflect or admit light into passageways
or into any place in the Building shall not be covered or obstructed by any
tenant.

3. The water-closets, wash-closets, urinals and the other water apparatus shall
not be used for any purposes other than those for which they were constructed
and no sweepings, rubbish, rags, ashes, chemicals, refuse from electric
batteries, or other substances shall be thrown therein. No tenant shall lay
linoleum or other similar floor covering (excluding VCP tile) so that the same
shall come in direct contact with the floor of its premises, and if linoleum or
other similar floor covering is desired to be used, an interlining of builder’s
deadening felt shall first be affixed to the floor by paste, or other material,
which may easily be removed with water, the use of cement or other similar
adhesive material being expressly prohibited.

4. Except as set forth to the contrary in the lease, no sign, advertisement or
notice shall be inscribed, painted, affixed or displayed on any of the windows
or doors or on any other part of the outside or the inside of the Building,
without the prior consent in writing of the Landlord or its agents. This Rule
shall not apply to any part of this Premises (except the exterior windows).

5. No freight, furniture, or bulky matter of any description will be received
into the Building or carried up or down, except during hours and in the manner
designated by Landlord which may involve overtime work for Landlord’s agents,
employees or contractor. Tenants receiving such deliveries shall reimburse
Landlord for extra cost of such overtime work. The moving of safes shall occur
at such times as

 

F-1



--------------------------------------------------------------------------------

Landlord shall designate upon previous notice to the managing agent of the
Building and the persons employed to move the safes in and out of the Building
must be reasonably acceptable to Landlord.

6. Tenants shall not install any locks or bolts on any doors nor make any
changes in existing locks without providing Landlord with a copy thereof except
for secure areas.

7. No portions of any tenant’s premises shall be used for manufacturing or for
lodging.

8. Nothing shall be swept or thrown by tenants or by their agents, clerks,
servants or visitors, into the corridors, halls, stairways, elevators, or light
shafts, or upon the skylights of the Building, or into or upon any heating or
ventilating registers, or plumbing apparatus in the Building, or upon adjoining
buildings or upon the street. No awnings or other projections shall be attached
to the outside walls of the Building without the prior written consent of the
Landlord.

9. No animals or birds shall be kept in or about the Building, except seeing eye
dogs.

10. Tenants shall not bring into Building or keep in the Building any gasoline,
kerosene, camphene, burning fluid, or other inflammable, combustible or
explosive fluid, chemical or substance other than in customary amounts permitted
by applicable Legal Requirements as are generally used by tenants in Comparable
Buildings for the normal operation and maintenance of Tenant’s office equipment
and machinery and cleaning for Premises.

11. No tenant shall cause or permit any odors of cooking or other processes or
any objectionable odors to emanate from its premises or from the Unit or the
Building.

12. Canvassing peddling and soliciting are prohibited in the Building and each
tenant shall cooperate to prevent the same.

13. Landlord reserves the right to exclude from the Building all persons who do
not present a pass to the Building signed by the Landlord or a pass issued by
tenant. Landlord or its or their agent(s) will furnish passes to persons for
whom any tenant requests same in writing or by telephone. Each tenant shall be
responsible for all persons for whom it requests such a pass and shall be liable
to landlord for all acts of such persons. Landlord may require all such persons
to sign a register on entering and leaving the Building.

 

F-2



--------------------------------------------------------------------------------

14. Landlord shall not responsible to any tenant for the non observance or
violation of these rules and regulations by the Unit Owner or any other tenant
or occupant of the Unit or the Building.

15. Landlord reserves the right to rescind any of these rules and regulations
and to make such other and further rules and regulations, as in the judgment of
Landlord may from time to time be reasonable for the safety, care, cleanliness
and good order of the Building.

16. Landlord may from time to time adopt additional systems and procedures to
improve the security or safety of the Building, any persons occupying, using or
entering the same, or any equipment, furnishings or contents thereof, and
tenants shall comply with Landlord’s requirements relative thereto provided such
additional systems and procedures adopted by landlords of Comparable Buildings.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

388 GREENWICH STREET

Basic Capacity

 

  •  

6 watts demand per rentable square foot per floor for lighting and office
equipment exclusive of base building HVAC and all emergency/standby power.

 

  •  

Landlord shall supply emergency power from the Life-Safety generator to serve
egress lighting, exit lighting and emergency equipment loads per Local Law #16.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

ELEVATOR SPECIFICATIONS

388 GREENWICH STREET – VERTICAL TRANSPORTATION EQUIPMENT

EQUIPMENT DESCRIPTION

Electric Traction Passenger Elevators

Low Rise Elevators

 

NUMBER:

   CARS 1-7

CAPACITY:

   7000 #

CLASS LOADING:

   CLASS A LOADING

SPEED:

   500 F.P.M.

MACHINE:

   GEARLESS

MACHINE LOCATION:

   OVERHEAD

ROPING:

   2:1

SUPERVISORY CONTROL:

   HR - ELEVONIC DOUBLE DECK

OPERATIONAL CONTROL:

   HR - ELEVONIC DOUBLE DECK

MOTOR CONTROL:

   SCR DRIVE

POWER CHARACTERISTICS:

   460 VOLTS 3 PHASE 60 HERTZ

STOPS:

   14

OPENINGS:

   14

FLOORS SERVED:

   L, M, 4-15

TRAVEL:

   250’

PLATFORM SIZE:

   7’ 0” WIDE X 6’ 2” DEEP

MINIMUM CLEAR INSIDE CAR:

   6’ 7  1/4” WIDE X 5’ 1 5/16” DEEP

ENTRANCE SIZE:

   42” WIDE X 84” HIGH

ENTRANCE TYPE:

   SINGLE SPEED CENTER OPENING

PLATFORM SIZE:

   7’ 0” WIDE X 6’ 2” DEEP

 

H-1



--------------------------------------------------------------------------------

MINIMUM CLEAR INSIDE CAR:    6’ 7  1/4” WIDE X 5’ 1 5/16” DEEP ENTRANCE SIZE:   
42” WIDE X 84” HIGH ENTRANCE TYPE:    SINGLE SPEED CENTER OPENING DOOR
OPERATION:    Otis OVL DOOR PROTECTION:    Lambda 3 SAFETY:    Wedge GUIDE
RAILS:    JUMBO STEEL BUFFERS:    OIL COMPENSATION:    WIRE ROPE WITH TIE DOWNS

Mid-Rise Elevators

 

NUMBER:

   CARS 14-20

CAPACITY:

   7000 #

CLASS LOADING:

   CLASS A LOADING.

SPEED:

   700 F.P.M.

MACHINE:

   GEARLESS

MACHINE LOCATION:

   OVERHEAD

ROPING:

   1:1

SUPERVISORY CONTROL:

   HR - ELEVONIC DOUBLE DECK

OPERATIONAL CONTROL:

   HR - ELEVONIC DOUBLE DECK

MOTOR CONTROL:

   SCR DRIVE

POWER CHARACTERISTICS:

   480 VOLTS 3 PHASE 60 HERTZ

STOPS:

   16

OPENINGS:

   16

FLOORS SERVED:

   L, M, 14-27

TRAVEL:

   410’

PLATFORM SIZE:

   7’ 0” WIDE X 6’ 2” DEEP

MINIMUM CLEAR INSIDE CAR:

   6’ 7  1/4” WIDE X 5’ 1 5/16” DEEP

ENTRANCE SIZE:

   42” WIDE X 84” HIGH

 

H-2



--------------------------------------------------------------------------------

ENTRANCE TYPE:    SINGLE SPEED CENTER OPENING DOOR OPERATION:    Otis OVL DOOR
PROTECTION:    Lambda 3 SAFETY:    Wedge GUIDE RAILS:    JUMBO STEEL BUFFERS:   
OIL COMPENSATION:    WIRE ROPE WITH TIE DOWNS

High-Rise Elevators

 

NUMBER:

   CARS 8-13

CAPACITY:

   7000 #

CLASS LOADING:

   CLASS A LOADING

SPEED:

   1000 F.P.M.

MACHINE:

   GEARLESS

MACHINE LOCATION:

   OVERHEAD

ROPING:

   1:1

SUPERVISORY CONTROL:

   HR - ELEVONIC DOUBLE DECK

OPERATIONAL CONTROL:

   HR - ELEVONIC DOUBLE DECK

MOTOR CONTROL:

   SCR DRIVE

POWER CHARACTERISTICS:

   480 VOLTS 3 PHASE 60 HERTZ

STOPS:

   16

OPENINGS:

   16

FLOORS SERVED:

   L, M, 14-27

TRAVEL:

   560’

PLATFORM SIZE:

   6’ 10” X 5’ 10”

MINIMUM CLEAR INSIDE CAR:

   6’ 4” X 5’ 6”

ENTRANCE SIZE:

   42” WIDE X 84” HIGH

ENTRANCE TYPE:

   SINGLE SPEED CENTER OPENING

 

H-3



--------------------------------------------------------------------------------

DOOR OPERATION:    Otis OVL DOOR PROTECTION:    Lambda 3 SAFETY:    WEDGE GUIDE
RAILS:    JUMBO STEEL BUFFERS:    OIL COMPENSATION:    WIRE ROPE WITH TIE DOWN

Electric Traction Service Elevators

Service Elevators

 

NUMBER:

   CAR SE1

CAPACITY:

   6000 #

CLASS LOADING:

   CLASS A LOADING

SPEED:

   700 F.P.M.

MACHINE:

   GEARLESS

MACHINE LOCATION:

   OVERHEAD

ROPING:

   1:1

SUPERVISORY CONTROL:

   ELEVONIC 401

OPERATIONAL CONTROL:

   ELEVONIC 401

MOTOR CONTROL:

   SCR DRIVE

POWER CHARACTERISTICS:

   480 VOLTS 3 PHASE 60 HERTZ

STOPS:

   41

OPENINGS:

   41

FLOORS SERVED:

   B-40

TRAVEL:

   600’

PLATFORM SIZE:

   110.5”x62.25”

ENTRANCE SIZE:

   54” WIDE X 96” HIGH

ENTRANCE TYPE:

   TWO SPEED SIDE OPENING

DOOR OPERATION:

   Otis OVL

DOOR PROTECTION:

   Lambda 3

 

H-4



--------------------------------------------------------------------------------

SAFETY:    Wedge GUIDE RAILS:    STEEL BUFFERS:    OIL COMPENSATION:    WIRE
ROPE WITH PIT GUIDE SHEAVE NUMBER:    SE2 CAPACITY:    6000 # CLASS LOADING:   
CLASS A LOADING SPEED:    700 F.P.M. MACHINE:    GEARLESS MACHINE LOCATION:   
OVERHEAD ROPING:    1:1 SUPERVISORY CONTROL:    ELEVONIC 401 OPERATIONAL
CONTROL:    ELEVONIC 401 MOTOR CONTROL:    SCR DRIVE POWER CHARACTERISTICS:   
480 VOLTS 3 PHASE 60 HERTZ STOPS:    40 OPENINGS:    40 FLOORS SERVED:    B-39
TRAVEL:    560’ PLATFORM SIZE:    110.5”x69.5” ENTRANCE SIZE:    54” WIDE X 96”
HIGH ENTRANCE TYPE:    TWO SPEED, SIDE OPENING DOOR OPERATION:    Otis OVL DOOR
PROTECTION:    LAMBDA 3    WEDGE GUIDE RAILS:    STEEL BUFFERS:    OIL
COMPENSATION:    WIRE ROPE WITH PIT GUIDE SHEAVE NUMBER:    SE3

 

H-5



--------------------------------------------------------------------------------

CAPACITY:

   6000 #

CLASS LOADING:

   CLASS A LOADING

SPEED:

   500 F.P.M.

MACHINE:

   GEARLESS

MACHINE LOCATION:

   OVERHEAD

ROPING:

   2:1

SUPERVISORY CONTROL:

   ELEVONIC 401

OPERATIONAL CONTROL:

   ELEVONIC 401

MOTOR CONTROL:

   SCR DRIVE

POWER CHARACTERISTICS:

   480 VOLTS 3 PHASE 60 HERTZ

STOPS:

   16

OPENINGS:

   17

FLOORS SERVED:

   LD Front & Rear, B-15 Front

TRAVEL:

   250’

PLATFORM SIZE:

   107”x69.5”

ENTRANCE SIZE:

   54” WIDE X 96” HIGH

ENTRANCE TYPE:

   TWO SPEED, SIDE OPENING

DOOR OPERATION:

   Otis OVL

DOOR PROTECTION:

   LAMBDA 3

SAFETY:

   WEDGE

GUIDE RAILS:

   STEEL

BUFFERS:

   OIL

COMPENSATION:

   WIRE ROPE WITH PIT GUIDE SHEAVE

Hydraulic Elevator -

Passenger Hydraulic Elevator

 

NUMBER:

   CAR 21

CAPACITY:

   3500# CLASS A LOADING

SPEED:

   125 F.P.M.

SUPERVISORY CONTROL:

   30-HOTLS

 

H-6



--------------------------------------------------------------------------------

OPERATIONAL CONTROL:    30-HOTLS MOTOR CONTROL:    SOFT START
POWER CHARACTERISTICS:    460 VOLTS, 3 PHASE, 60 HERTZ STOPS:    5 OPENINGS:   
5 FLOORS SERVED:    C, L, M FRONT 2, 3 REAR TRAVEL:    46’ PLATFORM SIZE:   
80”x62.25” ENTRANCE SIZE:    42” WIDE X 84” HIGH ENTRANCE TYPE:    SINGLE SPEED
, CENTER OPENING DOOR OPERATION:    Otis QL DOOR PROTECTION:    LAMBDA 3
MACHINE:    PLUNGER AND CLYLINDER MACHINE LOCATION:    ADJACENT GUIDE RAILS:   
STEEL BUFFERS:    SPRING

Escalators

Front Lobby-Mezzanine

 

TYPE:    OTIS 510 NUMBER    ESCALATORS 1, 2, 3

SIZE:

ESCALATORS 1, 2, 3

   48” WIDE (1,000mm STEP) SPEED:    100 F.P.M.

RISE:

ESCALATORS 1,2, 3

   12’ - 0” ± FLOORS SERVED:    LOBBY-MEZ

Mezzanine - 3

 

H-7



--------------------------------------------------------------------------------

TYPE:    OTIS 510 NUMBER    ESCALATORS 4, 5, 6

SIZE:

ESCALATORS 5, 6

   32” WIDE (30” STEP) SPEED:    100 F.P.M.

RISE:

ESCALATORS 5, 6

   19’ – 0” ± FLOORS SERVED:    MEZ-3

Back Mezzanine- Lobby Down

 

TYPE:    OTIS 510 NUMBER    ESCALATOR 7

SIZE:

ESCALATORS 5, 6

   32” WIDE (600mm STEP) SPEED:    100 F.P.M.

RISE:

ESCALATORS 5, 6

   12’ – 0” ± FLOORS SERVED:    LOBBY-MEZ

 

H-8



--------------------------------------------------------------------------------

CAR AND GROUP PERFORMANCE REQUIREMENTS

Traction Elevators

Car Speed: ± 3% of contract speed under any loading condition.

Car Capacity: Safely lower, stop and hold up to 125% of rated load.

Car Stopping Accuracy: ±1/4” under any loading condition.

Door Opening Time: Seconds from start of opening to fully open;

Cars 1-7: 1.4 seconds.

Cars 8-13: 1.4 seconds.

Cars 14-20: 1.4 seconds.

SE1,SE2,SE3: 3.5 seconds.

Door Closing Time: Seconds from start of closing to fully closed;

Cars 1-7: 2.5 seconds.

Cars 8-13: 2.5 seconds.

Cars 14-20: 2.5 seconds.

SE1,SE2,SE3: 5.4 seconds.

Car Floor to Floor Performance Time: Seconds from start of doors closing until
doors are 3/4 open (1/2 open for side opening doors) and car stopped at next
successive floor under any loading condition or travel direction ( 12’-10”
typical floor height);

Cars 1-7: 8.2 seconds.

Cars 8-13: 8.2 seconds.

Cars 14-20: 8.2 seconds.

SE1,SE2,SE3: 13.1 seconds.

Car Ride Quality

Horizontal acceleration within car during all riding and door operating
conditions: Not more than 20 milli(g). peak to peak in the 1 - 10 Hz range.

 

H-9



--------------------------------------------------------------------------------

Acceleration and Deceleration: Smooth constant and not more than 4 feet/second/2
with an initial ramp between 0.5 and 0.75 seconds.

Sustained Jerk: Not more than 8 feet/second/3.

Design, install and adjust elevator equipment to meet the following:

Vertical Vibration: Not more than 15 milli(g) for gearless elevators and 20
milli(g) for geared elevators in the 1-10 Hz range measured in the vertical
(Z) axis measured during full length of hoistway travel in either direction
while elevator is in motion.

Airborne Noise: Measured noise level of elevator equipment and its operation
shall not exceed 50 dBA in elevator lobbies and 60 dBA inside car under any
condition including door operation and car ventilation exhaust blower on its
highest speed.

System Response Time (Elevator Nos. 1-20). Passenger waiting times in the
passenger groups, as measured by registration of hall calls, shall meet the
following criteria during all traffic conditions of the day other than “up
peak”, after the equipment modernization and replacement is completed:

 

ELEVATOR GROUP

   REQUIRED
15-MINUTE
SYSTEM
RESPONSE
TIME    REQUIRED PERCENTAGE OF REGISTERED
CORRIDOR CALLS ANSWERED IN ANY
15-MINUTE PERIOD         £30
SECONDS     £60
SECONDS     £90
SECONDS  

ELEVATORS 1-7

   £15    ³85 %   ³97 %   ³99.5 %

ELEVATORS 8-13

   £18    ³81 %   ³96 %   ³99 %

ELEVATORS 14-20

   £18    ³81 %   ³96 %   ³99 %

Hydraulic Elevators

Speed: ±5% of contract speed under any loading condition in either direction.

Capacity: Safely lower, stop and hold up to 125% of rated load.

Stopping Accuracy: ±1/4” under any loading condition.

 

H-10



--------------------------------------------------------------------------------

Door Opening Time: Seconds from start of opening to fully open;

Car 21: 1.8 seconds.

Door Closing Time: Seconds from start of opening to fully open;

Car 21: 2.5 seconds.

Floor-to-Floor Performance Time: Seconds from start of doors closing until doors
are 3/4 open (1/2 open for side opening doors) and car level and stopped at next
successive floor under any loading condition or travel direction (12’ 8”typical
floor height);

Car 21: 12.4 seconds.

Pressure: Design and factory test fluid system components for 500 p.s.i. Do not
exceed operating pressure of 400 p.s.i.

All elevator equipment provided under this contract, including power unit,
controller, oil supply lines and their support shall be mechanically isolated
from the building structure and electrically isolated from the building power
supply and each other to minimize the possibility of objectionable noise and
vibrations being transmitted to occupied areas of the building.

Measure noise level of the elevator equipment and its operation shall not exceed
50 dBA in elevator lobby and 60 dBA in elevator car under any condition
including door operation and with the car ventilation exhaust blower on its
highest speed.

 

H-11



--------------------------------------------------------------------------------

EXHIBIT I

388 GREENWICH STREET

Cleaning Specifications

Nightly:

 

•  

Spot vacuum carpeting if required.

 

•  

Clean and sanitize all water fountains.

 

•  

Empty (clean / disinfect as needed) all waste receptacles; tie top of disposable
liner and remove; replace with new liner. Remove wastepaper, recyclable and
waste materials to designated area.

 

•  

Hand dust and wipe clean, with treated cloths, all horizontal surfaces including
furniture, office equipment, files, window sills, grill work, door ledges, chair
rails and convector covers within normal reach.

 

•  

Wipe clean all bright work.

 

•  

Dust all desks and surrounding area. Do not move any papers, files, etc.

 

•  

Wipe clean and disinfect all telephones.

 

•  

Clean all glass furniture tops.

 

•  

Adjust all perimeter blinds to uniform standard as specified by Agent.

 

•  

Sweep and mop all non-carpeted areas including all resilient tile and wood
flooring. Remove gum, tar, etc.

 

•  

Remove all finger marks from private entrance doors, light switches and
doorways.

 

•  

Upon completion of all cleaning, lights will be turned off, doors locked and
premises shall be left in a neat and orderly condition.

Weekly:

 

•  

Vacuum all rugs and carpeted areas using appropriate vacuuming equipment.

 

•  

Dust coat racks and the like.

 

•  

Spot clean walls and trim with a clean, damp cloth. Take measures not to damage
wall surfaces or coverings.

Quarterly:

 

•  

Dust all picture frames and wall hangings, venetian blinds and other “high
reach” areas not normally dusted during nightly cleaning.

 

•  

Dust and /or vacuum all lighting fixtures and ventilation louvers.

 

•  

Wash all trash receptacles if required.

 

I-1



--------------------------------------------------------------------------------

Restrooms

Daily:

 

•  

Spot cleaning sinks, counters and fixtures no less than two (2) times daily.

 

•  

Perform spot mopping under urinals and fixtures as needed.

 

•  

Report leaky faucets and any other mechanical deficiency to Cleaning Supervisor.

 

•  

Stock all supplies as needed.

Nightly:

 

•  

Wash and sanitize all toilets, toilet seats (both sides), urinals and sinks with
a non- abrasive disinfectant cleanser. Wipe dry all fixtures leaving no streaks
or cleanser residue.

 

•  

Restock restrooms with supplies including hand towels, toilet tissue, toilet
seat covers, and hand soap as needed. These restroom supplies will be provided
by Property Manager.

 

•  

Restock all sanitary napkin and tampon dispensers as needed. Supplies to be
furnished by Contractor. Contractor will be responsible for all repairs.

 

•  

Wash and polish all mirrors, shelves, dispensers, faucets, flushometers and
brightwork with a non-abrasive disinfectant cleanser.

 

•  

Empty and wash paper towel receptacles.

 

•  

Empty, wash and sanitize all sanitary napkin and tampon receptacles.

 

•  

Dust partitions, walls, dispensers and receptacles.

 

•  

Remove finger marks and graffiti from walls, doors, partitions, glass, metal
work and light switches.

 

•  

Sweep and wet mop all restroom floors with disinfectant germicidal solution.

 

•  

Report all mechanical deficiencies, e.g., leaking faucets, broken dispensers,
stopped toilets to the Cleaning Supervisor.

 

•  

Supervisor to report all service needs.

Monthly:

 

•  

Damp wipe with mild non-abrasive detergent all tile walls, doors and metal
partitions. Tile and metal shall be left in an unstreaked condition.

 

•  

Dust all low and high reach areas including, but not limited to, doors, mirrors,
mirror tops and edges, light fixtures, diffusers and return grills.

 

•  

Thoroughly machine scrub ceramic tile floors.

 

•  

Refill air deodorizing systems.

 

•  

Scrub all walls, floor to ceiling.

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

HVAC SPECIFICATIONS

Air is supplied at each floor from a central air handler VAVs and fan power
boxes. Air is returned to each air handler through the ceiling plenum.

Inside design conditions for all floors:

Summer: 74 degrees F. db inside, when outside conditions do not exceed 95
degrees F. db and 73 degree F. wb, when wattage for lighting and equipment does
not exceed 5.0 watts/useable square foot, and one (1) person/100 useable square
feet.

Winter: 72° degrees F. db when outside temperature 0 degrees F. db.

Under above conditions for summer, fan discharge should be maintained at no
greater set point than 55 deg F.

Under above conditions for winter, fan discharge should be maintained at no
lesser set point than 60 deg F.

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Calculation of Overtime HVAC Charge

 

Equipment

   KW    Cost to operate
hourly at
$0.18kwh

2-Supply Fans

   45    $ 8.10

1-1350 Ton Chiller operates at 866KW (operating at 146 Tons per floor=102.2 KW
per floor based on .7kw/ton)

   102.2    $ 18.40

1-Chilled Water Pump

   114.6    $ 2.23

1-Condenser Water Pump

   188    $ 3.66

1-Cooling Tower Fan

   53.3    $ 1.04

Ancillary Equipment

      $ 6.00

Total HVAC Cost /Hour/Floor

   503.1    $ 39.42

*** This cost is based on chiller already operating on a 24X7 basis to supply
Chilled Water

*** Utility rate is based on $0.18 kwh but should be adjusted on Landlord’s
average blended rate for electric power then in effect

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L-1

CHILLED AND CONDENSER WATER SPECIFICATIONS

CHILLED WATER

Landlord shall provide chilled water on a 24 x 7 365 days per year
uninterruptible basis in accordance with the following specifications set forth
as follows no higher than 42 degrees Fahrenheit in summer and no higher than 48
degrees Fahrenheit in winter. A maximum temperature delta of 12 degrees
Fahrenheit and a minimum differential pressure of 20 psig will be maintained
across the supply and return building risers valve outlets. 500 ton existing
24x7 connected load.

CONDENSER WATER

Landlord shall provide condenser water on a 24 x 7 365 days per year
uninterruptible basis in accordance with the following specifications set forth
as follows no lower than 42 degrees Fahrenheit in winter and no higher than 85
degrees in summer. A maximum temperature delta of 15 degrees Fahrenheit and a
minimum differential pressure of 20 psig will be maintained across the supply
and return building risers valve outlets.

 

L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

Calculation of Tenant’s Chilled Water Payment

 

Equipment

   KW    Hourly cost at
$0.18kwh

1-1350 Ton Chiller operating at 500 Tons (operating at 500 Tons constant
load=350 KW per floor based on .7kw/ton)

   350    $ 63.000

1-Chilled Water Pump

   114.6    $ 20.628

1-Condenser Water Pump

   188    $ 33.840

1-Cooling Tower Fan

   53.3    $ 9.594

Hourly cost for 500 tons of Chilled Water

   705.9    $ 127.062

Cost Per ton/hour for Chilled Water

      $ 0.254

*** Building will need to operate on a 24X7 basis to supply chilled water to
communication closets.

*** Current Load estimated at approximately 500 tons.

*** Utility rate is based on $0.18 kwh but should be adjusted on Landlord’s
average blended rate then in effect

 

L-2-1



--------------------------------------------------------------------------------

EXHIBIT M

Calculation of Tenant’s Condenser Water Payment

 

Equipment

   Cost per unit

Condenser water for unitary AC units per ton-hour

   $ 0.0072

MakeUp Water for Cooling Towers per ton

   $ 0.0100

Cost per ton-hour

   $ 0.0172

Annual Cost per ton for Condenser Water

   $ 150.67

**** 3 GPM condenser water to provide 1 Ton Refrigeration

**** Calculations based on utility rate of $.0024 per gallon

**** MakeUp water based on 4.2 gallons/ton-hour

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

Building-Wide Security System

AS MORE PARTICULARLY SET FORTH IN THE LEASE, THE PROVISIONS OF THIS EXHIBIT T
ARE SUBJECT TO REVISION FROM TIME TO TIME, BASED ON THE MUTUAL AGREEMENT OF
LANDLORD AND TENANT TO ADDRESS THE RESPECTIVE REASONABLE SECURITY REQUIREMENTS
OF THE BUILDING, THE UNIT AND TENANT’S PREMISES AND OPERATIONS, TAKING INTO
ACCOUNT THE UNIQUE SECURITY ISSUES PRESENTED BY TENANT’S POSITION AS A
WORLD-LEADING FINANCIAL SERVICES COMPANY

 

a) TENANT’S COMMAND CENTER; TENANT’S SECURITY OPERATOR

Tenant shall have the right to maintain its own security command center (herein
called the “Command Center”) Subject to Tenant’s right to designate, subject to
Landlord’s reasonable approval, the operator of the Command Center from time to
time (herein called “Tenant’s Security Operator” or “TSO”), the initial operator
of the Command Center shall be Citigroup Security and Investigative Services.
Landlord and Tenant acknowledge and agree that as of the date of the Lease, the
security operations of TSO and Landlord’s Security Provider (herein called
“LSP”) may not have been separated and may be run jointly from the Command
Center. In such event, LSP shall work diligently, at Landlord’s sole cost and
expense, to separate its operations from the Command Center within 30 days from
the date of this lease, during which time TSO and LSP shall cooperate in their
joint use of the Command Center.

 

b) COORDINATION WITH LANDLORD’S SECURITY PROVIDER

Subject to the rights of Tenant’s Security Operator set forth below to control
exclusively certain security requirements affecting the Premises only, TSO and
LSP shall cooperate with each other to provide optimum security for the Building
and the Premises. Such cooperation shall include, without limitation:

 

  1. Mutual consultation with respect to the training, skill sets, and
competence levels of all security personnel.

 

  2.

Periodic exercises held jointly and/or individually by TSO and LSP to test the
effectiveness of the security staff competency, which exercises may include,
without limitation, attempting to circumvent security controls, attempted
intrusion, and cycling inert explosive devices/weapons through

 

N-1



--------------------------------------------------------------------------------

 

xray machines and Fire Command/Class E system. Results of these tests will be
promptly shared by TSO and LSP.

 

  3. Consultation regarding appropriate uniforms for building security staff.

 

  4. TSO’s right to maintain a site manager present at the Building.

 

  5. The prompt sharing of information between LSP and TSO including, without
limitation:

¨ Detection of weapons or contraband by Xray process

¨ Accidents and injuries

¨ Fire

¨ Incidents of criminal activity

¨ Intrusion

¨ Natural or manmade disaster

¨ Engineering Impairments

¨ Electrical Impairments

¨ Suspicious packages

¨ Bomb Threats

¨ Elevator Incidents

 

c) GENERAL ACCESS CONTROL

 

  1. Perimeter security will be maintained at or above levels in effect as of
the date of the Lease. There will be a manned perimeter patrol 24 hours a day, 7
days a week. Perimeter security will include enforcing no standing and other
parking restrictions.

 

  2. Maintain procedures in effect as of the date of the Lease regarding xray of
all incoming packages through the main lobbies and all incoming mail and
deliveries to all tenant spaces and areas of the Building.

 

  3. Loading Dock to be adequately staff with trained security officers. All
delivery vehicles will be subject to inspection for security purposes.

 

  4. Building security will post security officers at the lobby turnstiles to
conduct “card-to-face” verifications.

 

  5. Food and other deliveries shall not be made to individual floors. All such
items shall be handled in the messenger center. Package deliveries shall be
handled in Tenant’s own messenger center. Messengers will not be allowed onto
individual floors for any reason.

 

N-2



--------------------------------------------------------------------------------

  6. Suspicious mail handling protocols established by TSO will be maintained.

 

d) PREMISES ACCESS CONTROL

 

  1. TSO shall have the right to exclude LSP security personnel from all or any
portion of the Premises and to provide security to such portions of the Premises
by security personnel selected and hired by TSO.

Communications to floors of the Premises via desk drop, email, signage, PA
announcement, or any other form of communication (except during emergency) will
receive prior approval from TSO.

 

e) SECURITY ADMINISTRATION

 

  1. TSO shall have the right to inspect appropriate records, logbooks, training
files, training aids, guard post orders, manuals, base building security
incident reports, assessments, security surveys, etc. and lists of all building
engineering, cleaning, security, and other support services staff members as
reasonably required.

LSP shall provide TSO with a reasonably detailed weekly report of all security
and safety related matters.

Existing security policies stated in the Security Operations Manual will be
adhered to in scope and intent.

Security and safety related complaints, suggestions and recommendations from TSO
will be addressed promptly.

 

f) FIRE & LIFE SAFETY

 

  1. Changes in the Building’s Fire Safety Plan shall be mutually approved by
TSO and LSP.

 

  2. Fire drills, evacuation drills, and any other tenant-intensive training
event will be approved and coordinated by TSO and LSP.

 

  3. The assignment on Tenant floors of floor leaders, fire wardens, deputy fire
wardens, searchers, and other tenant emergency organization will be subject to
the approval of TSO.

 

g) SECURITY SYSTEMS

 

N-3



--------------------------------------------------------------------------------

  1. Any planned or proposed alterations or modifications to the Building’s
CCTV, access control, guard staffing, perimeter security measures or installed
security equipment must be jointly approved by LSP and TSO.

 

  2. TSO will be granted access to base building common tenant location card
history, access reports, time and attendance, and other card access system
reports as required.

 

  3. Base building card access, access levels, time zones, and all other matters
concerning the card access data base management of Tenant employees will remain
the responsibility of TSO.

 

  4. TSO will approve card control processing for Tenant’s employees in the
premises as well as base building common areas.

 

  5. Card readers servicing non-Tenant areas and the lobby turnstiles will be
modified to terminate at LSP’s control center.

 

  6. Tenant will retain ownership of all existing security equipment which
either (i) exclusively serves the Premises or (ii) is not reasonably required by
Landlord to provide security to the Building other than the Premises.

 

  7. Tenant will maintain CCTV tie in to perimeter cameras and common area
cameras.

 

h) EMERGENCY RESPONSE

 

  1. TSO shall have the capability of communicating on the base building
security and engineering channels of the portable radio system. Operational
procedures will be put in place to ensure that base building security force can
provide back up security officers when required.

 

  2. Any events, disturbances, protest activity, civil unrest, union activities,
weather or environmental dangers, parades, etc. will be communicated to and from
TSO and LSP.

 

  3. TSO will maintain and forward to LSP an Emergency Notification List,
consisting of telephone, pager, and other call-up information in case of
emergency. This information will be kept highly confidential.

 

  4. In the case of an emergency, LSP will fully cooperate with the
implementation of TSO’s Continuity Of Business plans.

 

i) SPECIAL EVENTS

 

N-4



--------------------------------------------------------------------------------

  1. TSO and LSP will inform each other when any special event is planned by
Tenant or another tenant, or when a high level VIP, government official,
dignitary or high profile visitor is expected, or photographers, press, or other
media entities will be present in the Building.

 

  2. LSP will maintain a sufficient supply of two-way radios in the event that
additional coverage for a special event is required by LSP or TSO.

 

  3. LSP will use reasonable efforts to comply with TSO’s occasional need for
accommodations for special events.

 

  4. In the event of a planned visit by a dignitary, head of state, celebrity,
or other person of renown to the Premises, TSO will inform LSP, and appropriate
arrangements will be made.

 

j) 388 GREENWICH STREET BUILDING SECURITY OPERATIONS PROCEDURES

Landlord and LSP have been provided with a copy of the “388 Greenwich Street
Building Security Operations Procedures” (herein called the “SOP”). Many of the
procedures set forth above, particularly with respect to General Access Control
and Premises Access Control, are covered in detail in the SOP. All of the
procedures contained in the SOP shall remain in force unless and until modified
by mutual agreement of TSO and LSP.

 

k) CONFIDENTIALITY

Various procedures set forth above provide for the sharing of information
between TSO and LSP. All such information shall be treated as confidential by
TSO and LSP to the full extent practicable. In addition, in those situations
where TSO or LSP believe in their reasonable discretion that legitimate
confidentiality concerns require non-disclosure of particularly sensitive
information (such as the identity of a dignitary or head of state visiting the
Premises or the premises of another tenant of the Building), TSO or LSP, as the
case may be, may withhold such information.

 

l) PHYSICAL SECURITY BARRIERS

Any security barriers on the perimeter of the Building as of the date of the
Lease shall remain in place, subject to the mutual agreement of TSO and LSP as
to the need to modify or upgrade from time to time the placement around the
perimeter of the Building of impediments to vehicular threats to the safety of
the Building.

 

N-5



--------------------------------------------------------------------------------

EXHIBIT O

(Alteration Rules and Regulations)

GENERAL CONDITIONS

1.1. Prior to starting work in the Building, and prior to any construction
related personnel entering the Building, the Tenant and the Tenant’s General
Contractor shall both submit Certificates of Insurance to Property Manager.

1.2. All supply diffusers, return diffusers, perimeter induction units,
temperature/humidity sensors and other HVAC equipment shall be suitably
protected against entry of dirt or debris. Prior to the Tenant’s contractors
leaving the Demised Premises, all supply diffusers, return diffusers, perimeter
induction units, temperature/humidity sensors and other HVAC equipment shall be
thoroughly cleaned by the Tenant’s contractor to the satisfaction of the
Property Manager.

1.3. Upon completion of a Tenant Alteration which affects the HVAC system, the
Tenant shall have the HVAC system rebalanced by a technician certified by the
National Environmental Balancing Bureau (NEBB). An air balancing report shall be
prepared by this technician and said report shall note the design and actual CFM
in all locations and must comply with the mechanical design.

1.4. The Tenant shall be responsible for all costs associated with the
maintenance and repair of all installations made and equipment installed as a
part of the Tenant Alteration. The installation and operation of all Tenant
Alterations shall be compatible with all Building systems and standards.

1.5. Plans of existing conditions may be provided by the Building for tenant’s
use. All values shown on these plans are approximated from the original design
document. All existing conditions shall be verified-in-field by Tenant to
determine actual values.

1.6. All drawings and specifications submitted by the Tenant to the Landlord for
the Tenant Alteration shall be prepared, signed and sealed by New York State
licensed architects and engineers.

1.7. All work shall be performed at the sole expense of the Tenant.

1.8 All Tenant alterations requiring modifications to base building core closets
and/or common areas shall be done so in such a manner as to provide for future
Tenant

 

O-1



--------------------------------------------------------------------------------

installations. The Tenant shall submit, as part of their alteration drawing
submittal, as-built field investigation drawings indicating existing conditions
and how their installation will interface/impact with such. Prior to said
installations, all such work shall be coordinated with the Property Manager.

SUPPLEMENTAL CONDITIONS

2.1. All work shall be done in accordance with the rules and regulations of all
authorities having jurisdiction, including but not limited to, all applicable
sections of the New York City Administrative Code, Building Code of the City of
New York, New York State Buildings and Fire Regulations, Federal Regulations and
Americans with Disabilities Act (ADA) requirements which may apply.

2.2. The Tenant shall be responsible for obtaining, at its sole cost and
expense, where applicable, all Building Department permits required for the
Tenant Alterations.

2.3. The Tenant shall perform all demolition or noise-making construction
activities in a manor so as not to disturb, the other tenants’ quiet enjoyment
of the premises.

2.4. The Tenant’s contractor(s) shall enter the building through the freight
entrance during normal business hours and sign-in the building contractor’s log.

2.5. The building has been designated as a “Smoke Free Building”. Smoking within
premises is strictly prohibited.

2.6. The Tenant’s alteration areas shall be kept clean during the day, and all
floor debris picked up and floor and corresponding stair landings swept broom
clean nightly.

2.7. All exits from the alteration areas shall be so protected so as to prevent
tracking of dirt and dust from all movements into adjacent areas.

2.8. No drugs or alcoholic beverages are allowed on the premises. Any person
caught carrying, using drugs or drinking alcoholic beverages on the premises
shall be removed and not permitted to reenter the building.

2.9. All connections to existing building systems, i.e., HVAC, plumbing,
electrical, fire alarm, elevator, etc., shall be coordinated with the Property
Manager. The Property Manager shall be solely responsible for coordinating
communications with all building tenants and shall be solely responsible for
scheduling any and all building service interruptions.

GENERAL CONSTRUCTION

 

O-2



--------------------------------------------------------------------------------

3.1. All tenant alteration plans shall indicate the full extent of demolition
work required to complete the scope-of-work.

3.2. All tenant alteration plans shall indicate all structural, mechanical/HVAC,
plumbing, electrical, lighting and sprinkler changes required to complete the
work.

3.3. Tenant alteration work shall be constructed so as to not damage or affect
the structural integrity or fire-rating characteristics of any base building
partition or structural member and/or assembly.

3.4. The removal of all existing fireproofing material to facilitate the
installation of construction elements shall be re-patched with similar material
(albeit non-ACM fireproofing).

3.5. Exterior window treatments shall not alter the exterior appearance of the
Building and shall have its exterior color treatment match that of the existing
curtain wall mullion.

3.6. Upon written permission provided by the Landlord, the Tenant may alter the
perimeter radiation unit covers.

STRUCTURAL FIRE PROOFING

4.1. The building’s structural steel frame and floor assemblies shall be
properly fire proofed with spray-on fireproofing. The removal of said material
as a result of construction activities requires the re-patching of said.

4.2. The exclusive re-spray/patch fireproofing material is Retro-Guard RG and
shall be applied as directed by UL certification and the following UL Design
Assembly:

 

O-3



--------------------------------------------------------------------------------

EXHIBIT P

Cable Interconnect

(See Attached)

 

P-1



--------------------------------------------------------------------------------

EXHIBIT Q-1

Form of Tenant’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:   

 

     

 

     

 

      Attention:  

 

  

Ladies/Gentlemen:

At the request of Landlord, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Tenant”) hereby certifies to
Landlord that as of the date hereof:

1. The undersigned is the tenant under that certain Lease dated as of
                     by and between                                         , a
                                         (“Landlord”) and Tenant [**, as amended
by                                                       (describe lease and all
amendments and modifications thereto)**] (the “Lease”), covering the premises
described therein (herein referred to as the “Leased Premises”) in the
improvements situated in the building known as 388 Greenwich Street, New York,
New York (the “Property”). A complete and accurate copy of the Lease, including
any and all modifications and amendments thereto, is attached hereto as Exhibit
A. The Lease represents the entire agreement between Tenant and Landlord with
respect to the leasing and occupancy of the Lease Premises, and there are no
other agreements between Landlord and Tenant with respect thereto.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on                      and shall expire on
                    , unless sooner terminated or extended in accordance with
the terms of the Lease.

4. Tenant has exercised the following options to extend the term of the Lease
(if none, please state “none”):                                              ,
and Tenant has the following unexercised options to extend the term of the Lease
(if none, please state “none”):                                              .

 

Q-1-1



--------------------------------------------------------------------------------

5. Tenant has exercised the following rights of first offer, rights of first
refusal and/or other expansion rights with respect to the Property (if none,
please state “none”):                                         .

6. Fixed Rent is paid through and including              and Tax Payments are
paid through and including                     . No Fixed Rent has been paid
more than 30 days in advance.

7. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                         .

8. Tenant has no option or right to purchase the Leased Premises or the
Property, or any part thereof, or any interest therein other than as set forth
in Article 44 of the Lease.

9. Tenant has not sublet all or a portion of the Leased Premises, except as
indicated below (if none, please state “none”):
                                        .

10. ***[Copies of invoices for any Landlord Reimbursement Amounts heretofore
billed to Landlord by Tenant are attached hereto as Exhibit B.]***

11. As of the date hereof, Tenant, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of             , a [**Vice
President,**] who is familiar with and involved in the day-to-day operations of
the Leased Premises), has no defense to its obligations under the Lease and no
charge, lien, claim or offset against Landlord under the Lease or otherwise,
against rents or other charges due or to become due under the Lease except as
indicated below (if none, please state “none”):
                                        .

12. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Tenant from Landlord of a default by Tenant under the
Lease which has not been cured, except as indicated below (if none, please state
“none”):                                         .

13. Tenant has not given Landlord any notice of a default on the part of the
Landlord under the Lease which has not been cured and, to Tenant’s Actual
Knowledge, as of the date hereof, Landlord is not in default in the performance
of any of its obligations under the Lease [**or specify each such default or
event of which Tenant has knowledge**].

14. This certificate is delivered with the understanding that Landlord,
[**lender/purchaser and purchaser’s lenders and prospective lenders**], and
their successors and/or assigns, may rely upon this certificate.

 

Q-1-2



--------------------------------------------------------------------------------

The undersigned is duly authorized to execute this certificate on behalf of
Tenant.

 

TENANT:

 

By:  

 

Name:   Title:  

Dated:             , 20    

 

Q-1-3



--------------------------------------------------------------------------------

EXHIBIT Q-2

Form of Landlord’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:   

 

     

 

     

 

      Attention:  

 

  

Ladies/Gentlemen:

At the request of Tenant, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Landlord”) hereby certifies
to Tenant that as of the date hereof:

1. The undersigned is the landlord under that certain Lease dated as of
                    , by and between Landlord and
                                         (“Tenant”) [**as amended by
                                              (describe lease and all amendments
and modifications thereto)**] (the “Lease”), covering the premises described
therein (herein referred to as the “Leased Premises”) in the improvements
situated in the building known as 388 Greenwich Street, New York, New York (the
“Property”). A complete and accurate copy of the Lease, including any and all
modifications and amendments thereto, is attached hereto as Exhibit A. The Lease
represents the entire agreement between Tenant and Landlord with respect to the
leasing and occupancy of the Lease Premises, and there are no other agreements
between Landlord and Tenant with respect thereto.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on                      and shall expire on
                    , unless sooner terminated or extended in accordance with
the terms of the Lease.

4. Fixed Rent is paid through and including
                                        .

5. Landlord Reimbursement Amounts in the amount of $                     are due
and payable on             , 20    . Landlord is disputing its obligation to pay
Landlord Reimbursement Amounts in the amount of $                     (if none,
please state “none”).

 

Q-2-1



--------------------------------------------------------------------------------

6. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                         

7. As of the date hereof, Landlord, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of                     , a [**Vice
President,**] who is familiar with and involved in the day-to-day operations of
the Leased Premises), has no defense to its obligations under the Lease and no
charge, lien, claim or offset against Tenant under the Lease or otherwise,
against any amounts due or to become due from Landlord to Tenant under the Lease
except as indicated below (if none, please state “none”):
                                        .

8. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Landlord from Tenant of a default by Landlord under
the Lease which has not been cured, except as indicated below (if none, please
state “none”):                                         .

9. Landlord has not given Tenant any notice of a default on the part of the
Tenant under the Lease which has not been cured and, to Landlord’s Actual
Knowledge, as of the date hereof, Tenant is not in default in the performance of
any of its obligations under the Lease [**or specify each such default or event
of which Landlord has knowledge**].

10. This certificate is delivered with the understanding that Tenant,
[**lender/assignee and assignee’s lenders and prospective lenders**], and their
successors and/or assigns may rely upon this certificate.

The undersigned is duly authorized to execute this certificate on behalf of
Landlord.

 

LANDLORD:

 

By:  

 

Name:   Title:  

Dated:             , 20    

 

Q-2-2



--------------------------------------------------------------------------------

EXHIBIT R-1

(Not Used)

 

R-1-1



--------------------------------------------------------------------------------

EXHIBIT R-2

FORM OF TERMINATION OF MEMORANDUM OF LEASE

 

 

388 REALTY OWNER LLC,

(Landlord)

- and -

 

 

CITIGROUP GLOBAL MARKETS INC.,

(Tenant)

 

 

TERMINATION OF

MEMORANDUM OF LEASE

 

 

 

  Dated:   

 

     Location:    388 Greenwich Street   Section:   

 

        Block:    186      Lot:    1      County:    New York   

PREPARED BY AND UPON

RECORDATION RETURN TO:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Jonathan L. Mechanic, Esq.

 

 

 

Exhibit R-2-1



--------------------------------------------------------------------------------

TERMINATION OF

MEMORANDUM OF LEASE

THIS TERMINATION OF MEMORANDUM OF LEASE, dated as of the              day of
            , 20     (this “Termination”) by and between 388 REALTY OWNER LLC, a
Delaware limited liability company, having an office at c/o SL Green Realty
Corp., 420 Lexington Avenue, New York, New York 10170 (“Landlord”) and CITIGROUP
GLOBAL MARKETS INC., a New York corporation, having an office at 388 Greenwich
Street, New York, New York 10013 (“Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and Tenant are parties to a certain Lease, dated as of
December             , 2007 (“Lease”) pursuant to which Landlord leased to
Tenant, and Tenant hired from Landlord, that certain building commonly known as
388 Greenwich Street, New York, New York, more particularly bounded and
described as set forth in Schedule 1 annexed hereto; and

WHEREAS, in accordance with Section 291-c of the New York State Real Property
Law and Section 31.01 of the Lease, the parties recorded a memorandum of lease
(the “Memorandum”) summarizing certain (but not all) of the provisions,
covenants and conditions set forth in the Lease;

NOW, THEREFORE, Landlord and Tenant declare as follows:

1. Memorandum of Lease. The Memorandum was recorded in the office of the
Register of The City of New York on                                         ,
20    , bearing City Register File No. (CFRN)
                                        .

2. Termination of Lease. The Lease has terminated and is of no further force and
effect.

3. Termination of Memorandum of Lease. In connection with the termination of the
Lease, the Memorandum is of no further force and effect and the parties hereto
wish to terminate the Memorandum pursuant to the recordation of this
Termination.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Exhibit R-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Termination as of the date first set forth above.

 

LANDLORD: 388 REALTY OWNER LLC, a Delaware limited liability company By:  

 

Name:   Title:   TENANT: CITIGROUP GLOBAL MARKETS INC., a New York corporation
By:  

 

Name:   Title:  

 

Exhibit R-2-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK    }          ss.: COUNTY OF NEW YORK      

On the              day of              in the year 20    , before me, the
undersigned, a Notary Public in and for said state, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

Notary Public

 

STATE OF NEW YORK    }          ss.: COUNTY OF NEW YORK      

On the              day of              in the year 20    , before me, the
undersigned, a Notary Public in and for said state, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

Notary Public

 

Exhibit R-2-4



--------------------------------------------------------------------------------

Schedule 1

Legal Description

388 Greenwich St (Block 186 Lot 1)

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly line of West
Street with the northerly line of North Moore Street;

RUNNING THENCE North 20 degrees 04 minutes 45 seconds West, along the easterly
line of West Street, 190.09 feet;

THENCE North 68 degrees 07 minutes 20 seconds East, 281.89 feet;

THENCE North 21 degrees 52 minutes 40 seconds West, 9.00 feet;

THENCE North 68 degrees 07 minutes 20 seconds East, 140.00 feet to a point in
the westerly line of Greenwich Street;

THENCE South 21 degrees 28 minutes 00 seconds East, along the westerly line of
Greenwich Street, 199.00 feet to the corner formed by the intersection of the
northerly line of North Moore Street with the westerly line of Greenwich Street;

THENCE South 68 degrees 07 minutes 20 seconds West, along the northerly line of
North Moore Street, 426.43 feet to the point or place of BEGINNING.

The street lines described above are as shown on map entitled “Map Showing a
Change in the Street System, Etc., in Connection with the Washington Market
Urban Renewal Area”, dated March 4, 1970, modified July 1, 1970, Acc. 29985
adopted by the Board of Estimate, October 8, 1970, CAL 15 and filed in the
Office of the City Register, New York County, on November 30, 1970 as Map #
3756.

 

Exhibit R-2-5



--------------------------------------------------------------------------------

EXHIBIT S

Form of Guaranty

Date: December     , 2007

388 Realty Owner LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Ladies and Gentlemen:

In consideration of 388 Realty Owner LLC (“Landlord”) entering into that certain
Lease with Citigroup Global Markets Inc. (“Tenant”), an indirect wholly-owned
subsidiary of Citigroup Inc., dated [December     , 2007] (the “Agreement”),
Citigroup Inc., a corporation incorporated under the laws of Delaware, hereby
agrees in accordance with the following:

 

1. Citigroup Inc. guarantees to Landlord the payment of the amounts owing by the
Tenant in accordance with the provisions of the Agreement (collectively, the
“Obligations”) subject to the terms set forth below (this “Guarantee”).

 

2. Notice of acceptance of this Guarantee, of default or non-payment by the
Tenant is expressly waived, and payment under this Guarantee shall be subject to
no other condition than the giving of a written request by Landlord, stating the
fact of default or non-payment, mailed to Citigroup Inc. at its offices located
at: Citigroup Inc., Corporate Treasury, 153 East 53rd Street, 5th Floor, New
York, New York 10043. Citigroup Inc. shall make payment to Landlord of any and
all amounts set forth in said written request, in immediately available funds in
lawful money of the United States, within five (5) business days of Landlord’s
delivery of said request. Landlord shall have the right to enforce this
Guarantee without pursuing any right or remedy of Landlord against Tenant or any
other party. Landlord may commence any action or proceeding based upon this
Guarantee directly against Guarantor without making Tenant or anyone else a
party defendant in such action or proceeding.

 

3. Citigroup Inc. will have all those defenses that would be available to it if
it were a primary co-obligor jointly and severally liable with Tenant, on the
Obligations. However, subject to the first sentence of this paragraph 3, the
obligations of Citigroup Inc. under this Guarantee shall in no way be impaired,
abated, deferred, diminished, modified, released, terminated or discharged, in
whole or in part, or otherwise affected, by any event, condition, occurrence,
circumstance, proceeding, action or failure to act, with or without notice to,
or the knowledge or consent of, Citigroup Inc., including, without limitation:

 

S-1



--------------------------------------------------------------------------------

  •  

any extension, amendment, modification or renewal of the Agreement or of the
Obligations;

 

  •  

any assignment, mortgage or other voluntary or involuntary transfer (whether by
operation of law or otherwise), of all or any part of Tenant’s interest in the
Agreement, or the occurrence of any such assignment, other voluntary or
involuntary transfer;

 

  •  

any right, power or privilege that Landlord may now or hereafter have against
any person, entity or collateral;

 

  •  

any waiver of any event of default, extension of time or failure to enforce any
of the Obligations; or

 

  •  

any extension, moratorium or other relief granted to the Tenant pursuant to any
applicable law or statute.

 

4. This Guarantee and the obligations of Citigroup Inc. hereunder shall be
irrevocably valid with respect to any claims asserted by Landlord prior to the
date upon which the earlier to occur of:

 

  •  

return by Landlord of the original of this Guarantee; or

 

 

•

 

the close of business in New York on the first (1st) anniversary of the end of
the term of the Agreement (“Final Termination Date”).

No claim by Landlord may be asserted under this Guarantee after the Final
Termination Date.

 

5. This Guarantee shall be binding upon Citigroup Inc. and its successors and
assigns, and shall inure to the benefit of and may be enforced by the successors
and assigns of Landlord or by any party to whom Landlord’s interest in the
Agreement or any part thereof, including the rents, may be assigned whether by
way of mortgage or otherwise. Wherever in this Guarantee reference is made to
either Landlord or Tenant, the same shall be deemed to refer also to the then
successor or assign of Landlord or Tenant.

 

6. Citigroup Inc. represents and warrants to Landlord that as of the date
hereof: (a) Citigroup Inc. has full power, authority and legal right to execute,
deliver, perform and observe this Guarantee, including, without limitation, the
payment of all moneys hereunder; (b) the execution, delivery and performance by
Citigroup Inc. of this Guarantee have been duly authorized by all necessary
corporate action; and (c) this Guarantee constitutes the legal, valid and
binding obligation of Citigroup Inc., enforceable in accordance with its terms.

 

S-2



--------------------------------------------------------------------------------

7. Citigroup Inc. hereby waives any and all rights of subrogation (if any) which
it may have against Tenant as a result of actions taken or amounts paid in
connection with or relating to this Guarantee or to the Agreement until
satisfaction and payment in full of all of the Obligations.

 

8. No more than two (2) times during any calendar year, Citigroup Inc. shall,
within ten (10) business days following request by Landlord, execute,
acknowledge and deliver to Landlord a statement certifying that this Guarantee
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating such
modifications) and that to the best of the certifying party’s knowledge,
Citigroup Inc. is not in default hereunder (or if there is such a default,
describing such default in reasonable detail).

 

9. This Guarantee shall be governed by and construed in accordance with the laws
of the State of New York. Citigroup Inc. shall be obligated to make payment
hereunder only at the principal office of Citigroup Inc. in New York, New York.

Citigroup Inc. shall have no obligation to make payment or take action hereunder
during any period when payment by the Tenant, in accordance with the provisions
of the Agreement, would constitute a violation of any applicable laws (other
than bankruptcy, liquidation, reorganization or similar laws affecting the
enforcement of the rights of creditors generally).

IN WITNESS WHEREOF, Citigroup Inc. has caused these presents to be executed by
its duly authorized officer this          day of December, 2007.

Very truly yours,

 

CITIGROUP INC. By:  

 

 

STATE OF NEW YORK    )    : ss.: COUNTY OF NEW YORK    )

On this          day of December, in the year 2007, before me, the undersigned,
a Notary Public in and for said State, personally appeared
                                , personally known to me or proved to me on the
basis of satisfactory evidence to be the          of
                                     and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 

 

Notary Public

 

S-3